Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






SOURCING AND SUPPLY AGREEMENT
This Sourcing and Supply Agreement (this “Agreement”) is made by and between
Amgen USA Inc. (“Amgen”), a wholly-owned subsidiary of Amgen Inc., and DaVita
Inc. (“Dialysis Center”) to set forth the terms and conditions upon which
Dialysis Center Purchasers shall purchase EPOGEN® (Epoetin alfa) and Aranesp®
(darbepoetin alfa) and Amgen shall provide discounts and pay rebates to Dialysis
Center on purchases of EPOGEN and Aranesp. Each of Amgen and Dialysis Center are
referred to herein as a “Party” and together as the “Parties”. Amgen Inc. is a
party to this Agreement for the purposes set forth in Sections 4.1, 8.2, 9.4,
9.5.1, and 11.14 of this Agreement.


RECITALS


WHEREAS, Amgen is a leading innovator in the field of ESAs with expertise in the
field of anemia management and the ability to manufacture and supply ESAs for
the treatment of dialysis patients;
WHEREAS, Dialysis Center is a leading provider of dialysis services in the
Territory with expertise in delivering state-of-the-art care to patients
undergoing dialysis;
WHEREAS, Amgen and Dialysis Center are parties to that certain Sourcing and
Supply Agreement No. 00053958 (formerly known as Agreement No. 920110286)
effective January 1, 2012, as amended by Amendment No. 1, effective January 1,
2013, pursuant to which Amgen agreed to supply, and Dialysis Center agreed to
purchase, Amgen ESAs to meet Dialysis Center Purchasers’ requirements for Amgen
ESAs for the treatment of dialysis patients for a seven-year term on the terms
set forth therein (the “Original Agreement”);
WHEREAS, Amgen and Dialysis Center wish to extend the term of the Original
Agreement by four years, by terminating the Original Agreement and entering into
this Agreement to set forth the terms and conditions upon which Dialysis Center
Purchasers will purchase, and Amgen will supply Amgen ESAs to meet Dialysis
Center Purchasers’ requirements for Amgen ESAs for the treatment of dialysis
patients for the six-year period commencing January 6, 2017; and
WHEREAS, the Parties wish to enter into this Agreement to set forth the terms
and conditions upon which Dialysis Center Purchasers will purchase, and Amgen
will supply Amgen ESAs to meet Dialysis Center Purchasers’ requirements for
Amgen ESAs for the treatment of dialysis patients during the Term.
NOW THEREFORE, in consideration of the foregoing recitals and of the mutual
promises and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, each Party hereby agrees as follows:


1.
TERMINATION OF EXISTING AGREEMENTS



1.1.
Termination of Original Agreement. The Parties hereby agree that the Original
Agreement is hereby terminated in its entirety and shall be of no further force
or effect as of the Term Start Date, except for provisions that by their terms
survive termination under the Sourcing and Supply Agreement No. 00053958.



1.2.
Termination of Aranesp Agreement. The Parties hereby agree that the Dialysis
Organization Agreement No. 00104122 entered into by the Parties, effective
January 1, 2015, as amended by Amendment No. 1, effective March 30, 2016, is
hereby terminated in its entirety and shall be of no further force or effect as
of the Term Start Date, except for provisions





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






that by their terms survive termination under the Dialysis Organization
Agreement No. 00104122.


2.
DEFINITIONS

When used with initial capitals herein, the following terms shall have the
meaning ascribed to them below:
2.1.
“Actual Supply Shortfall” has the meaning set forth in Section 3.4.2.

2.2.
“Added Aranesp Dialysis Center Purchaser” means an Added Dialysis Center
Purchaser that during the two Quarter period prior to the Added Dialysis Center
Purchaser Effective Date had Aranesp utilization in its provision of Dialysis
Services constituting more than [*] percent ([*]%) of its total utilization of
ESAs based on the Aranesp-EPOGEN Dose Equivalency Ratio.

2.3.
“Added Dialysis Center Purchaser” has the meaning set forth in Section 3.7.2.

2.4.
“Added Dialysis Center Purchaser Effective Date” has the meaning set forth in
Section 3.7.2.

2.5.
“Added Dialysis Center Purchaser Transaction Date” means with respect to each
Added Dialysis Center Purchaser: (a) in the case of a new Dialysis Center
Affiliate that provides Dialysis Services, the effective date of the acquisition
or establishment of the new Dialysis Center Affiliate that provides Dialysis
Services; or (b) in the case of a new Managed Center, the earlier of (i) the
effective date of the contract pursuant to which a dialysis facility becomes a
Managed Center or (ii) the date Dialysis Center first provides services to a
dialysis facility that results in such facility becoming a Managed Center, in
each case after the Term Start Date.

2.6.
“Administrator” has the meaning set forth in Section 9.2.1.

2.7.
“Affiliate” of a given entity shall mean an entity that controls, is controlled
by, or under common control with such given entity. Control shall mean direct or
indirect ownership of more than [*] percent ([*]%) of the voting stock of an
entity or, for non-stock entities, the direct or indirect right to more than [*]
percent ([*]%) of the profits of such entity.

2.8.
“Aggregate Alternative ESA Net Price” has the meaning set forth in Section
3.4.3.3.

2.9.
“Alternative ESA” means an ESA that is available for use in the Territory that
is not an Amgen ESA.

2.10.
“Alternative Amgen ESA” has the meaning set forth in Section 3.4.3.2.

2.11.
“Alternative Amgen ESA Cover” has the meaning set forth in Section 3.4.3.2.1.

2.12.
“Alternative ESA Purchase Amount” has the meaning set forth in Section 3.1.4.

2.13.
“Alternative ESA Purchase Event” has the meaning set forth in Section 3.1.3.

2.14.
“Amgen Business Representative” has the meaning set forth in Section 5.1.

2.15.
“Amgen ESA” means EPOGEN® (Epoetin alfa) and/or Aranesp® (darbepoetin alfa), as
applicable.

2.16.
“Amgen ESA Equivalent Quantity Shortfall” has the meaning set forth in Section
3.1.3.

2.17.
“Amgen ESA Risk Evaluation Program” has the meaning set forth in Section 11.18.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






2.18.
“Amgen ESAs Share of Sales” shall mean Committed Unit Purchases of Amgen ESAs
during the Quarter divided by the sum of Committed Unit Purchases of Amgen ESAs
and Committed Unit Purchases of Alternative ESAs during such Quarter.

Amgen ESAs Share of Sales Illustration:
Committed Unit Purchases of Amgen ESAs
÷ 
Committed Unit Purchases of Amgen ESAs + Committed Unit Purchases of Alternative
ESAs

2.19.
“Amgen Indemnitees” has the meaning set forth in Section 9.5.2.

2.20.
“Amgen Shortfall Activities” has the meaning set forth in Section 3.4.1.

2.21.
“Appeal Procedures” has the meaning set forth in Section 9.2.3.

2.22.
“Aranesp” means Amgen’s proprietary darbepoetin alfa product that is marketed by
Amgen in the Territory under the trademark Aranesp®.

2.23.
“Aranesp-EPOGEN Dose Equivalency Ratio” shall be 1:270 where one mcg of Aranesp
shall be deemed to be equivalent to 270 IUs of EPOGEN and 0.0037037 mcg of
Aranesp shall be deemed to be equivalent to 1 IU of EPOGEN.

2.24.
“Aranesp Fixed Price Rebate” means the rebate described in Section 2.2 of
Exhibit A.

2.25.
“Arbitration” has the meaning set forth in Section 9.2.1.

2.26.
“Arbitrator” has the meaning set forth in Section 9.2.1.

2.27.
“Authorized Removal Occurrence” has the meaning set forth in Section 3.7.3.

2.28.
“Authorized Wholesalers” shall mean those wholesalers listed on Exhibit B, as
such list may be modified pursuant to Section 3.6.

2.29.
“Authorized Wholesaler List” has the meaning set forth in Section 3.6.

2.30.
“Available Amgen ESA SKUs” have the meaning set forth in Section 3.3.8.

2.31.
“Award” has the meaning set forth in Section 9.2.3.

2.32.
“Base Invoice Discount” means the base invoice discount described in Section 1.1
of Exhibit A.

2.33.
“Baseline Dose Equivalency Ratio” has the meaning set forth in Section 3.1.5.

2.34.
“Best Net Aranesp Price Rebate” means the rebate described in Section 3.2 of
Exhibit A.

2.35.
“Best Net EPOGEN Price Rebate” means the rebate described in Section 3.3 of
Exhibit A.

2.36.
“Best Price” has the meaning set forth in Section 4.8.

2.37.
“Business Representatives” has the meaning set forth in Section 5.1.

2.38.
“Certification” has the meaning set forth in Section 6.3.

2.39.
“Committed Unit Purchases of Amgen ESAs” means, for any period, the aggregate
amounts in IUs of (i) EPOGEN purchased by all Dialysis Center Committed
Purchasers, (ii) Aranesp (in equivalent IUs of EPOGEN using the Aranesp-EPOGEN
Dose Equivalency Ratio) purchased by Added Aranesp Dialysis Center Purchasers
that are Dialysis Center Committed Purchasers, and (iii) Aranesp (in equivalent
IUs of EPOGEN using the Aranesp-EPOGEN Dose Equivalency Ratio) purchased by
Dialysis Center Committed Purchasers [*] percent ([*]%) [*] (the "[*]"), during
such period for use in providing Dialysis Services, net





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






of product returns and adjustments, which aggregate IUs data have been
independently confirmed by Amgen through the Relevant Information. Any purchases
of Amgen ESAs as a result of either notice of the Amgen ESA Equivalent Quantity
Shortfall under Section 3.1.4 or notice of Forecast Shortfall under Section
3.3.4 shall not be considered to be Committed Unit Purchase of Amgen ESAs.
2.40.
“Committed Unit Purchases of Alternative ESAs” means, for any period, the
aggregate amounts in IUs of (i) all Alternative ESAs [*] by any Dialysis Center
Committed Purchaser for treatment of anemia in patients receiving Dialysis
Services at any Dialysis Center Committed Purchaser from any source during such
period, (provided, that any Alternative ESA provided to a Dialysis Center
Committed Purchaser at no or nominal cost from any source shall be considered a
purchase), adjusted to be an equivalent dose of EPOGEN (in IUs) based on the
Alternative ESA’s FDA approved package insert (if the dose conversion ratio is
clearly set forth therein) or otherwise as reasonably determined pursuant to
Section 3.1.5, (ii) Aranesp (in equivalent IUs of EPOGEN using the
Aranesp-EPOGEN Dose Equivalency Ratio) purchased by Dialysis Center Committed
Purchasers [*] net of product returns and adjustments, which aggregate IUs data
have been independently confirmed by Amgen through the Relevant Information.

2.41.
“Compensation Data” has the meaning set forth in Section 7.1.

2.42.
“Confidential Information” has the meaning set forth in Section 11.14.

2.43.
“Data” means the data set forth on Schedule 1 provided by Dialysis Center to
Amgen pursuant to the terms and conditions of Section 6.

2.44.
“Debarred Party” has the meaning set forth in Section 10.2.2.

2.45.
“Designated Affiliates” shall mean any Affiliate of Dialysis Center listed on
Exhibit C, as such list may be modified pursuant to Section 3.7.1.

2.46.
“Designated Affiliates List” has the meaning set forth in Section 3.7.1.

2.47.
“Dialysis Center Business Representative” has the meaning set forth in Section
5.1.

2.48.
“Dialysis Center Committed Purchasers” has the meaning set forth in Section
3.7.5.

2.49.
“Dialysis Center Committed Purchasers List” has the meaning set forth in Section
3.7.5.

2.50.
“Dialysis Center Indemnitees” has the meaning set forth in Section 9.5.1.

2.51.
“Dialysis Center Purchasers” shall mean Dialysis Center, the Designated
Affiliates, and the Managed Centers. Dialysis Center Purchasers include Added
Dialysis Center Purchasers from and after the Added Dialysis Center Purchaser
Effective Date.

2.52.
“Dialysis Services” means services related to the provision of renal dialysis,
including hemodialysis, peritoneal dialysis, nocturnal dialysis, and home
hemodialysis in the Territory during the Term. For avoidance of doubt, “Dialysis
Services” does not include the treatment of pre-dialysis chronic kidney disease.

2.53.
“Disclosing Party” has the meaning set forth in Section 11.14.

2.54.
“Discounts” means all rebates and discounts set forth on Exhibit A that may be
earned by the Dialysis Center Purchasers pursuant to the terms and conditions
set forth in this Agreement, which shall be earned, calculated and vested as
provided in Exhibit A.

2.55.
“Disputes” has the meaning set forth in Section 9.1.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






2.56.
“Dose Equivalency Ratio” shall mean the ratio setting forth the IUs of an
Alternative ESA that is equivalent to one (1) IU of EPOGEN based on its measured
biological activity or effect as set forth in Section 3.1.5.

2.57.
“Economic Interest” shall mean any [*] any entity that has [*] including,
without limitation, any such [*] derived from a binding agreement related to (i)
[*], or (ii) [*]; provided, however, it shall not be considered to be an
Economic Interest [*] (A) Dialysis Center’s Affiliate, DaVita Rx, LLC [*] in the
ordinary course of its pharmacy operations, (B) Dialysis Center’s Affiliate,
DaVita Clinical Research, Inc. [*] in the ordinary course of its clinical
operations [*], (C) Dialysis Center develops internal clinical protocols [*] by
Dialysis Center Purchasers [*], or (D) Dialysis Center’s Affiliate, DaVita
Medical Group [*] in the ordinary course of its medical operations, if, [*] (A),
(B), (C) or (D) is [*] has an [*] interest [*].

2.58.
“EPOGEN” means Amgen’s proprietary Epoetin alfa product that is marketed by
Amgen in the Territory under the trademark EPOGEN®.

2.59.
“EPOGEN Fixed Price Rebate” means the rebate described in Section 2.3 of Exhibit
A.

2.60.
“ESAs” shall mean agents that stimulate erythropoiesis including, but not
limited to, [*].

2.61.
“FDA” has the meaning set forth in Section 8.3.

2.62.
“FDA Website” has the meaning set forth in Section 11.18.

2.63.
“Firm” has the meaning set forth in Section 4.3.2.

2.64.
“Forecast Shortfall” has the meaning set forth in Section 3.3.4.

2.65.
“Forecast Shortfall Amount” has the meaning set forth in Section 3.3.4.

2.66.
“Force Majeure Event” has the meaning set forth in Section 11.8.

2.67.
“Governmental Authority” shall mean in respect of any individual or entity, any
government administrative agency, commission or other governmental authority,
body or instrumentality, or any federal, state, or local governmental regulatory
body having legal jurisdiction over that individual or entity.

2.68.
“Hearing” has the meaning set forth in Section 9.2.3.

2.69.
“[*]” shall mean [*].

2.70.
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 and its implementing regulations, each as may be amended.

2.71.
“IMS” means IMS Health Incorporated, a Delaware corporation and its Affiliates.

2.72.
“[*]” shall mean any [*] (i) [*] (ii) Dialysis Center, any Dialysis Center
Purchaser or any Affiliate of Dialysis Center [*] (whether directly or through
one or more intermediaries) [*] in the provision of Dialysis Services.

2.73.
“Indemnified Party” has the meaning set forth in Section 9.6.1.

2.74.
“Indemnifying Party” has the meaning set forth in Section 9.6.1.

2.75.
“Individually Identifiable Health Information” shall have the meaning specified
in HIPAA.

2.76.
“Initial Dose Equivalency Ratio” has the meaning set forth in Section 3.1.5.

2.77.
“IU” means an international unit of measurement for EPOGEN, Aranesp (in
equivalent IUs of EPOGEN using the Aranesp-EPOGEN Dose Equivalency Ratio) or an
Alternative ESA (in equivalent IUs of EPOGEN using the applicable Dose
Equivalency Ratio).





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






2.78.
“Law” means, individually and collectively, any and all applicable laws,
ordinances, rules, regulations, directives, administrative circulars, guidances
and other pronouncements having the effect of law of any Governmental Authority.

2.79.
“Liquidated Damages” has the meaning set forth in Section 10.3.

2.80.
“Managed Center” shall mean a dialysis facility that is not an Affiliate of
Dialysis Center but for which Dialysis Center or an Affiliate of Dialysis Center
provides management services or administrative services in which it controls the
selection or procurement of ESAs.

2.81.
“Managed Centers List” has the meaning set forth in Section 3.7.1.

2.82.
“Material Label Change” means a material amendment, change, revision, and/or
modification to the Chronic Kidney Disease section of the Boxed Warning of the
US prescribing information for an Amgen ESA as it relates to dialysis use.

2.83.
“[*]” has the meaning set forth in [*].

2.84.
“Minimum Forecast Commitment” has the meaning set forth in Section 3.3.3.

2.85.
“Mircera” means the methoxy polyethylene glycol-epoetin beta product that is
marketed under the trademark Mircera®.

2.86.
“Non-Disclosing Party” has the meaning set forth in Section 11.14.

2.87.
“Notice of Added Dialysis Center Purchaser” has the meaning set forth in Section
3.7.2.

2.88.
“Objection Notice” has the meaning set forth in Section 4.3.1.

2.89.
“Party” and “Parties” have the meaning set forth in the preamble hereto.

2.90.
“Permitted Excluded Group” has the meaning set forth in Section 6.6.

2.91.
“Permitted Percentage Variances” has the meaning set forth in Section 3.3.5.

2.92.
“Permitted Variance Period” has the meaning set forth in Section 3.3.5.

2.93.
“Purchase Commitment” has the meaning set forth in Section 3.1.1.

2.94.
“Purchase Commitment Percentage” shall be [*] percent ([*]%) [*] percent ([*]%)
[*] percent ([*]%) [*].

2.95.
“Qualified Gross Purchases of Amgen ESAs” shall mean the amount of Amgen ESAs
purchased by Dialysis Center Purchasers during the Term from an Authorized
Wholesaler (or from Amgen pursuant to Section 3.6) for use in providing Dialysis
Services, and confirmed by Amgen through sales tracking data including, without
limitation, chargeback data from wholesalers. Qualified Gross Purchases of Amgen
ESAs shall be calculated using the WAC in effect at the time of the relevant
purchase, net of product returns and adjustments.

2.96.
“Quarter” shall mean each calendar quarter during the Term (i.e., January 1
through March 31, April 1 through June 30, July 1 through September 30, and/or
October 1 through December 31, as applicable).

2.97.
“Recall” has the meaning set forth in Section 11.19.

2.98.
“Relevant Information” means the Data, all sales tracking data, including,
without limitation, chargeback data from wholesalers, Self-Reported Data,
Compensation Data, and applicable Third Party reporting agency data.

2.99.
“Research Study” has the meaning set forth in Section 6.6.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






2.100.
“Rolling Forecast” has the meaning set forth in Section 3.3.1.

2.101.
“Rolling Forecasts” has the meaning set forth in Section 3.3.1.

2.102.
“Rules” has the meaning set forth in Section 9.2.1.

2.103.
“Self-Reported Data” means all units of each ESA (including, but not limited to
[*]), [*] by any Dialysis Center Purchaser for treatment of anemia in patients
receiving Dialysis Services in any Dialysis Center Purchaser and the number of
such patients who received each such ESA and such other related data as may be
specified on Exhibit SR-1.

2.104.
“Shortfall Amgen ESA” has the meaning set forth in Section 3.4.3.2.

2.105.
“Significant Supply Shortfall” has the meaning set forth in Section 3.4.4.

2.106.
“Study Patient” has the meaning set forth in Section 6.6.

2.107.
“Supply Commitment” has the meaning set forth in Section 3.1.2.

2.108.
“Term” means the period commencing on the Term Start Date and ending on the Term
End Date.

2.109.
“Term End Date” shall mean December 31, 2022.

2.110.
“Term Start Date” shall mean January 6, 2017.

2.111.
“Termination Date” means the date upon which this Agreement shall have been
terminated in accordance with the terms and conditions of this Agreement
pursuant to Section 10.2.

2.112.
“Territory” means the United States, and its territories and possessions,
including Puerto Rico.

2.113.
“Third Party” means any individual or entity other than a Party or an Affiliate
of a Party (or, in the case of Dialysis Center, a Managed Center).

2.114.
“Third Party Claim(s)” has the meaning set forth in Section 9.5.1.

2.115.
“[*]” has the meaning set forth in [*].

2.116.
“WAC” shall mean the list price for EPOGEN or Aranesp, as applicable, to
wholesalers as established by Amgen in its sole discretion from time to time,
not including prompt pay or other discounts, rebates, or reductions in price.

2.117.
“Wind-Down Period” has the meaning set forth in Section 3.3.2.

2.118.
“Wind-Down Price” has the meaning set forth in Section 3.3.2.

3.
PURCHASE AND SUPPLY COMMITMENTS

3.1.
Purchase and Supply Commitments.

3.1.1.
Dialysis Center Purchase Commitment. Subject to the terms and conditions of this
Agreement, the Dialysis Center Committed Purchasers in aggregate shall purchase
from Amgen through one or more Authorized Wholesalers (or from Amgen pursuant to
Section 3.6) those quantities of Amgen ESAs that are needed to meet an Amgen
ESAs Share of Sales at least equal to the applicable Purchase Commitment
Percentage during each Quarter of the Term (the “Purchase Commitment”). For
purposes of clarity, the Purchase Commitment shall be measured in aggregate
across all Dialysis Center Committed Purchasers.

3.1.1.1.
The Parties acknowledge that it is their intent that the purchase and/or use of
a [*] is not an arm’s length purchaser of a pharmaceutical product





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






in the ordinary course of providing Dialysis Services. If either Party believes
that the application of the terms of this Agreement results [*] that is not
consistent with this intent, then such Party may refer the matter to Arbitration
for a determination of whether [*] based on the Parties’ intent.
3.1.2.
Amgen Supply Commitment. Subject to the terms and conditions of this Agreement,
Amgen shall ensure that during each Quarter of the Term [*] percent ([*]%) of
the Minimum Forecast Commitment for each such Quarter is available for purchase
by the Dialysis Center Purchasers from one or more Authorized Wholesalers or
from Amgen pursuant to Section 3.6 (the “Supply Commitment”). Subject to Section
3.2.2 and Section 3.3.6, Amgen acknowledges and agrees that nothing in this
Agreement shall prohibit any Dialysis Center Committed Purchaser from purchasing
an amount of Amgen ESAs necessary to satisfy the Purchase Commitment in a
particular Quarter regardless of whether such Amgen ESAs are actually
administered by the Dialysis Center Committed Purchasers to their patients for
the provision of Dialysis Services during such Quarter.

3.1.2.1.
[*] dialysis centers [*] and as a result, Amgen develops [*] percent ([*]%) [*]
Committed Unit Purchases of Amgen ESAs during the prior Quarter which is
reasonably likely to remain through the remaining Term of the Agreement (the
“[*]”), the Parties shall meet in good faith to determine the [*] for purchase
by Dialysis Center Purchasers in accordance with the Discounts set forth in
Exhibit A.

3.1.3.
Alternative ESA Purchase Event. If in any Quarter the Dialysis Center Committed
Purchasers do not meet the Purchase Commitment (an “Alternative ESA Purchase
Event”), then within thirty (30) days of the end of any such applicable Quarter,
Dialysis Center shall provide notice to Amgen of such Alternative ESA Purchase
Event and the Committed Unit Purchases of Alternative ESAs in such Quarter.  If
Dialysis Center provides such notice pursuant to this Section 3.1.3, or if
Amgen, through the use of Relevant Information reasonably determines that there
has been an Alternative ESA Purchase Event, then Amgen shall, within forty-five
(45) days of Amgen’s receipt of the Self-Reported Data pursuant to Section 7.2,
deliver to Dialysis Center a notice that sets forth the “Amgen ESA Equivalent
Quantity Shortfall,” which shall be equal to the (1) difference between the
applicable Purchase Commitment Percentage less Amgen ESA Share of Sales (if
positive), multiplied by (2) the sum of Committed Unit Purchases of Amgen ESAs
and Committed Unit Purchases of Alternative ESAs (in equivalent IUs of EPOGEN
using the applicable Dose Equivalency Ratios).

3.1.3.1.
In the event Dialysis Center has a reasonable basis to believe that any Amgen
ESA Equivalent Quantity Shortfall calculation or determination made by Amgen is
inaccurate or incomplete in any material respect, Dialysis Center shall provide
an Objection Notice to Amgen within thirty (30) days of the notice of the Amgen
ESA Equivalent Quantity Shortfall and the Parties shall follow the Audit Process
set forth in Section 4.3 to resolve any dispute regarding the Amgen ESA
Equivalent Quantity Shortfall.

3.1.4.
Alternative ESA Purchase Amount. Within ninety (90) days of receipt by Dialysis
Center of notice from Amgen of the Amgen ESA Equivalent Quantity Shortfall
pursuant to Section 3.1.3 above, Dialysis Center shall make a binding purchase
order from one or more Authorized Wholesalers (or from Amgen pursuant to Section
3.6), of Amgen ESAs in applicable Available Amgen ESA SKUs equal to the Amgen
ESA Equivalent Quantity Shortfall and reasonably commensurate with those Amgen
ESA SKUs included in the Minimum Forecast Commitment for the Quarter in which
the Amgen ESA Equivalent Quantity Shortfall occurred, subject to the [*] in the
Quarter in which





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






such purchase order is completed. Such purchase shall be eligible for the
Discounts applicable during the Quarter in which the Alternative ESA Purchase
Event occurred and shall be excluded from consideration as part of the Committed
Unit Purchases of Amgen ESAs during the Quarter in which such purchase occurred.
Dialysis Center shall promptly provide Amgen notice of the completion of such
purchase order along with a copy of the invoice for such purchase order. In the
event that Dialysis Center fails timely to complete such purchase order,
Dialysis Center shall pay to Amgen within one hundred and five (105) days of
receipt of the notice of the Amgen ESA Equivalent Quantity Shortfall pursuant to
Section 3.1.3 above an amount equal to (a) the Amgen ESA Equivalent Quantity
Shortfall multiplied by (b) WAC less the Discounts per IU of EPOGEN earned by
Dialysis Center Committed Purchasers during the Quarter in which the Alternative
ESA Purchase Event occurred (the “Alternative ESA Purchase Amount”). At Amgen’s
option, any Alternative ESA Purchase Amount not so paid by Dialysis Center that
is not the subject of an Objection Notice pursuant to Section 3.1.3.1 above may
be offset in whole or in part against any Discounts earned by the Dialysis
Center Purchasers in the applicable Quarter or any subsequent Quarter.
3.1.5.
Dose Equivalency Ratio. The Parties agree that for purposes of this Agreement
the “Dose Equivalency Ratio” between (i) EPOGEN and Mircera is 223:1 such that
223 IUS of EPOGEN shall be considered equivalent to 1 mcg of Mircera, and (ii)
the Dose Equivalency Ratio between EPOGEN and any biosimilar of EPOGEN is 1:1.10
such that 1.10 IUs of such biosimilar of EPOGEN shall be considered equivalent
to 1 IU of EPOGEN. If a Party, in its reasonable discretion, feels that the
Dialysis Center Committed Purchasers potentially may not meet the Purchase
Commitment due to purchases of Alternative ESAs by the Dialysis Center Committed
Purchasers in a Quarter for which the Dose Equivalency Ratio is not specified
above, then Amgen and Dialysis Center shall mutually agree upon the appropriate
methodology to be used to determine the dose (in IUs) of such Alternative ESA
that was used by the Dialysis Center Committed Purchasers’ patients during the
applicable measurement period that is equivalent to a dose (in IUs and/or mcg)
of the applicable Amgen ESA that was used by the Dialysis Center Committed
Purchasers patients’ during the applicable measurement period and Dialysis
Center shall reasonably cooperate with Amgen and provide any other reasonable
data, including units of ESAs utilized during the applicable measurement period,
necessary to complete the determination.  If Dialysis Center and Amgen are
unable to agree upon the methodology to be used to determine the dose (in IUs)
of such Alternative ESA, the Parties shall appoint a mutually agreeable Third
Party to determine the methodology to be used, with the costs of such Third
Party to be borne equally by the Parties.  The initial Dose Equivalency Ratio
for any such Alternative ESA as determined by either the Parties or the Third
Party appointed by the Parties, as applicable, pursuant to this Section 3.1.5
(the “Initial Dose Equivalency Ratio”) shall only apply to the Quarter
immediately preceding the Initial Dose Equivalency Ratio. The determination of
the Dose Equivalency Ratio for each such particular Alternative ESA shall be
recalculated for each of the first three (3) Quarters after the Initial Dose
Equivalency Ratio for such Alternative ESA and the calculation of the Dose
Equivalency Ratio for such Alternative ESA after each Quarter during such three
(3) Quarters period shall only apply to the immediately preceding Quarter after
each such recalculation.  The Dose Equivalency Ratio for such Alternative ESA
for all periods after such three (3) Quarter period shall be the Dose
Equivalency Ratio determined as of the end of the third Quarter after the
Initial Dose Equivalency Ratio for such Alternative ESA (the “Baseline Dose
Equivalency Ratio”); provided, either Party may, no more frequently than once
per calendar year, request a recalculation of the Baseline Dose Equivalency
Ratio, which recalculation shall be applied prospectively, if such Party
reasonably believes that the Baseline Dose





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






Equivalency Ratio has materially changed over time, in which event the
requesting Party shall bear the costs of any Third Party appointed by the
Parties in connection therewith.
3.2.
Eligible Purchases.

3.2.1.
Purchases from Authorized Wholesaler. Only purchases of Amgen ESAs made by a
Dialysis Center Purchaser from an Authorized Wholesaler or Amgen pursuant to
Section 3.6 shall be eligible to receive the Discounts provided under this
Agreement.

3.2.2.
Own Use. The Dialysis Center Purchasers shall purchase Amgen ESAs under this
Agreement solely for their own use in providing Dialysis Services, and only
purchases made by Dialysis Center Purchasers for such use shall be eligible for
the Discounts provided under this Agreement and shall be considered Committed
Unit Purchases of Amgen ESAs. Dialysis Center on behalf of itself and each other
Dialysis Center Purchaser covenants that none of them shall seek to procure any
of the Discounts available under this Agreement for any purchases of Amgen ESAs
not for its or their use in providing Dialysis Services, and Dialysis Center
shall promptly notify Amgen in the event Amgen shall have provided any Dialysis
Center Purchaser with any Discounts hereunder for any Amgen ESAs that were not
used by them for the provision of Dialysis Services.

3.3.
Quantity Forecasts and Minimum Forecast Commitment.

3.3.1.
Rolling Forecast. Each Quarter during the Term, Dialysis Center shall submit in
writing to Amgen a rolling twelve (12) month good faith forecast setting forth
on a month-by-month basis the aggregate quantities in IUs of EPOGEN and a
rolling eighteen (18) month good faith forecast setting forth on a
month-by-month basis the aggregate quantities in mcg of Aranesp, each such
forecast by Available Amgen ESA SKU required for all Dialysis Center Purchasers
for each month in the forecast period, starting with an initial twelve (12)
month forecast for EPOGEN beginning as of January 1, 2017 to December 31, 2017
which shall be the existing forecast for such period pursuant to the Original
Agreement and an initial eighteen (18) month forecast for Aranesp beginning as
of January 1, 2017 to June 31, 2018 which shall be delivered to Amgen within
thirty (30) days of the Term Start Date (each, a "Rolling Forecast" and
collectively the “Rolling Forecasts”). With the exception of the initial Rolling
Forecast, Dialysis Center shall submit each Rolling Forecast by no later than
the first day of the last month of each Quarter during the Term (e.g., by March
1, 2017 Dialysis Center shall submit a Rolling Forecast for the twelve (12)
month period from April 2017 through March 2018 for EPOGEN and the eighteen (18)
month period from April 2017 through September 2018 for Aranesp). If Dialysis
Center has not timely delivered a Rolling Forecast as provided above, the
Rolling Forecast previously in effect shall remain in effect for the periods
covered thereby. The purpose of this Section 3.3.1 is to allow Amgen adequate
time to adjust its manufacturing planning and operations to properly reflect the
anticipated mix of Available Amgen ESA SKUs.

3.3.2.
Wind-Down Period. The final Rolling Forecast shall reflect Dialysis Center
Purchasers’ Amgen ESA requirements for the twelve (12) month period after the
Term End Date (the “Wind-Down Period”). During the Wind-Down Period, Dialysis
Center shall continue to submit Rolling Forecasts to Amgen and such Rolling
Forecasts shall be subject to the Permitted Percentage Variance set forth below.
During the Wind-Down Period, (i) Dialysis Center shall be obligated to purchase
the Minimum Forecast Commitment of Amgen ESAs in accordance with the Discount
terms set forth in Exhibit A, [*] (the “Wind-Down Price”) and (ii) Amgen





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






shall be obligated to supply the Minimum Forecast Commitment of Amgen ESAs at
the Wind-Down Price. In no event shall the Purchase Commitment or the Supply
Commitment apply during the Wind-Down Period.
3.3.3.
Minimum Forecast Commitment. Without reducing or limiting the Purchase
Commitment set forth in Section 3.1.1, the forecasted quantities of each
Available Amgen ESA SKU for months 1-3 of each Rolling Forecast shall constitute
the Dialysis Center Purchasers’ aggregate minimum purchase commitment of IUs of
EPOGEN and/or mcg of Aranesp by Available Amgen ESA SKU for such Quarter (the
“Minimum Forecast Commitment”). Any forecasted quantity of (i) Available Amgen
ESA SKUs that constitutes less than one and five-tenths of a percent (1.5%) of
the forecasted quantities of total Amgen ESAs for that Quarter and (ii) any
Available Amgen ESA SKUs of Aranesp if the aggregate quantity of mcg of Aranesp
constitutes less than five percent (5%) of the forecasted quantities of total
Amgen ESAs for that Quarter shall be excluded from the Minimum Forecast
Commitment and shall not be subject to the Supply Commitment.

3.3.4.
Forecast Shortfall. If the Dialysis Center Purchasers purchase an aggregate
quantity in IUs or mcg of Amgen ESAs by Available Amgen ESA SKU during any
Quarter that is less than the Minimum Forecast Commitment for any such Quarter
(the quantity of any such difference, the “Forecast Shortfall”), then within
forty-five (45) days of the end of such Quarter, Amgen shall notify Dialysis
Center of the Forecast Shortfall in writing. In the event Dialysis Center has a
reasonable basis to believe that any Forecast Shortfall calculation or
determination made by Amgen is inaccurate or incomplete in any material respect,
Dialysis Center shall provide Amgen an Objection Notice within thirty (30) days
of the notice of Forecast Shortfall and follow the Audit Process set forth in
Section 4.3 to resolve any dispute regarding the Forecast Shortfall. Within
ninety (90) days of receipt by Dialysis Center of the notice of the Forecast
Shortfall from Amgen, Dialysis Center shall make a binding purchase order from
one or more Authorized Wholesalers (or from Amgen pursuant to Section 3.6), of
Amgen ESAs in applicable Available Amgen ESA SKUs equal to the Forecast
Shortfall and reasonably commensurate with those Amgen ESA SKUs included in the
Minimum Forecast Commitment for the Quarter in which the Forecast Shortfall
occurred, subject to the [*] in the Quarter in which such purchase order is
completed. Such purchase shall be eligible for the Discounts applicable during
the Quarter in which the Forecast Shortfall occurred and shall be excluded from
consideration as part of the Committed Unit Purchases of Amgen ESAs during the
Quarter in which such purchase occurred. Dialysis Center shall promptly provide
Amgen notice of the completion of such purchase order along with a copy of the
invoice for such purchase order. In the event that Dialysis Center fails timely
to complete such purchase order, Dialysis Center shall pay to Amgen within one
hundred and five (105) days of receipt of the notice from Amgen of the Forecast
Shortfall an amount equal to (a) the Forecast Shortfall multiplied by (b) WAC
less the Discounts per IU of EPOGEN or per mcg of Aranesp, as applicable, earned
by Dialysis Center Committed Purchasers during the Quarter in which the Forecast
Shortfall occurred (the “Forecast Shortfall Amount”). At Amgen’s option, any
Forecast Shortfall Amount not so paid by Dialysis Center that is not the subject
of an Objection Notice above may be offset in whole or in part against any
Discounts earned by the Dialysis Center Purchasers in the applicable Quarter or
any subsequent Quarter.



3.3.5.
Forecast Variance. Each new Rolling Forecast submitted by Dialysis Center on a
Quarterly basis pursuant to Section 3.3.1 may decrease (but not increase)
quantities of each Available Amgen ESA SKU for new months 1-6, and may increase
or





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






decrease quantities of each Available Amgen ESA SKU in the new months 7-12 for
EPOGEN and in the new months 7-18 for Aranesp, each from the corresponding
months in the immediately prior Rolling Forecast by the “Permitted Percentage
Variance” in the table below. The Permitted Percentage Variance for the months
of each Rolling Forecast (the “Permitted Variance Period”) are as follows:
Old Months
4-6
7-9
10-12
 
 
 
New Months
1-3
4-6
7-9
10-12
 
 
EPOGEN:
Percentage Variance Permitted in New Forecast for New Months from Old Months
(Same Calendar Months) in Prior Forecast
[*]% (decrease only)
[*]% (decrease only)
[*]% (decrease or increase)
Initial Rolling Forecast
 
 
Old Months
4-6
7-9
10-12
13-15
16-18
 
New Months
1-3
4-6
7-9
10-12
13-15
16-18
Aranesp:
Percentage Variance Permitted in New Forecast for New Months from Old Months
(Same Calendar Months) in Prior Rolling Forecast
[*]% (decrease only)
[*]% (decrease only)
[*]% (decrease or increase)
[*]% (decrease or increase)
[*]% (decrease or increase)
Initial Rolling Forecast

If Dialysis Center submits a Rolling Forecast that contains a forecast that is
not in compliance with the applicable Permitted Percentage Variance, Amgen shall
have the right within thirty (30) days of receipt of such Rolling Forecast by
written notice to Dialysis Center to either (a) accept such forecast for any
month therein that is not in compliance with this Section 3.3.5; or (b) adjust
such non-compliant forecasted quantity for any such month to increase or
decrease the amount forecasted for such month by up to the minimum amount
necessary to bring such forecasted quantity into compliance with this Section
3.3.5. Dialysis Center may, at any time for any good faith reason, request
additional variances to the Permitted Percentage Variance and, in such event,
the Parties shall work in good faith to accommodate such request; provided,
however, that (i) in no event shall Amgen be liable for any resulting Actual
Supply Shortfall and (ii) Dialysis Center shall remain liable for any Forecast
Shortfall that may occur. If in any Quarter during the Term, the Dialysis Center
Purchasers have a Forecast Shortfall and the Parties have determined, after good
faith discussions, that such Forecast Shortfall is the necessary result of a
Material Label Change, then the Dialysis Center Purchasers shall not be liable
for such Forecast Shortfall.




--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






3.3.6.
Maximum Forecast Commitment Increase. Notwithstanding any other provision of
this Agreement, Dialysis Center may make a written request to Amgen to purchase
additional quantities of Amgen ESAs for any Quarter in excess of [*] percent
([*]%) of the Minimum Forecast Commitment (the “Maximum Forecast Commitment
Increase”) in accordance with the Discounts and pricing terms set forth in
Exhibit A [*] percent ([*]%) [*]. Amgen shall not be obligated to supply any
such request by Dialysis Center for the Maximum Forecast Commitment Increase and
Amgen’s inability to meet Dialysis Center’s request for the Maximum Forecast
Commitment Increase shall not be considered an Actual Supply Shortfall.

3.3.6.1.
If the reason for the request for a Maximum Forecast Commitment Increase is that
within the previous three (3) months of the request, [*] from the dialysis
market and the Maximum Forecast Commitment Increase is for a quantity of Amgen
ESAs [*] (such quantity less the amount of Amgen ESAs available in excess of the
Maximum Forecast Commitment, [*] "[*]"), then for each of the four (4) Quarters
commencing with the Quarter in [*], (i) any  Alternative ESA Purchase Amount
owed from Dialysis Center to Amgen pursuant to Section 3.1.4 with respect to
such [*] shall not exceed [*] per Quarter and (ii) [*] shall not give rise to
Amgen’s right to terminate this Agreement pursuant to Section 10.2.1.

3.3.7.
Good Faith Estimates. Each Rolling Forecast submitted by Dialysis Center shall
represent good faith estimates of the Dialysis Center Purchasers’ actual
anticipated purchases of Amgen ESAs for the treatment of dialysis patients in
the Territory and reasonable inventory requirements for Amgen ESAs in the
Territory during the relevant timeframes.

3.3.8.
Available Amgen ESA SKUs. The Available Amgen ESA SKU Schedule attached as
Schedule 3 hereto sets forth the “Available Amgen ESA SKUs” as of the Term Start
Date. Amgen may add Available Amgen ESA SKUs to, or remove Available Amgen ESA
SKUs (with respect to all purchasers of Amgen ESAs for free-standing dialysis
clinics) from, the Available Amgen ESA SKUs Schedule upon at least six (6)
months advance written notice to Dialysis Center; provided, that Amgen may not
remove any Available Amgen ESA SKUs from the Available Amgen ESA SKUs Schedule
that accounted for five percent (5%) or more of the Qualified Gross Purchases of
Amgen ESAs during the immediately preceding three (3) Quarters without the prior
written consent of Dialysis Center, which consent may be withheld by Dialysis
Center in its sole discretion, unless there is an Available Amgen ESA SKU that
corresponds to the same dosage, size and potency of the deleted Available Amgen
ESA SKU; and provided further, that, notwithstanding the foregoing, Amgen may
immediately remove any Available Amgen ESA SKU should Amgen determine, in its
sole discretion, that the removal of any such Available Amgen ESA SKU is for
safety or quality or similar reasons. The Parties shall mutually agree upon (a)
the first period for which any such new Available Amgen ESA SKU may be ordered
by the Dialysis Center Purchasers and (b) any permitted adjustments to the Amgen
ESA SKU mix contained in Dialysis Center's then applicable Rolling Forecast to
reflect any changes in the Available Amgen ESA SKUs or as otherwise may be
required due to any production shortfall applicable to all Amgen ESA customers.

3.4.
Supply Commitment Shortfalls.

3.4.1.
Amgen Shortfall Activities. Dialysis Center shall promptly notify Amgen and the
Amgen Business Representative if the Authorized Wholesalers do not have
sufficient quantities of (i) EPOGEN in the aggregate to meet firm purchase
orders





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






from the Dialysis Center Purchasers that are within the quantity of EPOGEN that
constitutes the Minimum Forecast Commitment for that month or (ii) Aranesp in
the aggregate to meet firm purchase orders from the Dialysis Center Purchasers
that are within the quantity of Aranesp that constitutes the Minimum Forecast
Commitment for that month, setting forth in such notice the aggregate amount of
each such Amgen ESA that the Authorized Wholesalers are unable to supply. Within
seven (7) business days after receipt of such notice from Dialysis Center, Amgen
shall use commercially reasonable efforts to (i) deliver to the Authorized
Wholesalers additional amounts of Amgen ESAs, (ii) direct Dialysis Center to one
or more Authorized Wholesalers or other wholesalers that have stock of Amgen
ESAs and/or (iii) make other arrangements with Dialysis Center to provide
shipment of Amgen ESAs to Dialysis Center (the “Amgen Shortfall Activities”).
3.4.2.
An “Actual Supply Shortfall” shall mean, after taking into account Amgen ESAs
identified or made available through Amgen Shortfall Activities, there is not
available a quantity of (i) EPOGEN that is part of the Minimum Forecast
Commitment for a particular month and constitutes [*] percent ([*]%) or more of
the aggregate quantities in IUs (calculated using the Aranesp-EPOGEN Dose
Equivalency Ratio) of Amgen ESAs that form the Minimum Forecast Commitment for
such month or (ii) Aranesp that is part of the Minimum Forecast Commitment for a
particular month and constitutes [*] percent ([*]%) or more of the aggregate
quantities in IUs (calculated using the Aranesp-EPOGEN Dose Equivalency Ratio)
of Amgen ESAs that form the Minimum Forecast Commitment for such month.

3.4.3.
Supply Disruption Notice. To the extent permitted by Law and Amgen’s internal
quality and compliance policies and procedures, Amgen shall provide Dialysis
Center with written notice of anticipated supply disruptions for Amgen ESAs that
would impact the Minimum Forecast Commitment.

3.4.3.1.
Non-Discrimination and Priority. Subject to any existing obligations that Amgen
or any Affiliate of Amgen may have, Amgen shall give Dialysis Center Purchasers’
orders first priority among dialysis center purchasers when allocating available
Amgen ESAs during an Actual Supply Shortfall.

3.4.3.2.
Amgen ESA Cover Purchases. If there is limited availability of an Amgen ESA
during an Actual Supply Shortfall (the “Shortfall Amgen ESA”) and another Amgen
ESA (the “Alternative Amgen ESA”) is available, then Dialysis Center Purchaser
shall purchase the Alternative Amgen ESA, pursuant to the following process:

3.4.3.2.1.
Within fifteen (15) days of notice from Dialysis Center of an Actual Supply
Shortfall, Amgen will send Dialysis Center Purchasers written notice of the
quantities (in mcg or IUs as the case may be) of the Alternative Amgen ESA
available (“Alternative Amgen ESA Cover”). The Parties will meet and negotiate
in good faith to set the date by which Dialysis Center Purchasers (as determined
by Dialysis Center in its sole discretion) will convert to ordering the
Alternative Amgen ESA Cover, which shall be as soon as reasonably practicable.

3.4.3.2.2.
When the Actual Supply Shortfall ends, Dialysis Center may, in its sole
discretion, either (i) continue to purchase Alternative Amgen ESA Cover for the
converted Dialysis Center Purchasers or (ii) resume purchasing the Shortfall
Amgen ESA for such Dialysis Center Purchasers.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.








3.4.3.2.3.
For all purchases of Aranesp that constitute Alternative Amgen ESA Cover
Purchases by Dialysis Center Purchasers and for the remainder of the Term, (i)
the [*] shall not apply to such volumes of Aranesp purchased by Dialysis Center
Purchasers, and (ii) the price for Aranesp as the Alternative Amgen ESA Cover
shall be equal to the EPOGEN price available under Exhibit A converted using the
Aranesp-EPOGEN Dose Equivalency Ratio.

3.4.3.3.
Alternative ESA Cover Purchases. If Amgen is unable to supply an Alternative
Amgen ESA in accordance with Section 3.4.3.2 above, Dialysis Center shall use
good faith efforts to procure any Alternative ESAs from a Third Party at the
lowest commercially reasonable price. Dialysis Center shall deliver to Amgen a
statement setting forth the aggregate net purchase price (i.e., the aggregate
list price less all applicable discounts, rebates, chargebacks and other price
adjustments) actually paid by the Dialysis Center Purchasers to any such Third
Party for that quantity of Alternative ESAs purchased by such Dialysis Center
Purchasers during the Quarter in which the Actual Supply Shortfall occurs solely
as a substitute for the Actual Supply Shortfall (the “Aggregate Alternative ESA
Net Price”); provided, that, should Dialysis Center be subject to any
confidentiality restrictions that Dialysis Center may have with any Third Party
from which it procured Alternative ESAs, then the Parties agree to send such
Aggregate Alternative ESA Net Price to the Firm to be verified. Amgen shall pay
to Dialysis Center an amount of cash equal to the difference, if any, between
(a) the Aggregate Alternative ESA Net Price and (b) the product of (i) (1) WAC
in effect for the applicable Quarter of the Actual Supply Shortfall less (2) the
Discounts per IU or mcg, as applicable, of Available Amgen ESA SKU earned by the
Dialysis Center Purchasers in such Quarter, multiplied by (ii) the amount of the
Actual Supply Shortfall.

3.4.4.
A “Significant Supply Shortfall” shall mean there has been an Actual Supply
Shortfall of Amgen ESAs in a Quarter equal to or greater than [*] percent ([*]%)
of the aggregate quantities in IUs (calculated using the Aranesp-EPOGEN Dose
Equivalency Ratio) of Amgen ESAs that constitute the Minimum Forecast Commitment
for such Quarter.

3.4.5.
Purchase Commitment Reduction/Suspension and Remedies. For any Quarter that is
part of an Actual Supply Shortfall, the Purchase Commitment for the applicable
Quarter shall be reduced by the amount of the Actual Supply Shortfall less the
Alternative Amgen ESA Cover and shall remain so reduced for a period of sixty
(60) days after completion of the Actual Supply Shortfall. Each time there is a
Significant Supply Shortfall for [*] then, [*] percent ([*]%) commencing with
the Quarter immediately following such second Quarter in which there is a
Significant Supply Shortfall. The foregoing shall be the sole remedy for any
Actual Supply Shortfall or any Significant Supply Shortfalls except as set forth
below.

3.4.5.1.
If there is a Significant Supply Shortfall for [*] during which Alternative
Amgen ESAs and/or Alternative ESAs are available, Dialysis Center shall not be
required to comply with the dispute resolution requirements set forth in Section
9.1 and may proceed directly to Arbitration pursuant to Section 9.2, and in
addition, may exercise any and all rights and remedies provided for in this
Agreement or that may be allowed at law or in equity, including,





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






without limitation, requests for specific performance; provided, that Dialysis
Center may not terminate the Agreement, unless such termination is permitted
pursuant to an Award of the Arbitrator.
3.4.5.2.
If there is (i) a Significant Supply Shortfall for [*] or (ii) an Actual Supply
Shortfall of Amgen ESAs [*] percent ([*]%) of the aggregate quantities in IUs
(calculated using the Aranesp-EPOGEN Dose Equivalency Ratio) of Amgen ESAs that
constitute the Minimum Forecast Commitment for [*] during which (i) or (ii), [*]
Dialysis Center shall not be required to comply with the dispute resolution
requirements set forth in Section 9.1 and may proceed directly to Arbitration
pursuant to Section 9.2, and in addition, may exercise any and all rights and
remedies provided for in this Agreement or that may be allowed at law or in
equity, including, without limitation, requests for specific performance;
provided, that Dialysis Center may not terminate the Agreement, unless such
termination is permitted pursuant to an Award of the Arbitrator.

3.4.6.
Response to Actual Supply Shortfall. Amgen shall work in good faith to address
and end any Actual Supply Shortfall as soon as possible and will use
commercially reasonable efforts to make available additional manufacturing
capacity.

3.5.
WAC. The Dialysis Center Purchasers shall purchase Amgen ESAs from an Authorized
Wholesaler (or from Amgen pursuant to Section 3.6) at the then-prevailing WAC
(subject to any wholesaler markup, discount, services fees or other charges),
and any Discounts shall be applied in accordance with the schedules and terms
set forth in Exhibit A and this Agreement. Amgen reserves the right to change
WAC at any time, by any amount, without notice. Subsequent to any WAC changes,
Amgen shall promptly notify Dialysis Center.

3.6.
Authorized Wholesalers. Prior to the Term Start Date, Dialysis Center shall
select one or more Authorized Wholesalers from the Authorized Wholesaler list
prepared by Amgen and set forth on Exhibit B (as such list may be amended from
time to time as provided in this Agreement, the “Authorized Wholesaler List”),
and only such selected Authorized Wholesalers shall be Authorized Wholesalers
for purposes of this Agreement. From and after the Term Start Date, Dialysis
Center shall have the right to change its selection of Authorized Wholesalers
from the Authorized Wholesaler List with ninety (90) days prior written notice
to Amgen. Dialysis Center may request Amgen to add wholesalers to the Authorized
Wholesaler List, and Amgen, at its sole discretion, shall have the right to
determine whether to approve of such addition to the Authorized Wholesaler List.
Amgen shall have the right to add or remove wholesalers from the Authorized
Wholesaler List set forth on Exhibit B in the exercise of its commercially
reasonable discretion by ninety (90) days prior written notice to Dialysis
Center, provided, that, for any removal, (a) Amgen removes such Authorized
Wholesaler with respect to providing Amgen ESAs to all purchasers of Amgen ESAs
for free standing dialysis clinics, or (b) such Authorized Wholesaler requests
Amgen to remove it as an Authorized Wholesaler for Dialysis Center Purchasers.
In the event of any removal of an Authorized Wholesaler from the Authorized
Wholesaler List by Amgen, Amgen shall work with Dialysis Center to transition
the Dialysis Center Purchasers’ purchases of Amgen ESAs to an alternative
Authorized Wholesaler, and if no alternative Authorized Wholesaler exists at
such time, the Parties shall use reasonable efforts to establish a direct
purchasing relationship in any interim period between the removal of the removed
Authorized Wholesaler and the initiation of purchases from a new Authorized
Wholesaler, if no Authorized Wholesaler exists at such time. Any such direct
purchasing relationship shall be subject to credit qualification and the
approval by Amgen of an application for direct ship account. If the Dialysis
Center Purchasers purchase Amgen ESAs directly from Amgen as contemplated in
this Section 3.6, all purchases of





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






Amgen ESAs made from Amgen by such Dialysis Center Purchasers shall be deemed
Qualified Gross Purchases of Amgen ESAs and eligible for the Discounts.
3.7.
Dialysis Center Purchasers

3.7.1.
Designated Affiliates and Managed Centers. Only the Designated Affiliates listed
on Exhibit C (as such list may be amended from time to time as provided in this
Agreement, the “Designated Affiliates List”) and the Managed Centers set forth
on Exhibit D (as such list may be amended from time to time as provided in this
Agreement, the “Managed Centers List”) shall be Dialysis Center Purchasers for
purposes of this Agreement. Dialysis Center shall promptly update and maintain
the accuracy of the Designated Affiliates List and the Managed Centers List
throughout the Term, but in no event later than thirty (30) days after the
addition or removal of a Dialysis Center Purchaser pursuant to Section 3.7.2 or
3.7.3 below. Dialysis Center shall not acquire, divest, restructure, reorganize
or reclassify its Affiliates or Managed Centers, or request any addition or
removal of any Dialysis Center Purchaser, with the purpose or intent in whole or
in part to avoid or eliminate its obligations or commitments, or the obligations
and commitments of each of the Dialysis Center Purchasers set forth in this
Agreement.

3.7.2.
Addition of Dialysis Center Purchasers. After the Term Start Date, subject to
the terms and conditions of this Agreement, all new Affiliates that provide
Dialysis Services and Managed Centers in the Territory shall be added to this
Agreement and become Dialysis Center Purchasers. Dialysis Center shall provide
written notice to Amgen of each new Affiliate that provides Dialysis Services
and Managed Center in the Territory (each a “Notice of Added Dialysis Center
Purchaser”), which notice shall include the proposed Added Dialysis Center
Purchaser Transaction Date, plus any additional information regarding the
proposed Dialysis Center Purchaser that Amgen shall reasonably request. Subject
to the terms and conditions of Section 3.1.1 with respect to the Purchase
Commitment, the Designated Affiliates List and the Managed Centers List shall be
amended to include such Affiliates that provide Dialysis Services or Managed
Centers effective as of (i) thirty (30) days from the date of Amgen’s receipt of
a Notice of Added Dialysis Center Purchaser or (ii) the applicable Added
Dialysis Center Purchaser Transaction Date if such Added Dialysis Center
Purchaser Transaction Date is later than thirty (30) days after the Notice of
Added Dialysis Center Purchaser (each such effective date, the “Added Dialysis
Center Purchaser Effective Date”, and each of the Affiliates that provide
Dialysis Services and Managed Centers added by such amendments, an “Added
Dialysis Center Purchaser”). The Designated Affiliates List and the Managed
Centers List shall be amended without further action required of the Parties to
reflect additions made in accordance with this Section 3.7.2.

3.7.3.
Removal of Dialysis Center Purchasers. (A) Dialysis Center may remove Designated
Affiliates from the Designated Affiliates List and Managed Centers from the
Managed Center List only (i) upon the written consent of Amgen, which consent
shall not be unreasonably withheld, conditioned, and/or delayed or (ii) upon
thirty (30) days prior written notice to Amgen in the event such removal is a
result of a (a) sale of all or substantially all of the assets or equity
interests of a Designated Affiliate to a Third Party, whether by reorganization,
merger, sales of assets, or sale of equity interests, (b) permanent closure of a
Designated Affiliate facility or (c) termination of the relevant management
agreement for a Managed Center that has ceased its management relationship with
Dialysis Center and/or any Affiliate of Dialysis Center (each of the events
described in this clause (ii), an “Authorized Removal Occurrence”). Dialysis
Center shall provide Amgen written notice





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






describing the nature of any requested removal, including the anticipated
effective date of any Authorized Removal Occurrence, and such removal shall be
effective thirty (30) days after Amgen has provided Dialysis Center with written
consent to such removal or such earlier period as may be agreed to by Amgen or,
in the event of an Authorized Removal Occurrence, the effective date of the
Authorized Removal Occurrence.
(B) Amgen shall also have the right to remove any Designated Affiliates from the
Designated Affiliates List and any Managed Centers from the Managed Centers List
upon ninety (90) days (or such shorter /period as may be required by Law or any
Governmental Authority) written notice to Dialysis Center (a) that such removal
is required by order of a court or Governmental Authority or (b) in instances in
which Amgen determines, in its reasonable discretion, that such removal is
required (i) to comply with Law, based on the advice of counsel and subject to
Section 3.7.5.1, or (ii) as a result of any such Designated Affiliate’s or
Managed Center’s negligence or willful misconduct in the use or administration
of Amgen ESAs.
(C) The Designated Affiliates List and the Managed Centers List shall be amended
without further action required of the Parties to reflect removals made in
accordance with this Section 3.7.3.
3.7.4.
Adjustments to Rolling Forecast. Following the addition or removal of an
Affiliate that provides Dialysis Services to or from the Designated Affiliates
List or a Managed Center to or from the Managed Centers List, the Parties shall
mutually agree in good faith to implement any reasonable and necessary
adjustments to the Rolling Forecast to account for such addition or removal of
an Affiliate that provides Dialysis Services to or from the Designated
Affiliates List or a Managed Center to or from the Managed Centers List;
provided, that unless otherwise agreed to by the Parties pursuant to Section
3.3.5, Amgen shall have no obligation under Section 3.4 for an Actual Supply
Shortfall in the event that any increase to the quantities of each Available
Amgen ESA SKU set forth in such adjusted Rolling Forecast is in excess of the
applicable Permitted Percentage Variances.

3.7.5.
Dialysis Center Committed Purchasers List. The Dialysis Center Purchasers as of
the Term Start Date shall constitute the initial list of “Dialysis Center
Committed Purchasers” as listed on Exhibit E (as such list may be amended from
time to time as provided in this Agreement, the “Dialysis Center Committed
Purchasers List”). Each new Affiliate that provides Dialysis Services and
Managed Center shall automatically be added to the Dialysis Center Committed
Purchasers List as of the ninetieth (90th) day after the Added Dialysis Center
Purchaser Transaction Date. Notwithstanding the foregoing sentence, if, during
the two Quarter period prior to the Added Dialysis Center Purchaser Effective
Date, such Added Dialysis Center Purchaser had utilization of Alternative ESAs
in its provision of Dialysis Services constituting more than [*] percent ([*]%)
of its total utilization of ESAs based on the Dose Equivalency Ratios, then such
Added Dialysis Center Purchaser shall not be a Dialysis Center Committed
Purchaser until the date that is twelve months following the Added Dialysis
Center Committed Purchaser Transaction Date. Any Dialysis Center Purchaser
removed from the Designated Affiliates List or the Managed Center List in
accordance with Section 3.7.3 shall automatically be removed from the Dialysis
Center Committed Purchaser List and shall not be subject to the Purchase
Commitment as of the effective date of such removal from the Designated
Affiliates List or the Managed Center List.

3.7.5.1.
In accordance with Section 3.7.3(B)(b)(i), based on the advice of counsel, Amgen
shall have the right in its reasonable discretion to add or remove any Dialysis
Center Purchasers from the Dialysis Center Committed Purchasers List





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






upon at least ninety (90) days’ written notice to Dialysis Center, effective as
of the first day of the Quarter after the expiration of the ninety (90) day
notice period; provided, that Amgen shall work together with Dialysis Center to
mutually agree as to the specific Dialysis Center Purchasers that will be added
or removed and, in the event the Parties are unable to agree in a reasonable
time, Amgen shall add or remove specific Dialysis Center Purchasers designated
by Dialysis Center that typically purchase an aggregate volume of ESAs as
specified by Amgen and that are not disproportionate in their use of Alternative
ESAs compared to all Dialysis Center Purchasers. For avoidance of doubt, any
Dialysis Center Committed Purchaser that is removed from the Dialysis Center
Committed Purchasers List but remains on the Designated Affiliates List or the
Managed Center List shall still be considered a Dialysis Center Purchaser such
that such Dialysis Center Committed Purchaser removed from the Dialysis Center
Committed Purchasers List in accordance with this Section 3.7.5.1 shall not be
subject to the Purchase Commitment but shall continue to receive Discounts under
this Agreement. Once a Dialysis Center Purchaser is removed from the Dialysis
Center Committed Purchasers List, Amgen shall provide Dialysis Center with
ninety (90) days’ notice if it intends to add such Dialysis Center Purchaser
back on to the Dialysis Center Committed Purchaser List.
3.7.6.
Access to Dialysis Center Facilities.  Amgen and its employees and/or agents
shall have access during normal business hours to the Dialysis Center
Purchasers’ facilities subject to Amgen and its employees’ and/or agents’ full
compliance with all of Dialysis Center’s applicable policies and procedures
regarding visitors and any updates thereto that will be in effect during the
Term are and will be available for viewing by Amgen and its employees and/or
agents during the Term at http://www.davita.com/about/vendor-policies. Amgen
covenants and agrees that neither it nor any of its employees and/or agents
shall have the right to access to any Individually Identifiable Health
Information while accessing any of the Dialysis Center Purchasers’ facilities.

3.7.7
Marketing of Amgen ESAs

3.7.7.1.
Amgen represents and warrants to Dialysis Center that during the Term of this
Agreement, neither Amgen, nor any of its agents or representatives, including,
without limitation, Amgen’s commercial representatives, [*] in the Territory for
Amgen ESAs for Dialysis Services [*]. In the event that Dialysis Center has a
reasonable basis to believe that Amgen has not complied with its obligations
under this Section 3.7.7.1, Dialysis Center shall [*].

4.
DISCOUNTS

4.1.
Earning, Calculating, Payment and Vesting of Discounts. All Discounts will be
earned, calculated and vested as set forth in Exhibit A. For purposes of
calculating the Discounts hereunder, Qualified Gross Purchases of Amgen ESAs by
any Dialysis Center Purchaser shall be deemed to be made on the date of invoice
by an Authorized Wholesaler or Amgen pursuant to Section 3.6 to any such
Dialysis Center Purchaser. The Discounts (other than the Base Invoice Discounts)
shall be paid in arrears by electronic funds transfer using information provided
to Amgen by Dialysis Center as necessary to enable payment. Amgen Inc. hereby
guarantees Amgen’s obligations to pay all Discounts earned by Dialysis Center
hereunder.

4.2.
Verification and Audit. Discounts (including any qualification criteria for any
Discounts) specified herein and/or any other amounts paid by one Party to the
other Party pursuant to this Agreement are subject to verification and audit of
the relevant purchase and other





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






data (including the Data, the Self-Reported Data and the Compensation Data), as
reasonably necessary to calculate any amounts payable hereunder. Dialysis Center
Purchasers shall maintain their books and records in accordance with U.S.
generally accepted accounting principles, consistently applied.
4.3.
Audit Process.

4.3.1.
Objection Notice. To the extent either Amgen or Dialysis Center, in its
reasonable discretion, determines that it is necessary to verify and confirm the
calculation of: (a) any Discount described in this Agreement in order to audit
and assure compliance with the terms of this Agreement and/or (b) any other
calculation or amount that one Party must pay to the other Party under this
Agreement, the requesting Party shall provide written notice of same to the
other Party (an “Objection Notice”) setting forth in detail any and all items of
disagreement related to such computation, statement, and/or amount that must be
paid by one Party to the other Party.

4.3.2.
Determination by the Firm. Amgen and Dialysis Center shall jointly engage (at
the requesting Party’s sole cost and expense, subject to any reimbursement by
the other Party as set forth below) and refer the items in dispute to a
nationally recognized firm of independent, certified public accountants as to
which Amgen and Dialysis Center mutually agree (the “Firm”), to resolve any
disagreements. Amgen and Dialysis Center will direct the Firm to render a
written determination within twenty (20) days of its retention, and Amgen and
Dialysis Center and their respective employees and/or agents will cooperate with
the Firm during its engagement. The Firm shall keep strictly confidential all
data reviewed and information learned or obtained in connection with resolving
any Objection Notice and shall report to the requesting Party only the
conclusion of its review without the disclosure of any Confidential Information.
All reports of the Firm shall be made available to both Parties simultaneously,
promptly upon completion, and shall be deemed to conclusively and definitively
resolve the related Objection Notice, which shall be reimbursed (if applicable)
in accordance with this Section 4.3.2. Any such audit shall be conducted during
normal business hours, upon reasonable advance notice, and so as not to
unreasonably interfere with the business of Amgen and/or any of the Dialysis
Center Purchasers.

4.4.
Audit Results and Payment. In the event any such audit is requested by Amgen and
shows that Dialysis Center Purchasers have submitted incorrect information
resulting in Dialysis Center receiving in excess of one hundred five percent
(105%) of the amount to which it was entitled in any Quarter, Dialysis Center
shall reimburse Amgen for the reasonable costs of such audit; otherwise, Amgen
shall be responsible for the costs of such audit. In the event any such audit is
requested by Dialysis Center and shows that Dialysis Center Purchasers have
submitted correct information but have been underpaid by more than five percent
(5%) of the amount to which they were entitled in any Quarter, Amgen shall
reimburse Dialysis Center for the reasonable costs of such audit; otherwise,
Dialysis Center shall be responsible for the costs of such audit. The
determination of the Firm will be conclusive and binding upon Amgen and Dialysis
Center. Following any audit that shows any over or underpayment hereunder, the
relevant Party shall, within sixty (60) days, make payment to the other Party
for the difference between the amount paid hereunder and the amount actually
payable hereunder based upon the results of such audit.

4.5.
Adjustments for Changes. In accordance with Section 3.7.2 and/or 3.7.3 above, in
the event of an addition to or deletion from the Designated Affiliates List of
an Affiliate that provides Dialysis Services or a Managed Center’s addition to
or deletion from the Managed Centers List during any Quarter of the Term, Amgen
shall adjust Qualified Gross Purchases





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






of Amgen ESAs to account for such addition to or deletion from the Designated
Affiliates List of an Affiliate that provides Dialysis Services or a Managed
Center’s addition to or deletion from the Managed Centers List by, as
applicable, adding or deleting such Designated Affiliates’ or Managed Centers’,
as applicable, purchases to or from the relevant Quarter or comparison Quarter
(or portion thereof).
4.6.
Treatment of Discounts and Rebates.

4.6.1.
Dialysis Center Reporting and Disclosure of Discounts. Dialysis Center agrees
that Dialysis Center Purchasers shall properly disclose and account for all
Discounts earned hereunder, in whatever form, in compliance with all applicable
federal, state, and local Laws, including §1128B(b) of the Social Security Act,
as amended and its implementing regulations. Dialysis Center agrees that, if
required by such statutes or regulations, it (together with its Designated
Affiliates) shall and it shall cause its Managed Centers to (i) claim the
benefit of such Discount received in the fiscal year in which such Discount was
earned or the year after, (ii) fully and accurately report the value of such
Discount in any cost reports filed under Title XVIII or Title XIX of the Social
Security Act, as amended or a state or local health care program, and (iii)
provide, upon request by the U.S. Department of Health and Human Services or a
state or local agency or any other federally funded state health care program,
the information furnished to Dialysis Center Purchasers by Amgen concerning the
amount or value of such Discount.

4.6.2.
Amgen Reporting of Discounts. In order to assist Dialysis Center's compliance
with its obligations as set forth in Section 4.6.1 above, Amgen agrees that it
will fully and accurately report all Discounts on the invoices or statements
submitted to Dialysis Center and use reasonable efforts to inform Dialysis
Center of its obligations to report all such Discounts to the extent specified
by 42 C.F.R § 1001.952(h)(2)(ii)(A) or where the value of a Discount is not
known at the time of sale, Amgen shall fully and accurately report the existence
of the Discount program on the invoices or statements submitted to Dialysis
Center and use reasonable efforts to inform Dialysis Center of its obligations
to report all such Discounts to the extent specified by 42 C.F.R §
1001.952(h)(2)(ii)(B), and when the value of the Discounts become known, provide
Dialysis Center with documentation of the calculation of the Discount
identifying the specific goods or services purchased to which the Discount will
be applied, in accordance with Section 4.7 below.

4.7.
Discount Reports. Within ninety (90) days of the end of each Quarter, Amgen
shall provide to Dialysis Center a statement of the Discounts earned hereunder
with the itemization of Amgen ESA purchases made in a particular Quarter, broken
down for each Dialysis Center Purchaser and any other information that Dialysis
Center may reasonably request that is reasonably available to Amgen and
necessary for Dialysis Center to obtain in order to comply with its obligations
hereunder. Dialysis Center agrees that it will provide such information to its
Dialysis Center Purchasers in a timely manner in order to allow such Dialysis
Center Purchasers to meet their reporting and other obligations hereunder and
under applicable Law.

4.8.
Best Price Limitation. At any time following the repeal, enactment or
modification of any Law, policy, program memorandum, or the interpretation
thereof, including a decision by the Centers for Medicare & Medicaid Services,
that affects the definition of “Best Price” (which, for purposes of this
Agreement, shall mean the price reported in Amgen’s Best Price Submission under
Title XIX of the Social Security Act) or the methodology by which Best Price
must be calculated, Amgen shall have the right, in its sole discretion, to
determine the extent to which any potential price concession to any Third Party
due to such repeal, enactment, modification or decision may impact Amgen’s Best
Price calculation





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






under this Agreement alone or in combination with any other price concessions in
other agreements with Dialysis Center or any Third Party.  In the event that
Amgen determines reasonably and in good faith that the then-existing price
concessions under this Agreement establishes or would establish a new “Best
Price,” Amgen shall have the right, in its sole discretion, upon the later of
(a) the effective date of such repeal, enactment, modification or decision, or
(b) notice to Dialysis Center, to modify the Discounts offered under this
Agreement prospectively, and shall promptly notify Dialysis Center of the new
amount; provided, that the new amount as adjusted by Amgen shall result in price
concessions available to Dialysis Center which would equal the Best Price prior
to the effective date of such repeal, enactment, modification or decision,
calculated using the modified definition or methodology by which Best Price is
to be calculated.
5.
GOVERNANCE

5.1.
Business Representatives. The “Business Representatives” shall be comprised of:
(i) in the case of Amgen, Amgen’s General Manager of the Inflammation /
Nephrology Business Unit (the “Amgen Business Representative”); and (ii) in the
case of Dialysis Center, the Chief Operating Officer of DaVita Inc. (the
“Dialysis Center Business Representative”). Each Business Representative shall
be entitled to appoint designees who have been identified to the other Business
Representative in writing and have equivalent authority to the Party’s Business
Representative or have been expressly given all requisite authority by the
Party’s Business Representative.

5.2.
Responsibilities of Business Representatives. The Business Representatives shall
be responsible for overseeing the Parties’ activities and conduct under this
Agreement generally, and for ensuring an appropriate level of oversight. The
Business Representatives shall meet in person, via teleconference or
videoconference at such times as may be deemed necessary by the Parties.

6.
PATIENT AND PRODUCT DATA

6.1.
Data Submission. Subject to the provisions of this Section 6 and the validity of
a Certification as described in Section 6.3, in order to qualify to receive
Discounts under this Agreement as set forth in Exhibit A, Dialysis Center shall
deliver to Amgen (or to a data collection vendor specified by Amgen) the Data
set forth in Schedule I from a minimum of eighty-seven percent (87%) of all
Dialysis Center Purchasers in the aggregate, provided, however, that if such
eighty-seven percent (87%) threshold is not met in any month due to the
inclusion of de novo facilities that have not yet treated patients and/or
inactive facilities, Amgen shall exclude any such facilities identified by Amgen
and Dialysis Center from such month when determining whether or not Dialysis
Center has met the data submission requirement set forth in this Section 6.1.
Dialysis Center shall submit Data to Amgen, on a monthly basis by the last day
of the following calendar month (or the next business day if such last day is
not a business day) and such submission of Data via Schedule I shall be
substantially complete and accurate as set forth in Section 8.5. If Amgen
determines that any Dialysis Center Purchaser is consistently not submitting the
required Data, Amgen and Dialysis Center will work collaboratively in resolving
such inconsistencies. Amgen will use commercially reasonable efforts to notify
Dialysis Center in writing, no later than fifteen (15) business days after the
receipt and acceptance by Amgen of the Data of the identity of all Dialysis
Center Purchasers, if any, which have failed to meet the Data submission
requirements for that month. If Dialysis Center reasonably determines, based on
the advice of counsel, that it is prohibited by law or Governmental Authority
from providing certain Data to Amgen, Dialysis Center shall have no obligation
under this Agreement to provide such Data to Amgen.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






6.2.
Data Submission Format. Subject to the validity of a Certification as described
below, Dialysis Center Purchasers must provide to Amgen on a calendar monthly
basis by the last day of the following calendar month (or the next business day
if such last day is not a business day) the Data in a machine readable format
acceptable to Amgen (Excel; or text file that is tab delimited, comma delimited,
colon delimited or space delimited including a line of column headers
identifying the column contents and units, if applicable). The Data files shall
contain record counts for each file contained in the data submission; provided,
however, that Dialysis Center shall be required to submit such test results only
for those dialysis patients whose test results are actually determined by
laboratories owned and operated by Dialysis Center. To the extent Amgen requests
that Dialysis Center deliver Data to a data collection vendor, Amgen agrees to
cause any such data collection vendor to adhere to and be bound by a
substantially similar confidentiality obligation as is applicable to Amgen under
this Agreement, and Amgen shall be liable for any failure by any such data
collection vendor to act in accordance with such requirements.

6.3.
HIPAA Compliance. Neither Party has the intent that Dialysis Center will provide
Amgen (or any specified data collection vendor) any Data in violation of HIPAA.
Accordingly, the Parties shall engage an appropriately qualified statistician,
reasonably acceptable to each Party, who meets the requirements set forth in 45
C.F.R. § 164.514(b)(1) to review the Data and deliver a written certification
that shall conclude that, subject to any conditions, requirements or assumptions
set forth therein, each delivery of Data pursuant to this Agreement will meet
the standards for “de-identification” under HIPAA (the “Certification”). In
connection with the Certification, the Parties agree to use their commercially
reasonable efforts to facilitate the completion and delivery of such
Certification to each Party in an expedited manner. Notwithstanding anything in
this Agreement to the contrary, in order to assure compliance, as determined by
either Party in its reasonable discretion, with any existing Law relating to
patient privacy of medical records, or at any time following the enactment of
any Law relating to patient privacy of medical records that in any manner
reforms, modifies, alters, restricts, or otherwise affects any of the Data
received or to be received in connection with any of the Discounts contemplated
under this Agreement, either Party may, upon thirty (30) days’ prior written
notice, seek to amend this Agreement with respect to the affected Discount.
Dialysis Center and Amgen shall meet and in good faith mutually agree to modify
this Agreement to accommodate any such change in the Law, with the intent to, if
possible, retain the essential terms of this Section 6 and the affected Discount
and pricing structure of this Agreement.

6.4.
Case Identifier. Dialysis Center shall consistently use a unique alpha-numeric
code (which shall not be derived from Individually Identifiable Health
Information) as a "case identifier" to track the care rendered to each
individual patient over time, and such case identifier shall be included in the
Data provided to Amgen. The key or list matching patient identities to their
unique case identifiers shall not be provided to Amgen.

6.5.
Data Use. Amgen and its Affiliates shall have the right to use Data (a) to
support verification of the services under this Agreement, (b) for its sponsored
research and analysis, development of marketing materials, running internal
trending analyses, overall analyses of how to improve treatment of patients on
dialysis and creating tools by its marketing personnel, (c) in the aggregate for
publications as part of a larger data set incorporating comparable clinical data
received from other dialysis providers in the Territory and provided that no
portion of such data shall be attributed to Dialysis Center or its Affiliates,
and (d) for purposes of verifying the Dialysis Center Purchasers’ performance
under this Agreement and the calculation of amounts payable hereunder, including
verifying the Dialysis Center Purchasers’ Purchase Commitment performance under
this Agreement and calculating or determining the Dialysis Center Purchasers’
eligibility to receive any Discount. Notwithstanding the foregoing, without
Dialysis Center’s prior written consent (such consent





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






not to be unreasonably conditioned, withheld or delayed): Amgen and its
Affiliates shall not (i) disclose to Third Parties the Data provided by Dialysis
Center hereunder except (1) in any publication referenced in clause (c) above,
(2) pursuant to public health activities, (3) to agents of Amgen bound by
obligations of confidentiality no less restrictive than those contained in
Section 11.14 or (4) to other Third Parties as required by Law or regulation as
determined by Amgen based on the advice of counsel; or (ii) sell or resell any
such data or derivative works thereof to any Third Party.
6.6.
Clinical Research Studies. Dialysis Center and Amgen acknowledge that Dialysis
Center, either directly or through DaVita Clinical Research, Inc., an Affiliate
of Dialysis Center, may from time to time be engaged in research studies in
which patients of the Dialysis Center Purchasers, may serve as clinical trial
subjects (a “Research Study”). Notwithstanding any obligation of Dialysis Center
in this Agreement to the contrary, including any requirement in Section 6.1,
Dialysis Center shall not be required to submit Data for any patients of the
Dialysis Center Purchasers that are participating in a Research Study (a “Study
Patient”), but shall continue without limitation to be eligible for, and if
earned receive, all Discounts granted pursuant to this Agreement, so long as (i)
Dialysis Center notifies Amgen of the aggregate number of Study Patients whose
Data will not be delivered by Dialysis Center to Amgen as otherwise required by
this Agreement as a result of such patient being a Study Patient, and (ii) the
aggregate number of Study Patients whose Data is excluded by Dialysis Center
does not exceed the Permitted Excluded Group. For purposes of the foregoing,
“Permitted Excluded Group” means four percent (4%) of the aggregate number of
persons receiving treatment from the Dialysis Center Purchasers in any calendar
month.

7.
OTHER DATA

7.1.
Compensation Data. Dialysis Center agrees that it shall provide the data, with
respect to Amgen ESAs, set forth on Schedule 2 attached hereto (the
“Compensation Data”) to Amgen in the electronic format set forth on Schedule 2
on a calendar monthly basis no later than the fourteenth (14th) day of the
following calendar month following the month for which such Compensation Data is
being provided. Amgen acknowledges, agrees and covenants that it shall only use
the Compensation Data for sales force targeting and compensation. Dialysis
Center and Amgen acknowledge and agree that the Compensation Data does not
include and shall never include any Individually Identifiable Health Information
of any patient of Dialysis Center Purchasers. Notwithstanding the foregoing,
Amgen acknowledges and agrees that Dialysis Center shall only be required to
deliver the Compensation Data to Amgen for as long as EPOGEN or Aranesp is
dispensed through DaVita Rx, LLC. Amgen shall indemnify, defend and hold
harmless Dialysis Center from and against any and all loss, damage and/or
expense (including reasonable attorney’s fees) that it may suffer as a result of
claims, demands, actions, proceedings, liabilities, costs or judgments, or
threats thereof arising out Dialysis Center’s supply of the Compensation Data to
Amgen.

7.2.
Self-Reported Data. Dialysis Center, on behalf of the Dialysis Center
Purchasers, acknowledges, covenants and agrees that it shall submit full and
complete Self-Reported Data for each Quarter to Amgen within forty-five (45)
days of the end of each such Quarter through a Data Submission Form attached
here to as Exhibit SR-1.  Exhibit SR-1 is subject to modification by mutual
written agreement of the Parties.  Dialysis Center on behalf of the Dialysis
Center Purchasers shall submit Exhibit SR-1 in an Excel file format
electronically by e-mail to Dialysissdata@amgen.com or in such other manner as
may be specified by Amgen through written notification to Dialysis Center.

8.
WARRANTIES, REPRESENTATIONS AND COVENANTS





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






8.1.
Power and Authority. Each Party represents and warrants to the other that this
Agreement: (a) has been duly authorized, executed, and delivered by it, (b)
constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not and shall not
conflict with or violate any of its other contractual obligations, expressed or
implied, to which it is a party or by which it may be bound.

8.2.
Compliance with Law and Regulation. Amgen and Amgen Inc. shall, and Dialysis
Center shall, comply with all applicable Laws related to the performance of
their respective obligations under this Agreement. Each Party represents and
warrants that (which representations and warranties shall be ongoing
representations and warranties during the Term): (i) it is not currently named
on any of the following lists: (A) HHS/OIG List of Excluded
Individuals/Entities, (B) GSA List of Parties Excluded from Federal Programs, or
(C) OFAC “SDN and Blocked Individuals” and (ii) it shall promptly notify the
other Party in the event it becomes named on any of the following lists: (x)
HHS/OIG List of Excluded Individuals/Entities, (y) GSA List of Parties Excluded
from Federal Programs, or (z) OFAC “SDN and Blocked Individuals”.

8.3.
Product. Amgen covenants and agrees that Amgen ESAs are not and will not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, or within the meaning of any applicable Law, or is or
will be a product which may not be introduced in to interstate commerce. Amgen
warrants that an Amgen ESA purchased pursuant to this Agreement (a) is
manufactured, and up to the time of its receipt by Authorized Wholesalers is
handled, stored, and transported in accordance with all applicable Laws, and
meet all specifications for effectiveness and reliability as required by the
United States Food and Drug Administration (the “FDA”), and (b) when used in
accordance with the directions in its labeling, is fit for the purposes and
indications described in its labeling. Amgen warrants that the use of Amgen ESAs
by Dialysis Center Purchasers shall not infringe upon any ownership rights of
any other individual or entity or upon any patent, copyright, trademark or other
intellectual property or proprietary right or trade secret of any individual or
entity. Amgen agrees that as soon as practicable, it will notify Dialysis Center
of any material defect in any Amgen ESA delivered to any Dialysis Center
Purchasers in accordance with applicable Law.

8.4.
[*]. Dialysis Center represents and warrants to Amgen that: (a) as of the Term
State Date, neither Dialysis Center, nor Designated Affiliates, nor any
Affiliate of Dialysis Center [*] (b) prior to [*], neither Dialysis Center, nor
Designated Affiliates, nor any Affiliate of Dialysis Center [*] , and (c) [*] in
whole or in part in order to [*] with the intent to circumvent its Purchase
Commitment obligations under this Agreement. In the event that Amgen has a
reasonable basis to believe that Dialysis Center has not complied with its
obligations under this Section 8.4, Amgen shall follow the Arbitration process
set forth in Section 9.2.

8.5.
Data. Dialysis Center represents and warrants to Amgen that: (a) the Data, the
Compensation Data, and the Self-Reported Data that the Dialysis Center
Purchasers deliver to Amgen pursuant to Section 6 and Section 7 shall be: (i)
prepared and delivered in accordance with the provisions of Section 6 and
Section 7 and (ii) as complete and accurate as is reasonably obtainable in view
of the Dialysis Center Purchasers’ customary method of compilation and the
nature and accuracy of the Dialysis Center Purchasers’ resources; (b) the
Dialysis Center Purchasers shall not knowingly and intentionally misrepresent or
omit any of the Data, the Compensation Data, and/or the Self-Reported Data
provided by the Dialysis Center Purchasers to Amgen; and (c) Dialysis Center
shall promptly notify Amgen in the event it has actual knowledge that any of the
Data, the Compensation Data, and/or the Self-Reported Data is not complete
and/or accurate.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






8.6.
Designated Affiliates List and Managed Centers List. Dialysis Center represents
and warrants that the Designated Affiliates List and the Managed Centers List,
as each of them is attached to this Agreement as of the Term Start Date (and as
of any subsequent date that such lists are updated in accordance with the terms
hereof) are complete and accurate lists of all Affiliates of Dialysis Center and
Managed Centers of Dialysis Center providing Dialysis Services in the Territory
as of the Term Start Date (and as of each such subsequent date).

8.7.
Adverse Claims. Each Party represents and warrants to the other Party that, as
of the execution of this Agreement, such Party has no actual knowledge of any
legal claim or right to be asserted against the other Party or its Affiliates
related to the negotiation or execution of this Agreement.

8.8.
NO OTHER WARRANTIES. OTHER THAN THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ALL OTHER
WARRANTIES, STATUTORY, EXPRESS, AND/OR IMPLIED, INCLUDING THOSE OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE. EACH PARTY HEREBY
EXPRESSLY WAIVES ANY AND ALL OTHER WARRANTIES, STATUTORY, EXPRESS, AND/OR
IMPLIED, INCLUDING THOSE OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR
PURPOSE.

9.
DISPUTE RESOLUTION, INSURANCE and INDEMNITY

9.1.
Escalation of Disputes to Business Representatives. The Parties recognize that
claims, disputes or controversies arising out of or relating to this Agreement
(“Disputes”) may occur from time to time. It is the objective of the Parties to
establish procedures to facilitate the resolution of Disputes arising under this
Agreement in an expedient manner by mutual cooperation and, if possible, without
resort to litigation.

In the event of any Dispute, and prior to either Party (a) commencing any action
in a court of law or under any Governmental Authority, or (b) taking any action
to terminate this Agreement as provided in Section 10, the Parties shall first
undertake that the employees of each Party with relevant expertise and authority
with respect to a Dispute shall meet to discuss such Dispute within five (5)
business days of a Party receiving notice of a Dispute (except in the case where
delay in resolving any such Dispute would be materially prejudicial to a Party,
in which case the Dispute will be referred directly to the Business
Representatives). In the event the Parties are unable to resolve any such
Dispute within thirty (30) business days of the initial meeting between the
Parties, it shall be referred to the Business Representatives, who shall
negotiate with one another in good faith to reach a good faith resolution of the
Dispute; provided, that the Parties shall use commercially reasonable efforts to
expedite the resolution of any Disputes which by their nature need to be made
quickly by the Business Representatives. In the event the Dispute cannot be
resolved by the Business Representatives within fifteen (15) business days of
the initial meeting between the Business Representatives or such other period of
time as is mutually agreed to by the Parties, then, upon the written demand of
either Party, the Dispute shall be subject to arbitration, as provided in
Section 9.2. Pending resolution of any Dispute, both Parties will continue their
performance under this Agreement. If there is a Dispute relating to any amount
owed by either Party to the other Party, the undisputed portion of such amount
shall be paid to the other Party in accordance with the terms hereof, and the
Parties shall first attempt to resolve the disputed balance in accordance with
this Section 9.1.
9.2.
Arbitration.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






9.2.1.
Claims.  Subject to Section 9.3 below, any Dispute that is not resolved under
Section 9.1 within thirty (30) days after a Party’s initial written request for
resolution, shall be resolved by final and binding arbitration administered by
JAMS (the “Administrator”) in accordance with its Comprehensive Arbitration
Rules and Procedures (the “Rules”), except to the extent any such Rule conflicts
with the express provisions of this Section 9.2 (“Arbitration”).  (Capitalized
terms in this Section 9.2 used but not otherwise defined in this Agreement shall
have the meanings provided in the Rules.)  For Disputes valued at less than Five
Million Dollars ($5,000,000 USD), the Arbitration shall be conducted by one (1)
neutral arbitrator (“Arbitrator”) selected in accordance with the Rules,
provided, that such Arbitrator shall not be a current or former employee or
director, or a current stockholder, of either Party or any of their respective
Affiliates. For Disputes valued at or more than Five Million Dollars ($5,000,000
USD), the Arbitration shall be conducted by a panel of three (3) neutral
Arbitrators selected in accordance with the Rules, provided, that any such
Arbitrator shall not be a current or former employee or director, or a current
stockholder, of either Party or any of their respective Affiliates.  The
Arbitration shall be held in Los Angeles, California.

9.2.2.
Discovery.  Within forty-five (45) days after selection of the Arbitrator(s),
the Arbitrator(s) shall conduct the Preliminary Conference.  In addressing any
of the subjects within the scope of the Preliminary Conference, the
Arbitrator(s) shall take into account both the needs of the Parties for an
understanding of any legitimate issue raised in the Arbitration and the
desirability of making discovery efficient and cost-effective.  In that regard,
the Parties agree to the application of the E-Discovery procedures set forth in
Rule 16.2(c) of JAMS’ Expedited Procedures; provided, that the Parties agree
that the time limitations identified in Rule 16.2 of JAMS’ Expedited Procedures
shall not be binding and the Arbitrator(s) shall set time limitations for
discovery and depositions that are reasonable and necessary in light of the
issues and matters raised in the Preliminary Conference. In no event shall the
time limitations set by the Arbitrator(s) for discovery and depositions be
shorter than the time periods for discovery and depositions that are set forth
in Rule 16.2 of JAMS’ Expedited Procedures.

9.2.3.
Hearing; Decision.  The hearing (“Hearing”) shall commence within a reasonable
time after the discovery cutoff.  The Arbitrator(s) shall require that each
Party submit concise written statements of position and shall permit the
submission of rebuttal statements, subject to reasonable limitations on the
length of such statements to be established by the Arbitrator(s).  The
Arbitrator(s) shall also permit the submission of expert reports.  The
Arbitrator(s) shall render the award (“Award”) within thirty (30) days after the
Arbitrator(s) declares the Hearing closed, and the Award shall include a written
statement describing the essential findings and conclusions on which the Award
is based, including the calculation of any damages awarded.  The Arbitrator(s)
will, in rendering his, her or their decision, apply the substantive law of the
State of California, without giving effect to its principles of conflicts of
law, and without giving effect to any rules or laws relating to arbitration. 
The Award rendered by the Arbitrator(s) shall be final, binding and
non-appealable, and judgment may be entered upon it in any court of competent
jurisdiction.  However, the Parties agree that the JAMS Optional Arbitration
Appeal Procedures (“Appeal Procedures”) shall apply to the Arbitration, at the
request by either Party in accordance with such Appeal Procedures. If a Party
appeals the Award rendered by the Arbitrator(s), the Award issued by the Appeal
Panel (as defined in such Appeal Procedures) shall be final, binding and
non-appealable, and judgment may be entered upon it in any court of competent
jurisdiction.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






9.2.4.
Costs.  Each Party shall bear its own attorney’s fees, costs, and disbursements
arising out of the Arbitration, and shall pay an equal share of the fees and
costs of the Arbitrator(s); provided, however, the Arbitrator(s) shall be
authorized to determine whether a Party is the prevailing party, and if so, to
award to that prevailing party reimbursement for any or all of its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.), and/or the fees
and costs of the Administrator and the Arbitrator(s).

9.2.5.
Confidentiality. Each Party acknowledges and agrees that: (a) any discovery
pursuant to this Section 9.2, (b) the Hearing, (c) any and all documents
exchanged or delivered in connection with the Hearing, settlement negotiations,
and/or settlement terms, including the statements of position, rebuttal
statements, and expert reports, (d) settlement negotiations and/or settlement
terms, and (e) the Award shall be treated as Confidential Information and
subject to the terms and conditions of Section 11.14.

9.3.
Court Actions. Nothing contained in this Agreement shall deny either Party the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
discussions between the Parties or any ongoing arbitration proceeding.

9.4.
Insurance. Each Party shall secure and maintain in full force and effect
throughout the Term (and following termination, to the extent necessary to cover
any claims arising from this Agreement) commercial general liability insurance
and product liability (in the case of Amgen only) which include contractual
liability with limits of no less than five million dollars ($5,000,000.00 USD);
professional liability insurance (in the case of Dialysis Center only) with
limits of no less than five million dollars ($5,000,000.00 USD), and workers’
compensation with statutory limits. Any limits on each of a Party’s insurance
coverage shall not be construed to create any limit on such Party’s liability
with respect to its obligations under this Agreement or otherwise. Each of the
Parties shall have the right to satisfy its obligations under this Section 9.4
through self-insurance. Amgen Inc. hereby guarantees the performance of Amgen’s
obligations as set forth in this Section 9.4.

9.5.
Indemnity.

9.5.1.
By Amgen. Amgen agrees to indemnify, defend, and hold Dialysis Center, its
officers, directors, agents and employees (collectively, the “Dialysis Center
Indemnitees”) harmless from and against any and all loss, damage and/or expense
(including reasonable attorney’s fees) that they may suffer as a result of Third
Party claims, demands, actions, proceedings, liabilities, costs or judgments, or
threats thereof (“Third Party Claim(s)”) arising out of (i) any defect in the
design and/or manufacture of any Amgen ESA or the storage and/or transportation
of any Amgen ESA in Amgen’s possession, including claims for property damage,
loss of life, and/or bodily injury; and/or (ii) the breach by Amgen or Amgen
Inc. of any of their respective warranties, representations, and/or covenants
contained in this Agreement. Notwithstanding anything to the contrary contained
herein, Amgen and Amgen Inc. shall not have any obligation to defend, indemnify,
and/or hold the Dialysis Center Indemnitees harmless from any Third Party Claims
arising out of the negligent acts and/or omissions and/or willful misconduct of
the Dialysis Center Indemnitees. This indemnification shall survive the
termination or expiration of this Agreement. Amgen Inc. hereby guarantees the
performance of Amgen’s obligations as set forth in this Section 9.5.1.

9.5.2.
By Dialysis Center. Dialysis Center agrees to indemnify, defend, and hold Amgen,
its officers, directors, agents and employees (collectively, the “Amgen
Indemnitees”) harmless from and against any and all Third Party Claims arising
out of (i) any Dialysis





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






Center Purchasers’ administration of any Amgen ESA purchased under this
Agreement to its patients; (ii) any Dialysis Center Purchasers’ failure to store
and/or transport any Amgen ESA in its possession in accordance with any
applicable Law and/or labeling information; and/or (iii) the breach by Dialysis
Center of any of its warranties, representations, and/or covenants contained in
this Agreement. For purposes of the foregoing, the "administration" of an Amgen
ESA by Dialysis Center shall mean the dispensing and handling by Dialysis Center
and its employees of an Amgen ESA and the actual administration of an Amgen ESA
to patients by Dialysis Center and its employees, but shall exclude physician
prescriptions of Amgen ESAs to patients. Notwithstanding anything to the
contrary contained herein, Dialysis Center shall not have any obligation to
defend, indemnify, and/or hold the Amgen Indemnitees harmless from any Third
Party Claims arising out of the negligent acts and/or omissions and/or willful
misconduct of the Amgen Indemnitees. This indemnification shall survive the
termination or expiration of this Agreement.
9.6.
Procedure for Third Party Claims.

9.6.1.
Notice. The Party receiving indemnification hereunder (the “Indemnified Party”)
shall give the Party providing indemnification hereunder (the “Indemnifying
Party”) written notice within fifteen (15) business days after the Indemnified
Party receives notice of any Third Party Claim, subject to indemnification
hereunder upon which such Indemnified Party intends to base a request for
indemnification under Section 9.5.1 or Section 9.5.2. Failure to give any such
notice shall not constitute a waiver of any right to indemnification or reduce
in any way the indemnification available hereunder, except and only to the
extent that as a result of such failure the Indemnifying Party demonstrates that
it was directly and materially damaged as a result of such failure to give
timely notice.

9.6.2.
Control of Defense. The Indemnifying Party, at its expense, shall assume control
of the defense and resolution of each Third Party Claim using legal counsel
reasonably approved by the Indemnified Party and shall keep the Indemnified
Party fully and timely informed of the progress of such defense and resolution.
With respect to each Third Party Claim, the Indemnified Party shall have the
right to retain independent legal counsel at its cost and monitor such Third
Party Claim’s defense and resolution. In such a case, the Indemnifying Party and
its legal counsel shall fully cooperate with the Indemnified Party and its legal
counsel in providing such information as the Indemnified Party may reasonably
request. Notwithstanding this Section 9.6.2, the Indemnifying Party shall not be
entitled to control, but may participate in, and the Indemnified Party shall be
entitled to have sole control over and select counsel to conduct, the defense or
settlement of each Third Party Claim that: (i) seeks a temporary restraining
order, a preliminary or permanent injunction, and/or specific performance
against the Indemnified Party, (ii) involves criminal allegations against the
Indemnified Party, (iii) if unsuccessful, would set a precedent that would
materially interfere with and/or have a material adverse effect on the business
and/or financial condition of the Indemnified Party, and/or (iv) imposes
liability on the part of the Indemnified Party for which the Indemnified Party
is not entitled to indemnification hereunder. In such an event, the Indemnifying
Party will still have all of its obligations hereunder with respect to any such
affected Third Party Claims; provided, that the Indemnified Party will not
settle any such affected Third Party Claims without the prior written consent of
the Indemnifying Party, which consent will not be unreasonably withheld,
conditioned, and/or delayed by the Indemnifying Party.





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






9.6.3.
Representation. If both the Indemnifying Party and the Indemnified Party are
named parties in any Third Party Claim and representation of both Parties by the
same legal counsel would be inappropriate due to the actual or potential
differing interests between them, then the Indemnified Party, at the
Indemnifying Party’s expense, shall have the right to be represented by separate
counsel of the Indemnified Party’s choosing.

9.6.4.
Resolution. The Indemnifying Party shall not settle, compromise or resolve any
Third Party Claim without the written consent of the Indemnified Party; provided
that, the Indemnifying Party may, without such consent, enter into any such
judgment, settlement, compromise or resolution that relates solely to the
payment of money damages, involves a full release of the Indemnified Party and
does not result in any admission of any fault of the Indemnified Party with
respect to such Third Party Claim.

9.6.5.
Payment. Any final judgment entered or settlement agreed upon in the manner
provided in this Section 9.6, as applicable, shall be binding upon the
Indemnifying Party and shall conclusively be deemed to be an obligation with
respect to which the Indemnified Party is entitled to prompt indemnification
hereunder, if applicable. Payment of all amounts owing by the Indemnifying Party
under this Section 9.6, as applicable, shall be made promptly upon a final
settlement between the Indemnifying Party and the Indemnified Party or upon a
final adjudication determined by the Arbitrator(s) that an indemnification
obligation is owed by the Indemnifying Party to the Indemnified Party.

10.
TERM AND TERMINATION

10.1.
Term. This Agreement shall come into effect as of the Term Start Date and shall
expire on the earlier of the Term End Date, or the Termination Date.

10.2.
Termination for Cause. This Agreement will continue for its full six-year term
ending on the Term End Date unless sooner terminated in accordance with the
exclusive provisions set forth below in Section 10.2.1, Section 10.2.2 and
Section 10.2.3 or as contemplated by Sections 3.4.5.1 or 3.4.5.2. For the
avoidance of doubt, other than termination for fraud or bad faith in the course
of performance of this Agreement, this Section 10.2 precludes termination on any
other basis whatsoever, including but not limited to, any common law right to
termination or rescission for a material breach not identified in this Section
10.2. Amgen or Dialysis Center may terminate this Agreement only in the event of
the following:

10.2.1.
Breach of Purchase Commitment. The Parties acknowledge and agree that the
Purchase Commitment is the principal value expected to be received by Amgen
under this Agreement and it is the essential inducement for Amgen to enter into
this Agreement, pursuant to which it has agreed, among other things, (a) to
provide the Dialysis Center Purchasers for the duration of the Term the economic
benefits of the Discounts provided for herein, (b) to make the Supply
Commitment, which requires that Amgen commit facilities to the manufacture of
EPOGEN at the expense of other Amgen uses and allocate significant resources to
maintain its manufacturing capabilities and capacity at a commensurate level,
(c) to assume the business risks and financial liability in respect of the
representations, warranties and covenants made by it hereunder and (d) to forego
potential other commercial opportunities in respect of its nephrology business.
Except as set forth in Section 3.3.6.1, in the event that the Dialysis Center
Committed Purchasers do not meet an Amgen ESAs Share of Sales of (i) at least
[*] percent ([*]%) [*] during the Term with respect to which the Dialysis Center
is required to pay the Alternative ESA Purchase Amount with respect





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






to each of [*] during the Term, or (ii) at least [*] percent ([*]%) [*], then
Amgen shall be entitled to terminate this Agreement immediately upon written
notice to Dialysis Center and, notwithstanding any other provision of this
Agreement, thereupon either receive the “Liquidated Damages” defined below or
exercise such other rights and remedies as may be allowed at law or in equity
under applicable Law.
10.2.2.
Termination for Exclusion from Federal Health Care Program. Either Amgen or
Dialysis Center may immediately terminate this Agreement upon written notice to
the other Party in the event there is change in the other Party’s status which
excludes it from participation in any “Federal health care program” (as defined
under 42 U.S.C. § 1320a-7b(f)) (a “Debarred Party”), provided, that no Party
shall have the right to terminate this Agreement pursuant to this Section 10.2.2
if the Debarred Party can complete its obligations through, or otherwise
transfer its obligations to, an Affiliate as permitted by applicable Law.

10.2.3.
Termination for Payment Failure. Either Party may terminate this Agreement in
the event the other Party fails to make payment of any undisputed amount due
hereunder in excess of [*] following thirty (30) days’ written notice from the
Party (which termination shall be automatically effective at the end of such
thirty (30) day period should such undisputed amount remain unpaid).

10.3.
Liquidated Damages. The Parties acknowledge that Amgen’s actual damages in the
event of a termination by Amgen, pursuant to Section 10.2.1 or Section 10.2.2,
would be difficult to ascertain, and that the payment of the Liquidated Damages
represents the best estimate of the amount of such damages by the Parties at
this time. The Parties further expressly acknowledge and agree that the
Liquidated Damages are intended not as a penalty, but as full liquidated
damages, in the event of Amgen’s termination of this Agreement pursuant to
Section 10.2.1 or Section 10.2.2 and as compensation for Amgen’s losses and
other expenses associated with this Agreement.

For purposes of this Agreement, “Liquidated Damages” means, in addition to any
amounts owed to Amgen under this Agreement, including for breach of the Purchase
Commitment under Section 3.1.1, an amount in cash equal to [*] percent ([*]%) of
the net present value of Amgen’s projected cash flows for each remaining Quarter
(including any fractional Quarters) in the Term, with such cash flows equal to A
– B, grown Quarterly at a six percent (6%) annual rate and discounted on a
Quarterly basis, at a rate equal to the average annual increase in WAC for
EPOGEN on an IU basis or Aranesp on a mcg basis for all calendar years during
the Term prior to the related NPV calculation, where:
A = The average Gross Purchases of Amgen ESAs for the three (3) most recent
Quarters prior to the Termination Date in which Dialysis Center satisfied the
Purchase Commitment in full (or, if less than three (3) such Quarters exist,
then “A” shall equal the average of the sum of (i) Qualified Gross Purchases of
Amgen ESAs plus (ii) the Alternative ESA Purchase Amount, for the three (3) most
recent Quarters prior to the Termination Date); and
B =
The average aggregate Discounts (other than the Aranesp Fixed Price Rebate,
EPOGEN Fixed Price Rebate, the Best Net Aranesp Price Rebate, and the Best Net
EPOGEN Price Rebate) earned by Dialysis Center Purchasers during the three (3)
most recent Quarters prior to the Termination Date, regardless of whether
Dialysis Center satisfied the Purchase Commitment in such Quarters.

10.4.
Effect of Termination. Upon any termination or expiration of this Agreement, (a)
any earned and vested Discounts shall be paid in accordance with the terms set
forth in Exhibit A, (b) any Alternative ESA Purchase Amounts shall be paid
pursuant to Section 3.1.4, (c) any





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






payments by Amgen owing to Dialysis Center under Section 3.4.3.3 shall be paid,
(d) any payment by Dialysis Center owing to Amgen under Section 3.3.4 shall be
paid and (e) as applicable, the Liquidated Damages pursuant to Section 10.3
shall be paid. All Discounts available to Dialysis Center in the particular
Quarter in which such termination occurs shall be paid to Dialysis Center based
on an achievement of the eligibility and vesting requirements set forth in
Exhibit A.
10.5.
Survival. Any provision that, either expressly or by its nature is intended to
survive this Agreement, shall survive any expiration or termination of this
Agreement, including Sections 2, 3.3.2, 4, 8, 9, 10, and 11.

11.
MISCELLANEOUS

11.1.
Amendment. Except as expressly set forth herein, no amendment of this Agreement
shall be effective unless expressed in a writing signed by a duly authorized
representative of each Party.

11.2.
Assignment. Neither Party shall have the right to assign or otherwise transfer
this Agreement, or any of its rights and obligations hereunder, in whole or in
part, without the other Party’s prior written consent, and any attempted
assignment or transfer without such consent shall be void; provided, however,
that Amgen may assign or otherwise transfer this Agreement and its rights and
obligations hereunder along with all or substantially all of its business
relating to this Agreement to any of its Affiliates that is not in the business
of providing Dialysis Services in the Territory and Dialysis Center may assign
or transfer this Agreement and its rights and obligations hereunder along with
all or substantially all of its business relating to this Agreement to any of
its Affiliates that is not in the business of manufacturing or supplying ESAs or
any product that could be used as a substitute for ESAs in the Territory.
Notwithstanding the foregoing, each Party shall be obligated to assign and
transfer this Agreement, without any required consent, to any Person to whom
either such Party has transferred all or substantially all of its business
relating to this Agreement, and the Parties agree that they shall take all
reasonable and necessary actions in respect thereof including the execution and
delivery of all appropriate instruments to effectuate such assignment and
transfer of this Agreement; provided, that any assignment and transfer of this
Agreement by Amgen to any Person, a substantial portion of whose business
consists of providing Dialysis Services in the Territory, shall require the
prior written consent of Dialysis Center, which consent may be withheld by
Dialysis Center in its sole and absolute discretion. This Agreement and the
provisions hereof shall be binding upon, and inure to the benefit of, the
Parties’ permitted successors and assigns. Upon an assignment or transfer of
this Agreement to an Affiliate pursuant to this Section 11.2, each Party shall
remain liable under this Agreement for the duration of the Term.

11.3.
Modification of Law. If at any time following the Term Start Date, the enactment
or modification of any Law occurs and, as a result, either Party’s performance
of its obligations under this Agreement would not comply with such Law, either
Party may, upon notice to the other Party, recommend an amendment to modify this
Agreement to address those provisions of the Agreement that may not comply with
such Law. The Parties agree to use their commercially reasonable efforts to
modify this Agreement as necessary to bring it into compliance with the Law if
that can be done while retaining, in all material respects, the essential rights
and benefits of each Party under this Agreement, including the Purchase
Commitment, the Supply Commitment, the collection, exchange and use of the Data
and the ability for Dialysis Center Purchasers to earn the Discounts that the
Dialysis Center Purchasers are eligible to receive hereunder. Promptly following
the delivery of such notice describing the Law at issue and the proposed
modifications to bring this Agreement into compliance with such Law, Dialysis
Center and Amgen shall meet and in good faith seek





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






to mutually agree to amend this Agreement to accommodate any such Law in
accordance with this Section 11.3.
11.4.
Conflicting Provisions. To the extent that any provisions of Amgen’s general or
customary policies and procedures or any terms of any purchase order conflict
with or are in addition to the terms of this Agreement or any Exhibit or
Schedule attached hereto, the terms of this Agreement and its Exhibits and
Schedules shall govern.

11.5.
Construction. This Agreement shall be deemed to have been jointly drafted by the
Parties, and no rule of strict construction shall apply against either Party. As
used herein, the word “including” shall mean “including, without limitation.”

11.6.
Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original. The Parties
agree that facsimile or PDF transmission of original signatures shall constitute
and be accepted as original signatures.

11.7.
Currency. All amounts herein are set forth in United States Dollars.

11.8.
Force Majeure. Neither Party will be liable for delays in performance or
nonperformance of this Agreement or any covenant contained herein if such delay
or nonperformance is a result of acts of God, acts of civil or military
authority, acts of any Governmental Authority, civil disobedience or commotion,
epidemics, war, terrorist acts, failure or default of public utilities,
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe, or any other similar catastrophic events beyond the reasonable
control and without the fault or negligence of a Party (all of the foregoing, a
“Force Majeure Event”). Force Majeure Events shall not adversely affect Dialysis
Center’s eligibility for any Discounts.

11.9.
Further Assurances. Each Party shall perform all further acts reasonably
requested by the other to effectuate the purposes of this Agreement, including
obtaining the Certifications under Section 6 or obtaining purchase data
necessary from third parties to calculate any amounts payable pursuant to
Exhibit A.

11.10.
Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to its conflict of law rules) and, except as
otherwise set forth in this Agreement, the Parties submit to the jurisdiction of
the California courts, both state and federal.

11.11.
Merger/No Reliance. This Agreement, together with the Schedules, and the
Exhibits constitutes the entire agreement, written or oral, of the Parties as of
the Term Start Date concerning the subject matter hereof. The Parties
acknowledge that, in making the determination to enter into this Agreement or
otherwise, they have not relied, in whole or in part, on any promise,
information, understanding, guarantees, discussions, representation, or
warranty, expressed or implied, not contained specifically in this Agreement.

11.12.
No Partnership. The relationship between Amgen and Dialysis Center is that of
independent contractors, and not a partnership or an agency, franchise or other
relationship. Neither Party shall have the authority to bind the other.

11.13.
Notices. Any notice or other communication required or permitted hereunder
(excluding purchase orders) shall be in writing and shall be deemed given or
made five (5) days after deposit in the United States mail with proper postage
for first-class registered or certified mail prepaid, return receipt requested,
or when delivered personally or by facsimile (as shown by concurrent written
transmission confirmation and confirmed by overnight mail), or one (1) day
following traceable delivery to a nationally recognized overnight delivery





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






service with instructions for overnight delivery, in each case addressed to the
address set forth below, or at such designated address that either Party shall
have furnished to the other in accordance with this Section 11.13:
If to Amgen:
Amgen USA Inc.
One Amgen Center Drive, [*]
Thousand Oaks, CA 91320-1789
Attn: [*]
Fax: [*]
with a copy to:
Amgen USA Inc.
One Amgen Center Drive, [*]
Thousand Oaks, CA 91320-1789
Attn: [*]
Fax: [*]


If to Amgen Inc.:    Amgen Inc.
One Amgen Center Drive, [*]
Thousand Oaks, CA 91320-1789
Attn: [*]
Fax: [*]


If to Dialysis Center:


DaVita Inc.
500 N. Capitol Street, NW
Suite 300
Washington DC, 20001
Attn: [*]
Fax: [*]


with a copy to:
DaVita Inc.
2000 16th Street
Denver, CO 80202
Attn: [*]
Fax: [*]
11.14.
Confidentiality. “Confidential Information” means any and all information
provided by one Party and/or any of its Affiliates (including Managed Centers in
the case of Dialysis Center) (the “Disclosing Party”) to the other Party and/or
any of its Affiliates (including Managed Centers in the case of Dialysis Center)
(the “Non-Disclosing Party”) which is identified in writing or orally as
confidential by the Disclosing Party to the Non-Disclosing Party or given the
nature of the information or circumstances surrounding its disclosure reasonably
should be considered as confidential, whether in written, computerized, oral,
tangible or intangible, and/or other form. Nothing in this Section 11.14 shall
prohibit, Amgen from using the Data, the Compensation Data, and/or the
Self-Reported Data as provided in Section 6 and Section 7.

11.14.1.
Confidentiality Covenants. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Non-Disclosing
Party agrees that for the Term, and for a period of five (5) years following the
Term, the Non-Disclosing Party will keep confidential and not publish or
otherwise disclose to





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






any Third Party or use for any purpose, other than in accordance with this
Agreement, any Confidential Information, provided, however, that the
Non-Disclosing Party may disclose any such Confidential Information to its
directors, officers, employees, agents, consultants and advisors as necessary
for the Non-Disclosing Party to carry out its rights and obligations under this
Agreement on the condition that such directors, officers, employees, agents,
consultants and advisors are bound by confidentiality provisions at least as
restrictive as those contained in this Agreement.  The confidentiality
provisions contained in this Section 11.14 shall not apply to the extent that it
can be established by the Non-Disclosing Party by competent proof that such
Confidential Information:
(a)
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Non-Disclosing Party by the Disclosing Party;
or

(b)
became generally available to the public or otherwise part of the public domain
after its disclosure to the Non-Disclosing Party by the Disclosing Party and
other than through any act or omission of the Non-Disclosing Party in breach of
this Agreement; or

(c)
was independently discovered or developed by the Non-Disclosing Party without
the use of or reference to the Confidential Information belonging to the
Disclosing Party.

11.14.2.
Retention and Destruction of Confidential Information. At any time upon the
written request of the Disclosing Party the Non-Disclosing Party shall promptly
return to the Disclosing Party or destroy all Confidential Information.
Notwithstanding the return or destruction of the Confidential Information to the
Disclosing Party or such other party as designated by the Disclosing Party to
the Non-Disclosing Party, the Non-Disclosing Party covenants and agrees that it
will continue to abide by its obligations hereunder with respect to any and all
Confidential Information.

11.14.3.
Disclosures Required By Law. In the event that the Non-Disclosing Party and/or
any of its directors, officers, employees, agents, consultants and advisors that
have received any Confidential Information is required by Law (e.g., by oral
questions, interrogatories, request for information or documents, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, the Non-Disclosing Party agrees to (and shall cause each of its
directors, officers, employees, agents, consultants and advisors that have
received any Confidential Information to) provide the Disclosing Party with
immediate written notice of any such disclosure of Confidential Information that
is required by Law in order to provide the Disclosing Party with an opportunity
to seek a protective order or other similar order with respect to such
Confidential Information. If disclosure of any Confidential Information is
required by Law, the Non-Disclosing Party will (and will cause each of its
directors, officers, employees, agents, consultants and advisors that have
received any Confidential Information to) furnish only that portion of the
Confidential Information which it is legally obligated to disclose by Law and
consistent with the terms of any protective order or other similar order
obtained by the Disclosing Party with respect to such Confidential Information
required to be disclosed by Law.

11.14.4.
Public Announcements; Authorized Disclosure.  Neither Party shall make a public
announcement or other public disclosure concerning this Agreement without the
consent of the other Party, except that either Party may make such announcement
or disclosure if it is required by applicable Law, reasonably necessary for any
filings with any Governmental Authority or pursuant to the rules of any





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






securities exchange or interdealer quotation system; provided, that the
disclosing Party shall give reasonable prior advance notice of the proposed text
of such announcement or disclosure to the other Party for its prior review and
approval, which review and approval shall not be unreasonably conditioned,
withheld or delayed. The proviso in the immediately preceding sentence shall not
apply to Relevant Information included in any cost report filed under Title
XVIII or Title XIX of the Social Security Act, or health care program of any
Governmental Authority.
11.14.5.
Confidential Terms.  Notwithstanding the foregoing, each Party may disclose the
terms of this Agreement in confidence under terms and conditions at least as
restrictive as set forth herein on a need-to-know basis to its legal and
financial advisors to the extent such disclosure shall be reasonably necessary
in connection with such Party’s activities as expressly permitted by this
Agreement.

11.14.6.
Enforcement. Each Party agrees that money damages alone would not be an adequate
remedy for any breach of the terms and conditions of this Section 11.14.
Therefore, in the event of a breach or threatened breach of this Section 11.14,
the non-breaching Party may, in addition to other rights and remedies existing
in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive and/or other relief in order to enforce and/or
prevent any violation of the provisions of this Section 11.14 by the breaching
Party (without proving monetary damages and/or posting a bond and/or other
security).

11.15.
Severability. Subject to the provisions of Section 11.3, if any one or more of
the provisions of this Agreement is held to be invalid or unenforceable, the
provisions shall be considered severed from this Agreement and shall not serve
to invalidate any remaining provisions hereof.

11.16.
Waiver. No Party shall be deemed to have waived any right hereunder, unless such
waiver is expressed in a writing signed by such Party.

11.17.
Open Records. To the extent required by §1861(v)(1)(I) of the Social Security
Act, as amended, the Parties will allow the U.S. Department of Health and Human
Services, the U.S. Comptroller General and their duly authorized
representatives, access to this Agreement and all books, documents and records
necessary to certify the nature and extent of costs incurred pursuant to it
during the Term and for four (4) years following the last date any Amgen ESA or
services are furnished under it. If Amgen carries out the duties of this
Agreement through a subcontract worth $10,000 or more over a 12-month period
with a related organization, the subcontract shall also contain an access clause
to permit access by the U.S. Department of Health and Human Services, the U.S.
Comptroller General, and their duly authorized representatives to the related
organization’s books and records.

11.18.
Amgen’s ESA Risk Evaluation and Mitigation Strategy Program. Dialysis Center and
its Designated Affiliates and Managed Centers shall reasonably cooperate and
comply with Amgen in Amgen’s implementation of its ESA Risk Evaluation and
Mitigation Strategy program as found at the FDA website:
http://www.fda.gov/downloads/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/UCM200105.pdf
(the “FDA Website”) and which may be modified from time to time by the FDA (the
“Amgen ESA Risk Evaluation Program”). Dialysis Center shall refer to the FDA
Website for updates to the Amgen ESA Risk Evaluation Program.

11.19.
Recall. In the event the FDA initiates a mandatory recall or Amgen initiates a
recall, field market withdrawal, stock recovery, or other similar action with
respect to any Amgen ESA (a “Recall”), the Dialysis Center Purchasers shall
cooperate with Amgen in implementing the Recall consistent with applicable Law,
any industry guidance issued by the FDA, and





--------------------------------------------------------------------------------

Exhibit 10.40
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.






the terms or procedures of the Recall, including reasonable cooperation with any
Amgen designated Third Party vendors.
11.20.
Non-Exclusive Remedies. Except as otherwise set forth herein and as set forth in
the exclusive termination provision set forth in Section 10.2 and subject to the
provisions of Section 9.1 and 9.2, the various rights and remedies provided in
this Agreement are cumulative and in addition to any other rights and remedies
the Parties may be entitled to pursue under law and equity, and the exercise of
any of the rights in this Agreement will not impair the right of either Party to
exercise any other right or remedy at law or equity.



[Signature Page Follows]










--------------------------------------------------------------------------------






The Parties have executed this Agreement by their designated representatives set
forth below.




AMGEN USA INC.


DAVITA INC.




By: /s/ Anthony C. Hooper
Name (print):Anthony C. Hooper
Title: Executive Vice President
Date: January 6, 2017




By: /s/ Javier Rodriguez
Name (print):Javier Rodriguez 
Title: President and CEO of Kidney Care 
Date: January 5, 2017





Amgen Inc. with respect to certain provisions of this Agreement as set forth
herein.
Amgen Inc.






By: /s/ Anthony C. Hooper
Name (print):Anthony C. Hooper
Title: Executive Vice President
Date: January 6, 2017









Signature Page to the Sourcing and Supply Agreement


Signature Page to the Sourcing and Supply Agreement





--------------------------------------------------------------------------------






EXHIBIT A
DISCOUNT TERMS AND CONDITIONS


1.
AMGEN ESA INVOICE DISCOUNTS



1.1
Base Invoice Discounts. Subject to the terms and conditions contained in the
Agreement, Dialysis Center Purchasers shall be entitled to the Base Invoice
Discount set forth in the following Base Invoice Discount Table, applied to WAC
in effect at the time of purchase of EPOGEN or Aranesp, as applicable, by
Dialysis Center Purchasers under the Agreement, exclusive of any wholesaler
markup, discount, service fees or other charges:

Base Invoice Discount Table
PRODUCT
NDC
BASE INVOICE DISCOUNT PERCENTAGE
EPOGEN
All NDCs
[*]%
Aranesp
All NDCs
[*]%





2.
FIXED PRICE REBATE



2.1
Definitions. In addition to the defined terms set forth in Section 2 of the
Agreement, the following terms, as used in this Exhibit A, shall have the
meaning ascribed below.



2.1.1
“Aranesp Fixed Price” shall mean the applicable Aranesp Fixed Price per
microgram of Aranesp as set forth in the Aranesp Fixed Price Table below.



Aranesp Fixed Price Table
Calendar Year
Aranesp Fixed Price per mcg
2017
[*]
2018
[*]
2019
[*]
2020
[*]
2021
[*]
2022
[*]









Page 39 of 39

--------------------------------------------------------------------------------





2.1.2
“EPOGEN Fixed Price” shall mean the applicable EPOGEN Fixed Price per 1,000 IUs
of EPOGEN as set forth below:



EPOGEN Fixed Price Table
Calendar Year
EPOGEN Fixed Price per 1,000 IUs
2017
[*]
2018
[*]
2019
[*]
2020
[*]
2021
[*]
2022
[*]



Notwithstanding the foregoing, if, for any Quarter [*], (a) [*] or (b) there is
no [*], as indicated by a third-party reporting agency, such as DDD™ data
provided by IMS or if third-party data is unavailable, by some alternative means
mutually agreed to by the Parties (an "[*]") and for so long as such [*]
continues, then the EPOGEN [*] as follows: (i) in the second consecutive Quarter
[*], EPOGEN [*] percent ([*]%) [*] and the applicable EPOGEN [*] in which there
was the [*]; (ii) [*] EPOGEN [*] percent ([*]%) [*] and the applicable EPOGEN
[*] in the Quarter in which there was [*]; (iii) [*] EPOGEN [*] percent ([*]%)
and the applicable EPOGEN [*] in which there was [*]; (iv) [*] EPOGEN [*] as
long as there is [*]. If, for any Quarter [*], there is no longer [*], the
EPOGEN [*] as set forth in the EPOGEN Fixed Price Table above.
2.1.3
“Aranesp Fixed Price Rebate Percentage” shall mean, at any date of
determination, an amount equal to: [(A minus B), divided by A] minus C, where
(i) “A” equals Aranesp WAC in effect at time of purchase; (ii) “B” equals
Aranesp Fixed Price, and (iii) “C” equals Aranesp Base Invoice Discount
Percentage. For example, a determination of the Aranesp Fixed Price Rebate
Percentage would be as follows:



Aranesp Fixed Price Rebate Percentage Illustration:
[(Aranesp WAC – Aranesp Fixed Price) / Aranesp WAC] – Aranesp Base Invoice
Discount Percentage









Page 40 of 40

--------------------------------------------------------------------------------









2.1.4
“EPOGEN Fixed Price Rebate Percentage” shall mean, at any date of determination,
an amount equal to: [(A minus B), divided by A] minus C, where (i) “A” equals
EPOGEN WAC in effect at time of purchase; (ii) “B” equals EPOGEN Fixed Price,
and (iii) “C” equals EPOGEN Base Invoice Discount Percentage. For example, a
determination of the EPOGEN Fixed Price Rebate Percentage would be as follows:

EPOGEN Fixed Price Rebate Percentage Illustration:
[(EPOGEN WAC – EPOGEN Fixed Price) / EPOGEN WAC] – EPOGEN Base Invoice Discount
Percentage





2.1.5 “Qualified Gross Purchases of Aranesp” shall mean the amount of Aranesp
purchased by Dialysis Center Purchasers during the Term from an Authorized
Wholesaler (or from Amgen pursuant to Section 3.6) for use in providing Dialysis
Services, and confirmed by Amgen through sales tracking data, including, without
limitation, chargeback data from wholesalers. Qualified Gross Purchases of
Aranesp shall be calculated using the WAC in effect at the time of the relevant
purchase, net of product returns and adjustments.


2.1.6
“Qualified Gross Purchases of EPOGEN” shall mean the amount of EPOGEN purchased
by Dialysis Center Purchasers during the Term from an Authorized Wholesaler (or
from Amgen pursuant to Section 3.6) for use in providing Dialysis Services, and
confirmed by Amgen through sales tracking data, including, without limitation,
chargeback data from wholesalers. Qualified Gross Purchases of EPOGEN shall be
calculated using the WAC in effect at the time of the relevant purchase, net of
product returns and adjustments.



2.2
Aranesp Fixed Price Rebate. Dialysis Center shall earn the Aranesp Fixed Price
Rebate for each Quarter during the Term in the manner described below in this
Section 2.2; provided, that, any Aranesp purchases by Dialysis Center Purchasers
in a Quarter in excess of the [*] shall not be eligible for the Aranesp Fixed
Price Rebate, except that any such Aranesp purchases made pursuant to Section
3.1.2.1 of the Agreement shall be eligible for the Aranesp Fixed Price Rebate.



2.2.1
Calculation of Aranesp Fixed Price Rebate. Amgen shall calculate the amount of
Dialysis Center’s Aranesp Fixed Price Rebate by multiplying the Qualified Gross
Purchases of Aranesp during the applicable Quarter by the Aranesp Fixed Price
Rebate Percentage for such Quarter.



2.2.2
Payment of Aranesp Fixed Price Rebate. Amgen will pay such Aranesp Fixed Price
Rebate to Dialysis Center within ninety (90) days after the end of the
corresponding Quarter.



2.2.3
Vesting of Aranesp Fixed Price Rebate. The Aranesp Fixed Price Rebate for a
given Quarter shall vest on the last day of such Quarter.











Page 41 of 41

--------------------------------------------------------------------------------





2.3
EPOGEN Fixed Price Rebate. Dialysis Center shall earn the EPOGEN Fixed Price
Rebate for each Quarter during the Term in the manner described below in this
Section 2.3.



2.3.1
Calculation of EPOGEN Fixed Price Rebate. Amgen shall calculate the amount of
Dialysis Center’s EPOGEN Fixed Price Rebate by multiplying the Qualified Gross
Purchases of EPOGEN during the applicable Quarter by the EPOGEN Fixed Price
Rebate Percentage for such Quarter.



2.3.2
Payment of EPOGEN Fixed Price Rebate. Amgen will pay such EPOGEN Fixed Price
Rebate to Dialysis Center within ninety (90) days after the end of the
corresponding Quarter.



2.3.3
Vesting of EPOGEN Fixed Price Rebate. The EPOGEN Fixed Price Rebate for a given
Quarter shall vest on the last day of such Quarter.



3.    BEST NET PRICE REBATE


3.1
Definitions. In addition to the defined terms set forth in Section 2 of the
Agreement, the following terms, as used in this Exhibit A, shall have the
meaning ascribed below.



3.1.1
“Amgen Dialysis Contract” shall mean, as of any determination date, a contract
between Amgen or one of its Affiliates and a Qualified Customer in effect as of
such date that provides for such Qualified Customer to purchase EPOGEN or
Aranesp for its own commercial use in providing Dialysis Services in the
Territory.



3.1.2
“Lowest Aranesp Net Price” shall mean for each microgram of Aranesp purchased by
a Dialysis Center Purchaser under this Agreement in any Quarter, the WAC in
effect on the date of purchase less for such Quarter (i) the Discounts that
Dialysis Center is eligible to earn under this Agreement during the applicable
Quarter, including the Base Invoice Discount, and the Aranesp Fixed Price
Rebate, as applicable, and (ii) any other discount, rebate or other price
adjustment received by a Dialysis Center Purchaser per microgram of Aranesp
which is not exempt from consideration in the calculation of Best Price as
defined by the Social Security Act at section 1927(c)(1)(C), as amended, and as
implemented by regulation. The Lowest Aranesp Net Price shall not take into
account any reallocation of discount for purposes of any reports filed under
Title XVIII or Title XIX of the Social Security Act, under any health care
program of a Governmental Authority or pursuant to any other Law.



3.1.3
“Lowest EPOGEN Net Price” shall mean for each 1,000 IUs of EPOGEN purchased by a
Dialysis Center Purchaser under this Agreement in any Quarter, the WAC in effect
on the date of purchase less for such Quarter (i) the Discounts that Dialysis
Center is eligible to earn under this Agreement during the applicable Quarter,
including the Base Invoice Discount, the EPOGEN Fixed Price Rebate, as
applicable, and (ii) any other discount, rebate or other price adjustment
received by a Dialysis Center Purchaser per 1,000 IUs of EPOGEN which is not
exempt from consideration in the calculation of Best Price as defined by the
Social Security Act at section 1927(c)(1)(C), as amended, and as implemented by
regulation. The Lowest EPOGEN Net Price shall not take into account any
reallocation of discount for purposes of any reports filed under Title XVIII or
Title XIX of the Social Security Act, under any health care program of a
Governmental Authority or pursuant to any other Law.









Page 42 of 42

--------------------------------------------------------------------------------







3.1.4
“Lowest Qualified Customer Aranesp Net Price” shall mean for purposes of
determining the Best Net Aranesp Price Rebate, the lowest Qualified Customer
Aranesp Net Price in any Best Net Aranesp Price Event recorded from the Term
Start Date through the date of such determination.



3.1.5
“Lowest Qualified Customer EPOGEN Net Price” shall mean for purposes of
determining the Best Net EPOGEN Price Rebate, the lowest Qualified Customer
EPOGEN Net Price in any Best Net EPOGEN Price Event recorded from the Term Start
Date through the date of such determination.



3.1.6
“Qualified Customer” shall mean a (i) Third Party commercial enterprise
collectively with all of its Affiliates or (ii) any dialysis facility in which a
Third Party commercial enterprise and/or any of its Affiliates has an ownership
interest of less than fifty percent (50%) but for which the Third Party
commercial enterprise and/or any of its Affiliates provides management services
or administrative services in which it controls the selection or procurement of
ESAs that, in the case of either (i) or (ii) above, (a) has entered into an
Amgen Dialysis Contract and (b) is not exempt from consideration in the
calculation of Best Price as defined by the Social Security Act at section
1927(c)(1)(C), as amended, and as implemented by regulation (e.g., any hospital
participating in 340B Drug Pricing Program, any qualified state pharmaceutical
assistance program, or any purchaser under the Federal Supply Schedule would not
be a “Qualified Customer” for purposes of this Agreement).



3.1.7
“Qualified Customer Aranesp Net Price” shall mean for each microgram of Aranesp
purchased by a Qualified Customer in any Quarter, whether directly as a party to
an Amgen Dialysis Contract or as a member of a group purchasing organization
that is a party to an Amgen Dialysis Contract, [*] percent ([*]%) [*]; provided,
that if any such discounts and rebates once paid are subsequently returned,
revised or withdrawn, including pursuant to any retroactive amendment of the
Amgen Dialysis Contract or payment settlement (whether in such Quarter or any
subsequent Quarter), the applicable “Qualified Customer Aranesp Net Price” shall
be based on the discounts, rebates and chargebacks taking into full account such
returns, revisions or withdrawals. The Qualified Customer Aranesp Net Price
shall not take into account any reallocation of discount for purposes of any
reports filed under Title XVIII or Title XIX of the Social Security Act, under
any health care program of a Governmental Authority or pursuant to any other
Law.



3.1.8
“Qualified Customer EPOGEN Net Price” shall mean for each 1,000 IUs of EPOGEN
purchased by a Qualified Customer in any Quarter, whether directly as a party to
an Amgen Dialysis Contract or as a member of a group purchasing organization
that is a party to an Amgen Dialysis Contract, the lower of either (a) [*]
percent ([*]%) [*], provided, that if any such discounts and rebates once paid
are subsequently returned, revised or withdrawn, including pursuant to any
retroactive amendment of the Amgen Dialysis Contract or payment settlement
(whether in such Quarter or any subsequent Quarter), the applicable “Qualified
Customer EPOGEN Net Price” shall be based on the discounts, rebates and
chargebacks taking into full account such returns, revisions or withdrawals; or
(b) [*]. The Qualified Customer EPOGEN Net Price shall not take into account any
reallocation of discount for purposes of any reports filed under Title XVIII or
Title









Page 43 of 43

--------------------------------------------------------------------------------





XIX of the Social Security Act, under any health care program of a Governmental
Authority or pursuant to any other Law.


3.2
Best Net Aranesp Price Rebate. Dialysis Center shall earn the Best Net Aranesp
Price Rebate, if any, for each Quarter during the Term in accordance with the
terms and conditions set forth in this Section 3.2, provided, that, it meets the
requirements described below in Section 3.2.1 and provided further, that, any
Aranesp purchases by Dialysis Center Purchasers in a Quarter in [*] shall not be
eligible for the Best Net Aranesp Price Rebate, except that any such Aranesp
purchase made pursuant to Section 3.1.2.1 of the Agreement shall be eligible for
the Best Net Aranesp Price Rebate.



3.2.1
Eligibility for Best Net Aranesp Price Rebate. Dialysis Center shall be eligible
to receive the Best Net Aranesp Price Rebate as of the date on which any
Qualified Customer receives a Qualified Customer Aranesp Net Price that is lower
than the Lowest Aranesp Net Price (“Best Net Aranesp Price Event”) and [*], so
long as the Lowest Qualified Customer Aranesp Net Price is lower than the Lowest
Aranesp Net Price, if either (a) the aggregate net sales for all Aranesp
purchased by any such Qualified Customer who received a Qualified Customer
Aranesp Net Price that is lower than the Lowest Aranesp Net Price during a
Quarter in which the Best Net Aranesp Price Event occurred were greater than [*]
percent ([*]%) of the aggregate net sales of Aranesp to all purchasers in the
Territory in such Quarter or (b) the aggregate net sales for all Aranesp
purchased during a Quarter by all Qualified Customers in the aggregate who
received a Qualified Customer Aranesp Net Price that is lower than the Lowest
Aranesp Net Price were greater than [*] percent ([*]%) of the aggregate net
sales of Aranesp to all purchasers in the Territory in such Quarter. Amgen’s
calculation of the Best Net Aranesp Price Rebate shall not take into account any
reallocation of discounts for purposes of any reports filed under Title XVIII or
Title XIX of the Social Security Act, under any health care program of a
Governmental Authority or pursuant to any other Law.



3.2.2
Calculation of Best Net Aranesp Price Rebate. Subject to the conditions set
forth in Section 3.2.1 above, Amgen shall calculate the amount of Dialysis
Center’s Best Net Aranesp Price Rebate for any Quarter by subtracting the Lowest
Qualified Customer Aranesp Net Price from the Lowest Aranesp Net Price for such
Quarter, and if the difference is positive, multiplying such difference by the
number of micrograms of Aranesp purchased by Dialysis Center Purchasers in such
Quarter.



Best Net Aranesp Price Rebate Illustration:


[(Lowest Aranesp Net Price – Lowest Qualified Customer Aranesp Net Price)
x
(Number of micrograms of Aranesp purchased by Dialysis Center Purchasers in the
Quarter)]*


*If the foregoing product results in a negative number, such amount shall be
deemed to equal zero















Page 44 of 44

--------------------------------------------------------------------------------





3.2.3
Payment of Best Net Aranesp Price Rebate Amount. Amgen will pay the Best Net
Aranesp Price Rebate to Dialysis Center within ninety (90) days after the end of
the corresponding Quarter.



3.2.4
Vesting of Best Net Aranesp Price Rebate. The Best Net Aranesp Price Rebate for
a given Quarter shall vest on the last day of such Quarter.



3.3
Best Net EPOGEN Price Rebate. Dialysis Center shall earn the Best Net EPOGEN
Price Rebate, if any, for each Quarter during the Term in accordance with the
terms and conditions set forth in this Section 3.3, provided, that it meets the
requirements described below in Section 3.3.1.



3.3.1
Eligibility for Best Net EPOGEN Price Rebate. Dialysis Center shall be eligible
to receive the Best Net EPOGEN Price Rebate as of the date on which any
Qualified Customer receives a Qualified Customer EPOGEN Net Price that is lower
than the Lowest EPOGEN Net Price (“Best Net EPOGEN Price Event”) and, [*], so
long as the Lowest Qualified Customer EPOGEN Net Price is lower than the Lowest
EPOGEN Net Price, if either (a) the aggregate net sales for all EPOGEN purchased
by any such Qualified Customer who received a Qualified Customer EPOGEN Net
Price that is lower than the Lowest EPOGEN Net Price during a Quarter in which
the Best Net EPOGEN Price Event occurs were greater than [*] percent ([*]%) of
the aggregate net sales of EPOGEN to all purchasers in the Territory in such
Quarter or (b) the aggregate net sales for all EPOGEN purchased during such
Quarter by all Qualified Customers in the aggregate who received a Qualified
Customer EPOGEN Net Price that is lower than the Lowest EPOGEN Net Price were
greater than [*] percent ([*]%) of the aggregate net sales of EPOGEN to all
purchasers in the Territory in such Quarter. Amgen’s calculation of the Best Net
EPOGEN Price Rebate shall not take into account any reallocation of discounts
for purposes of any reports filed under Title XVIII or Title XIX of the Social
Security Act, under any health care program of a Governmental Authority or
pursuant to any other Law.



3.3.2
Calculation of Best Net EPOGEN Price Rebate. Subject to the conditions set forth
in Section 3.3.1 above, Amgen, shall calculate the amount of Dialysis Center’s
Best Net EPOGEN Price Rebate for any Quarter by subtracting the Lowest Qualified
Customer EPOGEN Net Price from the Lowest EPOGEN Net Price for such Quarter, and
if the difference is positive, multiplying such difference by the number of IUs
of EPOGEN purchased by Dialysis Center Purchasers in such Quarter.

Best Net EPOGEN Price Rebate Illustration:


[(Lowest EPOGEN Net Price – Lowest Qualified Customer EPOGEN Net Price)
x
(Number of IUs of EPOGEN purchased by Dialysis Center Purchasers in the
Quarter)]*


*If the foregoing product results in a negative number, such amount shall be
deemed to equal zero.















Page 45 of 45

--------------------------------------------------------------------------------





3.3.3
Payment of Best Net EPOGEN Price Rebate Amount. Amgen will pay the Best Net
EPOGEN Price Rebate to Dialysis Center within ninety (90) days after the end of
the corresponding Quarter.



3.3.4
Vesting of Best Net EPOGEN Price Rebate. The Best Net EPOGEN Price Rebate for a
given Quarter shall vest on the last day of such Quarter.



3.4
Quarterly Report. Within ninety (90) days of the end of each Quarter, Amgen
shall provide Dialysis Center as part of the Discount Reports required under
Section 4.7 of the Agreement, a written statement of the Best Net Aranesp Price
Rebate and the Best Net EPOGEN Price Rebate Dialysis Center has earned in such
Quarter, if any, consistent with the requirements set forth in Section 4.7 of
the Agreement.



3.5
Audit Rights. In the event Dialysis Center has a reasonable basis to believe
that any Best Net Aranesp Price Rebate or Best Net EPOGEN Price Rebate data,
calculations or determinations made by Amgen are inaccurate or incomplete in any
material respect, Dialysis Center, shall provide Amgen an Objection Notice
within thirty (30) days of the quarterly report and follow the Audit Process set
forth in Section 4.3 of the Agreement to resolve any dispute regarding the Best
Net Aranesp Price Rebate or Best Net EPOGEN Price Rebate.





 
Exhibit B
Authorized Wholesalers
The below represents a list of wholesalers authorized for participation under
the attached Agreement. Any changes must be made in accordance with Section 3.6
of the Agreement. Only purchases from wholesalers set forth on this List (as may
be modified pursuant to such Section 3.6) shall be eligible for the discounts
and fees set forth in the Agreement. Notice(s) regarding pricing and membership
alignment for the Agreement shall be sent to the wholesalers that Dialysis
Center has designated for such notification below. In the absence of any such
designation, Amgen shall send pricing and membership alignment notices for the
Agreement to those Authorized Wholesalers as designated by Dialysis Center in
its previously executed Agreement.


AmerisourceBergen Corporation through its operating subsidiaries,
AmerisourceBergen Drug Corporation and Bellco Drug Corp.
ASD Healthcare, a division of ASD Specialty Healthcare, Inc.
Cesar Castillo, Inc. dba Drougeria Castillo
McKesson Specialty Care Distribution Corporation, Div. of McKesson Corporation
Metro Medical Supply Inc.
Henry Schein, Inc.








Page 46 of 46

--------------------------------------------------------------------------------







Exhibit C
Designated Affiliates List




[See Tab C – Designated Affiliates List in accompanying document
titled ‘Agreement No. 00135085 - Exhibits C, D & E’]








Page 47 of 47

--------------------------------------------------------------------------------





Exhibit D
Managed Centers List


[See Tab D – Managed Centers List in accompanying document
titled ‘Agreement No. 00135085 - Exhibits C, D & E’]








Page 48 of 48

--------------------------------------------------------------------------------







Exhibit E


Dialysis Center Committed Purchasers List




[See Tab E – Dialysis Center Committed Purchasers List in accompanying document
titled ‘Agreement No. 00135085 - Exhibits C, D & E’]








Page 49 of 49

--------------------------------------------------------------------------------







Exhibit SR-1


Purchase Data Submission Form



--------------------------------------------------------------------------------

Contract #:    «Contract»    Dialysis Center:    [ ]

--------------------------------------------------------------------------------

1.
[*]: [Enter Measurement Period (for example, Q4 2013)]

ESA 1:     [Product NameX]                    
ESA 2:     [Product NameY]        
ESA 3:     [Product NameZ]        


[Example 1 for illustration purposes only]
Dialysis Center Committed Purchasers
ESA
Total Number of Units [*]
ESA 1
1,000 IU
ESA 2
XX mcg
ESA 3
2,000 IU



[Example 2 for illustration purposes only]
Dialysis Center Purchasers
ESA
Total Number of Units [*]
ESA 1
1,000 IU
ESA 2
XX mcg
ESA 3
2,000 IU

2.
Number of Dialysis Center Purchasers’ patients who received any and each ESA or
combination during the entire Measurement Period.

[Example 1 for illustration purposes only]
ESA
Total Number of Patients
ESA 1
50
ESA 2
10
ESA 3
5



[Example 2 for illustration purposes only]








Page 50 of 50

--------------------------------------------------------------------------------





ESA
Total Number of Patients
ESA 1
60
ESA 2



[Example 3 for illustration purposes only]
ESA
Total Number of Patients
ESA 1
100
ESA 3



[Example 4 for illustration purposes only]
ESA
Total Number of Patients
ESA 2
100
tESA 3






--------------------------------------------------------------------------------

Completed Data Submission Forms should be submitted electronically as an Excel
file to Amgen by e-mail at Dialysissdata@amgen.com, or as otherwise specified in
writing by Amgen.

--------------------------------------------------------------------------------









Page 51 of 51

--------------------------------------------------------------------------------





Schedule 1


Data


Category
Data Element
Facility
Patient
Facility Reference
Facility Name
[ ]
 
 
Address
[ ]
 
 
City, State, Zip
[ ]
 
 
Phone
[ ]
 
 
Facility ID (unique within account)
[ ]
 
 
Regional ID (unique within account)
[ ]
 
 
State in which facility is located
[ ]
 
 
 
 
 
Patient Demographics
De-identified Patient ID
 
[ ]
 
Date of Service (Treatment Date)
 
[ ]
 
Treatment Date/Date of Encounter (evaluated as treatment date)
 
[ ]
 
Patient Birth Year Ranges (in ten year increments )
 
[ ]
 
First Dialysis Date
 
[ ]
 
Date of Patient Death (month, day & year)
 
[ ]
 
Date of Missed Treatments
 
[ ]
 
Hospitalization Admission Date
 
[ ]
 
Hospitalization Discharge Date
 
[ ]
 
Hospitalization ICD9 Dx Code
 
[ ]
 
Vascular Access Type (fistula, graft, catheter)*
 
[ ]
 
Vascular Access Date*
 
[ ]
 
Primary Payor (Govnt - Medicare, Medicaid, VA or Commercial - Medicare
Advantage, MCO, HMO, PPO)
 
[ ]
 
Secondary Payor (Govnt - Medicare, Medicaid, VA or Commercial - Medicare
Advantage, MCO, HMO, PPO)
 
[ ]
 
 
 
 
Medications
ESA Name
 
[ ]
 
ESA Dose ([*])
 
[ ]
 
EPOGEN Administration Frequency (On DVA offered Protocol)
 
[ ]
 
Aranesp Administration Frequency*
 
[ ]
 
Other ESA Administration Frequency*
 
[ ]
 
ESA Route of Administration
 
[ ]
 
ESA Start Date
 
[ ]
 
ESA Stop Date (Missed dose due to held)*
 
[ ]
 
IV Iron Name
 
[ ]
 
IV Iron Dose
 
[ ]









Page 52 of 52

--------------------------------------------------------------------------------





 
IV Iron Administration Frequency (Maintenance / Loading)*
 
[ ]
 
IV Iron Order (Not administered, stop)*
 
[ ]
 
Vitamin D Name
 
[ ]
 
Vitamin D Dose
 
[ ]
 
Vitamin D Order (Stop date)*
 
[ ]
 
 
 
 
Lab Measurements
Hemoglobin
 
[ ]
 
Hematocrit
 
[ ]
 
Ferritin
 
[ ]
 
Transferrin Saturation / Iron Saturation
 
[ ]
 
Total Iron Binding Capacity (TIBC)
 
[ ]
 
Parathyroid Hormone (iPTH or BiPTH)
 
[ ]
 
Phosphorus
 
[ ]
 
Corrected Calcium
 
[ ]
 
Corrected Calcium Phosphorus Product
 
[ ]
 
Albumin
 
[ ]
Other Measurements
Body Mass Index (BMI)
 
[ ]
 
Body Surface Area
 
[ ]
 
Interdialytic Weight Gain
 
[ ]
 
Kt/v
 
[ ]
 
URR (until CMS no longer requires)
 
[ ]
 
Modality
 
[ ]
 
PD treatments (# pts per month)
 
[ ]
 
Home HD treatments (# pts per month)*
 
[ ]
 
Home HD treatments (# txs per month)
 
[ ]

* For designated fields, Dialysis Center will provide Amgen business rules to
calculate value of the field based on the submitted Data.








Page 53 of 53

--------------------------------------------------------------------------------





 
Schedule 2
Compensation Data
Product Data Submission Requirements. Compensation Data shall be sent in either
Excel or a tab-delimited text file to the following email address:
salesadj@amgen.com. The file naming convention shall include the Dialysis Center
name, EPOGEN/Aranesp, and data month and year (i.e. DaVita_Epogen_January_2017).
Dialysis Center must supply all of the information set forth in the table below.


ID


Data Field Name


Data Field Description
1


Unique Account Identifier
DaVita’s numeric identifier for each account (PFac & OFac)
2


Account Name


Account requesting EPOGEN/Aranesp
3


Account Street Address


Account requesting EPOGEN/Aranesp
4


Account City


Account requesting EPOGEN/Aranesp
5


Account State


Account requesting EPOGEN/Aranesp
6


Account zip


Account requesting EPOGEN/Aranesp
7


Dispensing Pharmacy for EPOGEN/Aranesp
DaVita’s numeric identifier for location that has dispensed EPOGEN/Aranesp
8


EPOGEN/Aranesp NDC Number
 
9


EPOGEN/Aranesp Description
Name of EPOGEN/Aranesp including strength (Label Name)
10


Quantity Shipped
 
11


Unit Of Measure


Tabs, bottles, vials, etc.
12
EPOGEN/Aranesp shipped/dispensed date
 













Page 54 of 54

--------------------------------------------------------------------------------







Schedule 3


Available EPOGEN SKU Schedule


EPOGEN® (Epoetin alfa):


NDC
Description
55513-126-10
2,000 Unit, 1 mL (2,000 Units/mL) single-use vial
10 vials/pack, 10 packs/case
55513-267-10
3,000 Unit, 1 mL (3,000 Units/mL) single-use vial
10 vials/pack, 10 packs/case
55513-148-10
4,000 Unit, 1 mL (4,000 Units/mL) single-use vial
10 vials/pack, 10 packs/case
55513-144-10
10,000 Unit, 1 mL (10,000 Units/mL) single-use vial
10 vials/pack, 10 packs/case
55513-283-10
20,000 Unit, 2 mL (10,000 Units/mL) multi-use vial
10 vials/pack, 4 packs/case
55513-478-10
20,000 Unit, 1 mL (20,000 Units/mL) multi-use vial
10 vials/pack, 4 packs/case









Available Aranesp SKU Schedule
 
Aranesp® (darbepoetin alfa)
 








Page 55 of 55

--------------------------------------------------------------------------------





 
NDC
 
Description
Aranesp® SingleJect Prefilled Syringes
55513-098-04
10 mcg, 0.4 mL (25 mcg/mL) single-use syringe 4 syringes/pack; 10 packs/case
55513-057-04
25 mcg, 0.42 mL (60 mcg/mL) single-use syringe 4 syringes/pack; 10 packs/case 
55513-021-04
40 mcg, 0.4 mL (100 mcg/mL) single-use syringe 4 syringes/pack; 10 packs/case 
55513-023-04
60 mcg, 0.3 mL (200 mcg/mL) single-use syringe 4 syringes/pack; 10 packs/case 
55513-025-04
100 mcg, 0.5 mL (200 mcg/mL) single-use syringe 4 syringes/pack; 10 packs/case 
55513-027-04
150 mcg, 0.3 mL (500 mcg/mL) single-use syringe 4 syringes/pack; 10 packs/case
55513-028-01
200 mcg, 0.4 mL (500 mcg/mL) single-use syringe 1 syringe/pack; 4 packs/case 
55513-111-01
300 mcg, 0.6 mL (500 mcg/mL) single-use syringe 1 syringe/pack; 4 packs/case 
55513-032-01
500 mcg, 1.0 mL (500 mcg/mL) single-use syringe 1 syringe/pack; 4 packs/case 
Aranesp® Vials
55513-002-04
25 mcg, 1.0 mL (25 mcg/mL) single-use vial 4 vials/pack; 10 packs/case 
55513-003-04
40 mcg, 1.0 mL (40 mcg/mL) single-use vial 4 vials/pack; 10 packs/case 
55513-004-04
60 mcg, 1.0 mL (60 mcg/mL) single-use vial 4 vials/pack; 10 packs/case 
55513-005-04
100 mcg, 1.0 mL (100 mcg/mL) single-use vial 4 vials/pack; 10 packs/case 
55513-006-01
200 mcg, 1.0 mL (200 mcg/mL) single-use vial 1 vial/pack; 4 packs/case 
55513-110-01
300 mcg, 1.0 mL (300 mcg/mL) single-use vial 1 vial/pack; 4 packs/case 
 
 
 











Page 56 of 56

--------------------------------------------------------------------------------








Agreement No. 00135085 - Exhibit C - Designated Affiliates List
Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10082398
DAVITA PDI EBENSBURG
429 MANOR DR STE 650
EBENSBURG
PA
15931
004FEYV00
10180537
DAVITA 5148
3812 E BELKNAP ST
FORT WORTH
TX
76111
004HNJR00
10232394
DAVITA 5075
7797 HOWELL BLVD
BATON ROUGE
LA
70807
00AC5YP00
10136027
DAVITA #1836 TREASURE VALLEY DIALYSIS PD UNIT
3045 E ST LUKES ST STE 105
MERIDIAN
ID
83642
00BV77K00
10266786
DAVITA #11022 ALSIP HOME TRAINING PD
11500 S PULASKI RD STE 100
ALSIP
IL
60803
00EN56C00
10135029
DAVITA GREENWOOD DIALYSIS CENTER
1345 N LANSING AVE
TULSA
OK
74106
00L4W2N00
10025642
DAVITA MOUNT BAKER KIDNEY CENTER
410 BIRCHWOOD AVE STE 100
BELLINGHAM
WA
98225
00VJVGP00
10279728
DAVITA WALTON AT HOME 12613
13250 SERVICE RD
WALTON
KY
41094
00Y0CGQ00
10025698
DAVITA CAMELOT DIALYSIS CENTER
1800 CAMELOT DR STE 100
VIRGINIA BEACH
VA
23454
00YQ6E800
10185075
DAVITA FORT WAYNE AT HOME
1940 BLUFFTON RD
FORT WAYNE
IN
46809
00YVG6F00
10136768
DAVITA RAVEN DIALYSIS CENTER
3540 E BASELINE RD STE 110
PHOENIX
AZ
85042
011RJBN00
10167735
DAVITA DIALYSIS JACKSONVILLE ARLINGTON
929 UNIVERSITY BLVD N
JACKSONVILLE
FL
32211
017GDQR00
10140096
DAVITA MEMPHIS DOWNTOWN PD/AT HOME DIALYSIS # 1988
2076 UNION AVE FL 2
MEMPHIS
TN
38104
017P58A00
10138326
DAVITA MONTCLARE DIALYSIS CENTER
7009 W BELMONT AVE
CHICAGO
IL
60634
018AM3800
10120602
DAVITA STEUBENVILLE DIALYSIS
1799 SINCLAIR AVE STE 1
STEUBENVILLE
OH
43953
018RYXV00
10135676
DAVITA PASCUA YAQUI
7490 S CAMINO DE OESTE
TUCSON
AZ
85746
01BMTMD00
10027063
DAVITA VANCE COUNTY DIALYSIS
854 S BECKFORD DR
HENDERSON
NC
27536
01JBM0H00
10067567
DAVITA DUNMORE DIALYSIS
1212 ONEILL HWY
DUNMORE
PA
18512
01MRYQ200
10135291
DAVITA SPRING BRANCH DIALYSIS
1425 BLALOCK RD STE 100
HOUSTON
TX
77055
02093KY00
10138966
DAVITA CARSON CITY DIALYSIS
3246 N CARSON ST
CARSON CITY
NV
89706
020CAMA00
10107843
DAVITA OAKLAND PERITONEAL AT HOME
5352 CLAREMONT AVE
OAKLAND
CA
94618
023GHVX00
10176963
DAVITA DRIFTWOOD DIALYSIS
1808 S WEST AVE
FREEPORT
IL
61032
023XR0T00
10064772
DAVITA PARMA DIALYSIS CENTER
6735 AMES RD
CLEVELAND
OH
44129
026232F00
10082835
DAVITA WOODFOREST DIALYSIS
12626 WOODFOREST BLVD
HOUSTON
TX
77015
02DA6GB00
10108496
DAVITA FOSTER CITY DIALYSIS
1261 E HILLSDALE BLVD STE 2
FOSTER CITY
CA
94404
02JYVDR00
10247931
DAVITA 11068 GRAND BLANC
8195 S SAGINAW ST
GRAND BLANC
MI
48439
02R32NL00
10185608
DAVITA BUFORD AT HOME 6194
1550 BUFORD HWY STE 1E
BUFORD
GA
30518
02XHJBA00
10160952
DAVITA NORTHEAST COLORADO DIALYSIS
603 HOLLY DR
STERLING
CO
80751
03CBY5T00
10055864
DAVITA NORTH FULTON DIALYSIS
1250 NORTHMEADOW PKWY STE 120
ROSWELL
GA
30076
03EQ5LX00
10135724
DAVITA MERRILLVILLE DIALYSIS
9223 TAFT ST
MERRILLVILLE
IN
46410
03H9VK800
10138747
DAVITA MARRERO DIALYSIS CENTER
1908 JUTLAND DR
HARVEY
LA
70058
03TC8AQ00
10054820
DAVITA LONGVIEW DIALYSIS CENTER
425 N FREDONIA ST
LONGVIEW
TX
75601
040FBA400
10246067
DAVITA 11803 WEST HAMILTON DIALYSIS
1532 MAIN ST
HAMILTON
OH
45013
042FECB00
10277414
DAVITA OSLO DIALYSIS 11383
100 S US HIGHWAY 1
VERO BEACH
FL
32962
044GQXB00









Page 57 of 57

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135489
DAVITA DUNDALK DIALYSIS
14 COMMERCE ST
DUNDALK
MD
21222
04AJLP700
10137158
DAVITA 5988 PENNSAUKEN AT HOME DIALYSIS
7024 KAIGHNS AVE
PENNSAUKEN
NJ
8109
04AWTQT00
10133305
DAVITA EAST FORT LAUDERDALE DIALYSIS CENTER
1301 S ANDREWS AVE STE 101
FORT LAUDERDALE
FL
33316
04BB70X00
10135892
DAVITA HOLLYWOOD DIALYSIS CENTER
5108 W SUNSET BLVD
LOS ANGELES
CA
90027
04DNX3400
10038910
DAVITA MEMPHIS CENTRAL DIALYSIS
889 DR MARTIN LUTHER KING JR DR
MEMPHIS
TN
38126
04FYV4G00
10278148
DAVITA TOWN PARK DIALYSIS 11307
401 TOWN PARK BLVD
EVANS
GA
30809
04PB1GL00
10026854
DAVITA VICTOR VALLEY DIALYSIS
16049 KAMANA RD
APPLE VALLEY
CA
92307
04VFH5000
10180191
DAVITA 5231 SILVERBRIDGE AT HOME
2410 ALFT LN STE 101
ELGIN
IL
60124
050AV5F00
10136807
DAVITA SAINT LOUIS PARK DIALYSIS
3505 LOUISIANA AVE S STE 200
SAINT LOUIS PARK
MN
55426
0560PAA00
10052584
DAVITA NORTH LOOP EAST DIALYSIS
7139 NORTH LOOP E
HOUSTON
TX
77028
057PG0H00
10137521
DAVITA HOOSIER HILLS DIALYSIS
143 S KINGSTON DR
BLOOMINGTON
IN
47408
05AM7PX00
10185614
DAVITA FEDERAL WAY AT HOME 6022
1015 S 348TH ST
FEDERAL WAY
WA
98003
05P47GL00
10256597
DAVITA KIDNEY DIALYSIS CENTER, LLC AT HOME
640 MARTIN LUTHER KING JR BLVD STE 200
MACON
GA
31201
05QQP1B00
10138693
DAVITA YPSILANTI AT HOME
2766 WASHTENAW RD
YPSILANTI
MI
48197
05QR5MD00
10083996
DAVITA OREGON KIDNEY CENTER
5318 NE IRVING ST
PORTLAND
OR
97213
061W21600
10133072
DAVITA PDI ELMORE COUNTY
125 HOSPITAL DR
WETUMPKA
AL
36092
063MAAF00
10273094
DAVITA LABURNUM DIALYSIS 11347
4352 S LABURNUM AVE
HENRICO
VA
23231
066YVTY00
10260476
DAVITA PARTRIDGE CREEK DIALYSIS 11207
46360 GRATIOT AVE
CHESTERFIELD
MI
48051
068JD5F00
10253166
DAVITA 11170 HULEN
5832 S HULEN ST
FORT WORTH
TX
76132
06MG6FT00
10054436
DAVITA SOUTHWESTERN DALLAS
204 E AIRPORT FWY
IRVING
TX
75062
06RQBNL00
10025888
DAVITA COLLEGE STATION DIALYSIS
1640 BRIARCREST DR STE 100
BRYAN
TX
77802
06X535G00
10266788
DAVITA 9759 QUENTIN CIRCLE
966 ISABEL DR
LEBANON
PA
17042
06X6PXV00
10082437
DAVITA MISSION VALLEY
1203 ST CLAIRE BLVD
MISSION
TX
78572
0726LJJ00
10178780
DAVITA BOYD DIALYSIS
925 UNION ST
BANGOR
ME
4401
07595ND00
10277848
DAVITA BRIDGEVIEW DIALYSIS 11448
2480 US HIGHWAY 41 N STE J
HENDERSON
KY
42420
07BC6QQ00
10135760
DAVITA LAKEWOOD COMMUNITY DIALYSIS
5919 LAKEWOOD TOWNE CENTER BLVD SW
TACOMA
WA
98499
07H0QJX00
10254372
DAVITA FRESNO NORTH HT AT HOME 09708
6655 N MILBURN AVE
FRESNO
CA
93722
07HG78J00
10133822
DAVITA RIVER CITY DIALYSIS
1970 NORTHWESTERN AVE S
STILLWATER
MN
55082
07JDA2F00
10133977
DAVITA MAGNOLIA WEST AT HOME
3660 PARK SIERRA DR STE 103
RIVERSIDE
CA
92505
07NHBXJ00
10019247
MILLER COUNTY DIALYSIS UNIT
816 EAST ST
TEXARKANA
AR
71854
07VRH6G00
10070433
DAVITA MERCED EAST DIALYSIS
464 E YOSEMITE AVE STE B
MERCED
CA
95340
07X11AG00
10179761
DAVITA, INC
419 VILLAGE DR
CARLISLE
PA
17015
088Y0XB00
10139117
DAVITA FAYETTEVILLE DIALYSIS
509 E MILLSAP RD STE 111
FAYETTEVILLE
AR
72703
08BJM8W00
10274485
DAVITA JERSEY CITY SUMMIT AT HOME 09787
418 SUMMIT AVE
JERSEY CITY
NJ
7306
08CBDEM00
10264829
DAVITA #9741 ROCHESTER AT HOME
2660 S BROADWAY STE A
ROCHESTER
MN
55904
08GGFWF00
10219677
DAVITA HOME OPTIONS OF DOTHAN AT HOME
1763 E MAIN ST
DOTHAN
AL
36301
08JF8XB00









Page 58 of 58

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10050542
DAVITA SOUTHERN LANE DIALYSIS
1840 SOUTHERN LN
DECATUR
GA
30033
08KPJTT00
10187135
DAVITA 4229
3190 N COUNTY ROAD 25A
TROY
OH
45373
08L1E6E00
10052105
DAVITA LAKE SAINT LOUIS
200 BREVCO PLZ STE 202
LAKE SAINT LOUIS
MO
63367
08MCNKD00
10181165
DAVITA HILLIARD AT HOME 05813
19133 HILLIARD BLVD
ROCKY RIVER
OH
44116
08QA45H00
10138493
DAVITA CORNHUSKER DIALYSIS
505 CORNHUSKER RD STE 107
BELLEVUE
NE
68005
08T7FRE00
10181854
DAVITA ROME AT HOME
15 JOHN MADDOX DR NW
ROME
GA
30165
090C1CY00
10132794
DAVITA PLANO
481 SHILOH RD
PLANO
TX
75074
09ACMXE00
10111751
DAVITA BALLENGER POINTE AT HOME DIALYSIS
2262 S BALLENGER HWY
FLINT
MI
48503
09FK13C00
10037477
DAVITA SANTA FE SPRINGS DIALYSIS
10012 NORWALK BLVD STE 190
SANTA FE SPRINGS
CA
90670
09GDWZX00
10254667
DAVITA RAINBOW DIALYSIS LAHAINA 04477
305 KEAWE ST STE 503
LAHAINA
HI
96761
09QLNJQ00
10082406
DAVITA SHORE DIALYSIS
300 W SYLVANIA AVE STE 1
NEPTUNE
NJ
7753
09XT9HP00
10179459
DAVITA LOS ALAMITOS
4141 KATELLA AVE
LOS ALAMITOS
CA
90720
0B0A2BY00
10037491
DAVITA EDENTON DIALYSIS
312 MEDICAL ARTS DR
EDENTON
NC
27932
0B0FR8P00
10252863
DAVITA 5024 DENTON
3305 UNICORN LAKE BLVD
DENTON
TX
76210
0B2KE3E00
10083666
DAVITA RENAL CARE OF MEMPHIS NORTH
4913 RALEIGH COMMON DR STE 100
MEMPHIS
TN
38128
0B3MKJ300
10134430
DAVITA MIRAMAR KIDNEY CENTER
2501 DYKES RD
HOLLYWOOD
FL
33027
0B3P0AD00
10140737
DAVITA, INC
330 S LOLA LN STE 100
PAHRUMP
NV
89048
0B97ACD00
10095856
DAVITA, INC
297 PETE HOLLIS BLVD
GREENVILLE
SC
29601
0BDG0DH00
10172846
DAVITA #5862 MILL ST
N54W6135 MILL ST
CEDARBURG
WI
53012
0BE4K3G00
10190554
DAVITA, INC
8219 ROCHESTER AVE
RANCHO CUCAMONGA
CA
91730
0BGRV1E00
10139492
DAVITA, INC
1164 E ROUTE 130
BURLINGTON
NJ
8016
0BT81DQ00
10223252
DAVITA 6372
3812 CENTER RD STE 101
BRUNSWICK
OH
44212
0BVEQ4E00
10133070
DAVITA HAYWARD MISSION HILLS DIALYSIS
1661 INDUSTRIAL PKWY W
HAYWARD
CA
94544
0BW6CPE00
10095813
DAVITA HARBOUR VIEW DIALYSIS
1039 CHAMPIONS WAY STE 500
SUFFOLK
VA
23435
0C758NJ00
10083838
DAVITA, INC
4215 167TH ST
COUNTRY CLUB HILLS
IL
60478
0CF0MGT00
10136361
DAVITA OCALA AT HOME
2860 SE 1ST AVE
OCALA
FL
34471
0CGVEMN00
10051719
DAVITA KATY DIALYSIS CENTER
403 W GRAND PKWY S STE T
KATY
TX
77494
0D159LD00
10133621
DAVITA SOUTH LAS VEGAS DIALYSIS CENTER
2250 S RANCHO DR STE 115
LAS VEGAS
NV
89102
0D2YHB500
10138098
DAVITA SAINT PETERSBURG SOUTH
2850 34TH ST S
SAINT PETERSBURG
FL
33711
0D48XG200
10181207
DAVITA DIALYSIS AT MANKATO CLINIC
1400 MADISON AVE STE 400
MANKATO
MN
56001
0D881KE00
10139262
DAVITA SOUTHEASTERN DIALYSIS CENTER KENANSVILLE
305 BEASLEY ST
KENANSVILLE
NC
28349
0DDZF1500
10135094
DAVITA ROSEBUD DIALYSIS FACILITY
1 SOLDIER CREEK RD
ROSEBUD
SD
57570
0DK4T5Z00
10038120
SOUTHWEST KIDNEY -DAVITA DIALYSIS #5660 PD DBA: ARROWHEAD LAKES - DIALYSIS
CENTER
20325 N 51ST AVE BLDG 11 STE 184
GLENDALE
AZ
85308
0DN2FVC00
10202381
DAVITA FIVE RIVERS DIALYSIS
4750 N MAIN ST
DAYTON
OH
45405
0DNGHQN00









Page 59 of 59

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10271977
DAVITA 11074 GLENSIDE
7001 W BROAD ST
RICHMOND
VA
23294
0DQMMNY00
10105204
DAVITA GRANITE CITY DIALYSIS CENTER
9 AMERICAN VLG
GRANITE CITY
IL
62040
0E0LGGV00
10083646
DAVITA CARTERSVILLE RENAL CENTER
203 S TENNESSEE ST
CARTERSVILLE
GA
30120
0EGELQJ00
10027049
DAVITA, INC
2609 HOSPITAL RD
GOLDSBORO
NC
27534
0ET7FE700
10083912
DAVITA PLATTE WOODS DIALYSIS
7667 NW PRAIRIE VIEW RD
KANSAS CITY
MO
64151
0F2BGX500
10083662
DAVITA MUNROE FALLS DIALYSIS
265 N MAIN ST STE 1
MUNROE FALLS
OH
44262
0F4APM400
10135464
DAVITA, INC
16892 BOLSA CHICA ST
HUNTINGTON BEACH
CA
92649
0F88CKR00
10106379
DAVITA CORNELL ROAD DIALYSIS
1700 NW 167TH PL STE 230
BEAVERTON
OR
97006
0FL75DP00
10136738
DAVITA WILLIAMS STREET DIALYSIS
2812 WILLIAMS ST
SAVANNAH
GA
31404
0FVCGVX00
10111175
DAVITA NORTHSIDE AT HOME #5923
930 MADISON AVE
PITTSBURGH
PA
15212
0FYAKCJ00
10274186
DAVITA SCHAUMBURG HOME TRAINING 11310
1156 S ROSELLE RD
SCHAUMBURG
IL
60193
0G1LB8L00
10256823
DAVITA BRANDYWINE DIALYSIS 11230
7651 MATAPEAKE BUSINESS DR STE 206
BRANDYWINE
MD
20613
0G31BFA00
10225818
DAVITA MODEL CITY HOME TRAINING DIALYSIS
1724 LEIGHTON AVE
ANNISTON
AL
36207
0G49YWN00
10254702
DAVITA SAVANNAH RIVERSIDE AT HOME 09703
540 E OGLETHORPE AVE
SAVANNAH
GA
31401
0G71EHJ00
10102299
DAVITA MORGAN AVENUE DIALYSIS
2222 MORGAN AVE
CORPUS CHRISTI
TX
78405
0GB54PP00
10052961
DAVITA, INC
1 OAKWOOD BLVD STE 100
HOLLYWOOD
FL
33020
0GC16ED00
10137845
DAVITA LAKEWOOD CROSSING DIALYSIS CENTER
1057 S WADSWORTH BLVD
LAKEWOOD
CO
80226
0GC3P5P00
10264837
DAVITA CAPE CORAL HOME TRAINING AT HOME 9764
3637 DEL PRADO BLVD S STE 202
CAPE CORAL
FL
33904
0GC57LP00
10228627
LOWVILLE DIALYSIS CENTER
7785 N STATE ST
LOWVILLE
NY
13367
0GECTED00
10136935
DAVITA MAPLE GROVE DIALYSIS UNIT
15655 GROVE CIR N
MAPLE GROVE
MN
55369
0GGQ73W00
10139396
DAVITA CHERRY VALLEY DIALYSIS
1627 W MAIN ST
NEWARK
OH
43055
0GM0P0R00
10251511
DAVITA EL PASO PERITONEAL DIALYSIS 05123
1310 MURCHISON DR STE C
EL PASO
TX
79902
0GN0RWQ00
10081285
DAVITA FORT STOCKTON DIALYSIS
387 INTERSTATE 10 W
FORT STOCKTON
TX
79735
0GNDX9M00
10136850
DAVITA NORTH METRO DIALYSIS CENTER
12365 HURON ST STE 500
WESTMINSTER
CO
80234
0GNWPPD00
10139584
DAVITA CRESTVIEW HILLS
400 CENTRE VIEW BLVD
CRESTVIEW HILLS
KY
41017
0GV23P500
10136648
DAVITA BOSTON POST ROAD DIALYSIS CENTER
4026 BOSTON RD
BRONX
NY
10475
0GVMMRA00
10135997
DAVITA SOUTH SHORE DIALYSIS CENTER
212 GULF FWY S
LEAGUE CITY
TX
77573
0H4MX3700
10139343
DAVITA OMNI DIALYSIS CENTER
9350 KIRBY DR STE 110
HOUSTON
TX
77054
0H4YHAA00
10177780
DAVITA #6196- SOUTH VALLEY AT HOME
17815 VENTURA BLVD STE 100
ENCINO
CA
91316
0JDAWAC00
10251701
DAVITA 1164 EMPORIA
1616 INDUSTRIAL RD
EMPORIA
KS
66801
0JFPV7P00
10230319
DAVITA MODESTO ARCHWAY HOMETRAINING 05375
3001 HEALTH CARE WAY STE 101
MODESTO
CA
95356
0JPEJEJ00
10140180
DAVITA, INC
16101 N CLEVELAND AVE
FORT MYERS
FL
33903
0JPFEFG00
10068923
DAVITA, INC
255 E NORTH ST
MADISONVILLE
KY
42431
0JPXHCY00
10063225
DAVITA DENVER DIALYSIS
2900 N DOWNING ST STE C
DENVER
CO
80205
0KDMTMY00
10112694
DAVITA, INC
1600 CENTRE PARK DR
ASHEVILLE
NC
28805
0KKH9HB00









Page 60 of 60

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10270099
DAVITA AIR CAPITAL DIALYSIS 11244
1812 S SENECA ST STE 110
WICHITA
KS
67213
0KT2D3V00
10020622
DAVITA LOUISA DIALYSIS
2145 HIGHWAY 2565
LOUISA
KY
41230
0L5QHYV00
10136638
DAVITA BURLEY DIALYSIS PD
741 N OVERLAND AVE
BURLEY
ID
83318
0L9428800
10083665
DAVITA RENAL CARE OF MIDTOWN MEMPHIS
1166 MONROE AVE
MEMPHIS
TN
38104
0LA31RQ00
10182218
DAVITA-ROXBURY AT HOME
622 ROXBURY RD
ROCKFORD
IL
61107
0LHFBC400
10138086
DAVITA EASTGATE HOME TRAINING #2340
4435 AICHOLTZ RD
CINCINNATI
OH
45245
0LTR32A00
10063233
DAVITA LANCASTER DIALYSIS
2424 W PLEASANT RUN RD
LANCASTER
TX
75146
0LXRV0400
10110901
DAVITA SOUTH BRONX DIALYSIS CENTER
1940 WEBSTER AVE
BRONX
NY
10457
0PLOHU900
10140244
DAVITA PREMIERE DIALYSIS CENTER
7612 ATLANTIC AVE
CUDAHY
CA
90201
0XM3R9M00
10136051
DAVITA WESTLAKE DALY CITY DIALYSIS CENTER
2201 JUNIPERO SERRA BLVD
DALY CITY
CA
94014
105CWFT00
10105260
DAVITA SILVERADO DIALYSIS
1100 TRANCAS ST STE 267
NAPA
CA
94558
10AF76300
10135728
DAVITA, INC
7335 YANKEE RD STE 101
LIBERTY TWP
OH
45044
10LQJLG00
10254700
DAVITA 11056 EL DORADO
2977 REDONDO AVE
LONG BEACH
CA
90806
10M2TDV00
10081151
DAVITA, INC
1366 VICTORY BLVD
STATEN ISLAND
NY
10301
10MHL8X00
10138790
DAVITA INC
2690 MONROEVILLE BLVD
MONROEVILLE
PA
15146
10PBVXT00
10145674
DAVITA NORTH BURLINGTON DIALYSIS
2019 N CHURCH ST
BURLINGTON
NC
27217
10RQ4CY00
10083919
DAVITA CORPUS CHRISTI DIALYSIS
2733 SWANTNER ST
CORPUS CHRISTI
TX
78404
10UIU9G00
10151815
DAVITA GENERAL BUTLER DIALYSIS
329 FLOYD DR
CARROLLTON
KY
41008
112XDHV00
10132975
DAVITA DIALYSIS OF LITHONIA
2485 PARK CENTRAL BLVD STE A
DECATUR
GA
30035
11DHG5H00
10251190
MANITO DIALYSIS, LLC
750 W ROUTE 66 STE Q
GLENDORA
CA
91740
11E2N5A00
10254698
DAVITA CHILTON DIALYSIS 05457
425 M-B LN
CHILTON
WI
53014
11EE7KL00
10137082
DAVITA JASPER DIALYSIS CENTER
671 3RD AVE
JASPER
IN
47546
11EK89H00
10083663
DAVITA WHITE PONDS DIALYSIS
534 WHITE POND DR STE A
AKRON
OH
44320
11K2DGH00
10175477
DAVITA #5146 LUCAS COUNTY HOME TRAINING
2702 NAVARRE AVE STE 203
OREGON
OH
43616
11K4WBX00
10271458
DAVITA KIDNEY HM DOWNTOWN AT HM 09783
200 SAINT PAUL ST STE 5
BALTIMORE
MD
21202
11KBFEQ00
10136023
DAVITA GRANT PARK DIALYSIS
5000 NANNIE HELEN BURROUGHS AVE NE
WASHINGTON
DC
20019
11KUCTL00
10133865
DAVITA NEVADA DIALYSIS CENTER
1510 W WARM SPRINGS RD
HENDERSON
NV
89014
11QGT9A00
10225826
DAVITA LANSDOWNE AT HOME 06374
44084 RIVERSIDE PKWY STE 240
LEESBURG
VA
20176
11VY6XY00
10221663
DAVITA 2407
2550 S TELSHOR BLVD
LAS CRUCES
NM
88011
120RP6P00
10138737
DAVITA WHITE LANE DIALYSIS
7701 WHITE LN STE D
BAKERSFIELD
CA
93309
12182Q400
10178536
DAVITA MOORHEAD AT HOME
1710 CENTER AVE W STE 100
DILWORTH
MN
56529
126WWLM00
10061988
DAVITA WESTPARK DIALYSIS
6400 SOUTHWEST FWY STE G
HOUSTON
TX
77074
12EEL5L00
10137621
DAVITA CARMEL DIALYSIS
180 E CARMEL DR
CARMEL
IN
46032
12P9VFB00
10138451
DAVITA INC
1112 WASHINGTON SQUARE SHOPPING CTR
WASHINGTON
MO
63090
12PWWL500
10161764
DAVITA CEDAR RAPIDS
5945 COUNCIL ST NE
CEDAR RAPIDS
IA
52402
1361LFB00
10135870
DAVITA AMELIA DIALYSIS
15151 PATRICK HENRY HWY
AMELIA COURT HOUSE
VA
23002
136X1LT00









Page 61 of 61

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140855
DAVITA STERLING DIALYSIS
46396 BENEDICT DR STE 100
STERLING
VA
20164
1379DWT00
10023606
DAVITA SOUTH MEADOWS DIALYSIS
10085 DOUBLE R BLVD STE 160
RENO
NV
89521
139NQD300
10063377
DAVITA RIVER PARK DIALYSIS
2010 S LOOP 336 W STE 200
CONROE
TX
77304
13B5D6300
10145857
DAVITA NATIONAL TRAIL DIALYSIS
171 S TUTTLE RD
SPRINGFIELD
OH
45505
13C460Q00
10010620
DAVITA LAKE JACKSON DIALYSIS
450 THIS WAY ST
LAKE JACKSON
TX
77566
145VQYT00
10136395
DAVITA SAINT CHARLES
2125 BLUESTONE DR
SAINT CHARLES
MO
63303
147M7TY00
10136893
DAVITA ATHENS EAST DIALYSIS
2026 S MILLEDGE AVE STE A2
ATHENS
GA
30605
14CKQ5W00
10135976
DAVITA RIVERTOWNE DIALYSIS CENTER
6192 OXON HILL RD
OXON HILL
MD
20745
14KF5MV00
10135702
DAVITA FLORISSANT DIALYSIS
100887 W FLORISSANT AVE
SAINT LOUIS
MO
63136
14KH2QY00
10138817
DAVITA WASHINGTON NURSING DIALYSIS
2425 25TH ST SE
WASHINGTON
DC
20020
14NWGTX00
10105333
DAVITA GRANDVIEW DIALYSIS
13812 S US HIGHWAY 71
GRANDVIEW
MO
64030
14QA1GM00
10064370
DAVITA, INC
72 CYPRESS CREEK PKWY
HOUSTON
TX
77090
14TDPGG00
10182258
DAVITA OLYMPIA AT HOME DIALYSIS #5954
335 COOPER POINT RD NW STE 1
OLYMPIA
WA
98502
14VNJ7D00
10270806
DAVITA ALBERMARLE AT HOME 09780
101 DAVITA LN
ELIZABETH CITY
NC
27909
1545Y3G00
10133341
DAVITA TORRINGTON
780 LITCHFIELD ST STE 100
TORRINGTON
CT
6790
157TM3V00
10136677
DAVITA BAYTOWN
4665 GARTH RD STE 900
BAYTOWN
TX
77521
158VMMH00
10134162
DAVITA THREE CHOPT DIALYSIS
8813 THREE CHOPT RD
RICHMOND
VA
23229
15BH1DC00
10083650
DAVITA SOUTH HOLLAND RENAL CENTER
16136 S PARK AVE
SOUTH HOLLAND
IL
60473
15JQ9C000
10139941
DAVITA SHAKER SQUARE DIALYSIS
12800 SHAKER BLVD STE 1
CLEVELAND
OH
44120
15NQAMF00
10275107
DAVITA OCEANA DIALYSIS 11423
1375 OCEANA BLVD STE 114
VIRGINIA BEACH
VA
23454
15RQWFY00
10137382
DAVITA #6090 E EVANSVILLE
1312 PROFESSIONAL BLVD
EVANSVILLE
IN
47714
15XDM0200
10136662
DAVITA GRAPEVINE DIALYSIS
1651 W NORTHWEST HWY
GRAPEVINE
TX
76051
16765PE00
10138383
DAVITA EASTON DIALYSIS
500 CADMUS LN STE 201
EASTON
MD
21601
167MK0K00
10140092
DAVITA SANFORD DIALYSIS
1701 W 1ST ST
SANFORD
FL
32771
169EQM600
10176935
DAVITA, INC
3147 OAK VALLEY DR
ANN ARBOR
MI
48103
16D7WTG00
10216506
DAVITA SOUTHLAND AT HOME 06376
3401 GLENDALE AVE STE 110
TOLEDO
OH
43614
16F4EBF00
10136927
DAVITA MARSHALL DIALYSIS CENTER 00217
1420 E COLLEGE DR STE 600
MARSHALL
MN
56258
16GKVFH00
10138883
DAVITA ALLEGHENY VALLEY DIALYSIS
1620 PACIFIC AVE
NATRONA HEIGHTS
PA
15065
16HLAVE00
10135516
DAVITA #5522 DETROIT RD
7901 DETROIT AVE
CLEVELAND
OH
44102
16K1P9Q00
10137100
DAVITA COLUMBIA DIALYSIS
1701 E BROADWAY
COLUMBIA
MO
65201
16Y4JJB00
10178524
DAVITA, INC
9310 SPRING RD STE 2
OCALA
FL
34472
173HR7Q00
10255357
DAVITA UPLAND COLONIES DIALYSIS 05476
587 N MOUNTAIN AVE
UPLAND
CA
91786
177LD8L00
10136694
DAVITA PENNSAUKEN DIALYSIS CENTER
7024 ROUTE 38
PENNSAUKEN
NJ
8109
179TDPC00
10225817
DAVITA 5415
1552 BOREN DR
OCOEE
FL
34761
17EAC4C00
10019720
DAVITA 6951
1425 8TH AVE
BETHLEHEM
PA
18018
17F226X00
10163127
DAVITA DANVILLE HOME AT HOME
3 POLAND RD
DANVILLE
IL
61834
183569W00
10027450
DAVITA LAKE WORTH AT HOME
2459 S CONGRESS AVE STE 100
PALM SPRINGS
FL
33406
187DDBH00









Page 62 of 62

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10138910
DAVITA GREATER BOONE DIALYSIS 06976
300 4TH ST
DANVILLE
WV
25053
18AQMYT00
10160889
DAVITA VALDOSTA HT AT HOME
401 NORTHSIDE DR
VALDOSTA
GA
31602
18BFBLV00
10135578
DAVITA STILLWATER DIALYSIS CENTER
406 E HALL OF FAME AVE STE 300
STILLWATER
OK
74075
18L1MQ700
10179762
DAVITA 05249
1015 S 4TH ST
HARTSVILLE
SC
29550
18LA8EQ00
10137503
DAVITA #5054 NORTH CARROLLTON DIALYSIS
195 PARKWOOD CIR
CARROLLTON
GA
30117
18QP14T00
10262246
DAVITA #5436 SAN RAFAEL DIALYSIS
1415 3RD ST
SAN RAFAEL
CA
94901
18RD3FV00
10083899
DAVITA BRANFORD
249 W MAIN ST
BRANFORD
CT
6405
18YDQ6G00
10038122
DAVITA DALLAS EAST
3312 N BUCKNER BLVD STE 213
DALLAS
TX
75228
196FD8G00
10168437
DAVITA INC
20333 SOUTHWEST FWY STE 105
SUGAR LAND
TX
77479
196QRGD00
10248135
DAVITA NEWPORT IRVINE DIALYSIS
4300 VON KARMAN AVE
NEWPORT BEACH
CA
92660
1983QBM00
10140830
COMMUNITY DIALYSIS UNITS
270 E STATE ST
ALLIANCE
OH
44601
19BQ3KY00
10083055
DAVITA, INC
3430 SUMMER AVE
MEMPHIS
TN
38122
19J55AD00
10137317
DAVITA TC JESTER DIALYSIS
1800 W 26TH ST
HOUSTON
TX
77008
19JA4KR00
10149776
DAVITA CHAMBERS DIALYSIS
10241 LEWIS AND CLARK BLVD
SAINT LOUIS
MO
63136
19JH8YG00
10277416
DAVITA HEART OF NEW ALBANY DIALYSIS 11255
6530 W CAMPUS OVAL STE 100
NEW ALBANY
OH
43054
19JHWBH00
10160890
DAVITA SABLE DIALYSIS
509 SABLE BLVD
AURORA
CO
80011
19TD5WH00
10253167
DAVITA CASA STREET HOME TRAINING 11113
35 CASA ST STE 110
SAN LUIS OBISPO
CA
93405
19W559P00
10140514
DAVITA WINDHAM DIALYSIS CENTER
375 TUCKIE RD STE C
NORTH WINDHAM
CT
6256
1A9N6N000
10133215
DAVITA- SOUTH COUNTY DEACONESS AT HOME
4145 UNION RD
SAINT LOUIS
MO
63129
1AFB48D00
10009376
DAVITA GARDEN WEST DIALYSIS
5715 N VENOY RD
WESTLAND
MI
48185
1B1XV5A00
10144335
DAVITA #6358 KANSAS CITY RENAL CENTER AT HOME
4333 MADISON AVE STE 200
KANSAS CITY
MO
64111
1B212VC00
10258058
DAVITA 5274 DENVER HARBOR
7605 EAST FWY
HOUSTON
TX
77020
1B2KB3C00
10137665
DAVITA RENAL CARE OF BOWIE
4861 TESLA DR
BOWIE
MD
20715
1B33HWV00
10080524
ADVANCED DIALYSIS
911 E OAKLAND PARK BLVD
OAKLAND PARK
FL
33334
1BBFTYT00
10083344
DAVITA ARVADA DIALYSIS
9950 W 80TH AVE STE 25
ARVADA
CO
80005
1BDT9NE00
10102352
DAVITA NORTHWEST GEORGIA DIALYSIS
260 HOSPITAL RD
CANTON
GA
30114
1BLRRBQ00
10136374
DAVITA CHINOOK KIDNEY CENTER
1315 AARON DR
RICHLAND
WA
99352
1BNYB2A00
10137564
DAVITA ROCKVILLE DIALYSIS CENTER
15204 OMEGA DR STE 110
ROCKVILLE
MD
20850
1BTWB2E00
10132759
DAVITA SHIPROCK DIALYSIS
US HIGHWAY 491 N
SHIPROCK
NM
87420
1BVHF4700
10139579
DAVITA SOUTH CHARLOTTE DIALYSIS
6450 BANNINGTON RD
CHARLOTTE
NC
28226
1C0B2XN00
10247932
DAVITA GREATER CHARLESTON AT HOME 09658
24 MACCORKLE AVE SW
SOUTH CHARLESTON
WV
25303
1C1WB0L00
10188289
DAVITA LAUREL MEADOWS DIALYSIS
3 ROSSI CIR UNIT A
SALINAS
CA
93907
1C3CP2J00
10274496
DAVITA LAKE DELTON AT HOME 09778
14 COUNTY ROAD A
WISCONSIN DELLS
WI
53965
1C5BWNC00
10138391
DAVITA SOMERVILLE DIALYSIS
12475 US HIGHWAY 64
SOMERVILLE
TN
38068
1C5DL3J00
10133237
DAVITA REDBANK VILLAGE DIALYSIS
3960 RED BANK RD STE 160
CINCINNATI
OH
45227
1C8MHAY00
10111624
DAVITA FAIRBORN DIALYSIS
3070 PRESIDENTIAL DR STE A
BEAVERCREEK
OH
45324
1CBKVHK00
10083649
DAVITA HAZEL CREST RENAL CENTER
3470 W 183RD ST
HAZEL CREST
IL
60429
1CF7N7T00









Page 63 of 63

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10136197
DAVITA #4453 BINZ
1213 HERMANN DR
HOUSTON
TX
77004
1CLGMJJ00
10179766
DAVITA LAUDERHILL DIALYSIS
2916 N STATE ROAD 7
LAUDERDALE LAKES
FL
33313
1D5LBHW00
10232479
DAVITA 11161
1324 S EUCLID ST
ANAHEIM
CA
92802
1D6JD0G00
10215046
DAVITA KENTUCKY HOME TRAINING AT HOME 05870
2130 NICHOLASVILLE RD STE 5
LEXINGTON
KY
40503
1DATGNK00
10140643
DAVITA WESTVIEW AT HOME DIALYSIS
3749 COMMERCIAL DR STE B
INDIANAPOLIS
IN
46222
1DKGAG400
10275111
DAVITA HILLSBOROUGH DIALYSIS CENTER 11118
220 TRIANGLE RD
HILLSBOROUGH
NJ
8844
1DM0A6G00
10270795
DAVITA LOS ALAMOS DIALYSIS 11220
3917 WEST RD STE G2
LOS ALAMOS
NM
87544
1DQ12QX00
10136669
DAVITA REGENCY DIALYSIS CENTER
9535 REGENCY SQUARE BLVD N
JACKSONVILLE
FL
32225
1F1B4VR00
10085090
DAVITA UNITED DIALYSIS CENTER
3111 LONG BEACH BLVD
LONG BEACH
CA
90807
1F1G8KP00
10278132
DAVITA MOCCASSIN CREEK DIALYSIS 11459
3313 6TH AVE SE
ABERDEEN
SD
57401
1F6BT8Y00
10135730
DAVITA RIDDLE DIALYSIS CENTER
100 GRANITE DR STE 106
MEDIA
PA
19063
1F8D7CK00
10136473
DAVITA POINCIANA DIALYSIS
1002 CYPRESS PKWY
KISSIMMEE
FL
34759
1FFYM0F00
10133177
DAVITA WEST PENSACOLA DIAYSIS CENTER
598 N FAIRFIELD DR
PENSACOLA
FL
32506
1FP9MJJ00
10009092
DAVITA ANAHEIM HILLS DIALYSIS
4201 E LA PALMA AVE
ANAHEIM
CA
92807
1G1880Y00
10084501
DAVITA INC
17150 EUCLID ST
FOUNTAIN VALLEY
CA
92708
1G7GRWR00
10190179
DAVITA TOPEKA DIALYSIS PD 09801
634 SW MULVANE ST STE 301
TOPEKA
KS
66606
1G9F5GQ00
10066915
DAVITA INC
22620 GOLDENCREST DR STE 101
MORENO VALLEY
CA
92553
1GA4V5V00
10047594
DAVITA ORLANDO EAST DIALYSIS
11616 LAKE UNDERHILL RD STE 206
ORLANDO
FL
32825
1GE0YJC00
10164190
DAVITA ANDALUSIA
757 S THREE NOTCH ST
ANDALUSIA
AL
36420
1GG5AFR00
10135638
DAVITA RIVER BEND DIALYSIS CENTER
1057 PAUL MAILLARD RD
LULING
LA
70070
1GGJ64Q00
10137327
DAVITA SHAWNEE DIALYSIS CENTER
4409 N KICKAPOO AVE STE 113
SHAWNEE
OK
74804
1GJD22H00
10279726
DAVITA VAN NUYS DIALYSIS 11446
14434 SHERMAN WAY
VAN NUYS
CA
91405
1GMN1JA00
10136841
DAVITA, INC
2308 E KANSAS AVE
GARDEN CITY
KS
67846
1GP968T00
10177407
DAVITA ARBOR PLACE AT HOME #5831
9559 HIGHWAY 5 STE 1
DOUGLASVILLE
GA
30135
1GQR5CF00
10134006
DAVITA SAN LEANDRO DIALYSIS
15555 E 14TH ST STE 520
SAN LEANDRO
CA
94578
1GVBBTR00
10031786
DAVITA LUCEDALE DIALYSIS
652 MANILA ST
LUCEDALE
MS
39452
1GWL8RX00
10055131
DAVITA COASTAL KIDNEY CENTERS
510 N MACARTHUR AVE
PANAMA CITY
FL
32401
1H3J8MY00
10141148
DAVITA COLD SPRINGS DIALYSIS CENTER
430 CROSS ROADS BLVD
COLD SPRING
KY
41076
1HLXLVG00
10259388
DAVITA ANNAPOLIS AT HOME 09612
1127 WEST ST STE 100
ANNAPOLIS
MD
21401
1J02J7C00
10138119
DAVITA FLORENCE DIALYSIS
422 E DR HICKS BLVD STE B
FLORENCE
AL
35630
1JD9E5P00
10063234
DAVITA RX
2252 COMMERCE PARK DR STE 350
ORLANDO
FL
32819
1JL4FTH00
10265423
DAVITA PARTRIDGE CREEK AT HOME 09765
46360 GRATIOT AVE
CHESTERFIELD
MI
48051
1JTLF4H00
10136537
DAVITA ATLANTIC DIALYSIS
1500 E 10TH ST STE B
ATLANTIC
IA
50022
1JXAG9G00
10040321
DAVITA INC
1951 NW 7TH AVE STE 500
MIAMI
FL
33136
1JYD2EB00
10022150
WHARTON KIDNEY CENTER
103 W AHLDAG ST
WHARTON
TX
77488
1K0JJ3Q00
10132125
DAVITA WEST LAWN DIALYSIS
7000 S PULASKI RD STE C
CHICAGO
IL
60629
1K1LHTH00









Page 64 of 64

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135135
DAVITA SHAMROCK DIALYSIS
1016 CLAXTON DAIRY RD STE 1A
DUBLIN
GA
31021
1KEBM0W00
10138596
DAVITA PALMDALE REGIONAL
1643 E PALMDALE BLVD
PALMDALE
CA
93550
1KGVJ8N00
10135335
DAVITA PORT LAVACA DIALYSIS
1300 N VIRGINIA ST STE 102
PORT LAVACA
TX
77979
1KPGVPA00
10082846
DAVITA AMARILLO DIALYSIS
8604 S COULTER ST
AMARILLO
TX
79119
1KT4A5X00
10255356
DAVITA RIDGE PARK AT HOME 09688
4805 PEARL RD
CLEVELAND
OH
44109
1KYK6PY00
10179473
DAVITA GREENVILLE DIALYSIS
101 S GREENVILLE WEST DR
GREENVILLE
MI
48838
1L0JPNH00
10136651
DAVITA SAINT PAUL CAPITAL DIALYSIS
555 PARK ST STE 230
SAINT PAUL
MN
55103
1L5C56E00
10054412
DAVITA #6891 BROWNSVILLE RENAL CENTER
2945 CENTRAL BLVD STE A
BROWNSVILLE
TX
78520
1WDK4JH00
10163952
DAVITA MEMPHIS EAST HUMPHREYS
6029 WALNUT GROVE RD STE C003
MEMPHIS
TN
38120
201CPLP00
10110795
DAVITA KNOXVILLE CENTRAL DIALYSIS
9141 CROSS PARK DR
KNOXVILLE
TN
37923
20BW34G00
10080419
DAVITA DEERBROOK DIALYSIS
9660 FM 1960 BYPASS RD W
HUMBLE
TX
77338
20DXKPL00
10138205
DAVITA NEWTOWN DIALYSIS CENTER
60 BLACKSMITH RD
NEWTOWN
PA
18940
20F9A5500
10136732
DAVIT ELIZABETH CITY DIALYSIS
1840 W CITY DR
ELIZABETH CITY
NC
27909
20G8J5E00
10134846
DAVITA WEBER VALLEY DIALYSIS
1920 W 250 N
MARRIOTT SLATERVILLE
UT
84404
20HEV6Y00
10133740
DAVITA, INC
418 DECATUR ST SE
ATLANTA
GA
30312
20J01TF00
10140824
DAVITA LEESBURG DIALYSIS CENTER
224D CORNWALL ST NW STE 100
LEESBURG
VA
20176
20X3XBA00
10136854
DAVITA 6134 ASHEVILLE KIDNEY AT HOME
1600 CENTRE PARK DR
ASHEVILLE
NC
28805
2100DXD00
10084917
DAVITA BLUE RIVER VALLEY RENAL CENTER
2309 S MILLER ST STE 100
SHELBYVILLE
IN
46176
2191K6300
10133161
DAVITA BROOKLINE
322 WASHINGTON ST
BROOKLINE
MA
2445
21AG3QM00
10224228
DAVITA, INC
100 CRYSTAL RUN RD
MIDDLETOWN
NY
10941
21BGH0B00
10179332
DAVITA UNIVERSITY CITY DIALYSIS
3020 MARKET ST STE 100
PHILADELPHIA
PA
19104
21FGQYM00
10254433
DAVITA 11163 WEST BOYNTON
10150 HAGEN RANCH RD
BOYNTON BEACH
FL
33437
21G84JE00
10136668
DAVITA MIDWEST CITY DIALYSIS CENTER
7221 E RENO AVE
OKLAHOMA CITY
OK
73110
21KWTFR00
10138106
DAVITA NORTHSIDE DIALYSIS
930 MADISON AVE
PITTSBURGH
PA
15212
21ML6XD00
10140179
DAVITA MARKET STREET DIALYSIS
3701 MARKET ST STE 100
PHILADELPHIA
PA
19104
21QXF1600
10137012
DAVITA DOWNTOWN SPOKANE RENAL CENTER
601 W 5TH AVE STE 101
SPOKANE
WA
99204
21TR54W00
10185619
DAVITA TACOMA AT HOME 6211
3401 S 19TH ST
TACOMA
WA
98405
21W2J6Q00
10184486
DAVITA ARLINGTON HEIGHTS PD 06937
17 W GOLF RD
ARLINGTON HEIGHTS
IL
60005
223JC8A00
10185223
DAVITA MCCOLL DIALYSIS
3595 HIGHWAY 15-401 E
MC COLL
SC
29570
22CQN2V00
10138251
DAVITA NORTHEAST WICHITA DIALYSIS CENTER
2630 N WEBB RD STE 100
WICHITA
KS
67226
22XXV0T00
10139974
DAVITA GARLAND
776 E CENTERVILLE RD
GARLAND
TX
75041
2306CAX00
10068201
DAVITA HILLIARD DIALYSIS
19133 HILLIARD BLVD
ROCKY RIVER
OH
44116
23396TG00
10135579
DAVITA 5520
640 W WASHINGTON ST
PITTSFIELD
IL
62363
235X0AH00
10139979
DAVITA PHILADELPHIA 42ND STREET DIALYSIS
4126 WALNUT ST
PHILADELPHIA
PA
19104
23BRJG600
10181607
DAVITA, INC
5303 MONTGOMERY ST
SAVANNAH
GA
31405
23HBGKX00
10252855
DAVITA 11008
8787 FALLBROOK DR
HOUSTON
TX
77064
2443GLE00









Page 65 of 65

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10063088
DAVITA PIPESTONE DIALYSIS
916 4TH AVE SW
PIPESTONE
MN
56164
24787VN00
10138777
DAVITA INGLEWOOD DIALYSIS
125 E ARBOR VITAE ST
INGLEWOOD
CA
90301
24JJH7W00
10070918
DAVITA GREER SOUTH DIALYSIS
3254 BRUSHY CREEK RD
GREER
SC
29650
24X99M700
10020940
DAVITA PITTSBURGH DIALYSIS
4312 PENN AVE
PITTSBURGH
PA
15224
2503YCK00
10043879
DAVITA DIALYSIS CARE OF MCALLEN
411 LINDBERG AVE
MCALLEN
TX
78501
252B7PG00
10134797
DAVITA CHARLOTTE EAST DIALYSIS
5627 ALBEMARLE RD
CHARLOTTE
NC
28212
252G27Y00
10134786
DAVITA COLLIERVILLE DIALYSIS
791 W POPLAR AVE STE 102
COLLIERVILLE
TN
38017
259AG8E00
10133935
DAVITA NORWICH
113 SALEM TPKE
NORWICH
CT
6360
25CVMDD00
10277845
DAVITA RUTHERFORD CROSSING DIALYSIS 11438
141 MARKET ST
WINCHESTER
VA
22603
26209WF00
10264371
DAVITA #5319 NANSEMOND DIALYSIS
3009 CORPORATE LN STE 130
SUFFOLK
VA
23434
264YY4C00
10133359
DAVITA KIDNEY HOME AT HOME
2245 ROLLING RUN DR STE 3
BALTIMORE
MD
21244
269KAAL00
10140979
DAVITA SPIVEY AT HOME
1423 STOCKBRIDGE RD STE B
JONESBORO
GA
30236
26CRDPD00
10055039
DAVITA TRANSMOUNTAIN DIALYSIS CLINIC
5800 WOODROW BEAN
EL PASO
TX
79924
26DB4NN00
10026549
DAVITA, INC
1747 LANGFORD DR
WATKINSVILLE
GA
30677
26F7NEV00
10138686
DAVITA DIALYSIS CARE OF RUTHERFORD COUNTY
226 COMMERCIAL ST
FOREST CITY
NC
28043
2795AEB00
10102353
DAVITA BRANDON RENAL CENTER
101 CHRISTIAN DR
BRANDON
MS
39042
27C717000
10132186
DAVITA EASTERN KENTUCKY DIALYSIS
167 WEDDINGTON BRANCH RD
PIKEVILLE
KY
41501
27GXTN200
10106902
DAVITA NORTHERN STAR DIALYSIS
311 ELM ST
WOODRUFF
WI
54568
27J99DN00
10132671
DAVITA RITA RANCH DIALYSIS
7355 S HOUGHTON RD STE 101
TUCSON
AZ
85747
27LJAQD00
10267216
DAVITA #9756 EAST CHINA AT HOME
4180 HOSPITAL DR
EAST CHINA
MI
48054
27W5H4V00
10182265
DAVITA WASHINGTON COUNTY DIALYSIS 2458
246 EASTERN BLVD N STE 104
HAGERSTOWN
MD
21740
27XQH7K00
10134705
DAVITA #6303 AT HOME
330 LIBBEY INDUSTRIAL PKWY STE 900
EAST WEYMOUTH
MA
2189
27YD93W00
10106587
DAVITA DIALYSIS CENTER OF HUTCHINSON
1901 N WALDRON ST
HUTCHINSON
KS
67502
28GD9Q200
10139530
DAVITA -DURHAM WEST AT HOME #6260
4307 WESTERN PARK PL STE 101
DURHAM
NC
27705
28LAL7X00
10134393
DAVITA WESTLAND
36588 FORD RD
WESTLAND
MI
48185
28MR6MF00
10223596
DAVITA ROGERS CITY DIALYSIS
194 E ERIE ST
ROGERS CITY
MI
49779
28RD3AR00
10190200
DAVITA, INC
541 MAIN ST
WOODBRIDGE
NJ
7095
29DBMYJ00
10162565
DAVITA #05885 ALMA AT HOME
1730 WRIGHT AVE
ALMA
MI
48801
29HWANL00
10278227
DAVITA VERMILLION COUNTY DIALYSIS 11289
26 E WEST NEWELL RD
DANVILLE
IL
61834
29J7KWH00
10022477
DAVITA SMOKIE MOUNTAIN DIALYSIS
2320 KNOB CREEK RD STE 408
JOHNSON CITY
TN
37604
29LWT1M00
10140110
DAVITA CLERMONT COUNTY DIALYSIS
5901 MONTCLAIR BLVD STE 100
MILFORD
OH
45150
29MNLGL00
10254104
DAVITA LAWRENCE HT AT HOME 09670
3510 CLINTON PKWY STE 110
LAWRENCE
KS
66047
29N6NJA00
10182116
DAVITA MAGNOLIA OAKS AT HOME #5927
2377 GA HIGHWAY 196 W BLDG A
HINESVILLE
GA
31313
29RMQWA00
10137332
DAVITA 3481 ORLANDO HOME TRAINING DIALYSIS
116 STURTEVANT ST STE
ORLANDO
FL
32806
29VR7GK00
10138760
DAVITA PANAMA CITY DIALYSIS CENTER
615 N HIGHWAY 231
PANAMA CITY
FL
32405
29W24R400









Page 66 of 66

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10083661
DAVITA RENAL CARE OF LEXINGTON
22579 DEPOT ST
LEXINGTON
MS
39095
2ALB7Q500
10083647
DAVITA ARLINGTON HEIGHTS RENAL CENTER
17 W GOLF RD
ARLINGTON HEIGHTS
IL
60005
2AMR1PF00
10037904
DAVITA MECHANICSVILLE
8191 ATLEE RD
MECHANICSVILLE
VA
23116
2BA3ENR00
10099457
DAVITA CAMERON PARK DIALYSIS
3311 COACH LN STE C
CAMERON PARK
CA
95682
2BBF49G00
10135477
DAVITA SHERMAN DIALYSIS CENTER
205 W LAMBERTH RD
SHERMAN
TX
75092
2BX6HFC00
10136010
DAVITA VALLEY DIALYSIS CENTER
6840 SEPULVEDA BLVD
VAN NUYS
CA
91405
2C3R3GR00
10054127
DAVITA, INC
543 10TH ST
FLORESVILLE
TX
78114
2CC6M1J00
10140191
DAVITA NEW PORT RICHEY KIDNEY CENTER
7421 RIDGE RD
PORT RICHEY
FL
34668
2CDBN4T00
10033020
DAVITA, INC
3427 L ST STE 16
OMAHA
NE
68107
2CL9WAE00
10111379
DAVITA SOUTHERN MARYLAND DIALYSIS
9211 STUART LN
CLINTON
MD
20735
2CPVWLF00
10133052
DAVITA CENTRAL TULSA DIALYSIS CENTER
1124 S SAINT LOUIS AVE
TULSA
OK
74120
2CQDDHB00
10247216
DAVITA 5379 AFFINITY
7700 AFFINITY DR
CINCINNATI
OH
45231
2CTTQQG00
10136063
DAVITA SEAVIEW DIALYSIS CENTER
101 18TH AVE S
LONG BEACH
WA
98631
2CVV3MT00
10140517
DAVITA MCKEESPORT DIALYSIS
2001 LINCOLN WAY
WHITE OAK
PA
15131
2D48Y7W00
10179339
MOUNT PLEASANT DIALYSIS
404 S CRAPO ST
MT PLEASANT
MI
48858
2D5XA9000
10136100
DAVITA MONTEREY PARK DIALYSIS CENTER
2560 CORPORATE PL
MONTEREY PARK
CA
91754
2D81JKR00
10270803
DAVITA VISTA DEL SOL AT HOME 09779
15002 AMARGOSA RD
VICTORVILLE
CA
92394
2D8J3KT00
10132519
DAVITA MOUNT ADAMS KIDNEY CENTER
3220 PICARD PL
SUNNYSIDE
WA
98944
2D9J49K00
10139288
DAVITA ARTESIA DIALYSIS
702 N 13TH ST
ARTESIA
NM
88210
2DF8R2V00
10136601
DAVITA MAGNOLIA DIALYSIS CENTER
17649 FM 1488 RD
MAGNOLIA
TX
77354
2DMF83R00
10135411
DAVITA WHIDBEY ISLAND DIALYSIS CENTER
32650 STATE ROUTE 20 STE 101
OAK HARBOR
WA
98277
2DX3C2T00
10138911
DAVITA DECATUR DIALYSIS
1987 CANDLER RD
DECATUR
GA
30032
2E3W25M00
10083950
DAVITA PRATT DIALYSIS CENTER
203 WATSON ST STE 110
PRATT
KS
67124
2E4166X00
10136228
DAVITA SNAKE RIVER DIALYSIS
1491 PARKWAY DR
BLACKFOOT
ID
83221
2F0PQGC00
10246685
DAVITA 5315 BUENA VENT
1998 E OSCEOLA PKWY
KISSIMMEE
FL
34743
2FB35DD00
10135653
DAVITA ROCKFORD DIALYSIS
3339 N ROCKTON AVE
ROCKFORD
IL
61103
2FF89LY00
10275091
DAVITA FRISCO DIALYSIS 11210
6116 SPORTS VILLAGE RD
FRISCO
TX
75033
2FH3EBQ00
10107845
DAVITA BURLINGAME DIALYSIS
1720 EL CAMINO REAL STE 12
BURLINGAME
CA
94010
2FJAJJC00
10136730
DAVITA SENECA DIALYSIS
10 ST LAWRENCE DR
TIFFIN
OH
44883
2FM4L3V00
10053593
DAVITA NORTH CHARLESTON DIALYSIS
5900 RIVERS AVE UNIT E
NORTH CHARLESTON
SC
29406
2FM62GR00
10190551
DAVITA BOYLE HEIGHTS DIALYSIS
1936 E 1ST ST
LOS ANGELES
CA
90033
2FP823J00
10139548
DAVITA OWASSO DIALYSIS
9521 N OWASSO EXPY
OWASSO
OK
74055
2FT7QQX00
10256988
DAVITA MEDINA DIALYSIS 11337
210 GRACE CV
MEDINA
TN
38355
2FW2Y2F00
10066606
DAVITA NORTHEAST PORTLAND RENAL CENTER
703 NE HANCOCK ST
PORTLAND
OR
97212
2G894BE00
10146112
DAVITA BERMUDA DUNES DIALYSIS
78030 WILDCAT DR
PALM DESERT
CA
92211
2GB3F1C00
10052721
DAVITA NORTH EVANSVILLE DIALYSIS
1151 W BUENA VISTA RD
EVANSVILLE
IN
47710
2GC3NWG00
10254696
DAVITA 2 RIVERS AT HOME
100 WINTERS ST
WEST POINT
VA
23181
2GE79AM00









Page 67 of 67

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10053083
DAVITA, INC
12126 VICTORY BLVD
NORTH HOLLYWOOD
CA
91606
2GLDFQL00
10051511
DAVITA HOUSTON CENTRAL
610 S WAYSIDE DR UNIT B
HOUSTON
TX
77011
2GXJPD000
10139965
DAVITA ELK CITY DIALYSIS CENTE
1601 W 2ND ST
ELK CITY
OK
73644
2H05B3200
10070763
DAVITA KATY CINCO RANCH DIALYSIS
1265 ROCK CANYON DR
KATY
TX
77450
2HTFQ4L00
10140292
DAVITA NORTH OAKLAND DIALYSIS
450 N TELEGRAPH RD STE 600
PONTIAC
MI
48341
2J0JKG400
10142588
DAVITA BOROUGH PARK DIALYSIS
4102 13TH AVE
BROOKLYN
NY
11219
2J52ALN00
10152300
DAVITA CRIMSON RIDGE AT HOME
2540 HAUSER ROSS DR STE 200
SYCAMORE
IL
60178
2JC0DLV00
10201923
DAVITA BRUNSWICK DIALYSIS 05488
3812 CENTER RD STE 101
BRUNSWICK
OH
44212
2JC61FJ00
10111579
DAVITA SOUTHEASTERN DIALYSIS CENTER WILMINGTON
2215 YAUPON DR
WILMINGTON
NC
28401
2JG3WXX00
10275067
DAVITA FRIENDLY FARMS HOME/PD 11130
10905 FORT WASHINGTON RD STE 307
FORT WASHINGTON
MD
20744
2JJCX2F00
10140655
DAVITA IRIS CITY DIALYSIS
521 N EXPRESSWAY STE 1509
GRIFFIN
GA
30223
2JJX5X300
10112208
DAVITA BURLINGTON DIALYSIS
873 HEATHER RD
BURLINGTON
NC
27215
2JVLGL200
10177651
DAVITA MANHEIM PIKE AT HOME #5834
1650 MANHEIM PIKE
LANCASTER
PA
17601
2K0ED2F00
10135935
DAVITA SELLS DIALYSIS
HIGHWAY 86 MILEPOST 113
SELLS
AZ
85634
2K29TPF00
10123120
DAVITA SPRING CREEK DIALYSIS
301 E AIRLINE RD
VICTORIA
TX
77901
2K5KW4B00
10083952
DAVITA #5523 ST V QUAD
2302 COMMUNITY COLLEGE AVE
CLEVELAND
OH
44115
2KENDRR00
10215038
DAVITA INC
5660 NIMTZ PKWY
SOUTH BEND
IN
46628
2KEXJFV00
10279737
DAVITA PROGRESS AVENUE DIALYSIS 11412
4390 STURBRIDGE DR
HARRISBURG
PA
17110
2KR044L00
10174442
DAVITA FREMONT REGIONAL DIALYSIS
100 PINNACLE DR
FREMONT
OH
43420
2KT613P00
10137236
DAVITA HAMMOND PD #1826
222 DOUGLAS ST
HAMMOND
IN
46320
2KW93VP00
10138636
DAVITA PHYSICIANS CHOICE DIALYSIS
1815 GLYNWOOD DR
PRATTVILLE
AL
36066
2LEOWH200
10027099
DAVITA OLYMPIA FIELDS DIALYSIS CENTER
4557 211TH ST STE B
MATTESON
IL
60443
2LHWQ1R00
10112303
DAVITA, INC
3393 G ST STE A
MERCED
CA
95340
2NYMWMR00
10118093
DAVITA BRENTWOOD
1231 BRENTWOOD RD NE
WASHINGTON
DC
20018
2NYXA4Y00
10136780
DAVITA PORT CHESTER DIALYSIS AND RENAL CENTER
38 BULKLEY AVE
PORT CHESTER
NY
10573
2TKXPGH00
10137419
DAVITA SOUTH COUNTY DIALYSIS
4145 UNION RD
SAINT LOUIS
MO
63129
2VR9NVF00
10038343
DAVITA TUSCALOOSA DIALYSIS
805 OLD MILL ST
TUSCALOOSA
AL
35401
2W6HTU800
10132150
DAVITA, INC
9401 SW HIGHWAY 200
OCALA
FL
34481
2XW8PJB00
10044914
DAVITA NEWAYGO COUNTY
1317 W MAIN ST
FREMONT
MI
49412
301TGQ300
10137386
DAVITA CHICAGO HEIGHTS DIALYSIS
177B W JOE ORR RD STE B
CHICAGO HEIGHTS
IL
60411
3050DCX00
10256076
DAVITA MATTESON HOME TRAINING 11288
4747 LINCOLN MALL DR STE 225
MATTESON
IL
60443
307YA5N00
10175446
DAVITA #6335 BLOOMFIELD
29 GRIFFIN RD S
BLOOMFIELD
CT
6002
30AJE5F00
10152278
DAVITA #1825 COMPREHENSIVE RENAL CARE GARY DIALYSIS PD
4802 BROADWAY
GARY
IN
46408
30BB9HF00
10163190
DAVITA HARMARVILLE
791 FREEPORT RD
CHESWICK
PA
15024
30CCGGN00
10262715
DAVITA #5359 EAST CHINA DIALYSIS
4180 HOSPITAL DR
EAST CHINA
MI
48054
30DT33F00









Page 68 of 68

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10132575
DAVITA NORWALK DIALYSIS CENTER
31 STEVENS ST
NORWALK
CT
6850
30HNT0000
10247928
DAVITA WHITE BLUFF DIALYSIS
505 US HIGHWAY 80 W
DEMOPOLIS
AL
36732
30JTKQP00
10137915
DAVITA BIXBY KNOLLS DIALYSIS
3744 LONG BEACH BLVD
LONG BEACH
CA
90807
30KNXT000
10083948
DAVITA INC
200 NE NORTON LN
MCMINNVILLE
OR
97128
30PMX3E00
10232857
DAVITA, INC
1 MAIN ST
SAN QUENTIN
CA
94964
30QQ77X00
10018190
DAVITA HIALEAH ARTIFICIAL KIDNEY CENTER
8524 NW 103RD ST
HIALEAH
FL
33016
30XE0BP00
10241224
DAVITA 2395
1600 W 13TH ST
CHICAGO
IL
60608
31DPA4K00
10229575
DAVITA 5345
680 BROADWAY STE 103
PATERSON
NJ
7514
31LXRYB00
10185806
DAVITA FRANKLIN AT HOME
301 CALLOWHILL ST
PHILADELPHIA
PA
19123
31T2Q1Q00
10105962
DAVITA INC
930 FURMAN DR
WAUPACA
WI
54981
31TGPRT00
10083990
DAVITA BRIGHTON DIALYSIS
7960 GRAND RIVER RD STE 210
BRIGHTON
MI
48114
31Y8G6W00
10178814
DAVITA COLUMBIA HOME DIALYSIS 05404
3320 BLUFF CREEK DR STE 103
COLUMBIA
MO
65201
328R58H00
10134039
DAVITA RAINBOW CITY DIALYSIS
2800 RAINBOW DR
RAINBOW CITY
AL
35906
3292XJW00
10044791
DAVITA CENTRAL CITY DIALYSIS
1310 MURCHISON DR STE 200
EL PASO
TX
79902
32ADYMC00
10026153
DAVITA SALEM
3550 LIBERTY RD S
SALEM
OR
97302
32CFWRJ00
10054810
DAVITA LOUISVILLE DIALYSIS
8037 DIXIE HWY
LOUISVILLE
KY
40258
32FC5KL00
10048835
DAVITA HENDERSONVILLE DIALYSIS CENTER
1250 7TH AVE E
HENDERSONVILLE
NC
28792
32FVLGG00
10246063
DAVITA 11084 WEST CHESTER
7760 W VOICE OF AMERICA PARK DR
WEST CHESTER
OH
45069
32GK51B00
10137552
DAVITA CARMEL HEALTH AND LIVING DIALYSIS
118 MEDICAL DR
CARMEL
IN
46032
32LM27L00
10267221
DAVITA #11227 ODENTON DIALYSIS
1360 BLAIR DR STE L
ODENTON
MD
21113
32T9W9C00
10273263
DAVITA JERSEY CITY SUMMIT 11037
418 SUMMIT AVE
JERSEY CITY
NJ
7306
333TP0R00
10133041
DAVITA US GRANT DIALYSIS
458 HOME ST
GEORGETOWN
OH
45121
335MLGY00
10185870
DAVITA 5369
1420 TRINITY PL
MISHAWAKA
IN
46545
33DEGER00
10186337
DAVITA VINCENNES AT HOME
700 WILLOW ST STE 102
VINCENNES
IN
47591
33E0YFX00
10140516
DAVITA EFFINGHAM DIALYSIS
904 MEDICAL PARK DR STE 1
EFFINGHAM
IL
62401
33HG7NX00
10181391
DAVITA KNOXVILLE CENTRAL AT HOME #5967
9141 CROSS PARK DR STE 102
KNOXVILLE
TN
37923
33L5G4G00
10139424
DAVITA INDIAN RIVER DIALYSIS CENTER
2150 45TH ST UNIT 102
VERO BEACH
FL
32967
33QB3X700
10140041
DAVITA MEHERRIN DIALYSIS CENTER
201 WEAVER AVE STE A
EMPORIA
VA
23847
33WG8RH00
10270804
DAVITA GULF ISLANDS HT AT HOME 09776
3200 MALLETT RD STE F
DIBERVILLE
MS
39540
33YV4HK00
10181233
DAVITA, INC
1007 E KEARNEY ST
SPRINGFIELD
MO
65803
342AHKK00
10268068
DAVITA SPOKANE VALLEY RENAL AT HOME
12610 E MIRABEAU PKWY STE 100
SPOKANE VALLEY
WA
99216
348QH0M00
10139696
DAVITA APOPKA DIALYSIS
640 EXECUTIVE PARK CT
APOPKA
FL
32703
34E3AXV00
10107153
DAVITA #0209 ST PAUL
555 PARK ST STE 180
SAINT PAUL
MN
55103
34JCX7600
10080581
DAVITA CORDELE DIALYSIS CENTER
1013 E 16TH AVE
CORDELE
GA
31015
34L11GA00
10082016
DAVITA DIALYSIS CARE OF ROWAN COUNTY
111 DORSETT DR
SALISBURY
NC
28144
34QGXGQ00
10223599
DAVITA EAST BRUNSWICK DIALYSIS
629 CRANBURY RD STE 101
EAST BRUNSWICK
NJ
8816
34TK1VG00
10136172
DAVITA MCDONOUGH DIALYSIS CENTER
114 DUNN ST
MCDONOUGH
GA
30253
34Y17LY00









Page 69 of 69

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10147892
DAVITA SAINT LOUIS WEST AT HOME
9632 OLIVE BLVD
SAINT LOUIS
MO
63132
34YB37Q00
10083962
DAVITA LAS CRUCES RENAL CENTER
3961 E LOHMAN AVE STE 29
LAS CRUCES
NM
88011
35327N700
10138463
DAVITA SOUTHTOWNS DIALYSIS
4910 CAMP RD
HAMBURG
NY
14075
354AHBE00
10138402
DAVITA RENAL TREATMENT CENTERS NEWTON
1223 WASHINGTON RD
NEWTON
KS
67114
354TB0G00
10026981
DAVITA MERCY DIALYSIS
315 N CALVERT ST STE 300
BALTIMORE
MD
21202
35AKW7500
10164452
DAVITA MIAMISBURG DIALYSIS
290 ALEXANDERSVILLE RD
MIAMISBURG
OH
45342
35CWY6K00
10167773
DAVITA BUTTONWOOD
449 N BROAD ST
PHILADELPHIA
PA
19123
35EH4PW00
10138003
DAVITA WHITTIER DIALYSIS CENTER
10055 WHITTWOOD DR
WHITTIER
CA
90603
35GVL5900
10135506
DAVITA EATON
105 E WASHINGTON JACKSON RD
EATON
OH
45320
35H8YWR00
10137216
DAVITA JEDBURG DIALYSIS CENTER
2897 W 5TH NORTH ST
SUMMERVILLE
SC
29483
35MYYVL00
10133452
DAVITA OLD FORGE DIALYSIS
325 S MAIN ST
OLD FORGE
PA
18518
35TE0Q500
10139201
DAVITA WEST BLOOMFIELD DIALYSIS
6010 W MAPLE RD STE 215
WEST BLOOMFIELD
MI
48322
35WB2EV00
10083968
DAVITA KANSAS CITY RENAL CENTER
4333 MADISON AVE STE 100
KANSAS CITY
MO
64111
36BTQMP00
10271975
DAVITA 9782 HT AT HOME
80 PINNACLES DR STE 1000
PALM COAST
FL
32164
36D4KHR00
10253862
DAVITA 11175 NEW RIVER
111 YOPP RD
JACKSONVILLE
NC
28540
36JTECB00
10140209
DAVITA VALLEY BAPTIST HARLINGEN DIALYSIS
2220 HAINE DR STE 40
HARLINGEN
TX
78550
36TE3XG00
10163188
DAVITA WICKENBURG DIALYSIS
811 N TEGNER ST
WICKENBURG
AZ
85390
36Y6MWV00
10010258
DAVITA ABERCORN DIALYSIS
11706 MERCY BLVD
SAVANNAH
GA
31419
379BB6B00
10134122
DAVITA GREENBRIER
9745 SENECA TRL S
LEWISBURG
WV
24901
37CKY8C00
10138284
DAVITA MUSCLE SHOALS DIALYSIS
712 STATE ST
MUSCLE SHOALS
AL
35661
37NA3HR00
10140511
DAVITA CLEARFIELD DIALYSIS
1033 TURNPIKE AVE STE 100
CLEARFIELD
PA
16830
37WV6JQ00
10135834
DAVITA PICKENS COUNTY
289 WILLIAM E HILL DR
CARROLLTON
AL
35447
3824M8B00
10135225
DAVITA HACKETTSTOWN DIALYSIS
657 WILLOW GROVE ST STE 202
HACKETTSTOWN
NJ
7840
382KPBX00
10037361
DAVITA BUCKHEAD DIALYSIS
1575 NORTHSIDE DR NW STE 365
ATLANTA
GA
30318
38501AR00
10112735
DAVITA SANTA FE SPRINGS
11147 WASHINGTON BLVD
WHITTIER
CA
90606
385P30800
10138751
DAVITA INC
1750 PIERCE ST STE A
LAKEWOOD
CO
80214
38DJDEY00
10083813
DAVITA RIVER VALLEY DIALYSIS
3121 W 2ND CT
RUSSELLVILLE
AR
72801
38TL2MD00
10111285
DAVITA ATMORE DIALYSIS CENTER
807 E CRAIG ST
ATMORE
AL
36502
392NX7500
10256121
DAVITA LOCUST GROVE DIALYSIS
521 STANLEY K TANGER BLVD
LOCUST GROVE
GA
30248
394J1GG00
10271970
DAVITA PALM COAST HOME TRAINING 11400
80 PINNACLES DR BLDG B STE 1000
PALM COAST
FL
32164
39A25NG00
10185963
DAVITA, INC
2148 W 4TH ST
ONTARIO
OH
44906
39NDEXN00
10138603
DAVITA PARSONS DIALYSIS CENTER
1902 S US HIGHWAY 59
PARSONS
KS
67357
39PPN2F00
10215050
DAVITA 5282
1500 E MARKET ST
RED BUD
IL
62278
39TA66R00
10252773
DAVITA SALEM HT AT HOME 09704
1201 RICKER RD
SALEM
IL
62881
39YQ7CJ00
10083528
DAVITA, INC
455 TURNER RD
DAYTON
OH
45415
3A3J2FG00
10013131
DAVITA DESERT DIALYSIS
13000 N 103RD AVE
SUN CITY
AZ
85351
3AA269400
10135188
SIERRA ROSE DIALYSIS CENTER
685 SIERRA ROSE DR
RENO
NV
89511
3AEA13500









Page 70 of 70

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10251512
DAVITA MANASOTA DIALYSIS
6960 PROFESSIONAL PKWY E UNIT 4
LAKEWOOD RANCH
FL
34240
3B002BR00
10278226
DAVITA JAMAICA HILLSIDE DIALYSIS 11318
17119 HILLSIDE AVE
JAMAICA
NY
11432
3B2AHFM00
10134268
DAVITA FOURTH STREET DIALYSIS
3101 4TH ST STE B
LONGVIEW
TX
75605
3B63EFG00
10134602
DAVITA CARMEL MOUNTAIN
9850 CARMEL MOUNTAIN RD
SAN DIEGO
CA
92129
3B65PT700
10085077
DAVITA CLINTON DIALYSIS CENTER
150 N 31ST ST
CLINTON
OK
73601
3B8APN800
10202633
DAVITA, INC
2958 DORCHESTER DR
MONTGOMERY
AL
36116
3B9TFLG00
10143989
DAVITA WEST POINT DIALYSIS
12051 WESTPARK DR
HOUSTON
TX
77082
3BFHY3B00
10083966
DAVITA WEST SHORE DIALYSIS
550 N 12TH ST
LEMOYNE
PA
17043
3BFJBWJ00
10061710
DAVITA STONY CREEK DIALYSIS
6246 W 95TH ST
OAK LAWN
IL
60453
3BFMKDC00
10132576
DAVITA RENAL CARE OF LANHAM
4451 PARLIAMENT PL STE R
LANHAM
MD
20706
3BH50RR00
10134589
DAVITA SAINT LOUIS PARK PD #1749
3505 LOUISIANA AVE S
MINNEAPOLIS
MN
55426
3BLY84900
10026119
DAVITA COBBS CREEK DIALYSIS
1700 S 60TH ST
PHILADELPHIA
PA
19142
3BP5DG100
10254957
DAVITA CYPRESS FAIRFIELD DIALYSIS
15103 MASON RD STE D5
CYPRESS
TX
77433
3BQA5DW00
10253121
DAVITA MANASOTA AT HOME
6960 PROFESSIONAL PKWY E UNIT 5
LAKEWOOD RANCH
FL
34240
3BQG03N00
10263452
DAVITA #5482 ONTARIO MILLS DIALYSIS
2403 S VINEYARD AVE STE D
ONTARIO
CA
91761
3BQRJ1F00
10083921
DAVITA BARTLETT RENAL CENTER
2920 COVINGTON PIKE
MEMPHIS
TN
38128
3C1VPQQ00
10139449
DAVITA #1835 TWIN FALL PD
582 POLE LINE RD
TWIN FALLS
ID
83301
3C2GHCQ00
10140931
DAVITA, INC
700 S JOHN REDDITT DR
LUFKIN
TX
75904
3C3D1D900
10080523
DAVITA ARDMORE DIALYSIS RANCH
2617 CROSSROADS DR
ARDMORE
OK
73401
3CEBWFF00
10054091
DAVITA, INC
1989 STAMBUK LN
STATESBORO
GA
30458
3CEJ0KW00
10135719
DAVITA SOUTHERN HILLS DIALYSIS CENTER
9280 W SUNSET RD STE 110
LAS VEGAS
NV
89148
3CF5DJV00
10139642
DAVITA CORONA DIALYSIS CENTER
2057 COMPTON AVE STE 101
CORONA
CA
92881
3CKQX5R00
10242645
DAVITA SAINT AUGSTINE DIALYSIS
252 SOUTHPARK CIR E
SAINT AUGUSTINE
FL
32086
3D26TYF00
10274115
DAVITA BEATRICE DIALYSIS 11330
5200 HOSPITAL PKWY
BEATRICE
NE
68310
3D2TNPN00
10227973
DAVITA CAMPBELL STATION DIALYSIS
111 S CAMPBELL STATION RD
KNOXVILLE
TN
37934
3D4A0NH00
10136030
DAVITA GILBERT DIALYSIS CENTER
5222 E BASELINE RD STE 104
GILBERT
AZ
85234
3D4P4DQ00
10020460
DAVITA SAPULPA DIALYSIS CENTER
9647 RIDGEVIEW ST
TULSA
OK
74131
3D54YTG00
10254470
DAVITA MONTCLAIR AT HOME
9142 MONTE VISTA AVE
MONTCLAIR
CA
91763
3D78P0K00
10146857
DAVITA, INC
564 W MCLEAN ST
SAINT PAULS
NC
28384
3D79TF400
10181492
DAVITA EAST DES MOINES AT HOME #6116
1301 PENNSYLVANIA AVE STE 208
DES MOINES
IA
50316
3DF0EDM00
10134848
DAVITA SOUTH HAYWARD DIALYSIS
254 JACKSON ST
HAYWARD
CA
94544
3DG6XRQ00
10264841
DAVITA #9736 HUNTINGTON AT HOME
390 S FAIR OAKS AVE STE 120
PASADENA
CA
91105
3DM8A2M00
10223525
DAVITA 5242
1733 EASTCHESTER RD
BRONX
NY
10461
3DT1AVF00
10083361
DAVITA FRANKLIN COMMONS DIALYSIS
720 JOHNSVILLE BLVD STE 800
WARMINSTER
PA
18974
3DWCR6L00
10138070
DAVITA SUMMIT DIALYSIS
3150 POLK ST
HOUSTON
TX
77003
3E0LWMK00
10139153
DAVITA MINNENTONKA DIALYSIS UNIT
17809 HUTCHINS DR
MINNETONKA
MN
55345
3EDMP7C00
10181166
DAVITA NORTHTOWNS AT HOME 05856
4041 DELAWARE AVE STE 150
TONAWANDA
NY
14150
3FBW5XR00









Page 71 of 71

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10175478
DAVITA CENTRAL FORT WORTH AT HOME 05844
1000 SAINT LOUIS AVE STE 101
FORT WORTH
TX
76104
3FN2N3X00
10179558
WHITE PLAINS AT HOME #6144
200 HAMILTON AVE STE 13B
WHITE PLAINS
NY
10601
3FR0VDH00
10150163
DAVITA SAINT JOSEPH PATERSON DIALYSIS
11 GETTY AVE
PATERSON
NJ
7503
3G43WVH00
10139259
DAVITA LAKESIDE DIALYSIS
10401 HOSPITAL DR STE G02
CLINTON
MD
20735
3GBK2VB00
10135812
DAVITA PALM BROOK DIALYSIS CENTER
14664 N DEL WEBB BLVD
SUN CITY
AZ
85351
3GD2X9400
10260965
DAVITA SOCO DIALYSIS
1384 ARMORY DR
FRANKLIN
VA
23851
3GDGC7V00
10138218
DAVITA GREENE COUNTY DIALYSIS CENTER
1025 KINGOLD BLVD
SNOW HILL
NC
28580
3GE447C00
10111744
DAVITA GROVEPARK DIALYSIS CENTER
794 MCDONOUGH RD STE 103
JACKSON
GA
30233
3GL0JRE00
10138097
DAVITA RED BLUFF DIALYSIS CENTER
2455 SISTER MARY COLUMBA DR
RED BLUFF
CA
96080
3GQR9BK00
10139531
DAVITA INC
5115 E THOMAS RD
PHOENIX
AZ
85018
3GX9FNR00
10136143
DAVITA MAR VISTA DIALYSIS
2020 SANTA MONICA BLVD
SANTA MONICA
CA
90404
3H8AYVV00
10139603
DAVITA BRONX DIALYSIS CENTER
1615 EASTCHESTER RD
BRONX
NY
10461
3HJHHGH00
10083946
DAVITA TUCSON WEST
1780 W ANKLAM RD
TUCSON
AZ
85745
3JFWVB300
10139532
DAVITA, INC
1515 JARRET PL
BRONX
NY
10461
3JQGGNV00
10174441
DAVITA GRAND CENTRAL AT HOME 06337
800 GRAND CENTRAL MALL STE 8
VIENNA
WV
26105
3JR3AVL00
10255309
DAVITA EDGE RIVER DIALYSIS 05463
1197 S REDONDO CENTER DR
YUMA
AZ
85365
3JT3YFV00
10176148
DAVITA POWER ROAD DIALYSIS
301 S POWER RD STE 104
MESA
AZ
85206
3JW457Y00
10202384
DAVITA INC
133 CHELTENHAM AVE
CHELTENHAM
PA
19012
3JXD0NJ00
10274114
DAVITA MOUNT BAKER KIDNEY AT HOME 09775
410 BIRCHWOOD AVE STE 100
BELLINGHAM
WA
98225
3K1B7FL00
10246688
DAVITA SCOTTSDALE DIALYSIS
5705 N SCOTTSDALE RD
SCOTTSDALE
AZ
85250
3K7HW9G00
10083664
DAVITA MEMPHIS GRACELAND RENAL CENTER
4180 AUBURN RD
MEMPHIS
TN
38116
3K7PJVX00
10139394
DAVITA HIGHLAND RANCH DIALYSIS CENTER
7223 CHURCH ST
HIGHLAND
CA
92346
3KFJGCD00
10178807
DAVITA INC
11 SHORT ST
ELLSWORTH
ME
4605
3KMFBCB00
10064791
DAVITA MED CENTER AT HOME
7580 FANNIN ST STE 230
HOUSTON
TX
77054
3KYLVMN00
10034885
DAVITA DOUGLASVILLE
3899 LONGVIEW DR
DOUGLASVILLE
GA
30135
3L9P3QF00
10140630
DAVITA #1814 TABLE ROCK
5610 W GAGE ST
BOISE
ID
83706
3LBF72N00
10037015
DAVITA DEMOPOLIS
511 S CEDAR AVE
DEMOPOLIS
AL
36732
3P27HQ800
10140848
DAVITA, INC
834 WALNUT ST
PHILADELPHIA
PA
19107
3R44GEW00
10110596
DAVITA NORTHSHORE KIDNEY CENTER
106 MEDICAL CENTER DR
SLIDELL
LA
70461
3VYAJB000
10133832
DAVITA, INC
29 IDLEWOOD BLVD
STAUNTON
VA
24401
3WF601L00
10135072
DAVITA SPIVEY PERITONEAL AND HOME DIALYSIS CENTER
1423 STOCKBRIDGE RD STE B
JONESBORO
GA
30236
402DKHK00
10218952
DAVITA RED MOUNTAIN AT HOME TRAINING DIALYSIS 11038
300 22ND ST S STE B
BIRMINGHAM
AL
35233
404MKWA00
10256948
DAVITA MISHAWAKA AT HOME 05827
1420 TRINITY PL
MISHAWAKA
IN
46545
4097EPN00
10083864
DAVITA MOUNTAIN VISTA DIALYSIS CENTER
10238 E HAMPTON AVE STE 108
MESA
AZ
85209
40CR1FN00
10150165
DAVITA #06333 PARIS AT HOME
32 STEUBENVILLE PIKE
BURGETTSTOWN
PA
15021
40ETKYT00









Page 72 of 72

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10177394
DAVITA HOME OPTIONS OF PENSACOLA AT HOME
812 CREIGHTON RD
PENSACOLA
FL
32504
40WXH1F00
10241595
DAVITA SAN BERNARDINO HEIGHT AT HOME
966 E HOSPITALITY LN
SAN BERNARDINO
CA
92408
40YH5WK00
10136004
DAVITA - BRIDGEPORT AT HOME
900 MADISON AVE FL 2ND
BRIDGEPORT
CT
6606
414A6C100
10163977
DAVITA SAN ANGELO DIALYSIS
3518 KNICKERBOCKER RD
SAN ANGELO
TX
76904
418KRYM00
10136769
DAVITA MCKEESPORT WEST DIALYSIS
101 9TH ST
MCKEESPORT
PA
15132
418PWYW00
10262428
DAVITA #11241 EYNON DIALYSIS
260 SCRANTON CARBONDALE HWY
EYNON
PA
18403
41GYLNR00
10163980
DAVITA CHARLES TOWNE HOME AT HOME #05874
1964 ASHLEY RIVER RD STE D2
CHARLESTON
SC
29407
41JQWBL00
10179267
DAVITA SILVERTON PD DIALYSIS #3468
6929 SILVERTON AVE
CINCINNATI
OH
45236
41TAC1L00
10252858
DAVITA RIVERBEND AT HOME
415 S TELEGRAPH RD
MONROE
MI
48161
420CHHG00
10144337
DAVITA #6357 NORTHEAST PORTLAND RENAL CENTER AT HOME
703 NE HANCOCK ST
PORTLAND
OR
97212
42BXAH500
10065059
DAVITA PHARMA HEIGHTS DIALYSIS
9050 N CHURCH DR
PARMA HEIGHTS
OH
44130
42H14ME00
10133467
DAVITA ELLENSBURG DIALYSIS CENTER
2101 W DOLARWAY RD STE 1
ELLENSBURG
WA
98926
42HHEWE00
10261293
DAVITA #09710 BRIGHT AT HOME
2000 HARTMAN RD STE 2
FORT PIERCE
FL
34947
42KFERA00
10137363
DAVITA CANYON SPRINGS DIALYSIS
22555 ALESSANDRO BLVD
MORENO VALLEY
CA
92553
42KTMGL00
10064741
DAVITA KENDALLVILLE RENAL CENTER
602 N SAWYER RD
KENDALLVILLE
IN
46755
42Q28NT00
10111242
DAVITA MINNEAPOLIS UPTOWN DIALYSIS
3601 LYNDALE AVE S
MINNEAPOLIS
MN
55409
42T2WKH00
10136711
DAVITA LENEXA
8630 HALSEY ST
SHAWNEE MISSION
KS
66215
42VEANC00
10063483
DAVITA LEBANON COUNTY DIALYSIS
440 OAK ST
LEBANON
PA
17042
431QCLV00
10280046
DAVITA LONE TREE RANCH DIALYSIS 11286
4040 LONE TREE WAY
ANTIOCH
CA
94531
434WKWN00
10139745
DAVITA BENBROOK DIALYSIS
6260 SOUTHWEST BLVD
BENBROOK
TX
76109
435CM0A00
10178821
DAVITA INC
611 E LAFAYETTE ST
MARION
AL
36756
43646BY00
10186660
DAVITA OTTUMWA DIALYSIS
1005 PENNSYLVANIA AVE STE 101
OTTUMWA
IA
52501
436N5EJ00
10264573
DAVITA TWINSBURG AT HOME 09761
2592 E AURORA RD STE 100
TWINSBURG
OH
44087
43NXDNR00
10009485
DAVITA SHERWOOD DIALYSIS CENTER
21035 SW PACIFIC HWY
SHERWOOD
OR
97140
43YFQR100
10248136
DAVITA VISALIA VINEYARD AT HOME 09684
1140 S BEN MADDOX WAY
VISALIA
CA
93292
451TDWC00
10135780
DAVITA DELAND DIALYSIS
350 E NEW YORK AVE
DELAND
FL
32724
452N4AC00
10137047
DAVITA, INC OF TAKOMA PARK
1502 UNIVERSITY BLVD E
HYATTSVILLE
MD
20783
455WQCC00
10102002
DAVITA LIVE OAK DIALYSIS
6700 RANDOLPH BLVD STE 101
LIVE OAK
TX
78233
456VBYJ00
10139134
DAVITA, INC
8591 LYNDALE AVE S
MINNEAPOLIS
MN
55420
456Y4XE00
10175481
DAVITA LAGUNA HILLS DIALYSIS #2079
25332 CABOT RD
LAGUNA HILLS
CA
92653
45AL9LY00
10240337
DAVITA, INC
1982 NE 8TH ST
HOMESTEAD
FL
33033
45D8PFY00
10163979
DAVITA 6041 MEMPHIS EAST AT HOME
6029 WALNUT GROVE RD
MEMPHIS
TN
38120
45GN7TC00
10139994
DAVITA CENTER POINT DIALYSIS
2337 1ST ST NE
CENTER POINT
AL
35215
45JX2YP00
10278152
DAVITA SAN RAFAEL AT HOME 12609
1415 3RD ST
SAN RAFAEL
CA
94901
45M4XGC00
10140057
DAVITA 868 LEESBURG DIALYSIS CENTER
8425 US HIGHWAY 441 UNIT 104
LEESBURG
FL
34788
45TVD5F00









Page 73 of 73

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10261623
DAVITA #11091 HUDSON DIALYSIS
421 STAGELINE RD
HUDSON
WI
54016
45VQ6XX00
10111854
DAVITA CAPE CORAL NORTH DIALYSIS
1315 SE 8TH TER
CAPE CORAL
FL
33990
468F1FD00
10026400
DAVITA WESTBANK CHRONIC RENAL CENTER
3631 BEHRMAN PL
NEW ORLEANS
LA
70114
468FLYG00
10255120
DAVITA KENNEDY HOME DIALYSIS PD 06244
5513 N CUMBERLAND AVE STE 703
CHICAGO
IL
60656
46JQJRT00
10137331
DAVITA EXETER
1116 W VISALIA RD STE 106
EXETER
CA
93221
46MC0W400
10137561
DAVITA PHYSICIAN DIALYSIS FITCHBURG
551 ELECTRIC AVE
FITCHBURG
MA
1420
46QGVW700
10034626
DAVITA HENRICO COUNTY DIALYSIS
5270 CHAMBERLAYNE RD
RICHMOND
VA
23227
46WKYK800
10241222
DAVITA, INC
8021 CASS ST
OMAHA
NE
68114
46YTRNF00
10139999
DAVITA KIDNEY HOME HOME OPTIONS AND MEDICAL EDUCATION-PD # 1975
2245 ROLLING RUN DR STE
WINDSOR MILL
MD
21244
4718REP00
10223248
DAVITA COLLEGE PARK DIALYSIS
17191 ST LUKES WAY
CONROE
TX
77384
472QE8P00
10135190
DAVITA CARTHAGE DIALYSIS
165 SAVANNAH GARDEN DR
CARTHAGE
NC
28327
47AP12D00
10135692
DAVITA MED CENTER DIALYSIS
5610 ALMEDA RD STE 1A
HOUSTON
TX
77004
47CBQWK00
10081947
DAVITA WHITEBRIDGE DIALYSIS
103 WHITE BRIDGE PIKE STE 6
NASHVILLE
TN
37209
47E791600
10137305
DAVITA PINE ISLAND KIDNEY CENTER
1871 N PINE ISLAND RD
PLANTATION
FL
33322
47K17BE00
10082703
DAVITA LAKEWOOD RANCH DIALYSIS
8470 COOPER CREEK BLVD
UNIVERSITY PARK
FL
34201
47KB5KV00
10133204
DAVITA MARYVALE DIALYSIS CENTER
4845 W MCDOWELL RD
PHOENIX
AZ
85035
47N1VVP00
10207283
DAVITA EAGLE HIGHLANDS DIALYSIS
6925 SHORE TER
INDIANAPOLIS
IN
46254
47N79WA00
10042580
DAVITA BRANDON EAST
114 E BRANDON BLVD
BRANDON
FL
33511
47Q3WKK00
10082442
DAVITA NORTH HOUSTON DIALYSIS CENTER
8621 FULTON ST
HOUSTON
TX
77022
47QA77P00
10138381
DAVITA LAKE WALES DIALYSIS
1125 BRYN MAWR AVE
LAKE WALES
FL
33853
47QPHCJ00
10252605
DAVITA JACKSONVILLE ARLINGTON AT HOME 05854
929 UNIVERSITY BLVD N
JACKSONVILLE
FL
32211
4826W3J00
10265535
DAVITA #11263 TAMPA BAY DIALYSIS
2301 W DR MARTIN LUTHER KING JR BLVD
TAMPA
FL
33607
488CQRD00
10173249
DAVITA COMMONWEALTH DIALYSIS
920 S WASHINGTON AVE
SCRANTON
PA
18505
4890LQW00
10140276
DAVITA AVENTURA KIDNEY CENTER
22 SW 11TH ST
HALLANDALE BEACH
FL
33009
48AXYTA00
10140489
DAVITA FRANKLIN DIALYSIS CENTER
150 S INDEPENDENCE MALL W LBBY 101
PHILADELPHIA
PA
19106
48GFN4Y00
10035434
DAVITA STILWELL DIALYSIS CENTER
80851 HIGHWAY 59
STILWELL
OK
74960
48KD3JV00
10135077
DAVITA FOND DU LAC DIALYSIS
210 WISCONSIN AMERICAN DR
FOND DU LAC
WI
54937
48LYJBP00
10262915
DAVITA ALTON AT HOME 09747
309 HOMER M ADAMS PKWY
ALTON
IL
62002
48VBBNG00
10274484
DAVITA 11128 LAKE DELTON
14 COUNTY ROAD A
WISCONSIN DELLS
WI
53965
494Q3AK00
10132082
DAVITA, INC
7927 BOULEVARD 26
NORTH RICHLAND HILLS
TX
76180
49941MD00
10179212
DAVITA BEVERLY DIALYSIS PD #5599
8109 S WESTERN AVE
CHICAGO
IL
60620
49BCWXT00
10146758
DAVITA #05887 AT HOME
323 N MICHIGAN AVE
SAGINAW
MI
48602
49EQ0GX00
10032444
DAVITA CENTURY CITY DIALYSIS
10630 SANTA MONICA BLVD
LOS ANGELES
CA
90025
49FAXKJ00
10138317
DAVITA, INC
600 MAPLE AVE STE 8
HONESDALE
PA
18431
49FLMQP00
10162814
DAVITA ETOWAH DIALYSIS
109 GRADY RD
ETOWAH
TN
37331
49JL1EW00









Page 74 of 74

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140478
DAVITA LIVERMORE
3201 DOOLAN RD UNIT 175
LIVERMORE
CA
94551
49LA2HR00
10132573
DAVITA NORWOOD DIALYSIS
2300 WALL ST STE O
CINCINNATI
OH
45212
49M1W1X00
10134542
DAVITA JEFFERSONVILLE DIALYSIS
365 QUARTERMASTER CT
JEFFERSONVILLE
IN
47130
49R87TC00
10263415
DAVITA #11299 PACHECO DIALYSIS
1245 W PACHECO BLVD
LOS BANOS
CA
93635
49TQAKQ00
10133173
DAVITA BRENHAM DIALYSIS
2815 HIGHWAY 36 S
BRENHAM
TX
77833
49XXQ1Y00
10132331
DAVITA SAN DIEGO EAST DIALYSIS
292 EUCLID AVE
SAN DIEGO
CA
92114
4AFM5XH00
10134028
DAVITA LONG BEACH HARBOR
1075 E PACIFIC COAST HWY
LONG BEACH
CA
90806
4AMJKBE00
10133999
DAVITA GATEWAY DIALYSIS
5705 LEE BLVD STE 16
LEHIGH ACRES
FL
33971
4B04MEJ00
10177739
DAVITA- METRO EAST AT HOME
5105 W MAIN ST
BELLEVILLE
IL
62226
4BARH4100
10112110
DAVITA SALEM NORTHEAST DIALYSIS
10 COLONIAL RD
SALEM
MA
1970
4BH10HE00
10051861
DAVITA GREENE COUNTY DIALYSIS
544 US HIGHWAY 43
EUTAW
AL
35462
4BN24X500
10135158
DAVITA BLUEMOUND AT HOME # 5939
601 N 99TH ST STE 110
MILWAUKEE
WI
53226
4BPDX0E00
10139047
DAVITA PINELLAS WEST SHORE DIALYSIS
3451 66TH ST N
ST PETERSBURG
FL
33710
4BRJ0QF00
10273078
DAVITA PRESTON DIALYSIS 11136
13340 PRESTON RD
DALLAS
TX
75240
4BXL49A00
10068397
DAVITA TURFWAY DIALYSIS
11 SPIRAL DR STE 15A
FLORENCE
KY
41042
4BXPPD300
10271969
DAVITA FORT COLLINS AT HOME 9757
1601 PROSPECT PKWY UNIT J
FORT COLLINS
CO
80525
4BY85KA00
10010242
AURORA HEALTH CENTER
900 E DIVISION ST
WAUTOMA
WI
54982
4C07DPP00
10135067
DAVITA WEAVERVILLE DIALYSIS
329 MERRIMON AVE
WEAVERVILLE
NC
28787
4C1EPWG00
10140952
DAVITA PALMER DIALYSIS CENTER
30 COMMUNITY DR
EASTON
PA
18045
4C6FLH300
10025779
DAVITA, INC
4530 CALLAGHAN RD
SAN ANTONIO
TX
78228
4C99X3Y00
10085078
DAVITA SUGARLOAF DIALYSIS
1705 BELLE MEADE CT STE 110
LAWRENCEVILLE
GA
30043
4CEBE1K00
10134553
DAVITA HOPE AGAIN DIALYSIS CENTER
1207 STATE ROUTE VV
KENNETT
MO
63857
4CJYN6Q00
10133441
DAVITA SIKESTON JAYCEE REGIONAL DIALYSIS
135 PLAZA DR STE 101
SIKESTON
MO
63801
4CPP8TV00
10131994
DAVITA INC
2841 PGA BLVD
PALM BEACH GARDENS
FL
33410
4CT29QA00
10207281
DAVITA 11007
2004 JEFFERSON RD
NORTHFIELD
MN
55057
4D2XB6X00
10175480
DAVITA HIGHLAND VILLAGE DIALYSIS
2700 VILLAGE PKWY
LEWISVILLE
TX
75077
4DCA6KT00
10168344
DAVITA HOME MODALITY CENTER OF EXCELLENCE - PD CENTER 1989
5171 LIBERTY AVE
PITTSBURGH
PA
15224
4DV4TBK00
10105347
DAVITA RHINELANDER DIALYSIS
1306 LINCOLN ST
RHINELANDER
WI
54501
4DWFAWY00
10179764
DAVITA GLADWIN AT HOME
673 QUARTER ST
GLADWIN
MI
48624
4DXTKQH00
10136748
DAVITA SCHAEFER DRIVE DIALYSIS
18100 SCHAEFER HWY
DETROIT
MI
48235
4EC1YMF00
10083470
DAVITA MYRTLE BEACH
3919 MAYFAIR ST
MYRTLE BEACH
SC
29577
4EM97BV00
10134135
DAVITA JACKSON NORTH DIALYSIS
571 E BEASLEY RD STE A
JACKSON
MS
39206
4EWE4RN00
10135941
DAVITA DIALYSIS CENTER OF OXFORD COURT
930 TOWN CENTER DR STE G100
LANGHORNE
PA
19047
4EY6JCH00
10034740
DAVITA NEW BRAUNFELS DIALYSIS
798 GENERATIONS
NEW BRAUNFELS
TX
78130
4F20HHJ00
10188290
DAVITA TIDEWATER HOME AT HOME
230 CLEARFIELD AVE STE 106
VIRGINIA BEACH
VA
23462
4F3KE0K00
10179166
WEST BRANCH DIVITA DIALYSIS
599 COURT ST
WEST BRANCH
MI
48661
4F41VYH00









Page 75 of 75

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10278228
DAVITA JAMAICA HILLSIDE AT HOME 09786
17119 HILLSIDE AVE
JAMAICA
NY
11432
4FCRLEL00
10137637
DAVITA HILL COUNTRY DIALYSIS
1250 DACY LN
KYLE
TX
78640
4FJJ31P00
10163024
DAVITA LAKE ERIE AT HOME
2563 W 8TH ST
ERIE
PA
16505
4FLYBXA00
10180909
DAVITA 5801 BERKSHIRE
4800 W SAN ANTONIO ST
BROKEN ARROW
OK
74012
4FME5YM00
10260467
DAVITA 11300 CASCADE
145 CASCADE PL
BURLINGTON
WA
98233
4FPTEAP00
10202379
DAVITA 5163
1127 WEST ST
ANNAPOLIS
MD
21401
4FRAM9F00
10137002
DAVITA SHEBOYGAN DIALYSIS
1338 N TAYLOR DR
SHEBOYGAN
WI
53081
4FVPLPD00
10134231
DAVITA MANTECA DIALYSIS
1620 W YOSEMITE AVE
MANTECA
CA
95337
4G0Y38T00
10140888
DAVITA ILLINI RENAL DIALYSIS
507 E UNIVERSITY AVE
CHAMPAIGN
IL
61820
4G15L0B00
10265721
DAVITA #11198 PELICAN POINT DIALYSIS
7316 W CHEYENNE AVE
LAS VEGAS
NV
89129
4G7B5KR00
10136989
DAVITA CLAREMORE DIALYSIS CENTER
202 E BLUE STARR DR
CLAREMORE
OK
74017
4G7S4M900
10104401
DAVITA MIAMI GARDENS DIALYSIS
3363 NW 167TH ST
MIAMI GARDENS
FL
33056
4GAKXKV00
10269629
DAVITA 9767 LEESBURG AT HOME
8425 US HIGHWAY 441 UNIT 104
LEESBURG
FL
34788
4GEJQ7E00
10135996
DAVITA MOUNT DORA DIALYSIS
2735 W OLD US HIGHWAY 441
MOUNT DORA
FL
32757
4GGG73Q00
10275524
DAVITA 11228 HOPEFIELD
2425 S ROUSE ST
PITTSBURG
KS
66762
4GLVQLB00
10037162
DAVITA LAKE CHARLES SOUTHWEST DIALYSIS
300 18TH ST
LAKE CHARLES
LA
70601
4GQJ4KH00
10084000
DAVITA DOWN RIVER KIDNEY CENTER
5600 ALLEN RD
ALLEN PARK
MI
48101
4H63J7K00
10136714
DAVITA VENICE DIALYSIS CENTER
816 PINEBROOK RD
VENICE
FL
34285
4HPLACH00
10061967
STOCKTON KIDNEY CLINIC
1523 E MARCH LN
STOCKTON
CA
95210
4J6HXAH00
10141112
DAVITA ADENA DIALYSIS
1180 N BRIDGE ST
CHILLICOTHE
OH
45601
4J80VPF00
10261903
DAVITA #9740 HUDSON AT HOME
421 STAGELINE RD
HUDSON
WI
54016
4JMCWTA00
10275716
DAVITA HOPEFIELD AT HOME 09791
2425 S ROUSE ST
PITTSBURG
KS
66762
4JP2T6D00
10106904
DAVITA GEORGETOWN
201 FM 971
GEORGETOWN
TX
78626
4JW1K6A00
10135813
DAVITA, INC
300 FIRST EXECUTIVE AVE STE A
SAINT PETERS
MO
63376
4K8LN2600
10132131
DAVITA WESTWOOD HILLS DIALYSIS
7525 WAYZATA BLVD
MINNEAPOLIS
MN
55426
4KG86TB00
10141024
DAVITA ATLANTIC ARTIFICAL KIDNEY CENTER
6 INDUSTRIAL WAY W STE B
EATONTOWN
NJ
7724
4KHFT7K00
10118094
DAVITA FREEPORT KIDNEY CENTER
351 S MAIN ST
FREEPORT
NY
11520
4KJ5VQX00
10227885
DAVITA CENTRAL AVENUE DIALYSIS
10994 BALTIMORE ST NE
BLAINE
MN
55449
4KQ3LKM00
10083916
DAVITA SUMMIT RENAL CENTER
73 MASSILLON RD
AKRON
OH
44312
4L6LFC700
10083973
DAVITA COASTAL DIALYSIS
4300 S PADRE ISLAND DR STE 2-2
CORPUS CHRISTI
TX
78411
4M5999M00
10137407
DAVITA VIRGINIA BEACH DIALYSIS CENTER
740 INDEPENDENCE CIR STE 301
VIRGINIA BEACH
VA
23455
4M6QC5300
10132791
DAVITA NORTHUMBERLAND DIALYSIS
103 W STATE ROUTE 61
MOUNT CARMEL
PA
17851
4MYQFC500
10137850
DAVITA TRC PINE CITY DIALYSIS
129 6TH AVE SE
PINE CITY
MN
55063
4Y2CMWY00
10133701
DAVITA OAK STREET DIALYSIS
2704 N OAK ST
VALDOSTA
GA
31602
4Y9P4NR00
10083082
DAVITA INDY SOUTH DIALYSIS
972 EMERSON PKWY
GREENWOOD
IN
46143
50EYE1W00
10263315
DAVITA #9734 SCHAUMBURG RENAL AT HOME
1156 S ROSELLE RD
SCHAUMBURG
IL
60193
50KPF2V00
10110031
DAVITA NORTHEAST CAMBRIDGE DIALYSIS
799 CONCORD AVE
CAMBRIDGE
MA
2138
50KTL9C00









Page 76 of 76

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10138033
DAVITA, INC
501 E ALMOND AVE
MADERA
CA
93637
50PPJRT00
10104402
DAVITA SHREWABURY DIALYSIS
7303 WATSON RD
SAINT LOUIS
MO
63119
50RLYJY00
10083862
DAVITA FEDERAL WAY COMMUNITY DIALYSIS CENTER
1015 S 348TH ST
FEDERAL WAY
WA
98003
50T5ETA00
10279714
DAVITA NEW KENSINGTON DIALYSIS 11360
1 KENSINGTON SQ
NEW KENSINGTON
PA
15068
513059N00
10140126
DAVITA TELL CITY DIALYSIS CENTER
1602 MAIN ST
TELL CITY
IN
47586
51C9P7N00
10138456
DAVITA VERSAILLES DIALYSIS
480 LEXINGTON RD STE 110
VERSAILLES
KY
40383
51EC1NK00
10138470
DAVITA LAKE VILLA DIALYSIS
37809 N IL ROUTE 59
LAKE VILLA
IL
60046
51GHLG400
10083839
DAVITA LEES SUMMIT RENAL CENTER
100 NE MISSOURI RD STE 100
LEES SUMMIT
MO
64086
51H5K3F00
10112564
DAVITA MOUNTAIN VISTA DIALYSIS
4041 UNIVERSITY PKWY
SAN BERNARDINO
CA
92407
51JDD2H00
10025793
DAVITA HOUSTON DIALYSIS
900 S LOOP W STE 100
HOUSTON
TX
77054
51JH1PW00
10134908
DAVITA CAPITAL CITY DIALYSIS
307 N 46TH ST
LINCOLN
NE
68503
51N9QYQ00
10140999
DAVITA PEACHTREE CITY DIALYSIS
2830 HIGHWAY 54
PEACHTREE CITY
GA
30269
521FYVG00
10246566
DAVITA 11004 ROSCOMMON
10450 N ROSCOMMON RD
ROSCOMMON
MI
48653
52A7HHM00
10139967
DAVITA DOWNTOWN SAN ANTONIO DIALYSIS
615 E QUINCY ST
SAN ANTONIO
TX
78215
52GAXVP00
10258579
DAVITA RIVERLAKES HT AT HOME 09729
3933 COFFEE RD STE A
BAKERSFIELD
CA
93308
52HB96E00
10102248
DAVITA FLOWER DIALYSIS 6957
5308 HARROUN RD STE 60
SYLVANIA
OH
43560
52L48HL00
10138901
DAVITA WILLOW GROVE
1849 DAVISVILLE RD
WILLOW GROVE
PA
19090
52PL1TB00
10014637
GREATER CHARLESTON DIALYSIS
24 MACCORKLE AVE SW FL 1
CHARLESTON
WV
25303
52TTMGV00
10132682
DAVITA- CITRUS VALLEY AT HOME
894 HARDT ST
SAN BERNARDINO
CA
92408
52V6MA400
10011937
DAVITA, WILLINGBORO
230 VAN SCIVER PKWY
WILLINGBORO
NJ
8046
52W9Y7H00
10137900
DAVITA, INC
915 SAINT FRANCIS WAY
LITCHFIELD
IL
62056
52YEAWP00
10083869
DAVITA SPOKANE VALLEY RENAL CENTER
12610 E MIRABEAU PKWY STE 100
SPOKANE VALLEY
WA
99216
532LL3J00
10140835
DAVITA BLACK ROCK DIALYSIS
427 STILLSON RD
FAIRFIELD
CT
6824
534ATGV00
10255546
DAVITA COAL CITY HT AT HOME 09713
993 E DIVISION ST STE A
COAL CITY
IL
60416
53GLD7T00
10137033
DAVITA BLUE MOUNTAIN KIDNEY CENTER
72556 COYOTE RD
PENDLETON
OR
97801
53H34NJ00
10139918
DAVITA NEWPORT NEWS DIALYSIS CENTER
711 79TH ST
NEWPORT NEWS
VA
23605
53Q6GEY00
10082317
DAVITA YUMA DIALYSIS
2130 W 24TH ST
YUMA
AZ
85364
53V70NX00
10139490
DAVITA COUNCIL BLUFFS DIALYSIS CENTER
300 W BROADWAY STE 150
COUNCIL BLUFFS
IA
51503
53X8H9300
10135206
DAVITA MIDWEST FAIRBORN AT HOME
1266 N BROAD ST
FAIRBORN
OH
45324
541JRXH00
10133403
DAVITA SOUTHEASTERN DIALYSIS CENTER WHITEVILLE
608 PECAN LN
WHITEVILLE
NC
28472
541JSPA00
10273835
DAVITA #9730 CHICAGO RIDGE AT HOME
10511 S HARLEM AVE
CHICAGO RIDGE
IL
60415
544YB7T00
10134062
DAVITA DIXON KIDNEY CENTER
1131 N GALENA AVE
DIXON
IL
61021
5458MBJ00
10030626
DAVITA FOUR FREEDOMS DIALYSIS
289 SW RANGE AVE
MADISON
FL
32340
54E1QM000
10188339
DAVITA COLUMBUS DIALYSIS
1200 BROOKSTONE CENTRE PKWY
COLUMBUS
GA
31904
54K03NJ00
10110455
DAVITA RENAL TREATMENT CENTERS DERBY
250 W RED POWELL DR
DERBY
KS
67037
54K21PL00
10135062
DAVITA SEALY DIALYSIS
2242 CHAMPIONSHIP DR
SEALY
TX
77474
54N7L1P00









Page 77 of 77

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10132271
DAVITA WEST DES MOINES DIALYSIS
6800 LAKE DR STE 185
WEST DES MOINES
IA
50266
54NVXWK00
10232478
DAVITA 11042
10132 CARLIN AVE
COVINGTON
GA
30014
54RLJDH00
10138142
DAVITA WESTERN HILLS DIALYSIS
3267 WESTBOURNE DR
CINCINNATI
OH
45248
54V7XBJ00
10105258
DAVITA MARSHFIELD DIALYSIS
123 NORTHRIDGE ST
MARSHFIELD
WI
54449
54WXD8N00
10135299
DAVITA DAVIES DIALYSIS
45 CASTRO ST
SAN FRANCISCO
CA
94114
54XKJEN00
10217874
DAVITA, INC
823 ZILLAH WEST RD STE 300
ZILLAH
WA
98953
551RCDR00
10138773
DAVITA GREEN BAY NORTHWOOD DIALYSIS
7305 W ELM AVE
SHAWANO
WI
54166
553GPXF00
10136315
DAVITA DECATUR EAST WOOD
794 E WOOD ST
DECATUR
IL
62523
5546B1W00
10137754
DAVITA DOCTORS DIALYSIS OF MONTEBELLO
1721 W WHITTIER BLVD
MONTEBELLO
CA
90640
554J6EH00
10133285
DAVITA FOX RIVER AT HOME
1910 RIVERSIDE DR
GREEN BAY
WI
54301
556001H00
10133911
DAVITA DOWNTOWN HOUSTON
2207 CRAWFORD ST
HOUSTON
TX
77002
556EN8P00
10177143
DAVITA CENTURY CITY DIALYSIS PEDIATRICS 04280
10630 SANTA MONICA BLVD
LOS ANGELES
CA
90025
55D7R2N00
10017334
DAVITA ANGLETON DIALYSIS
102 E HOSPITAL DR
ANGLETON
TX
77515
55MJJ0Y00
10134405
DAVITA SHELBYVILLE ROAD DIALYSIS
4600 SHELBYVILLE RD STE 310
LOUISVILLE
KY
40207
55PJMLP00
10030747
DAVITA PERTH AMBOY DIALYSIS
530 NEW BRUNSWICK AVE
PERTH AMBOY
NJ
8861
563EV9W00
10132584
DAVITA BRIGHTON DIALYSIS
4700 E BROMLEY LN STE 103
BRIGHTON
CO
80601
566WBE200
10139267
DAVITA COMPLETE CARE NORTH AT HOME
7850 W SAMPLE RD
MARGATE
FL
33065
568WNRT00
10179098
DAVITA LOOP RENAL CENTER PD #06942
1101 S CANAL ST
CHICAGO
IL
60607
56C0K3A00
10140882
RUSHVILLE DAVITA
112 SULLIVAN DR
RUSHVILLE
IL
62681
56ELPHG00
10185392
DAVITA, INC
11913 FIRESTONE BLVD
NORWALK
CA
90650
56VGY7R00
10011888
DAVITA LAKE GRIFFIN EAST DIALYSIS
401 E NORTH BLVD
LEESBURG
FL
34748
5705BA200
10279106
DAVITA MARINA DIALYSIS 11339
930 2ND AVE
MARINA
CA
93933
5722QNT00
10027276
DAVITA UPSTATE DIALYSIS CENTER
308 MILLS AVE
GREENVILLE
SC
29605
574SF4R00
10148329
DAVITA #6328 MARTINSVILLE AT HOME
33 BRIDGE ST S
MARTINSVILLE
VA
24112
577KACP00
10255804
DAVITA NORTH COUNTY KIDNEY CARE DIALYSIS
1554 SIERRA VISTA PLZ
SAINT LOUIS
MO
63138
57BRTQX00
10174757
DAVITA WESTTOWN DIALYSIS
105 WESTTOWN RD
WEST CHESTER
PA
19382
57GP9PF00
10217578
DAVITA UPPER VALLEY KIDNEY CENTER AT HOME 09671
3190 N COUNTY ROAD 25A
TROY
OH
45373
57KR1AY00
10164191
DAVITA GEORGETOWN HOME TRAINING #05347
2233 WISCONSIN AVE NW STE 215
WASHINGTON
DC
20007
57VDTXA00
10181610
DAVITA #6151 LITHONIA AT HOME
2485 PARK CENTRAL BLVD
DECATUR
GA
30035
57YKGNX00
10139528
DAVITA DISTRIC HEIGHTS DIALYSIS
5701 SILVER HILL RD
FORESTVILLE
MD
20747
582HFGR00
10104682
DAVITA HARBOR VIEW DIALYSIS
3113 WASHINGTON AVE
RACINE
WI
53405
582M91B00
10137031
DAVITA EVERETT DIALYSIS CENTER
8130 EVERGREEN WAY STE C
EVERETT
WA
98203
584D9HK00
10253861
DAVITA NEW RIVER AT HOME 09687
111 YOPP RD
JACKSONVILLE
NC
28540
586H8JR00
10166731
DAVITA TOPEKA DIALYSIS
634 SW MULVANE ST STE 301
TOPEKA
KS
66606
587CBMT00
10013556
DAVITA 0319
1333 N KINGSBURY ST
CHICAGO
IL
60642
58N76YB00









Page 78 of 78

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10118095
DAVITA HIGHLAND COUNTY DIALYSIS
120 ROBERTS LN STE 4
HILLSBORO
OH
45133
58NM1XK00
10025615
DAVITA JANESVILLE DIALYSIS
1305 WOODMAN RD
JANESVILLE
WI
53545
58PT353F1
10139782
DAVITA CHELSEA DIALYSIS
1620 COMMERCE PARK DR STE 200
CHELSEA
MI
48118
58TGL4B00
10083926
DAVITA RENAL CARE OF CARTHAGE
312 ELLIS ST
CARTHAGE
MS
39051
591MJJ300
10106942
DAVITA SPRING VALLEY DIALYSIS
3855 S JONES BLVD
LAS VEGAS
NV
89103
591NBER00
10039261
DAVITA WATERLOO DIALYSIS CENTER
5310 BURNET RD
AUSTIN
TX
78756
59E4J6L00
10254111
DAVITA CLAY COUNTY AT HOME 09675
1784 BLANDING BLVD STE 4
MIDDLEBURG
FL
32068
59H4YDA00
10134236
DAVITA OPELIKA CENTER AT HOME DIALYSIS # 5970
2340 PEPPERELL PKWY
OPELIKA
AL
36801
59HBJ0P00
10254933
DAVITA HUBER HEIGHTS DIALYSIS 5159
7769 OLD COUNTRY CT
HUBER HEIGHTS
OH
45424
59LPXCX00
10135691
DAVITA COLUMBUS DOWNTOWN
415 E MOUND ST
COLUMBUS
OH
43215
5ADJM6300
10132539
DAVITA SOMERSET DIALYSIS CENTER
240 CHURCHILL AVE
SOMERSET
NJ
8873
5AG0K2H00
10137681
DAVITA BELLFLOWER DIALYSIS CENTER
15736 WOODRUFF AVE
BELLFLOWER
CA
90706
5B08AA800
10137840
DAVITA SOUTHFIELD WEST DIALYSIS
21900 MELROSE AVE
SOUTHFIELD
MI
48075
5B22N5C00
10271439
DAVITA ROLLING HILLS DIALYSIS 11231
25210 CRENSHAW BLVD
TORRANCE
CA
90505
5B81FTX00
10112846
DAVITA MESA COUNTY AT HOME #5940
561 25 RD STE D
GRAND JUNCTION
CO
81505
5B8MC4Q00
10135837
DAVITA NORTH LAS VEGAS DIALYSIS CENTER
2065 LAS VEGAS BLVD N
NORTH LAS VEGAS
NV
89030
5BA5TPD00
10104553
DAVITA, INC
201 MARY HIGGINSON LN
UNIONTOWN
PA
15401
5BJJTKV00
10253863
DAVITA SPARTAN DIALYSIS
4530 S HAGADORN RD STE A
EAST LANSING
MI
48823
5BKPEMP00
10215821
DAVITA DINUBA DIALYSIS
510 E NORTH WAY
DINUBA
CA
93618
5BYM1DE00
10135278
DAVITA HERNDON DIALYSIS
568 E HERNDON AVE STE 301
FRESNO
CA
93720
5C5W8TJ00
10266285
DAVITA ALGER HEIGHTS DIALYSIS 11011
705 28TH ST SE
GRAND RAPIDS
MI
49548
5CA16RP00
10026350
DAVITA SINGING RIVER
4907 TELEPHONE RD
PASCAGOULA
MS
39567
5CDN0TA00
10140466
DAVITA TIMBERLAKE DIALYSIS
12110 HOLMES RD
KANSAS CITY
MO
64145
5CKAF8Y00
10083944
DAVITA NEW ORLEANS UPTOWN DIALYSIS
1401 FOUCHER ST FL 4
NEW ORLEANS
LA
70115
5CL7Q6500
10140727
DAVITA LEBANON DIALYSIS CENTER
918B COLUMBUS AVE
LEBANON
OH
45036
5CMF3TE00
10012380
DAVITA SOUTH RIDGE DIALYSIS
7740 W LAYTON AVE
GREENFIELD
WI
53220
5CRHLNX00
10103982
DAVITA, INC
14505 COMMERCE WAY STE 600
MIAMI LAKES
FL
33016
5CRKJ0B00
10255115
DAVITA GREENBELT HOME TRAINING 11154
10210 GREENBELT RD STE 100
LANHAM
MD
20706
5CTKC7D00
10138271
DAVITA, INC
33 BRIDGE ST S STE A
MARTINSVILLE
VA
24112
5CV0THM00
10134138
DAVITA KLAMATH FALLS DIALYSIS
2421 WASHBURN WAY STE B
KLAMATH FALLS
OR
97603
5CYD4GC00
10135766
DAVITA CARSON DIALYSIS
1309 E CARSON ST
CARSON
CA
90745
5D2G59E00
10026182
DAVITA MOUNT AUBURN
2109 READING RD
CINCINNATI
OH
45202
5D61C9A00
10136665
DAVITA TWIN FALLS AT HOME 6111
582 POLE LINE RD
TWIN FALLS
ID
83301
5D936LL00
10011065
DAVITA COOPERFIELD DIALYSIS
1030 VINEHAVEN DR NE
CONCORD
NC
28025
5DAWAA800
10264377
DAVITA #9750 CASA DEL RIO HT AT HOME
8331 BRIMHALL RD BLDG 900 STE 902
BAKERSFIELD
CA
93312
5DBNKRR00
10103252
DAVITA HOME DIALYSIS OF DAYTON
627 S EDWIN C MOSES BLVD STE 2B
DAYTON
OH
45417
5DDPTDQ00









Page 79 of 79

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140681
DAVITA SOUTHEASTERN DIALYSIS CENTER ELIZABETHTOWN
101 DIALYSIS DR
ELIZABETHTOWN
NC
28337
5DE7E8P00
10083863
DAVITA ASHLEY DIALYSIS
1019 FRED LAGRONE DR
CROSSETT
AR
71635
5DH7TWV00
10136815
DAVITA ALAMOSA DIALYSIS
612 DEL SOL DR
ALAMOSA
CO
81101
5DL2V2200
10136270
DAVITA GREATER WATERBURY
209 HIGHLAND AVE
WATERBURY
CT
6708
5DPGK4B00
10132850
DAVITA DULANEY TOWSON DIALYSIS CENTER
113 WEST RD STE 201
TOWSON
MD
21204
5E8528600
10279102
DAVITA MT RAINIER DIALYSIS 04319
2303 VARNUM ST
MOUNT RAINIER
MD
20712
5F099WY00
10224083
DAVITA PAMPLICO DIALYSIS
1520 FLAG DR
FLORENCE
SC
29505
5F7BL2P00
10133965
DAVITA TOKAY DIALYSIS CENTER
312 S FAIRMONT AVE STE A
LODI
CA
95240
5F9RL9E00
10083909
DAVITA RIM COUNTRY DIALYSIS
809 W LONGHORN RD
PAYSON
AZ
85541
5FBGBTF00
10068753
DAVITA WALNUT CREEK DIALYSIS CENTER 00667
404 N WIGET LN
WALNUT CREEK
CA
94598
5FK4DK500
10132538
DAVITA, INC
13940 N US HIGHWAY 441
LADY LAKE
FL
32159
5FT0HPJ00
10140321
DAVITA NASHVILLE HOME TRAINING AT HOME
1919 CHARLOTTE AVE
NASHVILLE
TN
37203
5FYVBVJ00
10135322
DAVITA SOUTH SAN ANTONIO DIALYSIS
1313 SE MILITARY DR STE 111
SAN ANTONIO
TX
78214
5G2AP7T00
10222639
DAVITA INC
1901 HAMILTON ST STE 100
ALLENTOWN
PA
18104
5G2T4VF00
10140266
DAVITA SILOAM SPRINGS DIALYSIS
500 S MOUNT OLIVE ST STE 107
SILOAM SPRINGS
AR
72761
5G7F63G00
10138980
DAVITA CALVINE DIALYSIS
8243 E STOCKTON BLVD # 100
SACRAMENTO
CA
95828
5GDP7WQ00
10133550
DAVITA TIFTON DIALYSIS
624 LOVE AVE
TIFTON
GA
31794
5GFKTLY00
10137737
DAVITA WINTER GARDEN DIALYSIS
1222 WINTER GARDEN VINELAND RD STE 100
WINTER GARDEN
FL
34787
5GGR1QJ00
10187684
DAVITA #5953 AT HOME
8130 EVERGREEN WAY
EVERETT
WA
98203
5GJE4QC00
10085112
DAVITA LAKEWOOD DIALYSIS CENTER
4611 SILVA ST
LAKEWOOD
CA
90712
5GMXYJL00
10138622
DAVITA SKYLINE HOME DIALYSIS
7009 W BELMONT AVE
CHICAGO
IL
60634
5GP892T00
10037018
DAVITA COMMERCE CITY DIALYSIS
6320 HOLLY ST
COMMERCE CITY
CO
80022
5GYJX3200
10137253
DAVITA MIDDLETOWN DIALYSIS CENTER
500 STATE ROUTE 35
RED BANK
NJ
7701
5HNWT3100
10230318
DAVITA FIVE SEASONS DIALYSIS
1002 4TH AVE SE STE A
CEDAR RAPIDS
IA
52403
5J5FX5A00
10246567
DAVITA RAINIER VIEW DIALYSIS 11229
1822 112TH ST E STE A
TACOMA
WA
98445
5J76AKV00
10233180
DAVITA ST. LOUIS AT HOME 06297
9632 OLIVE BLVD
SAINT LOUIS
MO
63132
5J9RYYK00
10137376
DAVITA HARRISBURG DIALYSIS CENTER
3310 PERRY ST
CONCORD
NC
28027
5JKVB9N00
10139479
DAVITA LEAVENWORTH DIALYSIS
501 OAK ST
LEAVENWORTH
KS
66048
5JQX1P100
10038456
DAVITA BLUEMOUND PD #5569
601 N 99TH ST STE 300
MILWAUKEE
WI
53226
5JW4E0200
10135765
DAVITA CYPRESS WOOD NORTHWEST
20320 NORTHWEST FWY
JERSEY VILLAGE
TX
77065
5K6C0DK00
10103251
DAVITA, INC
3030 S DIXIE DR
KETTERING
OH
45409
5KBXRMA00
10140614
DAVITA CENTENNIAL DIALYSIS CENTER
8775 DEER SPRINGS WAY
LAS VEGAS
NV
89149
5KFR5TT00
10138357
DAVITA DUBLIN DIALYSIS
6770 PERIMETER DR
DUBLIN
OH
43016
5KFV4QT00
10223249
DAVITA 11002
3250 KIDRON VALLEY WAY
OWENSBORO
KY
42303
5KH9VDN00
10185355
DAVITA SWEETWATER RIDGE DIALYSIS
7362 W THUNDERBIRD RD
PEORIA
AZ
85381
5KHFDEC00
10259390
DAVITA POCAHONTAS DIALYSIS 05351
404 CAMP RD
POCAHONTAS
AR
72455
5KKWXPR00









Page 80 of 80

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10081941
DAVITA JERSEY CITY DIALYSIS CENTER
1310 5TH ST
NORTH BERGEN
NJ
7047
5KL03GT00
10032457
DAVITA #3537 SULPHUR
944 BEGLIS PKWY
SULPHUR
LA
70663
5KPDCNQ00
10272577
DAVITA PALMS VALLEY DIALYSIS 11353
38454 5TH ST W
PALMDALE
CA
93551
5KTJ0GH00
10138897
DAVITA LAS VEGAS PEDIATRICS DIALYSIS CENTER
7271 W SAHARA AVE
LAS VEGAS
NV
89117
5KV6XTG00
10110907
DAVITA, INC
9100 CALUMET AVE
MUNSTER
IN
46321
5KVCYXR00
10275092
DAVITA 11254 LANGLEY
5 W MERCURY BLVD
HAMPTON
VA
23669
5KX5D9D00
10134727
DAVITA UTAH VALLEY DIALYSIS AT HOME
1055 N 500 W STE 221
PROVO
UT
84604
5L07KEV00
10138255
DAVITA FENTON DIALYSIS CLINIC
17420 SILVER PKWY
FENTON
MI
48430
5LQ718W00
10135465
DAVITA NORTHEAST PHILADELPHIA DIALYSIS CENTER
518 KNORR ST
PHILADELPHIA
PA
19111
5RC70CR00
10140240
DAVITA, INC
12375 IMPERIAL HWY STE D3
NORWALK
CA
90650
5TFB36X00
10190550
DAVITA INC
10475 HARRISON AVE
HARRISON
OH
45030
601VTPK00
10172842
DAVITA OMAHA FLORENCE DIALYSIS
7454 N 30TH ST
OMAHA
NE
68112
6078WVC00
10135854
DAVITA VACAVILLE DIALYSIS CENTER
941 MERCHANT ST
VACAVILLE
CA
95688
60850SB00
10111222
SOUTHWEST ARKANSAS DIALYSIS
225 N DUDNEY RD
MAGNOLIA
AR
71753
60BJ90900
10261626
DAVITA #5391 PALISADES DIALYSIS
7650 RIVER RD STE 150
NORTH BERGEN
NJ
7047
60EJWHG00
10083980
DAVITA ORLANDO PARK DIALYSIS
5397 W COLONIAL DR STE 120
ORLANDO
FL
32808
61AVWLT00
10255541
DAVITA DT4 DIALYSIS 11249
4800 W SAN ANTONIO ST STE 103
BROKEN ARROW
OK
74012
61C7FCH00
10136710
DAVITA YUBA CITY DIALYSIS CENTER
1525 PLUMAS CT STE A
YUBA CITY
CA
95991
61JCVTQ00
10225823
DAVITA WINTER HAVEN SOUTH DIALYSIS
7220 CYPRESS GARDENS BLVD
WINTER HAVEN
FL
33884
61NGNKH00
10146111
DAVITA DIALYSIS OF WARREN COUNTY
391 SUWANNEE TRAIL ST
BOWLING GREEN
KY
42103
61R0KTB00
10140510
DAVITA CHANNELVIEW
777 SHELDON RD STE C
CHANNELVIEW
TX
77530
61TQ42W00
10140590
DAVITA CLEVE HILL DIALYSIS CENTER
1461 KENSINGTON AVE STE 1
BUFFALO
NY
14215
61V71T300
10263599
DAVITA #9752 PINE PARK AT HOME
3333 BAYSHORE BLVD
PASADENA
TX
77504
6276WFW00
10135213
DAVITA BENICIA DIALYSIS
560 1ST ST STE D103
BENICIA
CA
94510
62B2P1B00
10084868
DAVITA BUFFALO GROVE
1291 W DUNDEE RD
BUFFALO GROVE
IL
60089
62BTV3A00
10043521
DAVITA MARYVILLE DIALYSIS
2102 VADALABENE DR STE 1
MARYVILLE
IL
62062
62ETD4W00
10133495
DAVITA CHEROKEE DIALYSIS CENTER
53 ECHOTA CHURCH RD
CHEROKEE
NC
28719
62TXALT00
10225819
DAVITA 11039
314 YOUNGSVILLE HWY
LAFAYETTE
LA
70508
62VPYTJ00
10175282
DAVITA SWOPE DIALYSIS
4407 E 50TH TER
KANSAS CITY
MO
64130
634FQ1J00
10258347
DAVITA ATLANTIC COUNTY AT HOME 09728
400 W BLACK HORSE PIKE
PLEASANTVILLE
NJ
8232
634RF3M00
10262903
DAVITA HARBOR VIEW AT HOME
3113 WASHINGTON AVE
RACINE
WI
53405
635GYKC00
10226066
DAVITA VICTORY DIALYSIS
2401 SHELBY ST
COLUMBUS
GA
31903
635X7DV00
10137934
DAVITA PDI WORCESTER #6128 AT HOME
19 GLENNIE ST STE A
WORCESTER
MA
1605
63873JA00
10277417
DAVITA HEART OF NEW ALBANY AT HOME 12604
6530 W CAMPUS OVAL STE 100
NEW ALBANY
OH
43054
63QMDDB00
10179091
DAVITA OTTAWA DIALYSIS
1320 S ASH ST
OTTAWA
KS
66067
63RH5K600
10255022
DAVITA EASTERN BOULEVARD DIALYSIS 11142
246 EASTERN BLVD N STE 105
HAGERSTOWN
MD
21740
643A9HD00









Page 81 of 81

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135146
DAVITA ESTRELLA DIALYSIS CENTER
8410 W THOMAS RD STE 100
PHOENIX
AZ
85037
6458A1Y00
10185737
DAVITA ANDOVER DIALYSIS
626 S ANDOVER RD STE 900
ANDOVER
KS
67002
646CHCL00
10068933
DAVITA UTAH VALLEY DIALYSIS CENTER
1055 N 500 W STE 221
PROVO
UT
84604
64BJK1P00
10223146
DAVITA NORTH HIGHLANDS DIALYSIS CENTER PD #1953
4612 ROSEVILLE RD STE 100
NORTH HIGHLANDS
CA
95660
64GH0CJ00
10186661
DAVITA LAKE COUNTY DIALYSIS PD 01823
565 LAKEVIEW PKWY STE 176
VERNON HILLS
IL
60061
64MF5HX00
10134076
DAVITA RICHMOND COMMUNITY HOSPITAL DIALYSIS
913 N 25TH ST
RICHMOND
VA
23223
64PGWAL00
10054539
DAVITA SPRINGFIELD CENTRAL
932 N RUTLEDGE ST
SPRINGFIELD
IL
62702
64R3K3R00
10267748
DAVITA PLANO TOLLWAY DIALYSIS
6101 WINDHAVEN PKWY STE 165
PLANO
TX
75093
64RA6FW00
10136164
DAVITA SAN JOSE AT HOME
4400 STEVENS CREEK BLVD STE 50
SAN JOSE
CA
95129
656Y7BX00
10105209
DAVITA CINEMA DIALYSIS CENTER
3909 S WESTERN AVE
OKLAHOMA CITY
OK
73109
658LQE800
10102300
DAVITA COTTONWOOD DIALYSIS
1699 E COTTONWOOD ST STE A200
COTTONWOOD
AZ
86326
65D01PE00
10132326
DAVITA MEMPHIS DOWNTOWN DIALYSIS
2076 UNION AVE
MEMPHIS
TN
38104
65MQLQY00
10256080
DAVITA MATTESON HT AT HOME 09650
4747 LINCOLN MALL DR STE 225
MATTESON
IL
60443
65PCHLE00
10276605
DAVITA MASON ROAD DIALYSIS 11358
2922 N MASON RD STE 100
KATY
TX
77449
65PQBAB00
10138362
DAVITA DIALYSIS CARE OF ROCKINGHAM COUNTY
251 W KINGS HWY
EDEN
NC
27288
65QF5CX00
10223761
DAVITA LANSING AT HOME PD 04283
4530 S HAGADORN RD STE B
EAST LANSING
MI
48823
65QX2BB00
10135530
DAVITA TIMPANOGOS DIALYSIS CENTER
1055 N 500 W # 222
PROVO
UT
84604
65R715F00
10243189
DAVITA 11057
39 SKYLINE DR STE 1001
LAKE MARY
FL
32746
65WLE8E00
10138064
DAVITA ROCHESTER HILLS DIALYSIS CENTER
1886 W AUBURN RD
ROCHESTER HILLS
MI
48309
65YWFG000
10136658
DAVITA PALM BREEZE DIALYSIS
14942 TAMIAMI TRL
NORTH PORT
FL
34287
660E5FA00
10163025
DAVITA BLUEBONNET DIALYSIS
3601 MANOR RD
AUSTIN
TX
78723
668R13F00
10134191
DAVITA, INC
5003 UMBRIA ST
PHILADELPHIA
PA
19128
669WFKG00
10144487
DAVITA CROWN DIALYSIS
3007 27TH ST N
BIRMINGHAM
AL
35207
66BE29C00
10144791
DAVITA HAMDEN DIALYSIS
3000 DIXWELL AVE
HAMDEN
CT
6518
66CY34T00
10140840
DAVITA - ILLINI RENAL AT HOME DIALYSIS 6086
507 E UNIVERSITY AVE
CHAMPAIGN
IL
61820
66G8H5M00
10202378
DAVITA INC
4650 38TH AVE
MOLINE
IL
61265
66GJ0MX00
10062592
DAVITA ITHACA DIALYSIS
201 DATES DR STE 206
ITHACA
NY
14850
66RQ5YW00
10251509
DAVITA LAWRENCE HOME TRAINING 11114
3510 CLINTON PKWY STE 110
LAWRENCE
KS
66047
671DGAH00
10175919
DAVITA 5198
3 ROSSI CIR
SALINAS
CA
93907
676NW9B00
10137206
DAVITA LONGS DIALYSIS
90 CLOVERLEAF DR UNIT 306
LONGS
SC
29568
677Q8TB00
10163456
DAVITA GLEN BURNIE HOME TRAINING AT HOME
6934 AVIATION BLVD STE H
GLEN BURNIE
MD
21061
6796Q3L00
10137999
DAVITA CONYERS DIALYSIS
1501 MILSTEAD RD NE
CONYERS
GA
30012
67EEPPJ00
10201263
DAVITA TAZEWELL COUNTY
1021 COURT ST
PEKIN
IL
61554
67KH50J00
10070167
DAVITA EAST DES MOINES DIALYSIS
1301 PENNSYLVANIA AVE STE 208
DES MOINES
IA
50316
67XRJJ300









Page 82 of 82

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10232900
DAVITA PLANTATION HOME PD TRAIN AT HOME 09606
8144 W BROWARD BLVD
PLANTATION
FL
33324
685XBVM00
10139233
DAVITA EASTGATE DIALYSIS
4435 AICHOLTZ RD
CINCINNATI
OH
45245
68683KF00
10262731
DAVITA #5300 SOUTH GATE DIALYSIS
9848 ATLANTIC AVE
SOUTH GATE
CA
90280
68A3C8B00
10261918
DAVITA #11076 CORYELLE DIALYSIS
224 MEMORIAL DR STE 100
GATESVILLE
TX
76528
68ANGVM00
10082714
DAVITA OSCEOLA DIALYSIS
1332 W KEISER AVE
OSCEOLA
AR
72370
68NPE7B00
10251216
DAVITA COAL CITY HOME TRAINING 05348
993 E DIVISION ST
COAL CITY
IL
60416
68PM3NF00
10246924
DAVITA HEART OF MARION DIALYSIS
1221 DELAWARE AVE
MARION
OH
43302
68WXN1V00
10083349
DAVITA #6839 RENAL CARE OF CENTRAL MEMPHIS
1331 UNION AVENUE, SUITE 101
MEMPHIS
TN
38104
68Y2VGP00
10140302
DAVITA KEY WEST DIALYSIS
1122 N ROOSEVELT BLVD
KEY WEST
FL
33040
69186D700
10139139
DAVITA FREEHOLD DIALYSIS
300 CRAIG RD
MANALAPAN
NJ
7726
694T80K00
10111514
DAVITA RESTON DIALYSIS
530 HUNTMAR PARK DR STE D
HERNDON
VA
20170
6984G7E00
10136265
DAVITA THE WOODLANDS DIALYSIS CENTER
9301 PINECROFT DR STE 130
THE WOODLANDS
TX
77380
698N57M00
10139466
DAVITA, INC
419 MERAMEC BLVD
EUREKA
MO
63025
69BCHFY00
10260659
DAVITA ROCHESTER DIALYSIS
2660 S BROADWAY
ROCHESTER
MN
55904
69E4HYC00
10275096
DAVITA SAMPSON COUNTY HOME TRAINING 11063
331 NORTH BLVD
CLINTON
NC
28328
69J772E00
10137586
DAVITA WILLARD AVENUE DIALYSIS CT
445 WILLARD AVE
NEWINGTON
CT
6111
69L1GEV00
10140483
DAVITA GARDENSIDE DIALYSIS
70 N GARDENMILE RD
HENDERSON
KY
42420
6A229QJ00
10137991
DAVITA BREA DIALYSIS CENTER
595 TAMARACK AVE STE A
BREA
CA
92821
6A8F9R300
10137318
DAVITA FALLS ROAD DIALYSIS
10753 FALLS RD STE 115
LUTHERVILLE
MD
21093
6APC73R00
10132343
DAVITA-PDI-ROCKY HILL AT HOME
30 WATERCHASE DR
ROCKY HILL
CT
6067
6AQ37YE00
10137010
DAVITA PDI GRAND HAVEN
16964 ROBBINS RD
GRAND HAVEN
MI
49417
6AY3XQ400
10164743
DAVITA GREENEVILLE DIALYSIS
110 HERITAGE CT
GREENEVILLE
TN
37743
6B4YFRP00
10135013
DAVITA JACKSONVILLE DIALYSIS
1515 W WALNUT ST
JACKSONVILLE
IL
62650
6B6451X00
10082139
DAVITA BROOKFIELD
19395 W CAPITOL DR STE 100
BROOKFIELD
WI
53045
6BD0C2800
10032275
DAVITA BIRMINGHAM CENTRAL
728 RICHARD ARRINGTON JR BLVD S
BIRMINGHAM
AL
35233
6BHEKQM00
10123151
DAVITA UNIVERSITY CITY AT HOME # 5901
3020 MARKET ST STE 103
PHILADELPHIA
PA
19104
6BHFPDF00
10178808
DAVITA LINCOLN LAKES REGIONAL DIALYSIS
250 ENFIELD RD
LINCOLN
ME
4457
6BJW2JH00
10179552
DAVITA WENATCHEE VALLEY DIALYSIS
116 OLDS STATION RD
WENATCHEE
WA
98801
6BL4ETD00
10137694
DAVITA WASHINGTON PLAZA DIALYSIS CENTER
516 E WASHINGTON BLVD
LOS ANGELES
CA
90015
6BN335F00
10112064
DAVITA WESLEY CHAPEL AT HOME #5934
2255 GREEN HEDGES WAY
WESLEY CHAPEL
FL
33544
6BTHBEG00
10177646
DAVITA, INC
3740 S JEFFERSON AVE
SAINT LOUIS
MO
63118
6C259CA00
10252629
DAVITA GRAND BLANC HT AT HOME 09678
8195 S SAGINAW ST
GRAND BLANC
MI
48439
6C51CLL00
10255009
DAVITA WALL TOWNSHIP HOME TRAINING AT HOME 09682
5100 BELMAR BLVD STE 100
WALL TOWNSHIP
NJ
7727
6CGYV0R00
10139849
DAVITA QUEENS DIALYSIS CENTER
11801 GUY R BREWER BLVD
JAMAICA
NY
11434
6D95A6D00
10026542
DAVITA BRUNSWICK
53 SCRANTON CONNECTOR
BRUNSWICK
GA
31525
6D9B08B00









Page 83 of 83

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140508
DELAWARE VALLEY DIALYSIS CENTER
102 DAVITA DR
MILFORD
PA
18337
6DAN3FY00
10244813
DAVITA 5232 DEBORAH
107 TRENTON RD
BROWNS MILLS
NJ
8015
6DGLMFL00
10135202
DAVITA DERRY
1 ACTION BLVD UNIT 2
LONDONDERRY
NH
3053
6DHC1CP00
10256060
DAVITA EAST COBB DIALYSIS 06939
4880 LOWER ROSWELL RD STE 770
MARIETTA
GA
30068
6DPNC8F00
10070119
DIVERSIFIED SPECIALTY INSTITUTE AUSTELL RENAL CENTER
3462 MARATHON CIR
AUSTELL
GA
30168
6DR1H4W00
10067582
RENAL CARE OF WHITE OAK
1303 LINCOLN WAY
WHITE OAK
PA
15131
6EPGVM600
10032662
DAVITA MUSKEGON DIALYSIS
1250 MERCY DR
MUSKEGON
MI
49444
6F5VJNR00
10265100
DAVITA #5401 NEWINGTON HOME TRAINING
8520 CINDER BED RD STE 200
LORTON
VA
22079
6F8N8TH00
10180639
DAVITA 5288
201 S JUPITER RD
ALLEN
TX
75002
6FC0MRA00
10185393
DAVITA SANTA CLARA DIALYSIS
777 LAWRENCE EXPY
SANTA CLARA
CA
95051
6FMW1FJ00
10095272
DAVITA LEMOORE DILAYSIS
1345 W BUSH ST
LEMOORE
CA
93245
6FRHBNR00
10264577
DAVITA HOME FOR TEXAS
7580 FANNIN ST STE 200
HOUSTON
TX
77054
6FV66VN00
10139348
DAVITA BUCHANAN DIALYSIS
1600 1ST ST E
INDEPENDENCE
IA
50644
6FY4NAK00
10225821
DAVITA GREAT FALLS AT HOME 9602
3400 10TH AVE S
GREAT FALLS
MT
59405
6FYPY6C00
10135358
DAVITA GREER KIDNEY CENTER
14152 E WADE HAMPTON BLVD
GREER
SC
29651
6G40FLQ00
10141712
DAVITA CENTER RIDGE DIALYSIS
38630 CENTER RIDGE RD
NORTH RIDGEVILLE
OH
44039
6GTNYGG00
10065487
DAVITA ST PAUL CAPITAL AT HOME
555 PARK ST STE 210
SAINT PAUL
MN
55103
6GXN13A00
10062601
DAVITA ARLINGTON DIALYSIS
1250 E PIONEER PKWY STE 700
ARLINGTON
TX
76010
6H3JAAT00
10071227
DAVITA ENSLEY
2630 AVENUE E
BIRMINGHAM
AL
35218
6H96HWF00
10037846
DAVITA SAINT PETERSBURG
1117 ARLINGTON AVE N
SAINT PETERSBURG
FL
33705
6HQBYJ500
10082480
DAVITA WALKER COUNTY DIALYSIS
260 6TH AVE NW
JASPER
AL
35504
6J4YAJK00
10133277
DAVITA OKMULGEE DIALYSIS CENTER
201 S DELAWARE AVE
OKMULGEE
OK
74447
6K5L6TF00
10137910
DAVITA TAYLOR DIALYSIS CENTER
3100 W 2ND ST
TAYLOR
TX
76574
6K6DJJB00
10111216
DAVITA CASS LAKE DIALYSIS
602 3RD ST NW
CASS LAKE
MN
56633
6K7YAEJ00
10083988
DAVITA LAKE ROAD DIALYSIS
6902 SE LAKE RD STE 100
MILWAUKIE
OR
97267
6KH2FRF00
10136621
DAVITA BELLEVUE DIALYSIS CENTER
3535 FACTORIA BLVD SE STE 150
BELLEVUE
WA
98006
6KKG7QN00
10266374
DAVITA WOOSTER DIALYSIS 11151
4190 BURBANK RD
WOOSTER
OH
44691
6KN463Q00
10139597
DAVITA PATASKALA DIALYSIS CENTER
642 E BROAD ST
PATASKALA
OH
43062
6LB56R400
10136020
DAVITA OAK CLIFF
2000 S LLEWELLYN AVE
DALLAS
TX
75224
6LQGXD700
10137661
DAVITA BRADFORD DIALYSIS
665 E MAIN ST
BRADFORD
PA
16701
6V6MJ4G00
10064529
DAVITA SOUTHWEST OHIO DIALYSIS
215 S ALLISON AVE
XENIA
OH
45385
70293RC00
10185964
DAVITA TULLY ROAD
1290 TULLY RD STE 80
SAN JOSE
CA
95122
704C06T00
10051402
DAVITA SYLACAUGA
331 JAMES PAYTON BLVD
SYLACAUGA
AL
35150
70CLJBY00
10136335
DAVITA MILLINGTON DIALYSIS
8510 WILKINSVILLE RD STE 121
MILLINGTON
TN
38053
70ETHFA00
10140984
DAVITA RIDGELAND DIALYSIS
112 WEATHERSBY ST
RIDGELAND
SC
29936
70F8Q1L00
10175306
DAVITA SAN FRANCISCO HOME TRAINING 05355
1493 WEBSTER ST
SAN FRANCISCO
CA
94115
70LTGDE00
10134615
DAVITA, INC
756 N LEE HWY
LEXINGTON
VA
24450
718JELY00









Page 84 of 84

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135222
DAVITA DELTONA DIALYSIS
1200 DELTONA BLVD STE 26
DELTONA
FL
32725
71BYJTT00
10134117
DAVITA HUDSON VALLEY DIALYSIS
155 WHITE PLAINS RD
TARRYTOWN
NY
10591
71DY61Q00
10279738
DAVITA DONNA DIALYSIS 11334
1006 E INTERSTATE HWY 2
DONNA
TX
78537
71GN72K00
10136376
DAVITA MCCOOK DIALYSIS CENTER
801 W C ST STE 4
MC COOK
NE
69001
71QQ57000
10135004
DAVITA ORCHARD SQUARE DIALYSIS
1900 S TELEGRAPH RD STE 200
BLOOMFIELD HILLS
MI
48302
721BTDR00
10025560
DAVITA ATLANTA DIALYSIS
567 NORTH AVE NE STE 100
ATLANTA
GA
30308
722AQ0B00
10133226
DAVITA, INC
447 OFFICE PLAZA DR
EAST STROUDSBURG
PA
18301
725GN8P00
10137821
DAVITA ROCKSIDE DIALYSIS
4801 ACORN DR STE 1
INDEPENDENCE
OH
44131
72B51MC00
10188834
DAVITA SOUTH SAN FRANCISCO HT AT HOME 05846
74 CAMARITAS AVE
SOUTH SAN FRANCISCO
CA
94080
72NY98B00
10139260
DAVITA #1927 BLACK HAWK
3421 W 9TH ST
WATERLOO
IA
50702
72VPY5W00
10261622
DAVITA 11116 CASA DEL RIO DIALYSIS
8331 BRIMHALL RD
BAKERSFIELD
CA
93312
730Q1VW00
10054003
DAVITA GOOSE CREEK DIALYSIS
109 GREENLAND DR
GOOSE CREEK
SC
29445
73240P500
10065068
DAVITA SAINT JOHN DIALYSIS
10033 WICKER AVE STE 6
SAINT JOHN
IN
46373
739QNQM00
10083052
DAVITA OLATHE DIALYSIS
732 W FRONTIER LN
OLATHE
KS
66061
73EDA3E00
10149811
DAVITA #05735 VANCE COUNTY DIALYSIS PD
854 S BECKFORD DR
HENDERSON
NC
27536
73F987D00
10111886
DAVITA SILVERTON DIALYSIS
6929 SILVERTON AVE
CINCINNATI
OH
45236
73KLG3Y00
10217866
DAVITA, INC
3409 BIRNEY AVE
MOOSIC
PA
18507
73M00FB00
10043534
DAVITA PINNACLE DIALYSIS OF BOCA RATON
2900 N MILITARY TRL STE 195
BOCA RATON
FL
33431
73N474C00
10137874
DAVITA HOME DIALYSIS AT HOME
825 S 8TH ST STE 1202
MINNEAPOLIS
MN
55404
73NF63L00
10271974
DAVITA MELROSE DIALYSIS CENTER 11313
459 E 149TH ST
BRONX
NY
10455
73XKJ5F00
10162430
DAVITA MOJAVE SAGE
17207 JASMINE ST
VICTORVILLE
CA
92395
74NG5VE00
10133791
DAVITA NORTHWEST TUCSON DIALYSIS
2945 W INA RD STE 105
TUCSON
AZ
85741
74PVHLX00
10252864
DAVITA DIALYSIS CARE OF MARTIN COUNTY AT HOME
100 MEDICAL DR
WILLIAMSTON
NC
27892
74QVQQC00
10134066
DAVITA ROCKY TOP DIALYSIS
921 NEW HIGHWAY 68
SWEETWATER
TN
37874
74QYKRA00
10138092
DAVITA RADNOR DIALYSIS
250 KING OF PRUSSIA RD
RADNOR
PA
19087
74R4QJF00
10178810
DAVITA BERKSHIRE AT HOME
4800 W SAN ANTONIO ST STE 201
BROKEN ARROW
OK
74012
74X7CPG00
10186205
DAVITA, INC
567 NORTH AVE NE STE 200
ATLANTA
GA
30308
7532LCE00
10202833
DAVITA
8966 US HIGHWAY 231
WETUMPKA
AL
36092
754QL0R00
10083959
DAVITA MARSHALL RENAL CENTER
359 W MORGAN ST
MARSHALL
MO
65340
755EKHW00
10162286
DAVITA #5305 PD HD
1575 NORTHSIDE DR NW STE 355
ATLANTA
GA
30318
756LA1E00
10138637
DAVITA FARGO DIALYSIS
4474 23RD AVE S STE M
FARGO
ND
58104
759N42E00
10135919
DAVITA FRANKLIN DIALYSIS
1140 W JEFFERSON ST STE A
FRANKLIN
IN
46131
75PK9TN00
10173205
DAVITA MASSILLON COMMUNITY DIALYSIS
2112 LINCOLN WAY E
MASSILLON
OH
44646
761T40B00
10026092
DAVITA AIKEN
775 MEDICAL PARK DR
AIKEN
SC
29801
765E4FF00
10048523
DAVITA SOUTH VALLEY DIALYSIS CENTER
17815 VENTURA BLVD STE 100
ENCINO
CA
91316
767JD5L00
10138781
DAVITA SOUTH LINCOLN DIALYSIS
3401 PLANTATION DR STE 140
LINCOLN
NE
68516
769JWMN00









Page 85 of 85

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140972
DAVITA LAKE CLIFF DIALYSIS
805 N BECKLEY AVE
DALLAS
TX
75203
76AECDQ00
10132351
GATE CITY DIALYSIS PD
2001 BENCH RD
POCATELLO
ID
83201
76BYKJP00
10112614
DAVITA EAST TAMPA DIALYSIS
1701 E 9TH AVE
TAMPA
FL
33605
76DN9RD00
10018626
DAVITA EAST DEKALB DIALYSIS CENTER
2853 CANDLER RD
DECATUR
GA
30034
76V25AP00
10132524
DAVITA - GRAND RAPIDS AT HOME
801 CHERRY ST SE
GRAND RAPIDS
MI
49506
76YXWRV00
10067980
DAVITA FAYETTE DIALYSIS
2450 TEMPLE AVE N
FAYETTE
AL
35555
7751J2500
10138126
DAVITA SOUTH WILLIAMSON DIALYSIS
204 APPALACHIAN PLZ
SOUTH WILLIAMSON
KY
41503
776R09K00
10256580
DAVITA FORESTVILLE DIALYSIS 05366
3424 DONNELL DR
DISTRICT HEIGHTS
MD
20747
77BMDVJ00
10242423
DAVITA FREMAUX DIALYSIS
1566 SHORTCUT HWY
SLIDELL
LA
70458
77EFPPL00
10177406
DAVITA TEXAS CITY PD
13003 DELANEY ST
LA MARQUE
TX
77568
77F54FH00
10225813
DAVITA 5317
1139 HYLAN BLVD
STATEN ISLAND
NY
10305
77H23PP00
10219676
DAVITA SANDUSKY AT HOME 06390
211 LAKESIDE PARK
SANDUSKY
OH
44870
77H2HYC00
10112571
DAVITA HUNTINGDON VALLEY DIALYSIS
769 HUNTINGDON PIKE STE 18
HUNTINGDON VALLEY
PA
19006
77H83BH00
10055072
DAVITA TOMBALL DIALYSIS CENTER
27720 STATE HIGHWAY 249 STE A
TOMBALL
TX
77375
77JA41C00
10068206
DAVITA BROWNSFIELD DIALYSIS
710 E FELT ST
BROWNFIELD
TX
79316
77RGEHG00
10140318
DAVITA, INC
13481 W 10 MILE RD
OAK PARK
MI
48237
77Y28RD00
10252865
DAVITA ROBINSON HOME TRAINING 11225
5888 STEUBENVILLE PIKE STE 4
MC KEES ROCKS
PA
15136
77YLXQK00
10175918
DAVITA MANHEIM PIKE DIALYSIS
1650 MANHEIM PIKE
LANCASTER
PA
17601
783CTXK00
10071176
DAVITA WEST BEACH DIALYSIS CENTER
16201 PANAMA CITY BEACH PKWY STE 102
PANAMA CITY BEACH
FL
32413
787N15F00
10062638
DAVITA BAKERS FERRY DIALYSIS
3645 BAKERS FERRY RD SW
ATLANTA
GA
30331
78DCRPK00
10179234
DAVITA, INC
6952 INDUSTRIAL PKWY
ROSENBERG
TX
77471
78KY3NN00
10083880
DAVITA GREENWOOD HOLLY RENAL CENTER
1533 HOLLY RD
CORPUS CHRISTI
TX
78417
78NE5PA00
10230094
DAVITA 5438
1800 N TEXAS ST
FAIRFIELD
CA
94533
78Q58EW00
10137559
DAVITA OLD BRIDGE DIALYSIS
3 HOSPITAL PLZ STE 101
OLD BRIDGE
NJ
8857
78WBL3A00
10140090
DAVITA RENAISSANCE
1840 DARBY DR
FLORENCE
AL
35630
78XLAEL00
10190183
DAVITA NORTON SHORES
955 SEMINOLE RD
NORTON SHORES
MI
49441
791AQYF00
10168400
DAVITA SEGUIN DIALYSIS
618 E COURT ST
SEGUIN
TX
78155
7923KMR00
10267920
DAVITA MAY STREET DIALYSIS 11090
712 S MAY ST
MADISONVILLE
TX
77864
799GHRD00
10137757
DAVITA ANDOVER DIALYSIS
488 S MAIN ST
ANDOVER
OH
44003
79A6K9P00
10068207
PLEASANT VALLEY DIALYSIS
3683 OHIO RIVER RD
POINT PLEASANT
WV
25550
79EL9VJ00
10246725
DAVITA 5444 WALNUT CREEK
1221 ROSSMOOR PKWY
WALNUT CREEK
CA
94595
79ER35T00
10135402
DAVITA LODI DIALYSIS CENTER
1610 W KETTLEMAN LN STE D
LODI
CA
95242
79JYB7F00
10132107
DAVITA NEW LONDON
5 SHAWS CV STE 100
NEW LONDON
CT
6320
7A40KY300
10083915
DAVITA #6900 NORTH SPOKANE RENAL CENTER
7407 N DIVISION ST STE F
SPOKANE
WA
99208
7A6P4K000
10083100
DAVITA MANZANITA DIALYSIS CENTER
4005 MANZANITA AVE STE 17
CARMICHAEL
CA
95608
7AB80EE00
10132810
DAVITA LORING HEIGHTS DIALYSIS
1575 NORTHSIDE DR NW STE 405
ATLANTA
GA
30318
7ABX4NG00









Page 86 of 86

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135573
DAVITA BUTLER COUNTY
3497 S DIXIE HWY
MIDDLETOWN
OH
45005
7AEFXJQ00
10140644
DAVITA CHARTER COLONY DIALYSIS CENTER
2312 COLONY CROSSING PL
MIDLOTHIAN
VA
23112
7AMRQRB00
10139062
DAVITA COBBLESTONE DIALYSIS
836 DUNDEE AVE
ELGIN
IL
60120
7BA7BMW00
10132720
DAVITA BEDFORD PARK
3119 WEBSTER AVE
BRONX
NY
10467
7BGD27K00
10141020
DAVITA DOVER
899 E IRON AVE
DOVER
OH
44622
7BHNWEW00
10267231
DAVITA SAINT LUKES HOME TRAINING AT HOME
1901 HAMILTON ST STE 200
ALLENTOWN
PA
18104
7BN54HV00
10138605
DAVITA BATAVIA DIALYSIS
4000 GOLDEN AGE DR
BATAVIA
OH
45103
7BQJBHJ00
10025712
DAVITA, INC
871 MARTIN LUTHER KING JR WAY STE 100
HARRISONBURG
VA
22801
7BR70VB00
10241217
DAVITA WALTERBORO AT HOME 09649
302 RUBY ST
WALTERBORO
SC
29488
7C16RXE00
10083823
DAVITA ANADARKO DIALYSIS CENTER
414 SE 11TH ST
ANADARKO
OK
73005
7C5J54G00
10081962
DAVITA, INC
6212 N 73RD PLZ STE 100
OMAHA
NE
68134
7C7ACMY00
10137071
DAVITA WEST BROADWAY DIALYSIS
720 W BROADWAY
LOUISVILLE
KY
40202
7CJ9FC200
10230099
DAVITA GREYSTONE DIALYSIS
5406 HIGHWAY 280
BIRMINGHAM
AL
35242
7CNQM9R00
10139334
DAVITA BALTIMORE COUNTY DIALYSIS CENTER
3689 OFFUTT RD STE A
RANDALLSTOWN
MD
21133
7D9XMKW00
10133787
DAVITA GALLERIA HOME TRAINING DIALYSIS
9045 HIGHWAY 64 STE 102
ARLINGTON
TN
38002
7DGVWVM00
10255113
DAVITA 5220 RIVERSTONE
5672 HIGHWAY 6
MISSOURI CITY
TX
77459
7DHWLGY00
10136570
DAVITA FALLON DIALYSIS
1103 NEW RIVER PKWY
FALLON
NV
89406
7DRCP9L00
10185079
DAVITA #5916 SHAKER SQUARE AT HOME
12800 SHAKER BLVD STE 1
CLEVELAND
OH
44120
7DW4QLV00
10081809
DAVITA NORMAN DIALYSIS CENTER
1818 W LINDSEY ST STE 104
NORMAN
OK
73069
7EM14KW00
10083991
DAVITA CEDARBURG
N54W6135 MILL ST
CEDARBURG
WI
53012
7F0DD0C00
10136672
DAVITA CHICO DIALYSIS CENTER
530 COHASSET RD
CHICO
CA
95926
7F6TTXB00
10223597
DAVITA INC
7707 AUSTIN RD
STOCKTON
CA
95215
7FHTHYB00
10242417
DAVITA MILLCREEK DIALYSIS
2042 EDINBORO RD
ERIE
PA
16509
7FJL71Y00
10179363
DAVITA SOUTHWEST DENVER DIALYSIS
8601 W CROSS DR
LITTLETON
CO
80123
7FKQL2J00
10152298
DAVITA FRESNO
4753 W SHAW AVE
FRESNO
CA
93722
7FM3VLR00
10133952
DAVITA, MAPLEWOOD DIALYSIS CENTER
2785 WHITE BEAR AVE N
SAINT PAUL
MN
55109
7FRCPT700
10215494
DAVITA HAWTHORNE DIALYSIS
14204 PRAIRIE AVE
HAWTHORNE
CA
90250
7FXPPGD00
10140542
DAVITA #4452 MCAFEE DIALYSIS
1987 CANDLER RD STE C
DECATUR
GA
30032
7G0CRWM00
10186004
DAVITA BALCH SPRINGS DIALYSIS
12001 ELAM RD
BALCH SPRINGS
TX
75180
7G3G05B00
10135207
DAVITA FONTANA
17590 FOOTHILL BLVD STE 301
FONTANA
CA
92335
7G6E01800
10135587
DAVITA SOUTHEASTERN DIALYSIS CENTER SHALLOTTE
4770 SHALLOTTE AVE
SOUTH BRUNSWICK
NC
28470
7GCH0YE00
10140718
DAVITA HANFORD DIALYSIS
402 W 8TH ST
HANFORD
CA
93230
7GL26AQ00
10258976
DAVITA WANAMAKER DIALYSIS 11250
3711 SW WANAMAKER RD
TOPEKA
KS
66610
7GXB87A00
10222752
DAVITA, INC
1021 PARK AVE
QUAKERTOWN
PA
18951
7J17B3C00
10061976
DAVITA ARROWHEAD LAKES DIALYSIS CENTER
20325 N 51ST AVE STE 186
GLENDALE
AZ
85308
7J8HWLW00
10140652
DAVITA PDI HIGHLAND PARK
64 VICTOR ST
HIGHLAND PARK
MI
48203
7JAL3QE00









Page 87 of 87

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10144336
DAVITA #6353 SUMMIT RENAL CENTER AT HOME
73 MASSILLON RD
AKRON
OH
44312
7JLP73A00
10239940
DAVITA WASHINGTON HT PD/HHD 11058
1040 WASHINGTON SQUARE SHOPPING CTR
WASHINGTON
MO
63090
7JPTX7C00
10054543
DAVITA LINCOLN DIALYSIS
2100 5TH ST
LINCOLN
IL
62656
7JQ1MGJ00
10135231
DAVITA AMERICAS DIALYSIS
715 N AMERICAS AVE
EL PASO
TX
79907
7JTEQ3Q00
10054567
DAVITA ABINGTON
3940A COMMERCE AVE
WILLOW GROVE
PA
19090
7JV15G700
10137920
DAVITA COLLEGE DIALYSIS
6535 UNIVERSITY AVE
SAN DIEGO
CA
92115
7K1BQG900
10135178
DAVITA FAYETTEVILLE
1279 HIGHWAY 54 W STE 110
FAYETTEVILLE
GA
30214
7K3768F00
10266796
DAVITA #11016 LAWTON DIALYSIS
1110 SW B AVE
LAWTON
OK
73501
7K44YNK00
10179511
DAVITA CASS CITY DIALYSIS
6757 MAIN ST
CASS CITY
MI
48726
7KB073C00
10268015
DAVITA SERRANO DIALYSIS 11137
1800 MEDICAL CENTER DR
SAN BERNARDINO
CA
92411
7KC6BDX00
10084898
DAVITA #6936 WAUKEGAN HOME TRAINING
3350 GRAND AVE
WAUKEGAN
IL
60085
7KJQA9J00
10147887
DAVITA HOUSTON KIDNEY CENER SOUTHWEST
9980 W SAM HOUSTON PKWY S STE 100
HOUSTON
TX
77099
7KLWCQA00
10052370
DAVITA WILLOW DIALYSIS
1675 ALEX DR
WILMINGTON
OH
45177
7KN9TYE00
10139752
DAVITA SOUTHERN PINES DIALYSIS CENTER
209 WINDSTAR PL
SOUTHERN PINES
NC
28387
7KNTWX000
10260473
DAVITA JERSEY CITY GRAND HOME AT HOME
422 GRAND ST
JERSEY CITY
NJ
7302
7KPHG7K00
10080450
DAVITA SAN FRANCISO
1499 WEBSTER ST
SAN FRANCISCO
CA
94115
7KR6MMW00
10011289
DAVITA MIDDLEBURG HEIGHTS DIALYSIS
7360 ENGLE RD
MIDDLEBURG HEIGHTS
OH
44130
7KTN50C00
10137475
DAVITA WYLDS ROAD DIALYSIS
1815 WYLDS RD
AUGUSTA
GA
30909
7L8YH5K00
10135528
DAVITA EASTLAND DIALYSIS
19101 E VALLEY VIEW PKWY
INDEPENDENCE
MO
64055
7LGG48000
10138806
DAVITA NORTH OKALOOSA DIALYSIS
320 REDSTONE AVE W
CRESTVIEW
FL
32536
7LMQHCX00
10134812
DAVITA, INC
1090 W MCKINLEY AVE
DECATUR
IL
62526
7NGKWTJ00
10040921
DAVITA SAGEMONT DIALYSIS
10851 SCARSDALE BLVD STE 200
HOUSTON
TX
77089
7VLUHHF00
10137519
DAVITA, INC
58457 29 PALMS HWY STE 102
YUCCA VALLEY
CA
92284
7Y4Q62700
10106555
DAVITA INC
1100 MERIDIAN DR
PLOVER
WI
54467
805PA3F00
10138089
DAVITA SUN CITY DIALYSIS CENTER
600 NEWMAN ST
EL PASO
TX
79902
80APRLJ00
10022517
DAVITA CERRITOS DIALYSIS CENTER
19222 PIONEER BLVD STE 101
CERRITOS
CA
90703
80BGE7K00
10162564
DAVITA #05782 ALMA DIALYSIS PD
1730 WRIGHT AVE
ALMA
MI
48801
80BGYFC00
10136200
DAVITA OAKES DIALYSIS
413 S 7TH ST
OAKES
ND
58474
80HFEBT00
10254918
DAVITA SIREN DIALYSIS 11236
24670 STATE ROAD 35 70 STE 100
SIREN
WI
54872
80K8KDX00
10034612
DAVITA BOAZ
16 CENTRAL HENDERSON RD
BOAZ
AL
35957
80LVW7R00
10047184
DAVITA PALMETTO ARTIFICIAL KIDNEY CENTER
7150 W 20TH AVE STE 109
HIALEAH
FL
33016
80NYVE200
10132919
DAVITA BROOKWOOD DIALYSIS
8910 N 43RD AVE STE 107
GLENDALE
AZ
85302
80XT8AG00
10038502
DAVITA, INC
299 OUTERBELT ST
COLUMBUS
OH
43213
811M3QP00
10026009
DAVITA KNOXVILLE DIALYSIS
2909 E MAGNOLIA AVE
KNOXVILLE
TN
37914
81AN1EL00
10138485
DAVITA, INC
248 ELM DR
WAYNESBURG
PA
15370
81Q4Q2V00
10141007
DAVITA EMERALD DIALYSIS
710 W 43RD ST
CHICAGO
IL
60609
81QX0LH00
10062703
DAVITA NORCO DIALYSIS CENTER
1901 TOWN AND COUNTRY DR STE 100
NORCO
CA
92860
81RDNVV00









Page 88 of 88

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10083942
DAVITA DALLAS NORTH DIALYSIS CENTER
11886 GREENVILLE AVE STE 100B
DALLAS
TX
75243
81VQ9HK00
10132911
DAVITA PALMETTO DIALYSIS
317 PROFESSIONAL PARK RD
CLINTON
SC
29325
82BKJQE00
10271958
DAVITA FASHION SQUARE DIALYSIS 02103
5641 BAY RD
SAGINAW
MI
48604
82QXKHY00
10219332
DAVITA NORTH PALM BEACH AT HOME
2841 PGA BLVD
PALM BEACH GARDENS
FL
33410
82RMKFM00
10261287
DAVITA #11239 MONROE TOWNSHIP DIALYSIS
298 APPLEGARTH RD STE A
MONROE TOWNSHIP
NJ
8831
82YF5JB00
10083967
DAVITA DURHAM WESTERN DIALYSIS PD
4307 WESTERN PARK PL STE 101
DURHAM
NC
27705
837NG5Q00
10132991
DAVITA SATILLA RIVER DIALYSIS
308 CARSWELL AVE
WAYCROSS
GA
31501
83J8WGE00
10139315
DAVITA CORAL GABLES KIDNEY CENTER
3280 PONCE DE LEON BLVD
CORAL GABLES
FL
33134
844EC8E00
10134427
DAVITA SAINT LOUIS WEST AT HOME #03465
9632 OLIVE BLVD
SAINT LOUIS
MO
63132
844L5QW00
10069673
DAVITA LAKE HEARN DIALYSIS
1150 LAKE HEARN DR STE 100
ATLANTA
GA
30342
84G353300
10043889
DAVITA WINDSOR DIALYSIS 06970
2707 N ROLLING RD STE 104-105
WINDSOR MILL
MD
21244
84G625500
10134638
DAVITA 1869 LOWRY PD
7465 E 1ST AVE
DENVER
CO
80230
84HMQLQ00
10136941
DAVITA PARIS DIALYSIS
32 STEUBENVILLE PIKE
BURGETTSTOWN
PA
15021
84JRQT500
10115553
DAVITA MARSHALLTOWN MARY GREELEY DIALYSIS
3120 S 2ND ST
MARSHALLTOWN
IA
50158
854B42Y00
10261618
DAVITA #11306 LEOLA DIALYSIS
345 W MAIN ST
LEOLA
PA
17540
856370T00
10138037
DAVITA- AMERY PD # 1966 DIALYSIS
970 ELDEN AVE
AMERY
WI
54001
858EQ1Q00
10026205
DAVITA INC
2833 WOOTEN BLVD SW
WILSON
NC
27893
85EBYXX00
10139122
DAVITA DIALYSIS OF CENTRAL KENTUCKY
2807 RING RD
ELIZABETHTOWN
KY
42701
85N37MW00
10186095
DAVITA ANNISTON DIALYSIS
1612 NOBLE ST
ANNISTON
AL
36201
85RX85E00
10277859
DAVITA WALTON DIALYSIS 11182
13250 SERVICE RD
WALTON
KY
41094
85T0M5X00
10232399
DAVITA POMONA VALLEY DIALYSIS
2703 S TOWNE AVE
POMONA
CA
91766
85X2BBY00
10272181
DAVITA GRESHAM STATION DIALYSIS 02403
878 NW BURNSIDE RD
GRESHAM
OR
97030
8603VLX00
10134093
DAVITA TUNKHANNOCK DIALYSIS
5950 S ROUTE 6
TUNKHANNOCK
PA
18657
864CD7E00
10137558
DAVITA, INC
610 10TH ST
PERRY
IA
50220
86EKFA100
10258349
DAVITA ROUND ROCK DIALYSIS 05103
1800 ROUND ROCK AVE
ROUND ROCK
TX
78681
86EKPPQ00
10215807
DAVITA PARK RAPIDS DIALYSIS
110 7TH ST W
PARK RAPIDS
MN
56470
871366V00
10136375
DAVITA CHINO
4445 RIVERSIDE DR
CHINO
CA
91710
87368GC00
10137254
DAVITA TUCSON CENTRAL DIALYSIS
2901 E GRANT RD
TUCSON
AZ
85716
8739WQD00
10083989
DAVITA GARRISONVILLE DIALYSIS CENTER
70 DOC STONE RD STE 101
STAFFORD
VA
22556
879KBH000
10138669
DAVITA SANTA MONICA DIALYSIS
1260 15TH ST STE 102
SANTA MONICA
CA
90404
87B1EV000
10269031
DAVITA DEER PARK DIALYSIS 11295
4401 MACK RD
SACRAMENTO
CA
95823
87BPT8G00
10135985
DAVITA MIDWEST URBANA DIALYSIS
1430 E US HIGHWAY 36 STE A
URBANA
OH
43078
87CN44M00
10202383
DAVITA ALABAMA DEPT. OF CORRECTIONS ST. CLAIR 09803
1000 SAINT CLAIR RD
SPRINGVILLE
AL
35146
87MEXMY00
10190181
DAVITA 5183
4400 NORTH FWY
HOUSTON
TX
77022
87QCDJD00
10132427
DAVITA MADISON DIALYSIS CENTER
220 CLIFTY DR
MADISON
IN
47250
87VN2NM00









Page 89 of 89

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10052273
DAVITA COLUMBUS DIALYSIS
226 GRACELAND BLVD
COLUMBUS
OH
43214
885VXKX00
10254668
DAVITA 5062 MID CITY
2902 FLORIDA BLVD
BATON ROUGE
LA
70802
88K3FDV00
10105213
DAVITA SUGARLAND PD #5079
1447 HIGHWAY 6 STE 130
SUGAR LAND
TX
77478
88KG9YN00
10136536
DAVITA TRI STATE DIALYSIS
2510 N MAIN ST
MIAMI
OK
74354
88MPQR800
10137546
DAVITA MOUNT POCONO DIALYSIS
100 COMMUNITY DR STE 106
TOBYHANNA
PA
18466
88QB6M900
10107813
DAVITA FORT WAYNE SOUTH DIALYSIS
302 E PETTIT AVE
FORT WAYNE
IN
46806
88VP79G00
10232216
DAVITA GOLDEN GLADES DIALYSIS
15600 NW 15TH AVE STE D
MIAMI
FL
33169
88YLBJT00
10271957
DAVITA NEW HANOVER DIALYSIS 11317
3147 S 17TH ST
WILMINGTON
NC
28412
894FQVL00
10144332
DAVITA #6350 PLAINFIELD RENAL CENTER AT HOME
8111 NETWORK DR
PLAINFIELD
IN
46168
8977NVD00
10163189
DAVITA CRIMSON RIDGE HOME AT HOME #05871
2540 HAUSER ROSS DR STE 200
SYCAMORE
IL
60178
89D9J7T00
10100145
DAVITA TEMECULA DIALYSIS
40945 COUNTY CENTER DR STE G
TEMECULA
CA
92591
89KFFWR00
10268021
DAVITA CHAPEL WOODS DIALYSIS 11202
2460 WESLEY CHAPEL RD STE 25D
DECATUR
GA
30035
89KHWHV00
10186793
DAVITA 5172
1203 N CENTRAL AVE
KISSIMMEE
FL
34741
89LHXAQ00
10132088
DAVITA TULARE
545 E TULARE AVE
TULARE
CA
93274
89RXA2H00
10138731
DAVITA, INC
100 MAIN ST
MIDDLETOWN
CT
6457
89V05FW00
10140707
DAVITA BURLEY DIALYSIS CENTER
741 N OVERLAND AVE
BURLEY
ID
83318
8A3794500
10134175
DAVITA OXNARD DIALYSIS
1900 OUTLET CENTER DR
OXNARD
CA
93036
8B3WVAN00
10172835
DAVITA LAKE HARTWELL DIALYSIS
1065 E FRANKLIN ST
HARTWELL
GA
30643
8B5LMQL00
10134537
DAVITA COMPREHENSIVE RENAL CARE
9836 W 400 N
MICHIGAN CITY
IN
46360
8BARFQP00
10135289
DAVITA OWINGS MILLS DIALYSIS CENTER
11221 DOLFIELD BLVD
OWINGS MILLS
MD
21117
8BE5G2K00
10083054
DAVITA SMYRNA DIALYSIS CENTER
537 STONECREST PKWY
SMYRNA
TN
37167
8BEDQ7700
10224229
DAVITA 5332
14251 WINCHESTER BLVD
LOS GATOS
CA
95032
8BHYJYF00
10139231
DAVITA ALTON DIALYSIS
309 HOMER M ADAMS PKWY
ALTON
IL
62002
8BK5L3W00
10135693
DAVITA LAUREL MANOR DIALYSIS CENTER AT THE VILLAGES
1950 LAUREL MANOR DR STE 190
LADY LAKE
FL
32162
8BLE9TK00
10232956
DAVITA FORT WORTH SAGINAW DIALYSIS
900 N BLUE MOUND RD
FORT WORTH
TX
76131
8BLVJYG00
10036100
DAVITA CEDARTOWN
325 WEST AVE
CEDARTOWN
GA
30125
8BN406G00
10270818
DAVITA TINLEY PARK DIALYSIS 11122
16767 80TH AVE
TINLEY PARK
IL
60477
8C09RVF00
10082432
DAVITA HARLAN DIALYSIS
1213 GARFIELD AVE
HARLAN
IA
51537
8C1DXHC00
10222304
DAVITA 5250
101 OKATIE CENTER BLVD S
OKATIE
SC
29909
8C9AKQD00
10163957
DAVITA SUMMIT CITY DIALYSIS
3233 E COLISEUM BLVD
FORT WAYNE
IN
46805
8CC62DH00
10177393
DAVITA GAINESVILLE HOME AT HOME 05830
4960 W NEWBERRY RD STE 280
GAINESVILLE
FL
32607
8CG4PTM00
10135905
DAVITA HERNANDO KIDNEY CENTER
2985 LANDOVER BLVD
SPRING HILL
FL
34608
8CLKKAJ00
10133408
DAVITA BUTLER FARM DIALYSIS
501 BUTLER FARM RD STE A
HAMPTON
VA
23666
8CNXXLM00
10113053
DAVITA CRYSTAL SPRING DIALYSIS
720 COG CIR
CRYSTAL LAKE
IL
60014
8CRR1QT00
10172839
DAVITA HOUSTON GALLERIA DIALYSIS
5923 WESTHEIMER RD
HOUSTON
TX
77057
8D48MVE00









Page 90 of 90

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10133719
DAVITA VALLEY BAPTIST-RAYMONDVILLE DIALYSIS
894 FM 3168
RAYMONDVILLE
TX
78580
8DBC34F00
10136407
DAVITA DELRAN DIALYSIS
8008 ROUTE 130
DELRAN
NJ
8075
8DC99R600
10053894
GARFIELD KIDNEY CENTER
3252 W FRANKLIN BLVD
CHICAGO
IL
60624
8DH1XDD00
10163458
DAVITA NORTH ARLINGTON DIALYSIS
642 LINCOLN SQ
ARLINGTON
TX
76011
8DH78EV00
10136991
DAVITA CAMBRIDGE DIALYSIS CENTER
300 BYRN ST
CAMBRIDGE
MD
21613
8E6FVCE00
10136928
DAVITA NEW HOPE DIALYSIS
5640 INTERNATIONAL PKWY
NEW HOPE
MN
55428
8ED636E00
10068537
DAVITA MEMORIAL DIALYSIS CENTER
11621 KATY FWY
HOUSTON
TX
77079
8ELMBPT00
10111554
DAVITA FRESNO PALM BLUFFS DIALYSIS
770 W PINEDALE AVE
FRESNO
CA
93711
8ETR7R400
10262474
DAVITA METUCHEN DIALYSIS 11070
319 LAKE AVE
METUCHEN
NJ
8840
8F4NLGF00
10027042
DAVITA DURHAM DIALYSIS
201 HOOD ST
DURHAM
NC
27701
8F4T2CY00
10135139
DAVITA GULF BREEZE DIALYSIS CENTER
1519 MAIN ST
DUNEDIN
FL
34698
8F9YCLR00
10140142
DAVITA MID COLUMBIA KIDNEY CENTER
6825 BURDEN BLVD STE A
PASCO
WA
99301
8FDM4VL00
10149812
DAVITA #05737 ROXBORO DIALYSIS PD
1005 RIDGE RD
ROXBORO
NC
27573
8FED8RD00
10009993
DAVITA MESA VISTA DIALYSIS
2400 N OREGON ST STE C
EL PASO
TX
79902
8FL5CK900
10140829
DAVITA LOGAN DIALYSIS
12880 GREY ST
LOGAN
OH
43138
8FNN7NR00
10261921
DAVITA #5161 KENNEDY BLVD DIALYSIS
2205 W KENNEDY BLVD
TAMPA
FL
33606
8G28A9H00
10256113
DAVITA OCALA WEST HT AT HOME 09701
8615 SW 103RD STREET RD
OCALA
FL
34481
8GYVV3F00
10137458
DAVITA NORTH HENRY DIALYSIS
5627 N HENRY BLVD STE 11
STOCKBRIDGE
GA
30281
8H6J4J100
10064667
DAVITA THORNTON DIALYSIS
8800 FOX DR
THORNTON
CO
80260
8HTYKFF00
10140821
DAVITA CALLOWHILL DIALYSIS CENTER
313 CALLOWHILL ST
PHILADELPHIA
PA
19123
8J09TLE00
10025901
DAVITA KERRVILLE DIALYSIS CENTER
515 GRANADA PL STE A
KERRVILLE
TX
78028
8J2AEL200
10112712
DAVITA SANTA ROSA AT HOME
5819 HIGHWAY 90
MILTON
FL
32583
8J4FMKG00
10140797
DAVITA ORCHARD PARK DIALYSIS CENTER
3801 TAYLOR RD
ORCHARD PARK
NY
14127
8J7TB0200
10139392
DAVITA FRANKLIN AT HOME PD HHD PA #05021
301 CALLOWHILL ST
PHILADELPHIA
PA
19123
8J9L8MF00
10136625
DAVITA AVON DIALYSIS
9210 ROCKVILLE RD
INDIANAPOLIS
IN
46234
8JW94XX00
10111823
DAVITA RIVERS EDGE DIALYSIS
1006 E STATE ST STE B
ATHENS
OH
45701
8JXV4YL00
10139940
DAVITA BATTLE CREEK DIALYSIS
220 GOODALE AVE E
BATTLE CREEK
MI
49037
8JYRVY900
10148192
DAVITA ARTESIA HEMO AT HOME # 05892
16506 LAKEWOOD BLVD STE 100
BELLFLOWER
CA
90706
8K2L28P00
10217863
DAVITA 05336
4797 MARLBORO PIKE
CAPITOL HEIGHTS
MD
20743
8K5BX5A00
10139780
DAVITA BRADENTON DIALYSIS
3501 CORTEZ RD W STE 104
BRADENTON
FL
34210
8K9DMKK00
10173839
DAVITA PG COUNTY SOUTH DIALYSIS
5442 SAINT BARNABAS RD
OXON HILL
MD
20745
8KAKRAN00
10053018
DAVITA WYANDOTTE COUNTY DIALYSIS
5001 STATE AVE
KANSAS CITY
KS
66102
8KBGEWT00
10134600
DAVITA, INC
1705 GROVE ST
COLUMBIA
TN
38401
8KD8IVQ00
10032655
DAVITA GRAND RAPIDS AT HOME
801 CHERRY ST SE
GRAND RAPIDS
MI
49506
8KKQJYJ00
10177146
DAVITA LOURDES INNOVA DIALYSIS
3716 CHURCH RD
MOUNT LAUREL
NJ
8054
8KNR0NT00
10134914
DAVITA, INC
3901 S WESTERN AVE
LOS ANGELES
CA
90062
8KNWNCA00
10139075
DAVITA NORTHSTAR DIALYSIS CENTER
380 W LITTLE YORK RD
HOUSTON
TX
77076
8L116GH00









Page 91 of 91

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10132636
DAVITA WELLINGTON CIRCLE DIALYSIS CENTER
10 CABOT RD
MEDFORD
MA
2155
8L8ABVH00
10035368
DAVITA STATE FAIR DIALYSIS CENTER
19800 WOODWARD AVE
DETROIT
MI
48203
8LT9MEV00
10026649
BROWARD DAVITA HEALTH CARE PARTNERS
1500 N FEDERAL HWY STE 100
FORT LAUDERDALE
FL
33304
8R9EPOZ00
10064721
DAVITA DOWNTOWN DIALYSIS
821 N EUTAW ST STE 401
BALTIMORE
MD
21201
8XTAEOA00
10135453
DAVITA PERRY DIALYSIS CENTER
1027 KEITH DR
PERRY
GA
31069
9017L6800
10063479
DAVITA WILSHIRE DIALYSIS CENTER
1212 WILSHIRE BLVD
LOS ANGELES
CA
90017
90JTY8R00
10179271
DIALYSIS SERVICES OF GAYLORD
1989 WALDEN DR
GAYLORD
MI
49735
90W3LG900
10138029
DAVITA REDDING AT HOME
1876 PARK MARINA DR
REDDING
CA
96001
90YGWJ200
10215809
DAVITA CAPITOL COURT DIALYSIS
4176 N 56TH ST
MILWAUKEE
WI
53216
90YH9YV00
10134985
DAVITA WHITESIDE DIALYSIS
2600 LOCUST ST
STERLING
IL
61081
90YX2PV00
10179158
REGIONAL DIALYSIS SERVICES BAY CITY
3170 PROFESSIONAL CT
BAY CITY
MI
48706
913LVC500
10026445
DAVITA, INC
4102 N WATER TOWER PL
MOUNT VERNON
IL
62864
9188CVX00
10137625
DAVITA PAULDING DIALYSIS
4019 JOHNS RD
DALLAS
GA
30132
9197L6H00
10054806
DAVITA PINECREST DIALYSIS CENTER
913 E PINECREST DR
MARSHALL
TX
75670
91DMX1700
10140291
DAVITA RENO AT HOME DIALYSIS #5961
1500 E 2ND ST STE 103
RENO
NV
89502
91K2R4R00
10177395
DAVITA LOURDES MOUNT LAUREL DIALYSIS
130 GAITHER DR
MOUNT LAUREL
NJ
8054
91L1PJ400
10225816
DAVITA 5423
2835 W CHESTER PIKE
BROOMALL
PA
19008
91QWC8G00
10142607
DAVITA STEEL CITY DIALYSIS
1809 AVENUE H
BIRMINGHAM
AL
35218
927QGMA00
10271984
DAVITA 11041 BRASELTON
1241 FRIENDSHIP RD
BRASELTON
GA
30517
928CYLE00
10241980
DAVITA PINE PARK DIALYSIS
3333 BAYSHORE BLVD
PASADENA
TX
77504
928F9CJ00
10160887
DAVITA 2401
3208 W 19TH AVE STE 101
KENNEWICK
WA
99337
92CE48D00
10266397
DAVITA BAYMONT DIALYSIS 11193
10424 INTERSTATE 10 E STE 100
BAYTOWN
TX
77523
92MAYHM00
10133704
DAVITA WINCHESTER AT HOME #5913
2301 VALOR DR
WINCHESTER
VA
22601
92XR79F00
10054516
DAVITA SPRINGHILL DIALYSIS
3401 SPRINGHILL DR STE 330
NORTH LITTLE ROCK
AR
72117
9370N5B00
10133588
DAVITA WATERBURY
150 MATTATUCK HEIGHTS RD
WATERBURY
CT
6705
93EL2KX00
10139671
DAVITA DYKER HEIGHTS DIALYSIS CENTER
1435 86TH ST
BROOKLYN
NY
11228
93MBLWQ00
10033316
DAVITA DIALYSIS SYSTEMS OF COVINGTON
210 GREENBRIAR BLVD
COVINGTON
LA
70433
93V19R800
10269225
DAVITA #5119 TORRANCE HOME TRAINING
21608 S VERMONT AVE
TORRANCE
CA
90502
94109YL00
10063639
DAVITA HUMBOLDT RIDGE DIALYSIS
2211 N HUMBOLDT BLVD
MILWAUKEE
WI
53212
94CY24T00
10137143
DAVITA HARVEY DIALYSIS
16641 HALSTED ST
HARVEY
IL
60426
94DA1WX00
10240372
DAVITA PRINCESS ANNE DIALYSIS
3973 HOLLAND RD
VIRGINIA BEACH
VA
23452
94QHP2B00
10138083
DAVITA GARFIELD HOME PROGRAM
228 N GARFIELD AVE STE 301
MONTEREY PARK
CA
91754
94V2MLH00
10137632
DAVITA KALAMAZOO WEST DIALYSIS
1040 N 10TH ST
KALAMAZOO
MI
49009
94V3ERG00
10053732
DAVITA WEST TEXAS DIALYSIS
5595 ALAMEDA AVE # B
EL PASO
TX
79905
94W55K300
10135934
DAVITA #1822 OLYMPIA FIELDS DIALYSIS PD
4557 211TH ST STE B
MATTESON
IL
60443
950HBBH00
10215043
DAVITA #6371 WEST HIRAM AT HOME
76 HIGHLAND PAVILION CT STE 126
HIRAM
GA
30141
952KVYT00
10268233
DAVITA FREE STATE DIALYSIS 11336
1918 E 23RD ST
LAWRENCE
KS
66046
95A54GD00









Page 92 of 92

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10260420
DAVITA JUPITER DIALYSIS 05353
630 MAPLEWOOD DR STE 200
JUPITER
FL
33458
95ALHND00
10082161
DAVITA RUSSELLVILLE
14897 HIGHWAY 43
RUSSELLVILLE
AL
35653
95DV2C000
10185437
DAVITA INC
3361 ROUTE 611 STE 1
BARTONSVILLE
PA
18321
95EDCCT00
10251702
DAVITA PILCHUCK DIALYSIS
1250 STATE AVE
MARYSVILLE
WA
98270
95EPXFT00
10263612
DAVITA #5456 EAST ROCHESTER DIALYSIS
445 W COMMERCIAL ST
EAST ROCHESTER
NY
14445
95ML14Q00
10176331
DAVITA SHILOH DIALYSIS
1095 N GREEN MOUNT RD
BELLEVILLE
IL
62221
95NELDD00
10123154
DAVITA ROSE ROCK DIALYSIS
9913 E RENO AVE
OKLAHOMA CITY
OK
73130
95NWF1D00
10140585
DAVITA NORFOLK DIALYSIS CENTER
962 NORFOLK SQ
NORFOLK
VA
23502
95QJ9A600
10082127
DAVITA SAINT JOSEPH DIALYSIS
5514 CORPORATE DR STE 100
SAINT JOSEPH
MO
64507
95R2P8400
10140635
DAVITA CEDAR PARK DIALYSIS
1720 E WHITESTONE BLVD
CEDAR PARK
TX
78613
95V11EP00
10182224
DAVITA #6204 QUEENS HOME
22202 HEMPSTEAD AVE
QUEENS VILLAGE
NY
11429
95WJLXB00
10133555
DAVITA NEW ALBANY DIALYSIS
2669 CHARLESTOWN RD
NEW ALBANY
IN
47150
95XF9YX00
10175920
DAVITA LAUREL MEADOWS HOME TRAINING 05199
3 ROSSI CIR
SALINAS
CA
93907
963X34M00
10012537
DAVITA INC
3902 S JACKSON RD
EDINBURG
TX
78539
96481YQ00
10137351
DAVITA MARSHVILLE DIALYSIS CENTER
7260 E MARSHVILLE BLVD
MARSHVILLE
NC
28103
96D6VMF00
10083906
DAVITA PLAINFIELD RENAL CENTER
8110 NETWORK DR
PLAINFIELD
IN
46168
96FJQEH00
10140733
DAVITA OCALA REGIONAL KIDNEY CENTER EAST
2870 SE 1ST AVE
OCALA
FL
34471
96JW4DB00
10246614
DAVITA EL SOBRANTE DIALYSIS
3380 SAN PABLO DAM RD
SAN PABLO
CA
94803
96KY1GE00
10137029
DAVITA EMERALD PD
710 E 43RD ST
CHICAGO
IL
60653
96N99H100
10138319
DAVITA LIBERTY DIALYSIS
2525 GLENN HENDREN DR
LIBERTY
MO
64068
96U0P9700
10136295
DAVITA RADCLIFF DIALYSIS CENTER
180 E LINCOLN TRAIL BLVD
RADCLIFF
KY
40160
96W2RHL00
10136313
DAVITA ELLIJAY DIALYSIS
449 INDUSTRIAL BLVD STE 240
ELLIJAY
GA
30540
970L3FJ00
10054683
DAVITA, INC
1382 LOMALAND DR STE A
EL PASO
TX
79935
973FF3G00
10163126
DAVITA SPRINGFIELD SOUTH AT HOME
2930 S 6TH ST
SPRINGFIELD
IL
62703
97469DC00
10011191
DAVITA PRINTERS PLACE DIALYSIS CENTER
2802 INTERNATIONAL CIR
COLORADO SPRINGS
CO
80910
9757RRA00
10104375
DAVITA COSTA MESA DIALYSIS
1590 SCENIC AVE
COSTA MESA
CA
92626
97G11MK00
10112116
DAVITA - WEST SACRAMENTO AT HOME
3450 INDUSTRIAL BLVD #
WEST SACRAMENTO
CA
95691
97GTLY800
10172935
DAVITA INC
207 FOOTE AVE
JAMESTOWN
NY
14701
97KA51G00
10014313
DAVITA MIDWEST SPRINGFIELD DIALYSIS
2200 N LIMESTONE ST STE 104
SPRINGFIELD
OH
45503
97QG9WR00
10140723
DAVITA BURBANK
1211 N SAN FERNANDO BLVD
BURBANK
CA
91504
97RDXVC00
10133669
DAVITA ANTIOCH DIALYSIS CENTER
3100 DELTA FAIR BLVD
ANTIOCH
CA
94509
97VWKPG00
10012342
DAVITA DIALYSIS, INC
803 CASTROVILLE RD STE 410
SAN ANTONIO
TX
78237
97WG8XX00
10133861
DAVITA DELTA SIERRA DIALYSIS CENTER
555 W BENJAMIN HOLT DR STE 200
STOCKTON
CA
95207
97YJ06300
10232953
DAVITA 5349
6000 ALICIA DR
BETHEL PARK
PA
15102
985WCKE00
10135978
DAVITA LONE PEAK DIALYSIS
1175 E 50 S STE 111
AMERICAN FORK
UT
84003
98AVGLN00
10145856
DAVITA ABINGTON AT HOME # 6265
3940A COMMERCE AVE
WILLOW GROVE
PA
19090
98BNYV800









Page 93 of 93

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10139613
DAVITA BERLIN DIALYSIS CENTER
9952 N MAIN ST
BERLIN
MD
21811
98CGJKC00
10139976
DAVITA LAKELAND SOUTH DIALYSIS
4774 S FLORIDA AVE
LAKELAND
FL
33813
98DXK0B00
10107151
DAVITA COMPREHENSIVE RENAL CARE
4802 BROADWAY
GARY
IN
46408
98P6HRK00
10111986
DAVITA #0216 HOME DIALYSIS
825 S 8TH ST STE 1202
MINNEAPOLIS
MN
55404
98W1VGP00
10027959
DAVITA, INC
11140 W COLONIAL DR STE 5
OCOEE
FL
34761
992016R00
10083526
DAVITA NAPLES RENAL CENTER
6625 HILLWAY CIR
NAPLES
FL
34112
992CD7G00
10140588
DAVITA ARCADIA DIALYSIS CENTER
1341 E OAK ST
ARCADIA
FL
34266
996FTA600
10103559
HOME DIALYSIS CENTER
1059 SE 82ND ST
OKLAHOMA CITY
OK
73149
997D53A00
10136675
DAVITA CHAMPIONS
4427 CYPRESS CREEK PKWY
HOUSTON
TX
77068
99986LQ00
10264407
DAVITA #11285 GREEN LAKE COUNTY DIALYSIS
432 OAK ST
BERLIN
WI
54923
99NCP6C00
10258530
DAVITA EAST VALLEY AT HOME
14050 PILOT KNOB RD STE 100
SAINT PAUL
MN
55124
99Q1FPD00
10062583
DAVITA DIALYSIS CARE OF HOKE COUNTY
403 S MAIN ST
RAEFORD
NC
28376
9A14W1L00
10132081
DAVITA OAKWOOD DIALYSIS
148 HECTOR AVE
GRETNA
LA
70056
9A4TTX600
10051208
DAVITA NORTHLAKE DIALYSIS
1350 MONTREAL RD STE 200
TUCKER
GA
30084
9ACEMVQ00
10149813
DAVITA # 05736 DURHAM WEST DIALYSIS PD
4307 WESTERN PARK PL
DURHAM
NC
27705
9B5PK0Y00
10147799
DAVITA MIDWEST HOME TRAINING
9230 E RENO AVE
OKLAHOMA CITY
OK
73130
9B74P0K00
10202632
DAVITA WALKER DIALYSIS
2680 WALKER AVE NW
GRAND RAPIDS
MI
49544
9B8PMTW00
10138479
DAVITA WEST VIRGINIA DIALYSIS
300 PROSPERITY LN
LOGAN
WV
25601
9B9V3JA00
10275094
DAVITA CASCADE AT HOME 12600
145 CASCADE PL STE 100
BURLINGTON
WA
98233
9BATJRX00
10219305
DAVITA BELTLINE HT AT HOME 06347
330 E BELTLINE AVE NE STE 2047
GRAND RAPIDS
MI
49506
9BH0FAQ00
10190186
DAVITA SAN MARCOS AT HOME 06381
2135 MONTIEL RD BLDG B
SAN MARCOS
CA
92069
9BJ1C5L00
10136088
DAVITA WHITE OAK DIALYSIS
5520 CHEVIOT RD STE B
CINCINNATI
OH
45247
9BR1WPX00
10137622
DAVITA LOS ANGELES DOWNTOWN
2021 S FLOWER ST
LOS ANGELES
CA
90007
9BT2EC500
10132737
DAVITA GREAT BRIDGE DIALYSIS CENTER
745 BATTLEFIELD BLVD N
CHESAPEAKE
VA
23320
9BV6HVX00
10140186
DAVITA ST. PETERSBURG AT HOME #6069
2850 34TH ST S
SAINT PETERSBURG
FL
33711
9BVTC2M00
10215041
DAVITA, INC
902 BEAR MOUNTAIN BLVD
ARVIN
CA
93203
9BXC9VX00
10176651
DAVITA #6365 RENAL HOME
1120 STATE HIGHWAY 77
MARION
AR
72364
9C3BFDR00
10136962
DAVITA WILIMINGTON AT HOME
2215 YAUPON DR
WILMINGTON
NC
28401
9C3BQC100
10017496
DAVITA RENO ACUTES #1106 DIALYSIS
1500 E 2ND ST STE 101
RENO
NV
89502
9CPTYQR00
10140897
DAVITA ANDERSON DIALYSIS
7502 STATE RD STE 1160
CINCINNATI
OH
45255
9CWLMAY00
10133711
DAVITA OWENSBORO DIALYSIS CENTER
1930 E PARRISH AVE
OWENSBORO
KY
42303
9CX27PG00
10178815
DAVITA WALTON COUNTY DIALYSIS
225 PLAZA DR
MONROE
GA
30655
9CXMNVM00
10232942
DAVITA 11013
2900 CARSKADDON AVE
TOLEDO
OH
43606
9D80YLD00
10137466
DAVITA LAKE COUNTY DIALYSIS
565 LAKEVIEW PKWY STE 176
VERNON HILLS
IL
60061
9DJRNVE00
10272062
DAVITA HOME FOR TEXAS DFW 09691
3515 SWISS AVE STE B
DALLAS
TX
75204
9DRPTRM00
10140043
DAVITA INDEPENDENCE DIALYSIS CENTER
801 W MYRTLE ST
INDEPENDENCE
KS
67301
9DT2K2300
10070538
DAVITA PRINCETON DIALYSIS CENTER
2227 SHERMAN DR
PRINCETON
IN
47670
9DTQRRN00









Page 94 of 94

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10260098
DAVITA LYNN HAVEN AT HOME 09725
404 E 24TH ST
LYNN HAVEN
FL
32444
9DWXLQQ00
10232109
DAVITA HIOAKS #6263 HOME HEMO
681 HIOAKS RD STE D
RICHMOND
VA
23225
9E8CB1J00
10139973
DAVITA ENCINITAS
332 SANTA FE DR STE 100
ENCINITAS
CA
92024
9EKJBQR00
10135019
DAVITA GARFIELD HEMODIALYSIS CENTER
118 HILLIARD AVE
MONTEREY PARK
CA
91754
9EMXV8900
10062595
DAVITA CORNERSTONE DIALYSIS AT HOME
23857 GREENFIELD RD
SOUTHFIELD
MI
48075
9ENB4RG00
10067280
DAVITA MIDWEST FAIRBORN DIALYSIS
1266 N BROAD ST
FAIRBORN
OH
45324
9F8CMLF00
10267232
DAVITA #11215 VISTA DEL SOL DIALYSIS
15002 AMARGOSA RD
VICTORVILLE
CA
92394
9FD1CBP00
10262247
DAVITA #11171 NORTHSIDE HOME TRAINING
2550 W ADDISON ST STE A4
CHICAGO
IL
60618
9FGHHRT00
10094869
DAVITA, INC
3028 N SERVICE DR
RED WING
MN
55066
9FGLA6500
10223590
DAVITA INC
1208 N ARLINGTON AVE
INDIANAPOLIS
IN
46219
9FGQJ6J00
10160690
DAVITA WYLIE DIALYSIS
941 S WESTGATE WAY
WYLIE
TX
75098
9FHM8LK00
10139929
DAVITA FLAMINGO PARK KIDNEY CENTER
901 E 10TH AVE
HIALEAH
FL
33010
9FLRE1F00
10178538
DAVITA INC
1453 DENVER AVE
LOVELAND
CO
80538
9FPA1PD00
10139393
DAVITA MACOMB KIDNEY CENTER
28295 SCHOENHERR RD STE A
WARREN
MI
48088
9FQRHBX00
10139058
DAVITA SAN JUAN CAPISTRANO SOUTH
31736 RANCHO VIEJO RD STE B
SAN JUAN CAPISTRANO
CA
92675
9FTMWHG00
10276594
DAVITA INTERSTATE DRIVE DIALYSIS 11449
1843 FOREMAN DR STE B
COOKEVILLE
TN
38501
9G17L7P00
10277418
DAVITA VINTAGE DIALYSIS 11155
20025 CHASEWOOD PARK DR
HOUSTON
TX
77070
9G3W6NH00
10241601
DAVITA PIKE COUNTY DIALYSIS
609 W EMMITT AVE
WAVERLY
OH
45690
9GFG9NG00
10178811
DAVITA POWER ROAD DIALYSIS PD 04281
301 S POWER RD STE 104
MESA
AZ
85206
9GJ5LDB00
10179750
DAVITA PALATKA
326 ZEAGLER DR
PALATKA
FL
32177
9GX1GBE00
10136549
DAVITA KIDNEY CARE OF LAUREL
14631 LAUREL BOWIE RD
LAUREL
MD
20707
9H5EAXG00
10030593
DAVITA
1730 WRIGHT AVE
ALMA
MI
48801
9J2BM7Y00
10135756
DAVITA EFFINGHAM NORTH
1451 GA HIGHWAY 21 S
SPRINGFIELD
GA
31329
9J4HD5V00
10222795
DAVITA, INC
19720 GOVERNORS HWY STE 2
FLOSSMOOR
IL
60422
9JAM90X00
10140037
DAVITA SAINT LOUIS DIALYSIS CENTER
2610 CLARK AVE
SAINT LOUIS
MO
63103
9JKI87900
10176150
DAVITA RIVERVIEW DIALYSIS
18236 FORT ST
RIVERVIEW
MI
48193
9JN7XXG00
10271976
DAVITA GLENSIDE AT HOME 09781
7001 W BROAD ST
RICHMOND
VA
23294
9JXCYXW00
10065115
DAVITA RIVER CENTER DIALYSIS
117 N JEFFERSON ST
MILWAUKEE
WI
53202
9JXQLLL00
10139581
DAVITA KETTERING
5721 BIGGER RD
KETTERING
OH
45440
9JYA7JQ00
10135186
DAVITA UPLAND DIALYSIS
600 N 13TH AVE
UPLAND
CA
91786
9K27UVR00
10137863
DAVITA GRAHAM DIALYSIS CENTER
10219 196TH STREET CT E STE C
GRAHAM
WA
98338
9K7P1RH00
10175917
DAVITA SAVANNAH GATEWAY DIALYSIS
5973 OGEECHEE RD
SAVANNAH
GA
31419
9KA5T9A00
10161648
DAVITA RED HAWK DIALYSIS
4348 WOODLANDS BLVD STE 131
CASTLE ROCK
CO
80104
9KJCEKM00
10241321
DAVITA #5267 COLTON RANCH
1405 W VALLEY BLVD
COLTON
CA
92324
9KNNVNL00
10034010
DAVITA BEVERLY DIALYSIS
8109 S WESTERN AVE
CHICAGO
IL
60620
9KR6CFH00
10136047
DAVITA GROVE CITY DIALYSIS
4155 KELNOR DR
GROVE CITY
OH
43123
9LC069L00
10136303
DAVITA UTICA AVENUE DIALYSIS
1305 UTICA AVE
BROOKLYN
NY
11203
9P5B65P00









Page 95 of 95

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10027296
DAVITA CLARKSVILLE
231 HILLCREST DR
CLARKSVILLE
TN
37043
9ULO5K100
10082148
DAVITA ASHTABULA DIALYSIS
1614 W 19TH ST
ASHTABULA
OH
44004
9VWATVY00
10082986
DAVITA CLEARLAKE DIALYSIS CENTER
14400 OLYMPIC DR
CLEARLAKE
CA
95422
A05J76B00
10134733
DAVITA HESPERIA DIALYSIS CENTER
14135 MAIN ST STE 501
HESPERIA
CA
92345
A06P0MR00
10096441
DAVITA LAS VEGAS DIALYSIS CENTER
150 S VALLEY VIEW BLVD
LAS VEGAS
NV
89107
A076KCJ00
10246559
DAVITA GARDEN GROVE HARBOR DIALYSIS
13054 HARBOR BLVD
GARDEN GROVE
CA
92843
A09VA1P00
10139852
DAVITA WEST BOUNTIFUL DIALYSIS
724 W 500 S STE 300
WOODS CROSS
UT
84087
A0EJT9900
10190180
DAVITA MOUNTAINEER DIALYSIS
2958 ROBERT C BYRD DR
BECKLEY
WV
25801
A0JT05R00
10083113
DAVITA LOOP RENAL CENTER
1101 S CANAL ST
CHICAGO
IL
60607
A0LRP5G00
10167772
DAVITA 5190
440 N 11TH AVE
HANFORD
CA
93230
A0V42GR00
10140832
DAVITA BROOKHOLLOW DIALYSIS
4918 W 34TH ST
HOUSTON
TX
77092
A0XXBVA00
10139968
DAVITA WHITESQUARE DIALYSIS CENTER
1 NASHUA CT STE E
BALTIMORE
MD
21221
A14VT0300
10135585
DAVITA MARYVILLE DIALYSIS PD 01910
2102 VADALABENE DR STE B
MARYVILLE
IL
62062
A19TFJB00
10270073
DAVITA ALBERMARLE NC DIALYSIS 11319
101 DAVITA LN
ELIZABETH CITY
NC
27909
A1E18CA00
10227936
DAVITA OVIEDO DIALYSIS
7560 RED BUG LAKE RD
OVIEDO
FL
32765
A1H7QWL00
10069660
DAVITA SMOKY MOUNTAIN DIALYSIS
1611 ANDREWS RD
MURPHY
NC
28906
A1MK2K300
10136326
DAVITA MUSKOGEE COMMUNITY DIALYSIS CENTER
2316 W SHAWNEE ST
MUSKOGEE
OK
74401
A1P0J8R00
10110642
DAVITA SANTEE DIALYSIS
228 BRADFORD BLVD
SANTEE
SC
29142
A1WP2DB00
10139321
DAVITA SHEEPSHEAD BAY RENAL CARE CENTER
26 BRIGHTON 11TH ST
BROOKLYN
NY
11235
A20RBQ400
10140616
DAVITA CORNERHOUSE DIALYSIS
2005 NAGLEE AVE
SAN JOSE
CA
95128
A24H6EH00
10256598
DAVITA PALOMBA DRIVE AT HOME
51 PALOMBA DR
ENFIELD
CT
6082
A2HC92G00
10031587
DAVITA LOWRY DIAYSIS CENTER
7465 E 1ST AVE STE A
DENVER
CO
80230
A2J038600
10136524
DAVITA DIALYSIS - LOWRY AT HOME
7465 E 1ST AVE
DENVER
CO
80230
A2J0386F1
10136627
DAVITA TAMARAC ARTIFICIAL KIDNEY CENTER
7140 W MCNAB RD
TAMARAC
FL
33321
A2KTRR700
10277850
DAVITA ATLAS PARK DIALYSIS 05475
8000 COOPER AVE
GLENDALE
NY
11385
A2L4VGC00
10137570
DAVITA HENDERSON DIALYSIS CENTER
1002 US HIGHWAY 79 N
HENDERSON
TX
75652
A2PJ4XL00
10133766
DAVITA ONTARIO DIALYSIS
1950 S GROVE AVE STE A
ONTARIO
CA
91761
A2VFR1E00
10134771
DAVITA PASADENA FOOTHILLS
3722 E COLORADO BLVD
PASADENA
CA
91107
A346L5D00
10277420
DAVITA BEATRICE AT HOME 09797
5200 HOSPITAL PKWY
BEATRICE
NE
68310
A3HQXGX00
10135962
DAVITA #3556
230 VAN SCIVER PKWY
WILLINGBORO
NJ
8046
A3JG6TB00
10138394
DAVITA LONGVIEW AT HOME
425 N FREDONIA ST
LONGVIEW
TX
75601
A3PEV8J00
10256579
DAVITA TWO RIVERS AT HOME 09723
100 WINTERS ST STE 12B
WEST POINT
VA
23181
A3X6W1D00
10253800
DAVITA WEST HOUSTON HOME DIALYSIS 11126
1319 W SAM HOUSTON PKWY N STE 130
HOUSTON
TX
77043
A44022M00
10085119
DAVITA WADSWORTH DIALYSIS
195 WADSWORTH RD STE 302
WADSWORTH
OH
44281
A45390V00
10020148
DAVITA WEST APPLETON DIALYSIS
10130 W APPLETON AVE STE 500
MILWAUKEE
WI
53225
A48DP2Q00
10202386
DAVITA BUDFIELD STREET HOME DIALYSIS
350 BUDFIELD ST
JOHNSTOWN
PA
15904
A4BDL9W00









Page 96 of 96

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135657
DAVITA PIKESVILLE DIALYSIS
6609 REISTERSTOWN RD STE 100
BALTIMORE
MD
21215
A4E4D2B00
10133148
DAVITA WEST TALLAHASSEE DIALYSIS
5857 W TENNESSEE ST
TALLAHASSEE
FL
32304
A4FL10F00
10135423
DAVITA HOPEWELL DIALYSIS CENTER
301 W BROADWAY
HOPEWELL
VA
23860
A4JW81200
10135952
DAVITA KALAMAZOO CENTRAL DIALYSIS
535 S BURDICK ST STE 110
KALAMAZOO
MI
49007
A4M2MJ700
10202380
DAVITA 5429
3409 BIRNEY AVE
MOOSIC
PA
18507
A4PVTVM00
10138739
DAVITA BLOOMFIELD PITTSBURGH DIALYSIS
5171 LIBERTY AVE STE C
PITTSBURGH
PA
15224
A4RCDJD00
10135874
DAVITA, INC
1445 30TH ST
SAN DIEGO
CA
92154
A4TV3KP00
10105256
DAVITA NIAGARA FALLS KIDNEY CARE CENTER
621 10TH ST
NIAGARA FALLS
NY
14301
A4X16BT00
10264851
DAVITA #11266 BELFAIR DIALYSIS
23961 NE STATE ROUTE 3
BELFAIR
WA
98528
A505R0B00
10138091
DAVITA COLUMBUS WEST HOME TRAINING
1391 GEORGESVILLE RD
COLUMBUS
OH
43228
A50FPRA00
10140255
DAVITA WOODBURY DIALYSIS UNIT
1850 WEIR DR STE 3
WOODBURY
MN
55125
A54E4KL00
10181975
DAVITA MIAMI CAMPUS ACUTES #6323 DIALYSIS
1951 NW 7TH AVE STE 500
MIAMI
FL
33136
A57003P00
10162561
DAVITA CARROLLWOOD DIALYSIS
14358 N DALE MABRY HWY
TAMPA
FL
33618
A57AGJV00
10265285
DAVITA PARK HILL DIALYSIS
1151 HOSPITAL DR
FREDERICKSBURG
VA
22401
A59THHF00
10253118
DAVITA 11209 APOLLO
30 25TH AVE S
SAINT CLOUD
MN
56301
A5E60BA00
10083979
DAVITA LEE STREET DIALYSIS
5155 LEE ST NE
WASHINGTON
DC
20019
A5N4LA100
10185905
DAVITA AUBURN ROAD DIALYSIS
7611 AUBURN RD
PAINESVILLE
OH
44077
A5NLE9A00
10050607
DAVITA AHOSKIE DIALYSIS
129 HERTFORD COUNTY HIGH RD
AHOSKIE
NC
27910
A5Q7PJK00
10179190
DAVITA CATHEDRAL CITY DIALYSIS
30885 DATE PALM DR
CATHEDRAL CITY
CA
92234
A5QT3VW00
10111255
DAVITA POOLER DIALYSIS
54 TRADERS WAY
POOLER
GA
31322
A654Y3Q00
10139881
DAVITA FIVE STAR DIALYSIS CENTER
2400 TECH CENTER CT
LAS VEGAS
NV
89128
A6JC45K00
10264005
DAVITA LITTLESTOWN DIALYSIS CENTER
43 S COLUMBUS AVE
LITTLESTOWN
PA
17340
A6PGHKM00
10255518
DAVITA DELTONA AT HOME
1200 DELTONA BLVD STE 26
DELTONA
FL
32725
A6PHY1L00
10133042
DAVITA DAYTONA BEACH AT HOME
578 HEALTH BLVD
DAYTONA BEACH
FL
32114
A6WB5YQ00
10140507
DAVITA RIVER PARISH DIALYSIS
2880 W AIRLINE HWY
LA PLACE
LA
70068
A70QJA000
10274859
DAVITA ALAMANCE COUNTY DIALYSIS 11259
829 S MAIN ST
GRAHAM
NC
27253
A72RMXT00
10138511
DAVITA EAGAN DIALYSIS
2750 BLUE WATERS RD STE 300
EAGAN
MN
55121
A72YQ7E00
10215049
NEWARK WAYNE DIALYSIS CENTER
1120 S MAIN ST
NEWARK
NY
14513
A7ADCVB00
10265342
DAVITA BULL RUN DIALYSIS 11320
9420 FORESTWOOD LN STE 100
MANASSAS
VA
20110
A7BH68N00
10255159
DAVITA NEW LENOX HT AT HOME 09715
1890 SILVER CROSS BLVD STE 465
NEW LENOX
IL
60451
A7BW2PF00
10083960
DAVITA WINTER PARK DIALYSIS
3727 N GOLDENROD RD STE 101
WINTER PARK
FL
32792
A7D26JL00
10201922
DAVITA EAST VALLEY
14050 PILOT KNOB RD STE 100
SAINT PAUL
MN
55124
A7DRW8P00
10261106
DAVITA CORNING DIALYSIS 4258
8 W PULTENEY ST STE 101
CORNING
NY
14830
A7PLNKY00
10133057
DAVITA BALLENGER POINTE DIALYSIS
2262 S BALLENGER HWY
FLINT
MI
48503
A844YXL00
10252774
DAVITA 4449 NIAGRA CENTER
2932 MILITARY RD
NIAGARA FALLS
NY
14304
A84BYFA00
10270831
DAVITA PRAIRIEVILLE DIALYSIS 11258
17123 COMMERCE CENTRE DR
PRAIRIEVILLE
LA
70769
A8A3XXP00
10185221
DAVITA GASTON DIALYSIS
5224 HIGHWAY 321
GASTON
SC
29053
A8J3TNK00









Page 97 of 97

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10267209
DAVITA WEST HOUSTON HOME AT HOME
1319 W SAM HOUSTON PKWY N STE 130
HOUSTON
TX
77043
A8N24CN00
10265095
DAVITA #11194 HUNTINGTON DIALYSIS
390 S FAIR OAKS AVE STE 120
PASADENA
CA
91105
A8XD2PJ00
10201266
DAVITA TULLY ROAD HOME TRAINING 05451
1290 TULLY RD STE 60
SAN JOSE
CA
95122
A908RVD00
10135373
DAVITA ROSEMEAD SPRINGS DIALYSIS CENTER
3212 ROSEMEAD BLVD
EL MONTE
CA
91731
A96D89J00
10112111
DAVITA 11115
1261 ROUTE 38
HAINESPORT
NJ
8036
A99023X00
10150378
DAVITA HACKENSACK DIALYSIS
113 W ESSEX ST
MAYWOOD
NJ
7607
A9CB5MX00
10230317
DAVITA ACE DIALYSIS
14512 LEE RD
HUMBLE
TX
77396
A9EGXMW00
10112119
DAVITA WILLIAMSTOWN
103 BARNES RD STE A
WILLIAMSTOWN
KY
41097
A9ETQ9P00
10219315
DAVITA, INC
8144 W BROWARD BLVD
PLANTATION
FL
33324
A9G3EGW00
10139779
DAVITA, INC
3515 SWISS AVE STE A
DALLAS
TX
75204
A9GRLR200
10139096
DAVITA GOLDSBORO SOUTH DIALYSIS
1704 WAYNE MEMORIAL DR
GOLDSBORO
NC
27534
A9PPV6Y00
10140523
DAVITA #6133 AT HOME
909 N TOPEKA ST
WICHITA
KS
67214
A9XGG7J00
10163109
DAVITA GREENBRIER AT HOME
9745 SENECA TRL S
LEWISBURG
WV
24901
A9XVQQR00
10026555
DAVITA ROME DIALYSIS
15 JOHN MADDOX DR NW
ROME
GA
30165
AA9HH2T00
10134269
DAVITA SETON DRIVE DIALYSIS
4800 SETON DR
BALTIMORE
MD
21215
AB0JLWL00
10136865
LONG ISLAND RENAL CENTER
3460 GREAT NECK RD
AMITYVILLE
NY
11701
AB43CHL00
10111524
DAVITA OCEAN SPRINGS DIALYSIS
13150 PONCE DE LEON DR
OCEAN SPRINGS
MS
39564
AB976QX00
10085113
DAVITA EAST AURORA DIALYSIS
482 S CHAMBERS RD
AURORA
CO
80017
ABF72KT00
10188102
DAVITA BROWNSBURG DIALYSIS
124 E NORTHFIELD DR
BROWNSBURG
IN
46112
ABQNLCV00
10134666
DAVITA MCKINNEY DIALYSIS
4717 MEDICAL CENTER DR
MCKINNEY
TX
75069
ABVRRMK00
10138750
DAVITA WESTMINSTER DIALYSIS CENTER
9053 HARLAN ST STE 90
WESTMINSTER
CO
80031
ABWB75400
10140825
DAVITA CENTRAL MESA DIALYSIS CENTER
1134 E UNIVERSITY DR
MESA
AZ
85203
ABYQH0Q00
10118096
DAVITA, INC
637 DUNN RD
HAZELWOOD
MO
63042
AC3EG2L00
10135746
DAVITA RIVERCENTER DIALYSIS
1123 N MAIN AVE
SAN ANTONIO
TX
78212
AC8ET3400
10190548
DAVITA INC
377 BOXWOOD LN
PEARISBURG
VA
24134
AC8RCKH00
10202389
DAVITA WEST ORANGE DIALYSIS
375 MOUNT PLEASANT AVE
WEST ORANGE
NJ
7052
AC9DH8X00
10134582
DAVITA PEARLAND DIALYSIS
6516 BROADWAY ST STE 122
PEARLAND
TX
77581
ACAMR2B00
10137937
DAVITA CORYDON DIALYSIS
1937 OLD HIGHWAY 135 NW STE B
CORYDON
IN
47112
ACBW6HG00
10044399
DAVITA FORT MYERS DIALYSIS
4220 EXECUTIVE CIR STE 38
FORT MYERS
FL
33916
ACJ0J9X00
10258731
DAVITA GOLDEN GATE DIALYSIS 02482
2700 GEARY BLVD
SAN FRANCISCO
CA
94118
ACKBKBC00
10010656
DAVITA FABER PLACE DIALYSIS
3801 FABER PLACE DR
NORTH CHARLESTON
SC
29405
ACRYRBD00
10272587
DAVITA MACHESNEY PARK DIALYSIS 11312
7170 N PERRYVILLE RD
MACHESNEY PARK
IL
61115
ACWC6AA00
10083987
DAVITA UNION CITY DIALYSIS
6851 SHANNON PKWY
UNION CITY
GA
30291
AD2PMXX00
10064719
DAVITA TAYLORVILLE
901 W SPRESSER ST
TAYLORVILLE
IL
62568
ADE2JPB00
10136021
DAVITA SPRINGDALE DIALYSIS
2070 MCKENZIE RD STE B
SPRINGDALE
AR
72762
ADFCC5V00
10013833
DAVITA PALM COAST DIALYSIS
13 KINGSWOOD DR STE A
PALM COAST
FL
32137
ADGBQFJ00
10252860
DAVITA ELKHART AT HOME
1401 N MICHIGAN ST
ELKHART
IN
46514
ADKRNQB00









Page 98 of 98

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10252776
DAVITA SALEM HOME TRAINING 05484
1201 RICKER RD
SALEM
IL
62881
ADT001H00
10104403
DAVITA-GERMANTOWN AT HOME
20111 CENTURY BLVD
GERMANTOWN
MD
20874
ADV54JA00
10110903
DAVITA DOCTORS DIALYSIS OF EAST LOS ANGELES
950 S EASTERN AVE
LOS ANGELES
CA
90022
ADXYF1Y00
10270842
DAVITA 11343 WESTERN RIDGE
6909 GOOD SAMARITAN DR STE C
CINCINNATI
OH
45247
AF5TJ8E00
10176923
DAVITA LOURDES CAMDEN DIALYSIS
1601 HADDON AVE
CAMDEN
NJ
8103
AFLPFM000
10132511
DAVITA SPARTA DIALYSIS
150 SAM WALTON DR
SPARTA
TN
38583
AFNCJ4B00
10134421
DAVITA RIDGECREST DIALYSIS
12249 ROJAS DR
EL PASO
TX
79936
AFRGHLY00
10163849
DAVITA FRONT ROYAL DIALYSIS CENTER
1360 N SHENANDOAH AVE
FRONT ROYAL
VA
22630
AFVHAMX00
10246927
DAVITA LAKE MARY AT HOME 09672
39 SKYLINE DR STE 1001
LAKE MARY
FL
32746
AFWEKFY00
10111088
DAVITA CEDAR LANE DIALYSIS
6334 CEDAR LN STE 101
COLUMBIA
MD
21044
AFWHPMD00
10162985
DAVITA INC
1000 SAINT LOUIS AVE STE 101
FORT WORTH
TX
76104
AG16PBX00
10176655
DAVITA ALPENA ACUTES
301 OXBOW DR
ALPENA
MI
49707
AG3LFJC00
10138861
DAVITA CARROLL COUNTY
193 STONER AVE STE 120
WESTMINSTER
MD
21157
AGBHY7N00
10083659
DAVITA JACKSON SOUTH DIALYSIS
1015 FRONTAGE RD
JACKSON
MS
39204
AGCGY6M00
10166705
DAVITA, INC
74 CAMARITAS AVE
SOUTH SAN FRANCISCO
CA
94080
AGGE7KB00
10138919
DAVITA TACOMA DIALYSIS
3401 S 19TH ST
TACOMA
WA
98405
AGJ0KQJ00
10053840
DAVITA TURLOCK DIALYSIS CLINIC
50 W SYRACUSE AVE
TURLOCK
CA
95380
AGLL5CD00
10133764
DAVITA, INC
102 E BURKHALTER AVE
BUENA VISTA
GA
31803
AGNXFYN00
10070603
DAVITA BELCARO DIALYSIS CENTER
755 S COLORADO BLVD
DENVER
CO
80246
AH7QC7700
10137808
DAVITA DURANGO DIALYSIS CENTER
72 SUTTLE ST STE D
DURANGO
CO
81303
AHJ7AKB00
10139787
DAVITA, INC
31470 ECORSE RD
ROMULUS
MI
48174
AJ2PN4B00
10040809
DAVITA PLAINFIELD
1200 RANDOLPH RD
PLAINFIELD
NJ
7060
AJ55FBT00
10264572
DAVITA GAINESVILLE NEWBERRY DIALYSIS 05215
1177 NW 64TH TER
GAINESVILLE
FL
32605
AJ5RCXY00
10096046
DAVITA NEWNAN DIALYSIS
242 BULLSBORO DR
NEWNAN
GA
30263
AJ6HAKA00
10138703
DAVITA SANTA ROSA DIALYSIS AT HOME #6036
5819 HIGHWAY 90
MILTON
FL
32583
AJ9HPFN00
10178525
DAVITA GROVE DIALYSIS
1111 NEO LOOP
GROVE
OK
74344
AJALRYD00
10083097
DAVITA LYNBROOK DIALYSIS CENTER
147 SCRANTON AVE
LYNBROOK
NY
11563
AJCATX500
10138355
DAVITA INDIAN WELLS VALLEY DIALYSIS
212 S RICHMOND RD
RIDGECREST
CA
93555
AJG2ABW00
10185913
DAVITA ROCK CREEK DIALYSIS
5544 NORBECK RD
ROCKVILLE
MD
20853
AJMTNRM00
10260469
DAVITA PORTLAND DIALYSIS 11086
2118 PORTLAND AVE
LOUISVILLE
KY
40212
AJNN0DG00
10258067
DAVITA BELVIDERE DIALYSIS 11112
1751 HENRY LUCKOW LN
BELVIDERE
IL
61008
AJW3X6V00
10140710
DAVITA DESERT SPRINGS DIALYSIS
2110 E FLAMINGO RD
LAS VEGAS
NV
89119
AK9Y82B00
10254680
DAVITA FORT BROWN DIALYSIS 05175
2000 BOCA CHICA BLVD
BROWNSVILLE
TX
78521
AKA6F8X00
10040443
DAVITA LANCASTER SC DIALYSIS
1100 W MEETING ST
LANCASTER
SC
29720
AKALWRC00
10247929
DAVITA HARRISBURG HT AT HOME 09657
303 S COMMERCIAL ST STE 15
HARRISBURG
IL
62946
AKD3T8B00









Page 99 of 99

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10138414
DAVITA WEST SHORE AT HOME 06163
550 N 12TH ST
LEMOYNE
PA
17043
AKGNN9T00
10136191
DAVITA GREENSBURG DIALYSIS
1531 N COMMERCE EAST DR STE 6
GREENSBURG
IN
47240
AKPVHC700
10134876
DAVITA FLEUR DE LIS DIALYSIS
5555 BULLARD AVE STE 110
NEW ORLEANS
LA
70128
AKT6JEQ00
10150247
DAVITA #05129 CHARLES TOWNE HOME PROGRAM
1964 ASHLEY RIVER RD STE D2
CHARLESTON
SC
29407
AKVPGNH00
10140403
DAVITA ANTELOPE DIALYSIS CENTER
6406 TUPELO DR STE A
CITRUS HEIGHTS
CA
95621
AL1G07J00
10026078
DAVITA WALTERBORO DIALYSIS
302 RUBY ST
WALTERBORO
SC
29488
AL3FR9D00
10137425
DAVITA MERIDIAN PARK
19255 SW 65TH AVE STE 100
TUALATIN
OR
97062
ALDP3WW00
10106554
WISCONSIN RAPID DAVITA DIALYSIS
1041 HILL ST STE B
WISCONSIN RAPIDS
WI
54494
AO828DT00
10135103
DAVITA ORLANDO DIALYSIS
116 STURTEVANT ST
ORLANDO
FL
32806
AQVTUL300
10179106
DAVITA TOPEKA DIALYSIS
634 SW MULVANE ST STE 300
TOPEKA
KS
66606
AW7AXAU00
10135082
DAVITA EAST WICHITA DIALYSIS CENTER
320 N HILLSIDE ST
WICHITA
KS
67214
AYT5A7N00
10138838
DAVITA GATEWAY PLAZA DIALYSIS
1580 W ROSECRANS AVE
COMPTON
CA
90220
B03JLEW00
10140178
DAVITA GRAND JUNCTION ACUTES
710 WELLINGTON AVE STE 20
GRAND JUNCTION
CO
81501
B06GMK300
10242383
DAVITA 11131
1444 BEACH AVE
ATLANTIC BEACH
FL
32233
B08QYEL00
10099548
DAVITA KIDNEY HOME CENTER
2245 ROLLING RUN DR STE 1
BALTIMORE
MD
21244
B0AK87K00
10138697
DAVITA STONECREST DIALYSIS
1302 E STATE ST
ROCKFORD
IL
61104
B0F0RCT00
10135079
DAVITA # 1557 FLINT DIALYSIS
2 HURLEY PLZ STE 115
FLINT
MI
48503
B0FPRDJ00
10268049
DAVITA DIXON KIDNEY AT HOME
1131 N GALENA AVE
DIXON
IL
61021
B0LK99Y00
10138920
DAVITA, INC
1030 N SUSQUEHANNA TRL
SELINSGROVE
PA
17870
B0LKTR000
10135933
DAVITA BENTON DIALYSIS
1151 ROUTE 14 W
BENTON
IL
62812
B0LNKMP00
10223589
DAVITA MARKET COMMONS DIALYSIS CENTER
1350 FARROW PKWY STE 100
MYRTLE BEACH
SC
29577
B0W1BYH00
10138084
DAVITA CARABELLO DIALYSIS CENTER
757 E WASHINGTON BLVD
LOS ANGELES
CA
90021
B0YKYKB00
10261931
DAVITA #11242 GLENARDEN DIALYSIS
9701 PHILADELPHIA CT STE A
LANHAM
MD
20706
B1CGFRA00
10133182
DAVITA DODGE COUNTY DIALYSIS
1949 E 23RD AVE S
FREMONT
NE
68025
B1F6NRB00
10083638
DAVITA LAS VEGAS RENAL CENTER
2333 RENAISSANCE DR
LAS VEGAS
NV
89119
B1F9NTG00
10104683
DAVITA WILLOW CREEK DIALYSIS
1139 WARWICK WAY
RACINE
WI
53406
B1HLAVJ00
10241324
DAVITA 11105
2810 N KICKAPOO AVE
SHAWNEE
OK
74804
B1M0PQD00
10025800
DAVITA HEB DIALYSIS CENTER
1809 FOREST RIDGE DR
BEDFORD
TX
76022
B1WE1XK00
10137292
DAVITA SOUNDVIEW DIALYSIS CENTER
1622 BRUCKNER BLVD
BRONX
NY
10473
B1X8PNT00
10111832
DAVITA, INC
1230 EKHART ST NE
GRAND RAPIDS
MI
49503
B1XBC0W00
10140281
DAVITA ROSEBURG MERCY DIALYSIS
2410 NW EDENBOWER BLVD
ROSEBURG
OR
97471
B25YNNQ00
10132855
DAVITA NASHUA
38 TYLER ST STE 100
NASHUA
NH
3060
B2AHMC200
10082141
DAVITA CLEVELAND DIALYSIS CENTER
202 E FORT WORTH ST
CLEVELAND
TX
77327
B2AW8QH00
10256983
DAVITA BEVERLYWOOD AT HOME 09727
2080 CENTURY PARK E
LOS ANGELES
CA
90067
B2DA49D00
10232866
DAVITA INC
16750 HIGHWAY 3
WEBSTER
TX
77598
B2DJGPE00
10272584
DAVITA 11326 SHILOH
800 N SHILOH RD
GARLAND
TX
75042
B2VX0QV00
10256984
DAVITA LYNN HAVEN DIALYSIS 11027
404 E 24TH ST
LYNN HAVEN
FL
32444
B31YY5G00









Page 100 of 100

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135215
DAVITA RADFORD AT HOME
600 E MAIN ST
RADFORD
VA
24141
B33MLNB00
10065035
DAVITA, INC
500 MCCARTY LN
JACKSON
OH
45640
B3833JB00
10229180
DAVITA, INC
4130 WHITE HOUSE PKWY
WARM SPRINGS
GA
31830
B3G1GAL00
10140356
DAVITA ORLANDO NORTH DIALYSIS
5135 ADANSON ST STE 700
ORLANDO
FL
32804
B3HA1GM00
10138409
DAVITA TENNESSEE VALLEY DIALYSIS CENTER
107 WOODLAWN DR
JOHNSON CITY
TN
37604
B3KLQHQ00
10275525
DAVITA LAKE SEMINOLE DIALYSIS 11262
10799 PARK BLVD
SEMINOLE
FL
33772
B3RP3YV00
10025489
DAVITA PLANTATION
7061 CYPRESS RD STE 103
PLANTATION
FL
33317
B3U8MKM00
10134291
DAVITA NORTH COLORDO SPRINGS DIALYSIS
6071 E WOODMEN RD STE 100
COLORADO SPRINGS
CO
80923
B40X73M00
10149740
DAVITA PAOLI DIALYSIS
555 W LONGEST ST
PAOLI
IN
47454
B4AD2AE00
10139984
DAVITA, INC
203 E 2ND AVE
ESCONDIDO
CA
92025
B4FX39300
10026769
DAVITA PIKES PEAK DIALYSIS CENTER
2002 LELARAY ST STE 130
COLORADO SPRINGS
CO
80909
B4RVWA700
10069479
DAVITA SEARCY DIALYSIS
3208 LANGLEY DR
SEARCY
AR
72143
B4T25VA00
10269674
DAVITA #4435 BROWNWOOD DIALYSIS
2511 CROCKETT DR
BROWNWOOD
TX
76801
B5207QF00
10070390
DAVITA MISSION HILLS DIALYSIS
2700 N STANTON ST
EL PASO
TX
79902
B580BYX00
10139990
DAVITA RENAL PD CENTRAL
3660 PARK SIERRA DR
RIVERSIDE
CA
92505
B5E6Y4200
10258708
DAVITA PHOENIX HOME DIALYSIS 11238
5115 E THOMAS RD STE 100
PHOENIX
AZ
85018
B5GPKRW00
10139650
DAVITA COLUMBUS DIALYSIS CENTER
6228 BRADLEY PARK DR STE B
COLUMBUS
GA
31904
B5RVG9R00
10261915
DAVITA #11121 WESTLAKE VILLAGE DIALYSIS
30730 RUSSELL RANCH RD STE A
WESTLAKE VILLAGE
CA
91362
B5WT0EJ00
10241230
DAVITA 11081
1601 SPRING ST
JEFFERSONVILLE
IN
47130
B60RERD00
10050963
DAVITA 6848 WESLACO RENAL CENTER
910 S UTAH AVE
WESLACO
TX
78596
B61RAXG00
10273079
DAVITA DEPT OF CORRECTIONS & COMMUNITY SUPERVISION NY 01198-1
1879 DAVIS ST
ELMIRA
NY
14901
B6F45QV00
10063763
DAVTA ABERDEEN DIALYSIS
780 W BEL AIR AVE
ABERDEEN
MD
21001
B6F7DL100
10082844
DAVITA NEPHRON DIALYSIS
5820 DOWNEY AVE
LONG BEACH
CA
90805
B6FFLHD00
10111449
DAVITA AMHERST DIALYSIS
3200 COOPER FOSTER PARK RD W
LORAIN
OH
44053
B6FQJ6B00
10226124
DAVITA CYPRESS GARDEN HEIGHTS
526 BROAD ST
SUMTER
SC
29150
B6PFDLJ00
10135348
DAVITA GREENSBURG AT HOME DIALYSIS #6234
1531 N COMMERCE EAST DR STE 6
GREENSBURG
IN
47240
B6WEXWK00
10134915
DAVITA FOUR CORNERS DIALYSIS CENTER
801 W BROADWAY
FARMINGTON
NM
87401
B724C0000
10108443
DAVITA MINNEAPOLIS NORTHEAST DIALYSIS
1049 10TH AVE SE
MINNEAPOLIS
MN
55414
B7DLH1Y00
10132981
DAVITA CRESTON DIALYSIS
1700 W TOWNLINE ST STE 2B
CRESTON
IA
50801
B7H2RXP00
10276075
DAVITA SENOIA DIALYSIS 11246
105 VILLAGE CIR
SENOIA
GA
30276
B7JA1KW00
10215614
DAVITA 5412
1001 S ANNIE GLIDDEN RD
DEKALB
IL
60115
B7XL37A00
10065040
CUERO LAKEVIEW KIDNEY CENTER
1105 E BROADWAY ST
CUERO
TX
77954
B7Y5GFG00
10148376
DAVITA MEMORIAL PLAZA DIALYSIS
3901 UNIVERSITY BLVD S STE 111
JACKSONVILLE
FL
32216
B804BNL00
10228644
DAVITA INC
3568 GENDER RD
CANAL WINCHESTER
OH
43110
B82132R00
10132335
DAVITA, INC
2620 W HIGHWAY 316
CITRA
FL
32113
B887CFP00
10037838
DAVITA OMAHA CENTRAL DIALYSIS
144 S 40TH ST
OMAHA
NE
68131
B88KGYP00
10137358
DAVITA TRACY DIALYSIS
425 W BEVERLY PL STE A3010
TRACY
CA
95376
B8BTP5H00









Page 101 of 101

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10201262
DAVITA STEVENS CREEK DIALYSIS
275 DI SALVO AVE
SAN JOSE
CA
95128
B8F0L2L00
10182121
DAVITA KINGSVILLE DIALYSIS
5740 DIBBLE RD
KINGSVILLE
OH
44048
B8TF0TK00
10268388
DAVITA 11150 LAND O LAKES
2100 VIA BELLA BLVD
LAND O LAKES
FL
34639
B8TX32E00
10037355
DAVITA, INC
995 GATEWAY CENTER WAY STE 101
SAN DIEGO
CA
92102
B9CJV7H00
10252861
DAVITA COWTOWN WEST DIALYSIS 11169
2400 LANDS END BLVD STE 131
FORT WORTH
TX
76116
B9JH14P00
10132550
DAVITA GREEN BAY DIALYSIS
1751 DECKNER AVE
GREEN BAY
WI
54302
B9KXD3H00
10137103
DAVITA SHEPHERDSVILLE DIALYSIS CENTER
150 BROOKS WAY STE 15
BROOKS
KY
40109
B9TJHYB00
10186503
DAVITA LINDEN HOME DIALYSIS 05847
1431 BUSINESS CENTER CT
DAYTON
OH
45410
B9WTVBF00
10031774
CEDAR VALLEY DIALYSIS
1661 W RIDGEWAY AVE
WATERLOO
IA
50701
BA2LJ7Y00
10136008
DAVITA GROSSE POINTE DIALYSIS CENTER
18000 E WARREN AVE STE 100
DETROIT
MI
48224
BA2LRGF00
10026419
DAVITA JOHNSON COUNTY DIALYSIS
10453 W 84TH TER
LENEXA
KS
66214
BA68Z4200
10139666
DAVITA DIALYSIS CARE OF KANNAPOLIS
1607 N MAIN ST
KANNAPOLIS
NC
28081
BA7X2G700
10135100
DAVITA ASH TREE PD #1787
2666 N GROVE INDUSTRIAL DR
FRESNO
CA
93727
BAF176E00
10139952
DAVITA MARYMONT DIALYSIS CENTER
2391 NE LOOP 410 STE 211
SAN ANTONIO
TX
78217
BAKDV4H00
10136670
DAVITA DIALYSIS ONTARIO PD
515 EAST LN
ONTARIO
OR
97914
BAYGQD200
10174734
DAVITA SILICON VALLEY DIALYSIS 05221
725 RIDDER PARK DR STE 10
SAN JOSE
CA
95131
BB1D28A00
10242420
DAVITA ELKHART DIALYSIS
1401 N MICHIGAN ST
ELKHART
IN
46514
BBEN7VP00
10036032
DAVITA GATE CITY DIALYSIS
2001 BENCH RD
POCATELLO
ID
83201
BBKJALK00
10094870
DAVITA FORT WAYNE WEST DIALYSIS
4916 ILLINOIS RD STE 118
FORT WAYNE
IN
46804
BBLNECK00
10037133
DAVITA MIAMI NORTH DIALYSIS
860 NE 125TH ST
NORTH MIAMI
FL
33161
BBQL89E00
10179348
DAVITA JEWEL DIALYSIS
514 W TOWN PLZ
BESSEMER
AL
35020
BBVCPGY00
10135121
DAVITA #6317 SELLINSGROVE AT HOME
1030 N SUSQUEHANNA TRL
SELINSGROVE
PA
17870
BC7WVDY00
10242418
DAVITA, INC
402 N CARRIER PKWY STE 102
GRAND PRAIRIE
TX
75050
BC93VTN00
10140138
DAVITA DIALYSIS CARE OF ANSON COUNTY
923 E CASWELL ST
WADESBORO
NC
28170
BC9D8TA00
10255119
DAVITA MILLE LACS DIALYSIS
245 ISLE ST W
ISLE
MN
56342
BCHRHJV00
10161763
DAVITA GREEN COUNTRY DIALYSIS
5250 UTICA RIDGE RD
DAVENPORT
IA
52807
BCRKH8N00
10135223
DAVITA WHITE LANE AT HOME #6251 DIALYSIS
7701 WHITE LN
BAKERSFIELD
CA
93309
BCVREQD00
10083668
DAVITA LAWRENCEVILLE RENAL CENTER
1840 PRINCETON AVE
LAWRENCEVILLE
NJ
8648
BCYVQAG00
10174756
DAVITA PAXTON DIALYSIS
479 PORT VIEW DR STE B21
HARRISBURG
PA
17111
BDAETCH00
10134619
DAVITA JACKSONVILLE SOUTH DIALYSIS CENTER
14965 OLD SAINT AUGUSTINE RD UNIT 114
JACKSONVILLE
FL
32258
BDFT2XV00
10082907
DAVITA, INC
2310 ALCAZAR ST
LOS ANGELES
CA
90033
BDNKXF700
10111652
DAVITA VILLA OF SAINT JOHN
9030 SAINT CHARLES ROCK RD
SAINT LOUIS
MO
63114
BDV44TK00
10080714
DAVITA HUNTSVILLE DIALYSIS
521 INTERSTATE 45 S STE 20
HUNTSVILLE
TX
77340
BE0E48F00
10111814
DAVITA SWEETWATER DIALYSIS
7117 S SWEETWATER RD
LITHIA SPRINGS
GA
30122
BE0V4L900
10136637
DAVITA POINT PLACE
4747 SUDER AVE
TOLEDO
OH
43611
BELHC3600
10065017
DAVITA WESTVIEW DIALYSIS
3749 COMMERCIAL DR
INDIANAPOLIS
IN
46222
BEW4AQP00
10133894
DAVITA #5964 AT HOME
200 BREVCO PLZ
LAKE ST LOUIS
MO
63367
BF2YADD00









Page 102 of 102

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10100135
DAVITA MANZANITA HOME TRAINING CENTER #284
4005 MANZANITA AVE STE 18
CARMICHAEL
CA
95608
BFA08W400
10265534
DAVITA #11168 TANNER DIALYSIS
5655 W SAM HOUSTON PKWY N STE A
HOUSTON
TX
77041
BFE0CYE00
10267746
DAVITA SOCORRO DIALYSIS CENTER 11305
10697 N LOOP DR
SOCORRO
TX
79927
BFTF69D00
10139496
DAVITA GRAND CENTRAL DIALYSIS
800 GRAND CENTRAL MALL STE 8
VIENNA
WV
26105
BGGMD8E00
10031594
DAVITA BELDEN COMMUNITY DIALYSIS
4685 FULTON DR NW
CANTON
OH
44718
BGHY3NW00
10137762
DAVITA BAKERSFIELD BRIMHALL DIALYSIS
8501 BRIMHALL RD STE 500
BAKERSFIELD
CA
93312
BGP952W00
10246687
DAVITA 11014 MILLERSBURG
1649 S WASHINGTON ST
MILLERSBURG
OH
44654
BGQELFV00
10133560
DAVITA, INC
6114 S 1ST ST
AUSTIN
TX
78745
BH1Q42P00
10067569
DAVITA INC
115 WRIGHTS ST STE A
HOT SPRINGS
AR
71913
BJ7861G00
10025874
DAVITA TEXARKANA REGIONAL DIALYSIS
5502 MEDICAL PARKWAY DR
TEXARKANA
TX
75503
BJA8HRK00
10132583
DAVITA, INC
1840 CANYON CREST DR
TWIN FALLS
ID
83301
BJDRG5J00
10137444
DAVITA CALVERTON DIALYSIS
4780 CORRIDOR PL
BELTSVILLE
MD
20705
BJGT7HR00
10037207
DAVITA CUMMING DIALYSIS
911 MARKET PLACE BLVD STE 3
CUMMING
GA
30041
BJHFERV00
10018223
DAVITA VINCENNES DIALYSIS
700 WILLOW ST
VINCENNES
IN
47591
BJKJBY600
10240789
DAVITA CALDWELL AT HOME 06369
821 S SMEED PKWY
CALDWELL
ID
83605
BJNCMXC00
10141239
DAVITA HANFORD DIALYSIS
900 N DOUTY ST
HANFORD
CA
93230
BK5EHYT00
10065065
DAVITA PORTAGE DIALYSIS
5823 US HIGHWAY 6
PORTAGE
IN
46368
BK84EPA00
10061805
HOME DIALYSIS SERVICES OF SANDUSKY INC
2819 HAYES AVE STE 2
SANDUSKY
OH
44870
BK8KWEX00
10136481
DAVITA MISSION VIEJO
27640 MARGUERITE PKWY
MISSION VIEJO
CA
92692
BKG2C4T00
10083347
DAVITA LAGRANGE DIALYSIS
240 PARKER DR
LA GRANGE
KY
40031
BKJTFL700
10163976
DAVITA SANDHILLS DIALYSIS
809 S LONG DR STE B
ROCKINGHAM
NC
28379
BKLGTXM00
10201354
DAVITA BREVARD DIALYSIS
102 COLLEGE STATION DR
BREVARD
NC
28712
BKR48RP00
10136906
DAVITA BUFORD DIALYSIS CENTER
1550 BUFORD HWY
BUFORD
GA
30518
BKWLCAY00
10135257
DAVITA WASHINGTON DIALYSIS CENTER
154 WASHINGTON PLZ
WASHINGTON
GA
30673
BL28M4W00
10252853
DAVITA 11006 HARRISON
95 ROSEBUD PLZ
CLARKSBURG
WV
26301
C02EQBT00
10027443
DAVITA MAINLAND DIALYSIS 3478
4201 GULF FWY
LA MARQUE
TX
77568
C0604BX00
10140366
DAVITA WEST LINN DIALYSIS CENTER
19056 WILLAMETTE DR
WEST LINN
OR
97068
C0A5FFL00
10083898
DAVITA ALICE RENAL CENTER
2345 ALICE REGIONAL BLVD
ALICE
TX
78332
C0D9RXM00
10186203
DAVITA REDBIRD SMITH DIALYSIS
305 S J T STITES ST
SALLISAW
OK
74955
C0EL47M00
10246060
DAVITA SOUTHEAST FORT WORTH DIALYSIS
3845 E LOOP 820 S
FORT WORTH
TX
76119
C0FBKPB00
10275070
DAVITA DESERT SANDS HOME TRAINING 11065
78030 WILDCAT DR STE 102
PALM DESERT
CA
92211
C0L3NAX00
10261102
DAVITA TUMWATER DIALYSIS 11297
855 TROSPER RD SW STE 110
TUMWATER
WA
98512
C0PMGGJ00
10068294
DAVITA BENTONVILLE DIALYSIS
1104 SE 30TH ST
BENTONVILLE
AR
72712
C0PW2KJ00
10137556
DAVITA DAVIES COUNTY DIALYSIS
310 NE 14TH ST
WASHINGTON
IN
47501
C125X4L00
10133557
DAVITA LEITCHFIELD DIALYSIS
912 WALLACE AVE STE 106
LEITCHFIELD
KY
42754
C15KDL000
10178203
DAVITA COALINGA DIALYSIS
1147 PHELPS AVE
COALINGA
CA
93210
C17WWKW00
10110473
DAVITA ELIZABETH DIALYSIS
201 MCKEESPORT RD
ELIZABETH
PA
15037
C1DPAQF00









Page 103 of 103

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10247823
DAVITA RIDGE PARK DIALYSIS
4805 PEARL RD
CLEVELAND
OH
44109
C1JWG8G00
10223592
DAVITA INC
2551 MERCED ST
SAN LEANDRO
CA
94577
C1MKKMP00
10137141
DAVITA CORRY
300 YORK ST
CORRY
PA
16407
C20YARD00
10013264
DAVITA DERENNE DIALYSIS
5303 MONTGOMERY ST
SAVANNAH
GA
31405
C22178W00
10081646
DAVITA LAMPLIGHTER PLAZA
12654 LAMPLIGHTER SQUARE SHPG CTR
SAINT LOUIS
MO
63128
C2349PJ00
10133591
DAVITA VANDALIA DIALYSIS
301 MATTES AVE
VANDALIA
IL
62471
C25TRTW00
10152302
DAVITA NORTHEAST NEBRASKA
1603 W PROSPECT AVE
NORFOLK
NE
68701
C2E4N8R00
10134529
DAVITA BOERNE
1369 S MAIN ST
BOERNE
TX
78006
C2KM06Q00
10201984
DAVITA 5365
491 COLEMANS XING
MARYSVILLE
OH
43040
C2LHFVQ00
10145858
DAVITA APPLE AVENUE DIALYSIS
2480 E APPLE AVE
MUSKEGON
MI
49442
C2PB1VA00
10164703
DAVITA SUBURBAN CAMPUS DIALYSIS
2100 HARRISBURG PIKE
LANCASTER
PA
17601
C2VHTYH00
10135984
DAVITA WOODLAWN DIALYSIS
5060 S STATE ST
CHICAGO
IL
60609
C356BCD00
10138276
DAVITA FAIRFIELD DIALYSIS
1210 HICKS BLVD
FAIRFIELD
OH
45014
C3DG15E00
10163457
DAVITA, INC
28160 W NORTHWEST HWY
LAKE BARRINGTON
IL
60010
C3GJ4DV00
10132802
DAVITA CHATEAU DIALYSIS
720 VILLAGE RD
KENNER
LA
70065
C3MN9KH00
10082711
DAVITA, INC
344 BUDFIELD ST
JOHNSTOWN
PA
15904
C3NMG8C00
10181613
DAVITA PETERSBURG AT HOME 06181
20 MEDICAL PARK BLVD
PETERSBURG
VA
23805
C3NPXVJ00
10274865
DAVITA MONTGOMERY COUNTY AT HOME 09790
1822 SENATOR MILLER DR
HILLSBORO
IL
62049
C3WEQ5K00
10264846
DAVITA 11277 CAPE CORAL
3637 DEL PRADO BLVD S STE 202
CAPE CORAL
FL
33904
C40HRNB00
10264832
DAVITA #5445 WARNER CENTER DIALYSIS
21040 CALIFA ST
WOODLAND HILLS
CA
91367
C4143YM00
10261288
DAVITA SOCO AT HOME 09742
1384 ARMORY DR
FRANKLIN
VA
23851
C42L2EJ00
10259160
DAVITA LOCKHART DIALYSIS 11219
1806 S COLORADO ST
LOCKHART
TX
78644
C4E5F9N00
10252632
DAVITA 5465 AVALON
5807 AVALON BLVD
LOS ANGELES
CA
90011
C4J86YB00
10034141
DAVITA BLOUNT DIALYSIS
714 E HARPER AVE
MARYVILLE
TN
37804
C4LD39Q00
10019911
HILLSIDE DIALYSIS CENTER
1529 N BROAD ST
HILLSIDE
NJ
7205
C4RF70T00
10139437
DAVITA WEST PLANO DIALYSIS
5036 TENNYSON PKWY
PLANO
TX
75024
C5E4KYH00
10111384
DAVITA HEARTLAND AT HOME CLINIC #6276
925 NE 8TH ST
OKLAHOMA CITY
OK
73104
C5JEEXP00
10120619
DAVITA TEMPE DIALYSIS CENTER
2149 E WARNER RD
TEMPE
AZ
85284
C5LPABC00
10037494
DAVITA CARPENTERSVILLE DIALYSIS
2203 RANDALL RD
CARPENTERSVILLE
IL
60110
C5P0W0200
10259165
DAVITA 11223 DALE CITY
2920 DALE BLVD
DALE CITY
VA
22193
C5RM2JF00
10135149
DAVITA FOUNTAIN INN DIALYSIS
298 CHAPMAN RD
FOUNTAIN INN
SC
29644
C5Y43M800
10133476
DAVITA WEST UNION DIALYSIS
405 HIGHWAY 150 N
WEST UNION
IA
52175
C650C1000
10150282
DAVITA DARIEN DIALYSIS
5873 US HIGHWAY 17
DARIEN
GA
31305
C6H9DTE00
10263447
DAVITA #5494 LAKE MEAD DIALYSIS
713 E LAKE MEAD BLVD
NORTH LAS VEGAS
NV
89030
C6P6XBL00
10275103
DAVITA CEDAR HILL DIALYSIS 11325
439 E FM 1382
CEDAR HILL
TX
75104
C6R650K00
10136485
D AVITABAY BREEZE DIALYSIS
11550 ULMERTON RD
LARGO
FL
33778
C6RJ5MJ00
10139816
DAVITA #5087 PRINCETN JCT
88 PRINCETON HIGHTSTOWN RD
PRINCETON JUNCTION
NJ
8550
C6YG74700









Page 104 of 104

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10262724
DAVITA BALCONES DIALYSIS 11064
11150 RESEARCH BLVD STE 210
AUSTIN
TX
78759
C72PRLM00
10099072
DAVITA CENTRAL DALLAS DIALYSIS
9500 N CENTRAL EXPY
DALLAS
TX
75231
C73T32K00
10135418
DAVITA MOUNT MORRIS DIALYSIS
6141 N SAGINAW RD
MOUNT MORRIS
MI
48458
C78JPHG00
10139045
DAVITA GRAND ISLAND DIALYSIS
203 E STOLLEY PARK RD
GRAND ISLAND
NE
68801
C7BYRAT00
10137300
DAVITA CHESTER DIALYSIS
10360 IRON BRIDGE RD
CHESTER
VA
23831
C7C3DT400
10053932
DAVITA CENTRAL COAST KIDNEY CENTER
2263 S DEPOT ST
SANTA MARIA
CA
93455
C7CGELA00
10152450
DAVITA DORAL KIDNEY CENTER
7755 NW 48TH ST
DORAL
FL
33166
C7DGBWJ00
10112588
DAVITA, INC
201 W 5TH ST
BONHAM
TX
75418
C7GXHYB00
10070287
DAVITA RIVERDALE DIALYSIS CENTER
170 W 233RD ST
BRONX
NY
10463
C7TY8WE00
10246683
DAVITA GREELEY DIALYSIS
2812 W 10TH ST
GREELEY
CO
80634
C82XHJJ00
10136641
DAVITA SPRINGHURST DIALYSIS
10201 CHAMPION FARMS DR
LOUISVILLE
KY
40241
C83JEWG00
10138964
DAVITA NEW HAVEN
15 CENTER ST
NEW HAVEN
CT
6510
C842JPY00
10026536
DAVITA JONESBORO DIALYSIS
129 KING ST
JONESBORO
GA
30236
C8CGC3R00
10267753
DAVITA 11017 CIRCLE CITY
1180 W 6TH ST
CORONA
CA
92882
C8HKM6D00
10131971
DAVITA #6006 DIALYSIS CARE OF MOORE COUNTY AT HOME
16 REGIONAL DR
PINEHURST
NC
28374
C8PP4VX00
10277615
DAVITA 11012 FORT WAYNE NORTH
415 E DUPONT RD
FORT WAYNE
IN
46825
C8R46YJ00
10133447
DAVITA SAN ANTONIO AT HOME
5284 MEDICAL DR STE 100
SAN ANTONIO
TX
78229
C8RB10N00
10071274
DAVITA 4268 EL CAMPO
307 SANDY CORNER RD
EL CAMPO
TX
77437
C8X2DXT00
10262489
DAVITA SHOAL CREEK DIALYSIS
8260 N BOOTH AVE
KANSAS CITY
MO
64158
C8YCLXC00
10110522
DAVITA 12TH STREET COVINGTON DIALYSIS
1500 JAMES SIMPSON JR WAY STE 1100
COVINGTON
KY
41011
C90A0QL00
10162562
DAVITA #05303 GREER SOUTH HOME
3254 BRUSHY CREEK RD STE A
GREER
SC
29650
C90NBXG00
10011164
DAVITA, INC
107 TENNESSEE AVE
COVINGTON
TN
38019
C9328DB00
10261116
DAVITA #11257 CYPRESS GARDENS DIALYSIS
418 BROAD ST
SUMTER
SC
29150
C93GMTJ00
10134452
DAVITA PARKLAND DIALYSIS
311 140TH ST S
TACOMA
WA
98444
C96241Y00
10025596
DAVITA DAYTONA SOUTH DIALYSIS
1801 S NOVA RD
SOUTH DAYTONA
FL
32119
C9A6V1X00
10054873
DAVITA GILMER DIALYSIS
510 US HIGHWAY 271 N
GILMER
TX
75644
C9APE5300
10178911
DAVITA TIDEWATER HOME DIALYSIS
230 CLEARFIELD AVE STE 106
VIRGINIA BEACH
VA
23462
C9NAM6A00
10085862
DAVITA PREMIER KIDNEY CENTER OF NEWARK
65 S TERRACE AVE
NEWARK
OH
43055
C9TXX5D00
10071020
DAVITA UNION PLAZA DIALYSIS CENTER
810 1ST ST NE
WASHINGTON
DC
20002
C9WD6EE00
10137436
DAVITA #0408 WICHITA PD
909 N TOPEKA ST
WICHITA
KS
67214
CA86XPM00
10138535
DAVITA HUNTER CREEK DIALYSIS
14050 TOWN LOOP BLVD STE 104A
ORLANDO
FL
32837
CAPJT8V00
10133674
DAVITA FARIBAULT DIALYSIS UNIT
201 LYNDALE AVE S STE F
FARIBAULT
MN
55021
CAQ8C2Y00
10110032
DAVITA WAUSEON DIALYSIS
721 S SHOOP AVE
WAUSEON
OH
43567
CAR5ATL00
10069418
DAVITA ROXBURY AT HOME
622 ROXBURY RD
ROCKFORD
IL
61107
CAW45PG00
10267899
DAVITA HEART OF MARION AT HOME 09689
1221 DELAWARE AVE
MARION
OH
43302
CB0CVMG00
10276539
DAVITA BEECH FORK DIALYSIS 11197
600 MCGINNIS DR
WAYNE
WV
25570
CB2NBRE00
10232940
DAVITA 5138
2592 E AURORA RD
TWINSBURG
OH
44087
CB8EF1P00









Page 105 of 105

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10143536
DAVITA CAPE FEAR DIALYSIS CENTER
3005 ENTERPRISE DR
WILMINGTON
NC
28405
CB93M4P00
10181761
DAVITA MISSION VALLEY AT HOME #5922
1203 S SAINT CLAIR BLVD STE 9B
MISSION
TX
78572
CBALVJW00
10083808
DAVITA WINTER PARK HOME PERITONEAL DIALYSIS
4100 METRIC DR STE 200
WINTER PARK
FL
32792
CBF7FPD00
10132064
DAVITA WIREGRASS KIDNEY CENTER
1450 ROSS CLARK CIR STE 200
DOTHAN
AL
36301
CBFVW2V00
10133769
DAVITA FLOYD CURL DIALYSIS
9238 FLOYD CURL DR STE 102
SAN ANTONIO
TX
78240
CC95MWK00
10042661
DAVITA GAINSVILLE DIALYSIS
2545 FLINTRIDGE RD STE 130
GAINESVILLE
GA
30501
CCAVANQ00
10111437
DAVITA GREENSPRING DIALYSIS CENTER
4701 MOUNT HOPE DR STE C
BALTIMORE
MD
21215
CCC5FTD00
10254371
DAVITA FRESNO NORTH HT AT HOME 09708
6655 N MILBURN AVE
FRESNO
CA
93722
CCE39JX00
10110322
DAVITA #3891 PD
6029 WALNUT GROVE RD
MEMPHIS
TN
38120
CCND9NK00
10232214
DAVITA INC
7703 PICARDY AVE
BATON ROUGE
LA
70808
CCXLCBT00
10140726
DAVITA GWU SOUTHEAST DIALYSIS
3857A PENNSYLVANIA AVE SE
WASHINGTON
DC
20020
CCXYRFP00
10246064
DAVITA STARWOOD HOME TRAINING 11034
3425 STARR RD
ROYAL OAK
MI
48073
CD3CQPJ00
10137597
DAVITA, INC
1424 US HIGHWAY 1 STE C
SEBASTIAN
FL
32958
CD4YJ6G00
10106941
DAVITA SOUTHPOINT DIALYSIS
415 W NC HIGHWAY 54
DURHAM
NC
27713
CDBXNXH00
10110755
DAVITA CHADBOURN DIALYSIS CENTER
210 STRAWBERRY BLVD
CHADBOURN
NC
28431
CEAB1T500
10279101
DAVITA AVIAN DIALYSIS 11419
8486 BELLAIRE BLVD
HOUSTON
TX
77036
CF1Y6EA00
10185728
DAVITA GRANTS PASS II DIALYSIS 02074
1055 REDWOOD AVE
GRANTS PASS
OR
97527
CF9KCQM00
10066901
ROMANO WOODS KIDNEY CLINIC
16910 MATHIS CHURCH RD
HOUSTON
TX
77090
CF9WJYD00
10213252
DAVITA FRANKLIN TOWNSHIP DIALYSIS
80 WESTGATE PLZ
FRANKLIN
NC
28734
CFHG0TH00
10254432
DAVITA ROBINSON HT AT HOME 09718
5888 STEUBENVILLE PIKE STE 4
MC KEES ROCKS
PA
15136
CFTXT4E00
10161745
DAVITA EAST WENATCHEE DIALYSIS
300 COLORADO AVE
EAST WENATCHEE
WA
98802
CGCYC0E00
10037504
DAVITA 03092 OZARK DIALYSIS
195 BUNTING DR
OZARK
AL
36360
CGDYXQQ00
10140947
DAVITA TAHLEQUAH DIALYSIS CENTER
1373 E BOONE ST
TAHLEQUAH
OK
74464
CGF2J6Y00
10136885
DAVITA HEMET DIALYSIS CENTER
3050 W FLORIDA AVE
HEMET
CA
92545
CGQJG5M00
10123175
DAVITA #6327 MID ATLANTA HOME
418 DECATUR ST SE STE B
ATLANTA
GA
30312
CGW1BMM00
10246058
DAVITA 5487 ARCADIA OAKS
721 W HUNTINGTON DR STE A
ARCADIA
CA
91007
CGXLREF00
10133201
DAVITA SANTA PAULA DIALYSIS
253 MARCH ST
SANTA PAULA
CA
93060
CH2P92V00
10135726
DAVITA PALM SPRINGS DIALYSIS
1061 N INDIAN CANYON DR
PALM SPRINGS
CA
92262
CH86HUI00
10027162
DVA HEALTHCARE RENAL CARE, INC
1585 SULPHUR SPRING RD STE 107
BALTIMORE
MD
21227
CHQERD100
10137479
DAVITA BEVERLY HILLS DIALYSIS CENTER
50 N LA CIENEGA BLVD STE 300
BEVERLY HILLS
CA
90211
CHVAG1F00
10134924
DAVITA ARDEN HILLS DIALYSIS UNIT
3900 NORTHWOODS DR STE 110
ARDEN HILLS
MN
55112
CIHQH9R00
10185927
DAVITA LYNCHBURG AT HOME TRAINING CENTER
2091 LANGHORNE RD STE B
LYNCHBURG
VA
24501
CJ4Q5GA00
10137402
DAVITA TREASURE VALLEY DIALYSIS
3045 E ST LUKES ST STE 105
MERIDIAN
ID
83642
CJCLH3C00
10139236
DAVITA NORTH VERNON DIALYSIS
2340 N STATE HIGHWAY 7
NORTH VERNON
IN
47265
CJG1ARD00
10135155
DAVITA CENTER FOR KIDNEY DISEASE AT VENTURE
1680 NE 164TH ST
NORTH MIAMI BEACH
FL
33162
CJNTNCA00









Page 106 of 106

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10037711
DAVITA TUCSON EAST DIALYSIS
6420 E BROADWAY BLVD
TUCSON
AZ
85710
CJQ80XQ00
10280039
DAVITA NORTH EAST GEORGIA HOME TRAINING 11381
1485 JESSE JEWELL PKWY NE STE 260
GAINESVILLE
GA
30501
CJTHNPH00
10241218
DAVITA, INC
166 EAGLES GLEN PLZ
EAST STROUDSBURG
PA
18301
CJTPFME00
10267751
DAVITA NANSEMOND AT HOME 09745
3009 CORPORATE LN STE 130
SUFFOLK
VA
23434
CJY7GFV00
10038228
DAVITA PEMBROKE PINES DIALYSIS
12145 PEMBROKE RD
PEMBROKE PINES
FL
33025
CK14VFB00
10106601
DAVITA-WEST BROADWAY AT HOME
720 W BROADWAY
LOUISVILLE
KY
40202
CK30LM600
10083886
DAVITA EVANSTON RENAL CENTER
1922 DEMPSTER ST
EVANSTON
IL
60202
CK6PGPW00
10232935
DAVITA #11066 MARIGNY
2345 SAINT CLAUDE AVE
NEW ORLEANS
LA
70117
CK7RE2A00
10219314
DAVITA 5283
3934 W 24TH ST
CHICAGO
IL
60623
CK7VVXQ00
10140741
DAVITA DAYTONA BEACH DIALYSIS
578 HEALTH BLVD
DAYTONA BEACH
FL
32114
CK9758P00
10110737
DAVITA GALLERIA DIALYSIS
9160 HIGHWAY 64
LAKELAND
TN
38002
CK9A9G400
10096090
DAVITA SIOUX FALLS COMMUNITY DIALYSIS
2326 W 69TH ST
SIOUX FALLS
SD
57108
CKEEAVT00
10279097
DAVITA MID VALLEY HOME PD TRAINING 11214
1205 N MICHIGAN AVE
SAGINAW
MI
48602
CKEK8AC00
10248133
DAVITA HAMPTON ROADS HOME TRAINING 05418
11234 JEFFERSON AVE STE B
NEWPORT NEWS
VA
23601
CKGQAEQ00
10134588
DAVITA KENWOOD DIALYSIS
4259 S COTTAGE GROVE AVE STE 100
CHICAGO
IL
60653
CKMJGYF00
10135076
DAVITA WESTON DIALYSIS CENTER
2685 EXECUTIVE PARK DR STE 1
WESTON
FL
33331
CKMQH0P00
10136056
DAVITA HAYMARKET DIALYSIS
14664 GAP WAY
GAINESVILLE
VA
20155
CKP57DA00
10138785
DAVITA GRAND HOME DIALYSIS
14674 W MOUNTAIN VIEW BLVD STE 204
SURPRISE
AZ
85374
CKQTHGC00
10132831
DAVITA MAINPLACE DIALYSIS CENTER
972 W TOWN AND COUNTRY RD
ORANGE
CA
92868
CKR13F600
10187655
DAVITA - MAINPLACE AT HOME DIALYSIS
972 W TOWN AND COUNTRY RD
ORANGE
CA
92868
CKR13F6F1
10140100
DAVITA MARYVILLE AT HOME
2102 VADALABENE DR STE 2
MARYVILLE
IL
62062
CKRQQBE00
10140485
DAVITA DURANT
411 WESTSIDE DR
DURANT
OK
74701
CKVF7W900
10138017
DAVITA CROSSROADS DIALYSIS CENTER
3214 YORBA LINDA BLVD
FULLERTON
CA
92831
CKWYRK100
10139446
DAVITA SALINAS VALLEY DIALYSIS CENTER
955 BLANCO CIR STE C
SALINAS
CA
93901
CP5Q7WZ00
10026932
DAVITA BIRMINGHAM EAST
1105 E PARK DR
BIRMINGHAM
AL
35235
CWC2Q3F00
10083986
DAVITA, INC
36819 EILAND BLVD
ZEPHYRHILLS
FL
33542
D0559NJ00
10232215
DAVITA HISTORICAL HASTINGS DIALYSIS
1828 MARKET BLVD
HASTINGS
MN
55033
D098HAL00
10111973
DAVITA CLINCH RIVER DIALYSIS
702 N MAIN ST
CLINTON
TN
37716
D09P10C00
10045668
DAVITA INC
1005 RIDGE RD
ROXBORO
NC
27573
D0D9Y1Y00
10133067
DAVITA WYANDOTTE WEST DIALYSIS
11014 HASKELL AVE
KANSAS CITY
KS
66109
D0TV0FG00
10026939
DAVITA, INC
216 GRACELAND DR
DOTHAN
AL
36305
D0VHAED00
10136362
DAVITA, INC
1575 PARR AVE
DYERSBURG
TN
38024
D1524VK00
10070154
DAVITA AMERY
970 ELDEN AVE
AMERY
WI
54001
D1AH63E00
10139955
DAVITA MCDOWELL COUNTY DIALYSIS
100 SPAULDING RD STE 2
MARION
NC
28752
D1DMLFD00
10140295
DAVITA BEVERLY AT HOME #5949
8109 S WESTERN AVE
CHICAGO
IL
60620
D1FCQ3Y00
10177716
DAVITA FREDERICK AT HOME
140 THOMAS JOHNSON DR
FREDERICK
MD
21702
D1L3LBY00









Page 107 of 107

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135085
DAVITA OHIO PIKE DIALYSIS CENTER
1761 E OHIO PIKE UNIT G
AMELIA
OH
45102
D1PVMEY00
10137875
DAVITA FORREST CITY
1501 N WASHINGTON ST
FORREST CITY
AR
72335
D1RJ12R00
10027056
DAVITA DIALYSIS CARE OF RICHMOND COUNTY
771 CHERAW RD
HAMLET
NC
28345
D1WSYQQ00
10178890
DAVITA 5086
2222 GREENHOUSE RD
HOUSTON
TX
77084
D20RJ1Q00
10134958
DAVITA SALEM DIALYSIS CENTER
1201 N JIM DAY RD STE 103
SALEM
IN
47167
D2HWP4L00
10262490
DAVITA CHICAGO RIDGE DIALYSIS
10511 S HARLEM AVE
CHICAGO RIDGE
IL
60415
D2YK4JK00
10142610
DAVITA MAGIC CITY DIALYSIS
300 22ND ST S STE B
BIRMINGHAM
AL
35233
D30MPYP00
10176936
DAVITA 5240
9475 ROOSEVELT BLVD
PHILADELPHIA
PA
19114
D34RDWK00
10070705
DAVITA SOONER DIALYSIS CENTER
1561 N PORTER AVE
NORMAN
OK
73071
D35F0VV00
10266790
DAVITA #11248 FORT COLLINS DIALYSIS
1601 PROSPECT PKWY UNIT J
FORT COLLINS
CO
80525
D36MKXP00
10242378
DAVITA #5298 STOCKTON
1810 S FRESNO AVE
STOCKTON
CA
95206
D3G0N8R00
10025553
DAVITA SAINT MARYS DIALYSIS
2714 OSBORNE RD
SAINT MARYS
GA
31558
D3GH0LY00
10246398
DAVITA BARRINGTON CREEK PD 05408
28160 W NORTHWEST HWY STE 105
LAKE BARRINGTON
IL
60010
D3NFQCK00
10190639
DAVITA OLD NATIONAL DIALYSIS
5615 OLD NATIONAL HWY
COLLEGE PARK
GA
30349
D3Q3G8X00
10112126
DAVITA SCRANTON DIALYSIS
475 MORGAN HWY
SCRANTON
PA
18508
D3VLJM100
10137784
DAVITA RADFORD
600 E MAIN ST
RADFORD
VA
24141
D440N7F00
10134973
DAVITA PHILADELPHIA WEST
7609 LINDBERGH BLVD
PHILADELPHIA
PA
19153
D480WAV00
10174443
DAVITA SPRINGVILLE DIALYSIS
40 PURPLE HEART BLVD
SPRINGVILLE
AL
35146
D4944VT00
10135251
DAVITA UNIVERSITY DIALYSIS CENTER
333 UNIVERSITY AVE STE 100
SACRAMENTO
CA
95825
D4G4Y2100
10137659
DAVITA HALLWOOD DIALYSIS CENTER
4929 CLIO RD STE B
FLINT
MI
48504
D4J4GK400
10168379
DAVITA HARPER WOODS DIALYSIS
19265 VERNIER RD
HARPER WOODS
MI
48225
D4JEPQT00
10244815
DAVITA 5019
1836 SIERRA GARDENS DR
ROSEVILLE
CA
95661
D4L672H00
10225820
DAVITA GREAT FALLS DIALYSIS 6965
3400 10TH AVE S
GREAT FALLS
MT
59405
D4LRXWM00
10181414
DAVITA NORTH SACRAMENTO DIALYSIS
251 LATHROP WAY STE A
SACRAMENTO
CA
95815
D4PT6MR00
10140844
DAVITA RIVERWOOD DIALYSIS
24467 W 10 MILE RD
SOUTHFIELD
MI
48033
D4YLWNJ00
10266791
DAVITA #11272 EAST TALLAHASSEE HOME TRAINING
2417 MILL CREEK LN STE 3
TALLAHASSEE
FL
32308
D54KWAC00
10139174
DAVITA OCOTILLO DIALYSIS
975 W CHANDLER HEIGHTS RD
CHANDLER
AZ
85248
D5A03YT00
10185609
DAVITA 5986 AT HOME
4685 FULTON DR NW
CANTON
OH
44718
D5CGEWK00
10243271
DAVITA 4260
18100 OAKWOOD BLVD STE 206
DEARBORN
MI
48124
D5E2K5N00
10150248
DAVITA TOWN AND COUNTRY WEST DIALYSIS
12855 N 40 DR
SAINT LOUIS
MO
63141
D5J92BN00
10256987
DAVITA PORTLAND MLK DIALYSIS 11117
2737 NE M L KING BLVD
PORTLAND
OR
97212
D5JB82M00
10140410
DAVITA SYLVA DIALYSIS CENTER
655 ASHEVILLE HWY
SYLVA
NC
28779
D5JHNAF00
10032924
DAVITA WEST GLENDALE DIALYSIS
1427 S GLENDALE AVE
GLENDALE
CA
91205
D5LYQTK00
10083658
DAVITA #6352 JACKSON NORTH DIALYSIS AT HOME
571 E BEASLEY RD STE B
JACKSON
MS
39206
D5V6A0T00
10262437
DAVITA #11156 CLEAR CREEK
220 COTTONWOOD
HEMPSTEAD
TX
77445
D647CEK00
10082848
DOWNEY REGIONAL DIALYSIS CENTER
8333 IOWA ST STE 100
DOWNEY
CA
90241
D6B67KR00









Page 108 of 108

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10217864
DAVITA #5238 VICTORY LAKE
3290 GULF FWY
LEAGUE CITY
TX
77573
D6M7A5R00
10269224
DAVITA #11222 MONTANA VISTA DIALYSIS
2204 JOE BATTLE BLVD STE A
EL PASO
TX
79938
D6NEMFL00
10133376
DAVITA JACKSONVILLE CENTRAL DIALYSIS CENTER
400 T P WHITE DR
JACKSONVILLE
AR
72076
D73ERRJ00
10162996
DAVITA GRANBURY DIALYSIS
1200 PALUXY MEDICAL CIR
GRANBURY
TX
76048
D77V2NB00
10185929
DAVITA POCONO HT AT HOME
3361 ROUTE 611
BARTONSVILLE
PA
18321
D7NVCHV00
10232390
DAVITA INC
18 PELHAM RD STE 1
SALEM
NH
3079
D7PK31X00
10248127
DAVITA JASPER AT HOME 09676
671 3RD AVE
JASPER
IN
47546
D86658A00
10263598
DAVITA #9753 METUCHEN AT HOME
319 LAKE AVE
METUCHEN
NJ
8840
D86J2FR00
10197069
DAVITA 5150
1207 E COLUMBUS ST
KENTON
OH
43326
D8ANBXQ00
10165296
DAVITA WINNEMUCCA DIALYSIS
830 FAIRGROUNDS RD
WINNEMUCCA
NV
89445
D8ARJCH00
10140595
DAVITA, INC
1715 IRON HORSE DR STE 170
LONGMONT
CO
80501
D8GMYAV00
10132398
DAVITA MIDTOWNE NORFOLK DIALYSIS
2201 COLONIAL AVE
NORFOLK
VA
23517
D8JKAXV00
10275093
DAVITA DAIRY ASHFORD DIALYSIS 11376
12606 WESTPARK DR
HOUSTON
TX
77082
D8KC6AX00
10267217
DAVITA MCKINNEY ON 380 AT HOME
5329 W UNIVERSITY DR
MCKINNEY
TX
75071
D8M621G00
10135543
DAVITA, INC
238 ORANGEFAIR MALL
FULLERTON
CA
92832
D8PB0DY00
10083657
DAVITA HAZLEHURST DIALYSIS
201 N HALEY ST
HAZLEHURST
MS
39083
D90T8D000
10083999
DAVITA GOLDSBORO AT HOME # 6322
2609 HOSPITAL RD
GOLDSBORO
NC
27534
D9114KC00
10137964
DAVITA, INC
101 S MAIN ST
CARBONDALE
PA
18407
D9EVD8G00
10134991
DAVITA LONETREE DIALYSIS CENTER
9777 PYRAMID CT STE 140
ENGLEWOOD
CO
80112
D9MB0K300
10177648
DAVITA INC
3050 S DIXIE DR
KETTERING
OH
45409
D9MYAHX00
10266387
DAVITA ALGER HEIGHTS AT HOME
705 28TH ST SE
GRAND RAPIDS
MI
49548
D9NETFV00
10138289
DAVITA BLEPRE
2906 WASHINGTON BLVD
BELPRE
OH
45714
D9RY7FX00
10136400
DAVITA CENTRAL ORLANDO DIALYSIS
2548 N ORANGE BLOSSOM TRL STE 400
ORLANDO
FL
32804
DA1J32C00
10083879
DAVITA GREEN VALLEY DIALYSIS
1489 W WARM SPRINGS RD STE 122
HENDERSON
NV
89014
DAN56N800
10082124
DAVITA DAVENPORT DIALYSIS CENTER
45597 HIGHWAY 27
DAVENPORT
FL
33897
DAW65VP00
10264820
DAVITA #2354 WHITEWATER VALLEY DIALYSIS
2302 CHESTER BLVD STE B
RICHMOND
IN
47374
DB1RGPL00
10135683
DAVITA ALEXANDRIA
5150 DUKE ST
ALEXANDRIA
VA
22304
DB3KQDE00
10026371
DAVITA COON RAPIDS DIALYSIS UNIT
3960 COON RAPIDS BLVD NW STE 309
COON RAPIDS
MN
55433
DB763MQ00
10275523
DAVITA LAKE GENEVA AT HOME 05800
650 N EDWARDS BLVD
LAKE GENEVA
WI
53147
DBADLXT00
10147891
DAVITA LAKE VISTA
3187 US HIGHWAY 98 N
LAKELAND
FL
33805
DBEELGH00
10133200
DAVITA, INC
470 BRIDGEPORT AVE
MILFORD
CT
6460
DBK6T5C00
10063737
DAVITA BROOKRIVER DIALYSIS
8101 BROOKRIVER DR
DALLAS
TX
75247
DBRV4P300
10277843
DAVITA LA HABRA DIALYSIS 02064
1611 W WHITTIER BLVD
LA HABRA
CA
90631
DBY0VHY00
10112235
DAVITA OLYMPIA DIALYSIS
335 COOPER POINT RD NW
OLYMPIA
WA
98502
DC802YX00
10181384
DAVITA KENNESTONE AT HOME DIALYSIS # 5971
200 COBB PKWY N STE 318
MARIETTA
GA
30062
DCFF20L00
10017586
DAVITA BLUEMOUND DIALYSIS
601 N 99TH ST STE 300
MILWAUKEE
WI
53226
DCFNGT000
10138792
DAVITA EDWARDSVILLE DIALYSIS
235 S BUCHANAN ST
EDWARDSVILLE
IL
62025
DCK4XDN00









Page 109 of 109

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10136517
DAVITA, INC
7467 W SAMPLE RD
CORAL SPRINGS
FL
33065
DCK6EQJ00
10136074
DAVITA COOKEVILLE DIALYSIS
320 N WILLOW AVE
COOKEVILLE
TN
38501
DCMH4EA00
10135434
DAVITA PORTSMOUTH DIALYSIS CENTER
2000 HIGH ST
PORTSMOUTH
VA
23704
DCRQJXM00
10108193
DAVITA AMES MARY GREELEY DIALYSIS
2322 E 13TH ST
AMES
IA
50010
DCW2RBP00
10150246
DAVITA CHARLES TOWNE HOME AT HOME
1964 ASHLEY RIVER RD
CHARLESTON
SC
29407
DD1JLHC00
10186371
DAVITA INC
76 HIGHLAND PAVILION CT STE 129
HIRAM
GA
30141
DD4J81M00
10112340
DAVITA MONTGOMERY DIALYSIS CENTER
323 W MAIN ST
BISCOE
NC
27209
DDACPJK00
10133270
DAVITA ATWATER DIALYSIS
1201 COMMERCE AVE
ATWATER
CA
95301
DDGYD5M00
10136530
DAVITA SADDLEBACK
23141 PLAZA POINTE DR
LAGUNA HILLS
CA
92653
DDK1HA200
10032889
DAVITA, INC
6925 LAKE ELLENOR DR STE 650
ORLANDO
FL
32809
DE6PWK200
10136411
DAVITA IMPERIAL DIALYSIS
2738 W IMPERIAL HWY
INGLEWOOD
CA
90303
DEBW2HH00
10137869
DAVITA, INC
2930 MONTVALE DR STE A
SPRINGFIELD
IL
62704
DEHBRNX00
10136982
DAVITA INC
1525 LIME ST STE 120
FERNANDINA BEACH
FL
32034
DERQK3V00
10216127
DAVITA RANCHO CUCAMONGA HT AT HOME 06378
8219 ROCHESTER AVE
RANCHO CUCAMONGA
CA
91730
DF3M9PF00
10222456
DAVITA 5284
11700 W 2ND PL STE 325
LAKEWOOD
CO
80228
DF4D4CP00
10139898
DAVITA CLINTON TOWNSHIP AT HOME #6232
15918 19 MILE RD
CLINTON TOWNSHIP
MI
48038
DFGHXPB00
10139223
DAVITA POMPANO BEACH ARTIFICIAL KIDNEY CENTER
600 SW 3RD ST
POMPANO BEACH
FL
33060
DFJNWTN00
10263329
DAVITA SURF CITY DIALYSIS 11015
22807 US HIGHWAY 17 N
HAMPSTEAD
NC
28443
DFL5VJW00
10201327
DAVITA 05217
1983 W HILLSBORO BLVD
DEERFIELD BEACH
FL
33442
DFLCN5H00
10136394
DAVITA WESTBROOK DIALYSIS
13907 W CAMINO DEL SOL STE 103
SUN CITY WEST
AZ
85375
DFLXTDG00
10083667
DAVITA MARLTON DIALYSIS
769 E ROUTE 70 STE C100
MARLTON
NJ
8053
DG2CVKM00
10136099
DAVITA HAMPTON AVENUE
1425 HAMPTON AVE
SAINT LOUIS
MO
63139
DGFYL6X00
10259620
DAVITA NORTH COUNTY KIDNEY CARE AT HOME 09732
1554 SIERRA VISTA PLZ
SAINT LOUIS
MO
63138
DGLNYLK00
10139574
DAVITA SCOTT COUNTY DIALYSIS
7456 S PARK DR
SAVAGE
MN
55378
DH3G5L300
10138376
DAVITA DIALYSIS CENTER OF MIDDLE GEORGIA
509 N HOUSTON RD
WARNER ROBINS
GA
31093
DH6H19R00
10139658
DAVITA, INC
5720 STONERIDGE MALL RD STE 160
PLEASANTON
CA
94588
DH8M4F700
10139362
DAVITA PEEKSKILL CORTLANDT DIALYSIS CENTER
2050 E MAIN ST
CORTLANDT MANOR
NY
10567
DHGK7AB00
10104681
DAVITA ROBBINSDALE DIALYSIS
3461 W BROADWAY AVE
MINNEAPOLIS
MN
55422
DJ0ATBA00
10150377
DAVITA SPRINGFIELD SOUTH DIALYSIS
2930 S 6TH ST
SPRINGFIELD
IL
62703
DJQ1Q6J00
10111091
DAVITA CHILLICOTHE DIALYSIS
588 E BUSINESS 36
CHILLICOTHE
MO
64601
DJQXY2J00
10139648
DAVITA STONE OAK DIALYSIS
731 CARNOUSTIE DR
SAN ANTONIO
TX
78258
DJTGRPL00
10133836
DAVITA DEARBORN HOME DIALYSIS AT HOME
22030 PARK ST
DEARBORN
MI
48124
DJW35PP00
10137321
DAVITA, INC
662 ROBERT BLVD
SLIDELL
LA
70458
DK2CRFH00
10261904
DAVITA 11243 LARGO TOWN
1101 MERCANTILE LN STE 104
UPPER MARLBORO
MD
20774
DK78PBC00
10137049
DAVITA VIDALIA FIRST STREET DIALYSIS
906 E 1ST ST
VIDALIA
GA
30474
DK7KJ8F00









Page 110 of 110

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10136839
DAVITA VISALIA DIALYSIS
5429 W CYPRESS AVE
VISALIA
CA
93277
DKA6FLD00
10085116
DAVITA VALLEY VIEW DIALYSIS CENTER
26900 CACTUS AVE STE A
MORENO VALLEY
CA
92555
DKAHFEH00
10138942
DAVITA CREEKSIDE DIALYSIS CENTER
141 PARKER ST
VACAVILLE
CA
95688
DKD2J7200
10243619
DAVITA MAIN STREET DIALYSIS
668 MAIN ST
LUMBERTON
NJ
8048
DKTBECR00
10132624
DAVITA PAGELAND
505 S PEARL ST STE A
PAGELAND
SC
29728
DL40J1M00
10133783
DAVITA BRADLEY COUNTY DIALYSIS
204 BRAGG ST STE A
WARREN
AR
71671
DL4WVWP00
10068643
DAVITA MENA DIALYSIS
1200 CRESTWOOD CIR
MENA
AR
71953
DL7W97H00
10012467
DAVITA FREEPORT DIALYSIS CENTER
1028 S KUNKLE BLVD
FREEPORT
IL
61032
DLYL9ND00
10135911
DALLAS KIDNEY SPECIALIST
7920 ELMBROOK DR
DALLAS
TX
75247
DMKX2K200
10025813
DAVITA SOUTHWEST SAN ANTONIO DIALYSIS CENTER
7515 BARLITE BLVD
SAN ANTONIO
TX
78224
DQB8ZI300
10136052
DAVITA OUACHITA DIALYSIS CENTER
1900 MALVERN AVE
HOT SPRINGS
AR
71901
DV3G0A100
10132056
DAVITA DENISON DIALYSIS CENTER
1220 REBA MACENTIRE LN
DENISON
TX
75020
DWGJ8Q600
10190675
DAVITA MCFARLAND DIALYSIS
6225 ATLANTA HWY
ALPHARETTA
GA
30004
E06G7GN00
10180709
DAVITA HOT SPRINGS AT HOME 05822
115 WRIGHTS ST
HOT SPRINGS
AR
71913
E0BM7EW00
10138755
DAVITA ARBOR PLACE DIALYSIS
9559 HIGHWAY 5 STE 1
DOUGLASVILLE
GA
30135
E0PYWEB00
10083945
DAVITA DIALYSIS CARE OF FRANKLIN COUNTY
1706 NC 39 HWY N
LOUISBURG
NC
27549
E0QM2B300
10083955
DAVITA DIALYSIS CENTER OF PISMO BEACH
320 JAMES WAY STE 110
PISMO BEACH
CA
93449
E0V866T00
10266051
DAVITA 11348 BATTLE GROUND
720 W MAIN ST
BATTLE GROUND
WA
98604
E12AKAL00
10009779
DAVITA MILLENNIUM DIALYSIS
1408 OCEAN AVE
BROOKLYN
NY
11230
E16J03700
10143987
DAVITA RICHMOND DIALYSIS
4200 MACDONALD AVE
RICHMOND
CA
94805
E16RQKM00
10269295
DAVITA #11141 OCEAN COUNTY DIALYSIS
635 BAY AVE STE 215
TOMS RIVER
NJ
8753
E1V2FKB00
10052166
DAVITA WOODBURN
1840 NEWBERG HWY
WOODBURN
OR
97071
E20NBBP00
10253856
DAVITA CLAY COUNTY DIALYSIS
1784 BLANDING BLVD
MIDDLEBURG
FL
32068
E2D886F00
10132611
DAVITA #5965 UNION CITY AT HOME
6851 SHANNON PKWY # 200
UNION CITY
GA
30291
E2KR15X00
10259368
DAVITA BEVERLYWOOD DIALYSIS 05437
2080 CENTURY PARK E STE 210
LOS ANGELES
CA
90067
E2R5V8F00
10136451
DAVITA FRANCONIA DIALYSIS CENTER
5695 KING CENTRE DR
ALEXANDRIA
VA
22315
E2T5GMG00
10135267
DAVITA ROBINSON DIALYSIS
1215 N ALLEN ST STE B
ROBINSON
IL
62454
E324JDJ00
10132200
DAVITA CHESTERTON DIALYSIS
711 PLAZA DR STE 6
CHESTERTON
IN
46304
E334YPB00
10135660
DAVITA MOSCOW DIALYSIS CENTER
212 RODEO DR STE 110
MOSCOW
ID
83843
E3397JJ00
10279095
DAVITA CARPENTERSVILLE DIALYSIS PD 03361
2203 RANDALL RD
CARPENTERSVILLE
IL
60110
E34MBFX00
10240341
DAVITA MENIFEE HOME AT HOME 09646
29878 HAUN RD STE 100
MENIFEE
CA
92586
E3EJKDB00
10083743
DAVITA ANAHEIM WEST DIALYSIS
1821 W LINCOLN AVE
ANAHEIM
CA
92801
E3J1D0E00
10259415
DAVITA WILLIAMSBRIDGE HOME DIALYSIS CENTER
3525 WHITE PLAINS RD STE A
BRONX
NY
10467
E3LJXEW00
10139730
DAVITA BOLIVAR DIALYSIS
515 PECAN DR
BOLIVAR
TN
38008
E3N9V5D00
10133699
DAVITA TALLADEGA
726 BATTLE ST E
TALLADEGA
AL
35160
E3RY3KT00
10083037
APPALACHIAN DIALYSIS CENTER
503 ELM AVE
NEW TAZEWELL
TN
37825
E3T5OEH00









Page 111 of 111

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135865
DAVITA OLNEY DIALYSIS CENTER
117 N BOONE ST
OLNEY
IL
62450
E3X54QD00
10133166
DAVITA GRASS VALLEY AT HOME
360 CROWN POINT CIR
GRASS VALLEY
CA
95945
E4315NE00
10134778
DAVITA MARION DIALYSIS
324 S 4TH ST
MARION
IL
62959
E481BWY00
10258348
DAVITA SUN PRAIRIE DIALYSIS 05458
719 BUNNY TRL
SUN PRAIRIE
WI
53590
E4GDQAB00
10066872
DAVITA NORTH PARK DIALYSIS
324 FM 1960 RD
HOUSTON
TX
77073
E4N860J00
10135612
DAVITA, INC
9281 OFFICE PARK CIR STE 105
ELK GROVE
CA
95758
E4QRH3J00
10132775
DAVITA FLORIDA RENAL CENTER
5300 W FLAGLER ST
CORAL GABLES
FL
33134
E4X3JVW00
10133253
DAVITA EMBASSY LAKES
11011 SHERIDAN ST STE 308
HOLLYWOOD
FL
33026
E50222P00
10052334
DAVITA SHELTON
750 BRIDGEPORT AVE
SHELTON
CT
6484
E51LKLA00
10258710
DAVITA JURUPA VALLEY DIALYSIS 05277
8080 LIMONITE AVE
RIVERSIDE
CA
92509
E55M3LY00
10246065
DAVITA STARRWOOD DIALYSIS 11033
3425 STARR RD STE B
ROYAL OAK
MI
48073
E55M8TB00
10123155
DAVITA MILLS DIALYSIS
100 S SAN MATEO DR
SAN MATEO
CA
94401
E58D8BN00
10230316
DAVITA GALION DIALYSIS
865 HARDING WAY W
GALION
OH
44833
E5D4XKH00
10083941
DAVITA SOUTH BROAD STREET DIALYSIS
1172 S BROAD ST
PHILADELPHIA
PA
19146
E5DP8WP00
10137052
DAVITA WESTMINSTER SOUTH DIALYSIS
14014 MAGNOLIA ST
WESTMINSTER
CA
92683
E5T5W9M00
10134025
DAVITA COLONIAL SPRINGS DIALYSIS
2840 E WEST CONNECTOR STE 350
AUSTELL
GA
30106
E5VB7EA00
10032964
DAVITA NORTH LITTLE ROCK CENTER
4505 E MCCAIN BLVD
NORTH LITTLE ROCK
AR
72117
E60NTYY00
10185225
DAVITA INC
720 N I ST
MADERA
CA
93637
E635A8A00
10137159
DAVITA #4010 LOS BANOS
60 W G ST
LOS BANOS
CA
93635
E64ME8W00
10045579
DAVITA BOSTON PD DIALYSIS
660 HARRISON AVE
BOSTON
MA
2118
E6T7EXV00
10136454
DAVITA PARKER DIALYSIS CENTER
10371 PARKGLENN WAY
PARKER
CO
80138
E6WEC8E00
10279729
DAVITA THREE RIVERS AT HOME 12612
6721 OLD TRAIL RD STE 100
FORT WAYNE
IN
46809
E7BDTDF00
10034345
DAVITA ROCKY RIVER DIALYSIS
20220 CENTER RIDGE RD STE 50
ROCKY RIVER
OH
44116
E7D0W8200
10138120
DAVITA WASHINGTON PARISH DIALYSIS
724 WASHINGTON ST
FRANKLINTON
LA
70438
E7LDHLL00
10138721
DAVITA TRC FAIRFAX DIALYSIS CENTER
8501 ARLINGTON BLVD
FAIRFAX
VA
22031
E7M7QBF00
10110761
DAVITA VANCOUVER DIALYSIS CENTER
9120 NE VANCOUVER MALL DR
VANCOUVER
WA
98662
E7PFQHW00
10202388
DAVITA BROOKLINE AT HOME 06334
322 WASHINGTON ST
BROOKLINE
MA
2445
E7THD9H00
10138984
DAVITA BROWNSVILLE DIALYSIS
380 N DUPREE AVE
BROWNSVILLE
TN
38012
E82EDGV00
10140130
DAVITA, INC
1154 CELEBRATION BLVD
KISSIMMEE
FL
34747
E83AJBT00
10150283
DAVITA #6076 TOKAY AT HOME
777 S HAM LN STE L
LODI
CA
95242
E88X7YW00
10083406
DAVITA-STRONGSVILLE AT HOME
17792 PEARL RD
STRONGSVILLE
OH
44136
E8KF7E600
10139980
DAVITA, INC
51 N 39TH ST
PHILADELPHIA
PA
19104
E8LN3YV00
10176938
DAVITA FARMINGTON DIALYSIS
11 SOUTH RD STE 100
FARMINGTON
CT
6032
E8WLM4T00
10036239
DAVITA BIRMINGHAM NORTH DIALYSIS
1917 32ND AVE N
BIRMINGHAM
AL
35207
E8WR6AP00
10256832
DAVITA QUEEN ANNE HOME TRAINING 11176
125 SHOREWAY DR STE 330
QUEENSTOWN
MD
21658
E8YCQPB00
10033531
DAVITA, INC
11306 N 53RD ST
TEMPLE TERRACE
FL
33617
E8YFJ9R00
10071142
SAINT AUGUSTINE DIALYSIS
264 SOUTHPARK CIR E
SAINT AUGUSTINE
FL
32086
E94681600









Page 112 of 112

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10276081
DAVITA EAST DESMOINES DIALYSIS PD #2132-1
1301 PENNSYLVANIA AVE STE 116
DES MOINES
IA
50316
E9GRLHW00
10185928
DAVITA HOKES BUFF
300 MEDICAL CENTER DR STE 100
GADSDEN
AL
35903
E9JLCEH00
10251510
DAVITA 5327 PALOMBA
51 PALOMBA DR
ENFIELD
CT
6082
E9MHR0H00
10138342
DAVITA BLOOMFIELD DIALYSIS
29 GRIFFIN RD S
BLOOMFIELD
CT
6002
E9Y0CNK00
10138046
DAVITA WILLOWBROOK DIALYSIS
12120 JONES RD
HOUSTON
TX
77070
EA73R8X00
10025512
DAVITA HINESVILLE DIALYSIS
522 ELMA G MILES PKWY
HINESVILLE
GA
31313
EAA214500
10025502
DAVITA QUINCY
878 STRONG RD
QUINCY
FL
32351
EAGWLXI00
10162437
DAVITA PARK SIDE DIALYSIS
241 W SCHROCK RD
WESTERVILLE
OH
43081
EB05XTK00
10242382
DAVITA 2320
1140 S BEN MADDOX WAY
VISALIA
CA
93292
EB307WV00
10020690
DAVITA MEMPHIS SOUTH
1205 MARLIN RD
MEMPHIS
TN
38116
EB3YHQX00
10140575
DAVITA SAINT CROIX FALLS DIALYSIS CENTER
744 E LOUISIANA ST
SAINT CROIX FALLS
WI
54024
EBANG8A00
10134378
DAVITA JEFFERSON AVENUE
11234 JEFFERSON AVE
NEWPORT NEWS
VA
23601
EBHAGVR00
10260108
DAVITA MCKINNEY ON 380 DIALYSIS 11048
5329 W UNIVERSITY DR
MCKINNEY
TX
75071
EBKL6MM00
10137618
DAVITA EAST DIALYSIS
11989 PELLICANO DR STE A
EL PASO
TX
79936
EBPCEAE00
10083866
DAVITA, INC
121 HOSPITAL DR
VALLEJO
CA
94589
EBR1EVQ00
10262910
DAVITA #11186 KERR LAKE DIALYSIS
1274 RUIN CREEK RD
HENDERSON
NC
27537
EBXFGHY00
10256847
DAVITA ATLANTIC COUNTY DIALYSIS 11102
400 W BLACK HORSE PIKE
PLEASANTVILLE
NJ
8232
EBXG7KT00
10138840
DAVITA SUNSET DIALYSIS CENTER
3071 GOLD CANAL DR
RANCHO CORDOVA
CA
95670
EC9DTAF00
10181836
DAVITA # 6088 NEW HAVEN AT HOME
15 CENTER ST
EAST HAVEN
CT
6513
ECEM3HA00
10201267
DAVITA HUNTERS CREEK AT HOME
14050 TOWN LOOP BLVD STE 104B
ORLANDO
FL
32837
ECFC7RF00
10133843
DAVITA #6292 - HARRISONBURG AT HOME
871 MARTIN LUTHER KING JR WAY STE 100
HARRISONBURG
VA
22801
ECGWD0F00
10253853
DAVITA 11192 HEIGHTS
739 E 20TH ST
HOUSTON
TX
77008
ECQBN6K00
10246923
DAVITA LENOX HOME DIALYSIS
1890 SILVER CROSS BLVD
NEW LENOX
IL
60451
ECQCWMA00
10138614
DAVITA SUGAR LAND HOME TRAINING
1447 HIGHWAY 6
SUGAR LAND
TX
77478
ED3P46T00
10132498
DAVITA HARFORD ROAD DIALYSIS CENTER
5800 HARFORD RD
BALTIMORE
MD
21214
ED6A52E00
10134817
DAVITA HEARNE DIALYSIS CENTER
106 CEDAR ST
HEARNE
TX
77859
EDAHMTX00
10278230
DAVITA FALLEN TIMBERS AT HOME 12606
4330 KEYSTONE
MAUMEE
OH
43537
EDATY4W00
10109744
DAVITA JESUP DIALYSIS
301 PEACHTREE ST
JESUP
GA
31545
EDCNFRW00
10025608
DAVITA HALLANDALE DIALYSIS
2655 HOLLYWOOD BLVD
HOLLYWOOD
FL
33020
EDN818V00
10140608
SUBURBAN DIALYSIS CENTER
1542 MAPLE RD STE 20
BUFFALO
NY
14221
EDVHEN400
10132479
DAVITA GREENWOOD DIALYSIS
109 OVERLAND DR
GREENWOOD
SC
29646
EEGAM1500
10085034
DAVITA BRICKTOWN DIALYSIS CENTER
525 JACK MARTIN BLVD
BRICK
NJ
8724
EERA1HB00
10011183
DAVITA PUYALLUP DIALYSIS CENTER
716 S HILL PARK DR
PUYALLUP
WA
98373
EERMFXH00
10139575
DAVITA #3290 FAIRFIELD HOME PD
1210 HICKS BLVD
FAIRFIELD
OH
45014
EF0YVAW00
10135199
DAVITA CAPELVILLE DIALYSIS CENTER
7008 E SHELBY DR
MEMPHIS
TN
38125
EF2DH4T00
10265717
DAVITA 11314 GOLDEN STAT
4200 N GOLDEN STATE BLVD
TURLOCK
CA
95382
EF530KL00
10228480
DAVITA 4425
422 OAK ST
BAKERSFIELD
CA
93304
EF7MM3B00









Page 113 of 113

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10247927
DAVITA DUNN AVENUE DIALYSIS
1215 DUNN AVE STE 8
JACKSONVILLE
FL
32218
EFBFANG00
10136947
DAVITA LIVINGSTON DIALYSIS
308 OAK ST
LIVINGSTON
TN
38570
EFEC5NB00
10038292
DAVITA CHARLOTTESVILLE
1460 PANTOPS MOUNTAIN PL
CHARLOTTESVILLE
VA
22911
EFFJ40V00
10172847
DAVITA LAKE ERIE HOME AT HOME 05863
2563 W 8TH ST
ERIE
PA
16505
EFP4DBA00
10247924
DAVITA EA MOTTO DIALYSIS 06978
1228 E RUSHOLME ST STE 1000
DAVENPORT
IA
52803
EFQYRFN00
10139037
DAVITA DURHAM CORNERS DIALYSIS
241 DURHAM AVE
SOUTH PLAINFIELD
NJ
7080
EG0HLTP00
10136888
DAVITA HIGHLAND PARK DIALYSIS
1559 7TH ST W
SAINT PAUL
MN
55102
EG65LXN00
10140201
DAVITA CLARKSVILLE NORTH DIALYSIS
3071 CLAY LEWIS RD
CLARKSVILLE
TN
37040
EGJKE5G00
10138466
DAVITA CENTRALIA DIALYSIS
1231 STATE ROUTE 161
CENTRALIA
IL
62801
EGM8Q6K00
10132985
DAVITA INC
483 GATEWAY INDUSTRIAL PARK
JENKINS
KY
41537
EGPQRBB00
10025926
DAVITA ISLAND DIALYSIS
5920 BROADWAY ST
GALVESTON
TX
77551
EGT49PP00
10137580
DAVITA ELIZABETHTOWN
844 N HANOVER ST
ELIZABETHTOWN
PA
17022
EHK3HCB00
10096479
DAVITA ELBERTON DIALYSIS CENTER
894 ELBERT ST
ELBERTON
GA
30635
EHPHN2Q00
10265341
DAVITA SHELBY COUNTY DIALYSIS 11099
50 CHURCH VIEW ST
SHELBYVILLE
KY
40065
EJ57PCA00
10138413
DAVITA, INC
27602 CLINTON KEITH RD BLDG F
MURRIETA
CA
92562
EJDPYGD00
10259632
DAVITA HOUSATONIC DIALYSIS 05452
164 MOUNT PLEASANT RD STE 1
NEWTOWN
CT
6470
EJJCV9W00
10132079
DAVITA WINTER PARK HEMO DIALYSIS
4100 METRIC DR STE 300
WINTER PARK
FL
32792
EJNYRGP00
10255311
DAVITA SIREN AT HOME
24670 STATE ROAD 35 70 STE 100
SIREN
WI
54872
EK5379M00
10267752
DAVITA PARK HILL AT HOME
1151 HOSPITAL DR
FREDERICKSBURG
VA
22401
EK53Y6A00
10012528
DAVITA DIALYSIS CENTER OF SAN LUIS OBISPO
1043 MARSH ST
SAN LUIS OBISPO
CA
93401
EK7TL7Q00
10223757
DAVITA CALVINE HOME TRAINING 05443
8231 E STOCKTON BLVD STE A
SACRAMENTO
CA
95828
EKF1REJ00
10201924
DAVITA CITY LINE DIALYSIS
4508 CITY AVE
PHILADELPHIA
PA
19131
EKG0NKL00
10043074
DAVITA OAKCLIFF
610 WYNNEWOOD VILLAGE SHP CTR
DALLAS
TX
75224
EKJY3TB00
10152299
DAVITA PALOS PARK DIALYSIS
13155 S LA GRANGE RD
ORLAND PARK
IL
60462
EKTC2KP00
10009246
DAVITA INC
4421 ROOSEVELT BLVD STE D
MIDDLETOWN
OH
45044
ELH5FWW00
10134742
DAVITA SAN PABLO DIALYSIS
14020 SAN PABLO AVE
SAN PABLO
CA
94806
ELHOVUT00
10137349
DAVITA LEWISTOWN DIALYSIS CENTER
611 ELECTRIC AVE
LEWISTOWN
PA
17044
ER2K8A900
10067578
DAVITA KENNER REGIONAL DIALYSIS CENTER
200 W ESPLANADE AVE STE 100
KENNER
LA
70065
ETAT2DP00
10136650
DAVITA, INC
13014 W DODGE RD
OMAHA
NE
68154
EWKVBJJ00
10275101
DAVITA ROLLING HILLS AT HOME 09789
25210 CRENSHAW BLVD STE 110
TORRANCE
CA
90505
F049E9F00
10144331
DAVITA #6354 MARLTON DIALYSIS AT HOME
796 E RR 70
MARLTON
NJ
8053
F0BK25H00
10139813
DAVITA SOUTH DADE KIDNEY CENTER
11040 SW 184TH ST
CUTLER BAY
FL
33157
F0D9J9T00
10264376
DAVITA #9759 QUENTIN CIRCLE AT HOME
966 ISABEL DR
LEBANON
PA
17042
F0EJ6DV00
10217868
DAVITA 5373 STEUBENVILLE HOME TRAINING
1799 SINCLAIR AVE STE 2
STEUBENVILLE
OH
43953
F0L1LPB00
10140724
DAVITA CRESCENT CITY DIALYSIS CENTER
3909 BIENVILLE ST STE 1B
NEW ORLEANS
LA
70119
F0MCV7F00
10136518
DAVITA INTERNATIONAL DIALYSIS CENTER
1730 HAMLIN ST NE
WASHINGTON
DC
20018
F0NTLHX00
10137571
DAVITA DIALYSIS - LAKEWOOD AT HOME
1750 PIERCE ST STE A
LAKEWOOD
CO
80214
F0RXRPJ00









Page 114 of 114

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135972
DAVITA SOUTH BALDWIN DIALYSIS
150 W PEACHTREE AVE
FOLEY
AL
36535
F0T269P00
10082155
DAVITA, INC
67 W CHURCH ST
STEVENS
PA
17578
F0TF95100
10275110
DAVITA MEHERRIN HT AT HOME 09793
201 WEAVER AVE STE B
EMPORIA
VA
23847
F0X4H0X00
10256596
DAVITA RIVERLAKES HOME TRAINING 11181
3933 COFFEE RD STE A
BAKERSFIELD
CA
93308
F135Q7L00
10133726
DAVITA NEW CENTER DIALYSIS
7700 2ND AVE
DETROIT
MI
48202
F1DYNDR00
10232941
DAVITA SOUTH LITTLE ROCK DIALYSIS
6115 BASELINE RD STE 100
LITTLE ROCK
AR
72209
F1GCLHA00
10276616
DAVITA FALLEN TIMBERS DIALYSIS 11234
4330 KEYSTONE
MAUMEE
OH
43537
F1JRYRF00
10140745
DAVITA STATE LINE
2049 E SHELBY DR
MEMPHIS
TN
38116
F1JWG8J00
10135699
DAVITA SAN MARCOS DIALYSIS CENTER
2135 MONTIEL RD
SAN MARCOS
CA
92069
F1PDC1V00
10054869
DAVITA JACINTO DIALYSIS CENTER
11515 MARKET STREET RD
HOUSTON
TX
77029
F1QPCMT00
10025462
DAVITA, INC
4700 SPRINGBORO PIKE STE A
MORAINE
OH
45439
F1T1MKG00
10132449
DAVITA MAGNOLIA WEST DIALYSIS CENTER
11161 MAGNOLIA AVE
RIVERSIDE
CA
92505
F2126RH00
10051922
DAVITA PRYOR DIALYSIS
309 E GRAHAM AVE
PRYOR
OK
74361
F23QYCK00
10135378
DAVITA YOSEMITE STREET DIALYSIS CENTER
1650 W YOSEMITE AVE
MANTECA
CA
95337
F27VLNR00
10172834
DAVITA SUN CITY MENIFEE DIALYSIS
1702 ILLINOIS AVE
PERRIS
CA
92571
F2FHKYV00
10266787
DAVITA #11145 KIDNEY HOME DOWNTOWN DIALYSIS
200 SAINT PAUL PL FL 1 STE 5
BALTIMORE
MD
21202
F2FKA8Y00
10150164
DAVITA BOWLES AVENUE DIALYSIS
1011 BOWLES AVE
FENTON
MO
63026
F2G3E0E00
10053285
DAVITA BRIDGEWATER DIALYSIS
2121 US HIGHWAY 22
BOUND BROOK
NJ
8805
F2PP1JF00
10173873
DAVITA SIOUX FALLS COMMUNITY AT HOME 06031
2326 W 69TH ST
SIOUX FALLS
SD
57108
F2T64RB00
10026174
DAVITA, INC
3120 NEWARK RD
ZANESVILLE
OH
43701
F2TGBOP00
10140116
DAVITA RIVERPOINT DIALYSIS
501 SW 7TH ST STE B
DES MOINES
IA
50309
F323H0400
10037170
DAVITA WARREN DIALYSIS
2 W CRESCENT PARK
WARREN
PA
16365
F368GLX00
10264250
DAVITA SAINT CHARLES WAY AT HOME
308 SAINT CHARLES WAY
YORK
PA
17402
F36AMBV00
10145673
DAVITA CONROE DIALYSIS
3211 INTERSTATE 45 N
CONROE
TX
77304
F3KW2EE00
10137461
DAVITA ELIZABETH AT HOME
201 MCKEESPORT RD
ELIZABETH
PA
15037
F3LJBB800
10261922
DAVITA SPRINGWOODS DIALYSIS
2950 FM 2920 RD STE 100
SPRING
TX
77388
F3N1NHA00
10140625
DAVITA 2223 LAKE VILLA HOME DIALYSIS PD
37809 N IL ROUTE 59
LAKE VILLA
IL
60046
F44E66D00
10182090
DAVITA - KERRVILLE AT HOME
515 GRANADA PL STE A
KERRVILLE
TX
78028
F47N8F000
10084441
DAVITA ANAHEIM 4057
1341 W LA PALMA AVE
ANAHEIM
CA
92801
F48D55E00
10229184
DAVITA ARCHWAY DIALYSIS OF MODESTO
3001 HEALTH CARE WAY
MODESTO
CA
95356
F4A995G00
10065935
DAVITA SHEPARD DIALYSIS 04264
7272 N SHEPHERD DR
HOUSTON
TX
77091
F4CGBXJ00
10134734
DAVITA MANITOWOC DIALYSIS
601 REED AVE
MANITOWOC
WI
54220
F4NNV5T00
10134591
DAVITA EAST MACON DIALYSIS CENTER
165 EMERY HWY STE 101
MACON
GA
31217
F4TD6JE00
10139039
DAVITA ROCKWALL DIALYSIS CENTER
2455 RIDGE RD STE 101
ROCKWALL
TX
75087
F4WPR0V00
10019890
DAVITA WEST GLENDALE AT HOME 05824
1427 S GLENDALE AVE
GLENDALE
CA
91205
F51W2TC00









Page 115 of 115

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10247926
DAVITA SIKESTON JAYCEE REGIONAL AT HOME 09679
135 PLAZA DR STE 101
SIKESTON
MO
63801
F5D1VJC00
10152303
DAVITA OMAHA HARRISON DIALYSIS
6610 S 168TH ST STE 8
OMAHA
NE
68135
F5GJQGP00
10102369
DAVITA FOREST LANDING DIALYSIS
2220 COMMERCE RD
FOREST HILL
MD
21050
F5LKMEP00
10135849
GREATER TAMPA AT HOME
4204 N MACDILL AVE STE B
TAMPA
FL
33607
F5LMRFX00
10133008
DAVITA NATOMAS
30 GOLDEN LAND CT
SACRAMENTO
CA
95834
F5XEA9E00
10264254
DAVITA SAINT CHARLES WAY DIALYSIS
308 SAINT CHARLES WAY
YORK
PA
17402
F5YGEFR00
10278237
DAVITA EARHART DIALYSIS 11191
7730 EARHART BLVD
NEW ORLEANS
LA
70125
F61EAJT00
10166704
DAVITA HERNDON DIALYSIS
560 E HERNDON AVE STE 101
FRESNO
CA
93720
F63GJAX00
10134072
DAVITA TYSONS CORNER
8391 OLD COURTHOUSE RD STE 160
VIENNA
VA
22182
F64W65W00
10132138
DAVITA RICHFIELD PD PROGRAM #2232
6601 LYNDALE AVE S
RICHFIELD
MN
55423
F68QMW100
10254701
DAVITA STARRWOOD HT AT HOME 09720
3425 STARR RD STE A
ROYAL OAK
MI
48073
F6BMXAP00
10063637
DAVITA BALLENGER CREEK DIALYSIS
5205 CHAIRMANS CT
FREDERICK
MD
21703
F6FP9HF00
10132718
DAVITA WICHITA DIALYSIS CENTER
909 N TOPEKA ST
WICHITA
KS
67214
F6KCM7A00
10025532
DAVITA ROGUE VALLEY DIALYSIS
760 GOLF VIEW DR UNIT 100
MEDFORD
OR
97504
F6LXRTN00
10053376
DAVITA, INC
925 NE 8TH ST
OKLAHOMA CITY
OK
73104
F6M6HQK00
10141057
DAVITA, INC
1744 OLD HUDSON RD STE 100
SAINT PAUL
MN
55106
F6TH4BA00
10137500
DAVITA BANNING DIALYSIS
6090 W RAMSEY ST
BANNING
CA
92220
F6TXF6W00
10217872
DAVITA NORTHEAST SALEM DIALYSIS
4792 PORTLAND RD NE
SALEM
OR
97305
F6VH0MJ00
10083841
DAVITA HOUMA DIALYSIS
108 PICONE RD
HOUMA
LA
70363
F6X17RH00
10135718
DAVITA DUMAS DIALYSIS
109 BINKLEY AVE
DUMAS
TX
79029
F6YR0BL00
10135833
DAVITA KILGORE DIALYSIS
2403 STATE HIGHWAY 42 N
KILGORE
TX
75662
F715YC200
10112916
DAVITA BROKEN ARROW DIALYSIS
1710 N 9TH ST
BROKEN ARROW
OK
74012
F76RVKY00
10031914
DAVITA TUSCALOOSA UNIVERSITY
220 15TH ST
TUSCALOOSA
AL
35401
F779RXQ00
10240792
DAVITA INC
1705 E 9TH ST
TRENTON
MO
64683
F7AJCNE00
10140184
DAVITA SUNDUSKY DIALYSIS CENTER
211 LAKESIDE PARK
SANDUSKY
OH
44870
F7BJYXB00
10201355
DAVITA APPLE VALLEY
1485 COSHOCTON AVE
MOUNT VERNON
OH
43050
F7C6JYL00
10140102
DAVITA LAWRENCEBURG DIALYSIS CENTER
721 RUDOLPH WAY
GREENDALE
IN
47025
F7F87YE00
10137779
DAVITA WYANDOTTE CENTRAL DIALYSIS
3737 STATE AVE
KANSAS CITY
KS
66102
F7GAEA000
10012188
DAVITA, INC
5284 MEDICAL DR STE 100
SAN ANTONIO
TX
78229
F7H52GQ00
10132213
DAVITA KENDALL
8364 MILLS DR
MIAMI
FL
33183
F7RKMAT00
10256836
DAVITA MOORE DIALYSIS 11093
620 S SANTE FE AVE STE C
MOORE
OK
73160
F7VB7QP00
10248132
DAVITA PIKE COUNTY AT HOME 09677
609 W EMMITT AVE
WAVERLY
OH
45690
F7VMB5J00
10217871
DAVITA UTICA AVENUE AT HOME 06342
1305 UTICA AVE
BROOKLYN
NY
11203
F7XG0WV00
10223588
DAVITA BASTANCHURY DIALYSIS
1950 SUNNYCREST DR STE 1300
FULLERTON
CA
92835
F83W0XJ00
10140320
DAVITA GERMANTOWN DIALYSIS
20111 CENTURY BLVD STE C
GERMANTOWN
MD
20874
F89JW0B00
10134570
DAVITA KENNESTONE DIALYSIS
200 COBB PKWY N
MARIETTA
GA
30062
F8CV3YV00
10026126
DAVITA DIALYSIS CENTER OF ERIE
1641 SASSAFRAS ST
ERIE
PA
16502
F8D6THG00









Page 116 of 116

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10139081
DAVITA COMPREHENSIVE RENAL CARE
606 LINCOLNWAY
VALPARAISO
IN
46383
F8Q0MA900
10179247
DAVITA SOUTH JACKSON DIALYSIS
46 HARTS BRIDGE RD
JACKSON
TN
38301
F8XNB8Q00
10149814
DAVITA #5738 DIALYSIS CARE OF MOORE COUNTY PD
16 REGIONAL DR
PINEHURST
NC
28374
F96AQJD00
10202392
DAVITA ANKENY DIALYSIS
2625 N ANKENY BLVD
ANKENY
IA
50023
F97A74G00
10254094
DAVITA OCALA WEST HOME TRAINING
8615 SW 103RD STREET RD
OCALA
FL
34481
F9HCA2T00
10135365
DAVITA ADAMS COUNTY DIALYSIS
436 N 10TH ST
QUINCY
IL
62301
F9QDXRF00
10222794
DAVITA LUMBEE RIVER DIALYSIS
11016 RED SPRINGS RD
RED SPRINGS
NC
28377
F9RV00A00
10024628
DAVITA INC
1902 HOSPITAL BLVD STE D
GAINESVILLE
TX
76240
F9TR8M200
10070714
EAST BAY PERITONEAL DIALYSIS CENTER
13939 E 14TH ST
SAN LEANDRO
CA
94578
FA08YB600
10136582
DAVITA DIALYSIS CARE OF MOORE COUNTY
16 REGIONAL DR
PINEHURST
NC
28374
FA6704600
10135918
DAVITA #2196 OCALA REG PD
2860 SE 1ST AVE
OCALA
FL
34471
FADH9YQ00
10137648
DAVITA K STREET DIALYSIS
2131 K ST NW
WASHINGTON
DC
20037
FAEYH9R00
10136977
DAVITA UPSTATE AT HOME CLINIC #6159
308 MILLS AVE
GREENVILLE
SC
29605
FAGAG0V00
10083896
DAVITA NORTH ANDOVER RENAL CENTER
201 SUTTON ST
NORTH ANDOVER
MA
1845
FB3956D00
10133442
DAVITA SELMA
2711 CINEMA WAY
SELMA
CA
93662
FB8639G00
10104888
DAVITA 4310 GREATER TAMPA AT HOME
4204 N MACDILL AVE STE 1
TAMPA
FL
33607
FBA1B5H00
10226125
DAVITA HACKENSACK AT HOME 09617
113 ESSEX ST
HACKENSACK
NJ
7601
FBBG1DV00
10139282
DAVITA LUDINGTON DIAYSIS
7 N ATKINSON DR STE 210
LUDINGTON
MI
49431
FBFE28T00
10137639
DAVITA REDWOOD FALLS DIALYSIS CENTER
1104 E BRIDGE ST
REDWOOD FALLS
MN
56283
FBTEXTN00
10136320
DAVITA LANHAM AT HOME
4451 PARLIAMENT PL STE R
LANHAM
MD
20706
FBTTGYQ00
10133885
SAINT ELIZABETH PHYSICIANS BELLEVUE PRIMARY CARE
119 FAIRFIELD AVE STE R102
BELLEVUE
KY
41073
FC8CEPE00
10256339
DAVITA BUENA VENTURA LAKES AT HOME 09680
1998 E OSCEOLA PKWY
KISSIMMEE
FL
34743
FC8WP6Q00
10135083
DAVITA SAUGET DIALYSIS
2061 GOOSE LAKE RD
SAUGET
IL
62206
FCCE5TF00
10143988
DAVITA TOWN CENTER DIALYSIS
323 N MICHIGAN AVE
SAGINAW
MI
48602
FCH2EXL00
10278222
DAVITA PORT WARWICK DIALYSIS 05318
445 ORIANA RD STE 18
NEWPORT NEWS
VA
23608
FCHJ9HH00
10240319
DAVITA CHARLOTTE EAST AT HOME 09639
5627 ALBEMARLE RD
CHARLOTTE
NC
28212
FCJAR3E00
10139977
DAVITA BAXLEY
539 FAIR ST
BAXLEY
GA
31513
FCLLWWP00
10268014
DAVITA EAST ISLIP DIALYSIS 11212
200 CARLETON AVE
EAST ISLIP
NY
11730
FCM60AT00
10083735
DAVITA SOUTH ARKANSAS DIALYSIS
620 W GROVE ST STE 101
EL DORADO
AR
71730
FCN09TG00
10140285
DAVITA CAMDEN DIALYSIS
168 W MAIN ST STE A
CAMDEN
TN
38320
FCVY25R00
10035954
DAVITA HARTFORD DIALYSIS
675 TOWER AVE
HARTFORD
CT
6112
FD61NXJ00
10135897
DAVITA CHANDLER COUNTY
325 CEDAR ST
METTER
GA
30439
FD69MLE00
10082838
THE DIALYSIS CENTER AT WILLOWBROOK
57 WILLOWBROOK BLVD
WAYNE
NJ
7470
FDFMAEH00
10162429
DAVITA #05204 DANVILLE AT HOME TRAINING
3 POLAND RD
DANVILLE
IL
61834
FDFR5JM00
10223250
DAVITA TRI COUNTY DIALYSIS
2540 FLAT SHOALS RD
ATLANTA
GA
30349
FDFT4LP00
10133427
DAVITA SIMI VALLEY DIALYSIS #5533
2950 SYCAMORE DR STE 10
SIMI VALLEY
CA
93065
FDJVT7600









Page 117 of 117

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10254706
DAVITA COLUMBIA COUNTY AT HOME 09674
1389 W US HIGHWAY 60 STE 100
LAKE CITY
FL
32055
FDKNA4D00
10263336
DAVITA #9731 DALE CITY AT HOME
2920 DALE BLVD
DALE CITY
VA
22193
FDMT06D00
10082159
DAVITA UNION COUNTY DIALYSIS
615 COMFORT LN
MONROE
NC
28112
FDWQVGP00
10083815
DAVITA EDMOND DIALYSIS CENTER
50 S BAUMANN AVE
EDMOND
OK
73034
FEMAYQD00
10139484
DAVITA MAGNOLIA OAKS DIALYSIS
2377 GA HIGHWAY 196 W
HINESVILLE
GA
31313
FF205MN00
10256831
DAVITA YUKON DIALYSIS 05088
12801 NW 10TH ST STE 400
YUKON
OK
73099
FF24B9K00
10137480
DAVITA STOCKTON HOME TRAINING 03666
5608 N PERSHING AVE
STOCKTON
CA
95207
FF72L2Q00
10139470
DAVITA RENAL TREATMENT CENTERS WINFIELD
1315 E 4TH AVE
WINFIELD
KS
67156
FFE9JLL00
10138859
DAVITA OAK CREEK DIALYSIS
8201 S HOWELL AVE STE 600
OAK CREEK
WI
53154
FFFBD1Y00
10134645
DAVITA SAGEMEADOW DIALYSIS
10923 SCARSDALE BLVD
HOUSTON
TX
77089
FFFHW9V00
10084807
DAVITA BEEVILE RENAL CENTER
1905 N FRONTAGE RD
BEEVILLE
TX
78102
FFVK22D00
10033302
DAVITA BONITA SPRINGS
9134 BONITA BEACH RD SE
BONITA SPRINGS
FL
34135
FFX3X2T00
10139209
DAVITA PLAINFIELD AT HOME # 6042
1200 RANDOLPH RD
PLAINFIELD
NJ
7060
FG1F29M00
10137611
DAVITA CRESENT HEIGHTS DIALYSIS
8151 BEVERLY BLVD
LOS ANGELES
CA
90048
FG24G9Q00
10054916
DAVITA MARIETTA
1019 PIKE ST
MARIETTA
OH
45750
FG2QM4D00
10255523
DAVITA WOFFORD AT HOME 09724
8024 WHITE AVE
SPARTANBURG
SC
29303
FG7G5AX00
10142608
DAVITA ROBBINSDALE AT HOME #05904
3461 W BROADWAY AVE
MINNEAPOLIS
MN
55422
FG9RXJB00
10135993
DAVITA MARYSVILLE DIALYSIS CENTER
1015 8TH ST
MARYSVILLE
CA
95901
FGCWXHH00
10083961
DAVITA WESTPORT RENAL CENTER
3947 BROADWAY BLVD
KANSAS CITY
MO
64111
FGNAL0D00
10052559
DAVITA HARBOR PARK DIALYSIS
111 CHERRY HILL RD
BALTIMORE
MD
21225
FGNY7E100
10133193
DAVITA SAINT PAUL DIALYSIS
555 PARK ST STE 180
SAINT PAUL
MN
55103
FGQNCK400
10138771
DAVITA, INC
21602 S VERMONT AVE
TORRANCE
CA
90502
FGRD4GJ00
10272583
DAVITA GILES COUNTY AT HOME 09785
377 BOXWOOD LN
PEARISBURG
VA
24134
FGRLE0L00
10253384
DAVITA 5321 WILLIAMSBRIDGE
3525 WHITE PLAINS RD
BRONX
NY
10467
FGW82EF00
10132030
DAVITA GRAND BLANC DIALYSIS CENTER
1 GENESYS PKWY STE 3625
GRAND BLANC
MI
48439
FHEBGDE00
10136829
DAVITA SPRINGHILL DIALYSIS
3401 SPRINGHILL DR STE 190
NORTH LITTLE ROCK
AR
72117
FHFHKR300
10140122
DAVITA SOUTH CHICO
2345 FOREST AVE
CHICO
CA
95928
FHJBTH000
10163928
DAVITA PRARIE RIVER MERILL CENTER # 05621-1
503 S CENTER AVE
MERRILL
WI
54452
FJ0617C00
10133652
DAVITA HERMISTON COMMUNITY DIALYSIS CENTER
1155 W LINDA AVE
HERMISTON
OR
97838
FJ62DN600
10138808
DAVITA BARDSTOWN DIALYSIS CENTER
210 W JOHN FITCH AVE
BARDSTOWN
KY
40004
FJE22GW00
10136951
DAVITA LAKELAND SOUTH AT HOME #6278
4774 S FLORIDA AVE
LAKELAND
FL
33813
FJEGG9H00
10138567
DAVITA ENTERPRISE DIALYSIS
6002 BOLL WEEVIL CIR
ENTERPRISE
AL
36330
FJH3Q7F00
10025684
DAVITA WINCHESTER DIALYSI
2301 VALOR DR
WINCHESTER
VA
22601
FJQXM3A00
10132401
DAVITA 6314 MUSKEGON AT HOME
1250 MERCY DR
MUSKEGON
MI
49444
FK611MT00
10109742
DAVITA INC
5657 257TH ST
WYOMING
MN
55092
FK7ANEH00









Page 118 of 118

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10063077
DAVITA SYCAMORE DIALYSIS
2200 GATEWAY DR
SYCAMORE
IL
60178
FK9BMCH00
10179369
DAVITA FREMONT
39355 CALIFORNIA ST
FREMONT
CA
94538
FKA2VAG00
10083949
MATOON DAVITA DIALYSIS CENTER
6051 DEVELOPMENT DR
CHARLESTON
IL
61920
FKB0D0N00
10083672
DAVITA RENAL CARE OF HUNTINGTON
3040 W PARK DR
HUNTINGTON
IN
46750
FKB5NBD00
10267743
DAVITA DEL NORTE DIALYSIS 11224
5201 SAN MATEO BLVD NE
ALBUQUERQUE
NM
87109
FKD7CKF00
10136491
DAVITA GULF SHORES DIALYSIS CENTER
3947 GULF SHORES PKWY STE 150
GULF SHORES
AL
36542
FKFDQ4L00
10136838
DAVITA, INC
21851 84TH AVE S
KENT
WA
98032
FKLNJ0Q00
10033351
DAVITA ENGLEWOOD DIALYSIS CENTER
3247 S LINCOLN ST
ENGLEWOOD
CO
80113
FKME4VY00
10135410
DAVITA # 1829 MERRILLVILLE DIALYSIS PD
9223 TAFT ST
MERRILLVILLE
IN
46410
FKPALVE00
10232691
DAVITA INC
7321 E OSBORN DR
SCOTTSDALE
AZ
85251
FKXGXGP00
10140359
DAVITA JENNERSVILLE DIALYSIS CENTER
1011 W BALTIMORE PIKE STE 107
WEST GROVE
PA
19390
FLD37AX00
10083660
DAVITA JACKSON SOUTHWEST DIALYSIS
1828 RAYMOND RD
JACKSON
MS
39204
FLGCDW100
10134898
DAVITA SUMMERLIN DIALYSIS CENTER
653 N TOWN CENTER DR STE 70
LAS VEGAS
NV
89144
FLGXMDC00
10138553
DAVITA PULASKI COUNTY DIALYSIS
202 JOHN HARDEN DR
JACKSONVILLE
AR
72076
FM7TC1E00
10138080
DAVITA KAYENTA DIALYSIS
US HIGHWAY 163 N
KAYENTA
AZ
86033
FTGBQH600
10136985
DAVITA, INC
515 E BELLA VISTA ST
LAKELAND
FL
33805
FUN9Z9D00
10140409
DAVITA GULF COAST DIALYSIS, INC
3300 TAMIAMI TRL STE 101A
PORT CHARLOTTE
FL
33952
FY36RLY00
10070152
DAVITA SOUTH SACRAMENTO DIALYSIS CENTER
7000 FRANKLIN BLVD
SACRAMENTO
CA
95823
FYFNJ1Z00
10026139
DAVITA THORNDALE DIALYSIS
3243 LINCOLN HWY
THORNDALE
PA
19372
G08G90D00
10064839
DAVITA WEST SACRAMENTO DIALYSIS CENTER
3450 INDUSTRIAL BLVD STE 100
WEST SACRAMENTO
CA
95691
G0CMKEC00
10178812
DAVITA INC
700 E CERVANTES ST STE A
PENSACOLA
FL
32501
G0G1LFX00
10177392
DAVITA GAINESVILLE HOME DIALYSIS
4960 W NEWBERRY RD STE 280
GAINESVILLE
FL
32607
G0G9PGA00
10177409
DAVITA LAGUNA HILLS
25332 CABOT RD
LAGUNA HILLS
CA
92653
G0H9WBD00
10144334
DAVITA #6351 NORTH ANDOVER RENAL CENTER AT HOME
201 SUTTON ST
NORTH ANDOVER
MA
1845
G0HAYCH00
10267747
DAVITA LARPENTEUR AVENUE DIALYSIS
1739 LEXINGTON AVE N
ROSEVILLE
MN
55113
G0TXL7Y00
10136428
DAVITA DEXTER DIALYSIS
2010 N OUTER RD
DEXTER
MO
63841
G10EW5W00
10240790
DAVITA RIVERBEND DIALYSIS
415 S TELEGRAPH RD
MONROE
MI
48161
G151HNR00
10096534
DAVITA CRESTWOOD DIALYSIS
9560 WATSON RD
SAINT LOUIS
MO
63126
G15GWMK00
10163263
DAVITA NEW BRUNSWICK
303 GEORGE ST
NEW BRUNSWICK
NJ
8901
G16Y0RC00
10223765
DAVITA 5490
604 KANSAS AVE
CLINTON
MO
64735
G1DPFFD00
10139978
DAVITA, INC
4515 GEORGE RD STE 300
TAMPA
FL
33634
G1N442E00
10012182
DAVITA ATLANTA WEST
2538 MARTIN LUTHER KING JR DR SW
ATLANTA
GA
30311
G1R9NDH00
10040368
DAVITA ORANGE CITY DIALYSIS
2575 S VOLUSIA AVE STE 400
ORANGE CITY
FL
32763
G1RDNDL00
10140685
DAVITA CENTRAL VALLEY WAVERLY DIALYSIS
220 10TH ST SW
WAVERLY
IA
50677
G22R5AQ00
10083870
DAVITA DIALYSIS CENTER OF TEMPLETON
1310 LAS TABLAS RD STE 101
TEMPLETON
CA
93465
G275MAQ00
10044023
DAVITA, INC
220 S ORANGE AVE
EUFAULA
AL
36027
G29T15Q00









Page 119 of 119

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10032786
DAVITA, INC
8040 GEORGIA AVE STE 150
SILVER SPRING
MD
20910
G2B3GAM00
10252854
DAVITA #9700 ITHACA HOME
201 DATES DR
ITHACA
NY
14850
G2BPL7A00
10104843
DAVITA AKRON RENAL CENTER
525 E MARKET ST
AKRON
OH
44304
G2DNKFH00
10070917
DAVITA WILLIAMSBURG DIALYSIS
500 SENTARA CIR STE 103
WILLIAMSBURG
VA
23188
G2FKT5F00
10275710
DAVITA DEER CREEK AT HOME 12601
602 S ATWOOD RD STE 106
BEL AIR
MD
21014
G2HTMFT00
10083642
DAVITA PRESCOTT DIALYSIS
980 WILLOW CREEK RD STE 101
PRESCOTT
AZ
86301
G2JBVPW00
10139862
DAVITA PARK PLAZA DIALYSIS
G1075 N BALLENGER HWY
FLINT
MI
48504
G2Q7DC400
10132073
DAVITA CAMELBACK AT HOME HEMO #6000
7321 E OSBORN DR
SCOTTSDALE
AZ
85251
G2WR3JR00
10177647
DAVITA PAXTON AT HOME 05833
479 PORT VIEW DR STE B21
HARRISBURG
PA
17111
G2XAACB00
10134197
DAVITA AVE MARIA DIALYSIS
5340 USEPPA DR STE 101
AVE MARIA
FL
34142
G2Y6WDV00
10140261
DAVITA PIN OAK DIALYSIS
1302 PIN OAK RD
KATY
TX
77494
G31469300
10173701
DAVITA, INC
18-01 POLLITT DR
FAIR LAWN
NJ
7410
G34R41J00
10009219
DAVITA SOUTHCREST DIALYSIS CENTER 2029
10921 E 81ST ST
TULSA
OK
74133
G3CVKAK00
10137816
DAVITA VILLA OF WATERBURY
929 WATERBURY FALLS DR
O FALLON
MO
63368
G3MCVEQ00
10026501
DAVITA AMERICUS DIALYSIS
227 N LEE ST
AMERICUS
GA
31709
G3RXAL200
10052717
DAVITA, INC
29 MERIDIAN RD
EDISON
NJ
8820
G44GE1J00
10186088
DAVITA MONROEVILLE AT HOME 05808
2690 MONROEVILLE BLVD
MONROEVILLE
PA
15146
G45TR1A00
10138836
DAVITA CHESTERTOWN DIALYSIS CENTER
100 BROWN ST
CHESTERTOWN
MD
21620
G4KM4VP00
10139925
DAVITA PAINTSVILLE DIALYSIS
4750 S KY ROUTE 321
HAGERHILL
KY
41222
G4L7C7V00
10141154
DAVITA OSHKOSH WEST DIALYSIS
855 N WESTHAVEN DR
OSHKOSH
WI
54904
G4VTV8B00
10025826
DAVITA VICTORIA DIALYSIS CENTER
1405 VICTORIA STATION DR
VICTORIA
TX
77901
G58NLBC00
10083527
DAVITA INC
1111 SWEITZER ST STE B
GREENVILLE
OH
45331
G5BFE7W00
10134597
DAVITA #6049 TUSCON EAST AT HOME
6420 E BROADWAY BLVD STE C300
TUCSON
AZ
85710
G5XVLLJ00
10139997
DAVITA BRONX AT HOME
1615 EASTCHESTER RD
BRONX
NY
10461
G61TB4V00
10111707
DAVITA UNION GAP DIALYSIS
1236 AHTANUM RIDGE DR
YAKIMA
WA
98903
G6509CC00
10112057
DAVITA CELIA DILL DIALYSIS CENTER
667 STONELEIGH AVE STE 123
CARMEL
NY
10512
G651TDY00
10052312
DAVITA CENTRAL LITTLE ROCK DIALYSIS
6 FREEWAY DR STE 100
LITTLE ROCK
AR
72204
G65EK8X00
10262726
DAVITA CHARLES COUNTY AT HOME 09746
4475 REGENCY PL STE 103
WHITE PLAINS
MD
20695
G67YV0M00
10175916
DAVITA 05270
1587 N MAIN ST
MARION
VA
24354
G6AW7CB00
10120618
SOUTHWEST KIDNEY -DAVITA DIALYSIS #6217 AT HOME HEMO
2149 E WARNER RD STE 109
TEMPE
AZ
85284
G6EVBKQ00
10139375
DAVITA SOUTH YUMA DIALYSIS
7179 E 31ST PL
YUMA
AZ
85365
G6PRN0P00
10135552
DAVITA WESLEY CHAPEL DIALYSIS
2255 GREEN HEDGES WAY
WESLEY CHAPEL
FL
33544
G6QBLBJ00
10137545
DAVITA HILLSBORO DIALYSIS CENTER
2500 NW 229TH AVE STE 300
HILLSBORO
OR
97124
G6TNTRM00
10262475
DAVITA #9814 CHICAGO RIDGE DIALYSIS PD
10511 S HARLEM AVE
CHICAGO RIDGE
IL
60415
G6XNHQD00
10136170
DAVITA PDI ROCKY HILL DIALYSIS
30 WATERCHASE DR
ROCKY HILL
CT
6067
G6YR2V800
10188296
DAVITA HENRY COUNTY DIALYSIS
671 OZARK RD
ABBEVILLE
AL
36310
G72LQGG00
10111243
DAVITA FOREST HILLS
1605 MEDICAL PARK DR W
WILSON
NC
27893
G79849H00









Page 120 of 120

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10139725
DAVITA SANGER SEQUOIA DIALYSIS
2517 JENSEN AVE
SANGER
CA
93657
G7MXGVH00
10134217
DAVITA DUNCANVILLE DIALYSIS
150 E HIGHWAY 67 STE 270
DUNCANVILLE
TX
75137
G7NQ4GK00
10102351
DAVITA WHITEHAVEN RENAL CENTER
3420 ELVIS PRESLEY BLVD
MEMPHIS
TN
38116
G7PRKTG00
10034899
DAVITA LANDOVER DIALYSIS
1200 MERCANTILE LN STE 105
UPPER MARLBORO
MD
20774
G81QTV300
10134422
DAVITA MERIDIAN DIALYSIS CENTER
201 W FAIRMONT PKWY STE A
LA PORTE
TX
77571
G83B15800
10138795
DAVITA TUCSON SOUTH
3662 S 16TH AVE
TUCSON
AZ
85713
G8796HR00
10138668
DAVITA UNIVERSITY DIALYSIS CENTER
1045 WESTGATE DR STE 90
SAINT PAUL
MN
55114
G8APH9D00
10246689
DAVITA MILLER DIALYSIS 11144
213 DELORES ST
COLQUITT
GA
39837
G8EA54L00
10138586
DAVITA MILLEDGEVILLE DIALYSIS
400 S WAYNE ST
MILLEDGEVILLE
GA
31061
G8FHCPL00
10082151
DAVITA STURGEON BAY DIALYSIS
108 S 10TH AVE
STURGEON BAY
WI
54235
G8LV1GL00
10254431
DAVITA BLOOMFIELD HILLS HT AT HOME 09719
42886 WOODWARD AVE
BLOOMFIELD HILLS
MI
48304
G8QL9BJ00
10080535
DAVITA COLORADO CITY DIALYSIS
1546 CHESTNUT ST
COLORADO CITY
TX
79512
G91M3WB00
10082445
DAVITA BOURBON COUNTY DIALYSIS
213 LETTON DR
PARIS
KY
40361
G92PEKE00
10270794
DAVITA GULF ISLANDS HOME 11332
3200 MALLETT RD STE F
DIBERVILLE
MS
39540
G95RT3H00
10185222
DAVITA LAKE HALLIE AT HOME
3636 E MELBY ST
LAKE HALLIE
WI
54729
G99GV4D00
10136500
DAVITA #6023 CENTURY CITY HOME/PD DIALYSIS
10630 SANTA MONICA BLVD
LOS ANGELES
CA
90025
G9AB9CV00
10083951
DAVITA HUMBOLDT DIALYSIS
2214 OSBORNE ST
HUMBOLDT
TN
38343
G9CAE1Q00
10137615
DAVITA EAST RIVER ROAD DIALYSIS
5301 E RIVER RD STE 117
FRIDLEY
MN
55421
G9MQVA600
10149777
DAVITA FREMONT DIALYSIS
2599 STEVENSON BLVD
FREMONT
CA
94538
G9QWE8X00
10133542
DAVITA COTTAGE GROVE DIALYSIS
8800 E POINT DOUGLAS RD S STE 100
COTTAGE GROVE
MN
55016
G9RG05100
10178777
DAVITA HANFORD DIALYSIS PD 03727
900 N DOUTY ST
HANFORD
CA
93230
G9V2PAL00
10139934
DAVITA SOUTHERN CRESCENT DIALYSIS CENTER
275 UPPER RIVERDALE RD SW STE B
RIVERDALE
GA
30274
G9YFE9P00
10133532
DAVITA YUCAIPA DIALYSIS CENTER
33487 YUCAIPA BLVD
YUCAIPA
CA
92399
GAA8VAD00
10083997
DAVITA CRYSTAL RIVER DIALYSIS
7435 W GULF TO LAKE HWY
CRYSTAL RIVER
FL
34429
GACV8RW00
10140315
DAVITA EAST DEARBORN DIALYSIS
13200 W WARREN AVE
DEARBORN
MI
48126
GAMEXE100
10133099
DAVITA MAYSVILLE AT HOME #6197
489 TUCKER DR
MAYSVILLE
KY
41056
GB0FC5N00
10080346
DAVITA, INC
125 16TH AVE E
SEATTLE
WA
98112
GB4F81J00
10174735
DAVITA INC
725 RIDDER PARK DR STE 50
SAN JOSE
CA
95131
GB54ALV00
10138207
DAVITA NEPTUNE DIALYSIS CENTER
2180 BRADLEY AVE
NEPTUNE
NJ
7753
GB6HMGG00
10140177
DAVITA AUBURN
3126 PROFESSIONAL DR STE 100
AUBURN
CA
95603
GB82PND00
10140981
DAVITA JOY OF DIXON DIALYSIS CENTER
1640 N LINCOLN ST
DIXON
CA
95620
GBA5HXK00
10140469
DAVITA HAMBURG DIALYSIS
1745 ALYSHEBA WAY STE 110
LEXINGTON
KY
40509
GBDLP0E00
10138482
DAVITA WAKE FOREST DIALYSIS CENTER
11001 INGLESIDE PL
RALEIGH
NC
27614
GBN3BPH00
10278229
DAVITA NATURAL BRIDGE DIALYSIS 11273
8980 NATURAL BRIDGE RD
SAINT LOUIS
MO
63121
GBWPRKN00
10011667
DAVITA MONTCLAIR DIALYSIS CENTER 00436
9142 MONTE VISTA AVE
MONTCLAIR
CA
91763
GBXWLTY00
10224250
DAVITA EXCELSIOR SPRINGS DIALYSIS
1745 W JESSE JAMES RD
EXCELSIOR SPRINGS
MO
64024
GC0RWAP00









Page 121 of 121

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135326
DAVITA MELBOURNE DIALYSIS
2235 S BABCOCK ST
MELBOURNE
FL
32901
GC2JTPV00
10133255
DAVITA GLEN BURNIE DIALYSIS CENTER
6934 AVIATION BLVD STE K
GLEN BURNIE
MD
21061
GCFKYYN00
10273095
DAVITA ROWLAND HEIGHTS DIALYSIS 02284
17875 COLIMA RD
CITY OF INDUSTRY
CA
91748
GCPAXPD00
10134331
DAVITA PDI NORTH HOUSTON
7115 NORTH LOOP E
HOUSTON
TX
77028
GCPK2BE00
10136787
DAVITA VENTURA DIALYSIS
2705 LOMA VISTA RD STE 101
VENTURA
CA
93003
GD286MV00
10133623
DAVITA DIALYSIS CARE OF MARTIN COUNTY
100 MEDICAL DR
WILLIAMSTON
NC
27892
GDQNPQL00
10138161
DAVITA ALHAMBRA DIALYSIS
1315 ALHAMBRA BLVD STE 100
SACRAMENTO
CA
95816
GDTH4X400
10136392
DAVITA NEWBURGH DIALYSIS
4311 STATE ROUTE 261 STE A
NEWBURGH
IN
47630
GDWQJEC00
10266770
DAVITA #9702 MILLER AT HOME
213 DELORES ST
COLQUITT
GA
39837
GDXJJXP00
10035926
DAVITA, INC
2410 S ADAMS ST
TALLAHASSEE
FL
32301
GE9VTG700
10070161
DAVITA COMPREHENSIVE RENAL CARE EAST CHICAGO
4320 FIR ST UNIT 404
EAST CHICAGO
IN
46312
GEGHJDN00
10181373
DAVITA-TULSA AT HOME
4436 S HARVARD AVE
TULSA
OK
74135
gej0llj00
10139216
DAVITA DIALYSIS SYSTEMS OF HAMMOND
15799 PROFESSIONAL PLZ
HAMMOND
LA
70403
GELLY3100
10134904
DAVITA, INC
1000 E PALMER AVE
GLENDALE
CA
91205
GF06MNA00
10111647
DAVITA HANNIBAL DIALYSIS
119 PROGRESS RD
HANNIBAL
MO
63401
GF16TKF00
10270807
DAVITA WHITMORE DIALYSIS CENTER 11092
1424 E WHITMORE AVE
CERES
CA
95307
GF2VV2P00
10140242
DAVITA DIALYSIS CENTER OF MIDDLE GEORGIA
747 2ND ST
MACON
GA
31201
GF4CNFD00
10160888
DAVITA MINT HILL DIALYSIS
11308 HAWTHORNE DR
MINT HILL
NC
28227
GFDRHXD00
10254109
DAVITA MATAWAN DIALYSIS
764 STATE ROUTE 34
MATAWAN
NJ
7747
GFL8YTF00
10139569
DAVITA - MOUNT VERNON AT HOME #6026
4102 N WATER TOWER PL
MOUNT VERNON
IL
62864
GFQ1J6B00
10133199
DAVITA PLANO AT HOME #5942
481 SHILOH RD STE 100
PLANO
TX
75074
GFTWM7D00
10228983
DAVITA INC
3210 LANGLEY DR
SEARCY
AR
72143
GG69XCK00
10111289
DAVITA MESA COUNTY DIALYSIS
561 25 RD STE D
GRAND JUNCTION
CO
81505
GG6DT4C00
10042201
DAVITA HOPI DIALYSIS CENTER
HIGHWAY 264
POLACCA
AZ
86042
GG83FYK00
10112215
DAVITA WEST FLORIDA DIALYSIS
8333 N DAVIS HWY
PENSACOLA
FL
32514
GG8N5PL00
10139000
DAVITA PARAMOUNT DIALYSIS CENTER
15625 LAKEWOOD BLVD
PARAMOUNT
CA
90723
GG9XPTK00
10223760
DAVITA PORTLAND GATEWAY DIALYSIS
9932 NE HALSEY ST
PORTLAND
OR
97220
GGM3WXE00
10137195
DAVITA GEORGETOWN HOME AT HOME #06030
3223 K ST NW
WASHINGTON
DC
20007
GGMJM2P00
10133679
DAVITA STONEGATE PD # 1719
217 STERLING FARM DR
JACKSON
TN
38305
GGPCLDV00
10139912
DAVITA PDI CADIEUX
6150 CADIEUX RD
DETROIT
MI
48224
GH05CR500
10138262
DAVITA GRAPEVINE AT HOME
1651 W NORTHWEST HWY
GRAPEVINE
TX
76051
GH6K1YM00
10054920
DAVITA NORTHPORT
2401 HOSPITAL DR
NORTHPORT
AL
35476
GH8G6E500
10051523
DAVITA LONE STAR DIALYSIS
8560 MONROE RD
HOUSTON
TX
77061
GH9C2H100
10219331
DAVTIA 5323
15-00 POLLITT DR
FAIR LAWN
NJ
7410
GJ6W28B00
10132221
DAVITA CONCORD
2300 STANWELL DR STE C
CONCORD
CA
94520
GJBFEQT00
10276072
DAVITA LAKEVILLE DIALYSIS 11356
20184 HERITAGE DR
LAKEVILLE
MN
55044
GJBK5YX00
10035604
DAVITA MIDWOOOD DIALYSIS
1915 OCEAN AVE
BROOKLYN
NY
11230
GJFN85E00









Page 122 of 122

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10032047
DAVITA FORT MYERS SOUTH DIALYSIS
8850 GLADIOLUS DR
FORT MYERS
FL
33908
GJG813R00
10136167
DAVITA CHIPLEY DIALYSIS
877 3RD ST STE 2
CHIPLEY
FL
32428
GJWETRT00
10239946
DAVITA ESTRELLA DIALYSIS PD 09809
8410 W THOMAS RD BLDG 1 STE 100
PHOENIX
AZ
85037
GK6NX3T00
10140006
DAVITA THORN RUN DIALYSIS
1136 THORN RUN RD
MOON TOWNSHIP
PA
15108
GKC7V8M00
10163978
DAVITA PAOLA DIALYSIS
1605 E PEORIA ST
PAOLA
KS
66071
GKF137Q00
10132814
DAVITA PASADENA DIALYSIS
8037 RITCHIE HWY STE A
PASADENA
MD
21122
GKKPQGF00
10138066
DAVITA REDWOOD CITY
1000 MARSHALL ST
REDWOOD CITY
CA
94063
GKME1FG00
10139217
DAVITA #5980 HOME DIAL
2400 TECH CENTER CT
LAS VEGAS
NV
89128
GKR4YLE00
10138857
DAVITA HIOAKS DIALYSIS
681 HIOAKS RD
RICHMOND
VA
23225
GKWXQM500
10133922
DAVITA DELTA VIEW DIALYSIS
1150 E LELAND RD
PITTSBURG
CA
94565
GKYBVAE00
10137528
DAVITA SPARKS DIALYSIS
4860 VISTA BLVD STE 100
SPARKS
NV
89436
GL5F5LB00
10054592
DAVITA, INC
1305 N OAK ST
PEARSALL
TX
78061
GLA4VCM00
10110738
DAVITA, INC
2669 CHURCH ST
EAST POINT
GA
30344
GLTVLFP00
10133278
DAVITA MEADVILLE DIALYSIS
19050 PARK AVENUE PLZ
MEADVILLE
PA
16335
GMRPRX600
10139628
DAVITA NAPA DIALYSIS CENTER
3900 BEL AIRE PLZ STE C
NAPA
CA
94558
GMVQA6300
10136435
DAVITA LITTLETON DIALYSIS
209 W COUNTY LINE RD
HIGHLANDS RANCH
CO
80129
GP7HD6C00
10135713
DAVITA AIRPORT SUNRISE DIALYSIS
11300 HAWTHORNE BLVD
INGLEWOOD
CA
90304
GV80JHJ00
10271983
DAVITA MONTGOMERY COUNTY DIALYSIS 11447
1822 SENATOR MILLER DR
HILLSBORO
IL
62049
H03PDRD00
10137592
DAVITA CERES DIALYSIS CENTER
1768 MITCHELL RD STE 308
CERES
CA
95307
H051JY400
10082473
DAVITA RENAL CARE OF MARION
2921 STATE HIGHWAY 77 S STE 8
MARION
AR
72364
H0AFE2M00
10140195
DAVITA INC
9205 LINWOOD AVE
SHREVEPORT
LA
71106
H0KWKAR00
10135821
DAVITA SCOTTSBURG
1619 W MCCLAIN AVE
SCOTTSBURG
IN
47170
H0TQ1AB00
10138864
DAVITA CONWAY DIALYSIS
2445 CHRISTINA LN STE A
CONWAY
AR
72034
H1AF3HR00
10160886
DAVITA NEW BEDFORD
237 STATE RD STE B
NORTH DARTMOUTH
MA
2747
H1J6WGJ00
10246684
DAVITA 5176 TREASURE HLL
1629 TREASURE HILLS BLVD
HARLINGEN
TX
78550
H1LA6TC00
10137022
DAVITA SWAN CREEK DIALYSIS
5201 AIRPORT HWY
TOLEDO
OH
43615
H1RDBHE00
10133770
DAVITA NOVI DIALYSIS
27150 PROVIDENCE PKWY
NOVI
MI
48374
H1TA1CY00
10131955
DAVITA WHEATON DIALYSIS CENTER
11941 GEORGIA AVE
WHEATON
MD
20902
H1VECMP00
10133748
DAVITA - MID COLUMBIA AT HOME
6825 BURDEN BLVD
PASCO
WA
99301
H20DF2D00
10132141
DAVITA ORANGEVALE DIALYSIS CENTER
9267 GREENBACK LN STE A
ORANGEVALE
CA
95662
H28DMA000
10138312
DAVITA NORTH GLENDALE DIALYSIS
1505 WILSON TER STE 190
GLENDALE
CA
91206
H2DTJJR00
10241322
DAVITA 05430
100 WASHINGTON BLVD
MONTEBELLO
CA
90640
H2ME82T00
10135536
DAVITA, INC
4300 KINGS HWY STE 406
PORT CHARLOTTE
FL
33980
H2NMWQE00
10263610
DAVITA #5442 BROADWAY DIALYSIS
2624 STOCKTON BLVD
SACRAMENTO
CA
95817
H2NN8GH00
10241323
DAVITA 5202
3235 MANCHESTER RD
AKRON
OH
44319
H2VM2BD00
10164192
DAVITA CHEYENNE DIALYSIS
3291 N BUFFALO DR STE 150
LAS VEGAS
NV
89129
H38X8MJ00
10277609
DAVITA BAYSHORE DIALYSIS 11204
16151 SLATER RD
NORTH FORT MYERS
FL
33917
H3AB6EP00









Page 123 of 123

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10252871
DAVITA KELLER DIALYSIS
11000 OLD DENTON RD
FORT WORTH
TX
76244
H3H4XEG00
10139065
DAVITA SNELLVILLE
2135 MAIN ST E
SNELLVILLE
GA
30078
H3N77QB00
10230313
DAVITA 9621
8231 E STOCKTON BLVD
SACRAMENTO
CA
95828
H3Q589W00
10138206
DAVITA EAST EVANSVILLE DIALYSIS PD #1732
1312 PROFESSIONAL BLVD STE
EVANSVILLE
IN
47714
H3T763T00
10187630
DAVITA WOODRIDGE HOME AT HOME
7425 JANES AVE
WOODRIDGE
IL
60517
H3TX56L00
10215808
DAVITA NORTH HALEDON DIALYSIS
953 BELMONT AVE
NORTH HALEDON
NJ
7508
H3YT53J00
10136944
DAVITA STAMFORD DIALYSIS
30 COMMERCE RD
STAMFORD
CT
6902
H44QALA00
10138351
DAVITA 25TH STREET DIALYSIS
920 E 25TH ST
BALTIMORE
MD
21218
H47Y14V00
10133454
DAVITA MITCHELL DIALYSIS
819 E SPRUCE ST STE 100
MITCHELL
SD
57301
H4FK5PE00
10106915
DAVITA NORTHLAND AT HOME #6059
2750 CLAY EDWARDS DR STE 515
NORTH KANSAS CITY
MO
64116
H4FY37800
10264109
DAVITA WEST ARLINGTON DIALYSIS 04432
1001 W ARBROOK BLVD STE 101
ARLINGTON
TX
76015
H4G44NW00
10277614
DAVITA RENTON DIALYSIS 11396
4110 NE 4TH ST STE E
RENTON
WA
98059
H4MKC7A00
10111383
DAVITA HERMITAGE DIALYSIS
5530 OLD HICKORY BLVD STE 18
HERMITAGE
TN
37076
H4Q54RB00
10267754
DAVITA HUNTERSVILLE DIALYSIS 11276
9622 KINCEY AVE
HUNTERSVILLE
NC
28078
H4QB8NH00
10254682
DAVITA MARSHALL HOME TRAINING 11094
1420 E COLLEGE DR STE 900
MARSHALL
MN
56258
H4VQJLA00
10240338
DAVITA KISSIMMEE HT AT HOME 09641
1203 N CENTRAL AVE STE A
KISSIMMEE
FL
34741
H4WB9MN00
10083315
DAVITA DAVIE CITY DIALYSIS
7950 SW 30TH ST
DAVIE
FL
33328
H5DNKEK00
10053498
DAVITA, INC
1241 BOUNDARY ST W
FAIRFAX
SC
29827
H5G1G8R00
10140854
DAVITA HUNTINGTON PARK
5942 RUGBY AVE
HUNTINGTON PARK
CA
90255
H5HRJ7K00
10181658
DAVITA ROUGE VALLEY AT HOME #5952
760 GOLF VIEW DR UNIT 100
MEDFORD
OR
97504
H61ND8W00
10255026
DAVITA NEWINGTON DIALYSIS 11190
8520 CINDER BED RD STE 100
LORTON
VA
22079
H65TNDL00
10263334
DAVITA #5352 MEHERRIN HOME DIALYSIS
201B WEAVER AVE
EMPORIA
VA
23847
H68G2KX00
10271967
DAVITA PARMA HEIGHTS AT HOME
9050 N CHURCH DR
PARMA HEIGHTS
OH
44130
H6NP7GM00
10246059
DAVITA SAVANNAH RIVERSIDE DIALYSIS
540 E OGLETHORPE AVE
SAVANNAH
GA
31401
H6VFYVQ00
10106794
DAVITA ARTESIA HOME TRAINING
16506 LAKEWOOD BLVD
BELLFLOWER
CA
90706
H6XRD3R00
10221664
DAVITA 5400 LANSDOWNE
44084 RIVERSIDE PKWY STE 250
LEESBURG
VA
20176
H7095RT00
10267735
DAVITA CLINTON HILL DIALYSIS 05316
1275 BEDFORD AVE
BROOKLYN
NY
11216
H724L6L00
10108497
DAVITA MOTOR CITY DIALYSIS
4727 SAINT ANTOINE ST
DETROIT
MI
48201
H727JGW00
10046752
DAVITA FOREST PARK DIALYSIS CENTER
380 FOREST PKWY
FOREST PARK
GA
30297
H79MGA900
10136352
DAVITA CULPEPER DIALYSIS
430 SOUTHRIDGE PKWY
CULPEPER
VA
22701
H7BGHC800
10274127
DAVITA RAHWAY DIALYSIS 05450
800 HARRISON ST
RAHWAY
NJ
7065
H7F7F2R00
10111095
DAVITA - STAMFORD AT HOME
30 COMMERCE RD
STAMFORD
CT
6902
H7GJ51T00
10187692
DAVITA MARSHFIELD AT HOME
123 NORTHRIDGE ST
MARSHFIELD
WI
54449
H7KGRCR00
10139618
DAVITA 6258 AT HOME
6 FREEWAY DR STE 100
LITTLE ROCK
AR
72204
H7TK0WX00
10176296
DAVITA, INC
17721 KY ROUTE 122
HI HAT
KY
41636
H84AWED00
10134654
DAVITA SALINE COUNTY DIALYSIS
1200 N MAIN ST
BENTON
AR
72015
H87X26100
10140080
DAVITA FREDERICK DIALYSIS
140 THOMAS JOHNSON DR STE 100
FREDERICK
MD
21702
H8KP9KR00









Page 124 of 124

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10266396
DAVITA RAVENNA DIALYSIS 11143
600 ENTERPRISE PKWY
RAVENNA
OH
44266
H8Y54XT00
10024283
DAVITA CASSELBERRY DIALYSIS
4970 S US HIGHWAY 17/92
CASSELBERRY
FL
32707
H91QGQN00
10134651
DAVITA SUMNER REGIONAL DIALYSIS
300 STEAM PLANT RD STE 130
GALLATIN
TN
37066
H91WEVW00
10061763
DAVITA GARDEN DISTRICT DIALYSIS
2620 JENA ST
NEW ORLEANS
LA
70115
H92K5CT00
10137422
DAVITA, INC
5650 S NC 41 HWY
WALLACE
NC
28466
H92RETQ00
10254699
DAVITA CHILTON AT HOME 09717
425 M-B LN
CHILTON
WI
53014
H9Q0X7K00
10135170
DAVITA MAYLAND DIALYSIS CENTER
575 ALTAPASS HWY
SPRUCE PINE
NC
28777
H9QJ5NR00
10135244
DAVITA SELMER DIALYSIS CENTER
251 OAKGROVE RD
SELMER
TN
38375
H9QVXW400
10135269
DAVITA UPPER VALLEY DIALYSIS
7933 N MESA ST
EL PASO
TX
79932
HAF3A7Q00
10017944
KIDNEY DIALYSIS CENTER OF CAMARILLO, LLC
2438 N PONDEROSA DR STE 101
CAMARILLO
CA
93010
HAJ0H6X00
10138244
DAVITA MEDLOCK BRIDGE DIALYSIS
10680 MEDLOCK BRIDGE RD STE 103
DULUTH
GA
30097
HAJJ2VQ00
10012198
DAVITA SOUTH CROSS DIALYSIS CENTER
4602 E SOUTHCROSS BLVD
SAN ANTONIO
TX
78222
HB1RPNW00
10083087
DAVITA KAUFMAN DIALYSIS
2851 MILLENNIUM DR
KAUFMAN
TX
75142
HBG1W9E00
10201265
DAVITA HILLIARD STATION DIALYSIS
2447 HILLIARD ROME RD
HILLIARD
OH
43026
HBG9TMW00
10229044
DAVITA 6963
2139 AUBURN AVE
CINCINNATI
OH
45219
HBHX27F00
10272167
DAVITA WHITEWATER VALLEY AT HOME 09772
2302 CHESTER BLVD
RICHMOND
IN
47374
HBNRD8R00
10139981
DAVITA, INC
360 CROWN POINT CIR
GRASS VALLEY
CA
95945
HBVGDFV00
10240794
DAVITA ELLIJAY HT AT HOME 09619
449 INDUSTRIAL BLVD STE 245
ELLIJAY
GA
30540
HBVQDLB00
10180640
DAVITA ARDMORE RANCH AT HOME 05826
2617 CROSSROADS DR
ARDMORE
OK
73401
HC1100V00
10136469
DAVITA DOWNEY LANDING DIALYSIS CENTER
11611 BELLFLOWER BLVD
DOWNEY
CA
90241
HC468CN00
10084820
DAVITA INC
10700 MACARTHUR BLVD STE 7
OAKLAND
CA
94605
HC951CK00
10216129
DAVITA BELTLINE AT HOME
330 E BELTLINE AVE NE
GRAND RAPIDS
MI
49506
HCHFHDJ00
10140039
DAVITA SCOTTSBLUFF DIALYSIS CENTER
3812 AVENUE B
SCOTTSBLUFF
NE
69361
HCPGD9K00
10162287
DAVITA #05867 GREER SOUTH HOME AT HOME
3254 BRUSHY CREEK RD STE A
GREER
SC
29650
HD25K5Q00
10178537
DAVITA BEDFORD DIALYSIS
15 CONSTITUTION DR STE 1C
BEDFORD
NH
3110
HD32PAY00
10138873
DAVITA DELANO DIALYSIS
405 DOVER PKWY
DELANO
CA
93215
HD4WJLY00
10135467
DAVITA MOUNT GREENWOOD DIALYSIS
3401 W 111TH ST
CHICAGO
IL
60655
HD81Y4500
10134979
DAVITA #3757 ARLINGTON
1701 N GEORGE MASON DR
ARLINGTON
VA
22205
HD9DAA000
10133741
DAVITA PETERSBURG DIALYSIS CENTER
20 MEDICAL PARK BLVD
PETERSBURG
VA
23805
HDK4PRY00
10174444
DAVITA MCDUFFIE DIALYSIS
621 MCNEIL CIR
THOMSON
GA
30824
HDQE8FL00
10083801
DAVITA CALDWELL DIALYSIS CENTER
821 SMEED PKWY
CALDWELL
ID
83605
HDTPTMR00
10132477
DAVITA REIDSVILLE DIALYSIS
1307 FREEWAY DR
REIDSVILLE
NC
27320
HDX2XND00
10135329
DAVITA EDEN PRAIRIEDIALYSIS DIALYSIS
14852 SCENIC HEIGHTS RD STE 255
EDEN PRAIRIE
MN
55344
HDXC70A00
10082143
DAVITA FLUSHING DIALYSIS
3469 PIERSON PL STE A
FLUSHING
MI
48433
HDXF7W900
10152305
DAVITA NORTH SPOKANE RENAL CENTER
7407 N DIVISION ST STE F
SPOKANE
WA
99208
HDYPBVN00
10070208
DAVITA PENINSULA DIALYSIS
716 DENBIGH BLVD STE B
NEWPORT NEWS
VA
23608
HF0PY1K00
10137262
DAVITA LAKE ELSINORE DIALYSIS
32291 MISSION TRL
LAKE ELSINORE
CA
92530
HF5YFJX00









Page 125 of 125

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10111241
DAVITA NORTH HIGHLANDS DIALYSIS CENTER
4612 ROSEVILLE RD
NORTH HIGHLANDS
CA
95660
HF8VEER00
10175284
DAVITA LITTLE CREEK DIALYSIS
1817 E LITTLE CREEK RD
NORFOLK
VA
23518
HF9MEBG00
10202634
DAVITA 5381
42886 WOODWARD AVE
BLOOMFIELD HILLS
MI
48304
HFCXMKB00
10068630
DAVITA MID CITIES DIALYSIS
117 E HARWOOD RD
HURST
TX
76054
HFF6FPL00
10188560
DAVITA COLUMBUS HT AT HOME GA 06380
1200 BROOKSTONE CENTRE PKWY STE 111
COLUMBUS
GA
31904
HFLNWPP00
10065046
DAVITA OAK SPRINGS DIALYSIS
764 LOCUST AVE
WASHINGTON
PA
15301
HFPG7PX00
10270789
DAVITA ST LUKE'S WHITEHALL DIALYSIS 11328
1220 3RD ST
WHITEHALL
PA
18052
HFPJB8N00
10136945
DAVITA HAYWARD DIALYSIS CENTER
21615 HESPERIAN BLVD
HAYWARD
CA
94541
HFRBR7W00
10133756
DAVITA, INC
2240 W ELM ST
WRIGHTSVILLE
GA
31096
HFT9RNC00
10111382
DAVITA EAST EVANSVILLE AT HOME
1312 PROFESSIONAL BLVD
EVANSVILLE
IN
47714
HFWJ80J00
10142609
DAVITA GRAND CROSSING DIALYSIS
7319 S COTTAGE GROVE AVE
CHICAGO
IL
60619
HG1M11M00
10267220
DAVITA TRI COUNTY AT HOME
2540 FLAT SHOALS RD
ATLANTA
GA
30349
HGADV5K00
10270808
DAVITA REDONDO HEIGHTS DIALYSIS 11265
27320 PACIFIC HWY S
FEDERAL WAY
WA
98003
HGY7LBY00
10139308
DAVITA PALMERTON DIALYSIS CENTER
185 DELAWARE AVE
PALMERTON
PA
18071
HH0CE1P00
10137750
DAVITA FORT MILL
1975 CAROLINA PLACE DR
FORT MILL
SC
29708
HH5WBDN00
10185599
DAVITA CLEVELAND AT HOME 6142
1461 KENSINGTON AVE
BUFFALO
NY
14215
HHLHRLC00
10138095
DAVITA SHEFFIELD DIALYSIS
1120 S JACKSON HWY STE 107
SHEFFIELD
AL
35660
HHWADVC00
10137514
DAVITA GREATER PORTSMOUTH DIALYSIS
3516 QUEEN ST
PORTSMOUTH
VA
23707
HHWYGV300
10134656
DAVITA BEAR CREEK DIALYSIS
4978 HIGHWAY 6 N STE I
HOUSTON
TX
77084
HHX98W800
10136154
DAVITA MEMPHIS SOUTHEAST DIALYSIS CENTER
1805 MORIAH WOODS BLVD
MEMPHIS
TN
38117
HJ2KVXE00
10138894
DAVITA, INC
11854 WILMINGTON AVE
LOS ANGELES
CA
90059
HJ6N2RM00
10240784
DAVITA NEW LONDON AT HOME 09637
5 SHAWS CV STE 100
NEW LONDON
CT
6320
HJDQE0H00
10134207
DAVITA NOGALES DIALYSIS
1605 N INDUSTRIAL PARK DR STE H
NOGALES
AZ
85621
HJGC7CB00
10270065
DAVITA WOOSTER AT HOME 09770
4190 BURBANK RD
WOOSTER
OH
44691
HJM4PHW00
10054706
DAVITA, INC
1120 N CHINOWTH ST
VISALIA
CA
93291
HJX77NY00
10186794
DAVITA TURNER HILL DIALYSIS
7301 STONECREST CONCOURSE STE 101
LITHONIA
GA
30038
HK0X4CE00
10241325
DAVITA FORREST CITY AT HOME 05853
1501 N WASHINGTON ST
FORREST CITY
AR
72335
HK31XNP00
10163022
DAVITA SUNRISE ON CENTRAL DIALYSIS
540 CENTRAL AVE SW
ATLANTA
GA
30312
HK78L9A00
10150249
DAVITA #05908 TOWN & COUNTRY AT HOME
12855 N 40 DR STE 340
SAINT LOUIS
MO
63141
HKHXY0D00
10133003
DAVITA BURTON DIALYSIS
4015 DAVISON RD
BURTON
MI
48509
HKNBWJE00
10139870
DAVITA BUTLER FARM AT HOME
501 BUTLER FARM RD
HAMPTON
VA
23666
HKQ8PMA00
10146760
DAVITA NORTH RIDGE AT HOME 06329
6830 N RIDGE RD
MADISON
OH
44057
HKQCXYY00
10067338
DAVITA GARDEN CITY DIALYSIS CENTER
1100 STEWART AVE STE D
GARDEN CITY
NY
11530
HL8TQF800
10083956
DAVITA MEMPHIS STREET RENAL CENTER
3310 MEMPHIS ST
PHILADELPHIA
PA
19134
HN0TE0B00
10134853
DAVITA TUBA CITY DIALYSIS CENTER
500 EDGEWATER DR
TUBA CITY
AZ
86045
HN9P7T200
10065590
DAVITA LOOMIS ROAD
4120 W LOOMIS RD
GREENFIELD
WI
53221
HRWALML00
10025988
DAVITA MURFREESBORO
1346 DOW ST STE B
MURFREESBORO
TN
37130
ISQUZ0T00









Page 126 of 126

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10026494
DAVITA DOUGLAS
190 WESTSIDE DR STE A
DOUGLAS
GA
31533
IXDOPNS00
10104959
DAVITA BOCA RATON ARTIFICIAL KIDNEY CENTER
998 NW 9TH CT
BOCA RATON
FL
33486
IZ02DD900
10270792
DAVITA AUTUMN WOODS AT HOME 062321
29800 HOOVER RD
WARREN
MI
48093
J0AWTBT00
10266053
DAVITA SOUTHWEST ATLANTA HOME TRAINING
3201 ATLANTA INDUSTRIAL PKWY NW STE 101
ATLANTA
GA
30331
J0DFJ4Y00
10140676
DAVITA SILVER LAKE DIALYSIS
2723 W TEMPLE ST
LOS ANGELES
CA
90026
J0J3C9Q00
10223587
DAVITA, INC
897 N VAN DYKE RD
BAD AXE
MI
48413
J0LRFLV00
10139328
DAVITA SIENA HENDERSON DIALYSIS CENTER
2865 SIENA HEIGHTS DR STE 141
HENDERSON
NV
89052
J0VA6RL00
10268377
DAVITA SOUTHFIELD DIALYSIS 11221
11600 BROADWAY ST
PEARLAND
TX
77584
J13HQKE00
10010799
DAVITA CYFAIR DIALYSIS CENTER
9110 JONES RD STE 110
HOUSTON
TX
77065
J19B35C00
10246507
DAVITA WALL TOWNSHIP HEIGHTS AT HOME
5100 BELMAR BLVD
WALL TOWNSHIP
NJ
7727
J1DMNQW00
10138233
DAVITA MARINETTE DIALYSIS
2706 CAHILL RD STE A
MARINETTE
WI
54143
J1QG34X00
10133506
DAVITA HANNIBAL AT HOME # 5947
3140 PALMYRA RD
HANNIBAL
MO
63401
J1T6NRX00
10137239
DAVITA FAIRFIELD DIALYSIS CENTER
4660 CENTRAL WAY
FAIRFIELD
CA
94534
J246MYF00
10253155
DAVITA DIALYSIS CARE OF WEATHERFORD
2107 FORT WORTH HWY
WEATHERFORD
TX
76086
J25VV1H00
10030657
LITHONIA DIALYSIS CENTER
5255 SNAPFINGER PARK DR STE 110
DECATUR
GA
30035
J2FQE8C00
10280049
DAVITA ELLWOOD CITY DIALYSIS 05386
807 LAWRENCE AVE
ELLWOOD CITY
PA
16117
J2HYN0N00
10215045
DAVITA 5764
2130 NICHOLASVILLE RD
LEXINGTON
KY
40503
J2J00HL00
10135084
DAVITA COLUMBIA UNIVERSITY DIALYSIS
60 HAVEN AVE STE B4
NEW YORK
NY
10032
J2M7TV200
10132027
DAVITA ALTUS DIALYSIS CENTER
205 S PARK LN STE 130
ALTUS
OK
73521
J2RKXB400
10084301
DAVITA ABBEVILLE DIALYSIS
904 W GREENWOOD ST
ABBEVILLE
SC
29620
J2TLWMH00
10223591
DAVITA INC
831 PROVIDENCE RD STE 1
SECANE
PA
19018
J319V7Y00
10052891
DAVITA ATLANTA EAST
1308 MORELAND AVE SE
ATLANTA
GA
30316
J374XNH00
10054352
DAVITA DERIDDER
239 E 1ST ST
DERIDDER
LA
70634
J3E3JN900
10026914
DAVITA, INC
4391 RIVER CHASE DR
PHENIX CITY
AL
36867
J3F5WVX00
10140540
DAVITA PACIFIC DIALYSIS
2351 CLAY ST
SAN FRANCISCO
CA
94115
J3HXK5P00
10081919
DAVITA CAMERON
1003 W 4TH ST
CAMERON
MO
64429
J3JG1K600
10139621
DAVITA JERSEYVILLE DIALYSIS
917 S STATE ST
JERSEYVILLE
IL
62052
J3Y15VL00
10136760
DAVITA METAIRIE DIALYSIS CENTER
7100 AIRLINE DR
METAIRIE
LA
70003
J46VQ6K00
10105346
WAUSAU KIDNEY CENTER
2600 STEWART AVE
WAUSAU
WI
54401
J4811NK00
10041989
CENTRAL NEW YORK DIALYSIS CENTER
910 ERIE BLVD E
SYRACUSE
NY
13210
J4C0R8Y00
10259169
DAVITA WALKER DIALYSIS 11129
28375 WALKER RD S
WALKER
LA
70785
J4GV2JJ00
10134755
DAVITA DOWNEY DIALYSIS CENTER
8630 FLORENCE AVE STE 100
DOWNEY
CA
90240
J4QRDQ700
10026609
DAVITA, INC
802 N JOHN YOUNG PKWY
KISSIMMEE
FL
34741
J5413PL00
10179763
DAVITA LYNCHBURG HOME TRAINING CENTER 05395
2091 LANGHORNE RD
LYNCHBURG
VA
24501
J586C7L00
10112921
DAVITA SPRING DIALYSIS
607 TIMBERDALE LN
HOUSTON
TX
77090
J587TTP00
10135738
DAVITA IMPERIAL CARE DIALYSIS CENTER
4345 E IMPERIAL HWY
LYNWOOD
CA
90262
J594RJB00









Page 127 of 127

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10053401
DAVITA, INC
1412 E KING ST
LANCASTER
PA
17602
J5AK6QE00
10258709
DAVITA TUSTIN RANCH DIALYSIS 11173
721 W 1ST ST
TUSTIN
CA
92780
J5TRHWL00
10240344
DAVITA MUNCIE AT HOME
820 E MCGALLIARD RD
MUNCIE
IN
47303
J6128BB00
10179131
DAVITA GULF BREEZE AT HOME #6236 DIALYSIS
1519 MAIN ST
DUNEDIN
FL
34698
J69AC7R00
10135259
DAVITA CAPE CORAL SOUTH DIALYSIS
3046 DEL PRADO BLVD S STE 4A
CAPE CORAL
FL
33904
J6FDB8000
10136257
DAVITA, INC
118 W MAIN ST
PERRY
FL
32347
J6L1V9F00
10083817
DAVITA SOMERSET COUNTY DIALYSIS
229 S KIMBERLY AVE
SOMERSET
PA
15501
J6NNG2H00
10137192
DAVITA HAWAIIAN GARDEN
12191 226TH ST
HAWAIIAN GARDENS
CA
90716
J6Q9PCP00
10270093
DAVITA RAVENNA AT HOME 09771
600 ENTERPRISE PKWY
RAVENNA
OH
44266
J70JNPL00
10106722
IOWA FALLS MARY GREELEY DIALYSIS CENTER
701 WASHINGTON AVE STE E
IOWA FALLS
IA
50126
J70M1AN00
10268073
DAVITA NOTTINGHAM DIALYSIS 11201
14010 W 134TH PL
OLATHE
KS
66062
J7JAJTV00
10266052
DAVITA 11323 FOUNTAIN HILLS
13430 N SAGUARO BLVD
FOUNTAIN HILLS
AZ
85268
J7LYD9V00
10136305
DAVITA FAIR OAKS DIALYSIS
3955 PENDER DR STE 210
FAIRFAX
VA
22030
J7P281Q00
10146759
DAVITA ARNOLD DIALYSIS
102 RICHARDSON XING
ARNOLD
MO
63010
J7R1CXR00
10139194
DAVITA INDEPENDENCE COUNTY DIALYSIS
1700 HARRISON ST STE F
BATESVILLE
AR
72501
J7T0F6400
10276543
DAVITA BROOKSVILLE DIALYSIS 11346
7326 BROAD ST
BROOKSVILLE
FL
34601
J7V54VP00
10140974
DAVITA WILLIAMSBURG AT HOME
500 SENTARA CIR STE 3
WILLIAMSBURG
VA
23188
J7YK61F00
10179278
DAVITA SABETHA DIALYSIS
106 N 12TH ST
SABETHA
KS
66534
J80NQRV00
10134051
DAVITA YONKERS EAST DIALYSIS CENTER
5 ODELL PLZ STE 131
YONKERS
NY
10701
J8CP6HF00
10267210
DAVITA #5479 VIVIFY DIALYSIS
800 N TEXAS AVE
ODESSA
TX
79761
J8CRVQF00
10240340
DAVITA 5294
25 E WILLOW ST
MILLBURN
NJ
7041
J8E5CVH00
10173203
DAVITA RENAL CENTER NEW LENOX
1890 SILVER CROSS BLVD STE 150
NEW LENOX
IL
60451
J8G17CR00
10163459
DAVITA MILL STREET AT HOME 05182
N54W6135 MILL ST
CEDARBURG
WI
53012
J8M8RBN00
10137818
DAVITA CHARLOTTESVILLE NORTH
1800 TIMBERWOOD BLVD STE C
CHARLOTTESVILLE
VA
22911
J938T1X00
10135145
DAVITA NORTH CHARLOTTE DIALYSIS CENTER
6620 OLD STATESVILLE RD
CHARLOTTE
NC
28269
J95CXPV00
10034113
DAVITA MIDATLANTA HOME DIALYSIS
418 DECATUR ST SE STE B
ATLANTA
GA
30312
J997BWF00
10082426
DAVITA #2678 MT SINAI
1711 ALTON RD
MIAMI BEACH
FL
33139
J9BJFWX00
10027131
DAVITA HOPKINSVILLE DIALYSIS
1914 S VIRGINIA ST
HOPKINSVILLE
KY
42240
J9DH56X00
10033855
DAVITA SALEM NORTH DIALYSIS
1220 LIBERTY ST NE
SALEM
OR
97301
J9QT3FT00
10138953
DAVITA MIDLOTHIAN
14281 MIDLOTHIAN TPKE
MIDLOTHIAN
VA
23113
J9R693100
10138924
DAVITA HOSPITAL HILL
900 E 21ST ST
KANSAS CITY
MO
64108
J9XLF9Y00
10138687
DAVITA PHYSICIANS DIALYSIS SOUTH HOUSTON
5989 SOUTH LOOP E
HOUSTON
TX
77033
JA4CEXK00
10135915
DAVITA, INC
960 S TRUMAN BLVD
CRYSTAL CITY
MO
63019
JB573BK00
10162436
DAVITA NORTHTOWNS DIALYSIS CENTER
4041 DELAWARE AVE
TONAWANDA
NY
14150
JBGVBBR00
10175285
DAVITA PENN HILLS DIALYSIS
202 RODI RD
PITTSBURGH
PA
15235
JBLJ2QQ00
10045836
DAVITA BERKELEY
2655 SHATTUCK AVE
BERKELEY
CA
94704
JBWQ81P00
10140168
DAVITA WHITE OAK AT HOME #6050
5520 CHEVIOT RD
CINCINNATI
OH
45247
JC1D3BN00









Page 128 of 128

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10135059
DAVITA WOLF RIVER DIALYSIS
7990 TRINITY RD
CORDOVA
TN
38018
JC2VF5C00
10135169
DAVITA, INC
18544 W 8 MILE RD
SOUTHFIELD
MI
48075
JCD9D9300
10120620
DAVITA TEMPE AT HOME PD
2149 E WARNER RD STE 109
TEMPE
AZ
85284
JCG0G7Y00
10140243
DAVITA LOGAN SQUARE DIALYSIS
2838 N KIMBALL AVE
CHICAGO
IL
60618
JCHLLBT00
10228559
DAVITA 4342
1136 N BALDWIN AVE
MARION
IN
46952
JCRCB6F00
10139121
DAVITA SOUTHPORT DIALYSIS CENTER
1513 N HOWE ST STE 15
SOUTHPORT
NC
28461
JCXNHLH00
10139018
DAVITA, INC
41 MALL RD
BURLINGTON
MA
1805
JCYE9P500
10264836
DAVITA HOUSATONIC AT HOME 9739
164 MOUNT PLEASANT RD
NEWTOWN
CT
6470
JCYLNQR00
10177816
DAVITA NALL DIALYSIS
10787 NALL AVE STE 130
OVERLAND PARK
KS
66211
JD2MP4D00
10215816
DAVITA, INC
125 E MICHIGAN AVE
GRAYLING
MI
49738
JD4YF9M00
10045927
DAVITA OKLAHOMA CITY SOUTH DIALYSIS
319 SW 59TH ST
OKLAHOMA CITY
OK
73109
JD8X46B00
10266777
DAVITA #11211 PLANO ON CUSTER DIALYSIS
1301 CUSTER RD STE 524
PLANO
TX
75075
JD967EW00
10242542
DAVITA, INC
1123 HENNEPIN AVE N
GLENCOE
MN
55336
JDB8A1Q00
10133138
DAVITA NEPHROLOGY CENTER OF SOUTH AUGUSTA
1631 GORDON HWY STE 1B
AUGUSTA
GA
30906
JDHDJPY00
10137824
DAVITA JACKSON DIALYSIS
234 W LOUIS GLICK HWY
JACKSON
MI
49201
JDQHRE800
10049140
DAVITA, INC
1125 S BURNSIDE AVE
GONZALES
LA
70737
JDQW5XK00
10178204
DAVITA, INC
1 WESTBANK EXPY
WESTWEGO
LA
70094
JDRXE0Y00
10241991
DAVITA 11098
1432 E FORSYTH ST
AMERICUS
GA
31709
JDTCQ0R00
10111571
DAVITA, INC
1001 FOREST AVE
MONTGOMERY
AL
36106
JE0RZI500
10135425
DAVITA TITLETOWN DIALYSIS
120 SIEGLER ST
GREEN BAY
WI
54303
JE78MDB00
10137853
DAVITA ANTHEM VILLAGE DIALYSIS
2530 ANTHEM VILLAGE DR
HENDERSON
NV
89052
JEH0PJM00
10150284
DAVITA #6025 OLYMPIA FIELDS AT HOME
4557 211TH ST STE B
MATTESON
IL
60443
JEKB0E600
10267223
DAVITA #9755 GOLDEN STATE AT HOME
4200 N GOLDEN STATE BLVD
TURLOCK
CA
95382
JF07QVQ00
10261111
DAVITA SCHUYLER DIALYSIS
220 STEUBEN ST
MONTOUR FALLS
NY
14865
JF91H1Q00
10163187
DAVITA DEER CREEK
602 S ATWOOD RD STE 106
BEL AIR
MD
21014
JFHE0KD00
10141058
DAVITA PORT SAINT JOE DIALYSIS
3871 E HIGHWAY 98
PORT SAINT JOE
FL
32456
JFHWRNP00
10221665
DAVITA LANSDOWNE DIALYSIS PD 09806
44084 RIVERSIDE PKWY STE 250
LEESBURG
VA
20176
JFJBAEG00
10137530
DAVITA PICKWICK DIALYSIS
121 PICKWICK ST
SAVANNAH
TN
38372
JFJFKN300
10259383
DAVITA EASTON HOME TRAINING 05260
500 CADMUS LN STE 202
EASTON
MD
21601
JFJR98P00
10162776
DAVITA TROUP COUNTY DIALYSIS
140 GLENN BASS RD
LAGRANGE
GA
30240
JFLYLAC00
10140982
DAVITA LITTLE VILLAGE DIALYSIS
2335 W CERMAK RD
CHICAGO
IL
60608
JFMNLA200
10111252
DAVITA SOUTHSTAR ADAMSVILLE
3651 BAKERS FERRY RD SW
ATLANTA
GA
30331
JFNYRJT00
10136177
CATSKILL DIALYSIS
139 FORESTBURGH RD
MONTICELLO
NY
12701
JFXHY6G00
10137565
DAVITA EAST END PITTSBURGH DIALYSIS
7714 PENN AVE
PITTSBURGH
PA
15221
JG27QYW00
10138183
DAVITA TAYLOR COUNTY DIALYSIS CENTER
1595 OLD LEBANON RD
CAMPBELLSVILLE
KY
42718
JGK6N5H00
10138412
DAVITA BIG OAKS DIALYSIS
5623 W TOUHY AVE
NILES
IL
60714
JGNEQKA00









Page 129 of 129

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10137032
DAVITA HUNTINGTON STATION KC AT HOME
256 BROADWAY
HUNTINGTON STATION
NY
11746
JGR9W8300
10134571
DAVITA JACKSON COUNTY DIALYSIS
1912 MCLAIN ST
NEWPORT
AR
72112
JGTNGRM00
10241596
DAVITA #9648 SAN BER HOME
966 E HOSPITALITY LN
SAN BERNARDINO
CA
92408
JGXJ2GX00
10273080
DAVITA EAST COBB AT HOME 09784
4880 LOWER ROSWELL RD STE 770
MARIETTA
GA
30068
JGXNPFN00
10046203
DAVITA COBB DIALYSIS
3865 MEDICAL PARK DR
AUSTELL
GA
30106
JHCTLKA00
10083109
DAVITA NORTH SAINT LOUIS COUNTY DIALYSIS
13119 NEW HALLS FERRY RD
FLORISSANT
MO
63033
JHDBDPQ00
10134870
DAVITA MALVERN DIALYSIS
1590 TANNER ST
ROCKPORT
AR
72104
JHE2VBM00
10133311
DAVITA MEMORIAL DIALYSIS CENTER
4427 S ROBERTSON ST
NEW ORLEANS
LA
70115
JHWMXM100
10083730
DAVITA HAMMOND AT HOME
222 DOUGLAS ST
HAMMOND
IN
46320
JJ0R96800
10066654
DAVITA RENAL CENTER OF WEST JOLIET
1051 ESSINGTON RD STE 160
JOLIET
IL
60435
JJ380CP00
10107371
DAVITA ST LOUIS WASHINGTON UNIVERSITY
324 DE BALIVIERE AVE
SAINT LOUIS
MO
63112
JJCYVGN00
10026099
DAVITA ERIE DIALYSIS
350 E BAYFRONT PKWY STE A
ERIE
PA
16507
JJFJ9HQ00
10223759
DAVITA 5168
5865 SUNNYBROOK DR
SIOUX CITY
IA
51106
JJG8JGP00
10271459
DAVITA 11282 BRIGGS CHAN
13875 OUTLET DR
SILVER SPRING
MD
20904
JJHYLLN00
10148193
DAVITA LIMESTONE COUNTY DIALYSIS
16236 LUCAS FERRY RD
ATHENS
AL
35611
JJLVR3C00
10260685
DAVITA NORTH FULTON AT HOME
1250 NORTHMEADOW PKWY STE 120
ROSWELL
GA
30076
JJMJQJG00
10136126
DAVITA NORTHGATE DIALYSIS CENTER
650 LAS GALLINAS AVE
SAN RAFAEL
CA
94903
JJPPMHJ00
10176333
DAVITA STATE COLLEGE DIALYSIS
500 SCIENCE PARK RD STE 2
STATE COLLEGE
PA
16803
JJQ5GCP00
10083346
DAVITA COLUMBUS WEST DIALYSIS
1395 GEORGESVILLE RD
COLUMBUS
OH
43228
JJR1T6T00
10225822
DAVITA OAKLAND PERITONEAL AT HOME 05852
5352 CLAREMONT AVE
OAKLAND
CA
94618
JJXXPQB00
10139828
DAVITA NORTHWEST KIDNEY CENTER
10985 NORTHWEST FWY
HOUSTON
TX
77092
JK0Y3DH00
10082992
DAVITA LIGHTHOUSE POINT DIALYSIS
200 SW NATURA AVE
DEERFIELD BEACH
FL
33441
JKFYNHK00
10185598
RICHMOND KIDNEY CTR AT HOME 6221
1366 VICTORY BLVD
STATEN ISLAND
NY
10301
JKGAL5J00
10140666
DAVITA DIAMOND VALLEY DIALYSIS
1030 E FLORIDA AVE
HEMET
CA
92543
JKHVQ6B00
10140144
DAVITA SOUTHEASTERN DIALYSIS CENTER JACKSONVILLE
14 OFFICE PARK DR
JACKSONVILLE
NC
28546
JKNTRMW00
10020930
MONTGOMERY RENAL CENTER, LLC
12401 MIDDLEBROOK RD STE 160
GERMANTOWN
MD
20874
JKPNYKX00
10140591
DAVITA CORTEZ DIALYSIS CENTER
610 E MAIN ST STE C
CORTEZ
CO
81321
JL06QBB00
10140719
DAVITA NORTHEAST DIALYSIS
3761 MALL VIEW RD
BAKERSFIELD
CA
93306
JL2JXRD00
10135884
DAVITA BARTOW DIALYSIS
1190 E CHURCH ST
BARTOW
FL
33830
JLJMECZ00
10133789
DAVITA- KALAMAZOO HOME HEMO #6195
1040 N 10TH ST
KALAMAZOO
MI
49009
JLP3XB400
10134940
DAVITA RELIANT DIALYSIS
1335 LA CONCHA LN
HOUSTON
TX
77054
JNHV8LBF0
10132130
DAVITA CENTER FOR KIDNEY DISEASE AT NORTH SHORE
1190 NW 95TH ST STE 208
MIAMI
FL
33150
JNUYFXA00
10025421
DAVITA, INC
2685 METROPOLITAN PKWY SW STE F
ATLANTA
GA
30315
JR5E29400
10132891
DAVITA MEDFORD KIDNEY CENTER
1725 N OCEAN AVE
MEDFORD
NY
11763
JTKF0FQ00
10181892
DAVITA INC
2506 W MOUNT HOUSTON RD STE A
HOUSTON
TX
77038
JV19X2N00









Page 130 of 130

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10027234
DAVITA MIDLAND DIALYSIS
705 W WADLEY AVE
MIDLAND
TX
79705
JWJY0RN00
10136219
DAVITA #5581 PD
5841 S MARYLAND AVE
CHICAGO
IL
60637
K004N3E00
10063024
DAVITA CANTONSVILLE NORTH DIALYSIS
5401 BALTIMORE NATIONAL PIKE
BALTIMORE
MD
21229
K0270HA00
10223763
DAVITA 5382
1275 CLEVELAND AVE
EAST POINT
GA
30344
K02LXAE00
10082927
DAVITA MANSFIELD DIALYSIS CENTER
352 MATLOCK RD STE 100
MANSFIELD
TX
76063
K0A33GG00
10137640
DAVITA, INC
668 N BEERS ST STE 201
HOLMDEL
NJ
7733
K0AOQIQ00
10139035
DAVITA SOLEDAD DIALYSIS CENTER
901 LOS COCHES DR
SOLEDAD
CA
93960
K0DF12F00
10082713
DAVITA EAST BATON ROUGE DIALYSIS
1333 ONEAL LN
BATON ROUGE
LA
70816
K0GTH7H00
10135432
DAVITA TUSTIN DIALYSIS
2090 N TUSTIN AVE STE 100
SANTA ANA
CA
92705
K0J8JLF00
10082269
DAVITA PHOENIX DIALYSIS CENTER
337 E CORONADO RD STE 101
PHOENIX
AZ
85004
K0LRG4G00
10136591
DAVITA MILL CREEK DIALYSIS CENTER
18001 BOTHELL EVERETT HWY STE 112
BOTHELL
WA
98012
K0MCRGP00
10133355
DAVITA VILLA OF GREAT NORTHERN
22710 FAIRVIEW CENTER DR STE 100
FAIRVIEW PARK
OH
44126
K0P0WRW00
10139975
DAVITA LAKE GENEVA DIALYSIS
650 N EDWARDS BLVD STE 3338
LAKE GENEVA
WI
53147
K0VFYVN00
10139316
DAVITA HEMPSTEAD COUNTY DIALYSIS
1803 S LAUREL ST
HOPE
AR
71801
K0VL8DL00
10181349
DAVITA TYSONS CORNER AT HOME
8391 OLD COURTHOUSE RD STE 160
VIENNA
VA
22182
k13jn9300
10083963
DAVITA WILLIAMSON COUNTY DIALYSIS
3983 CAROTHERS PKWY STE E4
FRANKLIN
TN
37067
K1446HG00
10163023
DAVITA FOREST HILL AVENUE DIALYSIS
4900 FOREST HILL AVE
RICHMOND
VA
23225
K14VBRM00
10082586
DAVITA POMONA AT HOME
2111 N GAREY AVE
POMONA
CA
91767
K16MBNB00
10216128
DAVITA #5485 BILTMORE
10 MCDOWELL ST
ASHEVILLE
NC
28801
K1B5FVB00
10186093
DAVITA 5219
21026 W BELLFORT
RICHMOND
TX
77406
K1BY88A00
10136835
DAVITA NEWTON DIALYSIS CENTER
204 N 4TH AVE E STE 134
NEWTON
IA
50208
K1C7G1L00
10261624
DAVITA #11206 IDABEL DIALYSIS
1319 S LYNN LN
IDABEL
OK
74745
K1HJ48X00
10136996
DAVITA SAGINAW DIALYSIS CENTER
311 HOYT AVE
SAGINAW
MI
48607
K1M81GW00
10132980
DAVITA ABORN DIALYSIS
3162 S WHITE RD
SAN JOSE
CA
95148
K1MM2MH00
10268389
DAVITA 11078 THREE RIVER
6721 OLD TRAIL RD
FORT WAYNE
IN
46809
K1NXBBR00
10140743
DAVITA RIPLEY DIALYSIS
854 HIGHWAY 51 S
RIPLEY
TN
38063
K1PTA0D00
10133448
DAVITA NORTHWOOD DIALYSIS
611 LEMOYNE RD
NORTHWOOD
OH
43619
K1VTX2800
10070139
DAVITA FLORIN DIALYSIS CENTER
7000 STOCKTON BLVD
SACRAMENTO
CA
95823
K20Y56V00
10202391
DAVITA, INC
1815 E 70TH ST
SHREVEPORT
LA
71105
K2KXAXA00
10103237
DAVITA GLADWIN DIALYSIS
673 QUARTER ST
GLADWIN
MI
48624
K2L7DLC00
10138633
DAVITA TOKAY DIALYSIS ENTER
777 S HAM LN
LODI
CA
95242
K2VDHY900
10262249
DAVITA #9743 PREMIERE KIDNEY CENTER OF NEWARK AT HOME
65 S TERRACE AVE
NEWARK
OH
43055
K37BRRN00
10137230
DAVITA LANSING HOME HEMODIALYSIS AT HOME
4530 S HAGADORN RD STE B
EAST LANSING
MI
48823
K3ECD7X00
10139145
DAVITA DAVISON DIALYSIS
1011 S STATE RD
DAVISON
MI
48423
K3QNKEY00
10252859
DAVITA 11052 CUMBERLAND
1131 PLAZA DR
GRUNDY
VA
24614
K3RKDLW00
10138132
DAVITA FRACKVILLE DIALYSIS
801 SCHUYLKILL MALL
FRACKVILLE
PA
17931
K3Y212Q00









Page 131 of 131

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10046764
DAVITA, INC
1250 NW 7TH ST STE 106
MIAMI
FL
33125
K41K22D00
10032268
DAVITA BESSEMER
901 W LAKE MALL STE 101
BESSEMER
AL
35020
K4CGV3E00
10049459
DAVITA, INC
14752 NORTHLINE RD
SOUTHGATE
MI
48195
K4MD5E600
10243248
DAVITA GREEN OAK DIALYSIS
1426 KINGWOOD DR
KINGWOOD
TX
77339
K50CT3X00
10148194
DAVITA #06157 CHICO AT HOME
530 COHASSET RD
CHICO
CA
95926
K52GCVE00
10067994
DAVITA CARQUINEZ DIALYSIS
125 CORPORATE PL STE C
VALLEJO
CA
94590
K5B9GYN00
10190549
DAVITA TETERBORO DIALYSIS
502 US HIGHWAY 46
TETERBORO
NJ
7608
K5BENAB00
10053014
DAVITA EAST ORANGE DIALYSIS
14-20 PROSPECT ST
EAST ORANGE
NJ
7017
K5BPG8D00
10254697
DAVITA DISCOVERY SANTA MARIA HOME TRAINING 11125
1503 E MAIN ST
SANTA MARIA
CA
93454
K5CPX6T00
10253857
DAVITA TYRONE DIALYSIS
175 HOSPITAL DR
TYRONE
PA
16686
K5MNJ9Q00
10139800
DAVITA BLACK CANYON DIALYSIS
3421 S RIO GRANDE AVE STE D
MONTROSE
CO
81401
K5NDYNA00
10085079
DAVITA NORTH RIDGE DIALYSIS 03334
6830 N RIDGE RD
MADISON
OH
44057
K62MAXL00
10069274
DAVITA HILLSBORO REGIONAL DIALYSIS
1487 N HIGH ST STE 1A
HILLSBORO
OH
45133
K62T5MC00
10247930
DAVITA HARRISBURG HOME TRAINING 11023
303 S COMMERCIAL ST STE 15
HARRISBURG
IL
62946
K6HQHYC00
10138261
DAVITA, INC
5354 CLAREMONT AVE
OAKLAND
CA
94618
K6K0QAA00
10137283
DAVITA ASH TREE DIALYSIS
2666 N GROVE INDUSTRIAL DR
FRESNO
CA
93727
K6M386T00
10083977
DAVITA DIALYSIS CARE OF GREENVILLE
4805 WESLEY ST
GREENVILLE
TX
75401
K6P3HQP00
10246066
DAVITA #11083 W HAMILTON
1532 MAIN ST
HAMILTON
OH
45013
K6QQJMB00
10110471
DAVITA BURNSVILLE DIALYSIS UNIT
501 E NICOLLET BLVD
BURNSVILLE
MN
55337
K6XNBVG00
10255519
DAVITA 11077 WOFFORD
8024 WHITE AVE
SPARTANBURG
SC
29303
K740KET00
10246772
DAVITA CLOVERLEAF DIALYSIS 11096
13525 EAST FWY
HOUSTON
TX
77015
K74KEKD00
10084901
DAVITA WAUKEGAN RENAL CENTER
3350 GRAND AVE STE 100
WAUKEGAN
IL
60085
K760XHB00
10264359
DAVITA 9758 IRISH AT HOME
4350 S IRONWOOD DR
SOUTH BEND
IN
46614
K76LYXD00
10228609
DAVITA CHANNEL ISLANDS DIALYSIS
3541 W 5TH ST
OXNARD
CA
93030
K7BNK3C00
10134342
DAVITA CITRUS VALLEY DIALYSIS
894 HARDT ST
SAN BERNARDINO
CA
92408
K7FPENW00
10052321
DAVITA REDFORD DIALYSIS
22711 GRAND RIVER AVE
DETROIT
MI
48219
K7GLE4A00
10134358
SO BROOKLYN NEPHROLOGY
3915 AVENUE V
BROOKLYN
NY
11234
K7RQ3BM00
10179126
DAVITA SAINT JOSEPH SJRMC DIALYSIS
703 MAIN ST
PATERSON
NJ
7503
K7X14TM00
10247212
DAVITA 11146 LAKE CITY
1389 W US HIGHWAY 90
LAKE CITY
FL
32055
K81883C00
10263413
DAVITA #2471 ECHO VALLEY DIALYSIS
198 PONDEROSA RD
COLVILLE
WA
99114
K845VXT00
10140782
DAVITA - DIALYSIS CARE OF KANNAPOLIS AT HOME
1607 N MAIN ST
KANNAPOLIS
NC
28081
K8CY29D00
10055154
DAVITA SOUTH ORANGEBURG DIALYSIS
1080 SUMMERS AVE
ORANGEBURG
SC
29115
K8HT0VX00
10136588
DAVITA MAPLE VALLEY PLAZA DIALYSIS
649 MAPLE VALLEY DR
FARMINGTON
MO
63640
K8NVJ2V00
10052656
DAVITA CONROE DIALYSIS CENTER
233 INTERSTATE 45 N
CONROE
TX
77304
K8PRVVY00
10179387
DAVITA WILSON AT HOME 06305
2833 WOOTEN BLVD SW
WILSON
NC
27893
K9230MK00









Page 132 of 132

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10137956
DAVITA WESTBOROUGH DIALYSIS CENTER
925 EL CAMINO REAL
SOUTH SAN FRANCISCO
CA
94080
K93596G00
10139908
DAVITA WEST GEORGIA DIALYSIS
1216 STARK AVE
COLUMBUS
GA
31906
K98319E00
10140808
DAVITA RADNOR AT HOME
250 KING OF PRUSSIA RD
RADNOR
PA
19087
K9CTVC500
10138888
DAVITA CARROLLTON
1544 VALWOOD PKWY STE 114
CARROLLTON
TX
75006
K9HG96500
10164742
DAVITA FORT LAUDERDALE DIXIE DIALYSIS
1299 E COMMERCIAL BLVD
OAKLAND PARK
FL
33334
K9KLTQH00
10138550
DAVITA CHESAPEAKE DIALYSIS CENTER
1400 CROSSWAYS BLVD STE 106
CHESAPEAKE
VA
23320
K9M32BV00
10151394
DAVITA WESTOVER DIALYSIS
9846 WESTOVER HILLS BLVD
SAN ANTONIO
TX
78251
K9NG3BA00
10135355
DAVITA SOUTH DENVER DIALYSIS CENTER
850 E HARVARD AVE STE 60
DENVER
CO
80210
K9P75NH00
10275116
DAVITA LABURNUM AT HOME 09788
4352 S LABURNUM AVE
HENRICO
VA
23231
K9TE2NP00
10103239
JENSEN DIALYSIS CENTER
9716 JENSEN DR
HOUSTON
TX
77093
K9YBQVN00
10136190
DAVITA WHITE PLAINS DIALYSIS CENTER
200 HAMILTON AVE STE 13B
WHITE PLAINS
NY
10601
KA2ALLC00
10046198
DAVITA EAST LOS ANGELES PLAZA DIALYSIS
1700 E CESAR E CHAVEZ AVE STE L100
LOS ANGELES
CA
90033
KA3QKQX00
10069874
DAVITA SPRINGBORO DIALYSIS
90 COMMERCIAL WAY
SPRINGBORO
OH
45066
KALA4B400
10138720
DAVITA KETTERING AT HOME #6118
5721 BIGGER RD
KETTERING
OH
45440
KALLMRD00
10138533
DAVITA, INC
2024 E IRVINGTON RD STE 7
TUCSON
AZ
85714
KAW1PWC00
10268384
DAVITA SEVEN OAKS DIALYSIS 11097
4651 CORPORATE CT
BAKERSFIELD
CA
93311
KB1WHAJ00
10110685
DAVITA FOUR RIVERS DIALYSIS CENTER
515 EAST LN
ONTARIO
OR
97914
KB2G9N900
10164058
DAVITA DANBURY DIALYSIS
111 OSBORNE ST STE 211
DANBURY
CT
6810
KBBK3QJ00
10136436
DAVITA TUCKER DIALYSIS
4434 HUGH HOWELL RD
TUCKER
GA
30084
KBC7T4B00
10138876
DAVITA LEXINGTON DIALYSIS
390 S BROAD ST
LEXINGTON
TN
38351
KBLW7YH00
10161038
DAVITA LEEDS DIALYSIS
1650 MAXEY DR
LEEDS
AL
35094
KBWQAYP00
10139069
DAVITA FOREST PARK DIALYSIS
1145 KEMPER MEADOW DR
CINCINNATI
OH
45240
KC4GT7G00
10052390
DAVITA BRUNSWICK SOUTH DIALYSIS
2930 SPRINGDALE RD
BRUNSWICK
GA
31520
KCLF7CF00
10133898
DAVITA CHRISTIAN COUNTY
200 BURLEY AVE
HOPKINSVILLE
KY
42240
KCRGTFB00
10275105
DAVITA GEORGETOWN NATIONAL HOME TRAINING 11247
1225 S CAPITOL ST SW
WASHINGTON
DC
20003
KCVNQRV00
10224227
DAVITA MENIFEE HOME DIALYSIS 05464
29878 HAUN RD
MENIFEE
CA
92586
KD41CYC00
10275721
DAVITA 11267 GENTILLY
4720 PARIS AVE
NEW ORLEANS
LA
70122
KD545CN00
10232950
DAVITA ROSS DIALYSIS
3825 KRAUS LN
FAIRFIELD
OH
45014
KDBJX8W00
10136342
DAVITA WAYNE COUNTY DIALYSIS
303 NW 11TH ST STE 1
FAIRFIELD
IL
62837
KDCMWJA00
10277617
DAVITA PALMS VALLEY AT HOME 09798
38454 5TH ST W
PALMDALE
CA
93551
KDK0K9A00
10177410
DAVITA NOLA DIALYSIS
5646 READ BLVD
NEW ORLEANS
LA
70127
KDK8GEJ00
10132590
DAVITA - KANKAKEE COUNTY PD #1924
581 WILLIAM LATHAN DRIVE, SUITE 104
BOURBONNAIS
IL
60914
KDNXDNH00
10138221
DAVITA CHURCHVIEW DIALYSIS
417 WARE AVE
ROCKFORD
IL
61107
KDPGTQL00
10137998
QUEENS VILLAGE DIALYSIS CENTER
22202 HEMPSTEAD AVE
QUEENS VILLAGE
NY
11429
KDQVK1300
10261919
DAVITA #9738 PORTLAND MLK AT HOME
2737 NE M L KING BLVD
PORTLAND
OR
97212
KDRCF8N00
10190178
DAVITA BREWTON DIALYSIS
1023 DOUGLAS AVE
BREWTON
AL
36426
KDV1M0F00









Page 133 of 133

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140698
DAVITA CHICKASHA
228 S 29TH ST
CHICKASHA
OK
73018
KE0LB8200
10279730
DAVITA OYSTER BAY AT HOME 12610
17 E OLD COUNTRY RD
HICKSVILLE
NY
11801
KF06GPA00
10134356
DAVITA CLARKSTON DIALYSIS
6770 DIXIE HWY STE 205
CLARKSTON
MI
48346
KF13CAP00
10240336
DAVITA ALGIERS DIALYSIS
2924 GENERAL DEGAULLE DR
NEW ORLEANS
LA
70114
KF334CL00
10082132
DAVITA COTTMAN KIDNEY CENTER
7198 CASTOR AVE
PHILADELPHIA
PA
19149
KF49JHC00
10254093
DAVITA 5380 WOODLYN
1310 MACDADE BLVD
WOODLYN
PA
19094
KF4DG1X00
10230002
DAVITA 2436
902 HOUSTON ST
LAREDO
TX
78040
KF81J7Y00
10138462
DAVITA UNIVERSITY PARK DIALYSIS CENTER
3986 S FIGUEROA ST
LOS ANGELES
CA
90037
KFE9UN300
10132461
DAVITA WEST OAKS DIALYSIS
14800 WESTHEIMER RD
HOUSTON
TX
77082
KFRKFPE00
10175283
DAVITA MOORPARK DIALYSIS
883 PATRIOT DR
MOORPARK
CA
93021
KFT9N2Q00
10083845
DAVITA RIVERSIDE RENAL CENTER
13434 LEOPARD ST
CORPUS CHRISTI
TX
78410
KFVKJTQ00
10014535
DAVITA WYNCOTE DIALYSIS
1000 EASTON RD
WYNCOTE
PA
19095
KFWFHVM00
10133295
DAVITA WEST ELK GROVE DIALYSIS
2208 KAUSEN DR
ELK GROVE
CA
95758
KFYHX3E00
10132009
DAVITA HOME DIALYSIS MODALITY CENTER OF EXCELLENCE
5171 LIBERTY AVE
PITTSBURGH
PA
15224
KG6T77D00
10103247
DAVITA ROGERS DIALYSIS 05130
101 N 37TH ST
ROGERS
AR
72756
KG83F7X00
10201904
DAVITA MOORPARK AT HOME 05828
883 PATRIOT DR STE C
MOORPARK
CA
93021
KGB3PMP00
10081523
DAVITA DADELAND DIALYSIS
9175 SW 87TH AVE
MIAMI
FL
33176
KGB57D000
10136659
DAVITA COMMERCE TOWNSHIP
120 W COMMERCE RD
COMMERCE TOWNSHIP
MI
48382
KGE1AB000
10272057
DAVITA EL CAMINO DIALYSIS 05236
412 W EL CAMINO REAL
MOUNTAIN VIEW
CA
94040
KGEKE2E00
10027476
DAVITA SUN CITY CENTER
783 CORTARO DR
RUSKIN
FL
33573
KGFA4KD00
10275104
DAVITA GEORGETOWN NATIONAL HT AT HOME 09792
1225 S CAPITOL ST SW
WASHINGTON
DC
20003
KGHAL1D00
10253126
DAVITA 11032 IRISH DIALYSIS
4350 S IRONWOOD DR
SOUTH BEND
IN
46614
KGKNCWF00
10138856
DAVITA NAMPA
846 PARKCENTRE WAY
NAMPA
ID
83651
KGW80MQ00
10083675
DAVITA QUAD COUNTIES DIALYSIS
528 N GRANDSTAFF DR
AUBURN
IN
46706
KHG6A8500
10185618
DAVITA SALEM AT HOME 6047
3550 LIBERTY RD S STE 100
SALEM
OR
97302
KHQ7EYA00
10135767
DAVITA ATHENS
15953 ATHENS LIMESTONE DR
ATHENS
AL
35613
KJ1N6YV00
10242541
DAVITA GARDNER DIALYSIS
328 E MAIN ST
GARDNER
KS
66030
KJ2H37W00
10140958
TRC AT RICHMOND COMM
1510 N 28TH ST
RICHMOND
VA
23223
KJEBYKA00
10248134
DAVITA 5418 HAMPTON ROAD HOME DIALYSIS
11234 JEFFERSON AVE
NEWPORT NEWS
VA
23601
KJHDJBR00
10163186
DAVITA CHARLES COUNTY DIALYSIS
4475 REGENCY PL STE 102
WHITE PLAINS
MD
20695
KJKNDWJ00
10135133
DAVITA VERNON DIALYSIS CENTER
460 HARTFORD TPKE STE C
VERNON ROCKVILLE
CT
6066
KJQJG8000
10106916
DAVITA NORTHLAND PD #3513-1
2750 CLAY EDWARDS DR STE 515
NORTH KANSAS CITY
MO
64116
KJYEAYN00
10140512
DAVITA LEHIGH ACRES DIALYSIS
2814 LEE BLVD STE 16
LEHIGH ACRES
FL
33971
KJYEMAB00
10261336
DAVITA IVY DIALYSIS 4256
602 IVY ST
ELMIRA
NY
14905
KK17KTP00
10139487
DAVITA, INC
124 FIRE TOWER RD
ORANGEBURG
SC
29118
KK97B1W00









Page 134 of 134

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10279107
DAVITA ALBANY DIALYSIS 05141
244 CORDELE RD STE 165
ALBANY
GA
31705
KKCYLNM00
10137988
DAVITA STRONGSVILLE
17792 PEARL RD
STRONGSVILLE
OH
44136
KKE5HAE00
10026577
DAVITA GREATER MIAMI
160 NW 176TH ST STE 100
MIAMI
FL
33169
KKGNPFB00
10136898
DAVITA STONY ISLAND DIALYSIS
8725 S STONY ISLAND AVE
CHICAGO
IL
60617
KKKARYN00
10082988
DAVITA MOUNTAIN PARK DIALYSIS
5235 MEMORIAL DR
STONE MOUNTAIN
GA
30083
KKKEWB900
10027249
DAVITA, INC
1620 SOMERSET RD
SAN ANTONIO
TX
78211
KKQT6G900
10026890
DAVITA ANTELOPE VALLEY DIALYSIS CENTER
1759 W AVENUE J STE 102
LANCASTER
CA
93534
KKVV4EC00
10140479
DAVITA MANASSAS DIALYSIS
10655 LOMOND DR STE 101
MANASSAS
VA
20109
KL15P2200
10084022
DAVITA RICHFIELD DIALYSIS
6601 LYNDALE AVE S STE 150
RICHFIELD
MN
55423
KLD6KJR00
10137870
DAVITA KIDNEY DIALYSIS CARE CENTER
3600 MARTIN LUTHER KING JR BLVD
LYNWOOD
CA
90262
KRQ7MD700
10064372
DAVITA EASTLAKE DIALYSIS
1757 CANDLER RD
DECATUR
GA
30032
KTXB0TE00
10051817
DAVITA MOUNT OLIVE
105 MICHAEL MARTIN RD
MOUNT OLIVE
NC
28365
KWAGX7A00
10140200
DAVITA SYOSSET KIDNEY CENTER
1 LOCUST LN
SYOSSET
NY
11791
KWYJVD500
10026946
DAVITA GADSDEN
409 S 1ST ST
GADSDEN
AL
35901
L01R4VC00
10222458
DAVITA MILE HIGH HOME DIALYSIS PD 01506
1750 PIERCE ST STE A
LAKEWOOD
CO
80214
L0FXV4W00
10140273
DAVITA GONZALES DIALYSIS CENTER
1406 N SARAH DEWITT DR
GONZALES
TX
78629
L0KH3XM00
10134446
DAVITA IONIA DIALYSIS
2622 HEARTLAND BLVD
IONIA
MI
48846
L0V09PE00
10069883
DAVITA THOUSAND OAKS DIALYSIS
375 ROLLING OAKS DR STE 100
THOUSAND OAKS
CA
91361
L19RQV700
10134569
DAVITA MONCRIEF DIALYSIS CENTER
800 W 34TH ST
AUSTIN
TX
78705
L3FYVPL00
10020711
DAVITA MONTEZUMA DIALYSIS
114 DEVAUGHN AVE
MONTEZUMA
GA
31063
L3W5C8900
10112309
DAVITA COVINA DIALYSIS CENTER
1547 W GARVEY AVE N
WEST COVINA
CA
91790
L44BE6O00
10011253
GREENSBORO DIALYSIS AND NEPHROLOGY
1220 SILOAM RD
GREENSBORO
GA
30642
L481AJR00
10179207
DAVITA LAWRENCE DIALYSIS
330 ARKANSAS ST STE 100
LAWRENCE
KS
66044
L4G0CL200
10082408
DAVITA MEADOWS EAST DIALYSIS
2529 SIX MILE LN
LOUISVILLE
KY
40220
L4YAD4E00
10136726
DAVITA CORNERSTONE DIALYSIS
23857 GREENFIELD RD
SOUTHFIELD
MI
48075
L540NVC00
10083812
DAVITA INC
312 PROFESSIONAL PARK DR STE H
ARKADELPHIA
AR
71923
L6BB03G00
10111368
DAVITA PORT WASHINGTON DIALYSIS CENTER
50 SEAVIEW BLVD
PORT WASHINGTON
NY
11050
L6E8H3X00
10083534
DAVITA BAYOU CITY DIALYSIS
10655 EASTEX FWY
HOUSTON
TX
77093
L6VTWGR00
10135502
DAVITA ROCK PRAIRIE ROAD
1605 ROCK PRAIRIE RD STE 101
COLLEGE STATION
TX
77845
L6WXDB800
10135700
DAVITA BEL AIR DIALYSIS
2225 OLD EMMORTON RD STE 105
BEL AIR
MD
21015
L7C72KX00
10136011
DAVITA MARENGO CITY DIALYSIS
910 GREENLEE ST UNIT B
MARENGO
IL
60152
L7J5YFT00
10135925
DAVITA YONKERS DIALYSIS CENTER
575 YONKERS AVE
YONKERS
NY
10704
L7QTVFL00
10140967
DAVITA WOODBRIDGE DIALYSIS
2751 KILLARNEY DR
WOODBRIDGE
VA
22192
L7T3TVC00
10136307
DAVITA WHITE OAK AT HOME
5520 CHEVIOT RD STE B
CINCINNATI
OH
45247
L7TCEX800
10140720
DAVITA HOMESTEAD
207 W 7TH AVE
HOMESTEAD
PA
15120
L8629DN00
10136946
DAVITA DIALYSIS CARE OF EDGECOMB COUNTY
3206 WESTERN BLVD
TARBORO
NC
27886
L8M3VYB00
10179159
DAVITA MIDLAND DIALYSIS
4901 JEFFERSON AVE
MIDLAND
MI
48640
L8WLFPE00









Page 135 of 135

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140251
DAVITA UNION CITY DIALYSIS CENTER
32930 ALVARADO NILES RD STE 300
UNION CITY
CA
94587
L93H9H400
10136790
DAVITA WAVERLY DIALYSIS
407 BALTIMORE PIKE
MORTON
PA
19070
L9FLX6X00
10027365
DAVITA, INC
10770 N 46TH ST STE A100
TAMPA
FL
33617
L9G40HV00
10082903
DAVITA PARKSIDE DIALYSIS 5694
580 FRELINGHUYSEN AVE
NEWARK
NJ
7114
L9XYXJ500
10137389
DAVITA PENDLETON DIALYSIS
7703 HIGHWAY 76
PENDLETON
SC
29670
LA3EKA600
10136417
DAVITA SHENANDOAH DIALYSIS CENTER
300 PERSHING AVE
SHENANDOAH
IA
51601
LATL40D00
10134718
DAVITA TABLE ROCK DIALYSIS CENTER
5610 W GAGE ST STE B
BOISE
ID
83706
LB45QC700
10134744
DAVITA WESTWOOD DIALYSIS CENTER
2615 SW TRENTON ST
SEATTLE
WA
98126
LC5ADD200
10084896
DAVITA WILLAMETTE VALLEY RENAL CENTER
1510 DIVISION ST STE 90
OREGON CITY
OR
97045
LD2XMFY00
10134081
DAVITA KANKAKEE COUNTY DIALYSIS
581 WILLIAM R LATHAM SR DR STE 104
BOURBONNAIS
IL
60914
LE6YMXM00
10083964
DAVITA BUTLER RENAL CENTER
601 W NURSERY ST
BUTLER
MO
64730
LEAC65W00
10138778
DAVITA LEIGH DIALYSIS CENTER
420 N CENTER DR STE 128
NORFOLK
VA
23502
LED2EXP00
10082145
DAVITA, INC
110 S ORANGE ST
NEW SMYRNA BEACH
FL
32168
LFFB42W00
10083843
DAVITA SCHAUMBURG RENAL CENTER
1156 S ROSELLE RD
SCHAUMBURG
IL
60193
LGAW2X600
10179519
DAVITA MORRIS DIALYSIS
1551 CREEK DR
MORRIS
IL
60450
LGGV0BN00
10139868
DAVITA WAYNESVILLE DIALYSIS CENTER
11 PARK TERRACE DR
CLYDE
NC
28721
LHAYRLM00
10134640
DAVITA TURFWAY DIALYSIS PD CLINIC
11 SPIRAL DR STE
FLORENCE
KY
41042
LHNXJ9E00
10134780
DAVITA #6034 AT HOME
400 N WIGET LN
WALNUT CREEK
CA
94598
LHX0E7K00
10140738
DAVITA YAKIMA DIALYSIS CENTER
1221 N 16TH AVE
YAKIMA
WA
98902
LJ3R6LP00
10163103
DAVITA YAMIKA AT HOME
1221 N 16TH AVE
YAKIMA
WA
98902
LJ3R6LPF1
10133566
DAVITA RENAL CARE OF BUFFALO
550 ORCHARD PARK RD
BUFFALO
NY
14224
LJ553XE00
10025455
DAVITA BOYNTON NORTH DELRAY DIALYSIS
2655 W ATLANTIC AVE
DELRAY BEACH
FL
33445
LJYJEYX00
10137252
DAVITA WINTON ROAD DIALYSIS
6550 WINTON RD
CINCINNATI
OH
45224
LK1WN6V00
10133521
DAVITA SAINT CLOUD DIALYSIS
4750 OLD CANOE CREEK RD
SAINT CLOUD
FL
34769
LK4X3KT00
10009261
DAVITA BAY SHORE DIALYSIS
5650 N GREEN BAY AVE STE 150
MILWAUKEE
WI
53209
LKQAL0Q00
10136287
DAVITA YPSILANTI DIALYSIS CENTER
2766 WASHTENAW RD
YPSILANTI
MI
48197
LL0LL8K00
10182326
DAVITA ST. JOSEPH AT HOME
5514 CORPORATE DR STE 100
SAINT JOSEPH
MO
64507
LL0PG2D00
10138310
DAVITA DELHI DIALYSIS
5040 DELHI AVE
CINCINNATI
OH
45238
LLLBQRJ00
10135323
DAVITA, INC
6890 WINTON BLOUNT BLVD
MONTGOMERY
AL
36117
LMAL1BE00
10140065
ODESSA KIDNEY CENTER
6005 EASTRIDGE RD STE 150
ODESSA
TX
79762
LYM9CD300
10027008
DAVITA EIGHTH STREET DIALYSIS
300 8TH ST NE
WASHINGTON
DC
20002
MFDI2YW00
10138236
DAVITA GREATER EL MONTE DIALYSIS CENTER
1938 TYLER AVE STE J168
EL MONTE
CA
91733
MWQGV3M00
10134980
DAVITA, INC
2400 BELLEVUE RD
DUBLIN
GA
31021
NCA6QQV00
10135333
DAVITA MARSHALL DIALYSIS CENTER
1301 S WASHINGTON AVE
MARSHALL
TX
75670
NHNKIE700
10136785
DAVITA, INC
232 STATE ROAD 129 S
BATESVILLE
IN
47006
NKICRTL00
10138563
DAVITA TOWER DIALYSIS
8635 W 3RD ST STE 560
LOS ANGELES
CA
90048
NVITXI800









Page 136 of 136

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10026749
DAVITA SOUTH BROWARD ARTIFICIAL KIDNEY CENTER
4401 HOLLYWOOD BLVD
HOLLYWOOD
FL
33021
O0B8OC700
10025518
DAVITA CENTRAL BAMBERG DIALYSIS
67 SUNSET DR
BAMBERG
SC
29003
O26JAPE00
10185810
DAVITA REDDING DIALYSIS CENTER
1876 PARK MARINA DR
REDDING
CA
96001
O6IBQIV00
10110725
DAVITA DESERT MOUNTAIN DIALYSIS CENTER
9220 E MOUNTAIN VIEW RD STE 105
SCOTTSDALE
AZ
85258
O9DBU6L00
10083656
DAVITA CANTON RENAL CENTER
620 E PEACE ST
CANTON
MS
39046
OC40KQE00
10132485
DAVITA CONTINENTAL DIALYSIS CENTER OF SPRINGFIELD
8350 TRAFORD LN STE A
SPRINGFIELD
VA
22152
OKZEHFH00
10136297
DAVITA, INC
1555 LIVINGSTON AVE
SAINT PAUL
MN
55118
OYBYXOG00
10133940
DAVITA, INC
2551 E WASHINGTON BLVD
PASADENA
CA
91107
P6H0BRE00
10137780
DAVITA SOUTHWEST ATLANTA DIALYSIS
3620 MARTIN LUTHER KING JR DR SW
ATLANTA
GA
30331
P8SUZ5N00
10136005
DAVITA DALY CITY DIALYSIS CENTER
1498 SOUTHGATE AVE STE 101
DALY CITY
CA
94015
PJGB62700
10038194
DAVITA CHARLOTTE DIALYSIS
2321 W MOREHEAD ST STE 102
CHARLOTTE
NC
28208
POIJGLF00
10136497
DAVITA LINCOLN PARK DIALYSIS
3157 N LINCOLN AVE
CHICAGO
IL
60657
PQK8MMF00
10070093
DAVITA SOUTHLAND DIALYSIS
3401 GLENDALE AVE STE 110
TOLEDO
OH
43614
PTMX42700
10083673
DAVITA MARION COUNTY
3834 S EMERSON AVE
INDIANAPOLIS
IN
46203
Q358JG500
10140518
DAVITA TAMPA CENTRAL
4204 N MACDILL AVE
TAMPA
FL
33607
Q3L5I6700
10137833
DAVITA BURGAW DIALYSIS CENTER
704 S DICKERSON ST
BURGAW
NC
28425
Q6CX8T600
10136237
DAVITA COVINGTON DIALYSIS
2504 VALLEY RIDGE RD
COVINGTON
VA
24426
QABVIL900
10083943
DAVITA PLANT CITY DIALYSIS
1211 W REYNOLDS ST STE 1
PLANT CITY
FL
33563
QD9QXON00
10068031
DAVITA WRIGHT FIELD DIALYSIS
1431 BUSINESS CENTER CT
DAYTON
OH
45410
QQBZHAH00
10038816
DAVITA JEFFERSON
14 CLAIRTON BLVD
PITTSBURGH
PA
15236
R0LK7Z200
10031614
DAVITA LITTLE ROCK MIDTOWN DIALYSIS
2 LILE CT STE 102A
LITTLE ROCK
AR
72205
RCHQ5HW00
10135153
DAVITA DEARBORN DIALYSIS
1185 MONROE ST
DEARBORN
MI
48124
RHGSTMV00
10132126
DAVITA, INC
1503 E 10TH ST
ROLLA
MO
65401
RIOO8A300
10137259
DAVITA BAKERSFIELD DIALYSIS CENTER
5143 OFFICE PARK DR
BAKERSFIELD
CA
93309
RJWB95V00
10108444
DAVITA EL CERRITTO
10690 SAN PABLO AVE
EL CERRITO
CA
94530
RN80CYW00
10026805
DAVITA LA PALMA DIALYSIS
5451 LA PALMA AVE STE 35
LA PALMA
CA
90623
ROA8GAN00
10139147
DAVITA MONTEVIDEO DIALYSIS CENTER
824 N 11TH ST
MONTEVIDEO
MN
56265
RQT8WCQ00
10049737
DAVITA TULSA DIALYSIS CENTER
4436 S HARVARD AVE
TULSA
OK
74135
RTSIATX00
10136378
DAVITA, INC
1910 RIVERSIDE DR
GREEN BAY
WI
54301
RVQ5GZW00
10136282
DAVITA BAYONET POINT HUDSON KIDNEY CENTER
14144 NEPHRON LN
HUDSON
FL
34667
RYU831V00
10135136
DAVITA CHINATOWN DIALYSIS
636 CLAY ST
SAN FRANCISCO
CA
94111
RYVV98W00
10083884
DAVITA NORTH PROVIDENCE RENAL CENTER
1635 MINERAL SPRING AVE
NORTH PROVIDENCE
RI
2904
S50F10D00
10139655
DAVITA INTERAMERICAN AT HOME
7815 CORAL WAY
MIAMI
FL
33155
S9JTXIS00
10083982
DAVITA FORT VALLEY DIALYSIS CENTER
557 BLUEBIRD BLVD
FORT VALLEY
GA
31030
SL3YE1T00
10083983
DAVITA NORTHERN PHILADELPHIA DIALYSIS
5933 N BROAD ST
PHILADELPHIA
PA
19141
SSHVMR900









Page 137 of 137

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10140937
DAVITA CONTINENTAL DIALYSIS CENTER OF ALEXANDRIA
5999 STEVENSON AVE STE 100
ALEXANDRIA
VA
22304
SU8K86S00
10139894
DAVITA LINDEN DIALYSIS
121 LINDEN AVE NE
ATLANTA
GA
30308
T1320FE00
10135281
DAVITA - EL MILAGRO AT HOME
2800 SOUTH INTERSTATE HIGHWAY #35,
AUSTIN
TX
78704
T21ER7800
10052313
DAVITA CIELO VISTA DIALYSIS
7200 GATEWAY BLVD E STE B
EL PASO
TX
79915
T34WA6C00
10137799
DAVITA NORTHEAST TEXAS DIALYSIS
413B LOOP 59
ATLANTA
TX
75551
T7830NY00
10135607
DAVITA SOUTH PHILADELPHIA DIALYSIS CENTER
109 DICKINSON ST
PHILADELPHIA
PA
19147
T8AWR6400
10065725
DAVITA, INC
4361 LATHAM ST STE 100
RIVERSIDE
CA
92501
T917ADX00
10134199
DAVITA HASTINGS DIALYSIS CENTER
1900 N SAINT JOSEPH AVE
HASTINGS
NE
68901
T9G2XP600
10051516
DAVITA AURORA DIALYSIS
1411 S POTOMAC ST STE 100
AURORA
CO
80012
T9X6KLA00
10052403
DAVITA KRESGE DIALYSIS
4145 CASS AVE
DETROIT
MI
48201
TFY1LA200
10040905
DAVITA, INC
11430 EAST FWY STE 330
HOUSTON
TX
77029
TM952C700
10139440
DAVITA BLUE ASH DIALYSIS
10600 MCKINLEY RD
BLUE ASH
OH
45242
TT9WN9N00
10138316
DAVITA SUMMIT DIALYSIS
1139 SPRUCE DR
MOUNTAINSIDE
NJ
7092
TTDVK6K00
10140732
DAVITA, INC
900 MADISON AVE
BRIDGEPORT
CT
6606
TWGM5A600
10139014
DAVITA UPLAND DIALYSIS
1 MEDICAL CENTER BLVD STE 120
CHESTER
PA
19013
TWU1N6D00
10139582
DAVITA, INC
3801 W WISCONSIN AVE
MILWAUKEE
WI
53208
TYY446300
10135338
DAVITA COMPREHENSIVE RENAL CARE HAMMOND
222 DOUGLAS ST
HAMMOND
IN
46320
UL25RR400
10140241
DAVITA OUACHITA VALLEY DIALYSIS
1114 W WASHINGTON ST
CAMDEN
AR
71701
ULLDA0N00
10046185
DAVITA CHERRY HILL DIALYSIS
1030 KINGS HWY N STE 100
CHERRY HILL
NJ
8034
UM1R4ZB00
10025546
DAVITA THOMASTON DIALYSIS
1065 HIGHWAY 19 N
THOMASTON
GA
30286
US360TO00
10138259
DAVITA SIERRA VISTA
629 N HIGHWAY 90 BYP
SIERRA VISTA
AZ
85635
UVKRVQL00
10138229
DAVITA METRO EAST DIALYSIS
5105 W MAIN ST
BELLEVILLE
IL
62226
V3VY8SR00
10138634
DAVITA GREAT MIAMI AT HOME
160 NW 176TH ST STE 100
MIAMI
FL
33169
VDRN02O00
10026378
DAVITA KIDNEY CARE OF LARGO
1300 MERCANTILE LN STE 194
LARGO
MD
20774
VKNWGT700
10039612
DAVITA KINGWOOD DIALYSIS CENTER
2300 GREEN OAK DR STE 500
KINGWOOD
TX
77339
W156FM900
10140515
DAVITA, INC
23 WARREN AVE
WOBURN
MA
1801
W2R8KYF00
10138282
DAVITA CHINLE DIALYSIS
US HIGHWAY 191
CHINLE
AZ
86503
W6BTS4200
10138407
DAVITA BOGALUSA KIDNEY CARE
2108 AVENUE F
BOGALUSA
LA
70427
WD4068R00
10027436
DAVITA NORTHWEST BETHANY DIALYSIS CENTER
7800 NW 23RD ST STE A
BETHANY
OK
73008
WE6FE3C00
10026037
DAVITA MORRISTOWN DIALYSIS
120 PEARCE DR
MORRISTOWN
TN
37814
WGPE37P00
10140051
DAVITA LAKEPORT DIALYSIS CENTER
804 11TH ST STE 2
LAKEPORT
CA
95453
WHBLENA00
10083925
DAVITA HARRISONVILLE RENAL CENTER
308 GALAXIE AVE
HARRISONVILLE
MO
64701
WQ5QINM00
10138240
DAVITA CENTRAL DES MOINES DIALYSIS
1215 PLEASANT ST STE 106
DES MOINES
IA
50309
WQVNX2300
10136984
DAVITA MIAMI LAKES ARTIFICIAL KIDNEY CENTER
14600 NW 60TH AVE
MIAMI LAKES
FL
33014
WRELVK100









Page 138 of 138

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10050257
DAVITA LIVINGSTON DIALYSIS CENTER
209 W PARK
LIVINGSTON
TX
77351
WWM4A3V00
10103253
DAVITA MAUMEE BAY DIALYSIS
3310 DUSTIN RD
OREGON
OH
43616
X4MGY3400
10025496
DAVITA TALLAHASSEE DIALYSIS
1607 PHYSICIANS DR
TALLAHASSEE
FL
32308
X9UL0G100
10136369
DAVITA HOWARD COUNTY DIALYSIS
5999 HARPERS FARM RD
COLUMBIA
MD
21044
XF4PVEE00
10140145
DAVITA REDWOOD DIALYSIS
201 SW L ST
GRANTS PASS
OR
97526
XKLNTR900
10135098
DAVITA DUNCAN DIALYSIS CENTER
2645 W ELK AVE
DUNCAN
OK
73533
XRNDCRR00
10110358
DAVITA, INC
2611 POINSETTIA AVE
WEST PALM BEACH
FL
33407
XS2C6Y700
10140236
DAVITA BERTHA SIRK DIALYSIS CENTER
5820 YORK RD STE 10
BALTIMORE
MD
21212
XSBS3UP00
10136211
DAVITA HUNTINGTON ARTIFICIAL KIDNEY CENTER
256 BROADWAY
HUNTINGTON STATION
NY
11746
XV4ZZF900
10082133
DAVITA SANTA ANA DIALYSIS CENTER
1820 E DEERE AVE
SANTA ANA
CA
92705
XYL5BFB00
10027337
DAVITA HIOAKS DIALYSIS
671 HIOAKS RD STE A
RICHMOND
VA
23225
Y3A5GVR00
10111141
DAVITA MARIANNA DIALYSIS CENTER
2930 OPTIMIST DR
MARIANNA
FL
32448
Y5BCDY100
10132563
DAVITA MOULTRIE DIALYSIS
2419 S MAIN ST
MOULTRIE
GA
31768
YD5NW9800
10096416
DAVITA, INC
495 S NOVA RD STE 109
ORMOND BEACH
FL
32174
YDRL18W00
10139833
DAVITA BOULDER DIALYSIS CENTER
2880 FOLSOM ST STE 110
BOULDER
CO
80304
YUXPFA300
10135908
DAVITA NORTHLAND DIALYSIS
2750 CLAY EDWARDS DR STE 100
NORTH KANSAS CITY
MO
64116
YWGSBFS00
10026669
DAVITA WINTER HAVEN DIALYSIS
1625 UNITY WAY NW
WINTER HAVEN
FL
33881
Z41P1LF00
10137338
DAVITA EDINA DIALYSIS CENTER
6550 YORK AVE S STE 100
EDINA
MN
55435
8AWPNOE00
13EMK2Q00
 
 
 
 
 
 
10139412
DAVITA MERCY CANTON DIALYSIS
1320 MERCY DR NW
CANTON
OH
44708
82KFAEX00
4HGQG0700
 
 
 
 
 
 
10082700
DAVITA -6162 JOHNSTOWN AT HOME
344 BUDFIELD ST
JOHNSTOWN
PA
15904
FG0XDKP00
10176334
DAVITA STATE COLLEGE AT HOME 05838
500 SCIENCE PARK RD STE 2
STATE COLLEGE
PA
16803
C2C0F8D00
10229182
DAVITA CYPRESS GARDENS HT AT HOME 09620
526 BROAD ST
SUMTER
SC
29150
38TV7BH00
10229163
DAVITA CONYERS AT HOME 05820
1501 MILSTEAD RD NE
CONYERS
GA
30012
J02FHWD00
10185607
DAVITA EAST MACON AT HOME 6171
165 EMERY HWY STE 101
MACON
GA
31217
G6WVKYV00
10146816
DAVITA #5893 TIFTON AT HOME
624 LOVE AVE
TIFTON
GA
31794
758VNCE00
10242642
DAVITA ST. AUGUSTINE HT AT HOME 09661
252 SOUTHPARK CIR E
SAINT AUGUSTINE
FL
32086
D93VL7C00
10222793
DAVITA LIMESTONE COUNTY AT HOME 05819
16236 LUCAS FERRY RD
ATHENS
AL
35611
90JE7DQ00
10228640
DAVITA CANAL WINCHESTER AT HOME 09618
3568 GENDER RD
CANAL WINCHESTER
OH
43110
0KBXY6W00
10229179
DAVITA KENTON AT HOME 06395
1207 E COLUMBUS ST
KENTON
OH
43326
ACKGY3N00
10179081
DAVITA ROCKSIDE AT HOME #5931
4801 ACORN DR
INDEPENDENCE
OH
44131
J6A556F00
10135012
DAVITA HOOSIER HILLS AT HOME #5946
143 S KINGSTON DR
BLOOMINGTON
IN
47408
1JT7BKF00
10163108
DAVITA PAOLI AT HOME # 05889
555 W LONGEST ST
PAOLI
IN
47454
68VD9RM00
10131946
DAVITA WEST BLOOMFIELD AT HOME #5943
6010 W MAPLE RD STE 21
WEST BLOOMFIELD
MI
48322
78GN2TD00
10202382
DAVITA #5806 SILVERBRIDGE
2410 ALFT LN
ELGIN
IL
60124
231FK8D00
10213941
DAVITA TAZEWELL COUNTY AT HOME 06370
1021 COURT ST STE A
PEKIN
IL
61554
3GYRRRQ00









Page 139 of 139

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10185092
DAVITA 5915 MOSCOW AT HOME
212 RODEO DR STE 110
MOSCOW
ID
83843
46FC2EH00
10175479
DAVITA RAINBOW WAILUKU AT HOME 05843
80 MAHALANI ST STE 100
WAILUKU
HI
96793
72RXAMT00
10232480
DAVITA RADBURN AT HOME 09633
15-00 POLLITT DR
FAIR LAWN
NJ
7410
A8K14KR00
10243190
DAVITA WATERS PLACE AT HOME 09662
1733 EASTCHESTER RD STE 100
BRONX
NY
10461
79BVCYW00
10160951
DAVITA #05882 OAK SPRINGS AT HOME
764 LOCUST AVE
WASHINGTON
PA
15301
G0QL04V00
10168399
DAVITA BUTTONWOOD AT HOME # 05848
449 N BROAD ST
PHILADELPHIA
PA
19123
0FVQRQH00
10123176
DAVITA NORTH ORANGEBURG AT HOME #6267
124 FIRE TOWER RD
ORANGEBURG
SC
29118
DDGA8YM00
10162438
DAVITA 5963 SOUTH JACKSONVILLE HOME DIALYSIS
14965 OLD SAINT AUGUSTINE RD
JACKSONVILLE
FL
32258
66QPHFN00
10174801
DAVITA SUN CITY CENTER 06338
783 CORTARO DR
RUSKIN
FL
33573
A98QFJF00
10152297
DAVITA #05878 TALLADEGA AT HOME
726 BATTLE ST E STE A
TALLADEGA
AL
35160
DJD723L00
10243249
DAVITA DYERSBURG AT HOME 09667
1575 PARR AVE STE A
DYERSBURG
TN
38024
E43X7LA00
10178809
DAVITA FREMONT OHIO AT HOME 05825
100 PINNACLE DR
FREMONT
OH
43420
A1R6K6Y00
10216505
DAVITA MAUMEE BAY AT HOME 06377
3310 DUSTIN RD
OREGON
OH
43616
H2Q3NED00
10186089
DAVITA AUBURN RD AT HOME 05814
7611 AUBURN RD
PAINESVILLE
OH
44077
AFHJK4D00
10134130
DAVITA AVON AT HOME #5919
9210 ROCKVILLE RD STE D
INDIANAPOLIS
IN
46234
E13BQXG00
10185612
DAVITA JANESVILLEAT HOME 6087
1305 WOODMAN RD
JANESVILLE
WI
53545
30WXVPG00
10242549
DAVITA NORTHFIELD AT HOME 09659
2004 JEFFERSON RD
NORTHFIELD
MN
55057
K9T223T00
10111634
DAVITA- FARGO AT HOME # 5982 DIALYSIS
4474 23RD AVE S STE M
FARGO
ND
58104
960LFWB00
10163850
DAVITA BARRINGTON CREEK AT HOME #05890
28160 W NORTHWEST HWY STE 105
LAKE BARRINGTON
IL
60010
9CD4HCV00
10190185
DAVITA SPRINGFIELD NORTH AT HOME 06398
1007 E KEARNEY ST
SPRINGFIELD
MO
65803
717Y76Q00
10167771
DAVITA GRAND ISLAND DIALYSIS AT HOME #05849
203 E STOLLEY PARK RD STE G
GRAND ISLAND
NE
68801
H1XLX1Y00
10240374
DAVITA SOUTH LITTLE ROCK AT HOME 09647
6115 BASELINE RD STE 100
LITTLE ROCK
AR
72209
HCF9RPX00
10152452
DAVITA #05886 TEXARKANA REGIONAL AT HOME
4800 TEXAS BLVD
TEXARKANA
TX
75503
J68C11B00
10144333
DAVITA #6359 COASTAL DIALYSIS AT HOME
4300 S PADRE ISLAND DR
CORPUS CHRISTI
TX
78411
JC868TA00
10181859
DAVITA - PARKER AT HOME # 5968 DIALYSIS
10371 PARKGLENN WAY STE 18
PARKER
CO
80138
FG4094C00
10181634
DAVITA WEBER VALLEY AT HOME #5966 DIALYSIS
1920 W 250TH N
OGDEN
UT
84404
9FD6KLC00
10230732
DAVITA AIRPORT SUNRISE AT HOME 06368
11300 HAWTHORNE BLVD
INGLEWOOD
CA
90304
73BVY7L00
10186834
DAVITA FAIRFIELD AT HOME 06201
4660 CENTRAL WAY
FAIRFIELD
CA
94534
89AEMKB00
10133291
DAVITA MERCED AT HOME # 6255
3393 G ST STE A
MERCED
CA
95340
G49WV5P00
10242544
DAVITA ARCHWAY MODESTO HT AT HOME 09616
3001 HEALTH CARE WAY BLDG E STE 101
MODESTO
CA
95356
94RCM8A00
10174434
DAVITA SAINT JOSEPH AT HOME 05875
11 GETTY AVE
PATERSON
NJ
7503
3GJAHQJ00
10229181
DAVITA ORANGE COUNTY AT HOME 09627
100 CRYSTAL RUN RD STE 102
MIDDLETOWN
NY
10941
93WKDKP00
10185604
DAVITA ST MARY NEWTOWN AT HOME 6073
60 BLACKSMITH RD
NEWTOWN
PA
18940
LHJE3NP00
10188637
DAVITA HARBOUR VIEW AT HOME 05809
1039 CHAMPIONS WAY BLDG 4
SUFFOLK
VA
23435
CJ061NP00
10190184
DAVITA TURNER HILL AT HOME 06383
7301 STONECREST CONCOURSE STE 101
LITHONIA
GA
30038
J4CR5RM00









Page 140 of 140

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10226137
DAVITA BAY BREEZE AT HOME 09614
11550 ULMERTON RD
LARGO
FL
33778
96F7KPA00
10217873
DAVITA GRAYLING AT HOME 06373
125 E MICHIGAN AVE
GRAYLING
MI
49738
K2A0NTC00
10243621
DAVITA FLOSSMOOR HOME AT HOME 09656
19720 GOVERNORS HWY STE 2
FLOSSMOOR
IL
60422
H6Q3A1R00
10173250
DAVITA RENAL CENTER WEST JOLIET AT HOME #05845
1051 ESSINGTON RD STE 160
JOLIET
IL
60435
62QQCQQ00
10190679
DAVITA KENWOOD PEDIATRIC HOME PROGRAM PD 05600
5841 S MARYLAND AVE STE L026
CHICAGO
IL
60637
OCQGJDE00
10147888
DAVITA #6330 MATTOON AT HOME
6051 DEVELOPMENT DR
CHARLESTON
IL
61920
E4Y8N0B00
10181724
DAVITA MARION AT HOME #6099
324 S 4TH ST
MARION
IL
62959
4GX51H400
10194004
DAVITA HOPE AGAIN AT HOME 06396
1207 STATE ROUTE VV
KENNETT
MO
63857
9CF3XVV00
10202387
DAVITA TAHLEQUAH AT HOME 06389
1373 E BOONE ST
TAHLEQUAH
OK
74464
G1K0H3L00
10174435
DAVITA CHEYENNE AT HOME 05857
3291 N BUFFALO DR BLDG A STE 150
LAS VEGAS
NV
89129
04834RA00
10185615
DAVITA LAKEWOOD WASHINGTON AT HOME 6019
5919 LAKEWOOD TOWNE CENTER BLVD SW STE A
LAKEWOOD
WA
98499
1FNR1A500
10144339
DAVITA #6360 NORTH SPOKANE RENAL CENTER AT HOME
12610 E MIRABEAU PKWY STE 100
SPOKANE VALLEY
WA
99216
74K55EJ00
10163411
DAVITA CENTRAL NY AT HOME CENTER #05888
910 ERIE BLVD E
SYRACUSE
NY
13210
35HXN7G00
10181501
DAVITA WEST TALLAHASSEE AT HOME 06294
5857 W TENNESSEE ST
TALLAHASSEE
FL
32304
J93VQAQ00
10181603
DAVITA ATHENS AT HOME #6283
15953 ATHENS LIMESTONE DR
ATHENS
AL
35613
78A67TV00
10139544
DAVITA AMHERST AT HOME #5898
3200 COOPER FOSTER PARK RD W
LORAIN
OH
44053
3JVHG2G00
10138965
DAVITA - VALPARAISO PD #1827
606 LINCOLNWAY
VALPARAISO
IN
46383
LJLPQ7B00
10177726
DAVITA VINCENNES HOME AT HOME 06394
700 WILLOW ST STE 102
VINCENNES
IN
47591
98QXQGA00
10176332
DAVITA DRIFTWOOD AT HOME 05841
1808 S WEST AVE
FREEPORT
IL
61032
FD9LMNV00
10184406
DAVITA ALPENA AT HOME #05884
301 OXBOW DR
ALPENA
MI
49707
84DN7VE00
10055861
DAVITA 6085 DECATUR EAST WOOD AT HOME
794 E WOOD ST
DECATUR
IL
62523
J8TYK6800
10140837
DAVITA 6248 SLIDELL KIDNEY CARE AT HOME
662 ROBERT BLVD
SLIDELL
LA
70458
F08360W00
10149816
DAVITA #05879 FREMONT HHD AT HOME
39355 CALIFORNIA ST STE 101
FREMONT
CA
94538
588KNNF00
10162997
DAVITA EAST WENATCHEE AT HOME #05864
300 COLORADO AVE
EAST WENATCHEE
WA
98802
JKHG7AH00
10222797
DAVITA ELLIJAY HOME TRAINING 11020
449 INDUSTRIAL BLVD STE 245
ELLIJAY
GA
30540
8J1QVLY00
10095271
DAVITA FORT WAYNE WEST AT HOME #5910
4916 ILLINOIS RD STE 118
FORT WAYNE
IN
46804
3BEB7JT00
10178813
DAVITA MIDLAND AT HOME 05861
4901 JEFFERSON AVE
MIDLAND
MI
48640
71DAYJC00
10177771
DAVITA WESTBANK AT HOME #5928
3631 BEHRMAN PL
NEW ORLEANS
LA
70114
9BH64AL00
10186204
DAVITA SILICON VALLEY HT AT HOME 05804
725 50 - TRAINING AT HOME RIDDER PARK DR STE
SAN JOSE
CA
95131
DBGHYFY00
10228643
DAVITA MCMINNVILLE AT HOME 09622
200 NE NORTON LN
MCMINNVILLE
OR
97128
8G358RV00
10138291
DAVITA #6275 N CHARLOTTESVILLE AT HOME
1800 TIMBERWOOD BLVD STE C
CHARLOTTESVILLE
VA
22911
245FHX400
10185597
DAVITA HOME OPTIONS OF PENSACOLA AT HOME 05805
812 CREIGHTON RD
PENSACOLA
FL
32504
DG7XT6W00
10242684
DAVITA OMAHA HT AT HOME 09660
8021 CASS ST
OMAHA
NE
68114
21X0KXH00









Page 141 of 141

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10096532
DAVITA 6215 WOODLANDS AT HOME DIALYSIS
9301 PINECROFT DR STE 130
THE WOODLANDS
TX
77380
K6F8J0W00
10135162
DAVITA #6218 AT HOME
20325 N 51ST AVE
GLENDALE
AZ
85308
279Q2BL00
10242545
DAVITA EASTCHESTER AT HOME 06143
1515 JARRET PL
BRONX
NY
10461
219QT9400
10132811
DAVITA #6165 FAIRFAX AT HOME
8501 ARLINGTON BLVD STE 100
FAIRFAX
VA
22031
15BLDYD00
10133632
EAST MEMPHIS AT HOME # 6041
50 HUMPHREYS CENTER DR STE 42
MEMPHIS
TN
38120
01YWAKP00
10152446
DAVITA GREEN VALLEY AT HOME #06362
1489 W WARM SPRINGS RD STE 122
HENDERSON
NV
89014
2CNRE8E00
10178806
DAVITA BOYD AT HOME 05868
925 UNION ST
BANGOR
ME
4401
131YM8X00
10138406
DAVITA #6030
3223 K ST NW
WASHINGTON
DC
20007
330060C00
10144235
DAVITA #6356 LAS CRUCES RENAL CENTER AT HOME
3961 E LOHMAN AVE STE 29
LAS CRUCES
NM
88011
F3AQE2Y00
10139426
DAVITA 5986-1 BELDEN COMMUNITY AT HOME DIALYSIS
7770 COLUMBUS RD
LOUISVILLE
OH
44641
64WA3VE00
10140682
DAVITA #0240 KATY DIALYSIS CENTER
403 W GRAND PKWY S STE T
KATY
TX
77494
FLQACP100
10181900
DAVITA MED-CENTER AT HOME #6013
5610 ALMEDA RD
HOUSTON
TX
77004
AGCDBD300
10138401
DAVITA 4453 BINZ HOME TRAINING AT HOME
1213 HERMANN DR STE 180
HOUSTON
TX
77004
15H9F3E00
10134172
DAVITA #5170 FORT WAYNE HOME DIALYSIS
1940 BLUFFTON RD
FORT WAYNE
IN
46809
KKNQ6QD00
10176703
DAVITA #05672 GATES CIRCLE DIALYSIS CENTER
3 GATES CIR FL 1
BUFFALO
NY
14209
11DGXTL00
10065071
DAVITA #3237 COLUMBIA UNIVERSITY
60 HAVEN AVE
NEW YORK
NY
10032
31AKJVC00
10131964
DAVITA 1015-1 REDDING ACUTE DIALYSIS SERVICES
1876 PARK MARINA DR
REDDING
CA
96001
F10Y5AT00
10255093
DAVITA RX HOME DIALYSIS DIVISION 01788
1234 LAKESHORE DR STE 200
COPPELL
TX
75019
ALG4ETM00
10163104
DAVITA 1916 RED WING DIALYSIS PD
3028 N SERVICE DR
RED WING
MN
55066
4HDQ4YQ00
10085799
DAVITA #1917 PD
2110 HARRISBURG PIKE
LANCASTER
PA
17601
G15TEMF00
10177785
DAVITA - SNAKE RIVER DIALYSIS PD CENTER # 1946
1491 PARKWAY DR
BLACKFOOT
ID
83221
CJVMYBL00
10181623
DAVITA #1964 - MAPLE GROVE PD AT HOME DIALYSIS
15655 GROVE CIR N
MAPLE GROVE
MN
55369
KJ2EFEC00
10164977
DAVITA #2326 WRRNSVLL HME
4200 WARRENSVILLE CENTER RD
WARRENSVILLE HEIGHTS
OH
44122
17TRY1R00
10241597
DAVITA CAPISTRANO HOME TRAINING 02451
31736 RANCHO VIEJO RD STE A
SAN JUAN CAPISTRANO
CA
92675
5J7WR4M00
10166732
DAVITA PARLIAMENT PLACE TRAINING 02459
4451 PARLIAMENT PL STE M
LANHAM
MD
20706
A4Q22JR00
10181774
DAVITA - AUGUSTA SOUTH WYLDS ACUTES #3197
1815 WYLDS RD
AUGUSTA
GA
30909
3DA8VNG00
10083974
DAVITA #3212 AIRPORT
4632 W CENTURY BLVD
INGLEWOOD
CA
90304
Y3RQ5AX00
10123174
DAVITA #3467 ATLANTA MIDTOWN DIALYSIS
418 DECATUR ST SE STE A
ATLANTA
GA
30312
6C9MGWP00
10176981
DAVITA MAGIC CITY DIALYSIS PD 04282
300 22ND ST S
BIRMINGHAM
AL
35233
8709F9C00
10251706
DAVITA SHORELINE DIALYSIS 04352
20790 LORAIN RD FL LL
FAIRVIEW PARK
OH
44126
24YVL5P00
10141021
DAVITA #4461 WENTZVILLE
1126 W PEARCE BLVD
WENTZVILLE
MO
63385
GFG5LCD00
10111633
DAVITA CALDWELL DIALYSIS CENTER PD-ID #5028
821 S SMEED PKWY
CALDWELL
ID
83605
1GBHH5V00









Page 142 of 142

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10106912
DAVITA #5626 MEADOW LN
1120 PINE ST
STANLEY
WI
54768
F9974HP00
10181164
DAVITA MOORHEAD AT HOME 05812
1710 CENTER AVE W STE 100
DILWORTH
MN
56529
02LWPQY00
10180910
DAVITA SOUTH ARKANSAS AT HOME 05823
620 W GROVE ST STE 101
EL DORADO
AR
71730
3FKMT3K00
10229183
DAVITA LITTLE CREEK AT HOME 05836
1817 E LITTLE CREEK RD STE A
NORFOLK
VA
23518
6DAH63J00
10186658
DAVITA LAKE COUNTY AT HOME 05839
565 LAKEVIEW PKWY STE 176
VERNON HILLS
IL
60061
1JM3YGN00
10186241
DAVITA STATE LINE AT HOME 05840
2049 E SHELBY DR
MEMPHIS
TN
38116
B3B74AA00
10173246
DAVITA DOWNERS GROVE HT AT HOME #05851
2050 FINLEY RD STE 300A
DOWNERS GROVE
IL
60515
KJPVEFG00
10173204
DAVITA CAROLINA COAST HOME AT HOME 305865
25 HOSPITAL CENTER BLVD STE 104A
HILTON HEAD ISLAND
SC
29926
CF0Y2NE00
10162865
CAROLINA COAST HOME TRAINING 05865
25 HOSPITAL CENTER BLVD STE 104A
HILTON HEAD ISLAND
SC
29926
CKE535N00
10147889
DAVITA # 5891 MAGIC CITY AT HOME
300 22ND ST S
BIRMINGHAM
AL
35233
06LMNGG00
10164744
DAVITA FORT LAUDERDALE DIXIE AT HOME 05897
1299 E COMMERCIAL BLVD STE 100
OAKLAND PARK
FL
33334
G5PMAJP00
10139545
DAVITA COTTMAN AT HOME #5899
7198 CASTOR AVE
PHILADELPHIA
PA
19149
E8F64KV00
10139549
DAVITA CATHEDRAL CITY AT HOME #5900
30885 DATE PALM DR
CATHEDRAL CITY
CA
92234
BJJQ54C00
10185606
DAVITA 05902 MIDDLEBROOK AT HOME
12401 MIDDLEBROOK RD STE 160
GERMANTOWN
MD
20874
LJN00A100
10182274
DAVITA IONIA AT HOME DIALYSIS #5917
2622 HEARTLAND BLVD
IONIA
MI
48846
311P2LH00
10094868
DAVITA RED WING AT HOME #5918
3028 N SERVICE DR
RED WING
MN
55066
 
10111170
DAVITA SOUTH DADE KIDNEY AT HOME #5920
11040 SW 184TH ST
CUTLER BAY
FL
33157
1DVML6M00
10182003
DAVITA CHERRY VALLEY AT HOME #5921
1627 W MAIN ST
NEWARK
OH
43055
3KJLGDK00
10181645
DAVITA # 5924 CHINOOK KIDNEY AT HOME
1315 AARON DR BLDG C1
RICHLAND
WA
99352
0KYVLGE00
10185083
DAVITA CARSON CITY DIALYSIS CENTER #5925
3246 N CARSON ST UNIT 110
CARSON CITY
NV
89706
C7QBFKJ00
10181881
DAVITA PANAMA CITY AT HOME #5926
615 N HIGHWAY 231
PANAMA CITY
FL
32405
GDEB81R00
10108442
DAVITA - REDWOOD CITY AT HOME # 5929
1000 MARSHALL ST
REDWOOD CITY
CA
94063
0JYRYBH00
10111574
DAVITA WADSWORTH AT HOME #5932
195 WADSWORTH RD
WADSWORTH
OH
44281
FG1LCXQ00
10181990
DAVITA THOUSAND OAKS AT HOME #5935
375 ROLLING OAKS DR STE 100
THOUSAND OAKS
CA
91361
C4TPDNY00
10138573
DAVITA NORTH ST LOUIS COUNTY AT HOME #5938
13119 NEW HALLS FERRY RD # R
FLORISSANT
MO
63033
9BACCDV00
10181641
DAVITA ADAMS COUNTY AT HOME #5948
436 N 10TH ST
QUINCY
IL
62301
FD53L1M00
10133508
DAVITA BURLINGTON AT HOME #5960
873 HEATHER RD
BURLINGTON
NC
27215
F7K9KRQ00
10145675
DAVITA FLOYD CURL AT HOME # 05962
9238 FLOYD CURL DR STE 102
SAN ANTONIO
TX
78240
30GLYVX00
10181633
DAVITA - NORTH COLORADO SPRINGS AT HOME DIALYSIS #5973
6071 E WOODMEN RD STE 100/120
COLORADO SPRINGS
CO
80923
K424QBV00
10132623
DAVITA NORTH METRO AT HOME DIALYSIS # 5979
12365 HURON ST STE 500
WESTMINSTER
CO
80234
JDWRQBK00
10139067
DAVITA 5996 UNIVERSITY UNIT RIVERSIDE AT HOME
1045 WESTGATE DR STE 90
SAINT PAUL
MN
55114
70G7B8D00
10134937
CHARLOTTE AT HOME # 6045
2321 W MOREHEAD ST
CHARLOTTE
NC
28208
AAJ280D00









Page 143 of 143

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10137091
DAVITA-NASHVILLE HOME TRAINING DIALYSIS # 6054
103 WHITE BRIDGE PIKE
NASHVILLE
TN
37209
7800WX800
10182078
DAVITA #6132 SOUTHWEST SAN ANTONIO DIALYSIS
7515 BARLITE BLVD
SAN ANTONIO
TX
78224
DL5E6L800
10232908
DAVITAST. LOUIS PARK AT HOME #6154
3505 LOUISIANA AVE S
MINNEAPOLIS
MN
55426
G0M6R3200
10105775
DAVITA #6156 UNION CITY AT HOME
32930 ALVARADO NILES RD STE 300
UNION CITY
CA
94587
268JGJY00
10229207
DAVITA 06183 BROADMOOR AT HOME
1815 E 70TH ST
SHREVEPORT
LA
71105
HJ07JXN00
10181360
DAVITA WEST PENSACOLA AT HOME #6187
598 N FAIRFIELD DR STE 100
PENSACOLA
FL
32506
H50LP1X00
10137185
DAVITA - REGENCY AT HOME #6188
9535 REGENCY SQUARE BLVD N
JACKSONVILLE
FL
32225
HF03VTN00
10135931
DAVITA 6237 JACKSONVILLE CENTRAL AT HOME DIALYSIS
400 T P WHITE DR
JACKSONVILLE
AR
72076
3G53PDT00
10138959
DAVITA 6246 SEDC JACKSONVILLE AT HOME DIALYSIS
14 OFFICE PARK DR
JACKSONVILLE
NC
28546
708NRTM00
10181484
DAVITA OCEAN SPRINGS AT HOME #6269
13150 PONCE DE LEON DR
OCEAN SPRINGS
MS
39564
3B9FT6100
10135429
DAVITA 42ND STREET AT HOME CLINIC #6271
4126 WALNUT ST
PHILADELPHIA
PA
19104
2823Y7K00
10133263
DAVITA RAINBOW CITY - AT HOME CLINIC #6282
2800 RAINBOW DR
RAINBOW CITY
AL
35906
K5CYNM800
10133114
DAVITA 6286 SAN FRANCISCO AT HOME
1499 WEBSTER ST
SAN FRANCISCO
CA
94115
J6G8NPP00
10163105
DAVITA 6302 HENRICO COUNTY AT HOME
5270 CHAMBERLAYNE RD
RICHMOND
VA
23227
5KVFWE900
10132597
DAVITA 6318 LAKE CHARLES SOUTHWEST AT HOME DIALYSIS
300 18TH ST
LAKE CHARLES
LA
70601
CDT8XPC00
10173251
DAVITA FLORISSANT AT HOME #06336
10887 W FLORISSANT AVE
SAINT LOUIS
MO
63136
H096V4V00
10180921
DAVITA LOS BANOS AT HOME 06339
60 W G ST
LOS BANOS
CA
93635
39GXNEQ00
10224230
DAVITA LOS GATOS AT HOME 06343
14251 WINCHESTER BLVD STE 100
LOS GATOS
CA
95032
GC4A7JW00
10223593
DAVITA BAD AXE AT HOME 06345
897 N VAN DYKE RD
BAD AXE
MI
48413
9147Y2L00
10218964
DAVITA ANKENY AT HOME 06346
2625 N ANKENY BLVD
ANKENY
IA
50023
BJ93BVC00
10190182
DAVITA LOOP RENAL AT HOME 06363
1101 S CANAL ST
CHICAGO
IL
60607
7DYH1NN00
10190681
DAVITA MCCOLL AT HOME 06382
3595 HIGHWAY 15-401 E
MC COLL
SC
29570
22XPTVE00
10229164
DAVITA HARTS AT HOME 06391
1015 S 4TH ST
HARTSVILLE
SC
29550
76V85TE00
10221836
DAVITA CARROLL COUNTY AT HOME #6392
193 STONER AVE STE 120
WESTMINSTER
MD
21157
75VJQYE00
10228638
DAVITA MID OHIO AT HOME 06397
2148 W 4TH ST
ONTARIO
OH
44906
J2J6JQJ00
10065480
DAVITA #6436 GRAND IS NE
908 N HOWARD AVE
GRAND ISLAND
NE
68803
79H972F00
10228482
DAVITA MODEL CITY HOME TRAIN AT HOME 09611
1724 LEIGHTON AVE
ANNISTON
AL
36207
E7L7RJN00
10226138
DAVITA PALATKA AT HOME 09615
326 ZEAGLER DR
PALATKA
FL
32177
GF15GFW00
10228647
DAVITA INDY EAST AT HOME 09625
1208 N ARLINGTON AVE
INDIANAPOLIS
IN
46219
814RGTD00
10241598
DAVITA ROCKINGHAM COUNTY AT HOME 09636
18 PELHAM RD
SALEM
NH
3079
1KY2TXB00
10240377
DAVITA WALKER COUNTY AT HOME 09642
260 6TH AVE NW
JASPER
AL
35504
C4WTTRP00
10240339
DAVITA MARKET COMMONS AT HOME 09643
1350 FARROW PKWY STE 100
MYRTLE BEACH
SC
29577
A1103CR00
10241308
DAVITA ESSEN LANE AT HOME 09644
7703 PICARDY AVE
BATON ROUGE
LA
70808
6F8Y00R00









Page 144 of 144

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10240788
DAVITA WARREN AT HOME 09651
2 W CRESCENT PARK
WARREN
PA
16365
GD70B5G00
10241317
DAVITA EAGLE HIGHLANDS AT HOME 09652
6925 SHORE TER
INDIANAPOLIS
IN
46254
E04HK3M00
10241229
DAVITA MUNCIE AT HOME 09654
820 E MCGALLIARD RD
MUNCIE
IN
47303
25QWT0M00
10240795
DAVITA ROYAL OAKS AT HOME 09655
1587 N MAIN ST
MARION
VA
24354
34966XP00
10246061
DAVITA JOHNSON COUNTY AT HOME 09663
10453 W 84TH TER
LENEXA
KS
66214
0FHCPGD00
10243250
DAVITA CELIA DILL AT HOME 09665
667 STONELEIGH AVE STE 123
CARMEL
NY
10512
B441V8N00
10271960
DAVITA WELLINGTON DIALYSIS 11162
575 N STATE ROAD 7 STE 7
ROYAL PALM BEACH
FL
33411
9K9XNXJ00
10277616
DAVITA LANCASTER DRIVE DIALYSIS 11315
421 LANCASTER DR NE
SALEM
OR
97301
 
10182236
DAVITA RENAISSANCE AT HOME #56956
1840 DARBY DR
FLORENCE
AL
35630
5KMGVBX00
10162778
DAVITA NEW BEDFORD AT HOME
237 STATE RD
NORTH DARTMOUTH
MA
2747
D6MF49X00
10240793
DAVITA MILLBURN AT HOME
25 E WILLOW ST
MILLBURN
NJ
7041
4GA2PRC00
10186504
DAVITA INC
139 FORESTBURGH RD
MONTICELLO
NY
12701
64R4JRF00
10120621
DAVITA ALLEGHENY VALLEY AT HOME
1620 PACIFIC AVE
NATRONA HEIGHTS
PA
15065
FBQ7BRP00
10140267
DAVITA - PITTSBURGH AT HOME
4312 PENN AVE
PITTSBURGH
PA
15224
03E51E100
10202377
DAVITA INC
350 BUDFIELD ST STE 1
JOHNSTOWN
PA
15904
BCY25NF00
10182079
DAVITA- ERIE AT HOME
350 E BAYFRONT PKWY STE A
ERIE
PA
16507
BK4R7PM00
10133379
DAVITA BRADFORD AT HOME
665 E MAIN ST
BRADFORD
PA
16701
66MY6BD00
10137535
DAVITA - PDI LANCASTER AT HOME
1412 E KING ST
LANCASTER
PA
17602
63JDNC400
10181703
DAVITA DUNMORE AT HOME
1212 ONEILL HWY
DUNMORE
PA
18512
64XNNWD00
10141150
RENAL CARE MANAGEMENT
831 UNIVERSITY BLVD E STE 11
SILVER SPRING
MD
20903
6JVMKXN00
10136618
DAVITA- AMELIA AT HOME
15151 PATRICK HENRY HWY
AMELIA COURT HOUSE
VA
23002
K0DCFE200
10134404
DAVITA FIRST COLONIAL AT HOME
1157 FIRST COLONIAL RD STE 200
VIRGINIA BEACH
VA
23454
C69AN8W00
10182083
DAVITA REIDSVILLE AT HOME
1307 FREEWAY DR
REIDSVILLE
NC
27320
2A05K2300
10201264
DAVITA INC
195 PARKWOOD CIR
CARROLLTON
GA
30117
6DKTJWB00
10177408
DAVITA IRIS CITY AT HOME
521 N EXPRESSWAY STE 1509
GRIFFIN
GA
30223
608M0WW00
10163110
DAVITA TROUP COUNTY DIALYSIS AT HOME
140 GLENN BASS RD
LAGRANGE
GA
30240
00YT7PN00
10048365
NEPH CENTER OF STATESBORO
4B COLLEGE PLZ
STATESBORO
GA
30458
1EBSVZC00
10187677
DAVITA ATHENS EAST AT HOME
2026 S MILLEDGE AVE STE A2
ATHENS
GA
30605
BD5WK2B00
10181407
DAVITA POOLER AT HOME DIALYSIS
54 TRADERS WAY
POOLER
GA
31322
C4JQHGM00
10181348
DAVITA - BRUNSWICK PD
53 SCRANTON CONNECTOR
BRUNSWICK
GA
31525
88XCBBB00
10177721
DAVITA BRUNSWICK AT HOME
53 SCRANTON CONNECTOR
BRUNSWICK
GA
31525
F0X6C3X00
10176154
DAVITA VALDOSTA HOME TRAINING AT HOME
401 NORTHSIDE DR STE A
VALDOSTA
GA
31602
EJEELFP00
10148330
DAVITA MEMORIAL PLAZA AT HOME
3901 UNIVERSITY BLVD S
JACKSONVILLE
FL
32216
B5QV4RW00
10111556
DAVITA - BRADENTON AT HOME
3501 CORTEZ RD W
BRADENTON
FL
34210
KDL5CED00
10181620
DAVITA CRYSTAL RIVER AT HOME
7435 W GULF TO LAKE HWY
CRYSTAL RIVER
FL
34429
GET3BWX00
10182214
DAVITA SYLACAUGA AT HOME
331 JAMES PAYTON BLVD
SYLACAUGA
AL
35150
86XHLXA00
10181355
DAVITA TUSCALOOSA AT HOME
805 OLD MILL ST
TUSCALOOSA
AL
35401
8J9H90Q00









Page 145 of 145

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10202834
DAVITA, INC
28779 NICK DAVIS RD
HARVEST
AL
35749
BCXH78G00
10139911
DAVITA PDI MONTGOMERY AT HOME
1001 FOREST AVE
MONTGOMERY
AL
36106
7FR1P2500
10133792
DAVITA- DOTHAN AT HOME
216 GRACELAND DR
DOTHAN
AL
36305
7CD879K00
10133973
DAVITA BALDWIN COUNTY AT HOME
27880 N MAIN ST STE A
DAPHNE
AL
36526
10K8TBX00
10181843
DAVITA SOUTH BALDWIN AT HOME
150 W PEACHTREE AVE
FOLEY
AL
36535
E6000L500
10185790
MEMPHIS GALLERIA HOMETRAINING
9045 HIGHWAY 64 STE 102
ARLINGTON
TN
38002
444DJQY00
10187639
DAVITA NORTH JACKSON AT HOME
217 STERLING FARM DR
JACKSON
TN
38305
9F2PWKV00
10137837
DAVITA COOKEVILLE AT HOME
320 N WILLOW AVE
COOKEVILLE
TN
38501
4CL2D3J00
10182371
DAVITA OCEAN SPRINGS DIALYSIS
12 MARKS RD
OCEAN SPRINGS
MS
39564
82ZFB0Z00
10152301
DAVITA HI HAT HOME AT HOME
17721 KY ROUTE 122
HI HAT
KY
41636
HJKV0AP00
10216504
DAVITA FLOWER DIALYSIS
5308 HARROUN RD STE 60
SYLVANIA
OH
43560
C1LVPVD00
10177764
DAVITA, INC
5201 AIRPORT HWY
TOLEDO
OH
43615
49FE0PV00
10177819
DAVITA LUCAS COUNTY HT AT HOME
2702 NAVARRE AVE STE 203
OREGON
OH
43616
31Q6YXV00
10181842
DAVITA ZANESVILLE AT HOME
3120 NEWARK RD
ZANESVILLE
OH
43701
e22rhwm00
10201290
DAVITA INC
3030 S DIXIE DR
KETTERING
OH
45409
5DYLVJF00
10139318
DAVITA - BELPRE AT HOME
2906 WASHINGTON BLVD
BELPRE
OH
45714
35QV66500
10181356
DAVITA FRANKLIN AT HOME
1140 W JEFFERSON ST STE A
FRANKLIN
IN
46131
J105PFT00
10187680
DAVITA INDY SOUTH AT HOME
972 EMERSON PKWY STE F
GREENWOOD
IN
46143
F97AVFF00
10138449
DAVITA - MICHIGAN CITY PD
9836 W 400 N STE A
MICHIGAN CITY
IN
46360
5J9R35W00
10175308
DAVITA LAKE VILLA AT HOME
37809 N IL ROUTE 59
LAKE VILLA
IL
60046
D114VWA00
10136809
DAVITA INC
4259 S COTTAGE GROVE AVE STE 200
CHICAGO
IL
60653
KCK9YRE00
10136722
DAVITA KENNEDY HOME DIALYSIS AT HOME
5513 N CUMBERLAND AVE STE 703
CHICAGO
IL
60656
E21YFPJ00
10140890
DAVITA - EFFINGHAM AT HOME
904 MEDICAL PARK DR
EFFINGHAM
IL
62401
H4GDMGG00
10181916
DAVITA SPRINGFIELD CENTRAL AT HOME
932 N RUTLEDGE ST FL 2
SPRINGFIELD
IL
62702
EB49VHEF1
10233050
DAVITA INC
1040 WASHINGTON SQUARE SHOPPING CTR
WASHINGTON
MO
63090
07GB4LN00
10182086
DAVITA COLUMBIA AT HOME
1701 E BROADWAY STE G102
COLUMBIA
MO
65201
B41KCBN00
10137037
DAVITA LENEXA AT HOME DIALYSIS
8630 HALSEY ST
SHAWNEE MISSION
KS
66215
241C85W00
10217870
DAVITA, INC
2308 E KANSAS AVE
GARDEN CITY
KS
67846
3GT3KYX00
10173248
DAVITA OMAHA HARRISON AT HOME
6610 S 168TH ST
OMAHA
NE
68135
22TTWCY00
10177761
DAVITA OMAHA WEST AT HOME
13014 W DODGE RD
OMAHA
NE
68154
9BJPEW200
10137250
DAVITA CAPITAL CITY AT HOME
307 N 46TH ST
LINCOLN
NE
68503
JAY8E1E00
10256584
DAVITA EAST BATON ROUGE DIALYSIS AT HOME
1333 ONEAL LN
BATON ROUGE
LA
70816
5CBPHDB00
10177742
DAVITA DENISON AT HOME
1220 REBA MACENTIRE LN
DENISON
TX
75020
EHNW7J400
10009849
DAVITA GRACIAS DIALYSIS
2506 W MOUNT HOUSTON RD STE A
HOUSTON
TX
77038
 
10140093
DAVITA CEDAR PARK AT HOME DIALYSIS
1720 E WHITESTONE BLVD
CEDAR PARK
TX
78613
E741Y3R00
10053298
DAVITA, INC
2800 S INTERSTATE 35 STE 120
AUSTIN
TX
78704
BBWNXRT00
10066936
DAVITA MULESHOE DIALYSIS
1100 W AVENUE J
MULESHOE
TX
79347
A22JQ9W00









Page 146 of 146

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
10137829
DAVITA FOUNTAIN DIALYSIS
6910 BANDLEY DR UNIT 100
FOUNTAIN
CO
80817
97NHCGC00
10139775
DAVITA PIKES PEAK AT HOME
2002 LELARAY ST
COLORADO SPRINGS
CO
80909
7B68N0J00
10260488
DAVITA TREASURE VALLEY AT HOME
3045 E ST LUKES ST
MERIDIAN
ID
83642
16P3N0M00
10137652
NAMPA DIALYSIS PD
846 PARKCENTRE WAY
NAMPA
ID
83651
66FCVXV00
10138823
DAVITA TABLE ROACK AT HOME
5610 W GAGE ST
BOISE
ID
83706
FBNV4BN00
10181926
DAVITA WEST BOUNTIFUL DIALYSIS AT HOME
724 W 500 S STE 300
WOODS CROSS
UT
84087
K97GPQV00
10132068
DAVITA ARTESIA AT HOME DIALYSIS
702 N 13TH ST
ARTESIA
NM
88210
D5YDJEQ00
10139270
DAVITA SIERRA ROSE DIALYSIS CENTER
685 SIERRA ROSE DR
RENO
NV
89511
H2F0EEQ00
10187667
DAVITA INC
2111 N GAREY AVE
POMONA
CA
91767
E2X5BXQ00
10246054
DAVITA GARDEN GROVE HARBOR AT HOME
13054 HARBOR BLVD
GARDEN GROVE
CA
92843
A9ARW6M00
10133979
DAVITA SIMI VALLEY DIALYSIS
2950 SYCAMORE DR
SIMI VALLEY
CA
93065
J74RM3A00
10185613
DAVITA, INC
900 QUEBEC AVE
CORCORAN
CA
93212
64BDRD200
10133543
DAVITA KERN VALLEY STATE PRISON
29393 CECIL AVE
DELANO
CA
93215
B2GTC8600
10202385
DAVITA INC
1493 WEBSTER ST
SAN FRANCISCO
CA
94115
4GMDA5Y00
10134722
DAVITA DIALYSIS CENTER HOME
4400 STEVENS CREEK BLVD
SAN JOSE
CA
95129
18WAWFQ00
10182038
DAVITA MANZANITA AT HOME
4005 MANZANITA AVE STE 18
CARMICHAEL
CA
95608
 
10181486
DAVITA MERIDIAN PARK AT HOME
19255 SW 65TH AVE STE 100
TUALATIN
OR
97062
30WVP8R00
10136912
DAVITA FOUR RIVERS AT HOME
515 EAST LN
ONTARIO
OR
97914
2F06Q3G00
10182088
DAVITA OLYMPIC VIEW AT HOME
125 16TH AVE E FL 5
SEATTLE
WA
98112
1BB379600
 
 
 
 
 
 
 
 
DAVITA APPLESEED DIALYSIS 05170
1833 MAGNAVOX WAY
FORT WAYNE
IN
46804
9GGAYKX00
 
DAVITA COMPREHENSIVE RENAL CARE MICHIGAN 01818
9836 W 400 N
MICHIGAN CITY
IN
46360
98KD71M00
 
DAVITA WATERBURY AT HOME 06249
150 MATTATUCK HEIGHTS RD
WATERBURY
CT
6705
CJ28LLB00
 
DAVITA SOUTHTOWNS AT HOME 5907
4910 CAMP RD STE 100
HAMBURG
NY
14075
05KNMTR00
 
DAVITA PDI WORCHESTER AT HOME 06128
19 GLENNIE ST STE-A
WORCESTER
MA
1605
DJKTQCB00
 
DAVITA RED MOUNTAIN AT HOME 06341
300 22ND ST S STE B
BIRMINGHAM
AL
35233
K495RNG00
 
DAVITA NEW PORT RICHEY AT HOME 6228
7421 RIDGE RD
PORT RICHEY
FL
34668
D0RKJCJ00
 
DAVITA NASHVILLE HOME TRAINING DIALYSIS 03892
1919 CHARLOTTE AVE STE 200
NASHVILLE
TN
37203
K01HA7J00
 
DAVITA HOME DIALYSIS AT HOME 06007
825 SOUTH 8TH STREET
MINNEAPOLIS
MN
55404
29KV6FB00
 
DAVITA COLUMBIA HT AT HOME 05802
3320 BLUFF CREEK DR STE 103
COLUMBIA
MO
65201
0FL13JN00
 
DAVITA CLINTON TOWNSHIP AT HOME 06232
15918 NINETEEN MILE RD STE 110
CLINTON TOWNSHIP
MI
48038
J93TAHF00
 
DAVITA PHOENIX AT HOME 6218
20325 N 51ST AVE BLDG 11 STE 1
GLENDALE
AZ
85308
A2YK1GB00
 
DAVITA NASHUA AT HOME 06089
38 TYLER ST STE-100
NASHUA
NH
3060
3496PCN00
 
DAVITA RENAL CARE CTRL MEMPHIS AT HOME 06361
1331 UNION AVE STE 101
MEMPHIS
TN
38104
B16VCQF00
 
DAVITA WELLINGTON CIRCLE AT HOME 06315
10 CABOT RD STE 103B
MEDFORD
MA
2155
J66FLPK00









Page 147 of 147

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
 
DAVITA WEYMOUTH CLINIC AT HOME 06303
330 LIBBEY INDUSTRIAL PKWY STE
WEYMOUTH
MA
2189
DEWX9LE00
 
DAVITA MEMPHIS DOWNTOWN DLYS AT HOME 05975
2076 UNION AVE 2ND FL
MEMPHIS
TN
38104
KC183QY00
 
DAVITA JERSEY CITY GRAND HM AT HOME 09735
422 GRAND ST
JERSEY CITY
NJ
7302
6BKDGQK00
 
DAVITA STEUBENVILLE HT AT HOME 06386
1799 SINCLAIR AVE STE 2
STEUBENVILLE
OH
43953
BK7W77C00
 
DAVITA EAST BRUNSWICK AT HOME 09613
629 CRANBURY RD STE 101
EAST BRUNSWICK
NJ
8816
GJW70PR00
 
DAVITA ST LUKES HOME TRAINING PD 11232
1901 W HAMILTON ST STE 200
ALLENTOWN
PA
18104
327QLAX00
 
DAVITA ATLANTIC AT HOME 06072
6 INDUSTRIAL WAY WEST
EATONTOWN
NJ
7724
F4AFX4900
 
DAVITA BRIDGETON DIALYSIS 12019
333 IRVING AVE
BRIDGETON
NJ
8302
195FB6B00
 
DAVITA MILLVILLE DIALYSIS 12017
3 ELIZABETH ST
MILLVILLE
NJ
8332
B35YV1D00
 
DAVITA VINELAND AT HOME 09777
1318 S MAIN RD STE 3B
VINELAND
NJ
8360
C08K7LW00
 
DAVITA VINELAND DIALYSIS 12018
1318 S MAIN RD STE 3B
VINELAND
NJ
8360
0FHPCFC00
 
DAVITA JULIA AND ISRAEL WALDBAUM DIALYSIS 12005
100 COMMUNITY DR
GREAT NECK
NY
11021
B01L7HL00
 
DAVITA NORTH BREVARD DIALYSIS 06979
830 CENTURY MEDICAL DR STE C
TITUSVILLE
FL
32796
8J4DH4T00
 
DAVITA SUN PRAIRIE AT HOME 12615
719 BUNNY TRL
SUN PRAIRIE
WI
53590
 
 
DAVITA TREASURE VALLEY AT HOME 09737
3045 E ST LUKES ST STE 105
MERIDIAN
ID
83642
DJ6898R00











Page 148 of 148

--------------------------------------------------------------------------------






Agreement No. 00135085 - Exhibit D - Managed Centers List


Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10062594
DAVITA BRIGHT DIALYSIS
2000 HARTMAN RD STE 2
FORT PIERCE
FL
34947
ABACD7R00
 
10134389
DAVITA, INC
Revised Name: CHILDRENS NATIONAL MEDICAL CENTER DIALYSIS 00181
111 MICHIGAN AVE NW STE 3130
WASHINGTON
DC
20010
3300208F3
Childrens National Medical Center Dialysis 00181
10083094
DAVITA KIDNEY DIALYSIS CENTER, LLC
640 MARTIN LUTHER KING JR BLVD STE 100
MACON
GA
31201
B2L63CJ00
 
10083010
DAVITA INC
ReviseD Name: LINCOLN PARK DLYS 05658
6 FRASSETTO WAY STE A
LINCOLN PARK
NJ
7035
JFW856D00
Lincoln Park DLYS 05658
10135151
DAVITA MAIZE DIALYSIS CENTER
10001 W GRADY AVE
MAIZE
KS
67101
59K34KP00
 
10163927
DAVITA RAINBOW WAILUKU DIALYSIS
80 MAHALANI ST STE 100
WAILUKU
HI
96793
E9W5VDW00
 
10135733
DAVITA RENAL CARE OF SEAT PLEASANT
6274 CENTRAL AVE
CAPITOL HEIGHTS
MD
20743
DFN5LLQ00
 











Page 149 of 149

--------------------------------------------------------------------------------






Agreement No. 00135085 - Exhibit E - Dialysis Center Committed Purchasers List
Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10082398
DAVITA PDI EBENSBURG
429 MANOR DR STE 650
EBENSBURG
PA
15931
004FEYV00
 
10180537
DAVITA 5148
3812 E BELKNAP ST
FORT WORTH
TX
76111
004HNJR00
 
10232394
DAVITA 5075
7797 HOWELL BLVD
BATON ROUGE
LA
70807
00AC5YP00
 
10136027
DAVITA #1836 TREASURE VALLEY DIALYSIS PD UNIT
3045 E ST LUKES ST STE 105
MERIDIAN
ID
83642
00BV77K00
 
10266786
DAVITA #11022 ALSIP HOME TRAINING PD
11500 S PULASKI RD STE 100
ALSIP
IL
60803
00EN56C00
 
10135029
DAVITA GREENWOOD DIALYSIS CENTER
1345 N LANSING AVE
TULSA
OK
74106
00L4W2N00
 
10025642
DAVITA MOUNT BAKER KIDNEY CENTER
410 BIRCHWOOD AVE STE 100
BELLINGHAM
WA
98225
00VJVGP00
 
10279728
DAVITA WALTON AT HOME 12613
13250 SERVICE RD
WALTON
KY
41094
00Y0CGQ00
 
10025698
DAVITA CAMELOT DIALYSIS CENTER
1800 CAMELOT DR STE 100
VIRGINIA BEACH
VA
23454
00YQ6E800
 
10185075
DAVITA FORT WAYNE AT HOME
1940 BLUFFTON RD
FORT WAYNE
IN
46809
00YVG6F00
 
10136768
DAVITA RAVEN DIALYSIS CENTER
3540 E BASELINE RD STE 110
PHOENIX
AZ
85042
011RJBN00
 
10167735
DAVITA DIALYSIS JACKSONVILLE ARLINGTON
929 UNIVERSITY BLVD N
JACKSONVILLE
FL
32211
017GDQR00
 
10140096
DAVITA MEMPHIS DOWNTOWN PD/AT HOME DIALYSIS # 1988
2076 UNION AVE FL 2
MEMPHIS
TN
38104
017P58A00
 
10138326
DAVITA MONTCLARE DIALYSIS CENTER
7009 W BELMONT AVE
CHICAGO
IL
60634
018AM3800
 
10120602
DAVITA STEUBENVILLE DIALYSIS
1799 SINCLAIR AVE STE 1
STEUBENVILLE
OH
43953
018RYXV00
 
10135676
DAVITA PASCUA YAQUI
7490 S CAMINO DE OESTE
TUCSON
AZ
85746
01BMTMD00
 
10027063
DAVITA VANCE COUNTY DIALYSIS
854 S BECKFORD DR
HENDERSON
NC
27536
01JBM0H00
 
10067567
DAVITA DUNMORE DIALYSIS
1212 ONEILL HWY
DUNMORE
PA
18512
01MRYQ200
 
10135291
DAVITA SPRING BRANCH DIALYSIS
1425 BLALOCK RD STE 100
HOUSTON
TX
77055
02093KY00
 
10138966
DAVITA CARSON CITY DIALYSIS
3246 N CARSON ST
CARSON CITY
NV
89706
020CAMA00
 
10107843
DAVITA OAKLAND PERITONEAL AT HOME
5352 CLAREMONT AVE
OAKLAND
CA
94618
023GHVX00
 
10176963
DAVITA DRIFTWOOD DIALYSIS
1808 S WEST AVE
FREEPORT
IL
61032
023XR0T00
 
10064772
DAVITA PARMA DIALYSIS CENTER
6735 AMES RD
CLEVELAND
OH
44129
026232F00
 
10082835
DAVITA WOODFOREST DIALYSIS
12626 WOODFOREST BLVD
HOUSTON
TX
77015
02DA6GB00
 
10108496
DAVITA FOSTER CITY DIALYSIS
1261 E HILLSDALE BLVD STE 2
FOSTER CITY
CA
94404
02JYVDR00
 
10247931
DAVITA 11068 GRAND BLANC
8195 S SAGINAW ST
GRAND BLANC
MI
48439
02R32NL00
 
10185608
DAVITA BUFORD AT HOME 6194
1550 BUFORD HWY STE 1E
BUFORD
GA
30518
02XHJBA00
 
10160952
DAVITA NORTHEAST COLORADO DIALYSIS
603 HOLLY DR
STERLING
CO
80751
03CBY5T00
 
10055864
DAVITA NORTH FULTON DIALYSIS
1250 NORTHMEADOW PKWY STE 120
ROSWELL
GA
30076
03EQ5LX00
 
10135724
DAVITA MERRILLVILLE DIALYSIS
9223 TAFT ST
MERRILLVILLE
IN
46410
03H9VK800
 
10138747
DAVITA MARRERO DIALYSIS CENTER
1908 JUTLAND DR
HARVEY
LA
70058
03TC8AQ00
 
10054820
DAVITA LONGVIEW DIALYSIS CENTER
425 N FREDONIA ST
LONGVIEW
TX
75601
040FBA400
 
10246067
DAVITA 11803 WEST HAMILTON DIALYSIS
1532 MAIN ST
HAMILTON
OH
45013
042FECB00
 
10277414
DAVITA OSLO DIALYSIS 11383
100 S US HIGHWAY 1
VERO BEACH
FL
32962
044GQXB00
 
10135489
DAVITA DUNDALK DIALYSIS
14 COMMERCE ST
DUNDALK
MD
21222
04AJLP700
 









Page 150 of 150

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10137158
DAVITA 5988 PENNSAUKEN AT HOME DIALYSIS
7024 KAIGHNS AVE
PENNSAUKEN
NJ
8109
04AWTQT00
 
10133305
DAVITA EAST FORT LAUDERDALE DIALYSIS CENTER
1301 S ANDREWS AVE STE 101
FORT LAUDERDALE
FL
33316
04BB70X00
 
10135892
DAVITA HOLLYWOOD DIALYSIS CENTER
5108 W SUNSET BLVD
LOS ANGELES
CA
90027
04DNX3400
 
10038910
DAVITA MEMPHIS CENTRAL DIALYSIS
889 DR MARTIN LUTHER KING JR DR
MEMPHIS
TN
38126
04FYV4G00
 
10278148
DAVITA TOWN PARK DIALYSIS 11307
401 TOWN PARK BLVD
EVANS
GA
30809
04PB1GL00
 
10026854
DAVITA VICTOR VALLEY DIALYSIS
16049 KAMANA RD
APPLE VALLEY
CA
92307
04VFH5000
 
10180191
DAVITA 5231 SILVERBRIDGE AT HOME
2410 ALFT LN STE 101
ELGIN
IL
60124
050AV5F00
 
10136807
DAVITA SAINT LOUIS PARK DIALYSIS
3505 LOUISIANA AVE S STE 200
SAINT LOUIS PARK
MN
55426
0560PAA00
 
10052584
DAVITA NORTH LOOP EAST DIALYSIS
7139 NORTH LOOP E
HOUSTON
TX
77028
057PG0H00
 
10137521
DAVITA HOOSIER HILLS DIALYSIS
143 S KINGSTON DR
BLOOMINGTON
IN
47408
05AM7PX00
 
10185614
DAVITA FEDERAL WAY AT HOME 6022
1015 S 348TH ST
FEDERAL WAY
WA
98003
05P47GL00
 
10256597
DAVITA KIDNEY DIALYSIS CENTER, LLC AT HOME
640 MARTIN LUTHER KING JR BLVD STE 200
MACON
GA
31201
05QQP1B00
 
10138693
DAVITA YPSILANTI AT HOME
2766 WASHTENAW RD
YPSILANTI
MI
48197
05QR5MD00
 
10083996
DAVITA OREGON KIDNEY CENTER
5318 NE IRVING ST
PORTLAND
OR
97213
061W21600
 
10133072
DAVITA PDI ELMORE COUNTY
125 HOSPITAL DR
WETUMPKA
AL
36092
063MAAF00
 
10273094
DAVITA LABURNUM DIALYSIS 11347
4352 S LABURNUM AVE
HENRICO
VA
23231
066YVTY00
 
10260476
DAVITA PARTRIDGE CREEK DIALYSIS 11207
46360 GRATIOT AVE
CHESTERFIELD
MI
48051
068JD5F00
 
10253166
DAVITA 11170 HULEN
5832 S HULEN ST
FORT WORTH
TX
76132
06MG6FT00
 
10054436
DAVITA SOUTHWESTERN DALLAS
204 E AIRPORT FWY
IRVING
TX
75062
06RQBNL00
 
10025888
DAVITA COLLEGE STATION DIALYSIS
1640 BRIARCREST DR STE 100
BRYAN
TX
77802
06X535G00
 
10266788
DAVITA 9759 QUENTIN CIRCLE
966 ISABEL DR
LEBANON
PA
17042
06X6PXV00
 
10082437
DAVITA MISSION VALLEY
1203 ST CLAIRE BLVD
MISSION
TX
78572
0726LJJ00
 
10178780
DAVITA BOYD DIALYSIS
925 UNION ST
BANGOR
ME
4401
07595ND00
 
10277848
DAVITA BRIDGEVIEW DIALYSIS 11448
2480 US HIGHWAY 41 N STE J
HENDERSON
KY
42420
07BC6QQ00
 
10135760
DAVITA LAKEWOOD COMMUNITY DIALYSIS
5919 LAKEWOOD TOWNE CENTER BLVD SW
TACOMA
WA
98499
07H0QJX00
 
10254372
DAVITA FRESNO NORTH HT AT HOME 09708
6655 N MILBURN AVE
FRESNO
CA
93722
07HG78J00
 
10133822
DAVITA RIVER CITY DIALYSIS
1970 NORTHWESTERN AVE S
STILLWATER
MN
55082
07JDA2F00
 
10133977
DAVITA MAGNOLIA WEST AT HOME
3660 PARK SIERRA DR STE 103
RIVERSIDE
CA
92505
07NHBXJ00
 
10019247
MILLER COUNTY DIALYSIS UNIT
816 EAST ST
TEXARKANA
AR
71854
07VRH6G00
 
10070433
DAVITA MERCED EAST DIALYSIS
464 E YOSEMITE AVE STE B
MERCED
CA
95340
07X11AG00
 
10179761
DAVITA, INC
419 VILLAGE DR
CARLISLE
PA
17015
088Y0XB00
 
10139117
DAVITA FAYETTEVILLE DIALYSIS
509 E MILLSAP RD STE 111
FAYETTEVILLE
AR
72703
08BJM8W00
 
10274485
DAVITA JERSEY CITY SUMMIT AT HOME 09787
418 SUMMIT AVE
JERSEY CITY
NJ
7306
08CBDEM00
 
10264829
DAVITA #9741 ROCHESTER AT HOME
2660 S BROADWAY STE A
ROCHESTER
MN
55904
08GGFWF00
 
10219677
DAVITA HOME OPTIONS OF DOTHAN AT HOME
1763 E MAIN ST
DOTHAN
AL
36301
08JF8XB00
 









Page 151 of 151

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10050542
DAVITA SOUTHERN LANE DIALYSIS
1840 SOUTHERN LN
DECATUR
GA
30033
08KPJTT00
 
10187135
DAVITA 4229
3190 N COUNTY ROAD 25A
TROY
OH
45373
08L1E6E00
 
10052105
DAVITA LAKE SAINT LOUIS
200 BREVCO PLZ STE 202
LAKE SAINT LOUIS
MO
63367
08MCNKD00
 
10181165
DAVITA HILLIARD AT HOME 05813
19133 HILLIARD BLVD
ROCKY RIVER
OH
44116
08QA45H00
 
10138493
DAVITA CORNHUSKER DIALYSIS
505 CORNHUSKER RD STE 107
BELLEVUE
NE
68005
08T7FRE00
 
10181854
DAVITA ROME AT HOME
15 JOHN MADDOX DR NW
ROME
GA
30165
090C1CY00
 
10132794
DAVITA PLANO
481 SHILOH RD
PLANO
TX
75074
09ACMXE00
 
10111751
DAVITA BALLENGER POINTE AT HOME DIALYSIS
2262 S BALLENGER HWY
FLINT
MI
48503
09FK13C00
 
10037477
DAVITA SANTA FE SPRINGS DIALYSIS
10012 NORWALK BLVD STE 190
SANTA FE SPRINGS
CA
90670
09GDWZX00
 
10254667
DAVITA RAINBOW DIALYSIS LAHAINA 04477
305 KEAWE ST STE 503
LAHAINA
HI
96761
09QLNJQ00
 
10082406
DAVITA SHORE DIALYSIS
300 W SYLVANIA AVE STE 1
NEPTUNE
NJ
7753
09XT9HP00
 
10179459
DAVITA LOS ALAMITOS
4141 KATELLA AVE
LOS ALAMITOS
CA
90720
0B0A2BY00
 
10037491
DAVITA EDENTON DIALYSIS
312 MEDICAL ARTS DR
EDENTON
NC
27932
0B0FR8P00
 
10252863
DAVITA 5024 DENTON
3305 UNICORN LAKE BLVD
DENTON
TX
76210
0B2KE3E00
 
10083666
DAVITA RENAL CARE OF MEMPHIS NORTH
4913 RALEIGH COMMON DR STE 100
MEMPHIS
TN
38128
0B3MKJ300
 
10134430
DAVITA MIRAMAR KIDNEY CENTER
2501 DYKES RD
HOLLYWOOD
FL
33027
0B3P0AD00
 
10140737
DAVITA, INC
330 S LOLA LN STE 100
PAHRUMP
NV
89048
0B97ACD00
 
10095856
DAVITA, INC
297 PETE HOLLIS BLVD
GREENVILLE
SC
29601
0BDG0DH00
 
10172846
DAVITA #5862 MILL ST
N54W6135 MILL ST
CEDARBURG
WI
53012
0BE4K3G00
 
10190554
DAVITA, INC
8219 ROCHESTER AVE
RANCHO CUCAMONGA
CA
91730
0BGRV1E00
 
10139492
DAVITA, INC
1164 E ROUTE 130
BURLINGTON
NJ
8016
0BT81DQ00
 
10223252
DAVITA 6372
3812 CENTER RD STE 101
BRUNSWICK
OH
44212
0BVEQ4E00
 
10133070
DAVITA HAYWARD MISSION HILLS DIALYSIS
1661 INDUSTRIAL PKWY W
HAYWARD
CA
94544
0BW6CPE00
 
10095813
DAVITA HARBOUR VIEW DIALYSIS
1039 CHAMPIONS WAY STE 500
SUFFOLK
VA
23435
0C758NJ00
 
10083838
DAVITA, INC
4215 167TH ST
COUNTRY CLUB HILLS
IL
60478
0CF0MGT00
 
10136361
DAVITA OCALA AT HOME
2860 SE 1ST AVE
OCALA
FL
34471
0CGVEMN00
 
10051719
DAVITA KATY DIALYSIS CENTER
403 W GRAND PKWY S STE T
KATY
TX
77494
0D159LD00
 
10133621
DAVITA SOUTH LAS VEGAS DIALYSIS CENTER
2250 S RANCHO DR STE 115
LAS VEGAS
NV
89102
0D2YHB500
 
10138098
DAVITA SAINT PETERSBURG SOUTH
2850 34TH ST S
SAINT PETERSBURG
FL
33711
0D48XG200
 
10181207
DAVITA DIALYSIS AT MANKATO CLINIC
1400 MADISON AVE STE 400
MANKATO
MN
56001
0D881KE00
 
10139262
DAVITA SOUTHEASTERN DIALYSIS CENTER KENANSVILLE
305 BEASLEY ST
KENANSVILLE
NC
28349
0DDZF1500
 
10135094
DAVITA ROSEBUD DIALYSIS FACILITY
1 SOLDIER CREEK RD
ROSEBUD
SD
57570
0DK4T5Z00
 
10038120
SOUTHWEST KIDNEY -DAVITA DIALYSIS #5660 PD DBA: ARROWHEAD LAKES - DIALYSIS
CENTER
20325 N 51ST AVE BLDG 11 STE 184
GLENDALE
AZ
85308
0DN2FVC00
 
10202381
DAVITA FIVE RIVERS DIALYSIS
4750 N MAIN ST
DAYTON
OH
45405
0DNGHQN00
 









Page 152 of 152

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10271977
DAVITA 11074 GLENSIDE
7001 W BROAD ST
RICHMOND
VA
23294
0DQMMNY00
 
10105204
DAVITA GRANITE CITY DIALYSIS CENTER
9 AMERICAN VLG
GRANITE CITY
IL
62040
0E0LGGV00
 
10083646
DAVITA CARTERSVILLE RENAL CENTER
203 S TENNESSEE ST
CARTERSVILLE
GA
30120
0EGELQJ00
 
10027049
DAVITA, INC
2609 HOSPITAL RD
GOLDSBORO
NC
27534
0ET7FE700
 
10083912
DAVITA PLATTE WOODS DIALYSIS
7667 NW PRAIRIE VIEW RD
KANSAS CITY
MO
64151
0F2BGX500
 
10083662
DAVITA MUNROE FALLS DIALYSIS
265 N MAIN ST STE 1
MUNROE FALLS
OH
44262
0F4APM400
 
10135464
DAVITA, INC
16892 BOLSA CHICA ST
HUNTINGTON BEACH
CA
92649
0F88CKR00
 
10106379
DAVITA CORNELL ROAD DIALYSIS
1700 NW 167TH PL STE 230
BEAVERTON
OR
97006
0FL75DP00
 
10136738
DAVITA WILLIAMS STREET DIALYSIS
2812 WILLIAMS ST
SAVANNAH
GA
31404
0FVCGVX00
 
10111175
DAVITA NORTHSIDE AT HOME #5923
930 MADISON AVE
PITTSBURGH
PA
15212
0FYAKCJ00
 
10274186
DAVITA SCHAUMBURG HOME TRAINING 11310
1156 S ROSELLE RD
SCHAUMBURG
IL
60193
0G1LB8L00
 
10256823
DAVITA BRANDYWINE DIALYSIS 11230
7651 MATAPEAKE BUSINESS DR STE 206
BRANDYWINE
MD
20613
0G31BFA00
 
10225818
DAVITA MODEL CITY HOME TRAINING DIALYSIS
1724 LEIGHTON AVE
ANNISTON
AL
36207
0G49YWN00
 
10254702
DAVITA SAVANNAH RIVERSIDE AT HOME 09703
540 E OGLETHORPE AVE
SAVANNAH
GA
31401
0G71EHJ00
 
10102299
DAVITA MORGAN AVENUE DIALYSIS
2222 MORGAN AVE
CORPUS CHRISTI
TX
78405
0GB54PP00
 
10052961
DAVITA, INC
1 OAKWOOD BLVD STE 100
HOLLYWOOD
FL
33020
0GC16ED00
 
10137845
DAVITA LAKEWOOD CROSSING DIALYSIS CENTER
1057 S WADSWORTH BLVD
LAKEWOOD
CO
80226
0GC3P5P00
 
10264837
DAVITA CAPE CORAL HOME TRAINING AT HOME 9764
3637 DEL PRADO BLVD S STE 202
CAPE CORAL
FL
33904
0GC57LP00
 
10228627
LOWVILLE DIALYSIS CENTER
7785 N STATE ST
LOWVILLE
NY
13367
0GECTED00
 
10136935
DAVITA MAPLE GROVE DIALYSIS UNIT
15655 GROVE CIR N
MAPLE GROVE
MN
55369
0GGQ73W00
 
10139396
DAVITA CHERRY VALLEY DIALYSIS
1627 W MAIN ST
NEWARK
OH
43055
0GM0P0R00
 
10251511
DAVITA EL PASO PERITONEAL DIALYSIS 05123
1310 MURCHISON DR STE C
EL PASO
TX
79902
0GN0RWQ00
 
10081285
DAVITA FORT STOCKTON DIALYSIS
387 INTERSTATE 10 W
FORT STOCKTON
TX
79735
0GNDX9M00
 
10136850
DAVITA NORTH METRO DIALYSIS CENTER
12365 HURON ST STE 500
WESTMINSTER
CO
80234
0GNWPPD00
 
10139584
DAVITA CRESTVIEW HILLS
400 CENTRE VIEW BLVD
CRESTVIEW HILLS
KY
41017
0GV23P500
 
10136648
DAVITA BOSTON POST ROAD DIALYSIS CENTER
4026 BOSTON RD
BRONX
NY
10475
0GVMMRA00
 
10135997
DAVITA SOUTH SHORE DIALYSIS CENTER
212 GULF FWY S
LEAGUE CITY
TX
77573
0H4MX3700
 
10139343
DAVITA OMNI DIALYSIS CENTER
9350 KIRBY DR STE 110
HOUSTON
TX
77054
0H4YHAA00
 
10177780
DAVITA #6196- SOUTH VALLEY AT HOME
17815 VENTURA BLVD STE 100
ENCINO
CA
91316
0JDAWAC00
 
10251701
DAVITA 1164 EMPORIA
1616 INDUSTRIAL RD
EMPORIA
KS
66801
0JFPV7P00
 
10230319
DAVITA MODESTO ARCHWAY HOMETRAINING 05375
3001 HEALTH CARE WAY STE 101
MODESTO
CA
95356
0JPEJEJ00
 
10140180
DAVITA, INC
16101 N CLEVELAND AVE
FORT MYERS
FL
33903
0JPFEFG00
 
10068923
DAVITA, INC
255 E NORTH ST
MADISONVILLE
KY
42431
0JPXHCY00
 









Page 153 of 153

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10063225
DAVITA DENVER DIALYSIS
2900 N DOWNING ST STE C
DENVER
CO
80205
0KDMTMY00
 
10112694
DAVITA, INC
1600 CENTRE PARK DR
ASHEVILLE
NC
28805
0KKH9HB00
 
10270099
DAVITA AIR CAPITAL DIALYSIS 11244
1812 S SENECA ST STE 110
WICHITA
KS
67213
0KT2D3V00
 
10020622
DAVITA LOUISA DIALYSIS
2145 HIGHWAY 2565
LOUISA
KY
41230
0L5QHYV00
 
10136638
DAVITA BURLEY DIALYSIS PD
741 N OVERLAND AVE
BURLEY
ID
83318
0L9428800
 
10083665
DAVITA RENAL CARE OF MIDTOWN MEMPHIS
1166 MONROE AVE
MEMPHIS
TN
38104
0LA31RQ00
 
10182218
DAVITA-ROXBURY AT HOME
622 ROXBURY RD
ROCKFORD
IL
61107
0LHFBC400
 
10138086
DAVITA EASTGATE HOME TRAINING #2340
4435 AICHOLTZ RD
CINCINNATI
OH
45245
0LTR32A00
 
10063233
DAVITA LANCASTER DIALYSIS
2424 W PLEASANT RUN RD
LANCASTER
TX
75146
0LXRV0400
 
10110901
DAVITA SOUTH BRONX DIALYSIS CENTER
1940 WEBSTER AVE
BRONX
NY
10457
0PLOHU900
 
10140244
DAVITA PREMIERE DIALYSIS CENTER
7612 ATLANTIC AVE
CUDAHY
CA
90201
0XM3R9M00
 
10136051
DAVITA WESTLAKE DALY CITY DIALYSIS CENTER
2201 JUNIPERO SERRA BLVD
DALY CITY
CA
94014
105CWFT00
 
10105260
DAVITA SILVERADO DIALYSIS
1100 TRANCAS ST STE 267
NAPA
CA
94558
10AF76300
 
10135728
DAVITA, INC
7335 YANKEE RD STE 101
LIBERTY TWP
OH
45044
10LQJLG00
 
10254700
DAVITA 11056 EL DORADO
2977 REDONDO AVE
LONG BEACH
CA
90806
10M2TDV00
 
10081151
DAVITA, INC
1366 VICTORY BLVD
STATEN ISLAND
NY
10301
10MHL8X00
 
10138790
DAVITA INC
2690 MONROEVILLE BLVD
MONROEVILLE
PA
15146
10PBVXT00
 
10145674
DAVITA NORTH BURLINGTON DIALYSIS
2019 N CHURCH ST
BURLINGTON
NC
27217
10RQ4CY00
 
10083919
DAVITA CORPUS CHRISTI DIALYSIS
2733 SWANTNER ST
CORPUS CHRISTI
TX
78404
10UIU9G00
 
10151815
DAVITA GENERAL BUTLER DIALYSIS
329 FLOYD DR
CARROLLTON
KY
41008
112XDHV00
 
10132975
DAVITA DIALYSIS OF LITHONIA
2485 PARK CENTRAL BLVD STE A
DECATUR
GA
30035
11DHG5H00
 
10251190
MANITO DIALYSIS, LLC
750 W ROUTE 66 STE Q
GLENDORA
CA
91740
11E2N5A00
 
10254698
DAVITA CHILTON DIALYSIS 05457
425 M-B LN
CHILTON
WI
53014
11EE7KL00
 
10137082
DAVITA JASPER DIALYSIS CENTER
671 3RD AVE
JASPER
IN
47546
11EK89H00
 
10083663
DAVITA WHITE PONDS DIALYSIS
534 WHITE POND DR STE A
AKRON
OH
44320
11K2DGH00
 
10175477
DAVITA #5146 LUCAS COUNTY HOME TRAINING
2702 NAVARRE AVE STE 203
OREGON
OH
43616
11K4WBX00
 
10271458
DAVITA KIDNEY HM DOWNTOWN AT HM 09783
200 SAINT PAUL ST STE 5
BALTIMORE
MD
21202
11KBFEQ00
 
10136023
DAVITA GRANT PARK DIALYSIS
5000 NANNIE HELEN BURROUGHS AVE NE
WASHINGTON
DC
20019
11KUCTL00
 
10133865
DAVITA NEVADA DIALYSIS CENTER
1510 W WARM SPRINGS RD
HENDERSON
NV
89014
11QGT9A00
 
10225826
DAVITA LANSDOWNE AT HOME 06374
44084 RIVERSIDE PKWY STE 240
LEESBURG
VA
20176
11VY6XY00
 
10221663
DAVITA 2407
2550 S TELSHOR BLVD
LAS CRUCES
NM
88011
120RP6P00
 
10138737
DAVITA WHITE LANE DIALYSIS
7701 WHITE LN STE D
BAKERSFIELD
CA
93309
12182Q400
 
10178536
DAVITA MOORHEAD AT HOME
1710 CENTER AVE W STE 100
DILWORTH
MN
56529
126WWLM00
 
10061988
DAVITA WESTPARK DIALYSIS
6400 SOUTHWEST FWY STE G
HOUSTON
TX
77074
12EEL5L00
 
10137621
DAVITA CARMEL DIALYSIS
180 E CARMEL DR
CARMEL
IN
46032
12P9VFB00
 









Page 154 of 154

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138451
DAVITA INC
1112 WASHINGTON SQUARE SHOPPING CTR
WASHINGTON
MO
63090
12PWWL500
 
10161764
DAVITA CEDAR RAPIDS
5945 COUNCIL ST NE
CEDAR RAPIDS
IA
52402
1361LFB00
 
10135870
DAVITA AMELIA DIALYSIS
15151 PATRICK HENRY HWY
AMELIA COURT HOUSE
VA
23002
136X1LT00
 
10140855
DAVITA STERLING DIALYSIS
46396 BENEDICT DR STE 100
STERLING
VA
20164
1379DWT00
 
10023606
DAVITA SOUTH MEADOWS DIALYSIS
10085 DOUBLE R BLVD STE 160
RENO
NV
89521
139NQD300
 
10063377
DAVITA RIVER PARK DIALYSIS
2010 S LOOP 336 W STE 200
CONROE
TX
77304
13B5D6300
 
10145857
DAVITA NATIONAL TRAIL DIALYSIS
171 S TUTTLE RD
SPRINGFIELD
OH
45505
13C460Q00
 
10010620
DAVITA LAKE JACKSON DIALYSIS
450 THIS WAY ST
LAKE JACKSON
TX
77566
145VQYT00
 
10136395
DAVITA SAINT CHARLES
2125 BLUESTONE DR
SAINT CHARLES
MO
63303
147M7TY00
 
10136893
DAVITA ATHENS EAST DIALYSIS
2026 S MILLEDGE AVE STE A2
ATHENS
GA
30605
14CKQ5W00
 
10135976
DAVITA RIVERTOWNE DIALYSIS CENTER
6192 OXON HILL RD
OXON HILL
MD
20745
14KF5MV00
 
10135702
DAVITA FLORISSANT DIALYSIS
100887 W FLORISSANT AVE
SAINT LOUIS
MO
63136
14KH2QY00
 
10138817
DAVITA WASHINGTON NURSING DIALYSIS
2425 25TH ST SE
WASHINGTON
DC
20020
14NWGTX00
 
10105333
DAVITA GRANDVIEW DIALYSIS
13812 S US HIGHWAY 71
GRANDVIEW
MO
64030
14QA1GM00
 
10064370
DAVITA, INC
72 CYPRESS CREEK PKWY
HOUSTON
TX
77090
14TDPGG00
 
10182258
DAVITA OLYMPIA AT HOME DIALYSIS #5954
335 COOPER POINT RD NW STE 1
OLYMPIA
WA
98502
14VNJ7D00
 
10270806
DAVITA ALBERMARLE AT HOME 09780
101 DAVITA LN
ELIZABETH CITY
NC
27909
1545Y3G00
 
10133341
DAVITA TORRINGTON
780 LITCHFIELD ST STE 100
TORRINGTON
CT
6790
157TM3V00
 
10136677
DAVITA BAYTOWN
4665 GARTH RD STE 900
BAYTOWN
TX
77521
158VMMH00
 
10134162
DAVITA THREE CHOPT DIALYSIS
8813 THREE CHOPT RD
RICHMOND
VA
23229
15BH1DC00
 
10083650
DAVITA SOUTH HOLLAND RENAL CENTER
16136 S PARK AVE
SOUTH HOLLAND
IL
60473
15JQ9C000
 
10139941
DAVITA SHAKER SQUARE DIALYSIS
12800 SHAKER BLVD STE 1
CLEVELAND
OH
44120
15NQAMF00
 
10275107
DAVITA OCEANA DIALYSIS 11423
1375 OCEANA BLVD STE 114
VIRGINIA BEACH
VA
23454
15RQWFY00
 
10137382
DAVITA #6090 E EVANSVILLE
1312 PROFESSIONAL BLVD
EVANSVILLE
IN
47714
15XDM0200
 
10136662
DAVITA GRAPEVINE DIALYSIS
1651 W NORTHWEST HWY
GRAPEVINE
TX
76051
16765PE00
 
10138383
DAVITA EASTON DIALYSIS
500 CADMUS LN STE 201
EASTON
MD
21601
167MK0K00
 
10140092
DAVITA SANFORD DIALYSIS
1701 W 1ST ST
SANFORD
FL
32771
169EQM600
 
10176935
DAVITA, INC
3147 OAK VALLEY DR
ANN ARBOR
MI
48103
16D7WTG00
 
10216506
DAVITA SOUTHLAND AT HOME 06376
3401 GLENDALE AVE STE 110
TOLEDO
OH
43614
16F4EBF00
 
10136927
DAVITA MARSHALL DIALYSIS CENTER 00217
1420 E COLLEGE DR STE 600
MARSHALL
MN
56258
16GKVFH00
 
10138883
DAVITA ALLEGHENY VALLEY DIALYSIS
1620 PACIFIC AVE
NATRONA HEIGHTS
PA
15065
16HLAVE00
 
10135516
DAVITA #5522 DETROIT RD
7901 DETROIT AVE
CLEVELAND
OH
44102
16K1P9Q00
 
10137100
DAVITA COLUMBIA DIALYSIS
1701 E BROADWAY
COLUMBIA
MO
65201
16Y4JJB00
 
10178524
DAVITA, INC
9310 SPRING RD STE 2
OCALA
FL
34472
173HR7Q00
 
10255357
DAVITA UPLAND COLONIES DIALYSIS 05476
587 N MOUNTAIN AVE
UPLAND
CA
91786
177LD8L00
 









Page 155 of 155

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136694
DAVITA PENNSAUKEN DIALYSIS CENTER
7024 ROUTE 38
PENNSAUKEN
NJ
8109
179TDPC00
 
10225817
DAVITA 5415
1552 BOREN DR
OCOEE
FL
34761
17EAC4C00
 
10019720
DAVITA 6951
1425 8TH AVE
BETHLEHEM
PA
18018
17F226X00
 
10163127
DAVITA DANVILLE HOME AT HOME
3 POLAND RD
DANVILLE
IL
61834
183569W00
 
10027450
DAVITA LAKE WORTH AT HOME
2459 S CONGRESS AVE STE 100
PALM SPRINGS
FL
33406
187DDBH00
 
10138910
DAVITA GREATER BOONE DIALYSIS 06976
300 4TH ST
DANVILLE
WV
25053
18AQMYT00
 
10160889
DAVITA VALDOSTA HT AT HOME
401 NORTHSIDE DR
VALDOSTA
GA
31602
18BFBLV00
 
10135578
DAVITA STILLWATER DIALYSIS CENTER
406 E HALL OF FAME AVE STE 300
STILLWATER
OK
74075
18L1MQ700
 
10179762
DAVITA 05249
1015 S 4TH ST
HARTSVILLE
SC
29550
18LA8EQ00
 
10137503
DAVITA #5054 NORTH CARROLLTON DIALYSIS
195 PARKWOOD CIR
CARROLLTON
GA
30117
18QP14T00
 
10262246
DAVITA #5436 SAN RAFAEL DIALYSIS
1415 3RD ST
SAN RAFAEL
CA
94901
18RD3FV00
 
10083899
DAVITA BRANFORD
249 W MAIN ST
BRANFORD
CT
6405
18YDQ6G00
 
10038122
DAVITA DALLAS EAST
3312 N BUCKNER BLVD STE 213
DALLAS
TX
75228
196FD8G00
 
10168437
DAVITA INC
20333 SOUTHWEST FWY STE 105
SUGAR LAND
TX
77479
196QRGD00
 
10248135
DAVITA NEWPORT IRVINE DIALYSIS
4300 VON KARMAN AVE
NEWPORT BEACH
CA
92660
1983QBM00
 
10140830
COMMUNITY DIALYSIS UNITS
270 E STATE ST
ALLIANCE
OH
44601
19BQ3KY00
 
10083055
DAVITA, INC
3430 SUMMER AVE
MEMPHIS
TN
38122
19J55AD00
 
10137317
DAVITA TC JESTER DIALYSIS
1800 W 26TH ST
HOUSTON
TX
77008
19JA4KR00
 
10149776
DAVITA CHAMBERS DIALYSIS
10241 LEWIS AND CLARK BLVD
SAINT LOUIS
MO
63136
19JH8YG00
 
10277416
DAVITA HEART OF NEW ALBANY DIALYSIS 11255
6530 W CAMPUS OVAL STE 100
NEW ALBANY
OH
43054
19JHWBH00
 
10160890
DAVITA SABLE DIALYSIS
509 SABLE BLVD
AURORA
CO
80011
19TD5WH00
 
10253167
DAVITA CASA STREET HOME TRAINING 11113
35 CASA ST STE 110
SAN LUIS OBISPO
CA
93405
19W559P00
 
10140514
DAVITA WINDHAM DIALYSIS CENTER
375 TUCKIE RD STE C
NORTH WINDHAM
CT
6256
1A9N6N000
 
10133215
DAVITA- SOUTH COUNTY DEACONESS AT HOME
4145 UNION RD
SAINT LOUIS
MO
63129
1AFB48D00
 
10009376
DAVITA GARDEN WEST DIALYSIS
5715 N VENOY RD
WESTLAND
MI
48185
1B1XV5A00
 
10144335
DAVITA #6358 KANSAS CITY RENAL CENTER AT HOME
4333 MADISON AVE STE 200
KANSAS CITY
MO
64111
1B212VC00
 
10258058
DAVITA 5274 DENVER HARBOR
7605 EAST FWY
HOUSTON
TX
77020
1B2KB3C00
 
10137665
DAVITA RENAL CARE OF BOWIE
4861 TESLA DR
BOWIE
MD
20715
1B33HWV00
 
10080524
ADVANCED DIALYSIS
911 E OAKLAND PARK BLVD
OAKLAND PARK
FL
33334
1BBFTYT00
 
10083344
DAVITA ARVADA DIALYSIS
9950 W 80TH AVE STE 25
ARVADA
CO
80005
1BDT9NE00
 
10102352
DAVITA NORTHWEST GEORGIA DIALYSIS
260 HOSPITAL RD
CANTON
GA
30114
1BLRRBQ00
 
10136374
DAVITA CHINOOK KIDNEY CENTER
1315 AARON DR
RICHLAND
WA
99352
1BNYB2A00
 
10137564
DAVITA ROCKVILLE DIALYSIS CENTER
15204 OMEGA DR STE 110
ROCKVILLE
MD
20850
1BTWB2E00
 
10132759
DAVITA SHIPROCK DIALYSIS
US HIGHWAY 491 N
SHIPROCK
NM
87420
1BVHF4700
 
10139579
DAVITA SOUTH CHARLOTTE DIALYSIS
6450 BANNINGTON RD
CHARLOTTE
NC
28226
1C0B2XN00
 
10247932
DAVITA GREATER CHARLESTON AT HOME 09658
24 MACCORKLE AVE SW
SOUTH CHARLESTON
WV
25303
1C1WB0L00
 









Page 156 of 156

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10188289
DAVITA LAUREL MEADOWS DIALYSIS
3 ROSSI CIR UNIT A
SALINAS
CA
93907
1C3CP2J00
 
10274496
DAVITA LAKE DELTON AT HOME 09778
14 COUNTY ROAD A
WISCONSIN DELLS
WI
53965
1C5BWNC00
 
10138391
DAVITA SOMERVILLE DIALYSIS
12475 US HIGHWAY 64
SOMERVILLE
TN
38068
1C5DL3J00
 
10133237
DAVITA REDBANK VILLAGE DIALYSIS
3960 RED BANK RD STE 160
CINCINNATI
OH
45227
1C8MHAY00
 
10111624
DAVITA FAIRBORN DIALYSIS
3070 PRESIDENTIAL DR STE A
BEAVERCREEK
OH
45324
1CBKVHK00
 
10083649
DAVITA HAZEL CREST RENAL CENTER
3470 W 183RD ST
HAZEL CREST
IL
60429
1CF7N7T00
 
10136197
DAVITA #4453 BINZ
1213 HERMANN DR
HOUSTON
TX
77004
1CLGMJJ00
 
10179766
DAVITA LAUDERHILL DIALYSIS
2916 N STATE ROAD 7
LAUDERDALE LAKES
FL
33313
1D5LBHW00
 
10232479
DAVITA 11161
1324 S EUCLID ST
ANAHEIM
CA
92802
1D6JD0G00
 
10215046
DAVITA KENTUCKY HOME TRAINING AT HOME 05870
2130 NICHOLASVILLE RD STE 5
LEXINGTON
KY
40503
1DATGNK00
 
10140643
DAVITA WESTVIEW AT HOME DIALYSIS
3749 COMMERCIAL DR STE B
INDIANAPOLIS
IN
46222
1DKGAG400
 
10275111
DAVITA HILLSBOROUGH DIALYSIS CENTER 11118
220 TRIANGLE RD
HILLSBOROUGH
NJ
8844
1DM0A6G00
 
10270795
DAVITA LOS ALAMOS DIALYSIS 11220
3917 WEST RD STE G2
LOS ALAMOS
NM
87544
1DQ12QX00
 
10136669
DAVITA REGENCY DIALYSIS CENTER
9535 REGENCY SQUARE BLVD N
JACKSONVILLE
FL
32225
1F1B4VR00
 
10085090
DAVITA UNITED DIALYSIS CENTER
3111 LONG BEACH BLVD
LONG BEACH
CA
90807
1F1G8KP00
 
10278132
DAVITA MOCCASSIN CREEK DIALYSIS 11459
3313 6TH AVE SE
ABERDEEN
SD
57401
1F6BT8Y00
 
10135730
DAVITA RIDDLE DIALYSIS CENTER
100 GRANITE DR STE 106
MEDIA
PA
19063
1F8D7CK00
 
10136473
DAVITA POINCIANA DIALYSIS
1002 CYPRESS PKWY
KISSIMMEE
FL
34759
1FFYM0F00
 
10133177
DAVITA WEST PENSACOLA DIAYSIS CENTER
598 N FAIRFIELD DR
PENSACOLA
FL
32506
1FP9MJJ00
 
10009092
DAVITA ANAHEIM HILLS DIALYSIS
4201 E LA PALMA AVE
ANAHEIM
CA
92807
1G1880Y00
 
10084501
DAVITA INC
17150 EUCLID ST
FOUNTAIN VALLEY
CA
92708
1G7GRWR00
 
10190179
DAVITA TOPEKA DIALYSIS PD 09801
634 SW MULVANE ST STE 301
TOPEKA
KS
66606
1G9F5GQ00
 
10066915
DAVITA INC
22620 GOLDENCREST DR STE 101
MORENO VALLEY
CA
92553
1GA4V5V00
 
10047594
DAVITA ORLANDO EAST DIALYSIS
11616 LAKE UNDERHILL RD STE 206
ORLANDO
FL
32825
1GE0YJC00
 
10164190
DAVITA ANDALUSIA
757 S THREE NOTCH ST
ANDALUSIA
AL
36420
1GG5AFR00
 
10135638
DAVITA RIVER BEND DIALYSIS CENTER
1057 PAUL MAILLARD RD
LULING
LA
70070
1GGJ64Q00
 
10137327
DAVITA SHAWNEE DIALYSIS CENTER
4409 N KICKAPOO AVE STE 113
SHAWNEE
OK
74804
1GJD22H00
 
10279726
DAVITA VAN NUYS DIALYSIS 11446
14434 SHERMAN WAY
VAN NUYS
CA
91405
1GMN1JA00
 
10136841
DAVITA, INC
2308 E KANSAS AVE
GARDEN CITY
KS
67846
1GP968T00
 
10177407
DAVITA ARBOR PLACE AT HOME #5831
9559 HIGHWAY 5 STE 1
DOUGLASVILLE
GA
30135
1GQR5CF00
 
10134006
DAVITA SAN LEANDRO DIALYSIS
15555 E 14TH ST STE 520
SAN LEANDRO
CA
94578
1GVBBTR00
 
10031786
DAVITA LUCEDALE DIALYSIS
652 MANILA ST
LUCEDALE
MS
39452
1GWL8RX00
 
10055131
DAVITA COASTAL KIDNEY CENTERS
510 N MACARTHUR AVE
PANAMA CITY
FL
32401
1H3J8MY00
 
10141148
DAVITA COLD SPRINGS DIALYSIS CENTER
430 CROSS ROADS BLVD
COLD SPRING
KY
41076
1HLXLVG00
 
10259388
DAVITA ANNAPOLIS AT HOME 09612
1127 WEST ST STE 100
ANNAPOLIS
MD
21401
1J02J7C00
 
10138119
DAVITA FLORENCE DIALYSIS
422 E DR HICKS BLVD STE B
FLORENCE
AL
35630
1JD9E5P00
 









Page 157 of 157

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10063234
DAVITA RX
2252 COMMERCE PARK DR STE 350
ORLANDO
FL
32819
1JL4FTH00
 
10265423
DAVITA PARTRIDGE CREEK AT HOME 09765
46360 GRATIOT AVE
CHESTERFIELD
MI
48051
1JTLF4H00
 
10136537
DAVITA ATLANTIC DIALYSIS
1500 E 10TH ST STE B
ATLANTIC
IA
50022
1JXAG9G00
 
10040321
DAVITA INC
1951 NW 7TH AVE STE 500
MIAMI
FL
33136
1JYD2EB00
 
10022150
WHARTON KIDNEY CENTER
103 W AHLDAG ST
WHARTON
TX
77488
1K0JJ3Q00
 
10132125
DAVITA WEST LAWN DIALYSIS
7000 S PULASKI RD STE C
CHICAGO
IL
60629
1K1LHTH00
 
10135135
DAVITA SHAMROCK DIALYSIS
1016 CLAXTON DAIRY RD STE 1A
DUBLIN
GA
31021
1KEBM0W00
 
10138596
DAVITA PALMDALE REGIONAL
1643 E PALMDALE BLVD
PALMDALE
CA
93550
1KGVJ8N00
 
10135335
DAVITA PORT LAVACA DIALYSIS
1300 N VIRGINIA ST STE 102
PORT LAVACA
TX
77979
1KPGVPA00
 
10082846
DAVITA AMARILLO DIALYSIS
8604 S COULTER ST
AMARILLO
TX
79119
1KT4A5X00
 
10255356
DAVITA RIDGE PARK AT HOME 09688
4805 PEARL RD
CLEVELAND
OH
44109
1KYK6PY00
 
10179473
DAVITA GREENVILLE DIALYSIS
101 S GREENVILLE WEST DR
GREENVILLE
MI
48838
1L0JPNH00
 
10136651
DAVITA SAINT PAUL CAPITAL DIALYSIS
555 PARK ST STE 230
SAINT PAUL
MN
55103
1L5C56E00
 
10054412
DAVITA #6891 BROWNSVILLE RENAL CENTER
2945 CENTRAL BLVD STE A
BROWNSVILLE
TX
78520
1WDK4JH00
 
10163952
DAVITA MEMPHIS EAST HUMPHREYS
6029 WALNUT GROVE RD STE C003
MEMPHIS
TN
38120
201CPLP00
 
10110795
DAVITA KNOXVILLE CENTRAL DIALYSIS
9141 CROSS PARK DR
KNOXVILLE
TN
37923
20BW34G00
 
10080419
DAVITA DEERBROOK DIALYSIS
9660 FM 1960 BYPASS RD W
HUMBLE
TX
77338
20DXKPL00
 
10138205
DAVITA NEWTOWN DIALYSIS CENTER
60 BLACKSMITH RD
NEWTOWN
PA
18940
20F9A5500
 
10136732
DAVIT ELIZABETH CITY DIALYSIS
1840 W CITY DR
ELIZABETH CITY
NC
27909
20G8J5E00
 
10134846
DAVITA WEBER VALLEY DIALYSIS
1920 W 250 N
MARRIOTT SLATERVILLE
UT
84404
20HEV6Y00
 
10133740
DAVITA, INC
418 DECATUR ST SE
ATLANTA
GA
30312
20J01TF00
 
10140824
DAVITA LEESBURG DIALYSIS CENTER
224D CORNWALL ST NW STE 100
LEESBURG
VA
20176
20X3XBA00
 
10136854
DAVITA 6134 ASHEVILLE KIDNEY AT HOME
1600 CENTRE PARK DR
ASHEVILLE
NC
28805
2100DXD00
 
10084917
DAVITA BLUE RIVER VALLEY RENAL CENTER
2309 S MILLER ST STE 100
SHELBYVILLE
IN
46176
2191K6300
 
10133161
DAVITA BROOKLINE
322 WASHINGTON ST
BROOKLINE
MA
2445
21AG3QM00
 
10224228
DAVITA, INC
100 CRYSTAL RUN RD
MIDDLETOWN
NY
10941
21BGH0B00
 
10179332
DAVITA UNIVERSITY CITY DIALYSIS
3020 MARKET ST STE 100
PHILADELPHIA
PA
19104
21FGQYM00
 
10254433
DAVITA 11163 WEST BOYNTON
10150 HAGEN RANCH RD
BOYNTON BEACH
FL
33437
21G84JE00
 
10136668
DAVITA MIDWEST CITY DIALYSIS CENTER
7221 E RENO AVE
OKLAHOMA CITY
OK
73110
21KWTFR00
 
10138106
DAVITA NORTHSIDE DIALYSIS
930 MADISON AVE
PITTSBURGH
PA
15212
21ML6XD00
 
10140179
DAVITA MARKET STREET DIALYSIS
3701 MARKET ST STE 100
PHILADELPHIA
PA
19104
21QXF1600
 
10137012
DAVITA DOWNTOWN SPOKANE RENAL CENTER
601 W 5TH AVE STE 101
SPOKANE
WA
99204
21TR54W00
 
10185619
DAVITA TACOMA AT HOME 6211
3401 S 19TH ST
TACOMA
WA
98405
21W2J6Q00
 
10184486
DAVITA ARLINGTON HEIGHTS PD 06937
17 W GOLF RD
ARLINGTON HEIGHTS
IL
60005
223JC8A00
 
10185223
DAVITA MCCOLL DIALYSIS
3595 HIGHWAY 15-401 E
MC COLL
SC
29570
22CQN2V00
 
10138251
DAVITA NORTHEAST WICHITA DIALYSIS CENTER
2630 N WEBB RD STE 100
WICHITA
KS
67226
22XXV0T00
 









Page 158 of 158

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10139974
DAVITA GARLAND
776 E CENTERVILLE RD
GARLAND
TX
75041
2306CAX00
 
10068201
DAVITA HILLIARD DIALYSIS
19133 HILLIARD BLVD
ROCKY RIVER
OH
44116
23396TG00
 
10135579
DAVITA 5520
640 W WASHINGTON ST
PITTSFIELD
IL
62363
235X0AH00
 
10139979
DAVITA PHILADELPHIA 42ND STREET DIALYSIS
4126 WALNUT ST
PHILADELPHIA
PA
19104
23BRJG600
 
10181607
DAVITA, INC
5303 MONTGOMERY ST
SAVANNAH
GA
31405
23HBGKX00
 
10252855
DAVITA 11008
8787 FALLBROOK DR
HOUSTON
TX
77064
2443GLE00
 
10063088
DAVITA PIPESTONE DIALYSIS
916 4TH AVE SW
PIPESTONE
MN
56164
24787VN00
 
10138777
DAVITA INGLEWOOD DIALYSIS
125 E ARBOR VITAE ST
INGLEWOOD
CA
90301
24JJH7W00
 
10070918
DAVITA GREER SOUTH DIALYSIS
3254 BRUSHY CREEK RD
GREER
SC
29650
24X99M700
 
10020940
DAVITA PITTSBURGH DIALYSIS
4312 PENN AVE
PITTSBURGH
PA
15224
2503YCK00
 
10043879
DAVITA DIALYSIS CARE OF MCALLEN
411 LINDBERG AVE
MCALLEN
TX
78501
252B7PG00
 
10134797
DAVITA CHARLOTTE EAST DIALYSIS
5627 ALBEMARLE RD
CHARLOTTE
NC
28212
252G27Y00
 
10134786
DAVITA COLLIERVILLE DIALYSIS
791 W POPLAR AVE STE 102
COLLIERVILLE
TN
38017
259AG8E00
 
10133935
DAVITA NORWICH
113 SALEM TPKE
NORWICH
CT
6360
25CVMDD00
 
10277845
DAVITA RUTHERFORD CROSSING DIALYSIS 11438
141 MARKET ST
WINCHESTER
VA
22603
26209WF00
 
10264371
DAVITA #5319 NANSEMOND DIALYSIS
3009 CORPORATE LN STE 130
SUFFOLK
VA
23434
264YY4C00
 
10133359
DAVITA KIDNEY HOME AT HOME
2245 ROLLING RUN DR STE 3
BALTIMORE
MD
21244
269KAAL00
 
10140979
DAVITA SPIVEY AT HOME
1423 STOCKBRIDGE RD STE B
JONESBORO
GA
30236
26CRDPD00
 
10055039
DAVITA TRANSMOUNTAIN DIALYSIS CLINIC
5800 WOODROW BEAN
EL PASO
TX
79924
26DB4NN00
 
10026549
DAVITA, INC
1747 LANGFORD DR
WATKINSVILLE
GA
30677
26F7NEV00
 
10138686
DAVITA DIALYSIS CARE OF RUTHERFORD COUNTY
226 COMMERCIAL ST
FOREST CITY
NC
28043
2795AEB00
 
10102353
DAVITA BRANDON RENAL CENTER
101 CHRISTIAN DR
BRANDON
MS
39042
27C717000
 
10132186
DAVITA EASTERN KENTUCKY DIALYSIS
167 WEDDINGTON BRANCH RD
PIKEVILLE
KY
41501
27GXTN200
 
10106902
DAVITA NORTHERN STAR DIALYSIS
311 ELM ST
WOODRUFF
WI
54568
27J99DN00
 
10132671
DAVITA RITA RANCH DIALYSIS
7355 S HOUGHTON RD STE 101
TUCSON
AZ
85747
27LJAQD00
 
10267216
DAVITA #9756 EAST CHINA AT HOME
4180 HOSPITAL DR
EAST CHINA
MI
48054
27W5H4V00
 
10182265
DAVITA WASHINGTON COUNTY DIALYSIS 2458
246 EASTERN BLVD N STE 104
HAGERSTOWN
MD
21740
27XQH7K00
 
10134705
DAVITA #6303 AT HOME
330 LIBBEY INDUSTRIAL PKWY STE 900
EAST WEYMOUTH
MA
2189
27YD93W00
 
10106587
DAVITA DIALYSIS CENTER OF HUTCHINSON
1901 N WALDRON ST
HUTCHINSON
KS
67502
28GD9Q200
 
10139530
DAVITA -DURHAM WEST AT HOME #6260
4307 WESTERN PARK PL STE 101
DURHAM
NC
27705
28LAL7X00
 
10134393
DAVITA WESTLAND
36588 FORD RD
WESTLAND
MI
48185
28MR6MF00
 
10223596
DAVITA ROGERS CITY DIALYSIS
194 E ERIE ST
ROGERS CITY
MI
49779
28RD3AR00
 
10190200
DAVITA, INC
541 MAIN ST
WOODBRIDGE
NJ
7095
29DBMYJ00
 
10162565
DAVITA #05885 ALMA AT HOME
1730 WRIGHT AVE
ALMA
MI
48801
29HWANL00
 
10278227
DAVITA VERMILLION COUNTY DIALYSIS 11289
26 E WEST NEWELL RD
DANVILLE
IL
61834
29J7KWH00
 
10022477
DAVITA SMOKIE MOUNTAIN DIALYSIS
2320 KNOB CREEK RD STE 408
JOHNSON CITY
TN
37604
29LWT1M00
 
10140110
DAVITA CLERMONT COUNTY DIALYSIS
5901 MONTCLAIR BLVD STE 100
MILFORD
OH
45150
29MNLGL00
 









Page 159 of 159

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10254104
DAVITA LAWRENCE HT AT HOME 09670
3510 CLINTON PKWY STE 110
LAWRENCE
KS
66047
29N6NJA00
 
10182116
DAVITA MAGNOLIA OAKS AT HOME #5927
2377 GA HIGHWAY 196 W BLDG A
HINESVILLE
GA
31313
29RMQWA00
 
10137332
DAVITA 3481 ORLANDO HOME TRAINING DIALYSIS
116 STURTEVANT ST STE
ORLANDO
FL
32806
29VR7GK00
 
10138760
DAVITA PANAMA CITY DIALYSIS CENTER
615 N HIGHWAY 231
PANAMA CITY
FL
32405
29W24R400
 
10083661
DAVITA RENAL CARE OF LEXINGTON
22579 DEPOT ST
LEXINGTON
MS
39095
2ALB7Q500
 
10083647
DAVITA ARLINGTON HEIGHTS RENAL CENTER
17 W GOLF RD
ARLINGTON HEIGHTS
IL
60005
2AMR1PF00
 
10037904
DAVITA MECHANICSVILLE
8191 ATLEE RD
MECHANICSVILLE
VA
23116
2BA3ENR00
 
10099457
DAVITA CAMERON PARK DIALYSIS
3311 COACH LN STE C
CAMERON PARK
CA
95682
2BBF49G00
 
10135477
DAVITA SHERMAN DIALYSIS CENTER
205 W LAMBERTH RD
SHERMAN
TX
75092
2BX6HFC00
 
10136010
DAVITA VALLEY DIALYSIS CENTER
6840 SEPULVEDA BLVD
VAN NUYS
CA
91405
2C3R3GR00
 
10054127
DAVITA, INC
543 10TH ST
FLORESVILLE
TX
78114
2CC6M1J00
 
10140191
DAVITA NEW PORT RICHEY KIDNEY CENTER
7421 RIDGE RD
PORT RICHEY
FL
34668
2CDBN4T00
 
10033020
DAVITA, INC
3427 L ST STE 16
OMAHA
NE
68107
2CL9WAE00
 
10111379
DAVITA SOUTHERN MARYLAND DIALYSIS
9211 STUART LN
CLINTON
MD
20735
2CPVWLF00
 
10133052
DAVITA CENTRAL TULSA DIALYSIS CENTER
1124 S SAINT LOUIS AVE
TULSA
OK
74120
2CQDDHB00
 
10247216
DAVITA 5379 AFFINITY
7700 AFFINITY DR
CINCINNATI
OH
45231
2CTTQQG00
 
10136063
DAVITA SEAVIEW DIALYSIS CENTER
101 18TH AVE S
LONG BEACH
WA
98631
2CVV3MT00
 
10140517
DAVITA MCKEESPORT DIALYSIS
2001 LINCOLN WAY
WHITE OAK
PA
15131
2D48Y7W00
 
10179339
MOUNT PLEASANT DIALYSIS
404 S CRAPO ST
MT PLEASANT
MI
48858
2D5XA9000
 
10136100
DAVITA MONTEREY PARK DIALYSIS CENTER
2560 CORPORATE PL
MONTEREY PARK
CA
91754
2D81JKR00
 
10270803
DAVITA VISTA DEL SOL AT HOME 09779
15002 AMARGOSA RD
VICTORVILLE
CA
92394
2D8J3KT00
 
10132519
DAVITA MOUNT ADAMS KIDNEY CENTER
3220 PICARD PL
SUNNYSIDE
WA
98944
2D9J49K00
 
10139288
DAVITA ARTESIA DIALYSIS
702 N 13TH ST
ARTESIA
NM
88210
2DF8R2V00
 
10136601
DAVITA MAGNOLIA DIALYSIS CENTER
17649 FM 1488 RD
MAGNOLIA
TX
77354
2DMF83R00
 
10135411
DAVITA WHIDBEY ISLAND DIALYSIS CENTER
32650 STATE ROUTE 20 STE 101
OAK HARBOR
WA
98277
2DX3C2T00
 
10138911
DAVITA DECATUR DIALYSIS
1987 CANDLER RD
DECATUR
GA
30032
2E3W25M00
 
10083950
DAVITA PRATT DIALYSIS CENTER
203 WATSON ST STE 110
PRATT
KS
67124
2E4166X00
 
10136228
DAVITA SNAKE RIVER DIALYSIS
1491 PARKWAY DR
BLACKFOOT
ID
83221
2F0PQGC00
 
10246685
DAVITA 5315 BUENA VENT
1998 E OSCEOLA PKWY
KISSIMMEE
FL
34743
2FB35DD00
 
10135653
DAVITA ROCKFORD DIALYSIS
3339 N ROCKTON AVE
ROCKFORD
IL
61103
2FF89LY00
 
10275091
DAVITA FRISCO DIALYSIS 11210
6116 SPORTS VILLAGE RD
FRISCO
TX
75033
2FH3EBQ00
 
10107845
DAVITA BURLINGAME DIALYSIS
1720 EL CAMINO REAL STE 12
BURLINGAME
CA
94010
2FJAJJC00
 
10136730
DAVITA SENECA DIALYSIS
10 ST LAWRENCE DR
TIFFIN
OH
44883
2FM4L3V00
 
10053593
DAVITA NORTH CHARLESTON DIALYSIS
5900 RIVERS AVE UNIT E
NORTH CHARLESTON
SC
29406
2FM62GR00
 
10190551
DAVITA BOYLE HEIGHTS DIALYSIS
1936 E 1ST ST
LOS ANGELES
CA
90033
2FP823J00
 
10139548
DAVITA OWASSO DIALYSIS
9521 N OWASSO EXPY
OWASSO
OK
74055
2FT7QQX00
 









Page 160 of 160

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10256988
DAVITA MEDINA DIALYSIS 11337
210 GRACE CV
MEDINA
TN
38355
2FW2Y2F00
 
10066606
DAVITA NORTHEAST PORTLAND RENAL CENTER
703 NE HANCOCK ST
PORTLAND
OR
97212
2G894BE00
 
10146112
DAVITA BERMUDA DUNES DIALYSIS
78030 WILDCAT DR
PALM DESERT
CA
92211
2GB3F1C00
 
10052721
DAVITA NORTH EVANSVILLE DIALYSIS
1151 W BUENA VISTA RD
EVANSVILLE
IN
47710
2GC3NWG00
 
10254696
DAVITA 2 RIVERS AT HOME
100 WINTERS ST
WEST POINT
VA
23181
2GE79AM00
 
10053083
DAVITA, INC
12126 VICTORY BLVD
NORTH HOLLYWOOD
CA
91606
2GLDFQL00
 
10051511
DAVITA HOUSTON CENTRAL
610 S WAYSIDE DR UNIT B
HOUSTON
TX
77011
2GXJPD000
 
10139965
DAVITA ELK CITY DIALYSIS CENTE
1601 W 2ND ST
ELK CITY
OK
73644
2H05B3200
 
10070763
DAVITA KATY CINCO RANCH DIALYSIS
1265 ROCK CANYON DR
KATY
TX
77450
2HTFQ4L00
 
10140292
DAVITA NORTH OAKLAND DIALYSIS
450 N TELEGRAPH RD STE 600
PONTIAC
MI
48341
2J0JKG400
 
10142588
DAVITA BOROUGH PARK DIALYSIS
4102 13TH AVE
BROOKLYN
NY
11219
2J52ALN00
 
10152300
DAVITA CRIMSON RIDGE AT HOME
2540 HAUSER ROSS DR STE 200
SYCAMORE
IL
60178
2JC0DLV00
 
10201923
DAVITA BRUNSWICK DIALYSIS 05488
3812 CENTER RD STE 101
BRUNSWICK
OH
44212
2JC61FJ00
 
10111579
DAVITA SOUTHEASTERN DIALYSIS CENTER WILMINGTON
2215 YAUPON DR
WILMINGTON
NC
28401
2JG3WXX00
 
10275067
DAVITA FRIENDLY FARMS HOME/PD 11130
10905 FORT WASHINGTON RD STE 307
FORT WASHINGTON
MD
20744
2JJCX2F00
 
10140655
DAVITA IRIS CITY DIALYSIS
521 N EXPRESSWAY STE 1509
GRIFFIN
GA
30223
2JJX5X300
 
10112208
DAVITA BURLINGTON DIALYSIS
873 HEATHER RD
BURLINGTON
NC
27215
2JVLGL200
 
10177651
DAVITA MANHEIM PIKE AT HOME #5834
1650 MANHEIM PIKE
LANCASTER
PA
17601
2K0ED2F00
 
10135935
DAVITA SELLS DIALYSIS
HIGHWAY 86 MILEPOST 113
SELLS
AZ
85634
2K29TPF00
 
10123120
DAVITA SPRING CREEK DIALYSIS
301 E AIRLINE RD
VICTORIA
TX
77901
2K5KW4B00
 
10083952
DAVITA #5523 ST V QUAD
2302 COMMUNITY COLLEGE AVE
CLEVELAND
OH
44115
2KENDRR00
 
10215038
DAVITA INC
5660 NIMTZ PKWY
SOUTH BEND
IN
46628
2KEXJFV00
 
10279737
DAVITA PROGRESS AVENUE DIALYSIS 11412
4390 STURBRIDGE DR
HARRISBURG
PA
17110
2KR044L00
 
10174442
DAVITA FREMONT REGIONAL DIALYSIS
100 PINNACLE DR
FREMONT
OH
43420
2KT613P00
 
10137236
DAVITA HAMMOND PD #1826
222 DOUGLAS ST
HAMMOND
IN
46320
2KW93VP00
 
10138636
DAVITA PHYSICIANS CHOICE DIALYSIS
1815 GLYNWOOD DR
PRATTVILLE
AL
36066
2LEOWH200
 
10027099
DAVITA OLYMPIA FIELDS DIALYSIS CENTER
4557 211TH ST STE B
MATTESON
IL
60443
2LHWQ1R00
 
10112303
DAVITA, INC
3393 G ST STE A
MERCED
CA
95340
2NYMWMR00
 
10118093
DAVITA BRENTWOOD
1231 BRENTWOOD RD NE
WASHINGTON
DC
20018
2NYXA4Y00
 
10136780
DAVITA PORT CHESTER DIALYSIS AND RENAL CENTER
38 BULKLEY AVE
PORT CHESTER
NY
10573
2TKXPGH00
 
10137419
DAVITA SOUTH COUNTY DIALYSIS
4145 UNION RD
SAINT LOUIS
MO
63129
2VR9NVF00
 
10038343
DAVITA TUSCALOOSA DIALYSIS
805 OLD MILL ST
TUSCALOOSA
AL
35401
2W6HTU800
 
10132150
DAVITA, INC
9401 SW HIGHWAY 200
OCALA
FL
34481
2XW8PJB00
 
10044914
DAVITA NEWAYGO COUNTY
1317 W MAIN ST
FREMONT
MI
49412
301TGQ300
 









Page 161 of 161

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10137386
DAVITA CHICAGO HEIGHTS DIALYSIS
177B W JOE ORR RD STE B
CHICAGO HEIGHTS
IL
60411
3050DCX00
 
10256076
DAVITA MATTESON HOME TRAINING 11288
4747 LINCOLN MALL DR STE 225
MATTESON
IL
60443
307YA5N00
 
10175446
DAVITA #6335 BLOOMFIELD
29 GRIFFIN RD S
BLOOMFIELD
CT
6002
30AJE5F00
 
10152278
DAVITA #1825 COMPREHENSIVE RENAL CARE GARY DIALYSIS PD
4802 BROADWAY
GARY
IN
46408
30BB9HF00
 
10163190
DAVITA HARMARVILLE
791 FREEPORT RD
CHESWICK
PA
15024
30CCGGN00
 
10262715
DAVITA #5359 EAST CHINA DIALYSIS
4180 HOSPITAL DR
EAST CHINA
MI
48054
30DT33F00
 
10132575
DAVITA NORWALK DIALYSIS CENTER
31 STEVENS ST
NORWALK
CT
6850
30HNT0000
 
10247928
DAVITA WHITE BLUFF DIALYSIS
505 US HIGHWAY 80 W
DEMOPOLIS
AL
36732
30JTKQP00
 
10137915
DAVITA BIXBY KNOLLS DIALYSIS
3744 LONG BEACH BLVD
LONG BEACH
CA
90807
30KNXT000
 
10083948
DAVITA INC
200 NE NORTON LN
MCMINNVILLE
OR
97128
30PMX3E00
 
10232857
DAVITA, INC
1 MAIN ST
SAN QUENTIN
CA
94964
30QQ77X00
 
10018190
DAVITA HIALEAH ARTIFICIAL KIDNEY CENTER
8524 NW 103RD ST
HIALEAH
FL
33016
30XE0BP00
 
10241224
DAVITA 2395
1600 W 13TH ST
CHICAGO
IL
60608
31DPA4K00
 
10229575
DAVITA 5345
680 BROADWAY STE 103
PATERSON
NJ
7514
31LXRYB00
 
10185806
DAVITA FRANKLIN AT HOME
301 CALLOWHILL ST
PHILADELPHIA
PA
19123
31T2Q1Q00
 
10105962
DAVITA INC
930 FURMAN DR
WAUPACA
WI
54981
31TGPRT00
 
10083990
DAVITA BRIGHTON DIALYSIS
7960 GRAND RIVER RD STE 210
BRIGHTON
MI
48114
31Y8G6W00
 
10178814
DAVITA COLUMBIA HOME DIALYSIS 05404
3320 BLUFF CREEK DR STE 103
COLUMBIA
MO
65201
328R58H00
 
10134039
DAVITA RAINBOW CITY DIALYSIS
2800 RAINBOW DR
RAINBOW CITY
AL
35906
3292XJW00
 
10044791
DAVITA CENTRAL CITY DIALYSIS
1310 MURCHISON DR STE 200
EL PASO
TX
79902
32ADYMC00
 
10026153
DAVITA SALEM
3550 LIBERTY RD S
SALEM
OR
97302
32CFWRJ00
 
10054810
DAVITA LOUISVILLE DIALYSIS
8037 DIXIE HWY
LOUISVILLE
KY
40258
32FC5KL00
 
10048835
DAVITA HENDERSONVILLE DIALYSIS CENTER
1250 7TH AVE E
HENDERSONVILLE
NC
28792
32FVLGG00
 
10246063
DAVITA 11084 WEST CHESTER
7760 W VOICE OF AMERICA PARK DR
WEST CHESTER
OH
45069
32GK51B00
 
10137552
DAVITA CARMEL HEALTH AND LIVING DIALYSIS
118 MEDICAL DR
CARMEL
IN
46032
32LM27L00
 
10267221
DAVITA #11227 ODENTON DIALYSIS
1360 BLAIR DR STE L
ODENTON
MD
21113
32T9W9C00
 
10273263
DAVITA JERSEY CITY SUMMIT 11037
418 SUMMIT AVE
JERSEY CITY
NJ
7306
333TP0R00
 
10133041
DAVITA US GRANT DIALYSIS
458 HOME ST
GEORGETOWN
OH
45121
335MLGY00
 
10185870
DAVITA 5369
1420 TRINITY PL
MISHAWAKA
IN
46545
33DEGER00
 
10186337
DAVITA VINCENNES AT HOME
700 WILLOW ST STE 102
VINCENNES
IN
47591
33E0YFX00
 
10140516
DAVITA EFFINGHAM DIALYSIS
904 MEDICAL PARK DR STE 1
EFFINGHAM
IL
62401
33HG7NX00
 
10181391
DAVITA KNOXVILLE CENTRAL AT HOME #5967
9141 CROSS PARK DR STE 102
KNOXVILLE
TN
37923
33L5G4G00
 
10139424
DAVITA INDIAN RIVER DIALYSIS CENTER
2150 45TH ST UNIT 102
VERO BEACH
FL
32967
33QB3X700
 
10140041
DAVITA MEHERRIN DIALYSIS CENTER
201 WEAVER AVE STE A
EMPORIA
VA
23847
33WG8RH00
 
10270804
DAVITA GULF ISLANDS HT AT HOME 09776
3200 MALLETT RD STE F
DIBERVILLE
MS
39540
33YV4HK00
 
10181233
DAVITA, INC
1007 E KEARNEY ST
SPRINGFIELD
MO
65803
342AHKK00
 
10268068
DAVITA SPOKANE VALLEY RENAL AT HOME
12610 E MIRABEAU PKWY STE 100
SPOKANE VALLEY
WA
99216
348QH0M00
 









Page 162 of 162

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10139696
DAVITA APOPKA DIALYSIS
640 EXECUTIVE PARK CT
APOPKA
FL
32703
34E3AXV00
 
10107153
DAVITA #0209 ST PAUL
555 PARK ST STE 180
SAINT PAUL
MN
55103
34JCX7600
 
10080581
DAVITA CORDELE DIALYSIS CENTER
1013 E 16TH AVE
CORDELE
GA
31015
34L11GA00
 
10082016
DAVITA DIALYSIS CARE OF ROWAN COUNTY
111 DORSETT DR
SALISBURY
NC
28144
34QGXGQ00
 
10223599
DAVITA EAST BRUNSWICK DIALYSIS
629 CRANBURY RD STE 101
EAST BRUNSWICK
NJ
8816
34TK1VG00
 
10136172
DAVITA MCDONOUGH DIALYSIS CENTER
114 DUNN ST
MCDONOUGH
GA
30253
34Y17LY00
 
10147892
DAVITA SAINT LOUIS WEST AT HOME
9632 OLIVE BLVD
SAINT LOUIS
MO
63132
34YB37Q00
 
10083962
DAVITA LAS CRUCES RENAL CENTER
3961 E LOHMAN AVE STE 29
LAS CRUCES
NM
88011
35327N700
 
10138463
DAVITA SOUTHTOWNS DIALYSIS
4910 CAMP RD
HAMBURG
NY
14075
354AHBE00
 
10138402
DAVITA RENAL TREATMENT CENTERS NEWTON
1223 WASHINGTON RD
NEWTON
KS
67114
354TB0G00
 
10026981
DAVITA MERCY DIALYSIS
315 N CALVERT ST STE 300
BALTIMORE
MD
21202
35AKW7500
 
10164452
DAVITA MIAMISBURG DIALYSIS
290 ALEXANDERSVILLE RD
MIAMISBURG
OH
45342
35CWY6K00
 
10167773
DAVITA BUTTONWOOD
449 N BROAD ST
PHILADELPHIA
PA
19123
35EH4PW00
 
10138003
DAVITA WHITTIER DIALYSIS CENTER
10055 WHITTWOOD DR
WHITTIER
CA
90603
35GVL5900
 
10135506
DAVITA EATON
105 E WASHINGTON JACKSON RD
EATON
OH
45320
35H8YWR00
 
10137216
DAVITA JEDBURG DIALYSIS CENTER
2897 W 5TH NORTH ST
SUMMERVILLE
SC
29483
35MYYVL00
 
10133452
DAVITA OLD FORGE DIALYSIS
325 S MAIN ST
OLD FORGE
PA
18518
35TE0Q500
 
10139201
DAVITA WEST BLOOMFIELD DIALYSIS
6010 W MAPLE RD STE 215
WEST BLOOMFIELD
MI
48322
35WB2EV00
 
10083968
DAVITA KANSAS CITY RENAL CENTER
4333 MADISON AVE STE 100
KANSAS CITY
MO
64111
36BTQMP00
 
10271975
DAVITA 9782 HT AT HOME
80 PINNACLES DR STE 1000
PALM COAST
FL
32164
36D4KHR00
 
10253862
DAVITA 11175 NEW RIVER
111 YOPP RD
JACKSONVILLE
NC
28540
36JTECB00
 
10140209
DAVITA VALLEY BAPTIST HARLINGEN DIALYSIS
2220 HAINE DR STE 40
HARLINGEN
TX
78550
36TE3XG00
 
10163188
DAVITA WICKENBURG DIALYSIS
811 N TEGNER ST
WICKENBURG
AZ
85390
36Y6MWV00
 
10010258
DAVITA ABERCORN DIALYSIS
11706 MERCY BLVD
SAVANNAH
GA
31419
379BB6B00
 
10134122
DAVITA GREENBRIER
9745 SENECA TRL S
LEWISBURG
WV
24901
37CKY8C00
 
10138284
DAVITA MUSCLE SHOALS DIALYSIS
712 STATE ST
MUSCLE SHOALS
AL
35661
37NA3HR00
 
10140511
DAVITA CLEARFIELD DIALYSIS
1033 TURNPIKE AVE STE 100
CLEARFIELD
PA
16830
37WV6JQ00
 
10135834
DAVITA PICKENS COUNTY
289 WILLIAM E HILL DR
CARROLLTON
AL
35447
3824M8B00
 
10135225
DAVITA HACKETTSTOWN DIALYSIS
657 WILLOW GROVE ST STE 202
HACKETTSTOWN
NJ
7840
382KPBX00
 
10037361
DAVITA BUCKHEAD DIALYSIS
1575 NORTHSIDE DR NW STE 365
ATLANTA
GA
30318
38501AR00
 
10112735
DAVITA SANTA FE SPRINGS
11147 WASHINGTON BLVD
WHITTIER
CA
90606
385P30800
 
10138751
DAVITA INC
1750 PIERCE ST STE A
LAKEWOOD
CO
80214
38DJDEY00
 
10083813
DAVITA RIVER VALLEY DIALYSIS
3121 W 2ND CT
RUSSELLVILLE
AR
72801
38TL2MD00
 
10111285
DAVITA ATMORE DIALYSIS CENTER
807 E CRAIG ST
ATMORE
AL
36502
392NX7500
 
10256121
DAVITA LOCUST GROVE DIALYSIS
521 STANLEY K TANGER BLVD
LOCUST GROVE
GA
30248
394J1GG00
 
10271970
DAVITA PALM COAST HOME TRAINING 11400
80 PINNACLES DR BLDG B STE 1000
PALM COAST
FL
32164
39A25NG00
 
10185963
DAVITA, INC
2148 W 4TH ST
ONTARIO
OH
44906
39NDEXN00
 









Page 163 of 163

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138603
DAVITA PARSONS DIALYSIS CENTER
1902 S US HIGHWAY 59
PARSONS
KS
67357
39PPN2F00
 
10215050
DAVITA 5282
1500 E MARKET ST
RED BUD
IL
62278
39TA66R00
 
10252773
DAVITA SALEM HT AT HOME 09704
1201 RICKER RD
SALEM
IL
62881
39YQ7CJ00
 
10083528
DAVITA, INC
455 TURNER RD
DAYTON
OH
45415
3A3J2FG00
 
10013131
DAVITA DESERT DIALYSIS
13000 N 103RD AVE
SUN CITY
AZ
85351
3AA269400
 
10135188
SIERRA ROSE DIALYSIS CENTER
685 SIERRA ROSE DR
RENO
NV
89511
3AEA13500
 
10251512
DAVITA MANASOTA DIALYSIS
6960 PROFESSIONAL PKWY E UNIT 4
LAKEWOOD RANCH
FL
34240
3B002BR00
 
10278226
DAVITA JAMAICA HILLSIDE DIALYSIS 11318
17119 HILLSIDE AVE
JAMAICA
NY
11432
3B2AHFM00
 
10134268
DAVITA FOURTH STREET DIALYSIS
3101 4TH ST STE B
LONGVIEW
TX
75605
3B63EFG00
 
10134602
DAVITA CARMEL MOUNTAIN
9850 CARMEL MOUNTAIN RD
SAN DIEGO
CA
92129
3B65PT700
 
10085077
DAVITA CLINTON DIALYSIS CENTER
150 N 31ST ST
CLINTON
OK
73601
3B8APN800
 
10202633
DAVITA, INC
2958 DORCHESTER DR
MONTGOMERY
AL
36116
3B9TFLG00
 
10143989
DAVITA WEST POINT DIALYSIS
12051 WESTPARK DR
HOUSTON
TX
77082
3BFHY3B00
 
10083966
DAVITA WEST SHORE DIALYSIS
550 N 12TH ST
LEMOYNE
PA
17043
3BFJBWJ00
 
10061710
DAVITA STONY CREEK DIALYSIS
6246 W 95TH ST
OAK LAWN
IL
60453
3BFMKDC00
 
10132576
DAVITA RENAL CARE OF LANHAM
4451 PARLIAMENT PL STE R
LANHAM
MD
20706
3BH50RR00
 
10134589
DAVITA SAINT LOUIS PARK PD #1749
3505 LOUISIANA AVE S
MINNEAPOLIS
MN
55426
3BLY84900
 
10026119
DAVITA COBBS CREEK DIALYSIS
1700 S 60TH ST
PHILADELPHIA
PA
19142
3BP5DG100
 
10254957
DAVITA CYPRESS FAIRFIELD DIALYSIS
15103 MASON RD STE D5
CYPRESS
TX
77433
3BQA5DW00
 
10253121
DAVITA MANASOTA AT HOME
6960 PROFESSIONAL PKWY E UNIT 5
LAKEWOOD RANCH
FL
34240
3BQG03N00
 
10263452
DAVITA #5482 ONTARIO MILLS DIALYSIS
2403 S VINEYARD AVE STE D
ONTARIO
CA
91761
3BQRJ1F00
 
10083921
DAVITA BARTLETT RENAL CENTER
2920 COVINGTON PIKE
MEMPHIS
TN
38128
3C1VPQQ00
 
10139449
DAVITA #1835 TWIN FALL PD
582 POLE LINE RD
TWIN FALLS
ID
83301
3C2GHCQ00
 
10140931
DAVITA, INC
700 S JOHN REDDITT DR
LUFKIN
TX
75904
3C3D1D900
 
10080523
DAVITA ARDMORE DIALYSIS RANCH
2617 CROSSROADS DR
ARDMORE
OK
73401
3CEBWFF00
 
10054091
DAVITA, INC
1989 STAMBUK LN
STATESBORO
GA
30458
3CEJ0KW00
 
10135719
DAVITA SOUTHERN HILLS DIALYSIS CENTER
9280 W SUNSET RD STE 110
LAS VEGAS
NV
89148
3CF5DJV00
 
10139642
DAVITA CORONA DIALYSIS CENTER
2057 COMPTON AVE STE 101
CORONA
CA
92881
3CKQX5R00
 
10242645
DAVITA SAINT AUGSTINE DIALYSIS
252 SOUTHPARK CIR E
SAINT AUGUSTINE
FL
32086
3D26TYF00
 
10274115
DAVITA BEATRICE DIALYSIS 11330
5200 HOSPITAL PKWY
BEATRICE
NE
68310
3D2TNPN00
 
10227973
DAVITA CAMPBELL STATION DIALYSIS
111 S CAMPBELL STATION RD
KNOXVILLE
TN
37934
3D4A0NH00
 
10136030
DAVITA GILBERT DIALYSIS CENTER
5222 E BASELINE RD STE 104
GILBERT
AZ
85234
3D4P4DQ00
 
10020460
DAVITA SAPULPA DIALYSIS CENTER
9647 RIDGEVIEW ST
TULSA
OK
74131
3D54YTG00
 
10254470
DAVITA MONTCLAIR AT HOME
9142 MONTE VISTA AVE
MONTCLAIR
CA
91763
3D78P0K00
 
10146857
DAVITA, INC
564 W MCLEAN ST
SAINT PAULS
NC
28384
3D79TF400
 
10181492
DAVITA EAST DES MOINES AT HOME #6116
1301 PENNSYLVANIA AVE STE 208
DES MOINES
IA
50316
3DF0EDM00
 









Page 164 of 164

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10134848
DAVITA SOUTH HAYWARD DIALYSIS
254 JACKSON ST
HAYWARD
CA
94544
3DG6XRQ00
 
10264841
DAVITA #9736 HUNTINGTON AT HOME
390 S FAIR OAKS AVE STE 120
PASADENA
CA
91105
3DM8A2M00
 
10223525
DAVITA 5242
1733 EASTCHESTER RD
BRONX
NY
10461
3DT1AVF00
 
10083361
DAVITA FRANKLIN COMMONS DIALYSIS
720 JOHNSVILLE BLVD STE 800
WARMINSTER
PA
18974
3DWCR6L00
 
10138070
DAVITA SUMMIT DIALYSIS
3150 POLK ST
HOUSTON
TX
77003
3E0LWMK00
 
10139153
DAVITA MINNENTONKA DIALYSIS UNIT
17809 HUTCHINS DR
MINNETONKA
MN
55345
3EDMP7C00
 
10181166
DAVITA NORTHTOWNS AT HOME 05856
4041 DELAWARE AVE STE 150
TONAWANDA
NY
14150
3FBW5XR00
 
10175478
DAVITA CENTRAL FORT WORTH AT HOME 05844
1000 SAINT LOUIS AVE STE 101
FORT WORTH
TX
76104
3FN2N3X00
 
10179558
WHITE PLAINS AT HOME #6144
200 HAMILTON AVE STE 13B
WHITE PLAINS
NY
10601
3FR0VDH00
 
10150163
DAVITA SAINT JOSEPH PATERSON DIALYSIS
11 GETTY AVE
PATERSON
NJ
7503
3G43WVH00
 
10139259
DAVITA LAKESIDE DIALYSIS
10401 HOSPITAL DR STE G02
CLINTON
MD
20735
3GBK2VB00
 
10135812
DAVITA PALM BROOK DIALYSIS CENTER
14664 N DEL WEBB BLVD
SUN CITY
AZ
85351
3GD2X9400
 
10260965
DAVITA SOCO DIALYSIS
1384 ARMORY DR
FRANKLIN
VA
23851
3GDGC7V00
 
10138218
DAVITA GREENE COUNTY DIALYSIS CENTER
1025 KINGOLD BLVD
SNOW HILL
NC
28580
3GE447C00
 
10111744
DAVITA GROVEPARK DIALYSIS CENTER
794 MCDONOUGH RD STE 103
JACKSON
GA
30233
3GL0JRE00
 
10138097
DAVITA RED BLUFF DIALYSIS CENTER
2455 SISTER MARY COLUMBA DR
RED BLUFF
CA
96080
3GQR9BK00
 
10139531
DAVITA INC
5115 E THOMAS RD
PHOENIX
AZ
85018
3GX9FNR00
 
10136143
DAVITA MAR VISTA DIALYSIS
2020 SANTA MONICA BLVD
SANTA MONICA
CA
90404
3H8AYVV00
 
10139603
DAVITA BRONX DIALYSIS CENTER
1615 EASTCHESTER RD
BRONX
NY
10461
3HJHHGH00
 
10083946
DAVITA TUCSON WEST
1780 W ANKLAM RD
TUCSON
AZ
85745
3JFWVB300
 
10139532
DAVITA, INC
1515 JARRET PL
BRONX
NY
10461
3JQGGNV00
 
10174441
DAVITA GRAND CENTRAL AT HOME 06337
800 GRAND CENTRAL MALL STE 8
VIENNA
WV
26105
3JR3AVL00
 
10255309
DAVITA EDGE RIVER DIALYSIS 05463
1197 S REDONDO CENTER DR
YUMA
AZ
85365
3JT3YFV00
 
10176148
DAVITA POWER ROAD DIALYSIS
301 S POWER RD STE 104
MESA
AZ
85206
3JW457Y00
 
10202384
DAVITA INC
133 CHELTENHAM AVE
CHELTENHAM
PA
19012
3JXD0NJ00
 
10274114
DAVITA MOUNT BAKER KIDNEY AT HOME 09775
410 BIRCHWOOD AVE STE 100
BELLINGHAM
WA
98225
3K1B7FL00
 
10246688
DAVITA SCOTTSDALE DIALYSIS
5705 N SCOTTSDALE RD
SCOTTSDALE
AZ
85250
3K7HW9G00
 
10083664
DAVITA MEMPHIS GRACELAND RENAL CENTER
4180 AUBURN RD
MEMPHIS
TN
38116
3K7PJVX00
 
10139394
DAVITA HIGHLAND RANCH DIALYSIS CENTER
7223 CHURCH ST
HIGHLAND
CA
92346
3KFJGCD00
 
10178807
DAVITA INC
11 SHORT ST
ELLSWORTH
ME
4605
3KMFBCB00
 
10064791
DAVITA MED CENTER AT HOME
7580 FANNIN ST STE 230
HOUSTON
TX
77054
3KYLVMN00
 
10034885
DAVITA DOUGLASVILLE
3899 LONGVIEW DR
DOUGLASVILLE
GA
30135
3L9P3QF00
 
10140630
DAVITA #1814 TABLE ROCK
5610 W GAGE ST
BOISE
ID
83706
3LBF72N00
 
10037015
DAVITA DEMOPOLIS
511 S CEDAR AVE
DEMOPOLIS
AL
36732
3P27HQ800
 
10140848
DAVITA, INC
834 WALNUT ST
PHILADELPHIA
PA
19107
3R44GEW00
 
10110596
DAVITA NORTHSHORE KIDNEY CENTER
106 MEDICAL CENTER DR
SLIDELL
LA
70461
3VYAJB000
 
10133832
DAVITA, INC
29 IDLEWOOD BLVD
STAUNTON
VA
24401
3WF601L00
 









Page 165 of 165

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10135072
DAVITA SPIVEY PERITONEAL AND HOME DIALYSIS CENTER
1423 STOCKBRIDGE RD STE B
JONESBORO
GA
30236
402DKHK00
 
10218952
DAVITA RED MOUNTAIN AT HOME TRAINING DIALYSIS 11038
300 22ND ST S STE B
BIRMINGHAM
AL
35233
404MKWA00
 
10256948
DAVITA MISHAWAKA AT HOME 05827
1420 TRINITY PL
MISHAWAKA
IN
46545
4097EPN00
 
10083864
DAVITA MOUNTAIN VISTA DIALYSIS CENTER
10238 E HAMPTON AVE STE 108
MESA
AZ
85209
40CR1FN00
 
10150165
DAVITA #06333 PARIS AT HOME
32 STEUBENVILLE PIKE
BURGETTSTOWN
PA
15021
40ETKYT00
 
10177394
DAVITA HOME OPTIONS OF PENSACOLA AT HOME
812 CREIGHTON RD
PENSACOLA
FL
32504
40WXH1F00
 
10241595
DAVITA SAN BERNARDINO HEIGHT AT HOME
966 E HOSPITALITY LN
SAN BERNARDINO
CA
92408
40YH5WK00
 
10136004
DAVITA - BRIDGEPORT AT HOME
900 MADISON AVE FL 2ND
BRIDGEPORT
CT
6606
414A6C100
 
10163977
DAVITA SAN ANGELO DIALYSIS
3518 KNICKERBOCKER RD
SAN ANGELO
TX
76904
418KRYM00
 
10136769
DAVITA MCKEESPORT WEST DIALYSIS
101 9TH ST
MCKEESPORT
PA
15132
418PWYW00
 
10262428
DAVITA #11241 EYNON DIALYSIS
260 SCRANTON CARBONDALE HWY
EYNON
PA
18403
41GYLNR00
 
10163980
DAVITA CHARLES TOWNE HOME AT HOME #05874
1964 ASHLEY RIVER RD STE D2
CHARLESTON
SC
29407
41JQWBL00
 
10179267
DAVITA SILVERTON PD DIALYSIS #3468
6929 SILVERTON AVE
CINCINNATI
OH
45236
41TAC1L00
 
10252858
DAVITA RIVERBEND AT HOME
415 S TELEGRAPH RD
MONROE
MI
48161
420CHHG00
 
10144337
DAVITA #6357 NORTHEAST PORTLAND RENAL CENTER AT HOME
703 NE HANCOCK ST
PORTLAND
OR
97212
42BXAH500
 
10065059
DAVITA PHARMA HEIGHTS DIALYSIS
9050 N CHURCH DR
PARMA HEIGHTS
OH
44130
42H14ME00
 
10133467
DAVITA ELLENSBURG DIALYSIS CENTER
2101 W DOLARWAY RD STE 1
ELLENSBURG
WA
98926
42HHEWE00
 
10261293
DAVITA #09710 BRIGHT AT HOME
2000 HARTMAN RD STE 2
FORT PIERCE
FL
34947
42KFERA00
 
10137363
DAVITA CANYON SPRINGS DIALYSIS
22555 ALESSANDRO BLVD
MORENO VALLEY
CA
92553
42KTMGL00
 
10064741
DAVITA KENDALLVILLE RENAL CENTER
602 N SAWYER RD
KENDALLVILLE
IN
46755
42Q28NT00
 
10111242
DAVITA MINNEAPOLIS UPTOWN DIALYSIS
3601 LYNDALE AVE S
MINNEAPOLIS
MN
55409
42T2WKH00
 
10136711
DAVITA LENEXA
8630 HALSEY ST
SHAWNEE MISSION
KS
66215
42VEANC00
 
10063483
DAVITA LEBANON COUNTY DIALYSIS
440 OAK ST
LEBANON
PA
17042
431QCLV00
 
10280046
DAVITA LONE TREE RANCH DIALYSIS 11286
4040 LONE TREE WAY
ANTIOCH
CA
94531
434WKWN00
 
10139745
DAVITA BENBROOK DIALYSIS
6260 SOUTHWEST BLVD
BENBROOK
TX
76109
435CM0A00
 
10178821
DAVITA INC
611 E LAFAYETTE ST
MARION
AL
36756
43646BY00
 
10186660
DAVITA OTTUMWA DIALYSIS
1005 PENNSYLVANIA AVE STE 101
OTTUMWA
IA
52501
436N5EJ00
 
10264573
DAVITA TWINSBURG AT HOME 09761
2592 E AURORA RD STE 100
TWINSBURG
OH
44087
43NXDNR00
 
10009485
DAVITA SHERWOOD DIALYSIS CENTER
21035 SW PACIFIC HWY
SHERWOOD
OR
97140
43YFQR100
 
10248136
DAVITA VISALIA VINEYARD AT HOME 09684
1140 S BEN MADDOX WAY
VISALIA
CA
93292
451TDWC00
 
10135780
DAVITA DELAND DIALYSIS
350 E NEW YORK AVE
DELAND
FL
32724
452N4AC00
 
10137047
DAVITA, INC OF TAKOMA PARK
1502 UNIVERSITY BLVD E
HYATTSVILLE
MD
20783
455WQCC00
 
10102002
DAVITA LIVE OAK DIALYSIS
6700 RANDOLPH BLVD STE 101
LIVE OAK
TX
78233
456VBYJ00
 
10139134
DAVITA, INC
8591 LYNDALE AVE S
MINNEAPOLIS
MN
55420
456Y4XE00
 
10175481
DAVITA LAGUNA HILLS DIALYSIS #2079
25332 CABOT RD
LAGUNA HILLS
CA
92653
45AL9LY00
 









Page 166 of 166

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10240337
DAVITA, INC
1982 NE 8TH ST
HOMESTEAD
FL
33033
45D8PFY00
 
10163979
DAVITA 6041 MEMPHIS EAST AT HOME
6029 WALNUT GROVE RD
MEMPHIS
TN
38120
45GN7TC00
 
10139994
DAVITA CENTER POINT DIALYSIS
2337 1ST ST NE
CENTER POINT
AL
35215
45JX2YP00
 
10278152
DAVITA SAN RAFAEL AT HOME 12609
1415 3RD ST
SAN RAFAEL
CA
94901
45M4XGC00
 
10140057
DAVITA 868 LEESBURG DIALYSIS CENTER
8425 US HIGHWAY 441 UNIT 104
LEESBURG
FL
34788
45TVD5F00
 
10261623
DAVITA #11091 HUDSON DIALYSIS
421 STAGELINE RD
HUDSON
WI
54016
45VQ6XX00
 
10111854
DAVITA CAPE CORAL NORTH DIALYSIS
1315 SE 8TH TER
CAPE CORAL
FL
33990
468F1FD00
 
10026400
DAVITA WESTBANK CHRONIC RENAL CENTER
3631 BEHRMAN PL
NEW ORLEANS
LA
70114
468FLYG00
 
10255120
DAVITA KENNEDY HOME DIALYSIS PD 06244
5513 N CUMBERLAND AVE STE 703
CHICAGO
IL
60656
46JQJRT00
 
10137331
DAVITA EXETER
1116 W VISALIA RD STE 106
EXETER
CA
93221
46MC0W400
 
10137561
DAVITA PHYSICIAN DIALYSIS FITCHBURG
551 ELECTRIC AVE
FITCHBURG
MA
1420
46QGVW700
 
10034626
DAVITA HENRICO COUNTY DIALYSIS
5270 CHAMBERLAYNE RD
RICHMOND
VA
23227
46WKYK800
 
10241222
DAVITA, INC
8021 CASS ST
OMAHA
NE
68114
46YTRNF00
 
10139999
DAVITA KIDNEY HOME HOME OPTIONS AND MEDICAL EDUCATION-PD # 1975
2245 ROLLING RUN DR STE
WINDSOR MILL
MD
21244
4718REP00
 
10223248
DAVITA COLLEGE PARK DIALYSIS
17191 ST LUKES WAY
CONROE
TX
77384
472QE8P00
 
10135190
DAVITA CARTHAGE DIALYSIS
165 SAVANNAH GARDEN DR
CARTHAGE
NC
28327
47AP12D00
 
10135692
DAVITA MED CENTER DIALYSIS
5610 ALMEDA RD STE 1A
HOUSTON
TX
77004
47CBQWK00
 
10081947
DAVITA WHITEBRIDGE DIALYSIS
103 WHITE BRIDGE PIKE STE 6
NASHVILLE
TN
37209
47E791600
 
10137305
DAVITA PINE ISLAND KIDNEY CENTER
1871 N PINE ISLAND RD
PLANTATION
FL
33322
47K17BE00
 
10082703
DAVITA LAKEWOOD RANCH DIALYSIS
8470 COOPER CREEK BLVD
UNIVERSITY PARK
FL
34201
47KB5KV00
 
10133204
DAVITA MARYVALE DIALYSIS CENTER
4845 W MCDOWELL RD
PHOENIX
AZ
85035
47N1VVP00
 
10207283
DAVITA EAGLE HIGHLANDS DIALYSIS
6925 SHORE TER
INDIANAPOLIS
IN
46254
47N79WA00
 
10042580
DAVITA BRANDON EAST
114 E BRANDON BLVD
BRANDON
FL
33511
47Q3WKK00
 
10082442
DAVITA NORTH HOUSTON DIALYSIS CENTER
8621 FULTON ST
HOUSTON
TX
77022
47QA77P00
 
10138381
DAVITA LAKE WALES DIALYSIS
1125 BRYN MAWR AVE
LAKE WALES
FL
33853
47QPHCJ00
 
10252605
DAVITA JACKSONVILLE ARLINGTON AT HOME 05854
929 UNIVERSITY BLVD N
JACKSONVILLE
FL
32211
4826W3J00
 
10265535
DAVITA #11263 TAMPA BAY DIALYSIS
2301 W DR MARTIN LUTHER KING JR BLVD
TAMPA
FL
33607
488CQRD00
 
10173249
DAVITA COMMONWEALTH DIALYSIS
920 S WASHINGTON AVE
SCRANTON
PA
18505
4890LQW00
 
10140276
DAVITA AVENTURA KIDNEY CENTER
22 SW 11TH ST
HALLANDALE BEACH
FL
33009
48AXYTA00
 
10140489
DAVITA FRANKLIN DIALYSIS CENTER
150 S INDEPENDENCE MALL W LBBY 101
PHILADELPHIA
PA
19106
48GFN4Y00
 
10035434
DAVITA STILWELL DIALYSIS CENTER
80851 HIGHWAY 59
STILWELL
OK
74960
48KD3JV00
 
10135077
DAVITA FOND DU LAC DIALYSIS
210 WISCONSIN AMERICAN DR
FOND DU LAC
WI
54937
48LYJBP00
 
10262915
DAVITA ALTON AT HOME 09747
309 HOMER M ADAMS PKWY
ALTON
IL
62002
48VBBNG00
 
10274484
DAVITA 11128 LAKE DELTON
14 COUNTY ROAD A
WISCONSIN DELLS
WI
53965
494Q3AK00
 









Page 167 of 167

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10132082
DAVITA, INC
7927 BOULEVARD 26
NORTH RICHLAND HILLS
TX
76180
49941MD00
 
10179212
DAVITA BEVERLY DIALYSIS PD #5599
8109 S WESTERN AVE
CHICAGO
IL
60620
49BCWXT00
 
10146758
DAVITA #05887 AT HOME
323 N MICHIGAN AVE
SAGINAW
MI
48602
49EQ0GX00
 
10032444
DAVITA CENTURY CITY DIALYSIS
10630 SANTA MONICA BLVD
LOS ANGELES
CA
90025
49FAXKJ00
 
10138317
DAVITA, INC
600 MAPLE AVE STE 8
HONESDALE
PA
18431
49FLMQP00
 
10162814
DAVITA ETOWAH DIALYSIS
109 GRADY RD
ETOWAH
TN
37331
49JL1EW00
 
10140478
DAVITA LIVERMORE
3201 DOOLAN RD UNIT 175
LIVERMORE
CA
94551
49LA2HR00
 
10132573
DAVITA NORWOOD DIALYSIS
2300 WALL ST STE O
CINCINNATI
OH
45212
49M1W1X00
 
10134542
DAVITA JEFFERSONVILLE DIALYSIS
365 QUARTERMASTER CT
JEFFERSONVILLE
IN
47130
49R87TC00
 
10263415
DAVITA #11299 PACHECO DIALYSIS
1245 W PACHECO BLVD
LOS BANOS
CA
93635
49TQAKQ00
 
10133173
DAVITA BRENHAM DIALYSIS
2815 HIGHWAY 36 S
BRENHAM
TX
77833
49XXQ1Y00
 
10132331
DAVITA SAN DIEGO EAST DIALYSIS
292 EUCLID AVE
SAN DIEGO
CA
92114
4AFM5XH00
 
10134028
DAVITA LONG BEACH HARBOR
1075 E PACIFIC COAST HWY
LONG BEACH
CA
90806
4AMJKBE00
 
10133999
DAVITA GATEWAY DIALYSIS
5705 LEE BLVD STE 16
LEHIGH ACRES
FL
33971
4B04MEJ00
 
10177739
DAVITA- METRO EAST AT HOME
5105 W MAIN ST
BELLEVILLE
IL
62226
4BARH4100
 
10112110
DAVITA SALEM NORTHEAST DIALYSIS
10 COLONIAL RD
SALEM
MA
1970
4BH10HE00
 
10051861
DAVITA GREENE COUNTY DIALYSIS
544 US HIGHWAY 43
EUTAW
AL
35462
4BN24X500
 
10135158
DAVITA BLUEMOUND AT HOME # 5939
601 N 99TH ST STE 110
MILWAUKEE
WI
53226
4BPDX0E00
 
10139047
DAVITA PINELLAS WEST SHORE DIALYSIS
3451 66TH ST N
ST PETERSBURG
FL
33710
4BRJ0QF00
 
10273078
DAVITA PRESTON DIALYSIS 11136
13340 PRESTON RD
DALLAS
TX
75240
4BXL49A00
 
10068397
DAVITA TURFWAY DIALYSIS
11 SPIRAL DR STE 15A
FLORENCE
KY
41042
4BXPPD300
 
10271969
DAVITA FORT COLLINS AT HOME 9757
1601 PROSPECT PKWY UNIT J
FORT COLLINS
CO
80525
4BY85KA00
 
10010242
AURORA HEALTH CENTER
900 E DIVISION ST
WAUTOMA
WI
54982
4C07DPP00
 
10135067
DAVITA WEAVERVILLE DIALYSIS
329 MERRIMON AVE
WEAVERVILLE
NC
28787
4C1EPWG00
 
10140952
DAVITA PALMER DIALYSIS CENTER
30 COMMUNITY DR
EASTON
PA
18045
4C6FLH300
 
10025779
DAVITA, INC
4530 CALLAGHAN RD
SAN ANTONIO
TX
78228
4C99X3Y00
 
10085078
DAVITA SUGARLOAF DIALYSIS
1705 BELLE MEADE CT STE 110
LAWRENCEVILLE
GA
30043
4CEBE1K00
 
10134553
DAVITA HOPE AGAIN DIALYSIS CENTER
1207 STATE ROUTE VV
KENNETT
MO
63857
4CJYN6Q00
 
10133441
DAVITA SIKESTON JAYCEE REGIONAL DIALYSIS
135 PLAZA DR STE 101
SIKESTON
MO
63801
4CPP8TV00
 
10131994
DAVITA INC
2841 PGA BLVD
PALM BEACH GARDENS
FL
33410
4CT29QA00
 
10207281
DAVITA 11007
2004 JEFFERSON RD
NORTHFIELD
MN
55057
4D2XB6X00
 
10175480
DAVITA HIGHLAND VILLAGE DIALYSIS
2700 VILLAGE PKWY
LEWISVILLE
TX
75077
4DCA6KT00
 
10168344
DAVITA HOME MODALITY CENTER OF EXCELLENCE - PD CENTER 1989
5171 LIBERTY AVE
PITTSBURGH
PA
15224
4DV4TBK00
 
10105347
DAVITA RHINELANDER DIALYSIS
1306 LINCOLN ST
RHINELANDER
WI
54501
4DWFAWY00
 
10179764
DAVITA GLADWIN AT HOME
673 QUARTER ST
GLADWIN
MI
48624
4DXTKQH00
 









Page 168 of 168

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136748
DAVITA SCHAEFER DRIVE DIALYSIS
18100 SCHAEFER HWY
DETROIT
MI
48235
4EC1YMF00
 
10083470
DAVITA MYRTLE BEACH
3919 MAYFAIR ST
MYRTLE BEACH
SC
29577
4EM97BV00
 
10134135
DAVITA JACKSON NORTH DIALYSIS
571 E BEASLEY RD STE A
JACKSON
MS
39206
4EWE4RN00
 
10135941
DAVITA DIALYSIS CENTER OF OXFORD COURT
930 TOWN CENTER DR STE G100
LANGHORNE
PA
19047
4EY6JCH00
 
10034740
DAVITA NEW BRAUNFELS DIALYSIS
798 GENERATIONS
NEW BRAUNFELS
TX
78130
4F20HHJ00
 
10188290
DAVITA TIDEWATER HOME AT HOME
230 CLEARFIELD AVE STE 106
VIRGINIA BEACH
VA
23462
4F3KE0K00
 
10179166
WEST BRANCH DIVITA DIALYSIS
599 COURT ST
WEST BRANCH
MI
48661
4F41VYH00
 
10278228
DAVITA JAMAICA HILLSIDE AT HOME 09786
17119 HILLSIDE AVE
JAMAICA
NY
11432
4FCRLEL00
 
10137637
DAVITA HILL COUNTRY DIALYSIS
1250 DACY LN
KYLE
TX
78640
4FJJ31P00
 
10163024
DAVITA LAKE ERIE AT HOME
2563 W 8TH ST
ERIE
PA
16505
4FLYBXA00
 
10180909
DAVITA 5801 BERKSHIRE
4800 W SAN ANTONIO ST
BROKEN ARROW
OK
74012
4FME5YM00
 
10260467
DAVITA 11300 CASCADE
145 CASCADE PL
BURLINGTON
WA
98233
4FPTEAP00
 
10202379
DAVITA 5163
1127 WEST ST
ANNAPOLIS
MD
21401
4FRAM9F00
 
10137002
DAVITA SHEBOYGAN DIALYSIS
1338 N TAYLOR DR
SHEBOYGAN
WI
53081
4FVPLPD00
 
10134231
DAVITA MANTECA DIALYSIS
1620 W YOSEMITE AVE
MANTECA
CA
95337
4G0Y38T00
 
10140888
DAVITA ILLINI RENAL DIALYSIS
507 E UNIVERSITY AVE
CHAMPAIGN
IL
61820
4G15L0B00
 
10265721
DAVITA #11198 PELICAN POINT DIALYSIS
7316 W CHEYENNE AVE
LAS VEGAS
NV
89129
4G7B5KR00
 
10136989
DAVITA CLAREMORE DIALYSIS CENTER
202 E BLUE STARR DR
CLAREMORE
OK
74017
4G7S4M900
 
10104401
DAVITA MIAMI GARDENS DIALYSIS
3363 NW 167TH ST
MIAMI GARDENS
FL
33056
4GAKXKV00
 
10269629
DAVITA 9767 LEESBURG AT HOME
8425 US HIGHWAY 441 UNIT 104
LEESBURG
FL
34788
4GEJQ7E00
 
10135996
DAVITA MOUNT DORA DIALYSIS
2735 W OLD US HIGHWAY 441
MOUNT DORA
FL
32757
4GGG73Q00
 
10275524
DAVITA 11228 HOPEFIELD
2425 S ROUSE ST
PITTSBURG
KS
66762
4GLVQLB00
 
10037162
DAVITA LAKE CHARLES SOUTHWEST DIALYSIS
300 18TH ST
LAKE CHARLES
LA
70601
4GQJ4KH00
 
10084000
DAVITA DOWN RIVER KIDNEY CENTER
5600 ALLEN RD
ALLEN PARK
MI
48101
4H63J7K00
 
10136714
DAVITA VENICE DIALYSIS CENTER
816 PINEBROOK RD
VENICE
FL
34285
4HPLACH00
 
10061967
STOCKTON KIDNEY CLINIC
1523 E MARCH LN
STOCKTON
CA
95210
4J6HXAH00
 
10141112
DAVITA ADENA DIALYSIS
1180 N BRIDGE ST
CHILLICOTHE
OH
45601
4J80VPF00
 
10261903
DAVITA #9740 HUDSON AT HOME
421 STAGELINE RD
HUDSON
WI
54016
4JMCWTA00
 
10275716
DAVITA HOPEFIELD AT HOME 09791
2425 S ROUSE ST
PITTSBURG
KS
66762
4JP2T6D00
 
10106904
DAVITA GEORGETOWN
201 FM 971
GEORGETOWN
TX
78626
4JW1K6A00
 
10135813
DAVITA, INC
300 FIRST EXECUTIVE AVE STE A
SAINT PETERS
MO
63376
4K8LN2600
 
10132131
DAVITA WESTWOOD HILLS DIALYSIS
7525 WAYZATA BLVD
MINNEAPOLIS
MN
55426
4KG86TB00
 
10141024
DAVITA ATLANTIC ARTIFICAL KIDNEY CENTER
6 INDUSTRIAL WAY W STE B
EATONTOWN
NJ
7724
4KHFT7K00
 
10118094
DAVITA FREEPORT KIDNEY CENTER
351 S MAIN ST
FREEPORT
NY
11520
4KJ5VQX00
 
10227885
DAVITA CENTRAL AVENUE DIALYSIS
10994 BALTIMORE ST NE
BLAINE
MN
55449
4KQ3LKM00
 
10083916
DAVITA SUMMIT RENAL CENTER
73 MASSILLON RD
AKRON
OH
44312
4L6LFC700
 
10083973
DAVITA COASTAL DIALYSIS
4300 S PADRE ISLAND DR STE 2-2
CORPUS CHRISTI
TX
78411
4M5999M00
 









Page 169 of 169

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10137407
DAVITA VIRGINIA BEACH DIALYSIS CENTER
740 INDEPENDENCE CIR STE 301
VIRGINIA BEACH
VA
23455
4M6QC5300
 
10132791
DAVITA NORTHUMBERLAND DIALYSIS
103 W STATE ROUTE 61
MOUNT CARMEL
PA
17851
4MYQFC500
 
10137850
DAVITA TRC PINE CITY DIALYSIS
129 6TH AVE SE
PINE CITY
MN
55063
4Y2CMWY00
 
10133701
DAVITA OAK STREET DIALYSIS
2704 N OAK ST
VALDOSTA
GA
31602
4Y9P4NR00
 
10083082
DAVITA INDY SOUTH DIALYSIS
972 EMERSON PKWY
GREENWOOD
IN
46143
50EYE1W00
 
10263315
DAVITA #9734 SCHAUMBURG RENAL AT HOME
1156 S ROSELLE RD
SCHAUMBURG
IL
60193
50KPF2V00
 
10110031
DAVITA NORTHEAST CAMBRIDGE DIALYSIS
799 CONCORD AVE
CAMBRIDGE
MA
2138
50KTL9C00
 
10138033
DAVITA, INC
501 E ALMOND AVE
MADERA
CA
93637
50PPJRT00
 
10104402
DAVITA SHREWABURY DIALYSIS
7303 WATSON RD
SAINT LOUIS
MO
63119
50RLYJY00
 
10083862
DAVITA FEDERAL WAY COMMUNITY DIALYSIS CENTER
1015 S 348TH ST
FEDERAL WAY
WA
98003
50T5ETA00
 
10279714
DAVITA NEW KENSINGTON DIALYSIS 11360
1 KENSINGTON SQ
NEW KENSINGTON
PA
15068
513059N00
 
10140126
DAVITA TELL CITY DIALYSIS CENTER
1602 MAIN ST
TELL CITY
IN
47586
51C9P7N00
 
10138456
DAVITA VERSAILLES DIALYSIS
480 LEXINGTON RD STE 110
VERSAILLES
KY
40383
51EC1NK00
 
10138470
DAVITA LAKE VILLA DIALYSIS
37809 N IL ROUTE 59
LAKE VILLA
IL
60046
51GHLG400
 
10083839
DAVITA LEES SUMMIT RENAL CENTER
100 NE MISSOURI RD STE 100
LEES SUMMIT
MO
64086
51H5K3F00
 
10112564
DAVITA MOUNTAIN VISTA DIALYSIS
4041 UNIVERSITY PKWY
SAN BERNARDINO
CA
92407
51JDD2H00
 
10025793
DAVITA HOUSTON DIALYSIS
900 S LOOP W STE 100
HOUSTON
TX
77054
51JH1PW00
 
10134908
DAVITA CAPITAL CITY DIALYSIS
307 N 46TH ST
LINCOLN
NE
68503
51N9QYQ00
 
10140999
DAVITA PEACHTREE CITY DIALYSIS
2830 HIGHWAY 54
PEACHTREE CITY
GA
30269
521FYVG00
 
10246566
DAVITA 11004 ROSCOMMON
10450 N ROSCOMMON RD
ROSCOMMON
MI
48653
52A7HHM00
 
10139967
DAVITA DOWNTOWN SAN ANTONIO DIALYSIS
615 E QUINCY ST
SAN ANTONIO
TX
78215
52GAXVP00
 
10258579
DAVITA RIVERLAKES HT AT HOME 09729
3933 COFFEE RD STE A
BAKERSFIELD
CA
93308
52HB96E00
 
10102248
DAVITA FLOWER DIALYSIS 6957
5308 HARROUN RD STE 60
SYLVANIA
OH
43560
52L48HL00
 
10138901
DAVITA WILLOW GROVE
1849 DAVISVILLE RD
WILLOW GROVE
PA
19090
52PL1TB00
 
10014637
GREATER CHARLESTON DIALYSIS
24 MACCORKLE AVE SW FL 1
CHARLESTON
WV
25303
52TTMGV00
 
10132682
DAVITA- CITRUS VALLEY AT HOME
894 HARDT ST
SAN BERNARDINO
CA
92408
52V6MA400
 
10011937
DAVITA, WILLINGBORO
230 VAN SCIVER PKWY
WILLINGBORO
NJ
8046
52W9Y7H00
 
10137900
DAVITA, INC
915 SAINT FRANCIS WAY
LITCHFIELD
IL
62056
52YEAWP00
 
10083869
DAVITA SPOKANE VALLEY RENAL CENTER
12610 E MIRABEAU PKWY STE 100
SPOKANE VALLEY
WA
99216
532LL3J00
 
10140835
DAVITA BLACK ROCK DIALYSIS
427 STILLSON RD
FAIRFIELD
CT
6824
534ATGV00
 
10255546
DAVITA COAL CITY HT AT HOME 09713
993 E DIVISION ST STE A
COAL CITY
IL
60416
53GLD7T00
 
10137033
DAVITA BLUE MOUNTAIN KIDNEY CENTER
72556 COYOTE RD
PENDLETON
OR
97801
53H34NJ00
 
10139918
DAVITA NEWPORT NEWS DIALYSIS CENTER
711 79TH ST
NEWPORT NEWS
VA
23605
53Q6GEY00
 
10082317
DAVITA YUMA DIALYSIS
2130 W 24TH ST
YUMA
AZ
85364
53V70NX00
 
10139490
DAVITA COUNCIL BLUFFS DIALYSIS CENTER
300 W BROADWAY STE 150
COUNCIL BLUFFS
IA
51503
53X8H9300
 
10135206
DAVITA MIDWEST FAIRBORN AT HOME
1266 N BROAD ST
FAIRBORN
OH
45324
541JRXH00
 









Page 170 of 170

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10133403
DAVITA SOUTHEASTERN DIALYSIS CENTER WHITEVILLE
608 PECAN LN
WHITEVILLE
NC
28472
541JSPA00
 
10273835
DAVITA #9730 CHICAGO RIDGE AT HOME
10511 S HARLEM AVE
CHICAGO RIDGE
IL
60415
544YB7T00
 
10134062
DAVITA DIXON KIDNEY CENTER
1131 N GALENA AVE
DIXON
IL
61021
5458MBJ00
 
10030626
DAVITA FOUR FREEDOMS DIALYSIS
289 SW RANGE AVE
MADISON
FL
32340
54E1QM000
 
10188339
DAVITA COLUMBUS DIALYSIS
1200 BROOKSTONE CENTRE PKWY
COLUMBUS
GA
31904
54K03NJ00
 
10110455
DAVITA RENAL TREATMENT CENTERS DERBY
250 W RED POWELL DR
DERBY
KS
67037
54K21PL00
 
10135062
DAVITA SEALY DIALYSIS
2242 CHAMPIONSHIP DR
SEALY
TX
77474
54N7L1P00
 
10132271
DAVITA WEST DES MOINES DIALYSIS
6800 LAKE DR STE 185
WEST DES MOINES
IA
50266
54NVXWK00
 
10232478
DAVITA 11042
10132 CARLIN AVE
COVINGTON
GA
30014
54RLJDH00
 
10138142
DAVITA WESTERN HILLS DIALYSIS
3267 WESTBOURNE DR
CINCINNATI
OH
45248
54V7XBJ00
 
10105258
DAVITA MARSHFIELD DIALYSIS
123 NORTHRIDGE ST
MARSHFIELD
WI
54449
54WXD8N00
 
10135299
DAVITA DAVIES DIALYSIS
45 CASTRO ST
SAN FRANCISCO
CA
94114
54XKJEN00
 
10217874
DAVITA, INC
823 ZILLAH WEST RD STE 300
ZILLAH
WA
98953
551RCDR00
 
10138773
DAVITA GREEN BAY NORTHWOOD DIALYSIS
7305 W ELM AVE
SHAWANO
WI
54166
553GPXF00
 
10136315
DAVITA DECATUR EAST WOOD
794 E WOOD ST
DECATUR
IL
62523
5546B1W00
 
10137754
DAVITA DOCTORS DIALYSIS OF MONTEBELLO
1721 W WHITTIER BLVD
MONTEBELLO
CA
90640
554J6EH00
 
10133285
DAVITA FOX RIVER AT HOME
1910 RIVERSIDE DR
GREEN BAY
WI
54301
556001H00
 
10133911
DAVITA DOWNTOWN HOUSTON
2207 CRAWFORD ST
HOUSTON
TX
77002
556EN8P00
 
10177143
DAVITA CENTURY CITY DIALYSIS PEDIATRICS 04280
10630 SANTA MONICA BLVD
LOS ANGELES
CA
90025
55D7R2N00
 
10017334
DAVITA ANGLETON DIALYSIS
102 E HOSPITAL DR
ANGLETON
TX
77515
55MJJ0Y00
 
10134405
DAVITA SHELBYVILLE ROAD DIALYSIS
4600 SHELBYVILLE RD STE 310
LOUISVILLE
KY
40207
55PJMLP00
 
10030747
DAVITA PERTH AMBOY DIALYSIS
530 NEW BRUNSWICK AVE
PERTH AMBOY
NJ
8861
563EV9W00
 
10132584
DAVITA BRIGHTON DIALYSIS
4700 E BROMLEY LN STE 103
BRIGHTON
CO
80601
566WBE200
 
10139267
DAVITA COMPLETE CARE NORTH AT HOME
7850 W SAMPLE RD
MARGATE
FL
33065
568WNRT00
 
10179098
DAVITA LOOP RENAL CENTER PD #06942
1101 S CANAL ST
CHICAGO
IL
60607
56C0K3A00
 
10140882
RUSHVILLE DAVITA
112 SULLIVAN DR
RUSHVILLE
IL
62681
56ELPHG00
 
10185392
DAVITA, INC
11913 FIRESTONE BLVD
NORWALK
CA
90650
56VGY7R00
 
10011888
DAVITA LAKE GRIFFIN EAST DIALYSIS
401 E NORTH BLVD
LEESBURG
FL
34748
5705BA200
 
10279106
DAVITA MARINA DIALYSIS 11339
930 2ND AVE
MARINA
CA
93933
5722QNT00
 
10027276
DAVITA UPSTATE DIALYSIS CENTER
308 MILLS AVE
GREENVILLE
SC
29605
574SF4R00
 
10148329
DAVITA #6328 MARTINSVILLE AT HOME
33 BRIDGE ST S
MARTINSVILLE
VA
24112
577KACP00
 
10255804
DAVITA NORTH COUNTY KIDNEY CARE DIALYSIS
1554 SIERRA VISTA PLZ
SAINT LOUIS
MO
63138
57BRTQX00
 
10174757
DAVITA WESTTOWN DIALYSIS
105 WESTTOWN RD
WEST CHESTER
PA
19382
57GP9PF00
 
10217578
DAVITA UPPER VALLEY KIDNEY CENTER AT HOME 09671
3190 N COUNTY ROAD 25A
TROY
OH
45373
57KR1AY00
 
10164191
DAVITA GEORGETOWN HOME TRAINING #05347
2233 WISCONSIN AVE NW STE 215
WASHINGTON
DC
20007
57VDTXA00
 
10181610
DAVITA #6151 LITHONIA AT HOME
2485 PARK CENTRAL BLVD
DECATUR
GA
30035
57YKGNX00
 









Page 171 of 171

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10139528
DAVITA DISTRIC HEIGHTS DIALYSIS
5701 SILVER HILL RD
FORESTVILLE
MD
20747
582HFGR00
 
10104682
DAVITA HARBOR VIEW DIALYSIS
3113 WASHINGTON AVE
RACINE
WI
53405
582M91B00
 
10137031
DAVITA EVERETT DIALYSIS CENTER
8130 EVERGREEN WAY STE C
EVERETT
WA
98203
584D9HK00
 
10253861
DAVITA NEW RIVER AT HOME 09687
111 YOPP RD
JACKSONVILLE
NC
28540
586H8JR00
 
10166731
DAVITA TOPEKA DIALYSIS
634 SW MULVANE ST STE 301
TOPEKA
KS
66606
587CBMT00
 
10013556
DAVITA 0319
1333 N KINGSBURY ST
CHICAGO
IL
60642
58N76YB00
 
10118095
DAVITA HIGHLAND COUNTY DIALYSIS
120 ROBERTS LN STE 4
HILLSBORO
OH
45133
58NM1XK00
 
10025615
DAVITA JANESVILLE DIALYSIS
1305 WOODMAN RD
JANESVILLE
WI
53545
58PT353F1
 
10139782
DAVITA CHELSEA DIALYSIS
1620 COMMERCE PARK DR STE 200
CHELSEA
MI
48118
58TGL4B00
 
10083926
DAVITA RENAL CARE OF CARTHAGE
312 ELLIS ST
CARTHAGE
MS
39051
591MJJ300
 
10106942
DAVITA SPRING VALLEY DIALYSIS
3855 S JONES BLVD
LAS VEGAS
NV
89103
591NBER00
 
10039261
DAVITA WATERLOO DIALYSIS CENTER
5310 BURNET RD
AUSTIN
TX
78756
59E4J6L00
 
10254111
DAVITA CLAY COUNTY AT HOME 09675
1784 BLANDING BLVD STE 4
MIDDLEBURG
FL
32068
59H4YDA00
 
10134236
DAVITA OPELIKA CENTER AT HOME DIALYSIS # 5970
2340 PEPPERELL PKWY
OPELIKA
AL
36801
59HBJ0P00
 
10254933
DAVITA HUBER HEIGHTS DIALYSIS 5159
7769 OLD COUNTRY CT
HUBER HEIGHTS
OH
45424
59LPXCX00
 
10135691
DAVITA COLUMBUS DOWNTOWN
415 E MOUND ST
COLUMBUS
OH
43215
5ADJM6300
 
10132539
DAVITA SOMERSET DIALYSIS CENTER
240 CHURCHILL AVE
SOMERSET
NJ
8873
5AG0K2H00
 
10137681
DAVITA BELLFLOWER DIALYSIS CENTER
15736 WOODRUFF AVE
BELLFLOWER
CA
90706
5B08AA800
 
10137840
DAVITA SOUTHFIELD WEST DIALYSIS
21900 MELROSE AVE
SOUTHFIELD
MI
48075
5B22N5C00
 
10271439
DAVITA ROLLING HILLS DIALYSIS 11231
25210 CRENSHAW BLVD
TORRANCE
CA
90505
5B81FTX00
 
10112846
DAVITA MESA COUNTY AT HOME #5940
561 25 RD STE D
GRAND JUNCTION
CO
81505
5B8MC4Q00
 
10135837
DAVITA NORTH LAS VEGAS DIALYSIS CENTER
2065 LAS VEGAS BLVD N
NORTH LAS VEGAS
NV
89030
5BA5TPD00
 
10104553
DAVITA, INC
201 MARY HIGGINSON LN
UNIONTOWN
PA
15401
5BJJTKV00
 
10253863
DAVITA SPARTAN DIALYSIS
4530 S HAGADORN RD STE A
EAST LANSING
MI
48823
5BKPEMP00
 
10215821
DAVITA DINUBA DIALYSIS
510 E NORTH WAY
DINUBA
CA
93618
5BYM1DE00
 
10135278
DAVITA HERNDON DIALYSIS
568 E HERNDON AVE STE 301
FRESNO
CA
93720
5C5W8TJ00
 
10266285
DAVITA ALGER HEIGHTS DIALYSIS 11011
705 28TH ST SE
GRAND RAPIDS
MI
49548
5CA16RP00
 
10026350
DAVITA SINGING RIVER
4907 TELEPHONE RD
PASCAGOULA
MS
39567
5CDN0TA00
 
10140466
DAVITA TIMBERLAKE DIALYSIS
12110 HOLMES RD
KANSAS CITY
MO
64145
5CKAF8Y00
 
10083944
DAVITA NEW ORLEANS UPTOWN DIALYSIS
1401 FOUCHER ST FL 4
NEW ORLEANS
LA
70115
5CL7Q6500
 
10140727
DAVITA LEBANON DIALYSIS CENTER
918B COLUMBUS AVE
LEBANON
OH
45036
5CMF3TE00
 
10012380
DAVITA SOUTH RIDGE DIALYSIS
7740 W LAYTON AVE
GREENFIELD
WI
53220
5CRHLNX00
 
10103982
DAVITA, INC
14505 COMMERCE WAY STE 600
MIAMI LAKES
FL
33016
5CRKJ0B00
 
10255115
DAVITA GREENBELT HOME TRAINING 11154
10210 GREENBELT RD STE 100
LANHAM
MD
20706
5CTKC7D00
 
10138271
DAVITA, INC
33 BRIDGE ST S STE A
MARTINSVILLE
VA
24112
5CV0THM00
 
10134138
DAVITA KLAMATH FALLS DIALYSIS
2421 WASHBURN WAY STE B
KLAMATH FALLS
OR
97603
5CYD4GC00
 
10135766
DAVITA CARSON DIALYSIS
1309 E CARSON ST
CARSON
CA
90745
5D2G59E00
 









Page 172 of 172

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10026182
DAVITA MOUNT AUBURN
2109 READING RD
CINCINNATI
OH
45202
5D61C9A00
 
10136665
DAVITA TWIN FALLS AT HOME 6111
582 POLE LINE RD
TWIN FALLS
ID
83301
5D936LL00
 
10011065
DAVITA COOPERFIELD DIALYSIS
1030 VINEHAVEN DR NE
CONCORD
NC
28025
5DAWAA800
 
10264377
DAVITA #9750 CASA DEL RIO HT AT HOME
8331 BRIMHALL RD BLDG 900 STE 902
BAKERSFIELD
CA
93312
5DBNKRR00
 
10103252
DAVITA HOME DIALYSIS OF DAYTON
627 S EDWIN C MOSES BLVD STE 2B
DAYTON
OH
45417
5DDPTDQ00
 
10140681
DAVITA SOUTHEASTERN DIALYSIS CENTER ELIZABETHTOWN
101 DIALYSIS DR
ELIZABETHTOWN
NC
28337
5DE7E8P00
 
10083863
DAVITA ASHLEY DIALYSIS
1019 FRED LAGRONE DR
CROSSETT
AR
71635
5DH7TWV00
 
10136815
DAVITA ALAMOSA DIALYSIS
612 DEL SOL DR
ALAMOSA
CO
81101
5DL2V2200
 
10136270
DAVITA GREATER WATERBURY
209 HIGHLAND AVE
WATERBURY
CT
6708
5DPGK4B00
 
10132850
DAVITA DULANEY TOWSON DIALYSIS CENTER
113 WEST RD STE 201
TOWSON
MD
21204
5E8528600
 
10279102
DAVITA MT RAINIER DIALYSIS 04319
2303 VARNUM ST
MOUNT RAINIER
MD
20712
5F099WY00
 
10224083
DAVITA PAMPLICO DIALYSIS
1520 FLAG DR
FLORENCE
SC
29505
5F7BL2P00
 
10133965
DAVITA TOKAY DIALYSIS CENTER
312 S FAIRMONT AVE STE A
LODI
CA
95240
5F9RL9E00
 
10083909
DAVITA RIM COUNTRY DIALYSIS
809 W LONGHORN RD
PAYSON
AZ
85541
5FBGBTF00
 
10068753
DAVITA WALNUT CREEK DIALYSIS CENTER 00667
404 N WIGET LN
WALNUT CREEK
CA
94598
5FK4DK500
 
10132538
DAVITA, INC
13940 N US HIGHWAY 441
LADY LAKE
FL
32159
5FT0HPJ00
 
10140321
DAVITA NASHVILLE HOME TRAINING AT HOME
1919 CHARLOTTE AVE
NASHVILLE
TN
37203
5FYVBVJ00
 
10135322
DAVITA SOUTH SAN ANTONIO DIALYSIS
1313 SE MILITARY DR STE 111
SAN ANTONIO
TX
78214
5G2AP7T00
 
10222639
DAVITA INC
1901 HAMILTON ST STE 100
ALLENTOWN
PA
18104
5G2T4VF00
 
10140266
DAVITA SILOAM SPRINGS DIALYSIS
500 S MOUNT OLIVE ST STE 107
SILOAM SPRINGS
AR
72761
5G7F63G00
 
10138980
DAVITA CALVINE DIALYSIS
8243 E STOCKTON BLVD # 100
SACRAMENTO
CA
95828
5GDP7WQ00
 
10133550
DAVITA TIFTON DIALYSIS
624 LOVE AVE
TIFTON
GA
31794
5GFKTLY00
 
10137737
DAVITA WINTER GARDEN DIALYSIS
1222 WINTER GARDEN VINELAND RD STE 100
WINTER GARDEN
FL
34787
5GGR1QJ00
 
10187684
DAVITA #5953 AT HOME
8130 EVERGREEN WAY
EVERETT
WA
98203
5GJE4QC00
 
10085112
DAVITA LAKEWOOD DIALYSIS CENTER
4611 SILVA ST
LAKEWOOD
CA
90712
5GMXYJL00
 
10138622
DAVITA SKYLINE HOME DIALYSIS
7009 W BELMONT AVE
CHICAGO
IL
60634
5GP892T00
 
10037018
DAVITA COMMERCE CITY DIALYSIS
6320 HOLLY ST
COMMERCE CITY
CO
80022
5GYJX3200
 
10137253
DAVITA MIDDLETOWN DIALYSIS CENTER
500 STATE ROUTE 35
RED BANK
NJ
7701
5HNWT3100
 
10230318
DAVITA FIVE SEASONS DIALYSIS
1002 4TH AVE SE STE A
CEDAR RAPIDS
IA
52403
5J5FX5A00
 
10246567
DAVITA RAINIER VIEW DIALYSIS 11229
1822 112TH ST E STE A
TACOMA
WA
98445
5J76AKV00
 
10233180
DAVITA ST. LOUIS AT HOME 06297
9632 OLIVE BLVD
SAINT LOUIS
MO
63132
5J9RYYK00
 
10137376
DAVITA HARRISBURG DIALYSIS CENTER
3310 PERRY ST
CONCORD
NC
28027
5JKVB9N00
 
10139479
DAVITA LEAVENWORTH DIALYSIS
501 OAK ST
LEAVENWORTH
KS
66048
5JQX1P100
 
10038456
DAVITA BLUEMOUND PD #5569
601 N 99TH ST STE 300
MILWAUKEE
WI
53226
5JW4E0200
 
10135765
DAVITA CYPRESS WOOD NORTHWEST
20320 NORTHWEST FWY
JERSEY VILLAGE
TX
77065
5K6C0DK00
 









Page 173 of 173

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10103251
DAVITA, INC
3030 S DIXIE DR
KETTERING
OH
45409
5KBXRMA00
 
10140614
DAVITA CENTENNIAL DIALYSIS CENTER
8775 DEER SPRINGS WAY
LAS VEGAS
NV
89149
5KFR5TT00
 
10138357
DAVITA DUBLIN DIALYSIS
6770 PERIMETER DR
DUBLIN
OH
43016
5KFV4QT00
 
10223249
DAVITA 11002
3250 KIDRON VALLEY WAY
OWENSBORO
KY
42303
5KH9VDN00
 
10185355
DAVITA SWEETWATER RIDGE DIALYSIS
7362 W THUNDERBIRD RD
PEORIA
AZ
85381
5KHFDEC00
 
10259390
DAVITA POCAHONTAS DIALYSIS 05351
404 CAMP RD
POCAHONTAS
AR
72455
5KKWXPR00
 
10081941
DAVITA JERSEY CITY DIALYSIS CENTER
1310 5TH ST
NORTH BERGEN
NJ
7047
5KL03GT00
 
10032457
DAVITA #3537 SULPHUR
944 BEGLIS PKWY
SULPHUR
LA
70663
5KPDCNQ00
 
10272577
DAVITA PALMS VALLEY DIALYSIS 11353
38454 5TH ST W
PALMDALE
CA
93551
5KTJ0GH00
 
10138897
DAVITA LAS VEGAS PEDIATRICS DIALYSIS CENTER
7271 W SAHARA AVE
LAS VEGAS
NV
89117
5KV6XTG00
 
10110907
DAVITA, INC
9100 CALUMET AVE
MUNSTER
IN
46321
5KVCYXR00
 
10275092
DAVITA 11254 LANGLEY
5 W MERCURY BLVD
HAMPTON
VA
23669
5KX5D9D00
 
10134727
DAVITA UTAH VALLEY DIALYSIS AT HOME
1055 N 500 W STE 221
PROVO
UT
84604
5L07KEV00
 
10138255
DAVITA FENTON DIALYSIS CLINIC
17420 SILVER PKWY
FENTON
MI
48430
5LQ718W00
 
10135465
DAVITA NORTHEAST PHILADELPHIA DIALYSIS CENTER
518 KNORR ST
PHILADELPHIA
PA
19111
5RC70CR00
 
10140240
DAVITA, INC
12375 IMPERIAL HWY STE D3
NORWALK
CA
90650
5TFB36X00
 
10190550
DAVITA INC
10475 HARRISON AVE
HARRISON
OH
45030
601VTPK00
 
10172842
DAVITA OMAHA FLORENCE DIALYSIS
7454 N 30TH ST
OMAHA
NE
68112
6078WVC00
 
10135854
DAVITA VACAVILLE DIALYSIS CENTER
941 MERCHANT ST
VACAVILLE
CA
95688
60850SB00
 
10111222
SOUTHWEST ARKANSAS DIALYSIS
225 N DUDNEY RD
MAGNOLIA
AR
71753
60BJ90900
 
10261626
DAVITA #5391 PALISADES DIALYSIS
7650 RIVER RD STE 150
NORTH BERGEN
NJ
7047
60EJWHG00
 
10083980
DAVITA ORLANDO PARK DIALYSIS
5397 W COLONIAL DR STE 120
ORLANDO
FL
32808
61AVWLT00
 
10255541
DAVITA DT4 DIALYSIS 11249
4800 W SAN ANTONIO ST STE 103
BROKEN ARROW
OK
74012
61C7FCH00
 
10136710
DAVITA YUBA CITY DIALYSIS CENTER
1525 PLUMAS CT STE A
YUBA CITY
CA
95991
61JCVTQ00
 
10225823
DAVITA WINTER HAVEN SOUTH DIALYSIS
7220 CYPRESS GARDENS BLVD
WINTER HAVEN
FL
33884
61NGNKH00
 
10146111
DAVITA DIALYSIS OF WARREN COUNTY
391 SUWANNEE TRAIL ST
BOWLING GREEN
KY
42103
61R0KTB00
 
10140510
DAVITA CHANNELVIEW
777 SHELDON RD STE C
CHANNELVIEW
TX
77530
61TQ42W00
 
10140590
DAVITA CLEVE HILL DIALYSIS CENTER
1461 KENSINGTON AVE STE 1
BUFFALO
NY
14215
61V71T300
 
10263599
DAVITA #9752 PINE PARK AT HOME
3333 BAYSHORE BLVD
PASADENA
TX
77504
6276WFW00
 
10135213
DAVITA BENICIA DIALYSIS
560 1ST ST STE D103
BENICIA
CA
94510
62B2P1B00
 
10084868
DAVITA BUFFALO GROVE
1291 W DUNDEE RD
BUFFALO GROVE
IL
60089
62BTV3A00
 
10043521
DAVITA MARYVILLE DIALYSIS
2102 VADALABENE DR STE 1
MARYVILLE
IL
62062
62ETD4W00
 
10133495
DAVITA CHEROKEE DIALYSIS CENTER
53 ECHOTA CHURCH RD
CHEROKEE
NC
28719
62TXALT00
 
10225819
DAVITA 11039
314 YOUNGSVILLE HWY
LAFAYETTE
LA
70508
62VPYTJ00
 
10175282
DAVITA SWOPE DIALYSIS
4407 E 50TH TER
KANSAS CITY
MO
64130
634FQ1J00
 
10258347
DAVITA ATLANTIC COUNTY AT HOME 09728
400 W BLACK HORSE PIKE
PLEASANTVILLE
NJ
8232
634RF3M00
 









Page 174 of 174

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10262903
DAVITA HARBOR VIEW AT HOME
3113 WASHINGTON AVE
RACINE
WI
53405
635GYKC00
 
10226066
DAVITA VICTORY DIALYSIS
2401 SHELBY ST
COLUMBUS
GA
31903
635X7DV00
 
10137934
DAVITA PDI WORCESTER #6128 AT HOME
19 GLENNIE ST STE A
WORCESTER
MA
1605
63873JA00
 
10277417
DAVITA HEART OF NEW ALBANY AT HOME 12604
6530 W CAMPUS OVAL STE 100
NEW ALBANY
OH
43054
63QMDDB00
 
10179091
DAVITA OTTAWA DIALYSIS
1320 S ASH ST
OTTAWA
KS
66067
63RH5K600
 
10255022
DAVITA EASTERN BOULEVARD DIALYSIS 11142
246 EASTERN BLVD N STE 105
HAGERSTOWN
MD
21740
643A9HD00
 
10135146
DAVITA ESTRELLA DIALYSIS CENTER
8410 W THOMAS RD STE 100
PHOENIX
AZ
85037
6458A1Y00
 
10185737
DAVITA ANDOVER DIALYSIS
626 S ANDOVER RD STE 900
ANDOVER
KS
67002
646CHCL00
 
10068933
DAVITA UTAH VALLEY DIALYSIS CENTER
1055 N 500 W STE 221
PROVO
UT
84604
64BJK1P00
 
10223146
DAVITA NORTH HIGHLANDS DIALYSIS CENTER PD #1953
4612 ROSEVILLE RD STE 100
NORTH HIGHLANDS
CA
95660
64GH0CJ00
 
10186661
DAVITA LAKE COUNTY DIALYSIS PD 01823
565 LAKEVIEW PKWY STE 176
VERNON HILLS
IL
60061
64MF5HX00
 
10134076
DAVITA RICHMOND COMMUNITY HOSPITAL DIALYSIS
913 N 25TH ST
RICHMOND
VA
23223
64PGWAL00
 
10054539
DAVITA SPRINGFIELD CENTRAL
932 N RUTLEDGE ST
SPRINGFIELD
IL
62702
64R3K3R00
 
10267748
DAVITA PLANO TOLLWAY DIALYSIS
6101 WINDHAVEN PKWY STE 165
PLANO
TX
75093
64RA6FW00
 
10136164
DAVITA SAN JOSE AT HOME
4400 STEVENS CREEK BLVD STE 50
SAN JOSE
CA
95129
656Y7BX00
 
10105209
DAVITA CINEMA DIALYSIS CENTER
3909 S WESTERN AVE
OKLAHOMA CITY
OK
73109
658LQE800
 
10102300
DAVITA COTTONWOOD DIALYSIS
1699 E COTTONWOOD ST STE A200
COTTONWOOD
AZ
86326
65D01PE00
 
10132326
DAVITA MEMPHIS DOWNTOWN DIALYSIS
2076 UNION AVE
MEMPHIS
TN
38104
65MQLQY00
 
10256080
DAVITA MATTESON HT AT HOME 09650
4747 LINCOLN MALL DR STE 225
MATTESON
IL
60443
65PCHLE00
 
10276605
DAVITA MASON ROAD DIALYSIS 11358
2922 N MASON RD STE 100
KATY
TX
77449
65PQBAB00
 
10138362
DAVITA DIALYSIS CARE OF ROCKINGHAM COUNTY
251 W KINGS HWY
EDEN
NC
27288
65QF5CX00
 
10223761
DAVITA LANSING AT HOME PD 04283
4530 S HAGADORN RD STE B
EAST LANSING
MI
48823
65QX2BB00
 
10135530
DAVITA TIMPANOGOS DIALYSIS CENTER
1055 N 500 W # 222
PROVO
UT
84604
65R715F00
 
10243189
DAVITA 11057
39 SKYLINE DR STE 1001
LAKE MARY
FL
32746
65WLE8E00
 
10138064
DAVITA ROCHESTER HILLS DIALYSIS CENTER
1886 W AUBURN RD
ROCHESTER HILLS
MI
48309
65YWFG000
 
10136658
DAVITA PALM BREEZE DIALYSIS
14942 TAMIAMI TRL
NORTH PORT
FL
34287
660E5FA00
 
10163025
DAVITA BLUEBONNET DIALYSIS
3601 MANOR RD
AUSTIN
TX
78723
668R13F00
 
10134191
DAVITA, INC
5003 UMBRIA ST
PHILADELPHIA
PA
19128
669WFKG00
 
10144487
DAVITA CROWN DIALYSIS
3007 27TH ST N
BIRMINGHAM
AL
35207
66BE29C00
 
10144791
DAVITA HAMDEN DIALYSIS
3000 DIXWELL AVE
HAMDEN
CT
6518
66CY34T00
 
10140840
DAVITA - ILLINI RENAL AT HOME DIALYSIS 6086
507 E UNIVERSITY AVE
CHAMPAIGN
IL
61820
66G8H5M00
 
10202378
DAVITA INC
4650 38TH AVE
MOLINE
IL
61265
66GJ0MX00
 
10062592
DAVITA ITHACA DIALYSIS
201 DATES DR STE 206
ITHACA
NY
14850
66RQ5YW00
 
10251509
DAVITA LAWRENCE HOME TRAINING 11114
3510 CLINTON PKWY STE 110
LAWRENCE
KS
66047
671DGAH00
 
10175919
DAVITA 5198
3 ROSSI CIR
SALINAS
CA
93907
676NW9B00
 
10137206
DAVITA LONGS DIALYSIS
90 CLOVERLEAF DR UNIT 306
LONGS
SC
29568
677Q8TB00
 









Page 175 of 175

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10163456
DAVITA GLEN BURNIE HOME TRAINING AT HOME
6934 AVIATION BLVD STE H
GLEN BURNIE
MD
21061
6796Q3L00
 
10137999
DAVITA CONYERS DIALYSIS
1501 MILSTEAD RD NE
CONYERS
GA
30012
67EEPPJ00
 
10201263
DAVITA TAZEWELL COUNTY
1021 COURT ST
PEKIN
IL
61554
67KH50J00
 
10070167
DAVITA EAST DES MOINES DIALYSIS
1301 PENNSYLVANIA AVE STE 208
DES MOINES
IA
50316
67XRJJ300
 
10232900
DAVITA PLANTATION HOME PD TRAIN AT HOME 09606
8144 W BROWARD BLVD
PLANTATION
FL
33324
685XBVM00
 
10139233
DAVITA EASTGATE DIALYSIS
4435 AICHOLTZ RD
CINCINNATI
OH
45245
68683KF00
 
10262731
DAVITA #5300 SOUTH GATE DIALYSIS
9848 ATLANTIC AVE
SOUTH GATE
CA
90280
68A3C8B00
 
10261918
DAVITA #11076 CORYELLE DIALYSIS
224 MEMORIAL DR STE 100
GATESVILLE
TX
76528
68ANGVM00
 
10082714
DAVITA OSCEOLA DIALYSIS
1332 W KEISER AVE
OSCEOLA
AR
72370
68NPE7B00
 
10251216
DAVITA COAL CITY HOME TRAINING 05348
993 E DIVISION ST
COAL CITY
IL
60416
68PM3NF00
 
10246924
DAVITA HEART OF MARION DIALYSIS
1221 DELAWARE AVE
MARION
OH
43302
68WXN1V00
 
10083349
DAVITA #6839 RENAL CARE OF CENTRAL MEMPHIS
1331 UNION AVENUE, SUITE 101
MEMPHIS
TN
38104
68Y2VGP00
 
10140302
DAVITA KEY WEST DIALYSIS
1122 N ROOSEVELT BLVD
KEY WEST
FL
33040
69186D700
 
10139139
DAVITA FREEHOLD DIALYSIS
300 CRAIG RD
MANALAPAN
NJ
7726
694T80K00
 
10111514
DAVITA RESTON DIALYSIS
530 HUNTMAR PARK DR STE D
HERNDON
VA
20170
6984G7E00
 
10136265
DAVITA THE WOODLANDS DIALYSIS CENTER
9301 PINECROFT DR STE 130
THE WOODLANDS
TX
77380
698N57M00
 
10139466
DAVITA, INC
419 MERAMEC BLVD
EUREKA
MO
63025
69BCHFY00
 
10260659
DAVITA ROCHESTER DIALYSIS
2660 S BROADWAY
ROCHESTER
MN
55904
69E4HYC00
 
10275096
DAVITA SAMPSON COUNTY HOME TRAINING 11063
331 NORTH BLVD
CLINTON
NC
28328
69J772E00
 
10137586
DAVITA WILLARD AVENUE DIALYSIS CT
445 WILLARD AVE
NEWINGTON
CT
6111
69L1GEV00
 
10140483
DAVITA GARDENSIDE DIALYSIS
70 N GARDENMILE RD
HENDERSON
KY
42420
6A229QJ00
 
10137991
DAVITA BREA DIALYSIS CENTER
595 TAMARACK AVE STE A
BREA
CA
92821
6A8F9R300
 
10137318
DAVITA FALLS ROAD DIALYSIS
10753 FALLS RD STE 115
LUTHERVILLE
MD
21093
6APC73R00
 
10132343
DAVITA-PDI-ROCKY HILL AT HOME
30 WATERCHASE DR
ROCKY HILL
CT
6067
6AQ37YE00
 
10137010
DAVITA PDI GRAND HAVEN
16964 ROBBINS RD
GRAND HAVEN
MI
49417
6AY3XQ400
 
10164743
DAVITA GREENEVILLE DIALYSIS
110 HERITAGE CT
GREENEVILLE
TN
37743
6B4YFRP00
 
10135013
DAVITA JACKSONVILLE DIALYSIS
1515 W WALNUT ST
JACKSONVILLE
IL
62650
6B6451X00
 
10082139
DAVITA BROOKFIELD
19395 W CAPITOL DR STE 100
BROOKFIELD
WI
53045
6BD0C2800
 
10032275
DAVITA BIRMINGHAM CENTRAL
728 RICHARD ARRINGTON JR BLVD S
BIRMINGHAM
AL
35233
6BHEKQM00
 
10123151
DAVITA UNIVERSITY CITY AT HOME # 5901
3020 MARKET ST STE 103
PHILADELPHIA
PA
19104
6BHFPDF00
 
10178808
DAVITA LINCOLN LAKES REGIONAL DIALYSIS
250 ENFIELD RD
LINCOLN
ME
4457
6BJW2JH00
 
10179552
DAVITA WENATCHEE VALLEY DIALYSIS
116 OLDS STATION RD
WENATCHEE
WA
98801
6BL4ETD00
 
10137694
DAVITA WASHINGTON PLAZA DIALYSIS CENTER
516 E WASHINGTON BLVD
LOS ANGELES
CA
90015
6BN335F00
 
10112064
DAVITA WESLEY CHAPEL AT HOME #5934
2255 GREEN HEDGES WAY
WESLEY CHAPEL
FL
33544
6BTHBEG00
 
10177646
DAVITA, INC
3740 S JEFFERSON AVE
SAINT LOUIS
MO
63118
6C259CA00
 
10252629
DAVITA GRAND BLANC HT AT HOME 09678
8195 S SAGINAW ST
GRAND BLANC
MI
48439
6C51CLL00
 









Page 176 of 176

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10255009
DAVITA WALL TOWNSHIP HOME TRAINING AT HOME 09682
5100 BELMAR BLVD STE 100
WALL TOWNSHIP
NJ
7727
6CGYV0R00
 
10139849
DAVITA QUEENS DIALYSIS CENTER
11801 GUY R BREWER BLVD
JAMAICA
NY
11434
6D95A6D00
 
10026542
DAVITA BRUNSWICK
53 SCRANTON CONNECTOR
BRUNSWICK
GA
31525
6D9B08B00
 
10140508
DELAWARE VALLEY DIALYSIS CENTER
102 DAVITA DR
MILFORD
PA
18337
6DAN3FY00
 
10244813
DAVITA 5232 DEBORAH
107 TRENTON RD
BROWNS MILLS
NJ
8015
6DGLMFL00
 
10135202
DAVITA DERRY
1 ACTION BLVD UNIT 2
LONDONDERRY
NH
3053
6DHC1CP00
 
10256060
DAVITA EAST COBB DIALYSIS 06939
4880 LOWER ROSWELL RD STE 770
MARIETTA
GA
30068
6DPNC8F00
 
10070119
DIVERSIFIED SPECIALTY INSTITUTE AUSTELL RENAL CENTER
3462 MARATHON CIR
AUSTELL
GA
30168
6DR1H4W00
 
10067582
RENAL CARE OF WHITE OAK
1303 LINCOLN WAY
WHITE OAK
PA
15131
6EPGVM600
 
10032662
DAVITA MUSKEGON DIALYSIS
1250 MERCY DR
MUSKEGON
MI
49444
6F5VJNR00
 
10265100
DAVITA #5401 NEWINGTON HOME TRAINING
8520 CINDER BED RD STE 200
LORTON
VA
22079
6F8N8TH00
 
10180639
DAVITA 5288
201 S JUPITER RD
ALLEN
TX
75002
6FC0MRA00
 
10185393
DAVITA SANTA CLARA DIALYSIS
777 LAWRENCE EXPY
SANTA CLARA
CA
95051
6FMW1FJ00
 
10095272
DAVITA LEMOORE DILAYSIS
1345 W BUSH ST
LEMOORE
CA
93245
6FRHBNR00
 
10264577
DAVITA HOME FOR TEXAS
7580 FANNIN ST STE 200
HOUSTON
TX
77054
6FV66VN00
 
10139348
DAVITA BUCHANAN DIALYSIS
1600 1ST ST E
INDEPENDENCE
IA
50644
6FY4NAK00
 
10225821
DAVITA GREAT FALLS AT HOME 9602
3400 10TH AVE S
GREAT FALLS
MT
59405
6FYPY6C00
 
10135358
DAVITA GREER KIDNEY CENTER
14152 E WADE HAMPTON BLVD
GREER
SC
29651
6G40FLQ00
 
10141712
DAVITA CENTER RIDGE DIALYSIS
38630 CENTER RIDGE RD
NORTH RIDGEVILLE
OH
44039
6GTNYGG00
 
10065487
DAVITA ST PAUL CAPITAL AT HOME
555 PARK ST STE 210
SAINT PAUL
MN
55103
6GXN13A00
 
10062601
DAVITA ARLINGTON DIALYSIS
1250 E PIONEER PKWY STE 700
ARLINGTON
TX
76010
6H3JAAT00
 
10071227
DAVITA ENSLEY
2630 AVENUE E
BIRMINGHAM
AL
35218
6H96HWF00
 
10037846
DAVITA SAINT PETERSBURG
1117 ARLINGTON AVE N
SAINT PETERSBURG
FL
33705
6HQBYJ500
 
10082480
DAVITA WALKER COUNTY DIALYSIS
260 6TH AVE NW
JASPER
AL
35504
6J4YAJK00
 
10133277
DAVITA OKMULGEE DIALYSIS CENTER
201 S DELAWARE AVE
OKMULGEE
OK
74447
6K5L6TF00
 
10137910
DAVITA TAYLOR DIALYSIS CENTER
3100 W 2ND ST
TAYLOR
TX
76574
6K6DJJB00
 
10111216
DAVITA CASS LAKE DIALYSIS
602 3RD ST NW
CASS LAKE
MN
56633
6K7YAEJ00
 
10083988
DAVITA LAKE ROAD DIALYSIS
6902 SE LAKE RD STE 100
MILWAUKIE
OR
97267
6KH2FRF00
 
10136621
DAVITA BELLEVUE DIALYSIS CENTER
3535 FACTORIA BLVD SE STE 150
BELLEVUE
WA
98006
6KKG7QN00
 
10266374
DAVITA WOOSTER DIALYSIS 11151
4190 BURBANK RD
WOOSTER
OH
44691
6KN463Q00
 
10139597
DAVITA PATASKALA DIALYSIS CENTER
642 E BROAD ST
PATASKALA
OH
43062
6LB56R400
 
10136020
DAVITA OAK CLIFF
2000 S LLEWELLYN AVE
DALLAS
TX
75224
6LQGXD700
 
10137661
DAVITA BRADFORD DIALYSIS
665 E MAIN ST
BRADFORD
PA
16701
6V6MJ4G00
 
10064529
DAVITA SOUTHWEST OHIO DIALYSIS
215 S ALLISON AVE
XENIA
OH
45385
70293RC00
 
10185964
DAVITA TULLY ROAD
1290 TULLY RD STE 80
SAN JOSE
CA
95122
704C06T00
 









Page 177 of 177

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10051402
DAVITA SYLACAUGA
331 JAMES PAYTON BLVD
SYLACAUGA
AL
35150
70CLJBY00
 
10136335
DAVITA MILLINGTON DIALYSIS
8510 WILKINSVILLE RD STE 121
MILLINGTON
TN
38053
70ETHFA00
 
10140984
DAVITA RIDGELAND DIALYSIS
112 WEATHERSBY ST
RIDGELAND
SC
29936
70F8Q1L00
 
10175306
DAVITA SAN FRANCISCO HOME TRAINING 05355
1493 WEBSTER ST
SAN FRANCISCO
CA
94115
70LTGDE00
 
10134615
DAVITA, INC
756 N LEE HWY
LEXINGTON
VA
24450
718JELY00
 
10135222
DAVITA DELTONA DIALYSIS
1200 DELTONA BLVD STE 26
DELTONA
FL
32725
71BYJTT00
 
10134117
DAVITA HUDSON VALLEY DIALYSIS
155 WHITE PLAINS RD
TARRYTOWN
NY
10591
71DY61Q00
 
10279738
DAVITA DONNA DIALYSIS 11334
1006 E INTERSTATE HWY 2
DONNA
TX
78537
71GN72K00
 
10136376
DAVITA MCCOOK DIALYSIS CENTER
801 W C ST STE 4
MC COOK
NE
69001
71QQ57000
 
10135004
DAVITA ORCHARD SQUARE DIALYSIS
1900 S TELEGRAPH RD STE 200
BLOOMFIELD HILLS
MI
48302
721BTDR00
 
10025560
DAVITA ATLANTA DIALYSIS
567 NORTH AVE NE STE 100
ATLANTA
GA
30308
722AQ0B00
 
10133226
DAVITA, INC
447 OFFICE PLAZA DR
EAST STROUDSBURG
PA
18301
725GN8P00
 
10137821
DAVITA ROCKSIDE DIALYSIS
4801 ACORN DR STE 1
INDEPENDENCE
OH
44131
72B51MC00
 
10188834
DAVITA SOUTH SAN FRANCISCO HT AT HOME 05846
74 CAMARITAS AVE
SOUTH SAN FRANCISCO
CA
94080
72NY98B00
 
10139260
DAVITA #1927 BLACK HAWK
3421 W 9TH ST
WATERLOO
IA
50702
72VPY5W00
 
10261622
DAVITA 11116 CASA DEL RIO DIALYSIS
8331 BRIMHALL RD
BAKERSFIELD
CA
93312
730Q1VW00
 
10054003
DAVITA GOOSE CREEK DIALYSIS
109 GREENLAND DR
GOOSE CREEK
SC
29445
73240P500
 
10065068
DAVITA SAINT JOHN DIALYSIS
10033 WICKER AVE STE 6
SAINT JOHN
IN
46373
739QNQM00
 
10083052
DAVITA OLATHE DIALYSIS
732 W FRONTIER LN
OLATHE
KS
66061
73EDA3E00
 
10149811
DAVITA #05735 VANCE COUNTY DIALYSIS PD
854 S BECKFORD DR
HENDERSON
NC
27536
73F987D00
 
10111886
DAVITA SILVERTON DIALYSIS
6929 SILVERTON AVE
CINCINNATI
OH
45236
73KLG3Y00
 
10217866
DAVITA, INC
3409 BIRNEY AVE
MOOSIC
PA
18507
73M00FB00
 
10043534
DAVITA PINNACLE DIALYSIS OF BOCA RATON
2900 N MILITARY TRL STE 195
BOCA RATON
FL
33431
73N474C00
 
10137874
DAVITA HOME DIALYSIS AT HOME
825 S 8TH ST STE 1202
MINNEAPOLIS
MN
55404
73NF63L00
 
10271974
DAVITA MELROSE DIALYSIS CENTER 11313
459 E 149TH ST
BRONX
NY
10455
73XKJ5F00
 
10162430
DAVITA MOJAVE SAGE
17207 JASMINE ST
VICTORVILLE
CA
92395
74NG5VE00
 
10133791
DAVITA NORTHWEST TUCSON DIALYSIS
2945 W INA RD STE 105
TUCSON
AZ
85741
74PVHLX00
 
10252864
DAVITA DIALYSIS CARE OF MARTIN COUNTY AT HOME
100 MEDICAL DR
WILLIAMSTON
NC
27892
74QVQQC00
 
10134066
DAVITA ROCKY TOP DIALYSIS
921 NEW HIGHWAY 68
SWEETWATER
TN
37874
74QYKRA00
 
10138092
DAVITA RADNOR DIALYSIS
250 KING OF PRUSSIA RD
RADNOR
PA
19087
74R4QJF00
 
10178810
DAVITA BERKSHIRE AT HOME
4800 W SAN ANTONIO ST STE 201
BROKEN ARROW
OK
74012
74X7CPG00
 
10186205
DAVITA, INC
567 NORTH AVE NE STE 200
ATLANTA
GA
30308
7532LCE00
 
10202833
DAVITA
8966 US HIGHWAY 231
WETUMPKA
AL
36092
754QL0R00
 
10083959
DAVITA MARSHALL RENAL CENTER
359 W MORGAN ST
MARSHALL
MO
65340
755EKHW00
 
10162286
DAVITA #5305 PD HD
1575 NORTHSIDE DR NW STE 355
ATLANTA
GA
30318
756LA1E00
 









Page 178 of 178

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138637
DAVITA FARGO DIALYSIS
4474 23RD AVE S STE M
FARGO
ND
58104
759N42E00
 
10135919
DAVITA FRANKLIN DIALYSIS
1140 W JEFFERSON ST STE A
FRANKLIN
IN
46131
75PK9TN00
 
10173205
DAVITA MASSILLON COMMUNITY DIALYSIS
2112 LINCOLN WAY E
MASSILLON
OH
44646
761T40B00
 
10026092
DAVITA AIKEN
775 MEDICAL PARK DR
AIKEN
SC
29801
765E4FF00
 
10048523
DAVITA SOUTH VALLEY DIALYSIS CENTER
17815 VENTURA BLVD STE 100
ENCINO
CA
91316
767JD5L00
 
10138781
DAVITA SOUTH LINCOLN DIALYSIS
3401 PLANTATION DR STE 140
LINCOLN
NE
68516
769JWMN00
 
10140972
DAVITA LAKE CLIFF DIALYSIS
805 N BECKLEY AVE
DALLAS
TX
75203
76AECDQ00
 
10132351
GATE CITY DIALYSIS PD
2001 BENCH RD
POCATELLO
ID
83201
76BYKJP00
 
10112614
DAVITA EAST TAMPA DIALYSIS
1701 E 9TH AVE
TAMPA
FL
33605
76DN9RD00
 
10018626
DAVITA EAST DEKALB DIALYSIS CENTER
2853 CANDLER RD
DECATUR
GA
30034
76V25AP00
 
10132524
DAVITA - GRAND RAPIDS AT HOME
801 CHERRY ST SE
GRAND RAPIDS
MI
49506
76YXWRV00
 
10067980
DAVITA FAYETTE DIALYSIS
2450 TEMPLE AVE N
FAYETTE
AL
35555
7751J2500
 
10138126
DAVITA SOUTH WILLIAMSON DIALYSIS
204 APPALACHIAN PLZ
SOUTH WILLIAMSON
KY
41503
776R09K00
 
10256580
DAVITA FORESTVILLE DIALYSIS 05366
3424 DONNELL DR
DISTRICT HEIGHTS
MD
20747
77BMDVJ00
 
10242423
DAVITA FREMAUX DIALYSIS
1566 SHORTCUT HWY
SLIDELL
LA
70458
77EFPPL00
 
10177406
DAVITA TEXAS CITY PD
13003 DELANEY ST
LA MARQUE
TX
77568
77F54FH00
 
10225813
DAVITA 5317
1139 HYLAN BLVD
STATEN ISLAND
NY
10305
77H23PP00
 
10219676
DAVITA SANDUSKY AT HOME 06390
211 LAKESIDE PARK
SANDUSKY
OH
44870
77H2HYC00
 
10112571
DAVITA HUNTINGDON VALLEY DIALYSIS
769 HUNTINGDON PIKE STE 18
HUNTINGDON VALLEY
PA
19006
77H83BH00
 
10055072
DAVITA TOMBALL DIALYSIS CENTER
27720 STATE HIGHWAY 249 STE A
TOMBALL
TX
77375
77JA41C00
 
10068206
DAVITA BROWNSFIELD DIALYSIS
710 E FELT ST
BROWNFIELD
TX
79316
77RGEHG00
 
10140318
DAVITA, INC
13481 W 10 MILE RD
OAK PARK
MI
48237
77Y28RD00
 
10252865
DAVITA ROBINSON HOME TRAINING 11225
5888 STEUBENVILLE PIKE STE 4
MC KEES ROCKS
PA
15136
77YLXQK00
 
10175918
DAVITA MANHEIM PIKE DIALYSIS
1650 MANHEIM PIKE
LANCASTER
PA
17601
783CTXK00
 
10071176
DAVITA WEST BEACH DIALYSIS CENTER
16201 PANAMA CITY BEACH PKWY STE 102
PANAMA CITY BEACH
FL
32413
787N15F00
 
10062638
DAVITA BAKERS FERRY DIALYSIS
3645 BAKERS FERRY RD SW
ATLANTA
GA
30331
78DCRPK00
 
10179234
DAVITA, INC
6952 INDUSTRIAL PKWY
ROSENBERG
TX
77471
78KY3NN00
 
10083880
DAVITA GREENWOOD HOLLY RENAL CENTER
1533 HOLLY RD
CORPUS CHRISTI
TX
78417
78NE5PA00
 
10230094
DAVITA 5438
1800 N TEXAS ST
FAIRFIELD
CA
94533
78Q58EW00
 
10137559
DAVITA OLD BRIDGE DIALYSIS
3 HOSPITAL PLZ STE 101
OLD BRIDGE
NJ
8857
78WBL3A00
 
10140090
DAVITA RENAISSANCE
1840 DARBY DR
FLORENCE
AL
35630
78XLAEL00
 
10190183
DAVITA NORTON SHORES
955 SEMINOLE RD
NORTON SHORES
MI
49441
791AQYF00
 
10168400
DAVITA SEGUIN DIALYSIS
618 E COURT ST
SEGUIN
TX
78155
7923KMR00
 
10267920
DAVITA MAY STREET DIALYSIS 11090
712 S MAY ST
MADISONVILLE
TX
77864
799GHRD00
 
10137757
DAVITA ANDOVER DIALYSIS
488 S MAIN ST
ANDOVER
OH
44003
79A6K9P00
 









Page 179 of 179

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10068207
PLEASANT VALLEY DIALYSIS
3683 OHIO RIVER RD
POINT PLEASANT
WV
25550
79EL9VJ00
 
10246725
DAVITA 5444 WALNUT CREEK
1221 ROSSMOOR PKWY
WALNUT CREEK
CA
94595
79ER35T00
 
10135402
DAVITA LODI DIALYSIS CENTER
1610 W KETTLEMAN LN STE D
LODI
CA
95242
79JYB7F00
 
10132107
DAVITA NEW LONDON
5 SHAWS CV STE 100
NEW LONDON
CT
6320
7A40KY300
 
10083915
DAVITA #6900 NORTH SPOKANE RENAL CENTER
7407 N DIVISION ST STE F
SPOKANE
WA
99208
7A6P4K000
 
10083100
DAVITA MANZANITA DIALYSIS CENTER
4005 MANZANITA AVE STE 17
CARMICHAEL
CA
95608
7AB80EE00
 
10132810
DAVITA LORING HEIGHTS DIALYSIS
1575 NORTHSIDE DR NW STE 405
ATLANTA
GA
30318
7ABX4NG00
 
10135573
DAVITA BUTLER COUNTY
3497 S DIXIE HWY
MIDDLETOWN
OH
45005
7AEFXJQ00
 
10140644
DAVITA CHARTER COLONY DIALYSIS CENTER
2312 COLONY CROSSING PL
MIDLOTHIAN
VA
23112
7AMRQRB00
 
10139062
DAVITA COBBLESTONE DIALYSIS
836 DUNDEE AVE
ELGIN
IL
60120
7BA7BMW00
 
10132720
DAVITA BEDFORD PARK
3119 WEBSTER AVE
BRONX
NY
10467
7BGD27K00
 
10141020
DAVITA DOVER
899 E IRON AVE
DOVER
OH
44622
7BHNWEW00
 
10267231
DAVITA SAINT LUKES HOME TRAINING AT HOME
1901 HAMILTON ST STE 200
ALLENTOWN
PA
18104
7BN54HV00
 
10138605
DAVITA BATAVIA DIALYSIS
4000 GOLDEN AGE DR
BATAVIA
OH
45103
7BQJBHJ00
 
10025712
DAVITA, INC
871 MARTIN LUTHER KING JR WAY STE 100
HARRISONBURG
VA
22801
7BR70VB00
 
10241217
DAVITA WALTERBORO AT HOME 09649
302 RUBY ST
WALTERBORO
SC
29488
7C16RXE00
 
10083823
DAVITA ANADARKO DIALYSIS CENTER
414 SE 11TH ST
ANADARKO
OK
73005
7C5J54G00
 
10081962
DAVITA, INC
6212 N 73RD PLZ STE 100
OMAHA
NE
68134
7C7ACMY00
 
10137071
DAVITA WEST BROADWAY DIALYSIS
720 W BROADWAY
LOUISVILLE
KY
40202
7CJ9FC200
 
10230099
DAVITA GREYSTONE DIALYSIS
5406 HIGHWAY 280
BIRMINGHAM
AL
35242
7CNQM9R00
 
10139334
DAVITA BALTIMORE COUNTY DIALYSIS CENTER
3689 OFFUTT RD STE A
RANDALLSTOWN
MD
21133
7D9XMKW00
 
10133787
DAVITA GALLERIA HOME TRAINING DIALYSIS
9045 HIGHWAY 64 STE 102
ARLINGTON
TN
38002
7DGVWVM00
 
10255113
DAVITA 5220 RIVERSTONE
5672 HIGHWAY 6
MISSOURI CITY
TX
77459
7DHWLGY00
 
10136570
DAVITA FALLON DIALYSIS
1103 NEW RIVER PKWY
FALLON
NV
89406
7DRCP9L00
 
10185079
DAVITA #5916 SHAKER SQUARE AT HOME
12800 SHAKER BLVD STE 1
CLEVELAND
OH
44120
7DW4QLV00
 
10081809
DAVITA NORMAN DIALYSIS CENTER
1818 W LINDSEY ST STE 104
NORMAN
OK
73069
7EM14KW00
 
10083991
DAVITA CEDARBURG
N54W6135 MILL ST
CEDARBURG
WI
53012
7F0DD0C00
 
10136672
DAVITA CHICO DIALYSIS CENTER
530 COHASSET RD
CHICO
CA
95926
7F6TTXB00
 
10223597
DAVITA INC
7707 AUSTIN RD
STOCKTON
CA
95215
7FHTHYB00
 
10242417
DAVITA MILLCREEK DIALYSIS
2042 EDINBORO RD
ERIE
PA
16509
7FJL71Y00
 
10179363
DAVITA SOUTHWEST DENVER DIALYSIS
8601 W CROSS DR
LITTLETON
CO
80123
7FKQL2J00
 
10152298
DAVITA FRESNO
4753 W SHAW AVE
FRESNO
CA
93722
7FM3VLR00
 
10133952
DAVITA, MAPLEWOOD DIALYSIS CENTER
2785 WHITE BEAR AVE N
SAINT PAUL
MN
55109
7FRCPT700
 









Page 180 of 180

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10215494
DAVITA HAWTHORNE DIALYSIS
14204 PRAIRIE AVE
HAWTHORNE
CA
90250
7FXPPGD00
 
10140542
DAVITA #4452 MCAFEE DIALYSIS
1987 CANDLER RD STE C
DECATUR
GA
30032
7G0CRWM00
 
10186004
DAVITA BALCH SPRINGS DIALYSIS
12001 ELAM RD
BALCH SPRINGS
TX
75180
7G3G05B00
 
10135207
DAVITA FONTANA
17590 FOOTHILL BLVD STE 301
FONTANA
CA
92335
7G6E01800
 
10135587
DAVITA SOUTHEASTERN DIALYSIS CENTER SHALLOTTE
4770 SHALLOTTE AVE
SOUTH BRUNSWICK
NC
28470
7GCH0YE00
 
10140718
DAVITA HANFORD DIALYSIS
402 W 8TH ST
HANFORD
CA
93230
7GL26AQ00
 
10258976
DAVITA WANAMAKER DIALYSIS 11250
3711 SW WANAMAKER RD
TOPEKA
KS
66610
7GXB87A00
 
10222752
DAVITA, INC
1021 PARK AVE
QUAKERTOWN
PA
18951
7J17B3C00
 
10061976
DAVITA ARROWHEAD LAKES DIALYSIS CENTER
20325 N 51ST AVE STE 186
GLENDALE
AZ
85308
7J8HWLW00
 
10140652
DAVITA PDI HIGHLAND PARK
64 VICTOR ST
HIGHLAND PARK
MI
48203
7JAL3QE00
 
10144336
DAVITA #6353 SUMMIT RENAL CENTER AT HOME
73 MASSILLON RD
AKRON
OH
44312
7JLP73A00
 
10239940
DAVITA WASHINGTON HT PD/HHD 11058
1040 WASHINGTON SQUARE SHOPPING CTR
WASHINGTON
MO
63090
7JPTX7C00
 
10054543
DAVITA LINCOLN DIALYSIS
2100 5TH ST
LINCOLN
IL
62656
7JQ1MGJ00
 
10135231
DAVITA AMERICAS DIALYSIS
715 N AMERICAS AVE
EL PASO
TX
79907
7JTEQ3Q00
 
10054567
DAVITA ABINGTON
3940A COMMERCE AVE
WILLOW GROVE
PA
19090
7JV15G700
 
10137920
DAVITA COLLEGE DIALYSIS
6535 UNIVERSITY AVE
SAN DIEGO
CA
92115
7K1BQG900
 
10135178
DAVITA FAYETTEVILLE
1279 HIGHWAY 54 W STE 110
FAYETTEVILLE
GA
30214
7K3768F00
 
10266796
DAVITA #11016 LAWTON DIALYSIS
1110 SW B AVE
LAWTON
OK
73501
7K44YNK00
 
10179511
DAVITA CASS CITY DIALYSIS
6757 MAIN ST
CASS CITY
MI
48726
7KB073C00
 
10268015
DAVITA SERRANO DIALYSIS 11137
1800 MEDICAL CENTER DR
SAN BERNARDINO
CA
92411
7KC6BDX00
 
10084898
DAVITA #6936 WAUKEGAN HOME TRAINING
3350 GRAND AVE
WAUKEGAN
IL
60085
7KJQA9J00
 
10147887
DAVITA HOUSTON KIDNEY CENER SOUTHWEST
9980 W SAM HOUSTON PKWY S STE 100
HOUSTON
TX
77099
7KLWCQA00
 
10052370
DAVITA WILLOW DIALYSIS
1675 ALEX DR
WILMINGTON
OH
45177
7KN9TYE00
 
10139752
DAVITA SOUTHERN PINES DIALYSIS CENTER
209 WINDSTAR PL
SOUTHERN PINES
NC
28387
7KNTWX000
 
10260473
DAVITA JERSEY CITY GRAND HOME AT HOME
422 GRAND ST
JERSEY CITY
NJ
7302
7KPHG7K00
 
10080450
DAVITA SAN FRANCISO
1499 WEBSTER ST
SAN FRANCISCO
CA
94115
7KR6MMW00
 
10011289
DAVITA MIDDLEBURG HEIGHTS DIALYSIS
7360 ENGLE RD
MIDDLEBURG HEIGHTS
OH
44130
7KTN50C00
 
10137475
DAVITA WYLDS ROAD DIALYSIS
1815 WYLDS RD
AUGUSTA
GA
30909
7L8YH5K00
 
10135528
DAVITA EASTLAND DIALYSIS
19101 E VALLEY VIEW PKWY
INDEPENDENCE
MO
64055
7LGG48000
 
10138806
DAVITA NORTH OKALOOSA DIALYSIS
320 REDSTONE AVE W
CRESTVIEW
FL
32536
7LMQHCX00
 
10134812
DAVITA, INC
1090 W MCKINLEY AVE
DECATUR
IL
62526
7NGKWTJ00
 
10040921
DAVITA SAGEMONT DIALYSIS
10851 SCARSDALE BLVD STE 200
HOUSTON
TX
77089
7VLUHHF00
 
10137519
DAVITA, INC
58457 29 PALMS HWY STE 102
YUCCA VALLEY
CA
92284
7Y4Q62700
 
10106555
DAVITA INC
1100 MERIDIAN DR
PLOVER
WI
54467
805PA3F00
 









Page 181 of 181

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138089
DAVITA SUN CITY DIALYSIS CENTER
600 NEWMAN ST
EL PASO
TX
79902
80APRLJ00
 
10022517
DAVITA CERRITOS DIALYSIS CENTER
19222 PIONEER BLVD STE 101
CERRITOS
CA
90703
80BGE7K00
 
10162564
DAVITA #05782 ALMA DIALYSIS PD
1730 WRIGHT AVE
ALMA
MI
48801
80BGYFC00
 
10136200
DAVITA OAKES DIALYSIS
413 S 7TH ST
OAKES
ND
58474
80HFEBT00
 
10254918
DAVITA SIREN DIALYSIS 11236
24670 STATE ROAD 35 70 STE 100
SIREN
WI
54872
80K8KDX00
 
10034612
DAVITA BOAZ
16 CENTRAL HENDERSON RD
BOAZ
AL
35957
80LVW7R00
 
10047184
DAVITA PALMETTO ARTIFICIAL KIDNEY CENTER
7150 W 20TH AVE STE 109
HIALEAH
FL
33016
80NYVE200
 
10132919
DAVITA BROOKWOOD DIALYSIS
8910 N 43RD AVE STE 107
GLENDALE
AZ
85302
80XT8AG00
 
10038502
DAVITA, INC
299 OUTERBELT ST
COLUMBUS
OH
43213
811M3QP00
 
10026009
DAVITA KNOXVILLE DIALYSIS
2909 E MAGNOLIA AVE
KNOXVILLE
TN
37914
81AN1EL00
 
10138485
DAVITA, INC
248 ELM DR
WAYNESBURG
PA
15370
81Q4Q2V00
 
10141007
DAVITA EMERALD DIALYSIS
710 W 43RD ST
CHICAGO
IL
60609
81QX0LH00
 
10062703
DAVITA NORCO DIALYSIS CENTER
1901 TOWN AND COUNTRY DR STE 100
NORCO
CA
92860
81RDNVV00
 
10083942
DAVITA DALLAS NORTH DIALYSIS CENTER
11886 GREENVILLE AVE STE 100B
DALLAS
TX
75243
81VQ9HK00
 
10132911
DAVITA PALMETTO DIALYSIS
317 PROFESSIONAL PARK RD
CLINTON
SC
29325
82BKJQE00
 
10271958
DAVITA FASHION SQUARE DIALYSIS 02103
5641 BAY RD
SAGINAW
MI
48604
82QXKHY00
 
10219332
DAVITA NORTH PALM BEACH AT HOME
2841 PGA BLVD
PALM BEACH GARDENS
FL
33410
82RMKFM00
 
10261287
DAVITA #11239 MONROE TOWNSHIP DIALYSIS
298 APPLEGARTH RD STE A
MONROE TOWNSHIP
NJ
8831
82YF5JB00
 
10083967
DAVITA DURHAM WESTERN DIALYSIS PD
4307 WESTERN PARK PL STE 101
DURHAM
NC
27705
837NG5Q00
 
10132991
DAVITA SATILLA RIVER DIALYSIS
308 CARSWELL AVE
WAYCROSS
GA
31501
83J8WGE00
 
10139315
DAVITA CORAL GABLES KIDNEY CENTER
3280 PONCE DE LEON BLVD
CORAL GABLES
FL
33134
844EC8E00
 
10134427
DAVITA SAINT LOUIS WEST AT HOME #03465
9632 OLIVE BLVD
SAINT LOUIS
MO
63132
844L5QW00
 
10069673
DAVITA LAKE HEARN DIALYSIS
1150 LAKE HEARN DR STE 100
ATLANTA
GA
30342
84G353300
 
10043889
DAVITA WINDSOR DIALYSIS 06970
2707 N ROLLING RD STE 104-105
WINDSOR MILL
MD
21244
84G625500
 
10134638
DAVITA 1869 LOWRY PD
7465 E 1ST AVE
DENVER
CO
80230
84HMQLQ00
 
10136941
DAVITA PARIS DIALYSIS
32 STEUBENVILLE PIKE
BURGETTSTOWN
PA
15021
84JRQT500
 
10115553
DAVITA MARSHALLTOWN MARY GREELEY DIALYSIS
3120 S 2ND ST
MARSHALLTOWN
IA
50158
854B42Y00
 
10261618
DAVITA #11306 LEOLA DIALYSIS
345 W MAIN ST
LEOLA
PA
17540
856370T00
 
10138037
DAVITA- AMERY PD # 1966 DIALYSIS
970 ELDEN AVE
AMERY
WI
54001
858EQ1Q00
 
10026205
DAVITA INC
2833 WOOTEN BLVD SW
WILSON
NC
27893
85EBYXX00
 
10139122
DAVITA DIALYSIS OF CENTRAL KENTUCKY
2807 RING RD
ELIZABETHTOWN
KY
42701
85N37MW00
 
10186095
DAVITA ANNISTON DIALYSIS
1612 NOBLE ST
ANNISTON
AL
36201
85RX85E00
 
10277859
DAVITA WALTON DIALYSIS 11182
13250 SERVICE RD
WALTON
KY
41094
85T0M5X00
 
10232399
DAVITA POMONA VALLEY DIALYSIS
2703 S TOWNE AVE
POMONA
CA
91766
85X2BBY00
 
10272181
DAVITA GRESHAM STATION DIALYSIS 02403
878 NW BURNSIDE RD
GRESHAM
OR
97030
8603VLX00
 









Page 182 of 182

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10134093
DAVITA TUNKHANNOCK DIALYSIS
5950 S ROUTE 6
TUNKHANNOCK
PA
18657
864CD7E00
 
10137558
DAVITA, INC
610 10TH ST
PERRY
IA
50220
86EKFA100
 
10258349
DAVITA ROUND ROCK DIALYSIS 05103
1800 ROUND ROCK AVE
ROUND ROCK
TX
78681
86EKPPQ00
 
10215807
DAVITA PARK RAPIDS DIALYSIS
110 7TH ST W
PARK RAPIDS
MN
56470
871366V00
 
10136375
DAVITA CHINO
4445 RIVERSIDE DR
CHINO
CA
91710
87368GC00
 
10137254
DAVITA TUCSON CENTRAL DIALYSIS
2901 E GRANT RD
TUCSON
AZ
85716
8739WQD00
 
10083989
DAVITA GARRISONVILLE DIALYSIS CENTER
70 DOC STONE RD STE 101
STAFFORD
VA
22556
879KBH000
 
10138669
DAVITA SANTA MONICA DIALYSIS
1260 15TH ST STE 102
SANTA MONICA
CA
90404
87B1EV000
 
10269031
DAVITA DEER PARK DIALYSIS 11295
4401 MACK RD
SACRAMENTO
CA
95823
87BPT8G00
 
10135985
DAVITA MIDWEST URBANA DIALYSIS
1430 E US HIGHWAY 36 STE A
URBANA
OH
43078
87CN44M00
 
10202383
DAVITA ALABAMA DEPT. OF CORRECTIONS ST. CLAIR 09803
1000 SAINT CLAIR RD
SPRINGVILLE
AL
35146
87MEXMY00
 
10190181
DAVITA 5183
4400 NORTH FWY
HOUSTON
TX
77022
87QCDJD00
 
10132427
DAVITA MADISON DIALYSIS CENTER
220 CLIFTY DR
MADISON
IN
47250
87VN2NM00
 
10052273
DAVITA COLUMBUS DIALYSIS
226 GRACELAND BLVD
COLUMBUS
OH
43214
885VXKX00
 
10254668
DAVITA 5062 MID CITY
2902 FLORIDA BLVD
BATON ROUGE
LA
70802
88K3FDV00
 
10105213
DAVITA SUGARLAND PD #5079
1447 HIGHWAY 6 STE 130
SUGAR LAND
TX
77478
88KG9YN00
 
10136536
DAVITA TRI STATE DIALYSIS
2510 N MAIN ST
MIAMI
OK
74354
88MPQR800
 
10137546
DAVITA MOUNT POCONO DIALYSIS
100 COMMUNITY DR STE 106
TOBYHANNA
PA
18466
88QB6M900
 
10107813
DAVITA FORT WAYNE SOUTH DIALYSIS
302 E PETTIT AVE
FORT WAYNE
IN
46806
88VP79G00
 
10232216
DAVITA GOLDEN GLADES DIALYSIS
15600 NW 15TH AVE STE D
MIAMI
FL
33169
88YLBJT00
 
10271957
DAVITA NEW HANOVER DIALYSIS 11317
3147 S 17TH ST
WILMINGTON
NC
28412
894FQVL00
 
10144332
DAVITA #6350 PLAINFIELD RENAL CENTER AT HOME
8111 NETWORK DR
PLAINFIELD
IN
46168
8977NVD00
 
10163189
DAVITA CRIMSON RIDGE HOME AT HOME #05871
2540 HAUSER ROSS DR STE 200
SYCAMORE
IL
60178
89D9J7T00
 
10100145
DAVITA TEMECULA DIALYSIS
40945 COUNTY CENTER DR STE G
TEMECULA
CA
92591
89KFFWR00
 
10268021
DAVITA CHAPEL WOODS DIALYSIS 11202
2460 WESLEY CHAPEL RD STE 25D
DECATUR
GA
30035
89KHWHV00
 
10186793
DAVITA 5172
1203 N CENTRAL AVE
KISSIMMEE
FL
34741
89LHXAQ00
 
10132088
DAVITA TULARE
545 E TULARE AVE
TULARE
CA
93274
89RXA2H00
 
10138731
DAVITA, INC
100 MAIN ST
MIDDLETOWN
CT
6457
89V05FW00
 
10140707
DAVITA BURLEY DIALYSIS CENTER
741 N OVERLAND AVE
BURLEY
ID
83318
8A3794500
 
10134175
DAVITA OXNARD DIALYSIS
1900 OUTLET CENTER DR
OXNARD
CA
93036
8B3WVAN00
 
10172835
DAVITA LAKE HARTWELL DIALYSIS
1065 E FRANKLIN ST
HARTWELL
GA
30643
8B5LMQL00
 
10134537
DAVITA COMPREHENSIVE RENAL CARE
9836 W 400 N
MICHIGAN CITY
IN
46360
8BARFQP00
 
10135289
DAVITA OWINGS MILLS DIALYSIS CENTER
11221 DOLFIELD BLVD
OWINGS MILLS
MD
21117
8BE5G2K00
 
10083054
DAVITA SMYRNA DIALYSIS CENTER
537 STONECREST PKWY
SMYRNA
TN
37167
8BEDQ7700
 
10224229
DAVITA 5332
14251 WINCHESTER BLVD
LOS GATOS
CA
95032
8BHYJYF00
 
10139231
DAVITA ALTON DIALYSIS
309 HOMER M ADAMS PKWY
ALTON
IL
62002
8BK5L3W00
 









Page 183 of 183

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10135693
DAVITA LAUREL MANOR DIALYSIS CENTER AT THE VILLAGES
1950 LAUREL MANOR DR STE 190
LADY LAKE
FL
32162
8BLE9TK00
 
10232956
DAVITA FORT WORTH SAGINAW DIALYSIS
900 N BLUE MOUND RD
FORT WORTH
TX
76131
8BLVJYG00
 
10036100
DAVITA CEDARTOWN
325 WEST AVE
CEDARTOWN
GA
30125
8BN406G00
 
10270818
DAVITA TINLEY PARK DIALYSIS 11122
16767 80TH AVE
TINLEY PARK
IL
60477
8C09RVF00
 
10082432
DAVITA HARLAN DIALYSIS
1213 GARFIELD AVE
HARLAN
IA
51537
8C1DXHC00
 
10222304
DAVITA 5250
101 OKATIE CENTER BLVD S
OKATIE
SC
29909
8C9AKQD00
 
10163957
DAVITA SUMMIT CITY DIALYSIS
3233 E COLISEUM BLVD
FORT WAYNE
IN
46805
8CC62DH00
 
10177393
DAVITA GAINESVILLE HOME AT HOME 05830
4960 W NEWBERRY RD STE 280
GAINESVILLE
FL
32607
8CG4PTM00
 
10135905
DAVITA HERNANDO KIDNEY CENTER
2985 LANDOVER BLVD
SPRING HILL
FL
34608
8CLKKAJ00
 
10133408
DAVITA BUTLER FARM DIALYSIS
501 BUTLER FARM RD STE A
HAMPTON
VA
23666
8CNXXLM00
 
10113053
DAVITA CRYSTAL SPRING DIALYSIS
720 COG CIR
CRYSTAL LAKE
IL
60014
8CRR1QT00
 
10172839
DAVITA HOUSTON GALLERIA DIALYSIS
5923 WESTHEIMER RD
HOUSTON
TX
77057
8D48MVE00
 
10133719
DAVITA VALLEY BAPTIST-RAYMONDVILLE DIALYSIS
894 FM 3168
RAYMONDVILLE
TX
78580
8DBC34F00
 
10136407
DAVITA DELRAN DIALYSIS
8008 ROUTE 130
DELRAN
NJ
8075
8DC99R600
 
10053894
GARFIELD KIDNEY CENTER
3252 W FRANKLIN BLVD
CHICAGO
IL
60624
8DH1XDD00
 
10163458
DAVITA NORTH ARLINGTON DIALYSIS
642 LINCOLN SQ
ARLINGTON
TX
76011
8DH78EV00
 
10136991
DAVITA CAMBRIDGE DIALYSIS CENTER
300 BYRN ST
CAMBRIDGE
MD
21613
8E6FVCE00
 
10136928
DAVITA NEW HOPE DIALYSIS
5640 INTERNATIONAL PKWY
NEW HOPE
MN
55428
8ED636E00
 
10068537
DAVITA MEMORIAL DIALYSIS CENTER
11621 KATY FWY
HOUSTON
TX
77079
8ELMBPT00
 
10111554
DAVITA FRESNO PALM BLUFFS DIALYSIS
770 W PINEDALE AVE
FRESNO
CA
93711
8ETR7R400
 
10262474
DAVITA METUCHEN DIALYSIS 11070
319 LAKE AVE
METUCHEN
NJ
8840
8F4NLGF00
 
10027042
DAVITA DURHAM DIALYSIS
201 HOOD ST
DURHAM
NC
27701
8F4T2CY00
 
10135139
DAVITA GULF BREEZE DIALYSIS CENTER
1519 MAIN ST
DUNEDIN
FL
34698
8F9YCLR00
 
10140142
DAVITA MID COLUMBIA KIDNEY CENTER
6825 BURDEN BLVD STE A
PASCO
WA
99301
8FDM4VL00
 
10149812
DAVITA #05737 ROXBORO DIALYSIS PD
1005 RIDGE RD
ROXBORO
NC
27573
8FED8RD00
 
10009993
DAVITA MESA VISTA DIALYSIS
2400 N OREGON ST STE C
EL PASO
TX
79902
8FL5CK900
 
10140829
DAVITA LOGAN DIALYSIS
12880 GREY ST
LOGAN
OH
43138
8FNN7NR00
 
10261921
DAVITA #5161 KENNEDY BLVD DIALYSIS
2205 W KENNEDY BLVD
TAMPA
FL
33606
8G28A9H00
 
10256113
DAVITA OCALA WEST HT AT HOME 09701
8615 SW 103RD STREET RD
OCALA
FL
34481
8GYVV3F00
 
10137458
DAVITA NORTH HENRY DIALYSIS
5627 N HENRY BLVD STE 11
STOCKBRIDGE
GA
30281
8H6J4J100
 
10064667
DAVITA THORNTON DIALYSIS
8800 FOX DR
THORNTON
CO
80260
8HTYKFF00
 
10140821
DAVITA CALLOWHILL DIALYSIS CENTER
313 CALLOWHILL ST
PHILADELPHIA
PA
19123
8J09TLE00
 
10025901
DAVITA KERRVILLE DIALYSIS CENTER
515 GRANADA PL STE A
KERRVILLE
TX
78028
8J2AEL200
 
10112712
DAVITA SANTA ROSA AT HOME
5819 HIGHWAY 90
MILTON
FL
32583
8J4FMKG00
 
10140797
DAVITA ORCHARD PARK DIALYSIS CENTER
3801 TAYLOR RD
ORCHARD PARK
NY
14127
8J7TB0200
 
10139392
DAVITA FRANKLIN AT HOME PD HHD PA #05021
301 CALLOWHILL ST
PHILADELPHIA
PA
19123
8J9L8MF00
 









Page 184 of 184

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136625
DAVITA AVON DIALYSIS
9210 ROCKVILLE RD
INDIANAPOLIS
IN
46234
8JW94XX00
 
10111823
DAVITA RIVERS EDGE DIALYSIS
1006 E STATE ST STE B
ATHENS
OH
45701
8JXV4YL00
 
10139940
DAVITA BATTLE CREEK DIALYSIS
220 GOODALE AVE E
BATTLE CREEK
MI
49037
8JYRVY900
 
10148192
DAVITA ARTESIA HEMO AT HOME # 05892
16506 LAKEWOOD BLVD STE 100
BELLFLOWER
CA
90706
8K2L28P00
 
10217863
DAVITA 05336
4797 MARLBORO PIKE
CAPITOL HEIGHTS
MD
20743
8K5BX5A00
 
10139780
DAVITA BRADENTON DIALYSIS
3501 CORTEZ RD W STE 104
BRADENTON
FL
34210
8K9DMKK00
 
10173839
DAVITA PG COUNTY SOUTH DIALYSIS
5442 SAINT BARNABAS RD
OXON HILL
MD
20745
8KAKRAN00
 
10053018
DAVITA WYANDOTTE COUNTY DIALYSIS
5001 STATE AVE
KANSAS CITY
KS
66102
8KBGEWT00
 
10134600
DAVITA, INC
1705 GROVE ST
COLUMBIA
TN
38401
8KD8IVQ00
 
10032655
DAVITA GRAND RAPIDS AT HOME
801 CHERRY ST SE
GRAND RAPIDS
MI
49506
8KKQJYJ00
 
10177146
DAVITA LOURDES INNOVA DIALYSIS
3716 CHURCH RD
MOUNT LAUREL
NJ
8054
8KNR0NT00
 
10134914
DAVITA, INC
3901 S WESTERN AVE
LOS ANGELES
CA
90062
8KNWNCA00
 
10139075
DAVITA NORTHSTAR DIALYSIS CENTER
380 W LITTLE YORK RD
HOUSTON
TX
77076
8L116GH00
 
10132636
DAVITA WELLINGTON CIRCLE DIALYSIS CENTER
10 CABOT RD
MEDFORD
MA
2155
8L8ABVH00
 
10035368
DAVITA STATE FAIR DIALYSIS CENTER
19800 WOODWARD AVE
DETROIT
MI
48203
8LT9MEV00
 
10026649
BROWARD DAVITA HEALTH CARE PARTNERS
1500 N FEDERAL HWY STE 100
FORT LAUDERDALE
FL
33304
8R9EPOZ00
 
10064721
DAVITA DOWNTOWN DIALYSIS
821 N EUTAW ST STE 401
BALTIMORE
MD
21201
8XTAEOA00
 
10135453
DAVITA PERRY DIALYSIS CENTER
1027 KEITH DR
PERRY
GA
31069
9017L6800
 
10063479
DAVITA WILSHIRE DIALYSIS CENTER
1212 WILSHIRE BLVD
LOS ANGELES
CA
90017
90JTY8R00
 
10179271
DIALYSIS SERVICES OF GAYLORD
1989 WALDEN DR
GAYLORD
MI
49735
90W3LG900
 
10138029
DAVITA REDDING AT HOME
1876 PARK MARINA DR
REDDING
CA
96001
90YGWJ200
 
10215809
DAVITA CAPITOL COURT DIALYSIS
4176 N 56TH ST
MILWAUKEE
WI
53216
90YH9YV00
 
10134985
DAVITA WHITESIDE DIALYSIS
2600 LOCUST ST
STERLING
IL
61081
90YX2PV00
 
10179158
REGIONAL DIALYSIS SERVICES BAY CITY
3170 PROFESSIONAL CT
BAY CITY
MI
48706
913LVC500
 
10026445
DAVITA, INC
4102 N WATER TOWER PL
MOUNT VERNON
IL
62864
9188CVX00
 
10137625
DAVITA PAULDING DIALYSIS
4019 JOHNS RD
DALLAS
GA
30132
9197L6H00
 
10054806
DAVITA PINECREST DIALYSIS CENTER
913 E PINECREST DR
MARSHALL
TX
75670
91DMX1700
 
10140291
DAVITA RENO AT HOME DIALYSIS #5961
1500 E 2ND ST STE 103
RENO
NV
89502
91K2R4R00
 
10177395
DAVITA LOURDES MOUNT LAUREL DIALYSIS
130 GAITHER DR
MOUNT LAUREL
NJ
8054
91L1PJ400
 
10225816
DAVITA 5423
2835 W CHESTER PIKE
BROOMALL
PA
19008
91QWC8G00
 
10142607
DAVITA STEEL CITY DIALYSIS
1809 AVENUE H
BIRMINGHAM
AL
35218
927QGMA00
 
10271984
DAVITA 11041 BRASELTON
1241 FRIENDSHIP RD
BRASELTON
GA
30517
928CYLE00
 
10241980
DAVITA PINE PARK DIALYSIS
3333 BAYSHORE BLVD
PASADENA
TX
77504
928F9CJ00
 
10160887
DAVITA 2401
3208 W 19TH AVE STE 101
KENNEWICK
WA
99337
92CE48D00
 
10266397
DAVITA BAYMONT DIALYSIS 11193
10424 INTERSTATE 10 E STE 100
BAYTOWN
TX
77523
92MAYHM00
 
10133704
DAVITA WINCHESTER AT HOME #5913
2301 VALOR DR
WINCHESTER
VA
22601
92XR79F00
 









Page 185 of 185

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10054516
DAVITA SPRINGHILL DIALYSIS
3401 SPRINGHILL DR STE 330
NORTH LITTLE ROCK
AR
72117
9370N5B00
 
10133588
DAVITA WATERBURY
150 MATTATUCK HEIGHTS RD
WATERBURY
CT
6705
93EL2KX00
 
10139671
DAVITA DYKER HEIGHTS DIALYSIS CENTER
1435 86TH ST
BROOKLYN
NY
11228
93MBLWQ00
 
10033316
DAVITA DIALYSIS SYSTEMS OF COVINGTON
210 GREENBRIAR BLVD
COVINGTON
LA
70433
93V19R800
 
10269225
DAVITA #5119 TORRANCE HOME TRAINING
21608 S VERMONT AVE
TORRANCE
CA
90502
94109YL00
 
10063639
DAVITA HUMBOLDT RIDGE DIALYSIS
2211 N HUMBOLDT BLVD
MILWAUKEE
WI
53212
94CY24T00
 
10137143
DAVITA HARVEY DIALYSIS
16641 HALSTED ST
HARVEY
IL
60426
94DA1WX00
 
10240372
DAVITA PRINCESS ANNE DIALYSIS
3973 HOLLAND RD
VIRGINIA BEACH
VA
23452
94QHP2B00
 
10138083
DAVITA GARFIELD HOME PROGRAM
228 N GARFIELD AVE STE 301
MONTEREY PARK
CA
91754
94V2MLH00
 
10137632
DAVITA KALAMAZOO WEST DIALYSIS
1040 N 10TH ST
KALAMAZOO
MI
49009
94V3ERG00
 
10053732
DAVITA WEST TEXAS DIALYSIS
5595 ALAMEDA AVE # B
EL PASO
TX
79905
94W55K300
 
10135934
DAVITA #1822 OLYMPIA FIELDS DIALYSIS PD
4557 211TH ST STE B
MATTESON
IL
60443
950HBBH00
 
10215043
DAVITA #6371 WEST HIRAM AT HOME
76 HIGHLAND PAVILION CT STE 126
HIRAM
GA
30141
952KVYT00
 
10268233
DAVITA FREE STATE DIALYSIS 11336
1918 E 23RD ST
LAWRENCE
KS
66046
95A54GD00
 
10260420
DAVITA JUPITER DIALYSIS 05353
630 MAPLEWOOD DR STE 200
JUPITER
FL
33458
95ALHND00
 
10082161
DAVITA RUSSELLVILLE
14897 HIGHWAY 43
RUSSELLVILLE
AL
35653
95DV2C000
 
10185437
DAVITA INC
3361 ROUTE 611 STE 1
BARTONSVILLE
PA
18321
95EDCCT00
 
10251702
DAVITA PILCHUCK DIALYSIS
1250 STATE AVE
MARYSVILLE
WA
98270
95EPXFT00
 
10263612
DAVITA #5456 EAST ROCHESTER DIALYSIS
445 W COMMERCIAL ST
EAST ROCHESTER
NY
14445
95ML14Q00
 
10176331
DAVITA SHILOH DIALYSIS
1095 N GREEN MOUNT RD
BELLEVILLE
IL
62221
95NELDD00
 
10123154
DAVITA ROSE ROCK DIALYSIS
9913 E RENO AVE
OKLAHOMA CITY
OK
73130
95NWF1D00
 
10140585
DAVITA NORFOLK DIALYSIS CENTER
962 NORFOLK SQ
NORFOLK
VA
23502
95QJ9A600
 
10082127
DAVITA SAINT JOSEPH DIALYSIS
5514 CORPORATE DR STE 100
SAINT JOSEPH
MO
64507
95R2P8400
 
10140635
DAVITA CEDAR PARK DIALYSIS
1720 E WHITESTONE BLVD
CEDAR PARK
TX
78613
95V11EP00
 
10182224
DAVITA #6204 QUEENS HOME
22202 HEMPSTEAD AVE
QUEENS VILLAGE
NY
11429
95WJLXB00
 
10133555
DAVITA NEW ALBANY DIALYSIS
2669 CHARLESTOWN RD
NEW ALBANY
IN
47150
95XF9YX00
 
10175920
DAVITA LAUREL MEADOWS HOME TRAINING 05199
3 ROSSI CIR
SALINAS
CA
93907
963X34M00
 
10012537
DAVITA INC
3902 S JACKSON RD
EDINBURG
TX
78539
96481YQ00
 
10137351
DAVITA MARSHVILLE DIALYSIS CENTER
7260 E MARSHVILLE BLVD
MARSHVILLE
NC
28103
96D6VMF00
 
10083906
DAVITA PLAINFIELD RENAL CENTER
8110 NETWORK DR
PLAINFIELD
IN
46168
96FJQEH00
 
10140733
DAVITA OCALA REGIONAL KIDNEY CENTER EAST
2870 SE 1ST AVE
OCALA
FL
34471
96JW4DB00
 
10246614
DAVITA EL SOBRANTE DIALYSIS
3380 SAN PABLO DAM RD
SAN PABLO
CA
94803
96KY1GE00
 
10137029
DAVITA EMERALD PD
710 E 43RD ST
CHICAGO
IL
60653
96N99H100
 
10138319
DAVITA LIBERTY DIALYSIS
2525 GLENN HENDREN DR
LIBERTY
MO
64068
96U0P9700
 
10136295
DAVITA RADCLIFF DIALYSIS CENTER
180 E LINCOLN TRAIL BLVD
RADCLIFF
KY
40160
96W2RHL00
 
10136313
DAVITA ELLIJAY DIALYSIS
449 INDUSTRIAL BLVD STE 240
ELLIJAY
GA
30540
970L3FJ00
 
10054683
DAVITA, INC
1382 LOMALAND DR STE A
EL PASO
TX
79935
973FF3G00
 









Page 186 of 186

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10163126
DAVITA SPRINGFIELD SOUTH AT HOME
2930 S 6TH ST
SPRINGFIELD
IL
62703
97469DC00
 
10011191
DAVITA PRINTERS PLACE DIALYSIS CENTER
2802 INTERNATIONAL CIR
COLORADO SPRINGS
CO
80910
9757RRA00
 
10104375
DAVITA COSTA MESA DIALYSIS
1590 SCENIC AVE
COSTA MESA
CA
92626
97G11MK00
 
10112116
DAVITA - WEST SACRAMENTO AT HOME
3450 INDUSTRIAL BLVD #
WEST SACRAMENTO
CA
95691
97GTLY800
 
10172935
DAVITA INC
207 FOOTE AVE
JAMESTOWN
NY
14701
97KA51G00
 
10014313
DAVITA MIDWEST SPRINGFIELD DIALYSIS
2200 N LIMESTONE ST STE 104
SPRINGFIELD
OH
45503
97QG9WR00
 
10140723
DAVITA BURBANK
1211 N SAN FERNANDO BLVD
BURBANK
CA
91504
97RDXVC00
 
10133669
DAVITA ANTIOCH DIALYSIS CENTER
3100 DELTA FAIR BLVD
ANTIOCH
CA
94509
97VWKPG00
 
10012342
DAVITA DIALYSIS, INC
803 CASTROVILLE RD STE 410
SAN ANTONIO
TX
78237
97WG8XX00
 
10133861
DAVITA DELTA SIERRA DIALYSIS CENTER
555 W BENJAMIN HOLT DR STE 200
STOCKTON
CA
95207
97YJ06300
 
10232953
DAVITA 5349
6000 ALICIA DR
BETHEL PARK
PA
15102
985WCKE00
 
10135978
DAVITA LONE PEAK DIALYSIS
1175 E 50 S STE 111
AMERICAN FORK
UT
84003
98AVGLN00
 
10145856
DAVITA ABINGTON AT HOME # 6265
3940A COMMERCE AVE
WILLOW GROVE
PA
19090
98BNYV800
 
10139613
DAVITA BERLIN DIALYSIS CENTER
9952 N MAIN ST
BERLIN
MD
21811
98CGJKC00
 
10139976
DAVITA LAKELAND SOUTH DIALYSIS
4774 S FLORIDA AVE
LAKELAND
FL
33813
98DXK0B00
 
10107151
DAVITA COMPREHENSIVE RENAL CARE
4802 BROADWAY
GARY
IN
46408
98P6HRK00
 
10111986
DAVITA #0216 HOME DIALYSIS
825 S 8TH ST STE 1202
MINNEAPOLIS
MN
55404
98W1VGP00
 
10027959
DAVITA, INC
11140 W COLONIAL DR STE 5
OCOEE
FL
34761
992016R00
 
10083526
DAVITA NAPLES RENAL CENTER
6625 HILLWAY CIR
NAPLES
FL
34112
992CD7G00
 
10140588
DAVITA ARCADIA DIALYSIS CENTER
1341 E OAK ST
ARCADIA
FL
34266
996FTA600
 
10103559
HOME DIALYSIS CENTER
1059 SE 82ND ST
OKLAHOMA CITY
OK
73149
997D53A00
 
10136675
DAVITA CHAMPIONS
4427 CYPRESS CREEK PKWY
HOUSTON
TX
77068
99986LQ00
 
10264407
DAVITA #11285 GREEN LAKE COUNTY DIALYSIS
432 OAK ST
BERLIN
WI
54923
99NCP6C00
 
10258530
DAVITA EAST VALLEY AT HOME
14050 PILOT KNOB RD STE 100
SAINT PAUL
MN
55124
99Q1FPD00
 
10062583
DAVITA DIALYSIS CARE OF HOKE COUNTY
403 S MAIN ST
RAEFORD
NC
28376
9A14W1L00
 
10132081
DAVITA OAKWOOD DIALYSIS
148 HECTOR AVE
GRETNA
LA
70056
9A4TTX600
 
10051208
DAVITA NORTHLAKE DIALYSIS
1350 MONTREAL RD STE 200
TUCKER
GA
30084
9ACEMVQ00
 
10149813
DAVITA # 05736 DURHAM WEST DIALYSIS PD
4307 WESTERN PARK PL
DURHAM
NC
27705
9B5PK0Y00
 
10147799
DAVITA MIDWEST HOME TRAINING
9230 E RENO AVE
OKLAHOMA CITY
OK
73130
9B74P0K00
 
10202632
DAVITA WALKER DIALYSIS
2680 WALKER AVE NW
GRAND RAPIDS
MI
49544
9B8PMTW00
 
10138479
DAVITA WEST VIRGINIA DIALYSIS
300 PROSPERITY LN
LOGAN
WV
25601
9B9V3JA00
 
10275094
DAVITA CASCADE AT HOME 12600
145 CASCADE PL STE 100
BURLINGTON
WA
98233
9BATJRX00
 
10219305
DAVITA BELTLINE HT AT HOME 06347
330 E BELTLINE AVE NE STE 2047
GRAND RAPIDS
MI
49506
9BH0FAQ00
 
10190186
DAVITA SAN MARCOS AT HOME 06381
2135 MONTIEL RD BLDG B
SAN MARCOS
CA
92069
9BJ1C5L00
 
10136088
DAVITA WHITE OAK DIALYSIS
5520 CHEVIOT RD STE B
CINCINNATI
OH
45247
9BR1WPX00
 
10137622
DAVITA LOS ANGELES DOWNTOWN
2021 S FLOWER ST
LOS ANGELES
CA
90007
9BT2EC500
 









Page 187 of 187

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10132737
DAVITA GREAT BRIDGE DIALYSIS CENTER
745 BATTLEFIELD BLVD N
CHESAPEAKE
VA
23320
9BV6HVX00
 
10140186
DAVITA ST. PETERSBURG AT HOME #6069
2850 34TH ST S
SAINT PETERSBURG
FL
33711
9BVTC2M00
 
10215041
DAVITA, INC
902 BEAR MOUNTAIN BLVD
ARVIN
CA
93203
9BXC9VX00
 
10176651
DAVITA #6365 RENAL HOME
1120 STATE HIGHWAY 77
MARION
AR
72364
9C3BFDR00
 
10136962
DAVITA WILIMINGTON AT HOME
2215 YAUPON DR
WILMINGTON
NC
28401
9C3BQC100
 
10017496
DAVITA RENO ACUTES #1106 DIALYSIS
1500 E 2ND ST STE 101
RENO
NV
89502
9CPTYQR00
 
10140897
DAVITA ANDERSON DIALYSIS
7502 STATE RD STE 1160
CINCINNATI
OH
45255
9CWLMAY00
 
10133711
DAVITA OWENSBORO DIALYSIS CENTER
1930 E PARRISH AVE
OWENSBORO
KY
42303
9CX27PG00
 
10178815
DAVITA WALTON COUNTY DIALYSIS
225 PLAZA DR
MONROE
GA
30655
9CXMNVM00
 
10232942
DAVITA 11013
2900 CARSKADDON AVE
TOLEDO
OH
43606
9D80YLD00
 
10137466
DAVITA LAKE COUNTY DIALYSIS
565 LAKEVIEW PKWY STE 176
VERNON HILLS
IL
60061
9DJRNVE00
 
10272062
DAVITA HOME FOR TEXAS DFW 09691
3515 SWISS AVE STE B
DALLAS
TX
75204
9DRPTRM00
 
10140043
DAVITA INDEPENDENCE DIALYSIS CENTER
801 W MYRTLE ST
INDEPENDENCE
KS
67301
9DT2K2300
 
10070538
DAVITA PRINCETON DIALYSIS CENTER
2227 SHERMAN DR
PRINCETON
IN
47670
9DTQRRN00
 
10260098
DAVITA LYNN HAVEN AT HOME 09725
404 E 24TH ST
LYNN HAVEN
FL
32444
9DWXLQQ00
 
10232109
DAVITA HIOAKS #6263 HOME HEMO
681 HIOAKS RD STE D
RICHMOND
VA
23225
9E8CB1J00
 
10139973
DAVITA ENCINITAS
332 SANTA FE DR STE 100
ENCINITAS
CA
92024
9EKJBQR00
 
10135019
DAVITA GARFIELD HEMODIALYSIS CENTER
118 HILLIARD AVE
MONTEREY PARK
CA
91754
9EMXV8900
 
10062595
DAVITA CORNERSTONE DIALYSIS AT HOME
23857 GREENFIELD RD
SOUTHFIELD
MI
48075
9ENB4RG00
 
10067280
DAVITA MIDWEST FAIRBORN DIALYSIS
1266 N BROAD ST
FAIRBORN
OH
45324
9F8CMLF00
 
10267232
DAVITA #11215 VISTA DEL SOL DIALYSIS
15002 AMARGOSA RD
VICTORVILLE
CA
92394
9FD1CBP00
 
10262247
DAVITA #11171 NORTHSIDE HOME TRAINING
2550 W ADDISON ST STE A4
CHICAGO
IL
60618
9FGHHRT00
 
10094869
DAVITA, INC
3028 N SERVICE DR
RED WING
MN
55066
9FGLA6500
 
10223590
DAVITA INC
1208 N ARLINGTON AVE
INDIANAPOLIS
IN
46219
9FGQJ6J00
 
10160690
DAVITA WYLIE DIALYSIS
941 S WESTGATE WAY
WYLIE
TX
75098
9FHM8LK00
 
10139929
DAVITA FLAMINGO PARK KIDNEY CENTER
901 E 10TH AVE
HIALEAH
FL
33010
9FLRE1F00
 
10178538
DAVITA INC
1453 DENVER AVE
LOVELAND
CO
80538
9FPA1PD00
 
10139393
DAVITA MACOMB KIDNEY CENTER
28295 SCHOENHERR RD STE A
WARREN
MI
48088
9FQRHBX00
 
10139058
DAVITA SAN JUAN CAPISTRANO SOUTH
31736 RANCHO VIEJO RD STE B
SAN JUAN CAPISTRANO
CA
92675
9FTMWHG00
 
10276594
DAVITA INTERSTATE DRIVE DIALYSIS 11449
1843 FOREMAN DR STE B
COOKEVILLE
TN
38501
9G17L7P00
 
10277418
DAVITA VINTAGE DIALYSIS 11155
20025 CHASEWOOD PARK DR
HOUSTON
TX
77070
9G3W6NH00
 
10241601
DAVITA PIKE COUNTY DIALYSIS
609 W EMMITT AVE
WAVERLY
OH
45690
9GFG9NG00
 
10178811
DAVITA POWER ROAD DIALYSIS PD 04281
301 S POWER RD STE 104
MESA
AZ
85206
9GJ5LDB00
 
10179750
DAVITA PALATKA
326 ZEAGLER DR
PALATKA
FL
32177
9GX1GBE00
 









Page 188 of 188

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136549
DAVITA KIDNEY CARE OF LAUREL
14631 LAUREL BOWIE RD
LAUREL
MD
20707
9H5EAXG00
 
10030593
DAVITA
1730 WRIGHT AVE
ALMA
MI
48801
9J2BM7Y00
 
10135756
DAVITA EFFINGHAM NORTH
1451 GA HIGHWAY 21 S
SPRINGFIELD
GA
31329
9J4HD5V00
 
10222795
DAVITA, INC
19720 GOVERNORS HWY STE 2
FLOSSMOOR
IL
60422
9JAM90X00
 
10140037
DAVITA SAINT LOUIS DIALYSIS CENTER
2610 CLARK AVE
SAINT LOUIS
MO
63103
9JKI87900
 
10176150
DAVITA RIVERVIEW DIALYSIS
18236 FORT ST
RIVERVIEW
MI
48193
9JN7XXG00
 
10271976
DAVITA GLENSIDE AT HOME 09781
7001 W BROAD ST
RICHMOND
VA
23294
9JXCYXW00
 
10065115
DAVITA RIVER CENTER DIALYSIS
117 N JEFFERSON ST
MILWAUKEE
WI
53202
9JXQLLL00
 
10139581
DAVITA KETTERING
5721 BIGGER RD
KETTERING
OH
45440
9JYA7JQ00
 
10135186
DAVITA UPLAND DIALYSIS
600 N 13TH AVE
UPLAND
CA
91786
9K27UVR00
 
10137863
DAVITA GRAHAM DIALYSIS CENTER
10219 196TH STREET CT E STE C
GRAHAM
WA
98338
9K7P1RH00
 
10175917
DAVITA SAVANNAH GATEWAY DIALYSIS
5973 OGEECHEE RD
SAVANNAH
GA
31419
9KA5T9A00
 
10161648
DAVITA RED HAWK DIALYSIS
4348 WOODLANDS BLVD STE 131
CASTLE ROCK
CO
80104
9KJCEKM00
 
10241321
DAVITA #5267 COLTON RANCH
1405 W VALLEY BLVD
COLTON
CA
92324
9KNNVNL00
 
10034010
DAVITA BEVERLY DIALYSIS
8109 S WESTERN AVE
CHICAGO
IL
60620
9KR6CFH00
 
10136047
DAVITA GROVE CITY DIALYSIS
4155 KELNOR DR
GROVE CITY
OH
43123
9LC069L00
 
10136303
DAVITA UTICA AVENUE DIALYSIS
1305 UTICA AVE
BROOKLYN
NY
11203
9P5B65P00
 
10027296
DAVITA CLARKSVILLE
231 HILLCREST DR
CLARKSVILLE
TN
37043
9ULO5K100
 
10082148
DAVITA ASHTABULA DIALYSIS
1614 W 19TH ST
ASHTABULA
OH
44004
9VWATVY00
 
10082986
DAVITA CLEARLAKE DIALYSIS CENTER
14400 OLYMPIC DR
CLEARLAKE
CA
95422
A05J76B00
 
10134733
DAVITA HESPERIA DIALYSIS CENTER
14135 MAIN ST STE 501
HESPERIA
CA
92345
A06P0MR00
 
10096441
DAVITA LAS VEGAS DIALYSIS CENTER
150 S VALLEY VIEW BLVD
LAS VEGAS
NV
89107
A076KCJ00
 
10246559
DAVITA GARDEN GROVE HARBOR DIALYSIS
13054 HARBOR BLVD
GARDEN GROVE
CA
92843
A09VA1P00
 
10139852
DAVITA WEST BOUNTIFUL DIALYSIS
724 W 500 S STE 300
WOODS CROSS
UT
84087
A0EJT9900
 
10190180
DAVITA MOUNTAINEER DIALYSIS
2958 ROBERT C BYRD DR
BECKLEY
WV
25801
A0JT05R00
 
10083113
DAVITA LOOP RENAL CENTER
1101 S CANAL ST
CHICAGO
IL
60607
A0LRP5G00
 
10167772
DAVITA 5190
440 N 11TH AVE
HANFORD
CA
93230
A0V42GR00
 
10140832
DAVITA BROOKHOLLOW DIALYSIS
4918 W 34TH ST
HOUSTON
TX
77092
A0XXBVA00
 
10139968
DAVITA WHITESQUARE DIALYSIS CENTER
1 NASHUA CT STE E
BALTIMORE
MD
21221
A14VT0300
 
10135585
DAVITA MARYVILLE DIALYSIS PD 01910
2102 VADALABENE DR STE B
MARYVILLE
IL
62062
A19TFJB00
 
10270073
DAVITA ALBERMARLE NC DIALYSIS 11319
101 DAVITA LN
ELIZABETH CITY
NC
27909
A1E18CA00
 
10227936
DAVITA OVIEDO DIALYSIS
7560 RED BUG LAKE RD
OVIEDO
FL
32765
A1H7QWL00
 
10069660
DAVITA SMOKY MOUNTAIN DIALYSIS
1611 ANDREWS RD
MURPHY
NC
28906
A1MK2K300
 
10136326
DAVITA MUSKOGEE COMMUNITY DIALYSIS CENTER
2316 W SHAWNEE ST
MUSKOGEE
OK
74401
A1P0J8R00
 
10110642
DAVITA SANTEE DIALYSIS
228 BRADFORD BLVD
SANTEE
SC
29142
A1WP2DB00
 
10139321
DAVITA SHEEPSHEAD BAY RENAL CARE CENTER
26 BRIGHTON 11TH ST
BROOKLYN
NY
11235
A20RBQ400
 
10140616
DAVITA CORNERHOUSE DIALYSIS
2005 NAGLEE AVE
SAN JOSE
CA
95128
A24H6EH00
 









Page 189 of 189

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10256598
DAVITA PALOMBA DRIVE AT HOME
51 PALOMBA DR
ENFIELD
CT
6082
A2HC92G00
 
10031587
DAVITA LOWRY DIAYSIS CENTER
7465 E 1ST AVE STE A
DENVER
CO
80230
A2J038600
 
10136524
DAVITA DIALYSIS - LOWRY AT HOME
7465 E 1ST AVE
DENVER
CO
80230
A2J0386F1
 
10136627
DAVITA TAMARAC ARTIFICIAL KIDNEY CENTER
7140 W MCNAB RD
TAMARAC
FL
33321
A2KTRR700
 
10277850
DAVITA ATLAS PARK DIALYSIS 05475
8000 COOPER AVE
GLENDALE
NY
11385
A2L4VGC00
 
10137570
DAVITA HENDERSON DIALYSIS CENTER
1002 US HIGHWAY 79 N
HENDERSON
TX
75652
A2PJ4XL00
 
10133766
DAVITA ONTARIO DIALYSIS
1950 S GROVE AVE STE A
ONTARIO
CA
91761
A2VFR1E00
 
10134771
DAVITA PASADENA FOOTHILLS
3722 E COLORADO BLVD
PASADENA
CA
91107
A346L5D00
 
10277420
DAVITA BEATRICE AT HOME 09797
5200 HOSPITAL PKWY
BEATRICE
NE
68310
A3HQXGX00
 
10135962
DAVITA #3556
230 VAN SCIVER PKWY
WILLINGBORO
NJ
8046
A3JG6TB00
 
10138394
DAVITA LONGVIEW AT HOME
425 N FREDONIA ST
LONGVIEW
TX
75601
A3PEV8J00
 
10256579
DAVITA TWO RIVERS AT HOME 09723
100 WINTERS ST STE 12B
WEST POINT
VA
23181
A3X6W1D00
 
10253800
DAVITA WEST HOUSTON HOME DIALYSIS 11126
1319 W SAM HOUSTON PKWY N STE 130
HOUSTON
TX
77043
A44022M00
 
10085119
DAVITA WADSWORTH DIALYSIS
195 WADSWORTH RD STE 302
WADSWORTH
OH
44281
A45390V00
 
10020148
DAVITA WEST APPLETON DIALYSIS
10130 W APPLETON AVE STE 500
MILWAUKEE
WI
53225
A48DP2Q00
 
10202386
DAVITA BUDFIELD STREET HOME DIALYSIS
350 BUDFIELD ST
JOHNSTOWN
PA
15904
A4BDL9W00
 
10135657
DAVITA PIKESVILLE DIALYSIS
6609 REISTERSTOWN RD STE 100
BALTIMORE
MD
21215
A4E4D2B00
 
10133148
DAVITA WEST TALLAHASSEE DIALYSIS
5857 W TENNESSEE ST
TALLAHASSEE
FL
32304
A4FL10F00
 
10135423
DAVITA HOPEWELL DIALYSIS CENTER
301 W BROADWAY
HOPEWELL
VA
23860
A4JW81200
 
10135952
DAVITA KALAMAZOO CENTRAL DIALYSIS
535 S BURDICK ST STE 110
KALAMAZOO
MI
49007
A4M2MJ700
 
10202380
DAVITA 5429
3409 BIRNEY AVE
MOOSIC
PA
18507
A4PVTVM00
 
10138739
DAVITA BLOOMFIELD PITTSBURGH DIALYSIS
5171 LIBERTY AVE STE C
PITTSBURGH
PA
15224
A4RCDJD00
 
10135874
DAVITA, INC
1445 30TH ST
SAN DIEGO
CA
92154
A4TV3KP00
 
10105256
DAVITA NIAGARA FALLS KIDNEY CARE CENTER
621 10TH ST
NIAGARA FALLS
NY
14301
A4X16BT00
 
10264851
DAVITA #11266 BELFAIR DIALYSIS
23961 NE STATE ROUTE 3
BELFAIR
WA
98528
A505R0B00
 
10138091
DAVITA COLUMBUS WEST HOME TRAINING
1391 GEORGESVILLE RD
COLUMBUS
OH
43228
A50FPRA00
 
10140255
DAVITA WOODBURY DIALYSIS UNIT
1850 WEIR DR STE 3
WOODBURY
MN
55125
A54E4KL00
 
10181975
DAVITA MIAMI CAMPUS ACUTES #6323 DIALYSIS
1951 NW 7TH AVE STE 500
MIAMI
FL
33136
A57003P00
 
10162561
DAVITA CARROLLWOOD DIALYSIS
14358 N DALE MABRY HWY
TAMPA
FL
33618
A57AGJV00
 
10265285
DAVITA PARK HILL DIALYSIS
1151 HOSPITAL DR
FREDERICKSBURG
VA
22401
A59THHF00
 
10253118
DAVITA 11209 APOLLO
30 25TH AVE S
SAINT CLOUD
MN
56301
A5E60BA00
 
10083979
DAVITA LEE STREET DIALYSIS
5155 LEE ST NE
WASHINGTON
DC
20019
A5N4LA100
 
10185905
DAVITA AUBURN ROAD DIALYSIS
7611 AUBURN RD
PAINESVILLE
OH
44077
A5NLE9A00
 
10050607
DAVITA AHOSKIE DIALYSIS
129 HERTFORD COUNTY HIGH RD
AHOSKIE
NC
27910
A5Q7PJK00
 
10179190
DAVITA CATHEDRAL CITY DIALYSIS
30885 DATE PALM DR
CATHEDRAL CITY
CA
92234
A5QT3VW00
 
10111255
DAVITA POOLER DIALYSIS
54 TRADERS WAY
POOLER
GA
31322
A654Y3Q00
 
10139881
DAVITA FIVE STAR DIALYSIS CENTER
2400 TECH CENTER CT
LAS VEGAS
NV
89128
A6JC45K00
 









Page 190 of 190

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10264005
DAVITA LITTLESTOWN DIALYSIS CENTER
43 S COLUMBUS AVE
LITTLESTOWN
PA
17340
A6PGHKM00
 
10255518
DAVITA DELTONA AT HOME
1200 DELTONA BLVD STE 26
DELTONA
FL
32725
A6PHY1L00
 
10133042
DAVITA DAYTONA BEACH AT HOME
578 HEALTH BLVD
DAYTONA BEACH
FL
32114
A6WB5YQ00
 
10140507
DAVITA RIVER PARISH DIALYSIS
2880 W AIRLINE HWY
LA PLACE
LA
70068
A70QJA000
 
10274859
DAVITA ALAMANCE COUNTY DIALYSIS 11259
829 S MAIN ST
GRAHAM
NC
27253
A72RMXT00
 
10138511
DAVITA EAGAN DIALYSIS
2750 BLUE WATERS RD STE 300
EAGAN
MN
55121
A72YQ7E00
 
10215049
NEWARK WAYNE DIALYSIS CENTER
1120 S MAIN ST
NEWARK
NY
14513
A7ADCVB00
 
10265342
DAVITA BULL RUN DIALYSIS 11320
9420 FORESTWOOD LN STE 100
MANASSAS
VA
20110
A7BH68N00
 
10255159
DAVITA NEW LENOX HT AT HOME 09715
1890 SILVER CROSS BLVD STE 465
NEW LENOX
IL
60451
A7BW2PF00
 
10083960
DAVITA WINTER PARK DIALYSIS
3727 N GOLDENROD RD STE 101
WINTER PARK
FL
32792
A7D26JL00
 
10201922
DAVITA EAST VALLEY
14050 PILOT KNOB RD STE 100
SAINT PAUL
MN
55124
A7DRW8P00
 
10261106
DAVITA CORNING DIALYSIS 4258
8 W PULTENEY ST STE 101
CORNING
NY
14830
A7PLNKY00
 
10133057
DAVITA BALLENGER POINTE DIALYSIS
2262 S BALLENGER HWY
FLINT
MI
48503
A844YXL00
 
10252774
DAVITA 4449 NIAGRA CENTER
2932 MILITARY RD
NIAGARA FALLS
NY
14304
A84BYFA00
 
10270831
DAVITA PRAIRIEVILLE DIALYSIS 11258
17123 COMMERCE CENTRE DR
PRAIRIEVILLE
LA
70769
A8A3XXP00
 
10185221
DAVITA GASTON DIALYSIS
5224 HIGHWAY 321
GASTON
SC
29053
A8J3TNK00
 
10267209
DAVITA WEST HOUSTON HOME AT HOME
1319 W SAM HOUSTON PKWY N STE 130
HOUSTON
TX
77043
A8N24CN00
 
10265095
DAVITA #11194 HUNTINGTON DIALYSIS
390 S FAIR OAKS AVE STE 120
PASADENA
CA
91105
A8XD2PJ00
 
10201266
DAVITA TULLY ROAD HOME TRAINING 05451
1290 TULLY RD STE 60
SAN JOSE
CA
95122
A908RVD00
 
10135373
DAVITA ROSEMEAD SPRINGS DIALYSIS CENTER
3212 ROSEMEAD BLVD
EL MONTE
CA
91731
A96D89J00
 
10112111
DAVITA 11115
1261 ROUTE 38
HAINESPORT
NJ
8036
A99023X00
 
10150378
DAVITA HACKENSACK DIALYSIS
113 W ESSEX ST
MAYWOOD
NJ
7607
A9CB5MX00
 
10230317
DAVITA ACE DIALYSIS
14512 LEE RD
HUMBLE
TX
77396
A9EGXMW00
 
10112119
DAVITA WILLIAMSTOWN
103 BARNES RD STE A
WILLIAMSTOWN
KY
41097
A9ETQ9P00
 
10219315
DAVITA, INC
8144 W BROWARD BLVD
PLANTATION
FL
33324
A9G3EGW00
 
10139779
DAVITA, INC
3515 SWISS AVE STE A
DALLAS
TX
75204
A9GRLR200
 
10139096
DAVITA GOLDSBORO SOUTH DIALYSIS
1704 WAYNE MEMORIAL DR
GOLDSBORO
NC
27534
A9PPV6Y00
 
10140523
DAVITA #6133 AT HOME
909 N TOPEKA ST
WICHITA
KS
67214
A9XGG7J00
 
10163109
DAVITA GREENBRIER AT HOME
9745 SENECA TRL S
LEWISBURG
WV
24901
A9XVQQR00
 
10026555
DAVITA ROME DIALYSIS
15 JOHN MADDOX DR NW
ROME
GA
30165
AA9HH2T00
 
10134269
DAVITA SETON DRIVE DIALYSIS
4800 SETON DR
BALTIMORE
MD
21215
AB0JLWL00
 
10136865
LONG ISLAND RENAL CENTER
3460 GREAT NECK RD
AMITYVILLE
NY
11701
AB43CHL00
 
10111524
DAVITA OCEAN SPRINGS DIALYSIS
13150 PONCE DE LEON DR
OCEAN SPRINGS
MS
39564
AB976QX00
 
10085113
DAVITA EAST AURORA DIALYSIS
482 S CHAMBERS RD
AURORA
CO
80017
ABF72KT00
 
10188102
DAVITA BROWNSBURG DIALYSIS
124 E NORTHFIELD DR
BROWNSBURG
IN
46112
ABQNLCV00
 









Page 191 of 191

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10134666
DAVITA MCKINNEY DIALYSIS
4717 MEDICAL CENTER DR
MCKINNEY
TX
75069
ABVRRMK00
 
10138750
DAVITA WESTMINSTER DIALYSIS CENTER
9053 HARLAN ST STE 90
WESTMINSTER
CO
80031
ABWB75400
 
10140825
DAVITA CENTRAL MESA DIALYSIS CENTER
1134 E UNIVERSITY DR
MESA
AZ
85203
ABYQH0Q00
 
10118096
DAVITA, INC
637 DUNN RD
HAZELWOOD
MO
63042
AC3EG2L00
 
10135746
DAVITA RIVERCENTER DIALYSIS
1123 N MAIN AVE
SAN ANTONIO
TX
78212
AC8ET3400
 
10190548
DAVITA INC
377 BOXWOOD LN
PEARISBURG
VA
24134
AC8RCKH00
 
10202389
DAVITA WEST ORANGE DIALYSIS
375 MOUNT PLEASANT AVE
WEST ORANGE
NJ
7052
AC9DH8X00
 
10134582
DAVITA PEARLAND DIALYSIS
6516 BROADWAY ST STE 122
PEARLAND
TX
77581
ACAMR2B00
 
10137937
DAVITA CORYDON DIALYSIS
1937 OLD HIGHWAY 135 NW STE B
CORYDON
IN
47112
ACBW6HG00
 
10044399
DAVITA FORT MYERS DIALYSIS
4220 EXECUTIVE CIR STE 38
FORT MYERS
FL
33916
ACJ0J9X00
 
10258731
DAVITA GOLDEN GATE DIALYSIS 02482
2700 GEARY BLVD
SAN FRANCISCO
CA
94118
ACKBKBC00
 
10010656
DAVITA FABER PLACE DIALYSIS
3801 FABER PLACE DR
NORTH CHARLESTON
SC
29405
ACRYRBD00
 
10272587
DAVITA MACHESNEY PARK DIALYSIS 11312
7170 N PERRYVILLE RD
MACHESNEY PARK
IL
61115
ACWC6AA00
 
10083987
DAVITA UNION CITY DIALYSIS
6851 SHANNON PKWY
UNION CITY
GA
30291
AD2PMXX00
 
10064719
DAVITA TAYLORVILLE
901 W SPRESSER ST
TAYLORVILLE
IL
62568
ADE2JPB00
 
10136021
DAVITA SPRINGDALE DIALYSIS
2070 MCKENZIE RD STE B
SPRINGDALE
AR
72762
ADFCC5V00
 
10013833
DAVITA PALM COAST DIALYSIS
13 KINGSWOOD DR STE A
PALM COAST
FL
32137
ADGBQFJ00
 
10252860
DAVITA ELKHART AT HOME
1401 N MICHIGAN ST
ELKHART
IN
46514
ADKRNQB00
 
10252776
DAVITA SALEM HOME TRAINING 05484
1201 RICKER RD
SALEM
IL
62881
ADT001H00
 
10104403
DAVITA-GERMANTOWN AT HOME
20111 CENTURY BLVD
GERMANTOWN
MD
20874
ADV54JA00
 
10110903
DAVITA DOCTORS DIALYSIS OF EAST LOS ANGELES
950 S EASTERN AVE
LOS ANGELES
CA
90022
ADXYF1Y00
 
10270842
DAVITA 11343 WESTERN RIDGE
6909 GOOD SAMARITAN DR STE C
CINCINNATI
OH
45247
AF5TJ8E00
 
10176923
DAVITA LOURDES CAMDEN DIALYSIS
1601 HADDON AVE
CAMDEN
NJ
8103
AFLPFM000
 
10132511
DAVITA SPARTA DIALYSIS
150 SAM WALTON DR
SPARTA
TN
38583
AFNCJ4B00
 
10134421
DAVITA RIDGECREST DIALYSIS
12249 ROJAS DR
EL PASO
TX
79936
AFRGHLY00
 
10163849
DAVITA FRONT ROYAL DIALYSIS CENTER
1360 N SHENANDOAH AVE
FRONT ROYAL
VA
22630
AFVHAMX00
 
10246927
DAVITA LAKE MARY AT HOME 09672
39 SKYLINE DR STE 1001
LAKE MARY
FL
32746
AFWEKFY00
 
10111088
DAVITA CEDAR LANE DIALYSIS
6334 CEDAR LN STE 101
COLUMBIA
MD
21044
AFWHPMD00
 
10162985
DAVITA INC
1000 SAINT LOUIS AVE STE 101
FORT WORTH
TX
76104
AG16PBX00
 
10176655
DAVITA ALPENA ACUTES
301 OXBOW DR
ALPENA
MI
49707
AG3LFJC00
 
10138861
DAVITA CARROLL COUNTY
193 STONER AVE STE 120
WESTMINSTER
MD
21157
AGBHY7N00
 
10083659
DAVITA JACKSON SOUTH DIALYSIS
1015 FRONTAGE RD
JACKSON
MS
39204
AGCGY6M00
 









Page 192 of 192

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10166705
DAVITA, INC
74 CAMARITAS AVE
SOUTH SAN FRANCISCO
CA
94080
AGGE7KB00
 
10138919
DAVITA TACOMA DIALYSIS
3401 S 19TH ST
TACOMA
WA
98405
AGJ0KQJ00
 
10053840
DAVITA TURLOCK DIALYSIS CLINIC
50 W SYRACUSE AVE
TURLOCK
CA
95380
AGLL5CD00
 
10133764
DAVITA, INC
102 E BURKHALTER AVE
BUENA VISTA
GA
31803
AGNXFYN00
 
10070603
DAVITA BELCARO DIALYSIS CENTER
755 S COLORADO BLVD
DENVER
CO
80246
AH7QC7700
 
10137808
DAVITA DURANGO DIALYSIS CENTER
72 SUTTLE ST STE D
DURANGO
CO
81303
AHJ7AKB00
 
10139787
DAVITA, INC
31470 ECORSE RD
ROMULUS
MI
48174
AJ2PN4B00
 
10040809
DAVITA PLAINFIELD
1200 RANDOLPH RD
PLAINFIELD
NJ
7060
AJ55FBT00
 
10264572
DAVITA GAINESVILLE NEWBERRY DIALYSIS 05215
1177 NW 64TH TER
GAINESVILLE
FL
32605
AJ5RCXY00
 
10096046
DAVITA NEWNAN DIALYSIS
242 BULLSBORO DR
NEWNAN
GA
30263
AJ6HAKA00
 
10138703
DAVITA SANTA ROSA DIALYSIS AT HOME #6036
5819 HIGHWAY 90
MILTON
FL
32583
AJ9HPFN00
 
10178525
DAVITA GROVE DIALYSIS
1111 NEO LOOP
GROVE
OK
74344
AJALRYD00
 
10083097
DAVITA LYNBROOK DIALYSIS CENTER
147 SCRANTON AVE
LYNBROOK
NY
11563
AJCATX500
 
10138355
DAVITA INDIAN WELLS VALLEY DIALYSIS
212 S RICHMOND RD
RIDGECREST
CA
93555
AJG2ABW00
 
10185913
DAVITA ROCK CREEK DIALYSIS
5544 NORBECK RD
ROCKVILLE
MD
20853
AJMTNRM00
 
10260469
DAVITA PORTLAND DIALYSIS 11086
2118 PORTLAND AVE
LOUISVILLE
KY
40212
AJNN0DG00
 
10258067
DAVITA BELVIDERE DIALYSIS 11112
1751 HENRY LUCKOW LN
BELVIDERE
IL
61008
AJW3X6V00
 
10140710
DAVITA DESERT SPRINGS DIALYSIS
2110 E FLAMINGO RD
LAS VEGAS
NV
89119
AK9Y82B00
 
10254680
DAVITA FORT BROWN DIALYSIS 05175
2000 BOCA CHICA BLVD
BROWNSVILLE
TX
78521
AKA6F8X00
 
10040443
DAVITA LANCASTER SC DIALYSIS
1100 W MEETING ST
LANCASTER
SC
29720
AKALWRC00
 
10247929
DAVITA HARRISBURG HT AT HOME 09657
303 S COMMERCIAL ST STE 15
HARRISBURG
IL
62946
AKD3T8B00
 
10138414
DAVITA WEST SHORE AT HOME 06163
550 N 12TH ST
LEMOYNE
PA
17043
AKGNN9T00
 
10136191
DAVITA GREENSBURG DIALYSIS
1531 N COMMERCE EAST DR STE 6
GREENSBURG
IN
47240
AKPVHC700
 
10134876
DAVITA FLEUR DE LIS DIALYSIS
5555 BULLARD AVE STE 110
NEW ORLEANS
LA
70128
AKT6JEQ00
 
10150247
DAVITA #05129 CHARLES TOWNE HOME PROGRAM
1964 ASHLEY RIVER RD STE D2
CHARLESTON
SC
29407
AKVPGNH00
 
10140403
DAVITA ANTELOPE DIALYSIS CENTER
6406 TUPELO DR STE A
CITRUS HEIGHTS
CA
95621
AL1G07J00
 
10026078
DAVITA WALTERBORO DIALYSIS
302 RUBY ST
WALTERBORO
SC
29488
AL3FR9D00
 
10137425
DAVITA MERIDIAN PARK
19255 SW 65TH AVE STE 100
TUALATIN
OR
97062
ALDP3WW00
 
10106554
WISCONSIN RAPID DAVITA DIALYSIS
1041 HILL ST STE B
WISCONSIN RAPIDS
WI
54494
AO828DT00
 
10135103
DAVITA ORLANDO DIALYSIS
116 STURTEVANT ST
ORLANDO
FL
32806
AQVTUL300
 
10179106
DAVITA TOPEKA DIALYSIS
634 SW MULVANE ST STE 300
TOPEKA
KS
66606
AW7AXAU00
 
10135082
DAVITA EAST WICHITA DIALYSIS CENTER
320 N HILLSIDE ST
WICHITA
KS
67214
AYT5A7N00
 









Page 193 of 193

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138838
DAVITA GATEWAY PLAZA DIALYSIS
1580 W ROSECRANS AVE
COMPTON
CA
90220
B03JLEW00
 
10140178
DAVITA GRAND JUNCTION ACUTES
710 WELLINGTON AVE STE 20
GRAND JUNCTION
CO
81501
B06GMK300
 
10242383
DAVITA 11131
1444 BEACH AVE
ATLANTIC BEACH
FL
32233
B08QYEL00
 
10099548
DAVITA KIDNEY HOME CENTER
2245 ROLLING RUN DR STE 1
BALTIMORE
MD
21244
B0AK87K00
 
10138697
DAVITA STONECREST DIALYSIS
1302 E STATE ST
ROCKFORD
IL
61104
B0F0RCT00
 
10135079
DAVITA # 1557 FLINT DIALYSIS
2 HURLEY PLZ STE 115
FLINT
MI
48503
B0FPRDJ00
 
10268049
DAVITA DIXON KIDNEY AT HOME
1131 N GALENA AVE
DIXON
IL
61021
B0LK99Y00
 
10138920
DAVITA, INC
1030 N SUSQUEHANNA TRL
SELINSGROVE
PA
17870
B0LKTR000
 
10135933
DAVITA BENTON DIALYSIS
1151 ROUTE 14 W
BENTON
IL
62812
B0LNKMP00
 
10223589
DAVITA MARKET COMMONS DIALYSIS CENTER
1350 FARROW PKWY STE 100
MYRTLE BEACH
SC
29577
B0W1BYH00
 
10138084
DAVITA CARABELLO DIALYSIS CENTER
757 E WASHINGTON BLVD
LOS ANGELES
CA
90021
B0YKYKB00
 
10261931
DAVITA #11242 GLENARDEN DIALYSIS
9701 PHILADELPHIA CT STE A
LANHAM
MD
20706
B1CGFRA00
 
10133182
DAVITA DODGE COUNTY DIALYSIS
1949 E 23RD AVE S
FREMONT
NE
68025
B1F6NRB00
 
10083638
DAVITA LAS VEGAS RENAL CENTER
2333 RENAISSANCE DR
LAS VEGAS
NV
89119
B1F9NTG00
 
10104683
DAVITA WILLOW CREEK DIALYSIS
1139 WARWICK WAY
RACINE
WI
53406
B1HLAVJ00
 
10241324
DAVITA 11105
2810 N KICKAPOO AVE
SHAWNEE
OK
74804
B1M0PQD00
 
10025800
DAVITA HEB DIALYSIS CENTER
1809 FOREST RIDGE DR
BEDFORD
TX
76022
B1WE1XK00
 
10137292
DAVITA SOUNDVIEW DIALYSIS CENTER
1622 BRUCKNER BLVD
BRONX
NY
10473
B1X8PNT00
 
10111832
DAVITA, INC
1230 EKHART ST NE
GRAND RAPIDS
MI
49503
B1XBC0W00
 
10140281
DAVITA ROSEBURG MERCY DIALYSIS
2410 NW EDENBOWER BLVD
ROSEBURG
OR
97471
B25YNNQ00
 
10132855
DAVITA NASHUA
38 TYLER ST STE 100
NASHUA
NH
3060
B2AHMC200
 
10082141
DAVITA CLEVELAND DIALYSIS CENTER
202 E FORT WORTH ST
CLEVELAND
TX
77327
B2AW8QH00
 
10256983
DAVITA BEVERLYWOOD AT HOME 09727
2080 CENTURY PARK E
LOS ANGELES
CA
90067
B2DA49D00
 
10232866
DAVITA INC
16750 HIGHWAY 3
WEBSTER
TX
77598
B2DJGPE00
 
10272584
DAVITA 11326 SHILOH
800 N SHILOH RD
GARLAND
TX
75042
B2VX0QV00
 
10256984
DAVITA LYNN HAVEN DIALYSIS 11027
404 E 24TH ST
LYNN HAVEN
FL
32444
B31YY5G00
 
10135215
DAVITA RADFORD AT HOME
600 E MAIN ST
RADFORD
VA
24141
B33MLNB00
 
10065035
DAVITA, INC
500 MCCARTY LN
JACKSON
OH
45640
B3833JB00
 
10229180
DAVITA, INC
4130 WHITE HOUSE PKWY
WARM SPRINGS
GA
31830
B3G1GAL00
 
10140356
DAVITA ORLANDO NORTH DIALYSIS
5135 ADANSON ST STE 700
ORLANDO
FL
32804
B3HA1GM00
 
10138409
DAVITA TENNESSEE VALLEY DIALYSIS CENTER
107 WOODLAWN DR
JOHNSON CITY
TN
37604
B3KLQHQ00
 
10275525
DAVITA LAKE SEMINOLE DIALYSIS 11262
10799 PARK BLVD
SEMINOLE
FL
33772
B3RP3YV00
 
10025489
DAVITA PLANTATION
7061 CYPRESS RD STE 103
PLANTATION
FL
33317
B3U8MKM00
 
10134291
DAVITA NORTH COLORDO SPRINGS DIALYSIS
6071 E WOODMEN RD STE 100
COLORADO SPRINGS
CO
80923
B40X73M00
 
10149740
DAVITA PAOLI DIALYSIS
555 W LONGEST ST
PAOLI
IN
47454
B4AD2AE00
 
10139984
DAVITA, INC
203 E 2ND AVE
ESCONDIDO
CA
92025
B4FX39300
 









Page 194 of 194

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10026769
DAVITA PIKES PEAK DIALYSIS CENTER
2002 LELARAY ST STE 130
COLORADO SPRINGS
CO
80909
B4RVWA700
 
10069479
DAVITA SEARCY DIALYSIS
3208 LANGLEY DR
SEARCY
AR
72143
B4T25VA00
 
10269674
DAVITA #4435 BROWNWOOD DIALYSIS
2511 CROCKETT DR
BROWNWOOD
TX
76801
B5207QF00
 
10070390
DAVITA MISSION HILLS DIALYSIS
2700 N STANTON ST
EL PASO
TX
79902
B580BYX00
 
10139990
DAVITA RENAL PD CENTRAL
3660 PARK SIERRA DR
RIVERSIDE
CA
92505
B5E6Y4200
 
10258708
DAVITA PHOENIX HOME DIALYSIS 11238
5115 E THOMAS RD STE 100
PHOENIX
AZ
85018
B5GPKRW00
 
10139650
DAVITA COLUMBUS DIALYSIS CENTER
6228 BRADLEY PARK DR STE B
COLUMBUS
GA
31904
B5RVG9R00
 
10261915
DAVITA #11121 WESTLAKE VILLAGE DIALYSIS
30730 RUSSELL RANCH RD STE A
WESTLAKE VILLAGE
CA
91362
B5WT0EJ00
 
10241230
DAVITA 11081
1601 SPRING ST
JEFFERSONVILLE
IN
47130
B60RERD00
 
10050963
DAVITA 6848 WESLACO RENAL CENTER
910 S UTAH AVE
WESLACO
TX
78596
B61RAXG00
 
10273079
DAVITA DEPT OF CORRECTIONS & COMMUNITY SUPERVISION NY 01198-1
1879 DAVIS ST
ELMIRA
NY
14901
B6F45QV00
 
10063763
DAVTA ABERDEEN DIALYSIS
780 W BEL AIR AVE
ABERDEEN
MD
21001
B6F7DL100
 
10082844
DAVITA NEPHRON DIALYSIS
5820 DOWNEY AVE
LONG BEACH
CA
90805
B6FFLHD00
 
10111449
DAVITA AMHERST DIALYSIS
3200 COOPER FOSTER PARK RD W
LORAIN
OH
44053
B6FQJ6B00
 
10226124
DAVITA CYPRESS GARDEN HEIGHTS
526 BROAD ST
SUMTER
SC
29150
B6PFDLJ00
 
10135348
DAVITA GREENSBURG AT HOME DIALYSIS #6234
1531 N COMMERCE EAST DR STE 6
GREENSBURG
IN
47240
B6WEXWK00
 
10134915
DAVITA FOUR CORNERS DIALYSIS CENTER
801 W BROADWAY
FARMINGTON
NM
87401
B724C0000
 
10108443
DAVITA MINNEAPOLIS NORTHEAST DIALYSIS
1049 10TH AVE SE
MINNEAPOLIS
MN
55414
B7DLH1Y00
 
10132981
DAVITA CRESTON DIALYSIS
1700 W TOWNLINE ST STE 2B
CRESTON
IA
50801
B7H2RXP00
 
10276075
DAVITA SENOIA DIALYSIS 11246
105 VILLAGE CIR
SENOIA
GA
30276
B7JA1KW00
 
10215614
DAVITA 5412
1001 S ANNIE GLIDDEN RD
DEKALB
IL
60115
B7XL37A00
 
10065040
CUERO LAKEVIEW KIDNEY CENTER
1105 E BROADWAY ST
CUERO
TX
77954
B7Y5GFG00
 
10148376
DAVITA MEMORIAL PLAZA DIALYSIS
3901 UNIVERSITY BLVD S STE 111
JACKSONVILLE
FL
32216
B804BNL00
 
10228644
DAVITA INC
3568 GENDER RD
CANAL WINCHESTER
OH
43110
B82132R00
 
10132335
DAVITA, INC
2620 W HIGHWAY 316
CITRA
FL
32113
B887CFP00
 
10037838
DAVITA OMAHA CENTRAL DIALYSIS
144 S 40TH ST
OMAHA
NE
68131
B88KGYP00
 
10137358
DAVITA TRACY DIALYSIS
425 W BEVERLY PL STE A3010
TRACY
CA
95376
B8BTP5H00
 
10201262
DAVITA STEVENS CREEK DIALYSIS
275 DI SALVO AVE
SAN JOSE
CA
95128
B8F0L2L00
 
10182121
DAVITA KINGSVILLE DIALYSIS
5740 DIBBLE RD
KINGSVILLE
OH
44048
B8TF0TK00
 
10268388
DAVITA 11150 LAND O LAKES
2100 VIA BELLA BLVD
LAND O LAKES
FL
34639
B8TX32E00
 
10037355
DAVITA, INC
995 GATEWAY CENTER WAY STE 101
SAN DIEGO
CA
92102
B9CJV7H00
 
10252861
DAVITA COWTOWN WEST DIALYSIS 11169
2400 LANDS END BLVD STE 131
FORT WORTH
TX
76116
B9JH14P00
 
10132550
DAVITA GREEN BAY DIALYSIS
1751 DECKNER AVE
GREEN BAY
WI
54302
B9KXD3H00
 
10137103
DAVITA SHEPHERDSVILLE DIALYSIS CENTER
150 BROOKS WAY STE 15
BROOKS
KY
40109
B9TJHYB00
 









Page 195 of 195

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10186503
DAVITA LINDEN HOME DIALYSIS 05847
1431 BUSINESS CENTER CT
DAYTON
OH
45410
B9WTVBF00
 
10031774
CEDAR VALLEY DIALYSIS
1661 W RIDGEWAY AVE
WATERLOO
IA
50701
BA2LJ7Y00
 
10136008
DAVITA GROSSE POINTE DIALYSIS CENTER
18000 E WARREN AVE STE 100
DETROIT
MI
48224
BA2LRGF00
 
10026419
DAVITA JOHNSON COUNTY DIALYSIS
10453 W 84TH TER
LENEXA
KS
66214
BA68Z4200
 
10139666
DAVITA DIALYSIS CARE OF KANNAPOLIS
1607 N MAIN ST
KANNAPOLIS
NC
28081
BA7X2G700
 
10135100
DAVITA ASH TREE PD #1787
2666 N GROVE INDUSTRIAL DR
FRESNO
CA
93727
BAF176E00
 
10139952
DAVITA MARYMONT DIALYSIS CENTER
2391 NE LOOP 410 STE 211
SAN ANTONIO
TX
78217
BAKDV4H00
 
10136670
DAVITA DIALYSIS ONTARIO PD
515 EAST LN
ONTARIO
OR
97914
BAYGQD200
 
10174734
DAVITA SILICON VALLEY DIALYSIS 05221
725 RIDDER PARK DR STE 10
SAN JOSE
CA
95131
BB1D28A00
 
10242420
DAVITA ELKHART DIALYSIS
1401 N MICHIGAN ST
ELKHART
IN
46514
BBEN7VP00
 
10036032
DAVITA GATE CITY DIALYSIS
2001 BENCH RD
POCATELLO
ID
83201
BBKJALK00
 
10094870
DAVITA FORT WAYNE WEST DIALYSIS
4916 ILLINOIS RD STE 118
FORT WAYNE
IN
46804
BBLNECK00
 
10037133
DAVITA MIAMI NORTH DIALYSIS
860 NE 125TH ST
NORTH MIAMI
FL
33161
BBQL89E00
 
10179348
DAVITA JEWEL DIALYSIS
514 W TOWN PLZ
BESSEMER
AL
35020
BBVCPGY00
 
10135121
DAVITA #6317 SELLINSGROVE AT HOME
1030 N SUSQUEHANNA TRL
SELINSGROVE
PA
17870
BC7WVDY00
 
10242418
DAVITA, INC
402 N CARRIER PKWY STE 102
GRAND PRAIRIE
TX
75050
BC93VTN00
 
10140138
DAVITA DIALYSIS CARE OF ANSON COUNTY
923 E CASWELL ST
WADESBORO
NC
28170
BC9D8TA00
 
10255119
DAVITA MILLE LACS DIALYSIS
245 ISLE ST W
ISLE
MN
56342
BCHRHJV00
 
10161763
DAVITA GREEN COUNTRY DIALYSIS
5250 UTICA RIDGE RD
DAVENPORT
IA
52807
BCRKH8N00
 
10135223
DAVITA WHITE LANE AT HOME #6251 DIALYSIS
7701 WHITE LN
BAKERSFIELD
CA
93309
BCVREQD00
 
10083668
DAVITA LAWRENCEVILLE RENAL CENTER
1840 PRINCETON AVE
LAWRENCEVILLE
NJ
8648
BCYVQAG00
 
10174756
DAVITA PAXTON DIALYSIS
479 PORT VIEW DR STE B21
HARRISBURG
PA
17111
BDAETCH00
 
10134619
DAVITA JACKSONVILLE SOUTH DIALYSIS CENTER
14965 OLD SAINT AUGUSTINE RD UNIT 114
JACKSONVILLE
FL
32258
BDFT2XV00
 
10082907
DAVITA, INC
2310 ALCAZAR ST
LOS ANGELES
CA
90033
BDNKXF700
 
10111652
DAVITA VILLA OF SAINT JOHN
9030 SAINT CHARLES ROCK RD
SAINT LOUIS
MO
63114
BDV44TK00
 
10080714
DAVITA HUNTSVILLE DIALYSIS
521 INTERSTATE 45 S STE 20
HUNTSVILLE
TX
77340
BE0E48F00
 
10111814
DAVITA SWEETWATER DIALYSIS
7117 S SWEETWATER RD
LITHIA SPRINGS
GA
30122
BE0V4L900
 
10136637
DAVITA POINT PLACE
4747 SUDER AVE
TOLEDO
OH
43611
BELHC3600
 
10065017
DAVITA WESTVIEW DIALYSIS
3749 COMMERCIAL DR
INDIANAPOLIS
IN
46222
BEW4AQP00
 
10133894
DAVITA #5964 AT HOME
200 BREVCO PLZ
LAKE ST LOUIS
MO
63367
BF2YADD00
 
10100135
DAVITA MANZANITA HOME TRAINING CENTER #284
4005 MANZANITA AVE STE 18
CARMICHAEL
CA
95608
BFA08W400
 
10265534
DAVITA #11168 TANNER DIALYSIS
5655 W SAM HOUSTON PKWY N STE A
HOUSTON
TX
77041
BFE0CYE00
 
10267746
DAVITA SOCORRO DIALYSIS CENTER 11305
10697 N LOOP DR
SOCORRO
TX
79927
BFTF69D00
 
10139496
DAVITA GRAND CENTRAL DIALYSIS
800 GRAND CENTRAL MALL STE 8
VIENNA
WV
26105
BGGMD8E00
 
10031594
DAVITA BELDEN COMMUNITY DIALYSIS
4685 FULTON DR NW
CANTON
OH
44718
BGHY3NW00
 









Page 196 of 196

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10137762
DAVITA BAKERSFIELD BRIMHALL DIALYSIS
8501 BRIMHALL RD STE 500
BAKERSFIELD
CA
93312
BGP952W00
 
10246687
DAVITA 11014 MILLERSBURG
1649 S WASHINGTON ST
MILLERSBURG
OH
44654
BGQELFV00
 
10133560
DAVITA, INC
6114 S 1ST ST
AUSTIN
TX
78745
BH1Q42P00
 
10067569
DAVITA INC
115 WRIGHTS ST STE A
HOT SPRINGS
AR
71913
BJ7861G00
 
10025874
DAVITA TEXARKANA REGIONAL DIALYSIS
5502 MEDICAL PARKWAY DR
TEXARKANA
TX
75503
BJA8HRK00
 
10132583
DAVITA, INC
1840 CANYON CREST DR
TWIN FALLS
ID
83301
BJDRG5J00
 
10137444
DAVITA CALVERTON DIALYSIS
4780 CORRIDOR PL
BELTSVILLE
MD
20705
BJGT7HR00
 
10037207
DAVITA CUMMING DIALYSIS
911 MARKET PLACE BLVD STE 3
CUMMING
GA
30041
BJHFERV00
 
10018223
DAVITA VINCENNES DIALYSIS
700 WILLOW ST
VINCENNES
IN
47591
BJKJBY600
 
10240789
DAVITA CALDWELL AT HOME 06369
821 S SMEED PKWY
CALDWELL
ID
83605
BJNCMXC00
 
10141239
DAVITA HANFORD DIALYSIS
900 N DOUTY ST
HANFORD
CA
93230
BK5EHYT00
 
10065065
DAVITA PORTAGE DIALYSIS
5823 US HIGHWAY 6
PORTAGE
IN
46368
BK84EPA00
 
10061805
HOME DIALYSIS SERVICES OF SANDUSKY INC
2819 HAYES AVE STE 2
SANDUSKY
OH
44870
BK8KWEX00
 
10136481
DAVITA MISSION VIEJO
27640 MARGUERITE PKWY
MISSION VIEJO
CA
92692
BKG2C4T00
 
10083347
DAVITA LAGRANGE DIALYSIS
240 PARKER DR
LA GRANGE
KY
40031
BKJTFL700
 
10163976
DAVITA SANDHILLS DIALYSIS
809 S LONG DR STE B
ROCKINGHAM
NC
28379
BKLGTXM00
 
10201354
DAVITA BREVARD DIALYSIS
102 COLLEGE STATION DR
BREVARD
NC
28712
BKR48RP00
 
10136906
DAVITA BUFORD DIALYSIS CENTER
1550 BUFORD HWY
BUFORD
GA
30518
BKWLCAY00
 
10135257
DAVITA WASHINGTON DIALYSIS CENTER
154 WASHINGTON PLZ
WASHINGTON
GA
30673
BL28M4W00
 
10252853
DAVITA 11006 HARRISON
95 ROSEBUD PLZ
CLARKSBURG
WV
26301
C02EQBT00
 
10027443
DAVITA MAINLAND DIALYSIS 3478
4201 GULF FWY
LA MARQUE
TX
77568
C0604BX00
 
10140366
DAVITA WEST LINN DIALYSIS CENTER
19056 WILLAMETTE DR
WEST LINN
OR
97068
C0A5FFL00
 
10083898
DAVITA ALICE RENAL CENTER
2345 ALICE REGIONAL BLVD
ALICE
TX
78332
C0D9RXM00
 
10186203
DAVITA REDBIRD SMITH DIALYSIS
305 S J T STITES ST
SALLISAW
OK
74955
C0EL47M00
 
10246060
DAVITA SOUTHEAST FORT WORTH DIALYSIS
3845 E LOOP 820 S
FORT WORTH
TX
76119
C0FBKPB00
 
10275070
DAVITA DESERT SANDS HOME TRAINING 11065
78030 WILDCAT DR STE 102
PALM DESERT
CA
92211
C0L3NAX00
 
10261102
DAVITA TUMWATER DIALYSIS 11297
855 TROSPER RD SW STE 110
TUMWATER
WA
98512
C0PMGGJ00
 
10068294
DAVITA BENTONVILLE DIALYSIS
1104 SE 30TH ST
BENTONVILLE
AR
72712
C0PW2KJ00
 
10137556
DAVITA DAVIES COUNTY DIALYSIS
310 NE 14TH ST
WASHINGTON
IN
47501
C125X4L00
 
10133557
DAVITA LEITCHFIELD DIALYSIS
912 WALLACE AVE STE 106
LEITCHFIELD
KY
42754
C15KDL000
 
10178203
DAVITA COALINGA DIALYSIS
1147 PHELPS AVE
COALINGA
CA
93210
C17WWKW00
 
10110473
DAVITA ELIZABETH DIALYSIS
201 MCKEESPORT RD
ELIZABETH
PA
15037
C1DPAQF00
 
10247823
DAVITA RIDGE PARK DIALYSIS
4805 PEARL RD
CLEVELAND
OH
44109
C1JWG8G00
 
10223592
DAVITA INC
2551 MERCED ST
SAN LEANDRO
CA
94577
C1MKKMP00
 









Page 197 of 197

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10137141
DAVITA CORRY
300 YORK ST
CORRY
PA
16407
C20YARD00
 
10013264
DAVITA DERENNE DIALYSIS
5303 MONTGOMERY ST
SAVANNAH
GA
31405
C22178W00
 
10081646
DAVITA LAMPLIGHTER PLAZA
12654 LAMPLIGHTER SQUARE SHPG CTR
SAINT LOUIS
MO
63128
C2349PJ00
 
10133591
DAVITA VANDALIA DIALYSIS
301 MATTES AVE
VANDALIA
IL
62471
C25TRTW00
 
10152302
DAVITA NORTHEAST NEBRASKA
1603 W PROSPECT AVE
NORFOLK
NE
68701
C2E4N8R00
 
10134529
DAVITA BOERNE
1369 S MAIN ST
BOERNE
TX
78006
C2KM06Q00
 
10201984
DAVITA 5365
491 COLEMANS XING
MARYSVILLE
OH
43040
C2LHFVQ00
 
10145858
DAVITA APPLE AVENUE DIALYSIS
2480 E APPLE AVE
MUSKEGON
MI
49442
C2PB1VA00
 
10164703
DAVITA SUBURBAN CAMPUS DIALYSIS
2100 HARRISBURG PIKE
LANCASTER
PA
17601
C2VHTYH00
 
10135984
DAVITA WOODLAWN DIALYSIS
5060 S STATE ST
CHICAGO
IL
60609
C356BCD00
 
10138276
DAVITA FAIRFIELD DIALYSIS
1210 HICKS BLVD
FAIRFIELD
OH
45014
C3DG15E00
 
10163457
DAVITA, INC
28160 W NORTHWEST HWY
LAKE BARRINGTON
IL
60010
C3GJ4DV00
 
10132802
DAVITA CHATEAU DIALYSIS
720 VILLAGE RD
KENNER
LA
70065
C3MN9KH00
 
10082711
DAVITA, INC
344 BUDFIELD ST
JOHNSTOWN
PA
15904
C3NMG8C00
 
10181613
DAVITA PETERSBURG AT HOME 06181
20 MEDICAL PARK BLVD
PETERSBURG
VA
23805
C3NPXVJ00
 
10274865
DAVITA MONTGOMERY COUNTY AT HOME 09790
1822 SENATOR MILLER DR
HILLSBORO
IL
62049
C3WEQ5K00
 
10264846
DAVITA 11277 CAPE CORAL
3637 DEL PRADO BLVD S STE 202
CAPE CORAL
FL
33904
C40HRNB00
 
10264832
DAVITA #5445 WARNER CENTER DIALYSIS
21040 CALIFA ST
WOODLAND HILLS
CA
91367
C4143YM00
 
10261288
DAVITA SOCO AT HOME 09742
1384 ARMORY DR
FRANKLIN
VA
23851
C42L2EJ00
 
10259160
DAVITA LOCKHART DIALYSIS 11219
1806 S COLORADO ST
LOCKHART
TX
78644
C4E5F9N00
 
10252632
DAVITA 5465 AVALON
5807 AVALON BLVD
LOS ANGELES
CA
90011
C4J86YB00
 
10034141
DAVITA BLOUNT DIALYSIS
714 E HARPER AVE
MARYVILLE
TN
37804
C4LD39Q00
 
10019911
HILLSIDE DIALYSIS CENTER
1529 N BROAD ST
HILLSIDE
NJ
7205
C4RF70T00
 
10139437
DAVITA WEST PLANO DIALYSIS
5036 TENNYSON PKWY
PLANO
TX
75024
C5E4KYH00
 
10111384
DAVITA HEARTLAND AT HOME CLINIC #6276
925 NE 8TH ST
OKLAHOMA CITY
OK
73104
C5JEEXP00
 
10120619
DAVITA TEMPE DIALYSIS CENTER
2149 E WARNER RD
TEMPE
AZ
85284
C5LPABC00
 
10037494
DAVITA CARPENTERSVILLE DIALYSIS
2203 RANDALL RD
CARPENTERSVILLE
IL
60110
C5P0W0200
 
10259165
DAVITA 11223 DALE CITY
2920 DALE BLVD
DALE CITY
VA
22193
C5RM2JF00
 
10135149
DAVITA FOUNTAIN INN DIALYSIS
298 CHAPMAN RD
FOUNTAIN INN
SC
29644
C5Y43M800
 
10133476
DAVITA WEST UNION DIALYSIS
405 HIGHWAY 150 N
WEST UNION
IA
52175
C650C1000
 
10150282
DAVITA DARIEN DIALYSIS
5873 US HIGHWAY 17
DARIEN
GA
31305
C6H9DTE00
 
10263447
DAVITA #5494 LAKE MEAD DIALYSIS
713 E LAKE MEAD BLVD
NORTH LAS VEGAS
NV
89030
C6P6XBL00
 
10275103
DAVITA CEDAR HILL DIALYSIS 11325
439 E FM 1382
CEDAR HILL
TX
75104
C6R650K00
 
10136485
D AVITABAY BREEZE DIALYSIS
11550 ULMERTON RD
LARGO
FL
33778
C6RJ5MJ00
 
10139816
DAVITA #5087 PRINCETN JCT
88 PRINCETON HIGHTSTOWN RD
PRINCETON JUNCTION
NJ
8550
C6YG74700
 









Page 198 of 198

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10262724
DAVITA BALCONES DIALYSIS 11064
11150 RESEARCH BLVD STE 210
AUSTIN
TX
78759
C72PRLM00
 
10099072
DAVITA CENTRAL DALLAS DIALYSIS
9500 N CENTRAL EXPY
DALLAS
TX
75231
C73T32K00
 
10135418
DAVITA MOUNT MORRIS DIALYSIS
6141 N SAGINAW RD
MOUNT MORRIS
MI
48458
C78JPHG00
 
10139045
DAVITA GRAND ISLAND DIALYSIS
203 E STOLLEY PARK RD
GRAND ISLAND
NE
68801
C7BYRAT00
 
10137300
DAVITA CHESTER DIALYSIS
10360 IRON BRIDGE RD
CHESTER
VA
23831
C7C3DT400
 
10053932
DAVITA CENTRAL COAST KIDNEY CENTER
2263 S DEPOT ST
SANTA MARIA
CA
93455
C7CGELA00
 
10152450
DAVITA DORAL KIDNEY CENTER
7755 NW 48TH ST
DORAL
FL
33166
C7DGBWJ00
 
10112588
DAVITA, INC
201 W 5TH ST
BONHAM
TX
75418
C7GXHYB00
 
10070287
DAVITA RIVERDALE DIALYSIS CENTER
170 W 233RD ST
BRONX
NY
10463
C7TY8WE00
 
10246683
DAVITA GREELEY DIALYSIS
2812 W 10TH ST
GREELEY
CO
80634
C82XHJJ00
 
10136641
DAVITA SPRINGHURST DIALYSIS
10201 CHAMPION FARMS DR
LOUISVILLE
KY
40241
C83JEWG00
 
10138964
DAVITA NEW HAVEN
15 CENTER ST
NEW HAVEN
CT
6510
C842JPY00
 
10026536
DAVITA JONESBORO DIALYSIS
129 KING ST
JONESBORO
GA
30236
C8CGC3R00
 
10267753
DAVITA 11017 CIRCLE CITY
1180 W 6TH ST
CORONA
CA
92882
C8HKM6D00
 
10131971
DAVITA #6006 DIALYSIS CARE OF MOORE COUNTY AT HOME
16 REGIONAL DR
PINEHURST
NC
28374
C8PP4VX00
 
10277615
DAVITA 11012 FORT WAYNE NORTH
415 E DUPONT RD
FORT WAYNE
IN
46825
C8R46YJ00
 
10133447
DAVITA SAN ANTONIO AT HOME
5284 MEDICAL DR STE 100
SAN ANTONIO
TX
78229
C8RB10N00
 
10071274
DAVITA 4268 EL CAMPO
307 SANDY CORNER RD
EL CAMPO
TX
77437
C8X2DXT00
 
10262489
DAVITA SHOAL CREEK DIALYSIS
8260 N BOOTH AVE
KANSAS CITY
MO
64158
C8YCLXC00
 
10110522
DAVITA 12TH STREET COVINGTON DIALYSIS
1500 JAMES SIMPSON JR WAY STE 1100
COVINGTON
KY
41011
C90A0QL00
 
10162562
DAVITA #05303 GREER SOUTH HOME
3254 BRUSHY CREEK RD STE A
GREER
SC
29650
C90NBXG00
 
10011164
DAVITA, INC
107 TENNESSEE AVE
COVINGTON
TN
38019
C9328DB00
 
10261116
DAVITA #11257 CYPRESS GARDENS DIALYSIS
418 BROAD ST
SUMTER
SC
29150
C93GMTJ00
 
10134452
DAVITA PARKLAND DIALYSIS
311 140TH ST S
TACOMA
WA
98444
C96241Y00
 
10025596
DAVITA DAYTONA SOUTH DIALYSIS
1801 S NOVA RD
SOUTH DAYTONA
FL
32119
C9A6V1X00
 
10054873
DAVITA GILMER DIALYSIS
510 US HIGHWAY 271 N
GILMER
TX
75644
C9APE5300
 
10178911
DAVITA TIDEWATER HOME DIALYSIS
230 CLEARFIELD AVE STE 106
VIRGINIA BEACH
VA
23462
C9NAM6A00
 
10085862
DAVITA PREMIER KIDNEY CENTER OF NEWARK
65 S TERRACE AVE
NEWARK
OH
43055
C9TXX5D00
 
10071020
DAVITA UNION PLAZA DIALYSIS CENTER
810 1ST ST NE
WASHINGTON
DC
20002
C9WD6EE00
 
10137436
DAVITA #0408 WICHITA PD
909 N TOPEKA ST
WICHITA
KS
67214
CA86XPM00
 
10138535
DAVITA HUNTER CREEK DIALYSIS
14050 TOWN LOOP BLVD STE 104A
ORLANDO
FL
32837
CAPJT8V00
 
10133674
DAVITA FARIBAULT DIALYSIS UNIT
201 LYNDALE AVE S STE F
FARIBAULT
MN
55021
CAQ8C2Y00
 
10110032
DAVITA WAUSEON DIALYSIS
721 S SHOOP AVE
WAUSEON
OH
43567
CAR5ATL00
 
10069418
DAVITA ROXBURY AT HOME
622 ROXBURY RD
ROCKFORD
IL
61107
CAW45PG00
 
10267899
DAVITA HEART OF MARION AT HOME 09689
1221 DELAWARE AVE
MARION
OH
43302
CB0CVMG00
 
10276539
DAVITA BEECH FORK DIALYSIS 11197
600 MCGINNIS DR
WAYNE
WV
25570
CB2NBRE00
 









Page 199 of 199

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10232940
DAVITA 5138
2592 E AURORA RD
TWINSBURG
OH
44087
CB8EF1P00
 
10143536
DAVITA CAPE FEAR DIALYSIS CENTER
3005 ENTERPRISE DR
WILMINGTON
NC
28405
CB93M4P00
 
10181761
DAVITA MISSION VALLEY AT HOME #5922
1203 S SAINT CLAIR BLVD STE 9B
MISSION
TX
78572
CBALVJW00
 
10083808
DAVITA WINTER PARK HOME PERITONEAL DIALYSIS
4100 METRIC DR STE 200
WINTER PARK
FL
32792
CBF7FPD00
 
10132064
DAVITA WIREGRASS KIDNEY CENTER
1450 ROSS CLARK CIR STE 200
DOTHAN
AL
36301
CBFVW2V00
 
10133769
DAVITA FLOYD CURL DIALYSIS
9238 FLOYD CURL DR STE 102
SAN ANTONIO
TX
78240
CC95MWK00
 
10042661
DAVITA GAINSVILLE DIALYSIS
2545 FLINTRIDGE RD STE 130
GAINESVILLE
GA
30501
CCAVANQ00
 
10111437
DAVITA GREENSPRING DIALYSIS CENTER
4701 MOUNT HOPE DR STE C
BALTIMORE
MD
21215
CCC5FTD00
 
10254371
DAVITA FRESNO NORTH HT AT HOME 09708
6655 N MILBURN AVE
FRESNO
CA
93722
CCE39JX00
 
10110322
DAVITA #3891 PD
6029 WALNUT GROVE RD
MEMPHIS
TN
38120
CCND9NK00
 
10232214
DAVITA INC
7703 PICARDY AVE
BATON ROUGE
LA
70808
CCXLCBT00
 
10140726
DAVITA GWU SOUTHEAST DIALYSIS
3857A PENNSYLVANIA AVE SE
WASHINGTON
DC
20020
CCXYRFP00
 
10246064
DAVITA STARWOOD HOME TRAINING 11034
3425 STARR RD
ROYAL OAK
MI
48073
CD3CQPJ00
 
10137597
DAVITA, INC
1424 US HIGHWAY 1 STE C
SEBASTIAN
FL
32958
CD4YJ6G00
 
10106941
DAVITA SOUTHPOINT DIALYSIS
415 W NC HIGHWAY 54
DURHAM
NC
27713
CDBXNXH00
 
10110755
DAVITA CHADBOURN DIALYSIS CENTER
210 STRAWBERRY BLVD
CHADBOURN
NC
28431
CEAB1T500
 
10279101
DAVITA AVIAN DIALYSIS 11419
8486 BELLAIRE BLVD
HOUSTON
TX
77036
CF1Y6EA00
 
10185728
DAVITA GRANTS PASS II DIALYSIS 02074
1055 REDWOOD AVE
GRANTS PASS
OR
97527
CF9KCQM00
 
10066901
ROMANO WOODS KIDNEY CLINIC
16910 MATHIS CHURCH RD
HOUSTON
TX
77090
CF9WJYD00
 
10213252
DAVITA FRANKLIN TOWNSHIP DIALYSIS
80 WESTGATE PLZ
FRANKLIN
NC
28734
CFHG0TH00
 
10254432
DAVITA ROBINSON HT AT HOME 09718
5888 STEUBENVILLE PIKE STE 4
MC KEES ROCKS
PA
15136
CFTXT4E00
 
10161745
DAVITA EAST WENATCHEE DIALYSIS
300 COLORADO AVE
EAST WENATCHEE
WA
98802
CGCYC0E00
 
10037504
DAVITA 03092 OZARK DIALYSIS
195 BUNTING DR
OZARK
AL
36360
CGDYXQQ00
 
10140947
DAVITA TAHLEQUAH DIALYSIS CENTER
1373 E BOONE ST
TAHLEQUAH
OK
74464
CGF2J6Y00
 
10136885
DAVITA HEMET DIALYSIS CENTER
3050 W FLORIDA AVE
HEMET
CA
92545
CGQJG5M00
 
10123175
DAVITA #6327 MID ATLANTA HOME
418 DECATUR ST SE STE B
ATLANTA
GA
30312
CGW1BMM00
 
10246058
DAVITA 5487 ARCADIA OAKS
721 W HUNTINGTON DR STE A
ARCADIA
CA
91007
CGXLREF00
 
10133201
DAVITA SANTA PAULA DIALYSIS
253 MARCH ST
SANTA PAULA
CA
93060
CH2P92V00
 
10135726
DAVITA PALM SPRINGS DIALYSIS
1061 N INDIAN CANYON DR
PALM SPRINGS
CA
92262
CH86HUI00
 
10027162
DVA HEALTHCARE RENAL CARE, INC
1585 SULPHUR SPRING RD STE 107
BALTIMORE
MD
21227
CHQERD100
 
10137479
DAVITA BEVERLY HILLS DIALYSIS CENTER
50 N LA CIENEGA BLVD STE 300
BEVERLY HILLS
CA
90211
CHVAG1F00
 
10134924
DAVITA ARDEN HILLS DIALYSIS UNIT
3900 NORTHWOODS DR STE 110
ARDEN HILLS
MN
55112
CIHQH9R00
 
10185927
DAVITA LYNCHBURG AT HOME TRAINING CENTER
2091 LANGHORNE RD STE B
LYNCHBURG
VA
24501
CJ4Q5GA00
 
10137402
DAVITA TREASURE VALLEY DIALYSIS
3045 E ST LUKES ST STE 105
MERIDIAN
ID
83642
CJCLH3C00
 









Page 200 of 200

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10139236
DAVITA NORTH VERNON DIALYSIS
2340 N STATE HIGHWAY 7
NORTH VERNON
IN
47265
CJG1ARD00
 
10135155
DAVITA CENTER FOR KIDNEY DISEASE AT VENTURE
1680 NE 164TH ST
NORTH MIAMI BEACH
FL
33162
CJNTNCA00
 
10037711
DAVITA TUCSON EAST DIALYSIS
6420 E BROADWAY BLVD
TUCSON
AZ
85710
CJQ80XQ00
 
10280039
DAVITA NORTH EAST GEORGIA HOME TRAINING 11381
1485 JESSE JEWELL PKWY NE STE 260
GAINESVILLE
GA
30501
CJTHNPH00
 
10241218
DAVITA, INC
166 EAGLES GLEN PLZ
EAST STROUDSBURG
PA
18301
CJTPFME00
 
10267751
DAVITA NANSEMOND AT HOME 09745
3009 CORPORATE LN STE 130
SUFFOLK
VA
23434
CJY7GFV00
 
10038228
DAVITA PEMBROKE PINES DIALYSIS
12145 PEMBROKE RD
PEMBROKE PINES
FL
33025
CK14VFB00
 
10106601
DAVITA-WEST BROADWAY AT HOME
720 W BROADWAY
LOUISVILLE
KY
40202
CK30LM600
 
10083886
DAVITA EVANSTON RENAL CENTER
1922 DEMPSTER ST
EVANSTON
IL
60202
CK6PGPW00
 
10232935
DAVITA #11066 MARIGNY
2345 SAINT CLAUDE AVE
NEW ORLEANS
LA
70117
CK7RE2A00
 
10219314
DAVITA 5283
3934 W 24TH ST
CHICAGO
IL
60623
CK7VVXQ00
 
10140741
DAVITA DAYTONA BEACH DIALYSIS
578 HEALTH BLVD
DAYTONA BEACH
FL
32114
CK9758P00
 
10110737
DAVITA GALLERIA DIALYSIS
9160 HIGHWAY 64
LAKELAND
TN
38002
CK9A9G400
 
10096090
DAVITA SIOUX FALLS COMMUNITY DIALYSIS
2326 W 69TH ST
SIOUX FALLS
SD
57108
CKEEAVT00
 
10279097
DAVITA MID VALLEY HOME PD TRAINING 11214
1205 N MICHIGAN AVE
SAGINAW
MI
48602
CKEK8AC00
 
10248133
DAVITA HAMPTON ROADS HOME TRAINING 05418
11234 JEFFERSON AVE STE B
NEWPORT NEWS
VA
23601
CKGQAEQ00
 
10134588
DAVITA KENWOOD DIALYSIS
4259 S COTTAGE GROVE AVE STE 100
CHICAGO
IL
60653
CKMJGYF00
 
10135076
DAVITA WESTON DIALYSIS CENTER
2685 EXECUTIVE PARK DR STE 1
WESTON
FL
33331
CKMQH0P00
 
10136056
DAVITA HAYMARKET DIALYSIS
14664 GAP WAY
GAINESVILLE
VA
20155
CKP57DA00
 
10138785
DAVITA GRAND HOME DIALYSIS
14674 W MOUNTAIN VIEW BLVD STE 204
SURPRISE
AZ
85374
CKQTHGC00
 
10132831
DAVITA MAINPLACE DIALYSIS CENTER
972 W TOWN AND COUNTRY RD
ORANGE
CA
92868
CKR13F600
 
10187655
DAVITA - MAINPLACE AT HOME DIALYSIS
972 W TOWN AND COUNTRY RD
ORANGE
CA
92868
CKR13F6F1
 
10140100
DAVITA MARYVILLE AT HOME
2102 VADALABENE DR STE 2
MARYVILLE
IL
62062
CKRQQBE00
 
10140485
DAVITA DURANT
411 WESTSIDE DR
DURANT
OK
74701
CKVF7W900
 
10138017
DAVITA CROSSROADS DIALYSIS CENTER
3214 YORBA LINDA BLVD
FULLERTON
CA
92831
CKWYRK100
 
10139446
DAVITA SALINAS VALLEY DIALYSIS CENTER
955 BLANCO CIR STE C
SALINAS
CA
93901
CP5Q7WZ00
 
10026932
DAVITA BIRMINGHAM EAST
1105 E PARK DR
BIRMINGHAM
AL
35235
CWC2Q3F00
 
10083986
DAVITA, INC
36819 EILAND BLVD
ZEPHYRHILLS
FL
33542
D0559NJ00
 
10232215
DAVITA HISTORICAL HASTINGS DIALYSIS
1828 MARKET BLVD
HASTINGS
MN
55033
D098HAL00
 
10111973
DAVITA CLINCH RIVER DIALYSIS
702 N MAIN ST
CLINTON
TN
37716
D09P10C00
 
10045668
DAVITA INC
1005 RIDGE RD
ROXBORO
NC
27573
D0D9Y1Y00
 
10133067
DAVITA WYANDOTTE WEST DIALYSIS
11014 HASKELL AVE
KANSAS CITY
KS
66109
D0TV0FG00
 
10026939
DAVITA, INC
216 GRACELAND DR
DOTHAN
AL
36305
D0VHAED00
 









Page 201 of 201

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136362
DAVITA, INC
1575 PARR AVE
DYERSBURG
TN
38024
D1524VK00
 
10070154
DAVITA AMERY
970 ELDEN AVE
AMERY
WI
54001
D1AH63E00
 
10139955
DAVITA MCDOWELL COUNTY DIALYSIS
100 SPAULDING RD STE 2
MARION
NC
28752
D1DMLFD00
 
10140295
DAVITA BEVERLY AT HOME #5949
8109 S WESTERN AVE
CHICAGO
IL
60620
D1FCQ3Y00
 
10177716
DAVITA FREDERICK AT HOME
140 THOMAS JOHNSON DR
FREDERICK
MD
21702
D1L3LBY00
 
10135085
DAVITA OHIO PIKE DIALYSIS CENTER
1761 E OHIO PIKE UNIT G
AMELIA
OH
45102
D1PVMEY00
 
10137875
DAVITA FORREST CITY
1501 N WASHINGTON ST
FORREST CITY
AR
72335
D1RJ12R00
 
10027056
DAVITA DIALYSIS CARE OF RICHMOND COUNTY
771 CHERAW RD
HAMLET
NC
28345
D1WSYQQ00
 
10178890
DAVITA 5086
2222 GREENHOUSE RD
HOUSTON
TX
77084
D20RJ1Q00
 
10134958
DAVITA SALEM DIALYSIS CENTER
1201 N JIM DAY RD STE 103
SALEM
IN
47167
D2HWP4L00
 
10262490
DAVITA CHICAGO RIDGE DIALYSIS
10511 S HARLEM AVE
CHICAGO RIDGE
IL
60415
D2YK4JK00
 
10142610
DAVITA MAGIC CITY DIALYSIS
300 22ND ST S STE B
BIRMINGHAM
AL
35233
D30MPYP00
 
10176936
DAVITA 5240
9475 ROOSEVELT BLVD
PHILADELPHIA
PA
19114
D34RDWK00
 
10070705
DAVITA SOONER DIALYSIS CENTER
1561 N PORTER AVE
NORMAN
OK
73071
D35F0VV00
 
10266790
DAVITA #11248 FORT COLLINS DIALYSIS
1601 PROSPECT PKWY UNIT J
FORT COLLINS
CO
80525
D36MKXP00
 
10242378
DAVITA #5298 STOCKTON
1810 S FRESNO AVE
STOCKTON
CA
95206
D3G0N8R00
 
10025553
DAVITA SAINT MARYS DIALYSIS
2714 OSBORNE RD
SAINT MARYS
GA
31558
D3GH0LY00
 
10246398
DAVITA BARRINGTON CREEK PD 05408
28160 W NORTHWEST HWY STE 105
LAKE BARRINGTON
IL
60010
D3NFQCK00
 
10190639
DAVITA OLD NATIONAL DIALYSIS
5615 OLD NATIONAL HWY
COLLEGE PARK
GA
30349
D3Q3G8X00
 
10112126
DAVITA SCRANTON DIALYSIS
475 MORGAN HWY
SCRANTON
PA
18508
D3VLJM100
 
10137784
DAVITA RADFORD
600 E MAIN ST
RADFORD
VA
24141
D440N7F00
 
10134973
DAVITA PHILADELPHIA WEST
7609 LINDBERGH BLVD
PHILADELPHIA
PA
19153
D480WAV00
 
10174443
DAVITA SPRINGVILLE DIALYSIS
40 PURPLE HEART BLVD
SPRINGVILLE
AL
35146
D4944VT00
 
10135251
DAVITA UNIVERSITY DIALYSIS CENTER
333 UNIVERSITY AVE STE 100
SACRAMENTO
CA
95825
D4G4Y2100
 
10137659
DAVITA HALLWOOD DIALYSIS CENTER
4929 CLIO RD STE B
FLINT
MI
48504
D4J4GK400
 
10168379
DAVITA HARPER WOODS DIALYSIS
19265 VERNIER RD
HARPER WOODS
MI
48225
D4JEPQT00
 
10244815
DAVITA 5019
1836 SIERRA GARDENS DR
ROSEVILLE
CA
95661
D4L672H00
 
10225820
DAVITA GREAT FALLS DIALYSIS 6965
3400 10TH AVE S
GREAT FALLS
MT
59405
D4LRXWM00
 
10181414
DAVITA NORTH SACRAMENTO DIALYSIS
251 LATHROP WAY STE A
SACRAMENTO
CA
95815
D4PT6MR00
 
10140844
DAVITA RIVERWOOD DIALYSIS
24467 W 10 MILE RD
SOUTHFIELD
MI
48033
D4YLWNJ00
 
10266791
DAVITA #11272 EAST TALLAHASSEE HOME TRAINING
2417 MILL CREEK LN STE 3
TALLAHASSEE
FL
32308
D54KWAC00
 
10139174
DAVITA OCOTILLO DIALYSIS
975 W CHANDLER HEIGHTS RD
CHANDLER
AZ
85248
D5A03YT00
 
10185609
DAVITA 5986 AT HOME
4685 FULTON DR NW
CANTON
OH
44718
D5CGEWK00
 
10243271
DAVITA 4260
18100 OAKWOOD BLVD STE 206
DEARBORN
MI
48124
D5E2K5N00
 









Page 202 of 202

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10150248
DAVITA TOWN AND COUNTRY WEST DIALYSIS
12855 N 40 DR
SAINT LOUIS
MO
63141
D5J92BN00
 
10256987
DAVITA PORTLAND MLK DIALYSIS 11117
2737 NE M L KING BLVD
PORTLAND
OR
97212
D5JB82M00
 
10140410
DAVITA SYLVA DIALYSIS CENTER
655 ASHEVILLE HWY
SYLVA
NC
28779
D5JHNAF00
 
10032924
DAVITA WEST GLENDALE DIALYSIS
1427 S GLENDALE AVE
GLENDALE
CA
91205
D5LYQTK00
 
10083658
DAVITA #6352 JACKSON NORTH DIALYSIS AT HOME
571 E BEASLEY RD STE B
JACKSON
MS
39206
D5V6A0T00
 
10262437
DAVITA #11156 CLEAR CREEK
220 COTTONWOOD
HEMPSTEAD
TX
77445
D647CEK00
 
10082848
DOWNEY REGIONAL DIALYSIS CENTER
8333 IOWA ST STE 100
DOWNEY
CA
90241
D6B67KR00
 
10217864
DAVITA #5238 VICTORY LAKE
3290 GULF FWY
LEAGUE CITY
TX
77573
D6M7A5R00
 
10269224
DAVITA #11222 MONTANA VISTA DIALYSIS
2204 JOE BATTLE BLVD STE A
EL PASO
TX
79938
D6NEMFL00
 
10133376
DAVITA JACKSONVILLE CENTRAL DIALYSIS CENTER
400 T P WHITE DR
JACKSONVILLE
AR
72076
D73ERRJ00
 
10162996
DAVITA GRANBURY DIALYSIS
1200 PALUXY MEDICAL CIR
GRANBURY
TX
76048
D77V2NB00
 
10185929
DAVITA POCONO HT AT HOME
3361 ROUTE 611
BARTONSVILLE
PA
18321
D7NVCHV00
 
10232390
DAVITA INC
18 PELHAM RD STE 1
SALEM
NH
3079
D7PK31X00
 
10248127
DAVITA JASPER AT HOME 09676
671 3RD AVE
JASPER
IN
47546
D86658A00
 
10263598
DAVITA #9753 METUCHEN AT HOME
319 LAKE AVE
METUCHEN
NJ
8840
D86J2FR00
 
10197069
DAVITA 5150
1207 E COLUMBUS ST
KENTON
OH
43326
D8ANBXQ00
 
10165296
DAVITA WINNEMUCCA DIALYSIS
830 FAIRGROUNDS RD
WINNEMUCCA
NV
89445
D8ARJCH00
 
10140595
DAVITA, INC
1715 IRON HORSE DR STE 170
LONGMONT
CO
80501
D8GMYAV00
 
10132398
DAVITA MIDTOWNE NORFOLK DIALYSIS
2201 COLONIAL AVE
NORFOLK
VA
23517
D8JKAXV00
 
10275093
DAVITA DAIRY ASHFORD DIALYSIS 11376
12606 WESTPARK DR
HOUSTON
TX
77082
D8KC6AX00
 
10267217
DAVITA MCKINNEY ON 380 AT HOME
5329 W UNIVERSITY DR
MCKINNEY
TX
75071
D8M621G00
 
10135543
DAVITA, INC
238 ORANGEFAIR MALL
FULLERTON
CA
92832
D8PB0DY00
 
10083657
DAVITA HAZLEHURST DIALYSIS
201 N HALEY ST
HAZLEHURST
MS
39083
D90T8D000
 
10083999
DAVITA GOLDSBORO AT HOME # 6322
2609 HOSPITAL RD
GOLDSBORO
NC
27534
D9114KC00
 
10137964
DAVITA, INC
101 S MAIN ST
CARBONDALE
PA
18407
D9EVD8G00
 
10134991
DAVITA LONETREE DIALYSIS CENTER
9777 PYRAMID CT STE 140
ENGLEWOOD
CO
80112
D9MB0K300
 
10177648
DAVITA INC
3050 S DIXIE DR
KETTERING
OH
45409
D9MYAHX00
 
10266387
DAVITA ALGER HEIGHTS AT HOME
705 28TH ST SE
GRAND RAPIDS
MI
49548
D9NETFV00
 
10138289
DAVITA BLEPRE
2906 WASHINGTON BLVD
BELPRE
OH
45714
D9RY7FX00
 
10136400
DAVITA CENTRAL ORLANDO DIALYSIS
2548 N ORANGE BLOSSOM TRL STE 400
ORLANDO
FL
32804
DA1J32C00
 
10083879
DAVITA GREEN VALLEY DIALYSIS
1489 W WARM SPRINGS RD STE 122
HENDERSON
NV
89014
DAN56N800
 
10082124
DAVITA DAVENPORT DIALYSIS CENTER
45597 HIGHWAY 27
DAVENPORT
FL
33897
DAW65VP00
 
10264820
DAVITA #2354 WHITEWATER VALLEY DIALYSIS
2302 CHESTER BLVD STE B
RICHMOND
IN
47374
DB1RGPL00
 
10135683
DAVITA ALEXANDRIA
5150 DUKE ST
ALEXANDRIA
VA
22304
DB3KQDE00
 
10026371
DAVITA COON RAPIDS DIALYSIS UNIT
3960 COON RAPIDS BLVD NW STE 309
COON RAPIDS
MN
55433
DB763MQ00
 









Page 203 of 203

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10275523
DAVITA LAKE GENEVA AT HOME 05800
650 N EDWARDS BLVD
LAKE GENEVA
WI
53147
DBADLXT00
 
10147891
DAVITA LAKE VISTA
3187 US HIGHWAY 98 N
LAKELAND
FL
33805
DBEELGH00
 
10133200
DAVITA, INC
470 BRIDGEPORT AVE
MILFORD
CT
6460
DBK6T5C00
 
10063737
DAVITA BROOKRIVER DIALYSIS
8101 BROOKRIVER DR
DALLAS
TX
75247
DBRV4P300
 
10277843
DAVITA LA HABRA DIALYSIS 02064
1611 W WHITTIER BLVD
LA HABRA
CA
90631
DBY0VHY00
 
10112235
DAVITA OLYMPIA DIALYSIS
335 COOPER POINT RD NW
OLYMPIA
WA
98502
DC802YX00
 
10181384
DAVITA KENNESTONE AT HOME DIALYSIS # 5971
200 COBB PKWY N STE 318
MARIETTA
GA
30062
DCFF20L00
 
10017586
DAVITA BLUEMOUND DIALYSIS
601 N 99TH ST STE 300
MILWAUKEE
WI
53226
DCFNGT000
 
10138792
DAVITA EDWARDSVILLE DIALYSIS
235 S BUCHANAN ST
EDWARDSVILLE
IL
62025
DCK4XDN00
 
10136517
DAVITA, INC
7467 W SAMPLE RD
CORAL SPRINGS
FL
33065
DCK6EQJ00
 
10136074
DAVITA COOKEVILLE DIALYSIS
320 N WILLOW AVE
COOKEVILLE
TN
38501
DCMH4EA00
 
10135434
DAVITA PORTSMOUTH DIALYSIS CENTER
2000 HIGH ST
PORTSMOUTH
VA
23704
DCRQJXM00
 
10108193
DAVITA AMES MARY GREELEY DIALYSIS
2322 E 13TH ST
AMES
IA
50010
DCW2RBP00
 
10150246
DAVITA CHARLES TOWNE HOME AT HOME
1964 ASHLEY RIVER RD
CHARLESTON
SC
29407
DD1JLHC00
 
10186371
DAVITA INC
76 HIGHLAND PAVILION CT STE 129
HIRAM
GA
30141
DD4J81M00
 
10112340
DAVITA MONTGOMERY DIALYSIS CENTER
323 W MAIN ST
BISCOE
NC
27209
DDACPJK00
 
10133270
DAVITA ATWATER DIALYSIS
1201 COMMERCE AVE
ATWATER
CA
95301
DDGYD5M00
 
10136530
DAVITA SADDLEBACK
23141 PLAZA POINTE DR
LAGUNA HILLS
CA
92653
DDK1HA200
 
10032889
DAVITA, INC
6925 LAKE ELLENOR DR STE 650
ORLANDO
FL
32809
DE6PWK200
 
10136411
DAVITA IMPERIAL DIALYSIS
2738 W IMPERIAL HWY
INGLEWOOD
CA
90303
DEBW2HH00
 
10137869
DAVITA, INC
2930 MONTVALE DR STE A
SPRINGFIELD
IL
62704
DEHBRNX00
 
10136982
DAVITA INC
1525 LIME ST STE 120
FERNANDINA BEACH
FL
32034
DERQK3V00
 
10216127
DAVITA RANCHO CUCAMONGA HT AT HOME 06378
8219 ROCHESTER AVE
RANCHO CUCAMONGA
CA
91730
DF3M9PF00
 
10222456
DAVITA 5284
11700 W 2ND PL STE 325
LAKEWOOD
CO
80228
DF4D4CP00
 
10139898
DAVITA CLINTON TOWNSHIP AT HOME #6232
15918 19 MILE RD
CLINTON TOWNSHIP
MI
48038
DFGHXPB00
 
10139223
DAVITA POMPANO BEACH ARTIFICIAL KIDNEY CENTER
600 SW 3RD ST
POMPANO BEACH
FL
33060
DFJNWTN00
 
10263329
DAVITA SURF CITY DIALYSIS 11015
22807 US HIGHWAY 17 N
HAMPSTEAD
NC
28443
DFL5VJW00
 
10201327
DAVITA 05217
1983 W HILLSBORO BLVD
DEERFIELD BEACH
FL
33442
DFLCN5H00
 
10136394
DAVITA WESTBROOK DIALYSIS
13907 W CAMINO DEL SOL STE 103
SUN CITY WEST
AZ
85375
DFLXTDG00
 
10083667
DAVITA MARLTON DIALYSIS
769 E ROUTE 70 STE C100
MARLTON
NJ
8053
DG2CVKM00
 
10136099
DAVITA HAMPTON AVENUE
1425 HAMPTON AVE
SAINT LOUIS
MO
63139
DGFYL6X00
 
10259620
DAVITA NORTH COUNTY KIDNEY CARE AT HOME 09732
1554 SIERRA VISTA PLZ
SAINT LOUIS
MO
63138
DGLNYLK00
 









Page 204 of 204

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10139574
DAVITA SCOTT COUNTY DIALYSIS
7456 S PARK DR
SAVAGE
MN
55378
DH3G5L300
 
10138376
DAVITA DIALYSIS CENTER OF MIDDLE GEORGIA
509 N HOUSTON RD
WARNER ROBINS
GA
31093
DH6H19R00
 
10139658
DAVITA, INC
5720 STONERIDGE MALL RD STE 160
PLEASANTON
CA
94588
DH8M4F700
 
10139362
DAVITA PEEKSKILL CORTLANDT DIALYSIS CENTER
2050 E MAIN ST
CORTLANDT MANOR
NY
10567
DHGK7AB00
 
10104681
DAVITA ROBBINSDALE DIALYSIS
3461 W BROADWAY AVE
MINNEAPOLIS
MN
55422
DJ0ATBA00
 
10150377
DAVITA SPRINGFIELD SOUTH DIALYSIS
2930 S 6TH ST
SPRINGFIELD
IL
62703
DJQ1Q6J00
 
10111091
DAVITA CHILLICOTHE DIALYSIS
588 E BUSINESS 36
CHILLICOTHE
MO
64601
DJQXY2J00
 
10139648
DAVITA STONE OAK DIALYSIS
731 CARNOUSTIE DR
SAN ANTONIO
TX
78258
DJTGRPL00
 
10133836
DAVITA DEARBORN HOME DIALYSIS AT HOME
22030 PARK ST
DEARBORN
MI
48124
DJW35PP00
 
10137321
DAVITA, INC
662 ROBERT BLVD
SLIDELL
LA
70458
DK2CRFH00
 
10261904
DAVITA 11243 LARGO TOWN
1101 MERCANTILE LN STE 104
UPPER MARLBORO
MD
20774
DK78PBC00
 
10137049
DAVITA VIDALIA FIRST STREET DIALYSIS
906 E 1ST ST
VIDALIA
GA
30474
DK7KJ8F00
 
10136839
DAVITA VISALIA DIALYSIS
5429 W CYPRESS AVE
VISALIA
CA
93277
DKA6FLD00
 
10085116
DAVITA VALLEY VIEW DIALYSIS CENTER
26900 CACTUS AVE STE A
MORENO VALLEY
CA
92555
DKAHFEH00
 
10138942
DAVITA CREEKSIDE DIALYSIS CENTER
141 PARKER ST
VACAVILLE
CA
95688
DKD2J7200
 
10243619
DAVITA MAIN STREET DIALYSIS
668 MAIN ST
LUMBERTON
NJ
8048
DKTBECR00
 
10132624
DAVITA PAGELAND
505 S PEARL ST STE A
PAGELAND
SC
29728
DL40J1M00
 
10133783
DAVITA BRADLEY COUNTY DIALYSIS
204 BRAGG ST STE A
WARREN
AR
71671
DL4WVWP00
 
10068643
DAVITA MENA DIALYSIS
1200 CRESTWOOD CIR
MENA
AR
71953
DL7W97H00
 
10012467
DAVITA FREEPORT DIALYSIS CENTER
1028 S KUNKLE BLVD
FREEPORT
IL
61032
DLYL9ND00
 
10135911
DALLAS KIDNEY SPECIALIST
7920 ELMBROOK DR
DALLAS
TX
75247
DMKX2K200
 
10025813
DAVITA SOUTHWEST SAN ANTONIO DIALYSIS CENTER
7515 BARLITE BLVD
SAN ANTONIO
TX
78224
DQB8ZI300
 
10136052
DAVITA OUACHITA DIALYSIS CENTER
1900 MALVERN AVE
HOT SPRINGS
AR
71901
DV3G0A100
 
10132056
DAVITA DENISON DIALYSIS CENTER
1220 REBA MACENTIRE LN
DENISON
TX
75020
DWGJ8Q600
 
10190675
DAVITA MCFARLAND DIALYSIS
6225 ATLANTA HWY
ALPHARETTA
GA
30004
E06G7GN00
 
10180709
DAVITA HOT SPRINGS AT HOME 05822
115 WRIGHTS ST
HOT SPRINGS
AR
71913
E0BM7EW00
 
10138755
DAVITA ARBOR PLACE DIALYSIS
9559 HIGHWAY 5 STE 1
DOUGLASVILLE
GA
30135
E0PYWEB00
 
10083945
DAVITA DIALYSIS CARE OF FRANKLIN COUNTY
1706 NC 39 HWY N
LOUISBURG
NC
27549
E0QM2B300
 
10083955
DAVITA DIALYSIS CENTER OF PISMO BEACH
320 JAMES WAY STE 110
PISMO BEACH
CA
93449
E0V866T00
 
10266051
DAVITA 11348 BATTLE GROUND
720 W MAIN ST
BATTLE GROUND
WA
98604
E12AKAL00
 
10009779
DAVITA MILLENNIUM DIALYSIS
1408 OCEAN AVE
BROOKLYN
NY
11230
E16J03700
 
10143987
DAVITA RICHMOND DIALYSIS
4200 MACDONALD AVE
RICHMOND
CA
94805
E16RQKM00
 
10269295
DAVITA #11141 OCEAN COUNTY DIALYSIS
635 BAY AVE STE 215
TOMS RIVER
NJ
8753
E1V2FKB00
 
10052166
DAVITA WOODBURN
1840 NEWBERG HWY
WOODBURN
OR
97071
E20NBBP00
 
10253856
DAVITA CLAY COUNTY DIALYSIS
1784 BLANDING BLVD
MIDDLEBURG
FL
32068
E2D886F00
 









Page 205 of 205

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10132611
DAVITA #5965 UNION CITY AT HOME
6851 SHANNON PKWY # 200
UNION CITY
GA
30291
E2KR15X00
 
10259368
DAVITA BEVERLYWOOD DIALYSIS 05437
2080 CENTURY PARK E STE 210
LOS ANGELES
CA
90067
E2R5V8F00
 
10136451
DAVITA FRANCONIA DIALYSIS CENTER
5695 KING CENTRE DR
ALEXANDRIA
VA
22315
E2T5GMG00
 
10135267
DAVITA ROBINSON DIALYSIS
1215 N ALLEN ST STE B
ROBINSON
IL
62454
E324JDJ00
 
10132200
DAVITA CHESTERTON DIALYSIS
711 PLAZA DR STE 6
CHESTERTON
IN
46304
E334YPB00
 
10135660
DAVITA MOSCOW DIALYSIS CENTER
212 RODEO DR STE 110
MOSCOW
ID
83843
E3397JJ00
 
10279095
DAVITA CARPENTERSVILLE DIALYSIS PD 03361
2203 RANDALL RD
CARPENTERSVILLE
IL
60110
E34MBFX00
 
10240341
DAVITA MENIFEE HOME AT HOME 09646
29878 HAUN RD STE 100
MENIFEE
CA
92586
E3EJKDB00
 
10083743
DAVITA ANAHEIM WEST DIALYSIS
1821 W LINCOLN AVE
ANAHEIM
CA
92801
E3J1D0E00
 
10259415
DAVITA WILLIAMSBRIDGE HOME DIALYSIS CENTER
3525 WHITE PLAINS RD STE A
BRONX
NY
10467
E3LJXEW00
 
10139730
DAVITA BOLIVAR DIALYSIS
515 PECAN DR
BOLIVAR
TN
38008
E3N9V5D00
 
10133699
DAVITA TALLADEGA
726 BATTLE ST E
TALLADEGA
AL
35160
E3RY3KT00
 
10083037
APPALACHIAN DIALYSIS CENTER
503 ELM AVE
NEW TAZEWELL
TN
37825
E3T5OEH00
 
10135865
DAVITA OLNEY DIALYSIS CENTER
117 N BOONE ST
OLNEY
IL
62450
E3X54QD00
 
10133166
DAVITA GRASS VALLEY AT HOME
360 CROWN POINT CIR
GRASS VALLEY
CA
95945
E4315NE00
 
10134778
DAVITA MARION DIALYSIS
324 S 4TH ST
MARION
IL
62959
E481BWY00
 
10258348
DAVITA SUN PRAIRIE DIALYSIS 05458
719 BUNNY TRL
SUN PRAIRIE
WI
53590
E4GDQAB00
 
10066872
DAVITA NORTH PARK DIALYSIS
324 FM 1960 RD
HOUSTON
TX
77073
E4N860J00
 
10135612
DAVITA, INC
9281 OFFICE PARK CIR STE 105
ELK GROVE
CA
95758
E4QRH3J00
 
10132775
DAVITA FLORIDA RENAL CENTER
5300 W FLAGLER ST
CORAL GABLES
FL
33134
E4X3JVW00
 
10133253
DAVITA EMBASSY LAKES
11011 SHERIDAN ST STE 308
HOLLYWOOD
FL
33026
E50222P00
 
10052334
DAVITA SHELTON
750 BRIDGEPORT AVE
SHELTON
CT
6484
E51LKLA00
 
10258710
DAVITA JURUPA VALLEY DIALYSIS 05277
8080 LIMONITE AVE
RIVERSIDE
CA
92509
E55M3LY00
 
10246065
DAVITA STARRWOOD DIALYSIS 11033
3425 STARR RD STE B
ROYAL OAK
MI
48073
E55M8TB00
 
10123155
DAVITA MILLS DIALYSIS
100 S SAN MATEO DR
SAN MATEO
CA
94401
E58D8BN00
 
10230316
DAVITA GALION DIALYSIS
865 HARDING WAY W
GALION
OH
44833
E5D4XKH00
 
10083941
DAVITA SOUTH BROAD STREET DIALYSIS
1172 S BROAD ST
PHILADELPHIA
PA
19146
E5DP8WP00
 
10137052
DAVITA WESTMINSTER SOUTH DIALYSIS
14014 MAGNOLIA ST
WESTMINSTER
CA
92683
E5T5W9M00
 
10134025
DAVITA COLONIAL SPRINGS DIALYSIS
2840 E WEST CONNECTOR STE 350
AUSTELL
GA
30106
E5VB7EA00
 
10032964
DAVITA NORTH LITTLE ROCK CENTER
4505 E MCCAIN BLVD
NORTH LITTLE ROCK
AR
72117
E60NTYY00
 
10185225
DAVITA INC
720 N I ST
MADERA
CA
93637
E635A8A00
 
10137159
DAVITA #4010 LOS BANOS
60 W G ST
LOS BANOS
CA
93635
E64ME8W00
 
10045579
DAVITA BOSTON PD DIALYSIS
660 HARRISON AVE
BOSTON
MA
2118
E6T7EXV00
 
10136454
DAVITA PARKER DIALYSIS CENTER
10371 PARKGLENN WAY
PARKER
CO
80138
E6WEC8E00
 
10279729
DAVITA THREE RIVERS AT HOME 12612
6721 OLD TRAIL RD STE 100
FORT WAYNE
IN
46809
E7BDTDF00
 
10034345
DAVITA ROCKY RIVER DIALYSIS
20220 CENTER RIDGE RD STE 50
ROCKY RIVER
OH
44116
E7D0W8200
 









Page 206 of 206

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138120
DAVITA WASHINGTON PARISH DIALYSIS
724 WASHINGTON ST
FRANKLINTON
LA
70438
E7LDHLL00
 
10138721
DAVITA TRC FAIRFAX DIALYSIS CENTER
8501 ARLINGTON BLVD
FAIRFAX
VA
22031
E7M7QBF00
 
10110761
DAVITA VANCOUVER DIALYSIS CENTER
9120 NE VANCOUVER MALL DR
VANCOUVER
WA
98662
E7PFQHW00
 
10202388
DAVITA BROOKLINE AT HOME 06334
322 WASHINGTON ST
BROOKLINE
MA
2445
E7THD9H00
 
10138984
DAVITA BROWNSVILLE DIALYSIS
380 N DUPREE AVE
BROWNSVILLE
TN
38012
E82EDGV00
 
10140130
DAVITA, INC
1154 CELEBRATION BLVD
KISSIMMEE
FL
34747
E83AJBT00
 
10150283
DAVITA #6076 TOKAY AT HOME
777 S HAM LN STE L
LODI
CA
95242
E88X7YW00
 
10083406
DAVITA-STRONGSVILLE AT HOME
17792 PEARL RD
STRONGSVILLE
OH
44136
E8KF7E600
 
10139980
DAVITA, INC
51 N 39TH ST
PHILADELPHIA
PA
19104
E8LN3YV00
 
10176938
DAVITA FARMINGTON DIALYSIS
11 SOUTH RD STE 100
FARMINGTON
CT
6032
E8WLM4T00
 
10036239
DAVITA BIRMINGHAM NORTH DIALYSIS
1917 32ND AVE N
BIRMINGHAM
AL
35207
E8WR6AP00
 
10256832
DAVITA QUEEN ANNE HOME TRAINING 11176
125 SHOREWAY DR STE 330
QUEENSTOWN
MD
21658
E8YCQPB00
 
10033531
DAVITA, INC
11306 N 53RD ST
TEMPLE TERRACE
FL
33617
E8YFJ9R00
 
10071142
SAINT AUGUSTINE DIALYSIS
264 SOUTHPARK CIR E
SAINT AUGUSTINE
FL
32086
E94681600
 
10276081
DAVITA EAST DESMOINES DIALYSIS PD #2132-1
1301 PENNSYLVANIA AVE STE 116
DES MOINES
IA
50316
E9GRLHW00
 
10185928
DAVITA HOKES BUFF
300 MEDICAL CENTER DR STE 100
GADSDEN
AL
35903
E9JLCEH00
 
10251510
DAVITA 5327 PALOMBA
51 PALOMBA DR
ENFIELD
CT
6082
E9MHR0H00
 
10138342
DAVITA BLOOMFIELD DIALYSIS
29 GRIFFIN RD S
BLOOMFIELD
CT
6002
E9Y0CNK00
 
10138046
DAVITA WILLOWBROOK DIALYSIS
12120 JONES RD
HOUSTON
TX
77070
EA73R8X00
 
10025512
DAVITA HINESVILLE DIALYSIS
522 ELMA G MILES PKWY
HINESVILLE
GA
31313
EAA214500
 
10025502
DAVITA QUINCY
878 STRONG RD
QUINCY
FL
32351
EAGWLXI00
 
10162437
DAVITA PARK SIDE DIALYSIS
241 W SCHROCK RD
WESTERVILLE
OH
43081
EB05XTK00
 
10242382
DAVITA 2320
1140 S BEN MADDOX WAY
VISALIA
CA
93292
EB307WV00
 
10020690
DAVITA MEMPHIS SOUTH
1205 MARLIN RD
MEMPHIS
TN
38116
EB3YHQX00
 
10140575
DAVITA SAINT CROIX FALLS DIALYSIS CENTER
744 E LOUISIANA ST
SAINT CROIX FALLS
WI
54024
EBANG8A00
 
10134378
DAVITA JEFFERSON AVENUE
11234 JEFFERSON AVE
NEWPORT NEWS
VA
23601
EBHAGVR00
 
10260108
DAVITA MCKINNEY ON 380 DIALYSIS 11048
5329 W UNIVERSITY DR
MCKINNEY
TX
75071
EBKL6MM00
 
10137618
DAVITA EAST DIALYSIS
11989 PELLICANO DR STE A
EL PASO
TX
79936
EBPCEAE00
 
10083866
DAVITA, INC
121 HOSPITAL DR
VALLEJO
CA
94589
EBR1EVQ00
 
10262910
DAVITA #11186 KERR LAKE DIALYSIS
1274 RUIN CREEK RD
HENDERSON
NC
27537
EBXFGHY00
 
10256847
DAVITA ATLANTIC COUNTY DIALYSIS 11102
400 W BLACK HORSE PIKE
PLEASANTVILLE
NJ
8232
EBXG7KT00
 
10138840
DAVITA SUNSET DIALYSIS CENTER
3071 GOLD CANAL DR
RANCHO CORDOVA
CA
95670
EC9DTAF00
 
10181836
DAVITA # 6088 NEW HAVEN AT HOME
15 CENTER ST
EAST HAVEN
CT
6513
ECEM3HA00
 
10201267
DAVITA HUNTERS CREEK AT HOME
14050 TOWN LOOP BLVD STE 104B
ORLANDO
FL
32837
ECFC7RF00
 
10133843
DAVITA #6292 - HARRISONBURG AT HOME
871 MARTIN LUTHER KING JR WAY STE 100
HARRISONBURG
VA
22801
ECGWD0F00
 









Page 207 of 207

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10253853
DAVITA 11192 HEIGHTS
739 E 20TH ST
HOUSTON
TX
77008
ECQBN6K00
 
10246923
DAVITA LENOX HOME DIALYSIS
1890 SILVER CROSS BLVD
NEW LENOX
IL
60451
ECQCWMA00
 
10138614
DAVITA SUGAR LAND HOME TRAINING
1447 HIGHWAY 6
SUGAR LAND
TX
77478
ED3P46T00
 
10132498
DAVITA HARFORD ROAD DIALYSIS CENTER
5800 HARFORD RD
BALTIMORE
MD
21214
ED6A52E00
 
10134817
DAVITA HEARNE DIALYSIS CENTER
106 CEDAR ST
HEARNE
TX
77859
EDAHMTX00
 
10278230
DAVITA FALLEN TIMBERS AT HOME 12606
4330 KEYSTONE
MAUMEE
OH
43537
EDATY4W00
 
10109744
DAVITA JESUP DIALYSIS
301 PEACHTREE ST
JESUP
GA
31545
EDCNFRW00
 
10025608
DAVITA HALLANDALE DIALYSIS
2655 HOLLYWOOD BLVD
HOLLYWOOD
FL
33020
EDN818V00
 
10140608
SUBURBAN DIALYSIS CENTER
1542 MAPLE RD STE 20
BUFFALO
NY
14221
EDVHEN400
 
10132479
DAVITA GREENWOOD DIALYSIS
109 OVERLAND DR
GREENWOOD
SC
29646
EEGAM1500
 
10085034
DAVITA BRICKTOWN DIALYSIS CENTER
525 JACK MARTIN BLVD
BRICK
NJ
8724
EERA1HB00
 
10011183
DAVITA PUYALLUP DIALYSIS CENTER
716 S HILL PARK DR
PUYALLUP
WA
98373
EERMFXH00
 
10139575
DAVITA #3290 FAIRFIELD HOME PD
1210 HICKS BLVD
FAIRFIELD
OH
45014
EF0YVAW00
 
10135199
DAVITA CAPELVILLE DIALYSIS CENTER
7008 E SHELBY DR
MEMPHIS
TN
38125
EF2DH4T00
 
10265717
DAVITA 11314 GOLDEN STAT
4200 N GOLDEN STATE BLVD
TURLOCK
CA
95382
EF530KL00
 
10228480
DAVITA 4425
422 OAK ST
BAKERSFIELD
CA
93304
EF7MM3B00
 
10247927
DAVITA DUNN AVENUE DIALYSIS
1215 DUNN AVE STE 8
JACKSONVILLE
FL
32218
EFBFANG00
 
10136947
DAVITA LIVINGSTON DIALYSIS
308 OAK ST
LIVINGSTON
TN
38570
EFEC5NB00
 
10038292
DAVITA CHARLOTTESVILLE
1460 PANTOPS MOUNTAIN PL
CHARLOTTESVILLE
VA
22911
EFFJ40V00
 
10172847
DAVITA LAKE ERIE HOME AT HOME 05863
2563 W 8TH ST
ERIE
PA
16505
EFP4DBA00
 
10247924
DAVITA EA MOTTO DIALYSIS 06978
1228 E RUSHOLME ST STE 1000
DAVENPORT
IA
52803
EFQYRFN00
 
10139037
DAVITA DURHAM CORNERS DIALYSIS
241 DURHAM AVE
SOUTH PLAINFIELD
NJ
7080
EG0HLTP00
 
10136888
DAVITA HIGHLAND PARK DIALYSIS
1559 7TH ST W
SAINT PAUL
MN
55102
EG65LXN00
 
10140201
DAVITA CLARKSVILLE NORTH DIALYSIS
3071 CLAY LEWIS RD
CLARKSVILLE
TN
37040
EGJKE5G00
 
10138466
DAVITA CENTRALIA DIALYSIS
1231 STATE ROUTE 161
CENTRALIA
IL
62801
EGM8Q6K00
 
10132985
DAVITA INC
483 GATEWAY INDUSTRIAL PARK
JENKINS
KY
41537
EGPQRBB00
 
10025926
DAVITA ISLAND DIALYSIS
5920 BROADWAY ST
GALVESTON
TX
77551
EGT49PP00
 
10137580
DAVITA ELIZABETHTOWN
844 N HANOVER ST
ELIZABETHTOWN
PA
17022
EHK3HCB00
 
10096479
DAVITA ELBERTON DIALYSIS CENTER
894 ELBERT ST
ELBERTON
GA
30635
EHPHN2Q00
 
10265341
DAVITA SHELBY COUNTY DIALYSIS 11099
50 CHURCH VIEW ST
SHELBYVILLE
KY
40065
EJ57PCA00
 
10138413
DAVITA, INC
27602 CLINTON KEITH RD BLDG F
MURRIETA
CA
92562
EJDPYGD00
 
10259632
DAVITA HOUSATONIC DIALYSIS 05452
164 MOUNT PLEASANT RD STE 1
NEWTOWN
CT
6470
EJJCV9W00
 
10132079
DAVITA WINTER PARK HEMO DIALYSIS
4100 METRIC DR STE 300
WINTER PARK
FL
32792
EJNYRGP00
 
10255311
DAVITA SIREN AT HOME
24670 STATE ROAD 35 70 STE 100
SIREN
WI
54872
EK5379M00
 
10267752
DAVITA PARK HILL AT HOME
1151 HOSPITAL DR
FREDERICKSBURG
VA
22401
EK53Y6A00
 









Page 208 of 208

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10012528
DAVITA DIALYSIS CENTER OF SAN LUIS OBISPO
1043 MARSH ST
SAN LUIS OBISPO
CA
93401
EK7TL7Q00
 
10223757
DAVITA CALVINE HOME TRAINING 05443
8231 E STOCKTON BLVD STE A
SACRAMENTO
CA
95828
EKF1REJ00
 
10201924
DAVITA CITY LINE DIALYSIS
4508 CITY AVE
PHILADELPHIA
PA
19131
EKG0NKL00
 
10043074
DAVITA OAKCLIFF
610 WYNNEWOOD VILLAGE SHP CTR
DALLAS
TX
75224
EKJY3TB00
 
10152299
DAVITA PALOS PARK DIALYSIS
13155 S LA GRANGE RD
ORLAND PARK
IL
60462
EKTC2KP00
 
10009246
DAVITA INC
4421 ROOSEVELT BLVD STE D
MIDDLETOWN
OH
45044
ELH5FWW00
 
10134742
DAVITA SAN PABLO DIALYSIS
14020 SAN PABLO AVE
SAN PABLO
CA
94806
ELHOVUT00
 
10137349
DAVITA LEWISTOWN DIALYSIS CENTER
611 ELECTRIC AVE
LEWISTOWN
PA
17044
ER2K8A900
 
10067578
DAVITA KENNER REGIONAL DIALYSIS CENTER
200 W ESPLANADE AVE STE 100
KENNER
LA
70065
ETAT2DP00
 
10136650
DAVITA, INC
13014 W DODGE RD
OMAHA
NE
68154
EWKVBJJ00
 
10275101
DAVITA ROLLING HILLS AT HOME 09789
25210 CRENSHAW BLVD STE 110
TORRANCE
CA
90505
F049E9F00
 
10144331
DAVITA #6354 MARLTON DIALYSIS AT HOME
796 E RR 70
MARLTON
NJ
8053
F0BK25H00
 
10139813
DAVITA SOUTH DADE KIDNEY CENTER
11040 SW 184TH ST
CUTLER BAY
FL
33157
F0D9J9T00
 
10264376
DAVITA #9759 QUENTIN CIRCLE AT HOME
966 ISABEL DR
LEBANON
PA
17042
F0EJ6DV00
 
10217868
DAVITA 5373 STEUBENVILLE HOME TRAINING
1799 SINCLAIR AVE STE 2
STEUBENVILLE
OH
43953
F0L1LPB00
 
10140724
DAVITA CRESCENT CITY DIALYSIS CENTER
3909 BIENVILLE ST STE 1B
NEW ORLEANS
LA
70119
F0MCV7F00
 
10136518
DAVITA INTERNATIONAL DIALYSIS CENTER
1730 HAMLIN ST NE
WASHINGTON
DC
20018
F0NTLHX00
 
10137571
DAVITA DIALYSIS - LAKEWOOD AT HOME
1750 PIERCE ST STE A
LAKEWOOD
CO
80214
F0RXRPJ00
 
10135972
DAVITA SOUTH BALDWIN DIALYSIS
150 W PEACHTREE AVE
FOLEY
AL
36535
F0T269P00
 
10082155
DAVITA, INC
67 W CHURCH ST
STEVENS
PA
17578
F0TF95100
 
10275110
DAVITA MEHERRIN HT AT HOME 09793
201 WEAVER AVE STE B
EMPORIA
VA
23847
F0X4H0X00
 
10256596
DAVITA RIVERLAKES HOME TRAINING 11181
3933 COFFEE RD STE A
BAKERSFIELD
CA
93308
F135Q7L00
 
10133726
DAVITA NEW CENTER DIALYSIS
7700 2ND AVE
DETROIT
MI
48202
F1DYNDR00
 
10232941
DAVITA SOUTH LITTLE ROCK DIALYSIS
6115 BASELINE RD STE 100
LITTLE ROCK
AR
72209
F1GCLHA00
 
10276616
DAVITA FALLEN TIMBERS DIALYSIS 11234
4330 KEYSTONE
MAUMEE
OH
43537
F1JRYRF00
 
10140745
DAVITA STATE LINE
2049 E SHELBY DR
MEMPHIS
TN
38116
F1JWG8J00
 
10135699
DAVITA SAN MARCOS DIALYSIS CENTER
2135 MONTIEL RD
SAN MARCOS
CA
92069
F1PDC1V00
 
10054869
DAVITA JACINTO DIALYSIS CENTER
11515 MARKET STREET RD
HOUSTON
TX
77029
F1QPCMT00
 
10025462
DAVITA, INC
4700 SPRINGBORO PIKE STE A
MORAINE
OH
45439
F1T1MKG00
 
10132449
DAVITA MAGNOLIA WEST DIALYSIS CENTER
11161 MAGNOLIA AVE
RIVERSIDE
CA
92505
F2126RH00
 
10051922
DAVITA PRYOR DIALYSIS
309 E GRAHAM AVE
PRYOR
OK
74361
F23QYCK00
 
10135378
DAVITA YOSEMITE STREET DIALYSIS CENTER
1650 W YOSEMITE AVE
MANTECA
CA
95337
F27VLNR00
 
10172834
DAVITA SUN CITY MENIFEE DIALYSIS
1702 ILLINOIS AVE
PERRIS
CA
92571
F2FHKYV00
 
10266787
DAVITA #11145 KIDNEY HOME DOWNTOWN DIALYSIS
200 SAINT PAUL PL FL 1 STE 5
BALTIMORE
MD
21202
F2FKA8Y00
 
10150164
DAVITA BOWLES AVENUE DIALYSIS
1011 BOWLES AVE
FENTON
MO
63026
F2G3E0E00
 
10053285
DAVITA BRIDGEWATER DIALYSIS
2121 US HIGHWAY 22
BOUND BROOK
NJ
8805
F2PP1JF00
 









Page 209 of 209

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10173873
DAVITA SIOUX FALLS COMMUNITY AT HOME 06031
2326 W 69TH ST
SIOUX FALLS
SD
57108
F2T64RB00
 
10026174
DAVITA, INC
3120 NEWARK RD
ZANESVILLE
OH
43701
F2TGBOP00
 
10140116
DAVITA RIVERPOINT DIALYSIS
501 SW 7TH ST STE B
DES MOINES
IA
50309
F323H0400
 
10037170
DAVITA WARREN DIALYSIS
2 W CRESCENT PARK
WARREN
PA
16365
F368GLX00
 
10264250
DAVITA SAINT CHARLES WAY AT HOME
308 SAINT CHARLES WAY
YORK
PA
17402
F36AMBV00
 
10145673
DAVITA CONROE DIALYSIS
3211 INTERSTATE 45 N
CONROE
TX
77304
F3KW2EE00
 
10137461
DAVITA ELIZABETH AT HOME
201 MCKEESPORT RD
ELIZABETH
PA
15037
F3LJBB800
 
10261922
DAVITA SPRINGWOODS DIALYSIS
2950 FM 2920 RD STE 100
SPRING
TX
77388
F3N1NHA00
 
10140625
DAVITA 2223 LAKE VILLA HOME DIALYSIS PD
37809 N IL ROUTE 59
LAKE VILLA
IL
60046
F44E66D00
 
10182090
DAVITA - KERRVILLE AT HOME
515 GRANADA PL STE A
KERRVILLE
TX
78028
F47N8F000
 
10084441
DAVITA ANAHEIM 4057
1341 W LA PALMA AVE
ANAHEIM
CA
92801
F48D55E00
 
10229184
DAVITA ARCHWAY DIALYSIS OF MODESTO
3001 HEALTH CARE WAY
MODESTO
CA
95356
F4A995G00
 
10065935
DAVITA SHEPARD DIALYSIS 04264
7272 N SHEPHERD DR
HOUSTON
TX
77091
F4CGBXJ00
 
10134734
DAVITA MANITOWOC DIALYSIS
601 REED AVE
MANITOWOC
WI
54220
F4NNV5T00
 
10134591
DAVITA EAST MACON DIALYSIS CENTER
165 EMERY HWY STE 101
MACON
GA
31217
F4TD6JE00
 
10139039
DAVITA ROCKWALL DIALYSIS CENTER
2455 RIDGE RD STE 101
ROCKWALL
TX
75087
F4WPR0V00
 
10019890
DAVITA WEST GLENDALE AT HOME 05824
1427 S GLENDALE AVE
GLENDALE
CA
91205
F51W2TC00
 
10247926
DAVITA SIKESTON JAYCEE REGIONAL AT HOME 09679
135 PLAZA DR STE 101
SIKESTON
MO
63801
F5D1VJC00
 
10152303
DAVITA OMAHA HARRISON DIALYSIS
6610 S 168TH ST STE 8
OMAHA
NE
68135
F5GJQGP00
 
10102369
DAVITA FOREST LANDING DIALYSIS
2220 COMMERCE RD
FOREST HILL
MD
21050
F5LKMEP00
 
10135849
GREATER TAMPA AT HOME
4204 N MACDILL AVE STE B
TAMPA
FL
33607
F5LMRFX00
 
10133008
DAVITA NATOMAS
30 GOLDEN LAND CT
SACRAMENTO
CA
95834
F5XEA9E00
 
10264254
DAVITA SAINT CHARLES WAY DIALYSIS
308 SAINT CHARLES WAY
YORK
PA
17402
F5YGEFR00
 
10278237
DAVITA EARHART DIALYSIS 11191
7730 EARHART BLVD
NEW ORLEANS
LA
70125
F61EAJT00
 
10166704
DAVITA HERNDON DIALYSIS
560 E HERNDON AVE STE 101
FRESNO
CA
93720
F63GJAX00
 
10134072
DAVITA TYSONS CORNER
8391 OLD COURTHOUSE RD STE 160
VIENNA
VA
22182
F64W65W00
 
10132138
DAVITA RICHFIELD PD PROGRAM #2232
6601 LYNDALE AVE S
RICHFIELD
MN
55423
F68QMW100
 
10254701
DAVITA STARRWOOD HT AT HOME 09720
3425 STARR RD STE A
ROYAL OAK
MI
48073
F6BMXAP00
 
10063637
DAVITA BALLENGER CREEK DIALYSIS
5205 CHAIRMANS CT
FREDERICK
MD
21703
F6FP9HF00
 
10132718
DAVITA WICHITA DIALYSIS CENTER
909 N TOPEKA ST
WICHITA
KS
67214
F6KCM7A00
 
10025532
DAVITA ROGUE VALLEY DIALYSIS
760 GOLF VIEW DR UNIT 100
MEDFORD
OR
97504
F6LXRTN00
 
10053376
DAVITA, INC
925 NE 8TH ST
OKLAHOMA CITY
OK
73104
F6M6HQK00
 
10141057
DAVITA, INC
1744 OLD HUDSON RD STE 100
SAINT PAUL
MN
55106
F6TH4BA00
 
10137500
DAVITA BANNING DIALYSIS
6090 W RAMSEY ST
BANNING
CA
92220
F6TXF6W00
 
10217872
DAVITA NORTHEAST SALEM DIALYSIS
4792 PORTLAND RD NE
SALEM
OR
97305
F6VH0MJ00
 
10083841
DAVITA HOUMA DIALYSIS
108 PICONE RD
HOUMA
LA
70363
F6X17RH00
 
10135718
DAVITA DUMAS DIALYSIS
109 BINKLEY AVE
DUMAS
TX
79029
F6YR0BL00
 









Page 210 of 210

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10135833
DAVITA KILGORE DIALYSIS
2403 STATE HIGHWAY 42 N
KILGORE
TX
75662
F715YC200
 
10112916
DAVITA BROKEN ARROW DIALYSIS
1710 N 9TH ST
BROKEN ARROW
OK
74012
F76RVKY00
 
10031914
DAVITA TUSCALOOSA UNIVERSITY
220 15TH ST
TUSCALOOSA
AL
35401
F779RXQ00
 
10240792
DAVITA INC
1705 E 9TH ST
TRENTON
MO
64683
F7AJCNE00
 
10140184
DAVITA SUNDUSKY DIALYSIS CENTER
211 LAKESIDE PARK
SANDUSKY
OH
44870
F7BJYXB00
 
10201355
DAVITA APPLE VALLEY
1485 COSHOCTON AVE
MOUNT VERNON
OH
43050
F7C6JYL00
 
10140102
DAVITA LAWRENCEBURG DIALYSIS CENTER
721 RUDOLPH WAY
GREENDALE
IN
47025
F7F87YE00
 
10137779
DAVITA WYANDOTTE CENTRAL DIALYSIS
3737 STATE AVE
KANSAS CITY
KS
66102
F7GAEA000
 
10012188
DAVITA, INC
5284 MEDICAL DR STE 100
SAN ANTONIO
TX
78229
F7H52GQ00
 
10132213
DAVITA KENDALL
8364 MILLS DR
MIAMI
FL
33183
F7RKMAT00
 
10256836
DAVITA MOORE DIALYSIS 11093
620 S SANTE FE AVE STE C
MOORE
OK
73160
F7VB7QP00
 
10248132
DAVITA PIKE COUNTY AT HOME 09677
609 W EMMITT AVE
WAVERLY
OH
45690
F7VMB5J00
 
10217871
DAVITA UTICA AVENUE AT HOME 06342
1305 UTICA AVE
BROOKLYN
NY
11203
F7XG0WV00
 
10223588
DAVITA BASTANCHURY DIALYSIS
1950 SUNNYCREST DR STE 1300
FULLERTON
CA
92835
F83W0XJ00
 
10140320
DAVITA GERMANTOWN DIALYSIS
20111 CENTURY BLVD STE C
GERMANTOWN
MD
20874
F89JW0B00
 
10134570
DAVITA KENNESTONE DIALYSIS
200 COBB PKWY N
MARIETTA
GA
30062
F8CV3YV00
 
10026126
DAVITA DIALYSIS CENTER OF ERIE
1641 SASSAFRAS ST
ERIE
PA
16502
F8D6THG00
 
10139081
DAVITA COMPREHENSIVE RENAL CARE
606 LINCOLNWAY
VALPARAISO
IN
46383
F8Q0MA900
 
10179247
DAVITA SOUTH JACKSON DIALYSIS
46 HARTS BRIDGE RD
JACKSON
TN
38301
F8XNB8Q00
 
10149814
DAVITA #5738 DIALYSIS CARE OF MOORE COUNTY PD
16 REGIONAL DR
PINEHURST
NC
28374
F96AQJD00
 
10202392
DAVITA ANKENY DIALYSIS
2625 N ANKENY BLVD
ANKENY
IA
50023
F97A74G00
 
10254094
DAVITA OCALA WEST HOME TRAINING
8615 SW 103RD STREET RD
OCALA
FL
34481
F9HCA2T00
 
10135365
DAVITA ADAMS COUNTY DIALYSIS
436 N 10TH ST
QUINCY
IL
62301
F9QDXRF00
 
10222794
DAVITA LUMBEE RIVER DIALYSIS
11016 RED SPRINGS RD
RED SPRINGS
NC
28377
F9RV00A00
 
10024628
DAVITA INC
1902 HOSPITAL BLVD STE D
GAINESVILLE
TX
76240
F9TR8M200
 
10070714
EAST BAY PERITONEAL DIALYSIS CENTER
13939 E 14TH ST
SAN LEANDRO
CA
94578
FA08YB600
 
10136582
DAVITA DIALYSIS CARE OF MOORE COUNTY
16 REGIONAL DR
PINEHURST
NC
28374
FA6704600
 
10135918
DAVITA #2196 OCALA REG PD
2860 SE 1ST AVE
OCALA
FL
34471
FADH9YQ00
 
10137648
DAVITA K STREET DIALYSIS
2131 K ST NW
WASHINGTON
DC
20037
FAEYH9R00
 
10136977
DAVITA UPSTATE AT HOME CLINIC #6159
308 MILLS AVE
GREENVILLE
SC
29605
FAGAG0V00
 
10083896
DAVITA NORTH ANDOVER RENAL CENTER
201 SUTTON ST
NORTH ANDOVER
MA
1845
FB3956D00
 
10133442
DAVITA SELMA
2711 CINEMA WAY
SELMA
CA
93662
FB8639G00
 
10104888
DAVITA 4310 GREATER TAMPA AT HOME
4204 N MACDILL AVE STE 1
TAMPA
FL
33607
FBA1B5H00
 
10226125
DAVITA HACKENSACK AT HOME 09617
113 ESSEX ST
HACKENSACK
NJ
7601
FBBG1DV00
 
10139282
DAVITA LUDINGTON DIAYSIS
7 N ATKINSON DR STE 210
LUDINGTON
MI
49431
FBFE28T00
 
10137639
DAVITA REDWOOD FALLS DIALYSIS CENTER
1104 E BRIDGE ST
REDWOOD FALLS
MN
56283
FBTEXTN00
 
10136320
DAVITA LANHAM AT HOME
4451 PARLIAMENT PL STE R
LANHAM
MD
20706
FBTTGYQ00
 









Page 211 of 211

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10133885
SAINT ELIZABETH PHYSICIANS BELLEVUE PRIMARY CARE
119 FAIRFIELD AVE STE R102
BELLEVUE
KY
41073
FC8CEPE00
 
10256339
DAVITA BUENA VENTURA LAKES AT HOME 09680
1998 E OSCEOLA PKWY
KISSIMMEE
FL
34743
FC8WP6Q00
 
10135083
DAVITA SAUGET DIALYSIS
2061 GOOSE LAKE RD
SAUGET
IL
62206
FCCE5TF00
 
10143988
DAVITA TOWN CENTER DIALYSIS
323 N MICHIGAN AVE
SAGINAW
MI
48602
FCH2EXL00
 
10278222
DAVITA PORT WARWICK DIALYSIS 05318
445 ORIANA RD STE 18
NEWPORT NEWS
VA
23608
FCHJ9HH00
 
10240319
DAVITA CHARLOTTE EAST AT HOME 09639
5627 ALBEMARLE RD
CHARLOTTE
NC
28212
FCJAR3E00
 
10139977
DAVITA BAXLEY
539 FAIR ST
BAXLEY
GA
31513
FCLLWWP00
 
10268014
DAVITA EAST ISLIP DIALYSIS 11212
200 CARLETON AVE
EAST ISLIP
NY
11730
FCM60AT00
 
10083735
DAVITA SOUTH ARKANSAS DIALYSIS
620 W GROVE ST STE 101
EL DORADO
AR
71730
FCN09TG00
 
10140285
DAVITA CAMDEN DIALYSIS
168 W MAIN ST STE A
CAMDEN
TN
38320
FCVY25R00
 
10035954
DAVITA HARTFORD DIALYSIS
675 TOWER AVE
HARTFORD
CT
6112
FD61NXJ00
 
10135897
DAVITA CHANDLER COUNTY
325 CEDAR ST
METTER
GA
30439
FD69MLE00
 
10082838
THE DIALYSIS CENTER AT WILLOWBROOK
57 WILLOWBROOK BLVD
WAYNE
NJ
7470
FDFMAEH00
 
10162429
DAVITA #05204 DANVILLE AT HOME TRAINING
3 POLAND RD
DANVILLE
IL
61834
FDFR5JM00
 
10223250
DAVITA TRI COUNTY DIALYSIS
2540 FLAT SHOALS RD
ATLANTA
GA
30349
FDFT4LP00
 
10133427
DAVITA SIMI VALLEY DIALYSIS #5533
2950 SYCAMORE DR STE 10
SIMI VALLEY
CA
93065
FDJVT7600
 
10254706
DAVITA COLUMBIA COUNTY AT HOME 09674
1389 W US HIGHWAY 60 STE 100
LAKE CITY
FL
32055
FDKNA4D00
 
10263336
DAVITA #9731 DALE CITY AT HOME
2920 DALE BLVD
DALE CITY
VA
22193
FDMT06D00
 
10082159
DAVITA UNION COUNTY DIALYSIS
615 COMFORT LN
MONROE
NC
28112
FDWQVGP00
 
10083815
DAVITA EDMOND DIALYSIS CENTER
50 S BAUMANN AVE
EDMOND
OK
73034
FEMAYQD00
 
10139484
DAVITA MAGNOLIA OAKS DIALYSIS
2377 GA HIGHWAY 196 W
HINESVILLE
GA
31313
FF205MN00
 
10256831
DAVITA YUKON DIALYSIS 05088
12801 NW 10TH ST STE 400
YUKON
OK
73099
FF24B9K00
 
10137480
DAVITA STOCKTON HOME TRAINING 03666
5608 N PERSHING AVE
STOCKTON
CA
95207
FF72L2Q00
 
10139470
DAVITA RENAL TREATMENT CENTERS WINFIELD
1315 E 4TH AVE
WINFIELD
KS
67156
FFE9JLL00
 
10138859
DAVITA OAK CREEK DIALYSIS
8201 S HOWELL AVE STE 600
OAK CREEK
WI
53154
FFFBD1Y00
 
10134645
DAVITA SAGEMEADOW DIALYSIS
10923 SCARSDALE BLVD
HOUSTON
TX
77089
FFFHW9V00
 
10084807
DAVITA BEEVILE RENAL CENTER
1905 N FRONTAGE RD
BEEVILLE
TX
78102
FFVK22D00
 
10033302
DAVITA BONITA SPRINGS
9134 BONITA BEACH RD SE
BONITA SPRINGS
FL
34135
FFX3X2T00
 
10139209
DAVITA PLAINFIELD AT HOME # 6042
1200 RANDOLPH RD
PLAINFIELD
NJ
7060
FG1F29M00
 
10137611
DAVITA CRESENT HEIGHTS DIALYSIS
8151 BEVERLY BLVD
LOS ANGELES
CA
90048
FG24G9Q00
 
10054916
DAVITA MARIETTA
1019 PIKE ST
MARIETTA
OH
45750
FG2QM4D00
 
10255523
DAVITA WOFFORD AT HOME 09724
8024 WHITE AVE
SPARTANBURG
SC
29303
FG7G5AX00
 
10142608
DAVITA ROBBINSDALE AT HOME #05904
3461 W BROADWAY AVE
MINNEAPOLIS
MN
55422
FG9RXJB00
 
10135993
DAVITA MARYSVILLE DIALYSIS CENTER
1015 8TH ST
MARYSVILLE
CA
95901
FGCWXHH00
 
10083961
DAVITA WESTPORT RENAL CENTER
3947 BROADWAY BLVD
KANSAS CITY
MO
64111
FGNAL0D00
 









Page 212 of 212

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10052559
DAVITA HARBOR PARK DIALYSIS
111 CHERRY HILL RD
BALTIMORE
MD
21225
FGNY7E100
 
10133193
DAVITA SAINT PAUL DIALYSIS
555 PARK ST STE 180
SAINT PAUL
MN
55103
FGQNCK400
 
10138771
DAVITA, INC
21602 S VERMONT AVE
TORRANCE
CA
90502
FGRD4GJ00
 
10272583
DAVITA GILES COUNTY AT HOME 09785
377 BOXWOOD LN
PEARISBURG
VA
24134
FGRLE0L00
 
10253384
DAVITA 5321 WILLIAMSBRIDGE
3525 WHITE PLAINS RD
BRONX
NY
10467
FGW82EF00
 
10132030
DAVITA GRAND BLANC DIALYSIS CENTER
1 GENESYS PKWY STE 3625
GRAND BLANC
MI
48439
FHEBGDE00
 
10136829
DAVITA SPRINGHILL DIALYSIS
3401 SPRINGHILL DR STE 190
NORTH LITTLE ROCK
AR
72117
FHFHKR300
 
10140122
DAVITA SOUTH CHICO
2345 FOREST AVE
CHICO
CA
95928
FHJBTH000
 
10163928
DAVITA PRARIE RIVER MERILL CENTER # 05621-1
503 S CENTER AVE
MERRILL
WI
54452
FJ0617C00
 
10133652
DAVITA HERMISTON COMMUNITY DIALYSIS CENTER
1155 W LINDA AVE
HERMISTON
OR
97838
FJ62DN600
 
10138808
DAVITA BARDSTOWN DIALYSIS CENTER
210 W JOHN FITCH AVE
BARDSTOWN
KY
40004
FJE22GW00
 
10136951
DAVITA LAKELAND SOUTH AT HOME #6278
4774 S FLORIDA AVE
LAKELAND
FL
33813
FJEGG9H00
 
10138567
DAVITA ENTERPRISE DIALYSIS
6002 BOLL WEEVIL CIR
ENTERPRISE
AL
36330
FJH3Q7F00
 
10025684
DAVITA WINCHESTER DIALYSI
2301 VALOR DR
WINCHESTER
VA
22601
FJQXM3A00
 
10132401
DAVITA 6314 MUSKEGON AT HOME
1250 MERCY DR
MUSKEGON
MI
49444
FK611MT00
 
10109742
DAVITA INC
5657 257TH ST
WYOMING
MN
55092
FK7ANEH00
 
10063077
DAVITA SYCAMORE DIALYSIS
2200 GATEWAY DR
SYCAMORE
IL
60178
FK9BMCH00
 
10179369
DAVITA FREMONT
39355 CALIFORNIA ST
FREMONT
CA
94538
FKA2VAG00
 
10083949
MATOON DAVITA DIALYSIS CENTER
6051 DEVELOPMENT DR
CHARLESTON
IL
61920
FKB0D0N00
 
10083672
DAVITA RENAL CARE OF HUNTINGTON
3040 W PARK DR
HUNTINGTON
IN
46750
FKB5NBD00
 
10267743
DAVITA DEL NORTE DIALYSIS 11224
5201 SAN MATEO BLVD NE
ALBUQUERQUE
NM
87109
FKD7CKF00
 
10136491
DAVITA GULF SHORES DIALYSIS CENTER
3947 GULF SHORES PKWY STE 150
GULF SHORES
AL
36542
FKFDQ4L00
 
10136838
DAVITA, INC
21851 84TH AVE S
KENT
WA
98032
FKLNJ0Q00
 
10033351
DAVITA ENGLEWOOD DIALYSIS CENTER
3247 S LINCOLN ST
ENGLEWOOD
CO
80113
FKME4VY00
 
10135410
DAVITA # 1829 MERRILLVILLE DIALYSIS PD
9223 TAFT ST
MERRILLVILLE
IN
46410
FKPALVE00
 
10232691
DAVITA INC
7321 E OSBORN DR
SCOTTSDALE
AZ
85251
FKXGXGP00
 
10140359
DAVITA JENNERSVILLE DIALYSIS CENTER
1011 W BALTIMORE PIKE STE 107
WEST GROVE
PA
19390
FLD37AX00
 
10083660
DAVITA JACKSON SOUTHWEST DIALYSIS
1828 RAYMOND RD
JACKSON
MS
39204
FLGCDW100
 
10134898
DAVITA SUMMERLIN DIALYSIS CENTER
653 N TOWN CENTER DR STE 70
LAS VEGAS
NV
89144
FLGXMDC00
 
10138553
DAVITA PULASKI COUNTY DIALYSIS
202 JOHN HARDEN DR
JACKSONVILLE
AR
72076
FM7TC1E00
 
10138080
DAVITA KAYENTA DIALYSIS
US HIGHWAY 163 N
KAYENTA
AZ
86033
FTGBQH600
 
10136985
DAVITA, INC
515 E BELLA VISTA ST
LAKELAND
FL
33805
FUN9Z9D00
 
10140409
DAVITA GULF COAST DIALYSIS, INC
3300 TAMIAMI TRL STE 101A
PORT CHARLOTTE
FL
33952
FY36RLY00
 
10070152
DAVITA SOUTH SACRAMENTO DIALYSIS CENTER
7000 FRANKLIN BLVD
SACRAMENTO
CA
95823
FYFNJ1Z00
 
10026139
DAVITA THORNDALE DIALYSIS
3243 LINCOLN HWY
THORNDALE
PA
19372
G08G90D00
 









Page 213 of 213

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10064839
DAVITA WEST SACRAMENTO DIALYSIS CENTER
3450 INDUSTRIAL BLVD STE 100
WEST SACRAMENTO
CA
95691
G0CMKEC00
 
10178812
DAVITA INC
700 E CERVANTES ST STE A
PENSACOLA
FL
32501
G0G1LFX00
 
10177392
DAVITA GAINESVILLE HOME DIALYSIS
4960 W NEWBERRY RD STE 280
GAINESVILLE
FL
32607
G0G9PGA00
 
10177409
DAVITA LAGUNA HILLS
25332 CABOT RD
LAGUNA HILLS
CA
92653
G0H9WBD00
 
10144334
DAVITA #6351 NORTH ANDOVER RENAL CENTER AT HOME
201 SUTTON ST
NORTH ANDOVER
MA
1845
G0HAYCH00
 
10267747
DAVITA LARPENTEUR AVENUE DIALYSIS
1739 LEXINGTON AVE N
ROSEVILLE
MN
55113
G0TXL7Y00
 
10136428
DAVITA DEXTER DIALYSIS
2010 N OUTER RD
DEXTER
MO
63841
G10EW5W00
 
10240790
DAVITA RIVERBEND DIALYSIS
415 S TELEGRAPH RD
MONROE
MI
48161
G151HNR00
 
10096534
DAVITA CRESTWOOD DIALYSIS
9560 WATSON RD
SAINT LOUIS
MO
63126
G15GWMK00
 
10163263
DAVITA NEW BRUNSWICK
303 GEORGE ST
NEW BRUNSWICK
NJ
8901
G16Y0RC00
 
10223765
DAVITA 5490
604 KANSAS AVE
CLINTON
MO
64735
G1DPFFD00
 
10139978
DAVITA, INC
4515 GEORGE RD STE 300
TAMPA
FL
33634
G1N442E00
 
10012182
DAVITA ATLANTA WEST
2538 MARTIN LUTHER KING JR DR SW
ATLANTA
GA
30311
G1R9NDH00
 
10040368
DAVITA ORANGE CITY DIALYSIS
2575 S VOLUSIA AVE STE 400
ORANGE CITY
FL
32763
G1RDNDL00
 
10140685
DAVITA CENTRAL VALLEY WAVERLY DIALYSIS
220 10TH ST SW
WAVERLY
IA
50677
G22R5AQ00
 
10083870
DAVITA DIALYSIS CENTER OF TEMPLETON
1310 LAS TABLAS RD STE 101
TEMPLETON
CA
93465
G275MAQ00
 
10044023
DAVITA, INC
220 S ORANGE AVE
EUFAULA
AL
36027
G29T15Q00
 
10032786
DAVITA, INC
8040 GEORGIA AVE STE 150
SILVER SPRING
MD
20910
G2B3GAM00
 
10252854
DAVITA #9700 ITHACA HOME
201 DATES DR
ITHACA
NY
14850
G2BPL7A00
 
10104843
DAVITA AKRON RENAL CENTER
525 E MARKET ST
AKRON
OH
44304
G2DNKFH00
 
10070917
DAVITA WILLIAMSBURG DIALYSIS
500 SENTARA CIR STE 103
WILLIAMSBURG
VA
23188
G2FKT5F00
 
10275710
DAVITA DEER CREEK AT HOME 12601
602 S ATWOOD RD STE 106
BEL AIR
MD
21014
G2HTMFT00
 
10083642
DAVITA PRESCOTT DIALYSIS
980 WILLOW CREEK RD STE 101
PRESCOTT
AZ
86301
G2JBVPW00
 
10139862
DAVITA PARK PLAZA DIALYSIS
G1075 N BALLENGER HWY
FLINT
MI
48504
G2Q7DC400
 
10132073
DAVITA CAMELBACK AT HOME HEMO #6000
7321 E OSBORN DR
SCOTTSDALE
AZ
85251
G2WR3JR00
 
10177647
DAVITA PAXTON AT HOME 05833
479 PORT VIEW DR STE B21
HARRISBURG
PA
17111
G2XAACB00
 
10134197
DAVITA AVE MARIA DIALYSIS
5340 USEPPA DR STE 101
AVE MARIA
FL
34142
G2Y6WDV00
 
10140261
DAVITA PIN OAK DIALYSIS
1302 PIN OAK RD
KATY
TX
77494
G31469300
 
10173701
DAVITA, INC
18-01 POLLITT DR
FAIR LAWN
NJ
7410
G34R41J00
 
10009219
DAVITA SOUTHCREST DIALYSIS CENTER 2029
10921 E 81ST ST
TULSA
OK
74133
G3CVKAK00
 
10137816
DAVITA VILLA OF WATERBURY
929 WATERBURY FALLS DR
O FALLON
MO
63368
G3MCVEQ00
 
10026501
DAVITA AMERICUS DIALYSIS
227 N LEE ST
AMERICUS
GA
31709
G3RXAL200
 
10052717
DAVITA, INC
29 MERIDIAN RD
EDISON
NJ
8820
G44GE1J00
 
10186088
DAVITA MONROEVILLE AT HOME 05808
2690 MONROEVILLE BLVD
MONROEVILLE
PA
15146
G45TR1A00
 
10138836
DAVITA CHESTERTOWN DIALYSIS CENTER
100 BROWN ST
CHESTERTOWN
MD
21620
G4KM4VP00
 









Page 214 of 214

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10139925
DAVITA PAINTSVILLE DIALYSIS
4750 S KY ROUTE 321
HAGERHILL
KY
41222
G4L7C7V00
 
10141154
DAVITA OSHKOSH WEST DIALYSIS
855 N WESTHAVEN DR
OSHKOSH
WI
54904
G4VTV8B00
 
10025826
DAVITA VICTORIA DIALYSIS CENTER
1405 VICTORIA STATION DR
VICTORIA
TX
77901
G58NLBC00
 
10083527
DAVITA INC
1111 SWEITZER ST STE B
GREENVILLE
OH
45331
G5BFE7W00
 
10134597
DAVITA #6049 TUSCON EAST AT HOME
6420 E BROADWAY BLVD STE C300
TUCSON
AZ
85710
G5XVLLJ00
 
10139997
DAVITA BRONX AT HOME
1615 EASTCHESTER RD
BRONX
NY
10461
G61TB4V00
 
10111707
DAVITA UNION GAP DIALYSIS
1236 AHTANUM RIDGE DR
YAKIMA
WA
98903
G6509CC00
 
10112057
DAVITA CELIA DILL DIALYSIS CENTER
667 STONELEIGH AVE STE 123
CARMEL
NY
10512
G651TDY00
 
10052312
DAVITA CENTRAL LITTLE ROCK DIALYSIS
6 FREEWAY DR STE 100
LITTLE ROCK
AR
72204
G65EK8X00
 
10262726
DAVITA CHARLES COUNTY AT HOME 09746
4475 REGENCY PL STE 103
WHITE PLAINS
MD
20695
G67YV0M00
 
10175916
DAVITA 05270
1587 N MAIN ST
MARION
VA
24354
G6AW7CB00
 
10120618
SOUTHWEST KIDNEY -DAVITA DIALYSIS #6217 AT HOME HEMO
2149 E WARNER RD STE 109
TEMPE
AZ
85284
G6EVBKQ00
 
10139375
DAVITA SOUTH YUMA DIALYSIS
7179 E 31ST PL
YUMA
AZ
85365
G6PRN0P00
 
10135552
DAVITA WESLEY CHAPEL DIALYSIS
2255 GREEN HEDGES WAY
WESLEY CHAPEL
FL
33544
G6QBLBJ00
 
10137545
DAVITA HILLSBORO DIALYSIS CENTER
2500 NW 229TH AVE STE 300
HILLSBORO
OR
97124
G6TNTRM00
 
10262475
DAVITA #9814 CHICAGO RIDGE DIALYSIS PD
10511 S HARLEM AVE
CHICAGO RIDGE
IL
60415
G6XNHQD00
 
10136170
DAVITA PDI ROCKY HILL DIALYSIS
30 WATERCHASE DR
ROCKY HILL
CT
6067
G6YR2V800
 
10188296
DAVITA HENRY COUNTY DIALYSIS
671 OZARK RD
ABBEVILLE
AL
36310
G72LQGG00
 
10111243
DAVITA FOREST HILLS
1605 MEDICAL PARK DR W
WILSON
NC
27893
G79849H00
 
10139725
DAVITA SANGER SEQUOIA DIALYSIS
2517 JENSEN AVE
SANGER
CA
93657
G7MXGVH00
 
10134217
DAVITA DUNCANVILLE DIALYSIS
150 E HIGHWAY 67 STE 270
DUNCANVILLE
TX
75137
G7NQ4GK00
 
10102351
DAVITA WHITEHAVEN RENAL CENTER
3420 ELVIS PRESLEY BLVD
MEMPHIS
TN
38116
G7PRKTG00
 
10034899
DAVITA LANDOVER DIALYSIS
1200 MERCANTILE LN STE 105
UPPER MARLBORO
MD
20774
G81QTV300
 
10134422
DAVITA MERIDIAN DIALYSIS CENTER
201 W FAIRMONT PKWY STE A
LA PORTE
TX
77571
G83B15800
 
10138795
DAVITA TUCSON SOUTH
3662 S 16TH AVE
TUCSON
AZ
85713
G8796HR00
 
10138668
DAVITA UNIVERSITY DIALYSIS CENTER
1045 WESTGATE DR STE 90
SAINT PAUL
MN
55114
G8APH9D00
 
10246689
DAVITA MILLER DIALYSIS 11144
213 DELORES ST
COLQUITT
GA
39837
G8EA54L00
 
10138586
DAVITA MILLEDGEVILLE DIALYSIS
400 S WAYNE ST
MILLEDGEVILLE
GA
31061
G8FHCPL00
 
10082151
DAVITA STURGEON BAY DIALYSIS
108 S 10TH AVE
STURGEON BAY
WI
54235
G8LV1GL00
 
10254431
DAVITA BLOOMFIELD HILLS HT AT HOME 09719
42886 WOODWARD AVE
BLOOMFIELD HILLS
MI
48304
G8QL9BJ00
 
10080535
DAVITA COLORADO CITY DIALYSIS
1546 CHESTNUT ST
COLORADO CITY
TX
79512
G91M3WB00
 
10082445
DAVITA BOURBON COUNTY DIALYSIS
213 LETTON DR
PARIS
KY
40361
G92PEKE00
 
10270794
DAVITA GULF ISLANDS HOME 11332
3200 MALLETT RD STE F
DIBERVILLE
MS
39540
G95RT3H00
 
10185222
DAVITA LAKE HALLIE AT HOME
3636 E MELBY ST
LAKE HALLIE
WI
54729
G99GV4D00
 
10136500
DAVITA #6023 CENTURY CITY HOME/PD DIALYSIS
10630 SANTA MONICA BLVD
LOS ANGELES
CA
90025
G9AB9CV00
 









Page 215 of 215

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10083951
DAVITA HUMBOLDT DIALYSIS
2214 OSBORNE ST
HUMBOLDT
TN
38343
G9CAE1Q00
 
10137615
DAVITA EAST RIVER ROAD DIALYSIS
5301 E RIVER RD STE 117
FRIDLEY
MN
55421
G9MQVA600
 
10149777
DAVITA FREMONT DIALYSIS
2599 STEVENSON BLVD
FREMONT
CA
94538
G9QWE8X00
 
10133542
DAVITA COTTAGE GROVE DIALYSIS
8800 E POINT DOUGLAS RD S STE 100
COTTAGE GROVE
MN
55016
G9RG05100
 
10178777
DAVITA HANFORD DIALYSIS PD 03727
900 N DOUTY ST
HANFORD
CA
93230
G9V2PAL00
 
10139934
DAVITA SOUTHERN CRESCENT DIALYSIS CENTER
275 UPPER RIVERDALE RD SW STE B
RIVERDALE
GA
30274
G9YFE9P00
 
10133532
DAVITA YUCAIPA DIALYSIS CENTER
33487 YUCAIPA BLVD
YUCAIPA
CA
92399
GAA8VAD00
 
10083997
DAVITA CRYSTAL RIVER DIALYSIS
7435 W GULF TO LAKE HWY
CRYSTAL RIVER
FL
34429
GACV8RW00
 
10140315
DAVITA EAST DEARBORN DIALYSIS
13200 W WARREN AVE
DEARBORN
MI
48126
GAMEXE100
 
10133099
DAVITA MAYSVILLE AT HOME #6197
489 TUCKER DR
MAYSVILLE
KY
41056
GB0FC5N00
 
10080346
DAVITA, INC
125 16TH AVE E
SEATTLE
WA
98112
GB4F81J00
 
10174735
DAVITA INC
725 RIDDER PARK DR STE 50
SAN JOSE
CA
95131
GB54ALV00
 
10138207
DAVITA NEPTUNE DIALYSIS CENTER
2180 BRADLEY AVE
NEPTUNE
NJ
7753
GB6HMGG00
 
10140177
DAVITA AUBURN
3126 PROFESSIONAL DR STE 100
AUBURN
CA
95603
GB82PND00
 
10140981
DAVITA JOY OF DIXON DIALYSIS CENTER
1640 N LINCOLN ST
DIXON
CA
95620
GBA5HXK00
 
10140469
DAVITA HAMBURG DIALYSIS
1745 ALYSHEBA WAY STE 110
LEXINGTON
KY
40509
GBDLP0E00
 
10138482
DAVITA WAKE FOREST DIALYSIS CENTER
11001 INGLESIDE PL
RALEIGH
NC
27614
GBN3BPH00
 
10278229
DAVITA NATURAL BRIDGE DIALYSIS 11273
8980 NATURAL BRIDGE RD
SAINT LOUIS
MO
63121
GBWPRKN00
 
10011667
DAVITA MONTCLAIR DIALYSIS CENTER 00436
9142 MONTE VISTA AVE
MONTCLAIR
CA
91763
GBXWLTY00
 
10224250
DAVITA EXCELSIOR SPRINGS DIALYSIS
1745 W JESSE JAMES RD
EXCELSIOR SPRINGS
MO
64024
GC0RWAP00
 
10135326
DAVITA MELBOURNE DIALYSIS
2235 S BABCOCK ST
MELBOURNE
FL
32901
GC2JTPV00
 
10133255
DAVITA GLEN BURNIE DIALYSIS CENTER
6934 AVIATION BLVD STE K
GLEN BURNIE
MD
21061
GCFKYYN00
 
10273095
DAVITA ROWLAND HEIGHTS DIALYSIS 02284
17875 COLIMA RD
CITY OF INDUSTRY
CA
91748
GCPAXPD00
 
10134331
DAVITA PDI NORTH HOUSTON
7115 NORTH LOOP E
HOUSTON
TX
77028
GCPK2BE00
 
10136787
DAVITA VENTURA DIALYSIS
2705 LOMA VISTA RD STE 101
VENTURA
CA
93003
GD286MV00
 
10133623
DAVITA DIALYSIS CARE OF MARTIN COUNTY
100 MEDICAL DR
WILLIAMSTON
NC
27892
GDQNPQL00
 
10138161
DAVITA ALHAMBRA DIALYSIS
1315 ALHAMBRA BLVD STE 100
SACRAMENTO
CA
95816
GDTH4X400
 
10136392
DAVITA NEWBURGH DIALYSIS
4311 STATE ROUTE 261 STE A
NEWBURGH
IN
47630
GDWQJEC00
 
10266770
DAVITA #9702 MILLER AT HOME
213 DELORES ST
COLQUITT
GA
39837
GDXJJXP00
 
10035926
DAVITA, INC
2410 S ADAMS ST
TALLAHASSEE
FL
32301
GE9VTG700
 
10070161
DAVITA COMPREHENSIVE RENAL CARE EAST CHICAGO
4320 FIR ST UNIT 404
EAST CHICAGO
IN
46312
GEGHJDN00
 
10181373
DAVITA-TULSA AT HOME
4436 S HARVARD AVE
TULSA
OK
74135
gej0llj00
 
10139216
DAVITA DIALYSIS SYSTEMS OF HAMMOND
15799 PROFESSIONAL PLZ
HAMMOND
LA
70403
GELLY3100
 









Page 216 of 216

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10134904
DAVITA, INC
1000 E PALMER AVE
GLENDALE
CA
91205
GF06MNA00
 
10111647
DAVITA HANNIBAL DIALYSIS
119 PROGRESS RD
HANNIBAL
MO
63401
GF16TKF00
 
10270807
DAVITA WHITMORE DIALYSIS CENTER 11092
1424 E WHITMORE AVE
CERES
CA
95307
GF2VV2P00
 
10140242
DAVITA DIALYSIS CENTER OF MIDDLE GEORGIA
747 2ND ST
MACON
GA
31201
GF4CNFD00
 
10160888
DAVITA MINT HILL DIALYSIS
11308 HAWTHORNE DR
MINT HILL
NC
28227
GFDRHXD00
 
10254109
DAVITA MATAWAN DIALYSIS
764 STATE ROUTE 34
MATAWAN
NJ
7747
GFL8YTF00
 
10139569
DAVITA - MOUNT VERNON AT HOME #6026
4102 N WATER TOWER PL
MOUNT VERNON
IL
62864
GFQ1J6B00
 
10133199
DAVITA PLANO AT HOME #5942
481 SHILOH RD STE 100
PLANO
TX
75074
GFTWM7D00
 
10228983
DAVITA INC
3210 LANGLEY DR
SEARCY
AR
72143
GG69XCK00
 
10111289
DAVITA MESA COUNTY DIALYSIS
561 25 RD STE D
GRAND JUNCTION
CO
81505
GG6DT4C00
 
10042201
DAVITA HOPI DIALYSIS CENTER
HIGHWAY 264
POLACCA
AZ
86042
GG83FYK00
 
10112215
DAVITA WEST FLORIDA DIALYSIS
8333 N DAVIS HWY
PENSACOLA
FL
32514
GG8N5PL00
 
10139000
DAVITA PARAMOUNT DIALYSIS CENTER
15625 LAKEWOOD BLVD
PARAMOUNT
CA
90723
GG9XPTK00
 
10223760
DAVITA PORTLAND GATEWAY DIALYSIS
9932 NE HALSEY ST
PORTLAND
OR
97220
GGM3WXE00
 
10137195
DAVITA GEORGETOWN HOME AT HOME #06030
3223 K ST NW
WASHINGTON
DC
20007
GGMJM2P00
 
10133679
DAVITA STONEGATE PD # 1719
217 STERLING FARM DR
JACKSON
TN
38305
GGPCLDV00
 
10139912
DAVITA PDI CADIEUX
6150 CADIEUX RD
DETROIT
MI
48224
GH05CR500
 
10138262
DAVITA GRAPEVINE AT HOME
1651 W NORTHWEST HWY
GRAPEVINE
TX
76051
GH6K1YM00
 
10054920
DAVITA NORTHPORT
2401 HOSPITAL DR
NORTHPORT
AL
35476
GH8G6E500
 
10051523
DAVITA LONE STAR DIALYSIS
8560 MONROE RD
HOUSTON
TX
77061
GH9C2H100
 
10219331
DAVTIA 5323
15-00 POLLITT DR
FAIR LAWN
NJ
7410
GJ6W28B00
 
10132221
DAVITA CONCORD
2300 STANWELL DR STE C
CONCORD
CA
94520
GJBFEQT00
 
10276072
DAVITA LAKEVILLE DIALYSIS 11356
20184 HERITAGE DR
LAKEVILLE
MN
55044
GJBK5YX00
 
10035604
DAVITA MIDWOOOD DIALYSIS
1915 OCEAN AVE
BROOKLYN
NY
11230
GJFN85E00
 
10032047
DAVITA FORT MYERS SOUTH DIALYSIS
8850 GLADIOLUS DR
FORT MYERS
FL
33908
GJG813R00
 
10136167
DAVITA CHIPLEY DIALYSIS
877 3RD ST STE 2
CHIPLEY
FL
32428
GJWETRT00
 
10239946
DAVITA ESTRELLA DIALYSIS PD 09809
8410 W THOMAS RD BLDG 1 STE 100
PHOENIX
AZ
85037
GK6NX3T00
 
10140006
DAVITA THORN RUN DIALYSIS
1136 THORN RUN RD
MOON TOWNSHIP
PA
15108
GKC7V8M00
 
10163978
DAVITA PAOLA DIALYSIS
1605 E PEORIA ST
PAOLA
KS
66071
GKF137Q00
 
10132814
DAVITA PASADENA DIALYSIS
8037 RITCHIE HWY STE A
PASADENA
MD
21122
GKKPQGF00
 
10138066
DAVITA REDWOOD CITY
1000 MARSHALL ST
REDWOOD CITY
CA
94063
GKME1FG00
 
10139217
DAVITA #5980 HOME DIAL
2400 TECH CENTER CT
LAS VEGAS
NV
89128
GKR4YLE00
 
10138857
DAVITA HIOAKS DIALYSIS
681 HIOAKS RD
RICHMOND
VA
23225
GKWXQM500
 
10133922
DAVITA DELTA VIEW DIALYSIS
1150 E LELAND RD
PITTSBURG
CA
94565
GKYBVAE00
 
10137528
DAVITA SPARKS DIALYSIS
4860 VISTA BLVD STE 100
SPARKS
NV
89436
GL5F5LB00
 









Page 217 of 217

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10054592
DAVITA, INC
1305 N OAK ST
PEARSALL
TX
78061
GLA4VCM00
 
10110738
DAVITA, INC
2669 CHURCH ST
EAST POINT
GA
30344
GLTVLFP00
 
10133278
DAVITA MEADVILLE DIALYSIS
19050 PARK AVENUE PLZ
MEADVILLE
PA
16335
GMRPRX600
 
10139628
DAVITA NAPA DIALYSIS CENTER
3900 BEL AIRE PLZ STE C
NAPA
CA
94558
GMVQA6300
 
10136435
DAVITA LITTLETON DIALYSIS
209 W COUNTY LINE RD
HIGHLANDS RANCH
CO
80129
GP7HD6C00
 
10135713
DAVITA AIRPORT SUNRISE DIALYSIS
11300 HAWTHORNE BLVD
INGLEWOOD
CA
90304
GV80JHJ00
 
10271983
DAVITA MONTGOMERY COUNTY DIALYSIS 11447
1822 SENATOR MILLER DR
HILLSBORO
IL
62049
H03PDRD00
 
10137592
DAVITA CERES DIALYSIS CENTER
1768 MITCHELL RD STE 308
CERES
CA
95307
H051JY400
 
10082473
DAVITA RENAL CARE OF MARION
2921 STATE HIGHWAY 77 S STE 8
MARION
AR
72364
H0AFE2M00
 
10140195
DAVITA INC
9205 LINWOOD AVE
SHREVEPORT
LA
71106
H0KWKAR00
 
10135821
DAVITA SCOTTSBURG
1619 W MCCLAIN AVE
SCOTTSBURG
IN
47170
H0TQ1AB00
 
10138864
DAVITA CONWAY DIALYSIS
2445 CHRISTINA LN STE A
CONWAY
AR
72034
H1AF3HR00
 
10160886
DAVITA NEW BEDFORD
237 STATE RD STE B
NORTH DARTMOUTH
MA
2747
H1J6WGJ00
 
10246684
DAVITA 5176 TREASURE HLL
1629 TREASURE HILLS BLVD
HARLINGEN
TX
78550
H1LA6TC00
 
10137022
DAVITA SWAN CREEK DIALYSIS
5201 AIRPORT HWY
TOLEDO
OH
43615
H1RDBHE00
 
10133770
DAVITA NOVI DIALYSIS
27150 PROVIDENCE PKWY
NOVI
MI
48374
H1TA1CY00
 
10131955
DAVITA WHEATON DIALYSIS CENTER
11941 GEORGIA AVE
WHEATON
MD
20902
H1VECMP00
 
10133748
DAVITA - MID COLUMBIA AT HOME
6825 BURDEN BLVD
PASCO
WA
99301
H20DF2D00
 
10132141
DAVITA ORANGEVALE DIALYSIS CENTER
9267 GREENBACK LN STE A
ORANGEVALE
CA
95662
H28DMA000
 
10138312
DAVITA NORTH GLENDALE DIALYSIS
1505 WILSON TER STE 190
GLENDALE
CA
91206
H2DTJJR00
 
10241322
DAVITA 05430
100 WASHINGTON BLVD
MONTEBELLO
CA
90640
H2ME82T00
 
10135536
DAVITA, INC
4300 KINGS HWY STE 406
PORT CHARLOTTE
FL
33980
H2NMWQE00
 
10263610
DAVITA #5442 BROADWAY DIALYSIS
2624 STOCKTON BLVD
SACRAMENTO
CA
95817
H2NN8GH00
 
10241323
DAVITA 5202
3235 MANCHESTER RD
AKRON
OH
44319
H2VM2BD00
 
10164192
DAVITA CHEYENNE DIALYSIS
3291 N BUFFALO DR STE 150
LAS VEGAS
NV
89129
H38X8MJ00
 
10277609
DAVITA BAYSHORE DIALYSIS 11204
16151 SLATER RD
NORTH FORT MYERS
FL
33917
H3AB6EP00
 
10252871
DAVITA KELLER DIALYSIS
11000 OLD DENTON RD
FORT WORTH
TX
76244
H3H4XEG00
 
10139065
DAVITA SNELLVILLE
2135 MAIN ST E
SNELLVILLE
GA
30078
H3N77QB00
 
10230313
DAVITA 9621
8231 E STOCKTON BLVD
SACRAMENTO
CA
95828
H3Q589W00
 
10138206
DAVITA EAST EVANSVILLE DIALYSIS PD #1732
1312 PROFESSIONAL BLVD STE
EVANSVILLE
IN
47714
H3T763T00
 
10187630
DAVITA WOODRIDGE HOME AT HOME
7425 JANES AVE
WOODRIDGE
IL
60517
H3TX56L00
 
10215808
DAVITA NORTH HALEDON DIALYSIS
953 BELMONT AVE
NORTH HALEDON
NJ
7508
H3YT53J00
 
10136944
DAVITA STAMFORD DIALYSIS
30 COMMERCE RD
STAMFORD
CT
6902
H44QALA00
 
10138351
DAVITA 25TH STREET DIALYSIS
920 E 25TH ST
BALTIMORE
MD
21218
H47Y14V00
 









Page 218 of 218

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10133454
DAVITA MITCHELL DIALYSIS
819 E SPRUCE ST STE 100
MITCHELL
SD
57301
H4FK5PE00
 
10106915
DAVITA NORTHLAND AT HOME #6059
2750 CLAY EDWARDS DR STE 515
NORTH KANSAS CITY
MO
64116
H4FY37800
 
10264109
DAVITA WEST ARLINGTON DIALYSIS 04432
1001 W ARBROOK BLVD STE 101
ARLINGTON
TX
76015
H4G44NW00
 
10277614
DAVITA RENTON DIALYSIS 11396
4110 NE 4TH ST STE E
RENTON
WA
98059
H4MKC7A00
 
10111383
DAVITA HERMITAGE DIALYSIS
5530 OLD HICKORY BLVD STE 18
HERMITAGE
TN
37076
H4Q54RB00
 
10267754
DAVITA HUNTERSVILLE DIALYSIS 11276
9622 KINCEY AVE
HUNTERSVILLE
NC
28078
H4QB8NH00
 
10254682
DAVITA MARSHALL HOME TRAINING 11094
1420 E COLLEGE DR STE 900
MARSHALL
MN
56258
H4VQJLA00
 
10240338
DAVITA KISSIMMEE HT AT HOME 09641
1203 N CENTRAL AVE STE A
KISSIMMEE
FL
34741
H4WB9MN00
 
10083315
DAVITA DAVIE CITY DIALYSIS
7950 SW 30TH ST
DAVIE
FL
33328
H5DNKEK00
 
10053498
DAVITA, INC
1241 BOUNDARY ST W
FAIRFAX
SC
29827
H5G1G8R00
 
10140854
DAVITA HUNTINGTON PARK
5942 RUGBY AVE
HUNTINGTON PARK
CA
90255
H5HRJ7K00
 
10181658
DAVITA ROUGE VALLEY AT HOME #5952
760 GOLF VIEW DR UNIT 100
MEDFORD
OR
97504
H61ND8W00
 
10255026
DAVITA NEWINGTON DIALYSIS 11190
8520 CINDER BED RD STE 100
LORTON
VA
22079
H65TNDL00
 
10263334
DAVITA #5352 MEHERRIN HOME DIALYSIS
201B WEAVER AVE
EMPORIA
VA
23847
H68G2KX00
 
10271967
DAVITA PARMA HEIGHTS AT HOME
9050 N CHURCH DR
PARMA HEIGHTS
OH
44130
H6NP7GM00
 
10246059
DAVITA SAVANNAH RIVERSIDE DIALYSIS
540 E OGLETHORPE AVE
SAVANNAH
GA
31401
H6VFYVQ00
 
10106794
DAVITA ARTESIA HOME TRAINING
16506 LAKEWOOD BLVD
BELLFLOWER
CA
90706
H6XRD3R00
 
10221664
DAVITA 5400 LANSDOWNE
44084 RIVERSIDE PKWY STE 250
LEESBURG
VA
20176
H7095RT00
 
10267735
DAVITA CLINTON HILL DIALYSIS 05316
1275 BEDFORD AVE
BROOKLYN
NY
11216
H724L6L00
 
10108497
DAVITA MOTOR CITY DIALYSIS
4727 SAINT ANTOINE ST
DETROIT
MI
48201
H727JGW00
 
10046752
DAVITA FOREST PARK DIALYSIS CENTER
380 FOREST PKWY
FOREST PARK
GA
30297
H79MGA900
 
10136352
DAVITA CULPEPER DIALYSIS
430 SOUTHRIDGE PKWY
CULPEPER
VA
22701
H7BGHC800
 
10274127
DAVITA RAHWAY DIALYSIS 05450
800 HARRISON ST
RAHWAY
NJ
7065
H7F7F2R00
 
10111095
DAVITA - STAMFORD AT HOME
30 COMMERCE RD
STAMFORD
CT
6902
H7GJ51T00
 
10187692
DAVITA MARSHFIELD AT HOME
123 NORTHRIDGE ST
MARSHFIELD
WI
54449
H7KGRCR00
 
10139618
DAVITA 6258 AT HOME
6 FREEWAY DR STE 100
LITTLE ROCK
AR
72204
H7TK0WX00
 
10176296
DAVITA, INC
17721 KY ROUTE 122
HI HAT
KY
41636
H84AWED00
 
10134654
DAVITA SALINE COUNTY DIALYSIS
1200 N MAIN ST
BENTON
AR
72015
H87X26100
 
10140080
DAVITA FREDERICK DIALYSIS
140 THOMAS JOHNSON DR STE 100
FREDERICK
MD
21702
H8KP9KR00
 
10266396
DAVITA RAVENNA DIALYSIS 11143
600 ENTERPRISE PKWY
RAVENNA
OH
44266
H8Y54XT00
 
10024283
DAVITA CASSELBERRY DIALYSIS
4970 S US HIGHWAY 17/92
CASSELBERRY
FL
32707
H91QGQN00
 
10134651
DAVITA SUMNER REGIONAL DIALYSIS
300 STEAM PLANT RD STE 130
GALLATIN
TN
37066
H91WEVW00
 
10061763
DAVITA GARDEN DISTRICT DIALYSIS
2620 JENA ST
NEW ORLEANS
LA
70115
H92K5CT00
 
10137422
DAVITA, INC
5650 S NC 41 HWY
WALLACE
NC
28466
H92RETQ00
 
10254699
DAVITA CHILTON AT HOME 09717
425 M-B LN
CHILTON
WI
53014
H9Q0X7K00
 









Page 219 of 219

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10135170
DAVITA MAYLAND DIALYSIS CENTER
575 ALTAPASS HWY
SPRUCE PINE
NC
28777
H9QJ5NR00
 
10135244
DAVITA SELMER DIALYSIS CENTER
251 OAKGROVE RD
SELMER
TN
38375
H9QVXW400
 
10135269
DAVITA UPPER VALLEY DIALYSIS
7933 N MESA ST
EL PASO
TX
79932
HAF3A7Q00
 
10017944
KIDNEY DIALYSIS CENTER OF CAMARILLO, LLC
2438 N PONDEROSA DR STE 101
CAMARILLO
CA
93010
HAJ0H6X00
 
10138244
DAVITA MEDLOCK BRIDGE DIALYSIS
10680 MEDLOCK BRIDGE RD STE 103
DULUTH
GA
30097
HAJJ2VQ00
 
10012198
DAVITA SOUTH CROSS DIALYSIS CENTER
4602 E SOUTHCROSS BLVD
SAN ANTONIO
TX
78222
HB1RPNW00
 
10083087
DAVITA KAUFMAN DIALYSIS
2851 MILLENNIUM DR
KAUFMAN
TX
75142
HBG1W9E00
 
10201265
DAVITA HILLIARD STATION DIALYSIS
2447 HILLIARD ROME RD
HILLIARD
OH
43026
HBG9TMW00
 
10229044
DAVITA 6963
2139 AUBURN AVE
CINCINNATI
OH
45219
HBHX27F00
 
10272167
DAVITA WHITEWATER VALLEY AT HOME 09772
2302 CHESTER BLVD
RICHMOND
IN
47374
HBNRD8R00
 
10139981
DAVITA, INC
360 CROWN POINT CIR
GRASS VALLEY
CA
95945
HBVGDFV00
 
10240794
DAVITA ELLIJAY HT AT HOME 09619
449 INDUSTRIAL BLVD STE 245
ELLIJAY
GA
30540
HBVQDLB00
 
10180640
DAVITA ARDMORE RANCH AT HOME 05826
2617 CROSSROADS DR
ARDMORE
OK
73401
HC1100V00
 
10136469
DAVITA DOWNEY LANDING DIALYSIS CENTER
11611 BELLFLOWER BLVD
DOWNEY
CA
90241
HC468CN00
 
10084820
DAVITA INC
10700 MACARTHUR BLVD STE 7
OAKLAND
CA
94605
HC951CK00
 
10216129
DAVITA BELTLINE AT HOME
330 E BELTLINE AVE NE
GRAND RAPIDS
MI
49506
HCHFHDJ00
 
10140039
DAVITA SCOTTSBLUFF DIALYSIS CENTER
3812 AVENUE B
SCOTTSBLUFF
NE
69361
HCPGD9K00
 
10162287
DAVITA #05867 GREER SOUTH HOME AT HOME
3254 BRUSHY CREEK RD STE A
GREER
SC
29650
HD25K5Q00
 
10178537
DAVITA BEDFORD DIALYSIS
15 CONSTITUTION DR STE 1C
BEDFORD
NH
3110
HD32PAY00
 
10138873
DAVITA DELANO DIALYSIS
405 DOVER PKWY
DELANO
CA
93215
HD4WJLY00
 
10135467
DAVITA MOUNT GREENWOOD DIALYSIS
3401 W 111TH ST
CHICAGO
IL
60655
HD81Y4500
 
10134979
DAVITA #3757 ARLINGTON
1701 N GEORGE MASON DR
ARLINGTON
VA
22205
HD9DAA000
 
10133741
DAVITA PETERSBURG DIALYSIS CENTER
20 MEDICAL PARK BLVD
PETERSBURG
VA
23805
HDK4PRY00
 
10174444
DAVITA MCDUFFIE DIALYSIS
621 MCNEIL CIR
THOMSON
GA
30824
HDQE8FL00
 
10083801
DAVITA CALDWELL DIALYSIS CENTER
821 SMEED PKWY
CALDWELL
ID
83605
HDTPTMR00
 
10132477
DAVITA REIDSVILLE DIALYSIS
1307 FREEWAY DR
REIDSVILLE
NC
27320
HDX2XND00
 
10135329
DAVITA EDEN PRAIRIEDIALYSIS DIALYSIS
14852 SCENIC HEIGHTS RD STE 255
EDEN PRAIRIE
MN
55344
HDXC70A00
 
10082143
DAVITA FLUSHING DIALYSIS
3469 PIERSON PL STE A
FLUSHING
MI
48433
HDXF7W900
 
10152305
DAVITA NORTH SPOKANE RENAL CENTER
7407 N DIVISION ST STE F
SPOKANE
WA
99208
HDYPBVN00
 
10070208
DAVITA PENINSULA DIALYSIS
716 DENBIGH BLVD STE B
NEWPORT NEWS
VA
23608
HF0PY1K00
 
10137262
DAVITA LAKE ELSINORE DIALYSIS
32291 MISSION TRL
LAKE ELSINORE
CA
92530
HF5YFJX00
 
10111241
DAVITA NORTH HIGHLANDS DIALYSIS CENTER
4612 ROSEVILLE RD
NORTH HIGHLANDS
CA
95660
HF8VEER00
 
10175284
DAVITA LITTLE CREEK DIALYSIS
1817 E LITTLE CREEK RD
NORFOLK
VA
23518
HF9MEBG00
 
10202634
DAVITA 5381
42886 WOODWARD AVE
BLOOMFIELD HILLS
MI
48304
HFCXMKB00
 
10068630
DAVITA MID CITIES DIALYSIS
117 E HARWOOD RD
HURST
TX
76054
HFF6FPL00
 









Page 220 of 220

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10188560
DAVITA COLUMBUS HT AT HOME GA 06380
1200 BROOKSTONE CENTRE PKWY STE 111
COLUMBUS
GA
31904
HFLNWPP00
 
10065046
DAVITA OAK SPRINGS DIALYSIS
764 LOCUST AVE
WASHINGTON
PA
15301
HFPG7PX00
 
10270789
DAVITA ST LUKE'S WHITEHALL DIALYSIS 11328
1220 3RD ST
WHITEHALL
PA
18052
HFPJB8N00
 
10136945
DAVITA HAYWARD DIALYSIS CENTER
21615 HESPERIAN BLVD
HAYWARD
CA
94541
HFRBR7W00
 
10133756
DAVITA, INC
2240 W ELM ST
WRIGHTSVILLE
GA
31096
HFT9RNC00
 
10111382
DAVITA EAST EVANSVILLE AT HOME
1312 PROFESSIONAL BLVD
EVANSVILLE
IN
47714
HFWJ80J00
 
10142609
DAVITA GRAND CROSSING DIALYSIS
7319 S COTTAGE GROVE AVE
CHICAGO
IL
60619
HG1M11M00
 
10267220
DAVITA TRI COUNTY AT HOME
2540 FLAT SHOALS RD
ATLANTA
GA
30349
HGADV5K00
 
10270808
DAVITA REDONDO HEIGHTS DIALYSIS 11265
27320 PACIFIC HWY S
FEDERAL WAY
WA
98003
HGY7LBY00
 
10139308
DAVITA PALMERTON DIALYSIS CENTER
185 DELAWARE AVE
PALMERTON
PA
18071
HH0CE1P00
 
10137750
DAVITA FORT MILL
1975 CAROLINA PLACE DR
FORT MILL
SC
29708
HH5WBDN00
 
10185599
DAVITA CLEVELAND AT HOME 6142
1461 KENSINGTON AVE
BUFFALO
NY
14215
HHLHRLC00
 
10138095
DAVITA SHEFFIELD DIALYSIS
1120 S JACKSON HWY STE 107
SHEFFIELD
AL
35660
HHWADVC00
 
10137514
DAVITA GREATER PORTSMOUTH DIALYSIS
3516 QUEEN ST
PORTSMOUTH
VA
23707
HHWYGV300
 
10134656
DAVITA BEAR CREEK DIALYSIS
4978 HIGHWAY 6 N STE I
HOUSTON
TX
77084
HHX98W800
 
10136154
DAVITA MEMPHIS SOUTHEAST DIALYSIS CENTER
1805 MORIAH WOODS BLVD
MEMPHIS
TN
38117
HJ2KVXE00
 
10138894
DAVITA, INC
11854 WILMINGTON AVE
LOS ANGELES
CA
90059
HJ6N2RM00
 
10240784
DAVITA NEW LONDON AT HOME 09637
5 SHAWS CV STE 100
NEW LONDON
CT
6320
HJDQE0H00
 
10134207
DAVITA NOGALES DIALYSIS
1605 N INDUSTRIAL PARK DR STE H
NOGALES
AZ
85621
HJGC7CB00
 
10270065
DAVITA WOOSTER AT HOME 09770
4190 BURBANK RD
WOOSTER
OH
44691
HJM4PHW00
 
10054706
DAVITA, INC
1120 N CHINOWTH ST
VISALIA
CA
93291
HJX77NY00
 
10186794
DAVITA TURNER HILL DIALYSIS
7301 STONECREST CONCOURSE STE 101
LITHONIA
GA
30038
HK0X4CE00
 
10241325
DAVITA FORREST CITY AT HOME 05853
1501 N WASHINGTON ST
FORREST CITY
AR
72335
HK31XNP00
 
10163022
DAVITA SUNRISE ON CENTRAL DIALYSIS
540 CENTRAL AVE SW
ATLANTA
GA
30312
HK78L9A00
 
10150249
DAVITA #05908 TOWN & COUNTRY AT HOME
12855 N 40 DR STE 340
SAINT LOUIS
MO
63141
HKHXY0D00
 
10133003
DAVITA BURTON DIALYSIS
4015 DAVISON RD
BURTON
MI
48509
HKNBWJE00
 
10139870
DAVITA BUTLER FARM AT HOME
501 BUTLER FARM RD
HAMPTON
VA
23666
HKQ8PMA00
 
10146760
DAVITA NORTH RIDGE AT HOME 06329
6830 N RIDGE RD
MADISON
OH
44057
HKQCXYY00
 
10067338
DAVITA GARDEN CITY DIALYSIS CENTER
1100 STEWART AVE STE D
GARDEN CITY
NY
11530
HL8TQF800
 
10083956
DAVITA MEMPHIS STREET RENAL CENTER
3310 MEMPHIS ST
PHILADELPHIA
PA
19134
HN0TE0B00
 
10134853
DAVITA TUBA CITY DIALYSIS CENTER
500 EDGEWATER DR
TUBA CITY
AZ
86045
HN9P7T200
 
10065590
DAVITA LOOMIS ROAD
4120 W LOOMIS RD
GREENFIELD
WI
53221
HRWALML00
 
10025988
DAVITA MURFREESBORO
1346 DOW ST STE B
MURFREESBORO
TN
37130
ISQUZ0T00
 









Page 221 of 221

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10026494
DAVITA DOUGLAS
190 WESTSIDE DR STE A
DOUGLAS
GA
31533
IXDOPNS00
 
10104959
DAVITA BOCA RATON ARTIFICIAL KIDNEY CENTER
998 NW 9TH CT
BOCA RATON
FL
33486
IZ02DD900
 
10270792
DAVITA AUTUMN WOODS AT HOME 062321
29800 HOOVER RD
WARREN
MI
48093
J0AWTBT00
 
10266053
DAVITA SOUTHWEST ATLANTA HOME TRAINING
3201 ATLANTA INDUSTRIAL PKWY NW STE 101
ATLANTA
GA
30331
J0DFJ4Y00
 
10140676
DAVITA SILVER LAKE DIALYSIS
2723 W TEMPLE ST
LOS ANGELES
CA
90026
J0J3C9Q00
 
10223587
DAVITA, INC
897 N VAN DYKE RD
BAD AXE
MI
48413
J0LRFLV00
 
10139328
DAVITA SIENA HENDERSON DIALYSIS CENTER
2865 SIENA HEIGHTS DR STE 141
HENDERSON
NV
89052
J0VA6RL00
 
10268377
DAVITA SOUTHFIELD DIALYSIS 11221
11600 BROADWAY ST
PEARLAND
TX
77584
J13HQKE00
 
10010799
DAVITA CYFAIR DIALYSIS CENTER
9110 JONES RD STE 110
HOUSTON
TX
77065
J19B35C00
 
10246507
DAVITA WALL TOWNSHIP HEIGHTS AT HOME
5100 BELMAR BLVD
WALL TOWNSHIP
NJ
7727
J1DMNQW00
 
10138233
DAVITA MARINETTE DIALYSIS
2706 CAHILL RD STE A
MARINETTE
WI
54143
J1QG34X00
 
10133506
DAVITA HANNIBAL AT HOME # 5947
3140 PALMYRA RD
HANNIBAL
MO
63401
J1T6NRX00
 
10137239
DAVITA FAIRFIELD DIALYSIS CENTER
4660 CENTRAL WAY
FAIRFIELD
CA
94534
J246MYF00
 
10253155
DAVITA DIALYSIS CARE OF WEATHERFORD
2107 FORT WORTH HWY
WEATHERFORD
TX
76086
J25VV1H00
 
10030657
LITHONIA DIALYSIS CENTER
5255 SNAPFINGER PARK DR STE 110
DECATUR
GA
30035
J2FQE8C00
 
10280049
DAVITA ELLWOOD CITY DIALYSIS 05386
807 LAWRENCE AVE
ELLWOOD CITY
PA
16117
J2HYN0N00
 
10215045
DAVITA 5764
2130 NICHOLASVILLE RD
LEXINGTON
KY
40503
J2J00HL00
 
10135084
DAVITA COLUMBIA UNIVERSITY DIALYSIS
60 HAVEN AVE STE B4
NEW YORK
NY
10032
J2M7TV200
 
10132027
DAVITA ALTUS DIALYSIS CENTER
205 S PARK LN STE 130
ALTUS
OK
73521
J2RKXB400
 
10084301
DAVITA ABBEVILLE DIALYSIS
904 W GREENWOOD ST
ABBEVILLE
SC
29620
J2TLWMH00
 
10223591
DAVITA INC
831 PROVIDENCE RD STE 1
SECANE
PA
19018
J319V7Y00
 
10052891
DAVITA ATLANTA EAST
1308 MORELAND AVE SE
ATLANTA
GA
30316
J374XNH00
 
10054352
DAVITA DERIDDER
239 E 1ST ST
DERIDDER
LA
70634
J3E3JN900
 
10026914
DAVITA, INC
4391 RIVER CHASE DR
PHENIX CITY
AL
36867
J3F5WVX00
 
10140540
DAVITA PACIFIC DIALYSIS
2351 CLAY ST
SAN FRANCISCO
CA
94115
J3HXK5P00
 
10081919
DAVITA CAMERON
1003 W 4TH ST
CAMERON
MO
64429
J3JG1K600
 
10139621
DAVITA JERSEYVILLE DIALYSIS
917 S STATE ST
JERSEYVILLE
IL
62052
J3Y15VL00
 
10136760
DAVITA METAIRIE DIALYSIS CENTER
7100 AIRLINE DR
METAIRIE
LA
70003
J46VQ6K00
 
10105346
WAUSAU KIDNEY CENTER
2600 STEWART AVE
WAUSAU
WI
54401
J4811NK00
 
10041989
CENTRAL NEW YORK DIALYSIS CENTER
910 ERIE BLVD E
SYRACUSE
NY
13210
J4C0R8Y00
 
10259169
DAVITA WALKER DIALYSIS 11129
28375 WALKER RD S
WALKER
LA
70785
J4GV2JJ00
 
10134755
DAVITA DOWNEY DIALYSIS CENTER
8630 FLORENCE AVE STE 100
DOWNEY
CA
90240
J4QRDQ700
 
10026609
DAVITA, INC
802 N JOHN YOUNG PKWY
KISSIMMEE
FL
34741
J5413PL00
 
10179763
DAVITA LYNCHBURG HOME TRAINING CENTER 05395
2091 LANGHORNE RD
LYNCHBURG
VA
24501
J586C7L00
 
10112921
DAVITA SPRING DIALYSIS
607 TIMBERDALE LN
HOUSTON
TX
77090
J587TTP00
 









Page 222 of 222

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10135738
DAVITA IMPERIAL CARE DIALYSIS CENTER
4345 E IMPERIAL HWY
LYNWOOD
CA
90262
J594RJB00
 
10053401
DAVITA, INC
1412 E KING ST
LANCASTER
PA
17602
J5AK6QE00
 
10258709
DAVITA TUSTIN RANCH DIALYSIS 11173
721 W 1ST ST
TUSTIN
CA
92780
J5TRHWL00
 
10240344
DAVITA MUNCIE AT HOME
820 E MCGALLIARD RD
MUNCIE
IN
47303
J6128BB00
 
10179131
DAVITA GULF BREEZE AT HOME #6236 DIALYSIS
1519 MAIN ST
DUNEDIN
FL
34698
J69AC7R00
 
10135259
DAVITA CAPE CORAL SOUTH DIALYSIS
3046 DEL PRADO BLVD S STE 4A
CAPE CORAL
FL
33904
J6FDB8000
 
10136257
DAVITA, INC
118 W MAIN ST
PERRY
FL
32347
J6L1V9F00
 
10083817
DAVITA SOMERSET COUNTY DIALYSIS
229 S KIMBERLY AVE
SOMERSET
PA
15501
J6NNG2H00
 
10137192
DAVITA HAWAIIAN GARDEN
12191 226TH ST
HAWAIIAN GARDENS
CA
90716
J6Q9PCP00
 
10270093
DAVITA RAVENNA AT HOME 09771
600 ENTERPRISE PKWY
RAVENNA
OH
44266
J70JNPL00
 
10106722
IOWA FALLS MARY GREELEY DIALYSIS CENTER
701 WASHINGTON AVE STE E
IOWA FALLS
IA
50126
J70M1AN00
 
10268073
DAVITA NOTTINGHAM DIALYSIS 11201
14010 W 134TH PL
OLATHE
KS
66062
J7JAJTV00
 
10266052
DAVITA 11323 FOUNTAIN HILLS
13430 N SAGUARO BLVD
FOUNTAIN HILLS
AZ
85268
J7LYD9V00
 
10136305
DAVITA FAIR OAKS DIALYSIS
3955 PENDER DR STE 210
FAIRFAX
VA
22030
J7P281Q00
 
10146759
DAVITA ARNOLD DIALYSIS
102 RICHARDSON XING
ARNOLD
MO
63010
J7R1CXR00
 
10139194
DAVITA INDEPENDENCE COUNTY DIALYSIS
1700 HARRISON ST STE F
BATESVILLE
AR
72501
J7T0F6400
 
10276543
DAVITA BROOKSVILLE DIALYSIS 11346
7326 BROAD ST
BROOKSVILLE
FL
34601
J7V54VP00
 
10140974
DAVITA WILLIAMSBURG AT HOME
500 SENTARA CIR STE 3
WILLIAMSBURG
VA
23188
J7YK61F00
 
10179278
DAVITA SABETHA DIALYSIS
106 N 12TH ST
SABETHA
KS
66534
J80NQRV00
 
10134051
DAVITA YONKERS EAST DIALYSIS CENTER
5 ODELL PLZ STE 131
YONKERS
NY
10701
J8CP6HF00
 
10267210
DAVITA #5479 VIVIFY DIALYSIS
800 N TEXAS AVE
ODESSA
TX
79761
J8CRVQF00
 
10240340
DAVITA 5294
25 E WILLOW ST
MILLBURN
NJ
7041
J8E5CVH00
 
10173203
DAVITA RENAL CENTER NEW LENOX
1890 SILVER CROSS BLVD STE 150
NEW LENOX
IL
60451
J8G17CR00
 
10163459
DAVITA MILL STREET AT HOME 05182
N54W6135 MILL ST
CEDARBURG
WI
53012
J8M8RBN00
 
10137818
DAVITA CHARLOTTESVILLE NORTH
1800 TIMBERWOOD BLVD STE C
CHARLOTTESVILLE
VA
22911
J938T1X00
 
10135145
DAVITA NORTH CHARLOTTE DIALYSIS CENTER
6620 OLD STATESVILLE RD
CHARLOTTE
NC
28269
J95CXPV00
 
10034113
DAVITA MIDATLANTA HOME DIALYSIS
418 DECATUR ST SE STE B
ATLANTA
GA
30312
J997BWF00
 
10082426
DAVITA #2678 MT SINAI
1711 ALTON RD
MIAMI BEACH
FL
33139
J9BJFWX00
 
10027131
DAVITA HOPKINSVILLE DIALYSIS
1914 S VIRGINIA ST
HOPKINSVILLE
KY
42240
J9DH56X00
 
10033855
DAVITA SALEM NORTH DIALYSIS
1220 LIBERTY ST NE
SALEM
OR
97301
J9QT3FT00
 
10138953
DAVITA MIDLOTHIAN
14281 MIDLOTHIAN TPKE
MIDLOTHIAN
VA
23113
J9R693100
 
10138924
DAVITA HOSPITAL HILL
900 E 21ST ST
KANSAS CITY
MO
64108
J9XLF9Y00
 
10138687
DAVITA PHYSICIANS DIALYSIS SOUTH HOUSTON
5989 SOUTH LOOP E
HOUSTON
TX
77033
JA4CEXK00
 
10135915
DAVITA, INC
960 S TRUMAN BLVD
CRYSTAL CITY
MO
63019
JB573BK00
 
10162436
DAVITA NORTHTOWNS DIALYSIS CENTER
4041 DELAWARE AVE
TONAWANDA
NY
14150
JBGVBBR00
 
10175285
DAVITA PENN HILLS DIALYSIS
202 RODI RD
PITTSBURGH
PA
15235
JBLJ2QQ00
 









Page 223 of 223

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10045836
DAVITA BERKELEY
2655 SHATTUCK AVE
BERKELEY
CA
94704
JBWQ81P00
 
10140168
DAVITA WHITE OAK AT HOME #6050
5520 CHEVIOT RD
CINCINNATI
OH
45247
JC1D3BN00
 
10135059
DAVITA WOLF RIVER DIALYSIS
7990 TRINITY RD
CORDOVA
TN
38018
JC2VF5C00
 
10135169
DAVITA, INC
18544 W 8 MILE RD
SOUTHFIELD
MI
48075
JCD9D9300
 
10120620
DAVITA TEMPE AT HOME PD
2149 E WARNER RD STE 109
TEMPE
AZ
85284
JCG0G7Y00
 
10140243
DAVITA LOGAN SQUARE DIALYSIS
2838 N KIMBALL AVE
CHICAGO
IL
60618
JCHLLBT00
 
10228559
DAVITA 4342
1136 N BALDWIN AVE
MARION
IN
46952
JCRCB6F00
 
10139121
DAVITA SOUTHPORT DIALYSIS CENTER
1513 N HOWE ST STE 15
SOUTHPORT
NC
28461
JCXNHLH00
 
10139018
DAVITA, INC
41 MALL RD
BURLINGTON
MA
1805
JCYE9P500
 
10264836
DAVITA HOUSATONIC AT HOME 9739
164 MOUNT PLEASANT RD
NEWTOWN
CT
6470
JCYLNQR00
 
10177816
DAVITA NALL DIALYSIS
10787 NALL AVE STE 130
OVERLAND PARK
KS
66211
JD2MP4D00
 
10215816
DAVITA, INC
125 E MICHIGAN AVE
GRAYLING
MI
49738
JD4YF9M00
 
10045927
DAVITA OKLAHOMA CITY SOUTH DIALYSIS
319 SW 59TH ST
OKLAHOMA CITY
OK
73109
JD8X46B00
 
10266777
DAVITA #11211 PLANO ON CUSTER DIALYSIS
1301 CUSTER RD STE 524
PLANO
TX
75075
JD967EW00
 
10242542
DAVITA, INC
1123 HENNEPIN AVE N
GLENCOE
MN
55336
JDB8A1Q00
 
10133138
DAVITA NEPHROLOGY CENTER OF SOUTH AUGUSTA
1631 GORDON HWY STE 1B
AUGUSTA
GA
30906
JDHDJPY00
 
10137824
DAVITA JACKSON DIALYSIS
234 W LOUIS GLICK HWY
JACKSON
MI
49201
JDQHRE800
 
10049140
DAVITA, INC
1125 S BURNSIDE AVE
GONZALES
LA
70737
JDQW5XK00
 
10178204
DAVITA, INC
1 WESTBANK EXPY
WESTWEGO
LA
70094
JDRXE0Y00
 
10241991
DAVITA 11098
1432 E FORSYTH ST
AMERICUS
GA
31709
JDTCQ0R00
 
10111571
DAVITA, INC
1001 FOREST AVE
MONTGOMERY
AL
36106
JE0RZI500
 
10135425
DAVITA TITLETOWN DIALYSIS
120 SIEGLER ST
GREEN BAY
WI
54303
JE78MDB00
 
10137853
DAVITA ANTHEM VILLAGE DIALYSIS
2530 ANTHEM VILLAGE DR
HENDERSON
NV
89052
JEH0PJM00
 
10150284
DAVITA #6025 OLYMPIA FIELDS AT HOME
4557 211TH ST STE B
MATTESON
IL
60443
JEKB0E600
 
10267223
DAVITA #9755 GOLDEN STATE AT HOME
4200 N GOLDEN STATE BLVD
TURLOCK
CA
95382
JF07QVQ00
 
10261111
DAVITA SCHUYLER DIALYSIS
220 STEUBEN ST
MONTOUR FALLS
NY
14865
JF91H1Q00
 
10163187
DAVITA DEER CREEK
602 S ATWOOD RD STE 106
BEL AIR
MD
21014
JFHE0KD00
 
10141058
DAVITA PORT SAINT JOE DIALYSIS
3871 E HIGHWAY 98
PORT SAINT JOE
FL
32456
JFHWRNP00
 
10221665
DAVITA LANSDOWNE DIALYSIS PD 09806
44084 RIVERSIDE PKWY STE 250
LEESBURG
VA
20176
JFJBAEG00
 
10137530
DAVITA PICKWICK DIALYSIS
121 PICKWICK ST
SAVANNAH
TN
38372
JFJFKN300
 
10259383
DAVITA EASTON HOME TRAINING 05260
500 CADMUS LN STE 202
EASTON
MD
21601
JFJR98P00
 
10162776
DAVITA TROUP COUNTY DIALYSIS
140 GLENN BASS RD
LAGRANGE
GA
30240
JFLYLAC00
 
10140982
DAVITA LITTLE VILLAGE DIALYSIS
2335 W CERMAK RD
CHICAGO
IL
60608
JFMNLA200
 
10111252
DAVITA SOUTHSTAR ADAMSVILLE
3651 BAKERS FERRY RD SW
ATLANTA
GA
30331
JFNYRJT00
 
10136177
CATSKILL DIALYSIS
139 FORESTBURGH RD
MONTICELLO
NY
12701
JFXHY6G00
 
10137565
DAVITA EAST END PITTSBURGH DIALYSIS
7714 PENN AVE
PITTSBURGH
PA
15221
JG27QYW00
 
10138183
DAVITA TAYLOR COUNTY DIALYSIS CENTER
1595 OLD LEBANON RD
CAMPBELLSVILLE
KY
42718
JGK6N5H00
 









Page 224 of 224

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138412
DAVITA BIG OAKS DIALYSIS
5623 W TOUHY AVE
NILES
IL
60714
JGNEQKA00
 
10137032
DAVITA HUNTINGTON STATION KC AT HOME
256 BROADWAY
HUNTINGTON STATION
NY
11746
JGR9W8300
 
10134571
DAVITA JACKSON COUNTY DIALYSIS
1912 MCLAIN ST
NEWPORT
AR
72112
JGTNGRM00
 
10241596
DAVITA #9648 SAN BER HOME
966 E HOSPITALITY LN
SAN BERNARDINO
CA
92408
JGXJ2GX00
 
10273080
DAVITA EAST COBB AT HOME 09784
4880 LOWER ROSWELL RD STE 770
MARIETTA
GA
30068
JGXNPFN00
 
10046203
DAVITA COBB DIALYSIS
3865 MEDICAL PARK DR
AUSTELL
GA
30106
JHCTLKA00
 
10083109
DAVITA NORTH SAINT LOUIS COUNTY DIALYSIS
13119 NEW HALLS FERRY RD
FLORISSANT
MO
63033
JHDBDPQ00
 
10134870
DAVITA MALVERN DIALYSIS
1590 TANNER ST
ROCKPORT
AR
72104
JHE2VBM00
 
10133311
DAVITA MEMORIAL DIALYSIS CENTER
4427 S ROBERTSON ST
NEW ORLEANS
LA
70115
JHWMXM100
 
10083730
DAVITA HAMMOND AT HOME
222 DOUGLAS ST
HAMMOND
IN
46320
JJ0R96800
 
10066654
DAVITA RENAL CENTER OF WEST JOLIET
1051 ESSINGTON RD STE 160
JOLIET
IL
60435
JJ380CP00
 
10107371
DAVITA ST LOUIS WASHINGTON UNIVERSITY
324 DE BALIVIERE AVE
SAINT LOUIS
MO
63112
JJCYVGN00
 
10026099
DAVITA ERIE DIALYSIS
350 E BAYFRONT PKWY STE A
ERIE
PA
16507
JJFJ9HQ00
 
10223759
DAVITA 5168
5865 SUNNYBROOK DR
SIOUX CITY
IA
51106
JJG8JGP00
 
10271459
DAVITA 11282 BRIGGS CHAN
13875 OUTLET DR
SILVER SPRING
MD
20904
JJHYLLN00
 
10148193
DAVITA LIMESTONE COUNTY DIALYSIS
16236 LUCAS FERRY RD
ATHENS
AL
35611
JJLVR3C00
 
10260685
DAVITA NORTH FULTON AT HOME
1250 NORTHMEADOW PKWY STE 120
ROSWELL
GA
30076
JJMJQJG00
 
10136126
DAVITA NORTHGATE DIALYSIS CENTER
650 LAS GALLINAS AVE
SAN RAFAEL
CA
94903
JJPPMHJ00
 
10176333
DAVITA STATE COLLEGE DIALYSIS
500 SCIENCE PARK RD STE 2
STATE COLLEGE
PA
16803
JJQ5GCP00
 
10083346
DAVITA COLUMBUS WEST DIALYSIS
1395 GEORGESVILLE RD
COLUMBUS
OH
43228
JJR1T6T00
 
10225822
DAVITA OAKLAND PERITONEAL AT HOME 05852
5352 CLAREMONT AVE
OAKLAND
CA
94618
JJXXPQB00
 
10139828
DAVITA NORTHWEST KIDNEY CENTER
10985 NORTHWEST FWY
HOUSTON
TX
77092
JK0Y3DH00
 
10082992
DAVITA LIGHTHOUSE POINT DIALYSIS
200 SW NATURA AVE
DEERFIELD BEACH
FL
33441
JKFYNHK00
 
10185598
RICHMOND KIDNEY CTR AT HOME 6221
1366 VICTORY BLVD
STATEN ISLAND
NY
10301
JKGAL5J00
 
10140666
DAVITA DIAMOND VALLEY DIALYSIS
1030 E FLORIDA AVE
HEMET
CA
92543
JKHVQ6B00
 
10140144
DAVITA SOUTHEASTERN DIALYSIS CENTER JACKSONVILLE
14 OFFICE PARK DR
JACKSONVILLE
NC
28546
JKNTRMW00
 
10020930
MONTGOMERY RENAL CENTER, LLC
12401 MIDDLEBROOK RD STE 160
GERMANTOWN
MD
20874
JKPNYKX00
 
10140591
DAVITA CORTEZ DIALYSIS CENTER
610 E MAIN ST STE C
CORTEZ
CO
81321
JL06QBB00
 
10140719
DAVITA NORTHEAST DIALYSIS
3761 MALL VIEW RD
BAKERSFIELD
CA
93306
JL2JXRD00
 
10135884
DAVITA BARTOW DIALYSIS
1190 E CHURCH ST
BARTOW
FL
33830
JLJMECZ00
 
10133789
DAVITA- KALAMAZOO HOME HEMO #6195
1040 N 10TH ST
KALAMAZOO
MI
49009
JLP3XB400
 
10134940
DAVITA RELIANT DIALYSIS
1335 LA CONCHA LN
HOUSTON
TX
77054
JNHV8LBF0
 
10132130
DAVITA CENTER FOR KIDNEY DISEASE AT NORTH SHORE
1190 NW 95TH ST STE 208
MIAMI
FL
33150
JNUYFXA00
 
10025421
DAVITA, INC
2685 METROPOLITAN PKWY SW STE F
ATLANTA
GA
30315
JR5E29400
 
10132891
DAVITA MEDFORD KIDNEY CENTER
1725 N OCEAN AVE
MEDFORD
NY
11763
JTKF0FQ00
 









Page 225 of 225

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10181892
DAVITA INC
2506 W MOUNT HOUSTON RD STE A
HOUSTON
TX
77038
JV19X2N00
 
10027234
DAVITA MIDLAND DIALYSIS
705 W WADLEY AVE
MIDLAND
TX
79705
JWJY0RN00
 
10136219
DAVITA #5581 PD
5841 S MARYLAND AVE
CHICAGO
IL
60637
K004N3E00
 
10063024
DAVITA CANTONSVILLE NORTH DIALYSIS
5401 BALTIMORE NATIONAL PIKE
BALTIMORE
MD
21229
K0270HA00
 
10223763
DAVITA 5382
1275 CLEVELAND AVE
EAST POINT
GA
30344
K02LXAE00
 
10082927
DAVITA MANSFIELD DIALYSIS CENTER
352 MATLOCK RD STE 100
MANSFIELD
TX
76063
K0A33GG00
 
10137640
DAVITA, INC
668 N BEERS ST STE 201
HOLMDEL
NJ
7733
K0AOQIQ00
 
10139035
DAVITA SOLEDAD DIALYSIS CENTER
901 LOS COCHES DR
SOLEDAD
CA
93960
K0DF12F00
 
10082713
DAVITA EAST BATON ROUGE DIALYSIS
1333 ONEAL LN
BATON ROUGE
LA
70816
K0GTH7H00
 
10135432
DAVITA TUSTIN DIALYSIS
2090 N TUSTIN AVE STE 100
SANTA ANA
CA
92705
K0J8JLF00
 
10082269
DAVITA PHOENIX DIALYSIS CENTER
337 E CORONADO RD STE 101
PHOENIX
AZ
85004
K0LRG4G00
 
10136591
DAVITA MILL CREEK DIALYSIS CENTER
18001 BOTHELL EVERETT HWY STE 112
BOTHELL
WA
98012
K0MCRGP00
 
10133355
DAVITA VILLA OF GREAT NORTHERN
22710 FAIRVIEW CENTER DR STE 100
FAIRVIEW PARK
OH
44126
K0P0WRW00
 
10139975
DAVITA LAKE GENEVA DIALYSIS
650 N EDWARDS BLVD STE 3338
LAKE GENEVA
WI
53147
K0VFYVN00
 
10139316
DAVITA HEMPSTEAD COUNTY DIALYSIS
1803 S LAUREL ST
HOPE
AR
71801
K0VL8DL00
 
10181349
DAVITA TYSONS CORNER AT HOME
8391 OLD COURTHOUSE RD STE 160
VIENNA
VA
22182
k13jn9300
 
10083963
DAVITA WILLIAMSON COUNTY DIALYSIS
3983 CAROTHERS PKWY STE E4
FRANKLIN
TN
37067
K1446HG00
 
10163023
DAVITA FOREST HILL AVENUE DIALYSIS
4900 FOREST HILL AVE
RICHMOND
VA
23225
K14VBRM00
 
10082586
DAVITA POMONA AT HOME
2111 N GAREY AVE
POMONA
CA
91767
K16MBNB00
 
10216128
DAVITA #5485 BILTMORE
10 MCDOWELL ST
ASHEVILLE
NC
28801
K1B5FVB00
 
10186093
DAVITA 5219
21026 W BELLFORT
RICHMOND
TX
77406
K1BY88A00
 
10136835
DAVITA NEWTON DIALYSIS CENTER
204 N 4TH AVE E STE 134
NEWTON
IA
50208
K1C7G1L00
 
10261624
DAVITA #11206 IDABEL DIALYSIS
1319 S LYNN LN
IDABEL
OK
74745
K1HJ48X00
 
10136996
DAVITA SAGINAW DIALYSIS CENTER
311 HOYT AVE
SAGINAW
MI
48607
K1M81GW00
 
10132980
DAVITA ABORN DIALYSIS
3162 S WHITE RD
SAN JOSE
CA
95148
K1MM2MH00
 
10268389
DAVITA 11078 THREE RIVER
6721 OLD TRAIL RD
FORT WAYNE
IN
46809
K1NXBBR00
 
10140743
DAVITA RIPLEY DIALYSIS
854 HIGHWAY 51 S
RIPLEY
TN
38063
K1PTA0D00
 
10133448
DAVITA NORTHWOOD DIALYSIS
611 LEMOYNE RD
NORTHWOOD
OH
43619
K1VTX2800
 
10070139
DAVITA FLORIN DIALYSIS CENTER
7000 STOCKTON BLVD
SACRAMENTO
CA
95823
K20Y56V00
 
10202391
DAVITA, INC
1815 E 70TH ST
SHREVEPORT
LA
71105
K2KXAXA00
 
10103237
DAVITA GLADWIN DIALYSIS
673 QUARTER ST
GLADWIN
MI
48624
K2L7DLC00
 
10138633
DAVITA TOKAY DIALYSIS ENTER
777 S HAM LN
LODI
CA
95242
K2VDHY900
 
10262249
DAVITA #9743 PREMIERE KIDNEY CENTER OF NEWARK AT HOME
65 S TERRACE AVE
NEWARK
OH
43055
K37BRRN00
 
10137230
DAVITA LANSING HOME HEMODIALYSIS AT HOME
4530 S HAGADORN RD STE B
EAST LANSING
MI
48823
K3ECD7X00
 
10139145
DAVITA DAVISON DIALYSIS
1011 S STATE RD
DAVISON
MI
48423
K3QNKEY00
 









Page 226 of 226

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10252859
DAVITA 11052 CUMBERLAND
1131 PLAZA DR
GRUNDY
VA
24614
K3RKDLW00
 
10138132
DAVITA FRACKVILLE DIALYSIS
801 SCHUYLKILL MALL
FRACKVILLE
PA
17931
K3Y212Q00
 
10046764
DAVITA, INC
1250 NW 7TH ST STE 106
MIAMI
FL
33125
K41K22D00
 
10032268
DAVITA BESSEMER
901 W LAKE MALL STE 101
BESSEMER
AL
35020
K4CGV3E00
 
10049459
DAVITA, INC
14752 NORTHLINE RD
SOUTHGATE
MI
48195
K4MD5E600
 
10243248
DAVITA GREEN OAK DIALYSIS
1426 KINGWOOD DR
KINGWOOD
TX
77339
K50CT3X00
 
10148194
DAVITA #06157 CHICO AT HOME
530 COHASSET RD
CHICO
CA
95926
K52GCVE00
 
10067994
DAVITA CARQUINEZ DIALYSIS
125 CORPORATE PL STE C
VALLEJO
CA
94590
K5B9GYN00
 
10190549
DAVITA TETERBORO DIALYSIS
502 US HIGHWAY 46
TETERBORO
NJ
7608
K5BENAB00
 
10053014
DAVITA EAST ORANGE DIALYSIS
14-20 PROSPECT ST
EAST ORANGE
NJ
7017
K5BPG8D00
 
10254697
DAVITA DISCOVERY SANTA MARIA HOME TRAINING 11125
1503 E MAIN ST
SANTA MARIA
CA
93454
K5CPX6T00
 
10253857
DAVITA TYRONE DIALYSIS
175 HOSPITAL DR
TYRONE
PA
16686
K5MNJ9Q00
 
10139800
DAVITA BLACK CANYON DIALYSIS
3421 S RIO GRANDE AVE STE D
MONTROSE
CO
81401
K5NDYNA00
 
10085079
DAVITA NORTH RIDGE DIALYSIS 03334
6830 N RIDGE RD
MADISON
OH
44057
K62MAXL00
 
10069274
DAVITA HILLSBORO REGIONAL DIALYSIS
1487 N HIGH ST STE 1A
HILLSBORO
OH
45133
K62T5MC00
 
10247930
DAVITA HARRISBURG HOME TRAINING 11023
303 S COMMERCIAL ST STE 15
HARRISBURG
IL
62946
K6HQHYC00
 
10138261
DAVITA, INC
5354 CLAREMONT AVE
OAKLAND
CA
94618
K6K0QAA00
 
10137283
DAVITA ASH TREE DIALYSIS
2666 N GROVE INDUSTRIAL DR
FRESNO
CA
93727
K6M386T00
 
10083977
DAVITA DIALYSIS CARE OF GREENVILLE
4805 WESLEY ST
GREENVILLE
TX
75401
K6P3HQP00
 
10246066
DAVITA #11083 W HAMILTON
1532 MAIN ST
HAMILTON
OH
45013
K6QQJMB00
 
10110471
DAVITA BURNSVILLE DIALYSIS UNIT
501 E NICOLLET BLVD
BURNSVILLE
MN
55337
K6XNBVG00
 
10255519
DAVITA 11077 WOFFORD
8024 WHITE AVE
SPARTANBURG
SC
29303
K740KET00
 
10246772
DAVITA CLOVERLEAF DIALYSIS 11096
13525 EAST FWY
HOUSTON
TX
77015
K74KEKD00
 
10084901
DAVITA WAUKEGAN RENAL CENTER
3350 GRAND AVE STE 100
WAUKEGAN
IL
60085
K760XHB00
 
10264359
DAVITA 9758 IRISH AT HOME
4350 S IRONWOOD DR
SOUTH BEND
IN
46614
K76LYXD00
 
10228609
DAVITA CHANNEL ISLANDS DIALYSIS
3541 W 5TH ST
OXNARD
CA
93030
K7BNK3C00
 
10134342
DAVITA CITRUS VALLEY DIALYSIS
894 HARDT ST
SAN BERNARDINO
CA
92408
K7FPENW00
 
10052321
DAVITA REDFORD DIALYSIS
22711 GRAND RIVER AVE
DETROIT
MI
48219
K7GLE4A00
 
10134358
SO BROOKLYN NEPHROLOGY
3915 AVENUE V
BROOKLYN
NY
11234
K7RQ3BM00
 
10179126
DAVITA SAINT JOSEPH SJRMC DIALYSIS
703 MAIN ST
PATERSON
NJ
7503
K7X14TM00
 
10247212
DAVITA 11146 LAKE CITY
1389 W US HIGHWAY 90
LAKE CITY
FL
32055
K81883C00
 
10263413
DAVITA #2471 ECHO VALLEY DIALYSIS
198 PONDEROSA RD
COLVILLE
WA
99114
K845VXT00
 
10140782
DAVITA - DIALYSIS CARE OF KANNAPOLIS AT HOME
1607 N MAIN ST
KANNAPOLIS
NC
28081
K8CY29D00
 
10055154
DAVITA SOUTH ORANGEBURG DIALYSIS
1080 SUMMERS AVE
ORANGEBURG
SC
29115
K8HT0VX00
 
10136588
DAVITA MAPLE VALLEY PLAZA DIALYSIS
649 MAPLE VALLEY DR
FARMINGTON
MO
63640
K8NVJ2V00
 
10052656
DAVITA CONROE DIALYSIS CENTER
233 INTERSTATE 45 N
CONROE
TX
77304
K8PRVVY00
 
10179387
DAVITA WILSON AT HOME 06305
2833 WOOTEN BLVD SW
WILSON
NC
27893
K9230MK00
 









Page 227 of 227

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10137956
DAVITA WESTBOROUGH DIALYSIS CENTER
925 EL CAMINO REAL
SOUTH SAN FRANCISCO
CA
94080
K93596G00
 
10139908
DAVITA WEST GEORGIA DIALYSIS
1216 STARK AVE
COLUMBUS
GA
31906
K98319E00
 
10140808
DAVITA RADNOR AT HOME
250 KING OF PRUSSIA RD
RADNOR
PA
19087
K9CTVC500
 
10138888
DAVITA CARROLLTON
1544 VALWOOD PKWY STE 114
CARROLLTON
TX
75006
K9HG96500
 
10164742
DAVITA FORT LAUDERDALE DIXIE DIALYSIS
1299 E COMMERCIAL BLVD
OAKLAND PARK
FL
33334
K9KLTQH00
 
10138550
DAVITA CHESAPEAKE DIALYSIS CENTER
1400 CROSSWAYS BLVD STE 106
CHESAPEAKE
VA
23320
K9M32BV00
 
10151394
DAVITA WESTOVER DIALYSIS
9846 WESTOVER HILLS BLVD
SAN ANTONIO
TX
78251
K9NG3BA00
 
10135355
DAVITA SOUTH DENVER DIALYSIS CENTER
850 E HARVARD AVE STE 60
DENVER
CO
80210
K9P75NH00
 
10275116
DAVITA LABURNUM AT HOME 09788
4352 S LABURNUM AVE
HENRICO
VA
23231
K9TE2NP00
 
10103239
JENSEN DIALYSIS CENTER
9716 JENSEN DR
HOUSTON
TX
77093
K9YBQVN00
 
10136190
DAVITA WHITE PLAINS DIALYSIS CENTER
200 HAMILTON AVE STE 13B
WHITE PLAINS
NY
10601
KA2ALLC00
 
10046198
DAVITA EAST LOS ANGELES PLAZA DIALYSIS
1700 E CESAR E CHAVEZ AVE STE L100
LOS ANGELES
CA
90033
KA3QKQX00
 
10069874
DAVITA SPRINGBORO DIALYSIS
90 COMMERCIAL WAY
SPRINGBORO
OH
45066
KALA4B400
 
10138720
DAVITA KETTERING AT HOME #6118
5721 BIGGER RD
KETTERING
OH
45440
KALLMRD00
 
10138533
DAVITA, INC
2024 E IRVINGTON RD STE 7
TUCSON
AZ
85714
KAW1PWC00
 
10268384
DAVITA SEVEN OAKS DIALYSIS 11097
4651 CORPORATE CT
BAKERSFIELD
CA
93311
KB1WHAJ00
 
10110685
DAVITA FOUR RIVERS DIALYSIS CENTER
515 EAST LN
ONTARIO
OR
97914
KB2G9N900
 
10164058
DAVITA DANBURY DIALYSIS
111 OSBORNE ST STE 211
DANBURY
CT
6810
KBBK3QJ00
 
10136436
DAVITA TUCKER DIALYSIS
4434 HUGH HOWELL RD
TUCKER
GA
30084
KBC7T4B00
 
10138876
DAVITA LEXINGTON DIALYSIS
390 S BROAD ST
LEXINGTON
TN
38351
KBLW7YH00
 
10161038
DAVITA LEEDS DIALYSIS
1650 MAXEY DR
LEEDS
AL
35094
KBWQAYP00
 
10139069
DAVITA FOREST PARK DIALYSIS
1145 KEMPER MEADOW DR
CINCINNATI
OH
45240
KC4GT7G00
 
10052390
DAVITA BRUNSWICK SOUTH DIALYSIS
2930 SPRINGDALE RD
BRUNSWICK
GA
31520
KCLF7CF00
 
10133898
DAVITA CHRISTIAN COUNTY
200 BURLEY AVE
HOPKINSVILLE
KY
42240
KCRGTFB00
 
10275105
DAVITA GEORGETOWN NATIONAL HOME TRAINING 11247
1225 S CAPITOL ST SW
WASHINGTON
DC
20003
KCVNQRV00
 
10224227
DAVITA MENIFEE HOME DIALYSIS 05464
29878 HAUN RD
MENIFEE
CA
92586
KD41CYC00
 
10275721
DAVITA 11267 GENTILLY
4720 PARIS AVE
NEW ORLEANS
LA
70122
KD545CN00
 
10232950
DAVITA ROSS DIALYSIS
3825 KRAUS LN
FAIRFIELD
OH
45014
KDBJX8W00
 
10136342
DAVITA WAYNE COUNTY DIALYSIS
303 NW 11TH ST STE 1
FAIRFIELD
IL
62837
KDCMWJA00
 
10277617
DAVITA PALMS VALLEY AT HOME 09798
38454 5TH ST W
PALMDALE
CA
93551
KDK0K9A00
 
10177410
DAVITA NOLA DIALYSIS
5646 READ BLVD
NEW ORLEANS
LA
70127
KDK8GEJ00
 
10132590
DAVITA - KANKAKEE COUNTY PD #1924
581 WILLIAM LATHAN DRIVE, SUITE 104
BOURBONNAIS
IL
60914
KDNXDNH00
 









Page 228 of 228

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138221
DAVITA CHURCHVIEW DIALYSIS
417 WARE AVE
ROCKFORD
IL
61107
KDPGTQL00
 
10137998
QUEENS VILLAGE DIALYSIS CENTER
22202 HEMPSTEAD AVE
QUEENS VILLAGE
NY
11429
KDQVK1300
 
10261919
DAVITA #9738 PORTLAND MLK AT HOME
2737 NE M L KING BLVD
PORTLAND
OR
97212
KDRCF8N00
 
10190178
DAVITA BREWTON DIALYSIS
1023 DOUGLAS AVE
BREWTON
AL
36426
KDV1M0F00
 
10140698
DAVITA CHICKASHA
228 S 29TH ST
CHICKASHA
OK
73018
KE0LB8200
 
10279730
DAVITA OYSTER BAY AT HOME 12610
17 E OLD COUNTRY RD
HICKSVILLE
NY
11801
KF06GPA00
 
10134356
DAVITA CLARKSTON DIALYSIS
6770 DIXIE HWY STE 205
CLARKSTON
MI
48346
KF13CAP00
 
10240336
DAVITA ALGIERS DIALYSIS
2924 GENERAL DEGAULLE DR
NEW ORLEANS
LA
70114
KF334CL00
 
10082132
DAVITA COTTMAN KIDNEY CENTER
7198 CASTOR AVE
PHILADELPHIA
PA
19149
KF49JHC00
 
10254093
DAVITA 5380 WOODLYN
1310 MACDADE BLVD
WOODLYN
PA
19094
KF4DG1X00
 
10230002
DAVITA 2436
902 HOUSTON ST
LAREDO
TX
78040
KF81J7Y00
 
10138462
DAVITA UNIVERSITY PARK DIALYSIS CENTER
3986 S FIGUEROA ST
LOS ANGELES
CA
90037
KFE9UN300
 
10132461
DAVITA WEST OAKS DIALYSIS
14800 WESTHEIMER RD
HOUSTON
TX
77082
KFRKFPE00
 
10175283
DAVITA MOORPARK DIALYSIS
883 PATRIOT DR
MOORPARK
CA
93021
KFT9N2Q00
 
10083845
DAVITA RIVERSIDE RENAL CENTER
13434 LEOPARD ST
CORPUS CHRISTI
TX
78410
KFVKJTQ00
 
10014535
DAVITA WYNCOTE DIALYSIS
1000 EASTON RD
WYNCOTE
PA
19095
KFWFHVM00
 
10133295
DAVITA WEST ELK GROVE DIALYSIS
2208 KAUSEN DR
ELK GROVE
CA
95758
KFYHX3E00
 
10132009
DAVITA HOME DIALYSIS MODALITY CENTER OF EXCELLENCE
5171 LIBERTY AVE
PITTSBURGH
PA
15224
KG6T77D00
 
10103247
DAVITA ROGERS DIALYSIS 05130
101 N 37TH ST
ROGERS
AR
72756
KG83F7X00
 
10201904
DAVITA MOORPARK AT HOME 05828
883 PATRIOT DR STE C
MOORPARK
CA
93021
KGB3PMP00
 
10081523
DAVITA DADELAND DIALYSIS
9175 SW 87TH AVE
MIAMI
FL
33176
KGB57D000
 
10136659
DAVITA COMMERCE TOWNSHIP
120 W COMMERCE RD
COMMERCE TOWNSHIP
MI
48382
KGE1AB000
 
10272057
DAVITA EL CAMINO DIALYSIS 05236
412 W EL CAMINO REAL
MOUNTAIN VIEW
CA
94040
KGEKE2E00
 
10027476
DAVITA SUN CITY CENTER
783 CORTARO DR
RUSKIN
FL
33573
KGFA4KD00
 
10275104
DAVITA GEORGETOWN NATIONAL HT AT HOME 09792
1225 S CAPITOL ST SW
WASHINGTON
DC
20003
KGHAL1D00
 
10253126
DAVITA 11032 IRISH DIALYSIS
4350 S IRONWOOD DR
SOUTH BEND
IN
46614
KGKNCWF00
 
10138856
DAVITA NAMPA
846 PARKCENTRE WAY
NAMPA
ID
83651
KGW80MQ00
 
10083675
DAVITA QUAD COUNTIES DIALYSIS
528 N GRANDSTAFF DR
AUBURN
IN
46706
KHG6A8500
 
10185618
DAVITA SALEM AT HOME 6047
3550 LIBERTY RD S STE 100
SALEM
OR
97302
KHQ7EYA00
 
10135767
DAVITA ATHENS
15953 ATHENS LIMESTONE DR
ATHENS
AL
35613
KJ1N6YV00
 
10242541
DAVITA GARDNER DIALYSIS
328 E MAIN ST
GARDNER
KS
66030
KJ2H37W00
 
10140958
TRC AT RICHMOND COMM
1510 N 28TH ST
RICHMOND
VA
23223
KJEBYKA00
 
10248134
DAVITA 5418 HAMPTON ROAD HOME DIALYSIS
11234 JEFFERSON AVE
NEWPORT NEWS
VA
23601
KJHDJBR00
 









Page 229 of 229

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10163186
DAVITA CHARLES COUNTY DIALYSIS
4475 REGENCY PL STE 102
WHITE PLAINS
MD
20695
KJKNDWJ00
 
10135133
DAVITA VERNON DIALYSIS CENTER
460 HARTFORD TPKE STE C
VERNON ROCKVILLE
CT
6066
KJQJG8000
 
10106916
DAVITA NORTHLAND PD #3513-1
2750 CLAY EDWARDS DR STE 515
NORTH KANSAS CITY
MO
64116
KJYEAYN00
 
10140512
DAVITA LEHIGH ACRES DIALYSIS
2814 LEE BLVD STE 16
LEHIGH ACRES
FL
33971
KJYEMAB00
 
10261336
DAVITA IVY DIALYSIS 4256
602 IVY ST
ELMIRA
NY
14905
KK17KTP00
 
10139487
DAVITA, INC
124 FIRE TOWER RD
ORANGEBURG
SC
29118
KK97B1W00
 
10279107
DAVITA ALBANY DIALYSIS 05141
244 CORDELE RD STE 165
ALBANY
GA
31705
KKCYLNM00
 
10137988
DAVITA STRONGSVILLE
17792 PEARL RD
STRONGSVILLE
OH
44136
KKE5HAE00
 
10026577
DAVITA GREATER MIAMI
160 NW 176TH ST STE 100
MIAMI
FL
33169
KKGNPFB00
 
10136898
DAVITA STONY ISLAND DIALYSIS
8725 S STONY ISLAND AVE
CHICAGO
IL
60617
KKKARYN00
 
10082988
DAVITA MOUNTAIN PARK DIALYSIS
5235 MEMORIAL DR
STONE MOUNTAIN
GA
30083
KKKEWB900
 
10027249
DAVITA, INC
1620 SOMERSET RD
SAN ANTONIO
TX
78211
KKQT6G900
 
10026890
DAVITA ANTELOPE VALLEY DIALYSIS CENTER
1759 W AVENUE J STE 102
LANCASTER
CA
93534
KKVV4EC00
 
10140479
DAVITA MANASSAS DIALYSIS
10655 LOMOND DR STE 101
MANASSAS
VA
20109
KL15P2200
 
10084022
DAVITA RICHFIELD DIALYSIS
6601 LYNDALE AVE S STE 150
RICHFIELD
MN
55423
KLD6KJR00
 
10137870
DAVITA KIDNEY DIALYSIS CARE CENTER
3600 MARTIN LUTHER KING JR BLVD
LYNWOOD
CA
90262
KRQ7MD700
 
10064372
DAVITA EASTLAKE DIALYSIS
1757 CANDLER RD
DECATUR
GA
30032
KTXB0TE00
 
10051817
DAVITA MOUNT OLIVE
105 MICHAEL MARTIN RD
MOUNT OLIVE
NC
28365
KWAGX7A00
 
10140200
DAVITA SYOSSET KIDNEY CENTER
1 LOCUST LN
SYOSSET
NY
11791
KWYJVD500
 
10026946
DAVITA GADSDEN
409 S 1ST ST
GADSDEN
AL
35901
L01R4VC00
 
10222458
DAVITA MILE HIGH HOME DIALYSIS PD 01506
1750 PIERCE ST STE A
LAKEWOOD
CO
80214
L0FXV4W00
 
10140273
DAVITA GONZALES DIALYSIS CENTER
1406 N SARAH DEWITT DR
GONZALES
TX
78629
L0KH3XM00
 
10134446
DAVITA IONIA DIALYSIS
2622 HEARTLAND BLVD
IONIA
MI
48846
L0V09PE00
 
10069883
DAVITA THOUSAND OAKS DIALYSIS
375 ROLLING OAKS DR STE 100
THOUSAND OAKS
CA
91361
L19RQV700
 
10134569
DAVITA MONCRIEF DIALYSIS CENTER
800 W 34TH ST
AUSTIN
TX
78705
L3FYVPL00
 
10020711
DAVITA MONTEZUMA DIALYSIS
114 DEVAUGHN AVE
MONTEZUMA
GA
31063
L3W5C8900
 
10112309
DAVITA COVINA DIALYSIS CENTER
1547 W GARVEY AVE N
WEST COVINA
CA
91790
L44BE6O00
 
10011253
GREENSBORO DIALYSIS AND NEPHROLOGY
1220 SILOAM RD
GREENSBORO
GA
30642
L481AJR00
 
10179207
DAVITA LAWRENCE DIALYSIS
330 ARKANSAS ST STE 100
LAWRENCE
KS
66044
L4G0CL200
 
10082408
DAVITA MEADOWS EAST DIALYSIS
2529 SIX MILE LN
LOUISVILLE
KY
40220
L4YAD4E00
 
10136726
DAVITA CORNERSTONE DIALYSIS
23857 GREENFIELD RD
SOUTHFIELD
MI
48075
L540NVC00
 
10083812
DAVITA INC
312 PROFESSIONAL PARK DR STE H
ARKADELPHIA
AR
71923
L6BB03G00
 
10111368
DAVITA PORT WASHINGTON DIALYSIS CENTER
50 SEAVIEW BLVD
PORT WASHINGTON
NY
11050
L6E8H3X00
 









Page 230 of 230

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10083534
DAVITA BAYOU CITY DIALYSIS
10655 EASTEX FWY
HOUSTON
TX
77093
L6VTWGR00
 
10135502
DAVITA ROCK PRAIRIE ROAD
1605 ROCK PRAIRIE RD STE 101
COLLEGE STATION
TX
77845
L6WXDB800
 
10135700
DAVITA BEL AIR DIALYSIS
2225 OLD EMMORTON RD STE 105
BEL AIR
MD
21015
L7C72KX00
 
10136011
DAVITA MARENGO CITY DIALYSIS
910 GREENLEE ST UNIT B
MARENGO
IL
60152
L7J5YFT00
 
10135925
DAVITA YONKERS DIALYSIS CENTER
575 YONKERS AVE
YONKERS
NY
10704
L7QTVFL00
 
10140967
DAVITA WOODBRIDGE DIALYSIS
2751 KILLARNEY DR
WOODBRIDGE
VA
22192
L7T3TVC00
 
10136307
DAVITA WHITE OAK AT HOME
5520 CHEVIOT RD STE B
CINCINNATI
OH
45247
L7TCEX800
 
10140720
DAVITA HOMESTEAD
207 W 7TH AVE
HOMESTEAD
PA
15120
L8629DN00
 
10136946
DAVITA DIALYSIS CARE OF EDGECOMB COUNTY
3206 WESTERN BLVD
TARBORO
NC
27886
L8M3VYB00
 
10179159
DAVITA MIDLAND DIALYSIS
4901 JEFFERSON AVE
MIDLAND
MI
48640
L8WLFPE00
 
10140251
DAVITA UNION CITY DIALYSIS CENTER
32930 ALVARADO NILES RD STE 300
UNION CITY
CA
94587
L93H9H400
 
10136790
DAVITA WAVERLY DIALYSIS
407 BALTIMORE PIKE
MORTON
PA
19070
L9FLX6X00
 
10027365
DAVITA, INC
10770 N 46TH ST STE A100
TAMPA
FL
33617
L9G40HV00
 
10082903
DAVITA PARKSIDE DIALYSIS 5694
580 FRELINGHUYSEN AVE
NEWARK
NJ
7114
L9XYXJ500
 
10137389
DAVITA PENDLETON DIALYSIS
7703 HIGHWAY 76
PENDLETON
SC
29670
LA3EKA600
 
10136417
DAVITA SHENANDOAH DIALYSIS CENTER
300 PERSHING AVE
SHENANDOAH
IA
51601
LATL40D00
 
10134718
DAVITA TABLE ROCK DIALYSIS CENTER
5610 W GAGE ST STE B
BOISE
ID
83706
LB45QC700
 
10134744
DAVITA WESTWOOD DIALYSIS CENTER
2615 SW TRENTON ST
SEATTLE
WA
98126
LC5ADD200
 
10084896
DAVITA WILLAMETTE VALLEY RENAL CENTER
1510 DIVISION ST STE 90
OREGON CITY
OR
97045
LD2XMFY00
 
10134081
DAVITA KANKAKEE COUNTY DIALYSIS
581 WILLIAM R LATHAM SR DR STE 104
BOURBONNAIS
IL
60914
LE6YMXM00
 
10083964
DAVITA BUTLER RENAL CENTER
601 W NURSERY ST
BUTLER
MO
64730
LEAC65W00
 
10138778
DAVITA LEIGH DIALYSIS CENTER
420 N CENTER DR STE 128
NORFOLK
VA
23502
LED2EXP00
 
10082145
DAVITA, INC
110 S ORANGE ST
NEW SMYRNA BEACH
FL
32168
LFFB42W00
 
10083843
DAVITA SCHAUMBURG RENAL CENTER
1156 S ROSELLE RD
SCHAUMBURG
IL
60193
LGAW2X600
 
10179519
DAVITA MORRIS DIALYSIS
1551 CREEK DR
MORRIS
IL
60450
LGGV0BN00
 
10139868
DAVITA WAYNESVILLE DIALYSIS CENTER
11 PARK TERRACE DR
CLYDE
NC
28721
LHAYRLM00
 
10134640
DAVITA TURFWAY DIALYSIS PD CLINIC
11 SPIRAL DR STE
FLORENCE
KY
41042
LHNXJ9E00
 
10134780
DAVITA #6034 AT HOME
400 N WIGET LN
WALNUT CREEK
CA
94598
LHX0E7K00
 
10140738
DAVITA YAKIMA DIALYSIS CENTER
1221 N 16TH AVE
YAKIMA
WA
98902
LJ3R6LP00
 
10163103
DAVITA YAMIKA AT HOME
1221 N 16TH AVE
YAKIMA
WA
98902
LJ3R6LPF1
 
10133566
DAVITA RENAL CARE OF BUFFALO
550 ORCHARD PARK RD
BUFFALO
NY
14224
LJ553XE00
 
10025455
DAVITA BOYNTON NORTH DELRAY DIALYSIS
2655 W ATLANTIC AVE
DELRAY BEACH
FL
33445
LJYJEYX00
 
10137252
DAVITA WINTON ROAD DIALYSIS
6550 WINTON RD
CINCINNATI
OH
45224
LK1WN6V00
 
10133521
DAVITA SAINT CLOUD DIALYSIS
4750 OLD CANOE CREEK RD
SAINT CLOUD
FL
34769
LK4X3KT00
 
10009261
DAVITA BAY SHORE DIALYSIS
5650 N GREEN BAY AVE STE 150
MILWAUKEE
WI
53209
LKQAL0Q00
 
10136287
DAVITA YPSILANTI DIALYSIS CENTER
2766 WASHTENAW RD
YPSILANTI
MI
48197
LL0LL8K00
 









Page 231 of 231

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10182326
DAVITA ST. JOSEPH AT HOME
5514 CORPORATE DR STE 100
SAINT JOSEPH
MO
64507
LL0PG2D00
 
10138310
DAVITA DELHI DIALYSIS
5040 DELHI AVE
CINCINNATI
OH
45238
LLLBQRJ00
 
10135323
DAVITA, INC
6890 WINTON BLOUNT BLVD
MONTGOMERY
AL
36117
LMAL1BE00
 
10140065
ODESSA KIDNEY CENTER
6005 EASTRIDGE RD STE 150
ODESSA
TX
79762
LYM9CD300
 
10027008
DAVITA EIGHTH STREET DIALYSIS
300 8TH ST NE
WASHINGTON
DC
20002
MFDI2YW00
 
10138236
DAVITA GREATER EL MONTE DIALYSIS CENTER
1938 TYLER AVE STE J168
EL MONTE
CA
91733
MWQGV3M00
 
10134980
DAVITA, INC
2400 BELLEVUE RD
DUBLIN
GA
31021
NCA6QQV00
 
10135333
DAVITA MARSHALL DIALYSIS CENTER
1301 S WASHINGTON AVE
MARSHALL
TX
75670
NHNKIE700
 
10136785
DAVITA, INC
232 STATE ROAD 129 S
BATESVILLE
IN
47006
NKICRTL00
 
10138563
DAVITA TOWER DIALYSIS
8635 W 3RD ST STE 560
LOS ANGELES
CA
90048
NVITXI800
 
10026749
DAVITA SOUTH BROWARD ARTIFICIAL KIDNEY CENTER
4401 HOLLYWOOD BLVD
HOLLYWOOD
FL
33021
O0B8OC700
 
10025518
DAVITA CENTRAL BAMBERG DIALYSIS
67 SUNSET DR
BAMBERG
SC
29003
O26JAPE00
 
10185810
DAVITA REDDING DIALYSIS CENTER
1876 PARK MARINA DR
REDDING
CA
96001
O6IBQIV00
 
10110725
DAVITA DESERT MOUNTAIN DIALYSIS CENTER
9220 E MOUNTAIN VIEW RD STE 105
SCOTTSDALE
AZ
85258
O9DBU6L00
 
10083656
DAVITA CANTON RENAL CENTER
620 E PEACE ST
CANTON
MS
39046
OC40KQE00
 
10132485
DAVITA CONTINENTAL DIALYSIS CENTER OF SPRINGFIELD
8350 TRAFORD LN STE A
SPRINGFIELD
VA
22152
OKZEHFH00
 
10136297
DAVITA, INC
1555 LIVINGSTON AVE
SAINT PAUL
MN
55118
OYBYXOG00
 
10133940
DAVITA, INC
2551 E WASHINGTON BLVD
PASADENA
CA
91107
P6H0BRE00
 
10137780
DAVITA SOUTHWEST ATLANTA DIALYSIS
3620 MARTIN LUTHER KING JR DR SW
ATLANTA
GA
30331
P8SUZ5N00
 
10136005
DAVITA DALY CITY DIALYSIS CENTER
1498 SOUTHGATE AVE STE 101
DALY CITY
CA
94015
PJGB62700
 
10038194
DAVITA CHARLOTTE DIALYSIS
2321 W MOREHEAD ST STE 102
CHARLOTTE
NC
28208
POIJGLF00
 
10136497
DAVITA LINCOLN PARK DIALYSIS
3157 N LINCOLN AVE
CHICAGO
IL
60657
PQK8MMF00
 
10070093
DAVITA SOUTHLAND DIALYSIS
3401 GLENDALE AVE STE 110
TOLEDO
OH
43614
PTMX42700
 
10083673
DAVITA MARION COUNTY
3834 S EMERSON AVE
INDIANAPOLIS
IN
46203
Q358JG500
 
10140518
DAVITA TAMPA CENTRAL
4204 N MACDILL AVE
TAMPA
FL
33607
Q3L5I6700
 
10137833
DAVITA BURGAW DIALYSIS CENTER
704 S DICKERSON ST
BURGAW
NC
28425
Q6CX8T600
 
10136237
DAVITA COVINGTON DIALYSIS
2504 VALLEY RIDGE RD
COVINGTON
VA
24426
QABVIL900
 
10083943
DAVITA PLANT CITY DIALYSIS
1211 W REYNOLDS ST STE 1
PLANT CITY
FL
33563
QD9QXON00
 
10068031
DAVITA WRIGHT FIELD DIALYSIS
1431 BUSINESS CENTER CT
DAYTON
OH
45410
QQBZHAH00
 
10038816
DAVITA JEFFERSON
14 CLAIRTON BLVD
PITTSBURGH
PA
15236
R0LK7Z200
 
10031614
DAVITA LITTLE ROCK MIDTOWN DIALYSIS
2 LILE CT STE 102A
LITTLE ROCK
AR
72205
RCHQ5HW00
 
10135153
DAVITA DEARBORN DIALYSIS
1185 MONROE ST
DEARBORN
MI
48124
RHGSTMV00
 









Page 232 of 232

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10132126
DAVITA, INC
1503 E 10TH ST
ROLLA
MO
65401
RIOO8A300
 
10137259
DAVITA BAKERSFIELD DIALYSIS CENTER
5143 OFFICE PARK DR
BAKERSFIELD
CA
93309
RJWB95V00
 
10108444
DAVITA EL CERRITTO
10690 SAN PABLO AVE
EL CERRITO
CA
94530
RN80CYW00
 
10026805
DAVITA LA PALMA DIALYSIS
5451 LA PALMA AVE STE 35
LA PALMA
CA
90623
ROA8GAN00
 
10139147
DAVITA MONTEVIDEO DIALYSIS CENTER
824 N 11TH ST
MONTEVIDEO
MN
56265
RQT8WCQ00
 
10049737
DAVITA TULSA DIALYSIS CENTER
4436 S HARVARD AVE
TULSA
OK
74135
RTSIATX00
 
10136378
DAVITA, INC
1910 RIVERSIDE DR
GREEN BAY
WI
54301
RVQ5GZW00
 
10136282
DAVITA BAYONET POINT HUDSON KIDNEY CENTER
14144 NEPHRON LN
HUDSON
FL
34667
RYU831V00
 
10135136
DAVITA CHINATOWN DIALYSIS
636 CLAY ST
SAN FRANCISCO
CA
94111
RYVV98W00
 
10083884
DAVITA NORTH PROVIDENCE RENAL CENTER
1635 MINERAL SPRING AVE
NORTH PROVIDENCE
RI
2904
S50F10D00
 
10139655
DAVITA INTERAMERICAN AT HOME
7815 CORAL WAY
MIAMI
FL
33155
S9JTXIS00
 
10083982
DAVITA FORT VALLEY DIALYSIS CENTER
557 BLUEBIRD BLVD
FORT VALLEY
GA
31030
SL3YE1T00
 
10083983
DAVITA NORTHERN PHILADELPHIA DIALYSIS
5933 N BROAD ST
PHILADELPHIA
PA
19141
SSHVMR900
 
10140937
DAVITA CONTINENTAL DIALYSIS CENTER OF ALEXANDRIA
5999 STEVENSON AVE STE 100
ALEXANDRIA
VA
22304
SU8K86S00
 
10139894
DAVITA LINDEN DIALYSIS
121 LINDEN AVE NE
ATLANTA
GA
30308
T1320FE00
 
10135281
DAVITA - EL MILAGRO AT HOME
2800 SOUTH INTERSTATE HIGHWAY #35,
AUSTIN
TX
78704
T21ER7800
 
10052313
DAVITA CIELO VISTA DIALYSIS
7200 GATEWAY BLVD E STE B
EL PASO
TX
79915
T34WA6C00
 
10137799
DAVITA NORTHEAST TEXAS DIALYSIS
413B LOOP 59
ATLANTA
TX
75551
T7830NY00
 
10135607
DAVITA SOUTH PHILADELPHIA DIALYSIS CENTER
109 DICKINSON ST
PHILADELPHIA
PA
19147
T8AWR6400
 
10065725
DAVITA, INC
4361 LATHAM ST STE 100
RIVERSIDE
CA
92501
T917ADX00
 
10134199
DAVITA HASTINGS DIALYSIS CENTER
1900 N SAINT JOSEPH AVE
HASTINGS
NE
68901
T9G2XP600
 
10051516
DAVITA AURORA DIALYSIS
1411 S POTOMAC ST STE 100
AURORA
CO
80012
T9X6KLA00
 
10052403
DAVITA KRESGE DIALYSIS
4145 CASS AVE
DETROIT
MI
48201
TFY1LA200
 
10040905
DAVITA, INC
11430 EAST FWY STE 330
HOUSTON
TX
77029
TM952C700
 
10139440
DAVITA BLUE ASH DIALYSIS
10600 MCKINLEY RD
BLUE ASH
OH
45242
TT9WN9N00
 
10138316
DAVITA SUMMIT DIALYSIS
1139 SPRUCE DR
MOUNTAINSIDE
NJ
7092
TTDVK6K00
 
10140732
DAVITA, INC
900 MADISON AVE
BRIDGEPORT
CT
6606
TWGM5A600
 
10139014
DAVITA UPLAND DIALYSIS
1 MEDICAL CENTER BLVD STE 120
CHESTER
PA
19013
TWU1N6D00
 
10139582
DAVITA, INC
3801 W WISCONSIN AVE
MILWAUKEE
WI
53208
TYY446300
 
10135338
DAVITA COMPREHENSIVE RENAL CARE HAMMOND
222 DOUGLAS ST
HAMMOND
IN
46320
UL25RR400
 
10140241
DAVITA OUACHITA VALLEY DIALYSIS
1114 W WASHINGTON ST
CAMDEN
AR
71701
ULLDA0N00
 
10046185
DAVITA CHERRY HILL DIALYSIS
1030 KINGS HWY N STE 100
CHERRY HILL
NJ
8034
UM1R4ZB00
 
10025546
DAVITA THOMASTON DIALYSIS
1065 HIGHWAY 19 N
THOMASTON
GA
30286
US360TO00
 
10138259
DAVITA SIERRA VISTA
629 N HIGHWAY 90 BYP
SIERRA VISTA
AZ
85635
UVKRVQL00
 
10138229
DAVITA METRO EAST DIALYSIS
5105 W MAIN ST
BELLEVILLE
IL
62226
V3VY8SR00
 









Page 233 of 233

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10138634
DAVITA GREAT MIAMI AT HOME
160 NW 176TH ST STE 100
MIAMI
FL
33169
VDRN02O00
 
10026378
DAVITA KIDNEY CARE OF LARGO
1300 MERCANTILE LN STE 194
LARGO
MD
20774
VKNWGT700
 
10039612
DAVITA KINGWOOD DIALYSIS CENTER
2300 GREEN OAK DR STE 500
KINGWOOD
TX
77339
W156FM900
 
10140515
DAVITA, INC
23 WARREN AVE
WOBURN
MA
1801
W2R8KYF00
 
10138282
DAVITA CHINLE DIALYSIS
US HIGHWAY 191
CHINLE
AZ
86503
W6BTS4200
 
10138407
DAVITA BOGALUSA KIDNEY CARE
2108 AVENUE F
BOGALUSA
LA
70427
WD4068R00
 
10027436
DAVITA NORTHWEST BETHANY DIALYSIS CENTER
7800 NW 23RD ST STE A
BETHANY
OK
73008
WE6FE3C00
 
10026037
DAVITA MORRISTOWN DIALYSIS
120 PEARCE DR
MORRISTOWN
TN
37814
WGPE37P00
 
10140051
DAVITA LAKEPORT DIALYSIS CENTER
804 11TH ST STE 2
LAKEPORT
CA
95453
WHBLENA00
 
10083925
DAVITA HARRISONVILLE RENAL CENTER
308 GALAXIE AVE
HARRISONVILLE
MO
64701
WQ5QINM00
 
10138240
DAVITA CENTRAL DES MOINES DIALYSIS
1215 PLEASANT ST STE 106
DES MOINES
IA
50309
WQVNX2300
 
10136984
DAVITA MIAMI LAKES ARTIFICIAL KIDNEY CENTER
14600 NW 60TH AVE
MIAMI LAKES
FL
33014
WRELVK100
 
10050257
DAVITA LIVINGSTON DIALYSIS CENTER
209 W PARK
LIVINGSTON
TX
77351
WWM4A3V00
 
10103253
DAVITA MAUMEE BAY DIALYSIS
3310 DUSTIN RD
OREGON
OH
43616
X4MGY3400
 
10025496
DAVITA TALLAHASSEE DIALYSIS
1607 PHYSICIANS DR
TALLAHASSEE
FL
32308
X9UL0G100
 
10136369
DAVITA HOWARD COUNTY DIALYSIS
5999 HARPERS FARM RD
COLUMBIA
MD
21044
XF4PVEE00
 
10140145
DAVITA REDWOOD DIALYSIS
201 SW L ST
GRANTS PASS
OR
97526
XKLNTR900
 
10135098
DAVITA DUNCAN DIALYSIS CENTER
2645 W ELK AVE
DUNCAN
OK
73533
XRNDCRR00
 
10110358
DAVITA, INC
2611 POINSETTIA AVE
WEST PALM BEACH
FL
33407
XS2C6Y700
 
10140236
DAVITA BERTHA SIRK DIALYSIS CENTER
5820 YORK RD STE 10
BALTIMORE
MD
21212
XSBS3UP00
 
10136211
DAVITA HUNTINGTON ARTIFICIAL KIDNEY CENTER
256 BROADWAY
HUNTINGTON STATION
NY
11746
XV4ZZF900
 
10082133
DAVITA SANTA ANA DIALYSIS CENTER
1820 E DEERE AVE
SANTA ANA
CA
92705
XYL5BFB00
 
10027337
DAVITA HIOAKS DIALYSIS
671 HIOAKS RD STE A
RICHMOND
VA
23225
Y3A5GVR00
 
10111141
DAVITA MARIANNA DIALYSIS CENTER
2930 OPTIMIST DR
MARIANNA
FL
32448
Y5BCDY100
 
10132563
DAVITA MOULTRIE DIALYSIS
2419 S MAIN ST
MOULTRIE
GA
31768
YD5NW9800
 
10096416
DAVITA, INC
495 S NOVA RD STE 109
ORMOND BEACH
FL
32174
YDRL18W00
 
10139833
DAVITA BOULDER DIALYSIS CENTER
2880 FOLSOM ST STE 110
BOULDER
CO
80304
YUXPFA300
 
10135908
DAVITA NORTHLAND DIALYSIS
2750 CLAY EDWARDS DR STE 100
NORTH KANSAS CITY
MO
64116
YWGSBFS00
 
10026669
DAVITA WINTER HAVEN DIALYSIS
1625 UNITY WAY NW
WINTER HAVEN
FL
33881
Z41P1LF00
 
10137338
DAVITA EDINA DIALYSIS CENTER
6550 YORK AVE S STE 100
EDINA
MN
55435
8AWPNOE00
 
13EMK2Q00
 
 
 
 
 
 
 
10139412
DAVITA MERCY CANTON DIALYSIS
1320 MERCY DR NW
CANTON
OH
44708
82KFAEX00
 









Page 234 of 234

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
4HGQG0700
 
 
 
 
 
 
 
10082700
DAVITA -6162 JOHNSTOWN AT HOME
344 BUDFIELD ST
JOHNSTOWN
PA
15904
FG0XDKP00
 
10176334
DAVITA STATE COLLEGE AT HOME 05838
500 SCIENCE PARK RD STE 2
STATE COLLEGE
PA
16803
C2C0F8D00
 
10229182
DAVITA CYPRESS GARDENS HT AT HOME 09620
526 BROAD ST
SUMTER
SC
29150
38TV7BH00
 
10229163
DAVITA CONYERS AT HOME 05820
1501 MILSTEAD RD NE
CONYERS
GA
30012
J02FHWD00
 
10185607
DAVITA EAST MACON AT HOME 6171
165 EMERY HWY STE 101
MACON
GA
31217
G6WVKYV00
 
10146816
DAVITA #5893 TIFTON AT HOME
624 LOVE AVE
TIFTON
GA
31794
758VNCE00
 
10242642
DAVITA ST. AUGUSTINE HT AT HOME 09661
252 SOUTHPARK CIR E
SAINT AUGUSTINE
FL
32086
D93VL7C00
 
10222793
DAVITA LIMESTONE COUNTY AT HOME 05819
16236 LUCAS FERRY RD
ATHENS
AL
35611
90JE7DQ00
 
10228640
DAVITA CANAL WINCHESTER AT HOME 09618
3568 GENDER RD
CANAL WINCHESTER
OH
43110
0KBXY6W00
 
10229179
DAVITA KENTON AT HOME 06395
1207 E COLUMBUS ST
KENTON
OH
43326
ACKGY3N00
 
10179081
DAVITA ROCKSIDE AT HOME #5931
4801 ACORN DR
INDEPENDENCE
OH
44131
J6A556F00
 
10135012
DAVITA HOOSIER HILLS AT HOME #5946
143 S KINGSTON DR
BLOOMINGTON
IN
47408
1JT7BKF00
 
10163108
DAVITA PAOLI AT HOME # 05889
555 W LONGEST ST
PAOLI
IN
47454
68VD9RM00
 
10131946
DAVITA WEST BLOOMFIELD AT HOME #5943
6010 W MAPLE RD STE 21
WEST BLOOMFIELD
MI
48322
78GN2TD00
 
10202382
DAVITA #5806 SILVERBRIDGE
2410 ALFT LN
ELGIN
IL
60124
231FK8D00
 
10213941
DAVITA TAZEWELL COUNTY AT HOME 06370
1021 COURT ST STE A
PEKIN
IL
61554
3GYRRRQ00
 
10185092
DAVITA 5915 MOSCOW AT HOME
212 RODEO DR STE 110
MOSCOW
ID
83843
46FC2EH00
 
10175479
DAVITA RAINBOW WAILUKU AT HOME 05843
80 MAHALANI ST STE 100
WAILUKU
HI
96793
72RXAMT00
 
10232480
DAVITA RADBURN AT HOME 09633
15-00 POLLITT DR
FAIR LAWN
NJ
7410
A8K14KR00
 
10243190
DAVITA WATERS PLACE AT HOME 09662
1733 EASTCHESTER RD STE 100
BRONX
NY
10461
79BVCYW00
 
10160951
DAVITA #05882 OAK SPRINGS AT HOME
764 LOCUST AVE
WASHINGTON
PA
15301
G0QL04V00
 
10168399
DAVITA BUTTONWOOD AT HOME # 05848
449 N BROAD ST
PHILADELPHIA
PA
19123
0FVQRQH00
 
10123176
DAVITA NORTH ORANGEBURG AT HOME #6267
124 FIRE TOWER RD
ORANGEBURG
SC
29118
DDGA8YM00
 
10162438
DAVITA 5963 SOUTH JACKSONVILLE HOME DIALYSIS
14965 OLD SAINT AUGUSTINE RD
JACKSONVILLE
FL
32258
66QPHFN00
 
10174801
DAVITA SUN CITY CENTER 06338
783 CORTARO DR
RUSKIN
FL
33573
A98QFJF00
 
10152297
DAVITA #05878 TALLADEGA AT HOME
726 BATTLE ST E STE A
TALLADEGA
AL
35160
DJD723L00
 
10243249
DAVITA DYERSBURG AT HOME 09667
1575 PARR AVE STE A
DYERSBURG
TN
38024
E43X7LA00
 
10178809
DAVITA FREMONT OHIO AT HOME 05825
100 PINNACLE DR
FREMONT
OH
43420
A1R6K6Y00
 
10216505
DAVITA MAUMEE BAY AT HOME 06377
3310 DUSTIN RD
OREGON
OH
43616
H2Q3NED00
 
10186089
DAVITA AUBURN RD AT HOME 05814
7611 AUBURN RD
PAINESVILLE
OH
44077
AFHJK4D00
 
10134130
DAVITA AVON AT HOME #5919
9210 ROCKVILLE RD STE D
INDIANAPOLIS
IN
46234
E13BQXG00
 
10185612
DAVITA JANESVILLEAT HOME 6087
1305 WOODMAN RD
JANESVILLE
WI
53545
30WXVPG00
 









Page 235 of 235

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10242549
DAVITA NORTHFIELD AT HOME 09659
2004 JEFFERSON RD
NORTHFIELD
MN
55057
K9T223T00
 
10111634
DAVITA- FARGO AT HOME # 5982 DIALYSIS
4474 23RD AVE S STE M
FARGO
ND
58104
960LFWB00
 
10163850
DAVITA BARRINGTON CREEK AT HOME #05890
28160 W NORTHWEST HWY STE 105
LAKE BARRINGTON
IL
60010
9CD4HCV00
 
10190185
DAVITA SPRINGFIELD NORTH AT HOME 06398
1007 E KEARNEY ST
SPRINGFIELD
MO
65803
717Y76Q00
 
10167771
DAVITA GRAND ISLAND DIALYSIS AT HOME #05849
203 E STOLLEY PARK RD STE G
GRAND ISLAND
NE
68801
H1XLX1Y00
 
10240374
DAVITA SOUTH LITTLE ROCK AT HOME 09647
6115 BASELINE RD STE 100
LITTLE ROCK
AR
72209
HCF9RPX00
 
10152452
DAVITA #05886 TEXARKANA REGIONAL AT HOME
4800 TEXAS BLVD
TEXARKANA
TX
75503
J68C11B00
 
10144333
DAVITA #6359 COASTAL DIALYSIS AT HOME
4300 S PADRE ISLAND DR
CORPUS CHRISTI
TX
78411
JC868TA00
 
10181859
DAVITA - PARKER AT HOME # 5968 DIALYSIS
10371 PARKGLENN WAY STE 18
PARKER
CO
80138
FG4094C00
 
10181634
DAVITA WEBER VALLEY AT HOME #5966 DIALYSIS
1920 W 250TH N
OGDEN
UT
84404
9FD6KLC00
 
10230732
DAVITA AIRPORT SUNRISE AT HOME 06368
11300 HAWTHORNE BLVD
INGLEWOOD
CA
90304
73BVY7L00
 
10186834
DAVITA FAIRFIELD AT HOME 06201
4660 CENTRAL WAY
FAIRFIELD
CA
94534
89AEMKB00
 
10133291
DAVITA MERCED AT HOME # 6255
3393 G ST STE A
MERCED
CA
95340
G49WV5P00
 
10242544
DAVITA ARCHWAY MODESTO HT AT HOME 09616
3001 HEALTH CARE WAY BLDG E STE 101
MODESTO
CA
95356
94RCM8A00
 
10174434
DAVITA SAINT JOSEPH AT HOME 05875
11 GETTY AVE
PATERSON
NJ
7503
3GJAHQJ00
 
10229181
DAVITA ORANGE COUNTY AT HOME 09627
100 CRYSTAL RUN RD STE 102
MIDDLETOWN
NY
10941
93WKDKP00
 
10185604
DAVITA ST MARY NEWTOWN AT HOME 6073
60 BLACKSMITH RD
NEWTOWN
PA
18940
LHJE3NP00
 
10188637
DAVITA HARBOUR VIEW AT HOME 05809
1039 CHAMPIONS WAY BLDG 4
SUFFOLK
VA
23435
CJ061NP00
 
10190184
DAVITA TURNER HILL AT HOME 06383
7301 STONECREST CONCOURSE STE 101
LITHONIA
GA
30038
J4CR5RM00
 
10226137
DAVITA BAY BREEZE AT HOME 09614
11550 ULMERTON RD
LARGO
FL
33778
96F7KPA00
 
10217873
DAVITA GRAYLING AT HOME 06373
125 E MICHIGAN AVE
GRAYLING
MI
49738
K2A0NTC00
 
10243621
DAVITA FLOSSMOOR HOME AT HOME 09656
19720 GOVERNORS HWY STE 2
FLOSSMOOR
IL
60422
H6Q3A1R00
 
10173250
DAVITA RENAL CENTER WEST JOLIET AT HOME #05845
1051 ESSINGTON RD STE 160
JOLIET
IL
60435
62QQCQQ00
 
10190679
DAVITA KENWOOD PEDIATRIC HOME PROGRAM PD 05600
5841 S MARYLAND AVE STE L026
CHICAGO
IL
60637
OCQGJDE00
 
10147888
DAVITA #6330 MATTOON AT HOME
6051 DEVELOPMENT DR
CHARLESTON
IL
61920
E4Y8N0B00
 
10181724
DAVITA MARION AT HOME #6099
324 S 4TH ST
MARION
IL
62959
4GX51H400
 
10194004
DAVITA HOPE AGAIN AT HOME 06396
1207 STATE ROUTE VV
KENNETT
MO
63857
9CF3XVV00
 
10202387
DAVITA TAHLEQUAH AT HOME 06389
1373 E BOONE ST
TAHLEQUAH
OK
74464
G1K0H3L00
 
10174435
DAVITA CHEYENNE AT HOME 05857
3291 N BUFFALO DR BLDG A STE 150
LAS VEGAS
NV
89129
04834RA00
 
10185615
DAVITA LAKEWOOD WASHINGTON AT HOME 6019
5919 LAKEWOOD TOWNE CENTER BLVD SW STE A
LAKEWOOD
WA
98499
1FNR1A500
 
10144339
DAVITA #6360 NORTH SPOKANE RENAL CENTER AT HOME
12610 E MIRABEAU PKWY STE 100
SPOKANE VALLEY
WA
99216
74K55EJ00
 
10163411
DAVITA CENTRAL NY AT HOME CENTER #05888
910 ERIE BLVD E
SYRACUSE
NY
13210
35HXN7G00
 
10181501
DAVITA WEST TALLAHASSEE AT HOME 06294
5857 W TENNESSEE ST
TALLAHASSEE
FL
32304
J93VQAQ00
 









Page 236 of 236

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10181603
DAVITA ATHENS AT HOME #6283
15953 ATHENS LIMESTONE DR
ATHENS
AL
35613
78A67TV00
 
10139544
DAVITA AMHERST AT HOME #5898
3200 COOPER FOSTER PARK RD W
LORAIN
OH
44053
3JVHG2G00
 
10138965
DAVITA - VALPARAISO PD #1827
606 LINCOLNWAY
VALPARAISO
IN
46383
LJLPQ7B00
 
10177726
DAVITA VINCENNES HOME AT HOME 06394
700 WILLOW ST STE 102
VINCENNES
IN
47591
98QXQGA00
 
10176332
DAVITA DRIFTWOOD AT HOME 05841
1808 S WEST AVE
FREEPORT
IL
61032
FD9LMNV00
 
10184406
DAVITA ALPENA AT HOME #05884
301 OXBOW DR
ALPENA
MI
49707
84DN7VE00
 
10055861
DAVITA 6085 DECATUR EAST WOOD AT HOME
794 E WOOD ST
DECATUR
IL
62523
J8TYK6800
 
10140837
DAVITA 6248 SLIDELL KIDNEY CARE AT HOME
662 ROBERT BLVD
SLIDELL
LA
70458
F08360W00
 
10149816
DAVITA #05879 FREMONT HHD AT HOME
39355 CALIFORNIA ST STE 101
FREMONT
CA
94538
588KNNF00
 
10162997
DAVITA EAST WENATCHEE AT HOME #05864
300 COLORADO AVE
EAST WENATCHEE
WA
98802
JKHG7AH00
 
10222797
DAVITA ELLIJAY HOME TRAINING 11020
449 INDUSTRIAL BLVD STE 245
ELLIJAY
GA
30540
8J1QVLY00
 
10095271
DAVITA FORT WAYNE WEST AT HOME #5910
4916 ILLINOIS RD STE 118
FORT WAYNE
IN
46804
3BEB7JT00
 
10178813
DAVITA MIDLAND AT HOME 05861
4901 JEFFERSON AVE
MIDLAND
MI
48640
71DAYJC00
 
10177771
DAVITA WESTBANK AT HOME #5928
3631 BEHRMAN PL
NEW ORLEANS
LA
70114
9BH64AL00
 
10186204
DAVITA SILICON VALLEY HT AT HOME 05804
725 50 - TRAINING AT HOME RIDDER PARK DR STE
SAN JOSE
CA
95131
DBGHYFY00
 
10228643
DAVITA MCMINNVILLE AT HOME 09622
200 NE NORTON LN
MCMINNVILLE
OR
97128
8G358RV00
 
10138291
DAVITA #6275 N CHARLOTTESVILLE AT HOME
1800 TIMBERWOOD BLVD STE C
CHARLOTTESVILLE
VA
22911
245FHX400
 
10185597
DAVITA HOME OPTIONS OF PENSACOLA AT HOME 05805
812 CREIGHTON RD
PENSACOLA
FL
32504
DG7XT6W00
 
10242684
DAVITA OMAHA HT AT HOME 09660
8021 CASS ST
OMAHA
NE
68114
21X0KXH00
 
10096532
DAVITA 6215 WOODLANDS AT HOME DIALYSIS
9301 PINECROFT DR STE 130
THE WOODLANDS
TX
77380
K6F8J0W00
 
10135162
DAVITA #6218 AT HOME
20325 N 51ST AVE
GLENDALE
AZ
85308
279Q2BL00
 
10242545
DAVITA EASTCHESTER AT HOME 06143
1515 JARRET PL
BRONX
NY
10461
219QT9400
 
10132811
DAVITA #6165 FAIRFAX AT HOME
8501 ARLINGTON BLVD STE 100
FAIRFAX
VA
22031
15BLDYD00
 
10133632
EAST MEMPHIS AT HOME # 6041
50 HUMPHREYS CENTER DR STE 42
MEMPHIS
TN
38120
01YWAKP00
 
10152446
DAVITA GREEN VALLEY AT HOME #06362
1489 W WARM SPRINGS RD STE 122
HENDERSON
NV
89014
2CNRE8E00
 
10178806
DAVITA BOYD AT HOME 05868
925 UNION ST
BANGOR
ME
4401
131YM8X00
 
10138406
DAVITA #6030
3223 K ST NW
WASHINGTON
DC
20007
330060C00
 
10144235
DAVITA #6356 LAS CRUCES RENAL CENTER AT HOME
3961 E LOHMAN AVE STE 29
LAS CRUCES
NM
88011
F3AQE2Y00
 
10139426
DAVITA 5986-1 BELDEN COMMUNITY AT HOME DIALYSIS
7770 COLUMBUS RD
LOUISVILLE
OH
44641
64WA3VE00
 
10140682
DAVITA #0240 KATY DIALYSIS CENTER
403 W GRAND PKWY S STE T
KATY
TX
77494
FLQACP100
 
10181900
DAVITA MED-CENTER AT HOME #6013
5610 ALMEDA RD
HOUSTON
TX
77004
AGCDBD300
 
10138401
DAVITA 4453 BINZ HOME TRAINING AT HOME
1213 HERMANN DR STE 180
HOUSTON
TX
77004
15H9F3E00
 
10134172
DAVITA #5170 FORT WAYNE HOME DIALYSIS
1940 BLUFFTON RD
FORT WAYNE
IN
46809
KKNQ6QD00
 
10176703
DAVITA #05672 GATES CIRCLE DIALYSIS CENTER
3 GATES CIR FL 1
BUFFALO
NY
14209
11DGXTL00
 









Page 237 of 237

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10065071
DAVITA #3237 COLUMBIA UNIVERSITY
60 HAVEN AVE
NEW YORK
NY
10032
31AKJVC00
 
10131964
DAVITA 1015-1 REDDING ACUTE DIALYSIS SERVICES
1876 PARK MARINA DR
REDDING
CA
96001
F10Y5AT00
 
10255093
DAVITA RX HOME DIALYSIS DIVISION 01788
1234 LAKESHORE DR STE 200
COPPELL
TX
75019
ALG4ETM00
 
10163104
DAVITA 1916 RED WING DIALYSIS PD
3028 N SERVICE DR
RED WING
MN
55066
4HDQ4YQ00
 
10085799
DAVITA #1917 PD
2110 HARRISBURG PIKE
LANCASTER
PA
17601
G15TEMF00
 
10177785
DAVITA - SNAKE RIVER DIALYSIS PD CENTER # 1946
1491 PARKWAY DR
BLACKFOOT
ID
83221
CJVMYBL00
 
10181623
DAVITA #1964 - MAPLE GROVE PD AT HOME DIALYSIS
15655 GROVE CIR N
MAPLE GROVE
MN
55369
KJ2EFEC00
 
10164977
DAVITA #2326 WRRNSVLL HME
4200 WARRENSVILLE CENTER RD
WARRENSVILLE HEIGHTS
OH
44122
17TRY1R00
 
10241597
DAVITA CAPISTRANO HOME TRAINING 02451
31736 RANCHO VIEJO RD STE A
SAN JUAN CAPISTRANO
CA
92675
5J7WR4M00
 
10166732
DAVITA PARLIAMENT PLACE TRAINING 02459
4451 PARLIAMENT PL STE M
LANHAM
MD
20706
A4Q22JR00
 
10181774
DAVITA - AUGUSTA SOUTH WYLDS ACUTES #3197
1815 WYLDS RD
AUGUSTA
GA
30909
3DA8VNG00
 
10083974
DAVITA #3212 AIRPORT
4632 W CENTURY BLVD
INGLEWOOD
CA
90304
Y3RQ5AX00
 
10123174
DAVITA #3467 ATLANTA MIDTOWN DIALYSIS
418 DECATUR ST SE STE A
ATLANTA
GA
30312
6C9MGWP00
 
10176981
DAVITA MAGIC CITY DIALYSIS PD 04282
300 22ND ST S
BIRMINGHAM
AL
35233
8709F9C00
 
10251706
DAVITA SHORELINE DIALYSIS 04352
20790 LORAIN RD FL LL
FAIRVIEW PARK
OH
44126
24YVL5P00
 
10141021
DAVITA #4461 WENTZVILLE
1126 W PEARCE BLVD
WENTZVILLE
MO
63385
GFG5LCD00
 
10111633
DAVITA CALDWELL DIALYSIS CENTER PD-ID #5028
821 S SMEED PKWY
CALDWELL
ID
83605
1GBHH5V00
 
10106912
DAVITA #5626 MEADOW LN
1120 PINE ST
STANLEY
WI
54768
F9974HP00
 
10181164
DAVITA MOORHEAD AT HOME 05812
1710 CENTER AVE W STE 100
DILWORTH
MN
56529
02LWPQY00
 
10180910
DAVITA SOUTH ARKANSAS AT HOME 05823
620 W GROVE ST STE 101
EL DORADO
AR
71730
3FKMT3K00
 
10229183
DAVITA LITTLE CREEK AT HOME 05836
1817 E LITTLE CREEK RD STE A
NORFOLK
VA
23518
6DAH63J00
 
10186658
DAVITA LAKE COUNTY AT HOME 05839
565 LAKEVIEW PKWY STE 176
VERNON HILLS
IL
60061
1JM3YGN00
 
10186241
DAVITA STATE LINE AT HOME 05840
2049 E SHELBY DR
MEMPHIS
TN
38116
B3B74AA00
 
10173246
DAVITA DOWNERS GROVE HT AT HOME #05851
2050 FINLEY RD STE 300A
DOWNERS GROVE
IL
60515
KJPVEFG00
 
10173204
DAVITA CAROLINA COAST HOME AT HOME 305865
25 HOSPITAL CENTER BLVD STE 104A
HILTON HEAD ISLAND
SC
29926
CF0Y2NE00
 
10162865
CAROLINA COAST HOME TRAINING 05865
25 HOSPITAL CENTER BLVD STE 104A
HILTON HEAD ISLAND
SC
29926
CKE535N00
 
10147889
DAVITA # 5891 MAGIC CITY AT HOME
300 22ND ST S
BIRMINGHAM
AL
35233
06LMNGG00
 
10164744
DAVITA FORT LAUDERDALE DIXIE AT HOME 05897
1299 E COMMERCIAL BLVD STE 100
OAKLAND PARK
FL
33334
G5PMAJP00
 
10139545
DAVITA COTTMAN AT HOME #5899
7198 CASTOR AVE
PHILADELPHIA
PA
19149
E8F64KV00
 
10139549
DAVITA CATHEDRAL CITY AT HOME #5900
30885 DATE PALM DR
CATHEDRAL CITY
CA
92234
BJJQ54C00
 
10185606
DAVITA 05902 MIDDLEBROOK AT HOME
12401 MIDDLEBROOK RD STE 160
GERMANTOWN
MD
20874
LJN00A100
 
10182274
DAVITA IONIA AT HOME DIALYSIS #5917
2622 HEARTLAND BLVD
IONIA
MI
48846
311P2LH00
 
10094868
DAVITA RED WING AT HOME #5918
3028 N SERVICE DR
RED WING
MN
55066
 
 
10111170
DAVITA SOUTH DADE KIDNEY AT HOME #5920
11040 SW 184TH ST
CUTLER BAY
FL
33157
1DVML6M00
 









Page 238 of 238

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10182003
DAVITA CHERRY VALLEY AT HOME #5921
1627 W MAIN ST
NEWARK
OH
43055
3KJLGDK00
 
10181645
DAVITA # 5924 CHINOOK KIDNEY AT HOME
1315 AARON DR BLDG C1
RICHLAND
WA
99352
0KYVLGE00
 
10185083
DAVITA CARSON CITY DIALYSIS CENTER #5925
3246 N CARSON ST UNIT 110
CARSON CITY
NV
89706
C7QBFKJ00
 
10181881
DAVITA PANAMA CITY AT HOME #5926
615 N HIGHWAY 231
PANAMA CITY
FL
32405
GDEB81R00
 
10108442
DAVITA - REDWOOD CITY AT HOME # 5929
1000 MARSHALL ST
REDWOOD CITY
CA
94063
0JYRYBH00
 
10111574
DAVITA WADSWORTH AT HOME #5932
195 WADSWORTH RD
WADSWORTH
OH
44281
FG1LCXQ00
 
10181990
DAVITA THOUSAND OAKS AT HOME #5935
375 ROLLING OAKS DR STE 100
THOUSAND OAKS
CA
91361
C4TPDNY00
 
10138573
DAVITA NORTH ST LOUIS COUNTY AT HOME #5938
13119 NEW HALLS FERRY RD # R
FLORISSANT
MO
63033
9BACCDV00
 
10181641
DAVITA ADAMS COUNTY AT HOME #5948
436 N 10TH ST
QUINCY
IL
62301
FD53L1M00
 
10133508
DAVITA BURLINGTON AT HOME #5960
873 HEATHER RD
BURLINGTON
NC
27215
F7K9KRQ00
 
10145675
DAVITA FLOYD CURL AT HOME # 05962
9238 FLOYD CURL DR STE 102
SAN ANTONIO
TX
78240
30GLYVX00
 
10181633
DAVITA - NORTH COLORADO SPRINGS AT HOME DIALYSIS #5973
6071 E WOODMEN RD STE 100/120
COLORADO SPRINGS
CO
80923
K424QBV00
 
10132623
DAVITA NORTH METRO AT HOME DIALYSIS # 5979
12365 HURON ST STE 500
WESTMINSTER
CO
80234
JDWRQBK00
 
10139067
DAVITA 5996 UNIVERSITY UNIT RIVERSIDE AT HOME
1045 WESTGATE DR STE 90
SAINT PAUL
MN
55114
70G7B8D00
 
10134937
CHARLOTTE AT HOME # 6045
2321 W MOREHEAD ST
CHARLOTTE
NC
28208
AAJ280D00
 
10137091
DAVITA-NASHVILLE HOME TRAINING DIALYSIS # 6054
103 WHITE BRIDGE PIKE
NASHVILLE
TN
37209
7800WX800
 
10182078
DAVITA #6132 SOUTHWEST SAN ANTONIO DIALYSIS
7515 BARLITE BLVD
SAN ANTONIO
TX
78224
DL5E6L800
 
10232908
DAVITAST. LOUIS PARK AT HOME #6154
3505 LOUISIANA AVE S
MINNEAPOLIS
MN
55426
G0M6R3200
 
10105775
DAVITA #6156 UNION CITY AT HOME
32930 ALVARADO NILES RD STE 300
UNION CITY
CA
94587
268JGJY00
 
10229207
DAVITA 06183 BROADMOOR AT HOME
1815 E 70TH ST
SHREVEPORT
LA
71105
HJ07JXN00
 
10181360
DAVITA WEST PENSACOLA AT HOME #6187
598 N FAIRFIELD DR STE 100
PENSACOLA
FL
32506
H50LP1X00
 
10137185
DAVITA - REGENCY AT HOME #6188
9535 REGENCY SQUARE BLVD N
JACKSONVILLE
FL
32225
HF03VTN00
 
10135931
DAVITA 6237 JACKSONVILLE CENTRAL AT HOME DIALYSIS
400 T P WHITE DR
JACKSONVILLE
AR
72076
3G53PDT00
 
10138959
DAVITA 6246 SEDC JACKSONVILLE AT HOME DIALYSIS
14 OFFICE PARK DR
JACKSONVILLE
NC
28546
708NRTM00
 
10181484
DAVITA OCEAN SPRINGS AT HOME #6269
13150 PONCE DE LEON DR
OCEAN SPRINGS
MS
39564
3B9FT6100
 
10135429
DAVITA 42ND STREET AT HOME CLINIC #6271
4126 WALNUT ST
PHILADELPHIA
PA
19104
2823Y7K00
 
10133263
DAVITA RAINBOW CITY - AT HOME CLINIC #6282
2800 RAINBOW DR
RAINBOW CITY
AL
35906
K5CYNM800
 
10133114
DAVITA 6286 SAN FRANCISCO AT HOME
1499 WEBSTER ST
SAN FRANCISCO
CA
94115
J6G8NPP00
 
10163105
DAVITA 6302 HENRICO COUNTY AT HOME
5270 CHAMBERLAYNE RD
RICHMOND
VA
23227
5KVFWE900
 
10132597
DAVITA 6318 LAKE CHARLES SOUTHWEST AT HOME DIALYSIS
300 18TH ST
LAKE CHARLES
LA
70601
CDT8XPC00
 
10173251
DAVITA FLORISSANT AT HOME #06336
10887 W FLORISSANT AVE
SAINT LOUIS
MO
63136
H096V4V00
 
10180921
DAVITA LOS BANOS AT HOME 06339
60 W G ST
LOS BANOS
CA
93635
39GXNEQ00
 
10224230
DAVITA LOS GATOS AT HOME 06343
14251 WINCHESTER BLVD STE 100
LOS GATOS
CA
95032
GC4A7JW00
 
10223593
DAVITA BAD AXE AT HOME 06345
897 N VAN DYKE RD
BAD AXE
MI
48413
9147Y2L00
 









Page 239 of 239

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10218964
DAVITA ANKENY AT HOME 06346
2625 N ANKENY BLVD
ANKENY
IA
50023
BJ93BVC00
 
10190182
DAVITA LOOP RENAL AT HOME 06363
1101 S CANAL ST
CHICAGO
IL
60607
7DYH1NN00
 
10190681
DAVITA MCCOLL AT HOME 06382
3595 HIGHWAY 15-401 E
MC COLL
SC
29570
22XPTVE00
 
10229164
DAVITA HARTS AT HOME 06391
1015 S 4TH ST
HARTSVILLE
SC
29550
76V85TE00
 
10221836
DAVITA CARROLL COUNTY AT HOME #6392
193 STONER AVE STE 120
WESTMINSTER
MD
21157
75VJQYE00
 
10228638
DAVITA MID OHIO AT HOME 06397
2148 W 4TH ST
ONTARIO
OH
44906
J2J6JQJ00
 
10065480
DAVITA #6436 GRAND IS NE
908 N HOWARD AVE
GRAND ISLAND
NE
68803
79H972F00
 
10228482
DAVITA MODEL CITY HOME TRAIN AT HOME 09611
1724 LEIGHTON AVE
ANNISTON
AL
36207
E7L7RJN00
 
10226138
DAVITA PALATKA AT HOME 09615
326 ZEAGLER DR
PALATKA
FL
32177
GF15GFW00
 
10228647
DAVITA INDY EAST AT HOME 09625
1208 N ARLINGTON AVE
INDIANAPOLIS
IN
46219
814RGTD00
 
10241598
DAVITA ROCKINGHAM COUNTY AT HOME 09636
18 PELHAM RD
SALEM
NH
3079
1KY2TXB00
 
10240377
DAVITA WALKER COUNTY AT HOME 09642
260 6TH AVE NW
JASPER
AL
35504
C4WTTRP00
 
10240339
DAVITA MARKET COMMONS AT HOME 09643
1350 FARROW PKWY STE 100
MYRTLE BEACH
SC
29577
A1103CR00
 
10241308
DAVITA ESSEN LANE AT HOME 09644
7703 PICARDY AVE
BATON ROUGE
LA
70808
6F8Y00R00
 
10240788
DAVITA WARREN AT HOME 09651
2 W CRESCENT PARK
WARREN
PA
16365
GD70B5G00
 
10241317
DAVITA EAGLE HIGHLANDS AT HOME 09652
6925 SHORE TER
INDIANAPOLIS
IN
46254
E04HK3M00
 
10241229
DAVITA MUNCIE AT HOME 09654
820 E MCGALLIARD RD
MUNCIE
IN
47303
25QWT0M00
 
10240795
DAVITA ROYAL OAKS AT HOME 09655
1587 N MAIN ST
MARION
VA
24354
34966XP00
 
10246061
DAVITA JOHNSON COUNTY AT HOME 09663
10453 W 84TH TER
LENEXA
KS
66214
0FHCPGD00
 
10243250
DAVITA CELIA DILL AT HOME 09665
667 STONELEIGH AVE STE 123
CARMEL
NY
10512
B441V8N00
 
10271960
DAVITA WELLINGTON DIALYSIS 11162
575 N STATE ROAD 7 STE 7
ROYAL PALM BEACH
FL
33411
9K9XNXJ00
 
10277616
DAVITA LANCASTER DRIVE DIALYSIS 11315
421 LANCASTER DR NE
SALEM
OR
97301
 
 
10182236
DAVITA RENAISSANCE AT HOME #56956
1840 DARBY DR
FLORENCE
AL
35630
5KMGVBX00
 
10162778
DAVITA NEW BEDFORD AT HOME
237 STATE RD
NORTH DARTMOUTH
MA
2747
D6MF49X00
 
10240793
DAVITA MILLBURN AT HOME
25 E WILLOW ST
MILLBURN
NJ
7041
4GA2PRC00
 
10186504
DAVITA INC
139 FORESTBURGH RD
MONTICELLO
NY
12701
64R4JRF00
 
10120621
DAVITA ALLEGHENY VALLEY AT HOME
1620 PACIFIC AVE
NATRONA HEIGHTS
PA
15065
FBQ7BRP00
 
10140267
DAVITA - PITTSBURGH AT HOME
4312 PENN AVE
PITTSBURGH
PA
15224
03E51E100
 
10202377
DAVITA INC
350 BUDFIELD ST STE 1
JOHNSTOWN
PA
15904
BCY25NF00
 
10182079
DAVITA- ERIE AT HOME
350 E BAYFRONT PKWY STE A
ERIE
PA
16507
BK4R7PM00
 
10133379
DAVITA BRADFORD AT HOME
665 E MAIN ST
BRADFORD
PA
16701
66MY6BD00
 
10137535
DAVITA - PDI LANCASTER AT HOME
1412 E KING ST
LANCASTER
PA
17602
63JDNC400
 
10181703
DAVITA DUNMORE AT HOME
1212 ONEILL HWY
DUNMORE
PA
18512
64XNNWD00
 
10141150
RENAL CARE MANAGEMENT
831 UNIVERSITY BLVD E STE 11
SILVER SPRING
MD
20903
6JVMKXN00
 









Page 240 of 240

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136618
DAVITA- AMELIA AT HOME
15151 PATRICK HENRY HWY
AMELIA COURT HOUSE
VA
23002
K0DCFE200
 
10134404
DAVITA FIRST COLONIAL AT HOME
1157 FIRST COLONIAL RD STE 200
VIRGINIA BEACH
VA
23454
C69AN8W00
 
10182083
DAVITA REIDSVILLE AT HOME
1307 FREEWAY DR
REIDSVILLE
NC
27320
2A05K2300
 
10201264
DAVITA INC
195 PARKWOOD CIR
CARROLLTON
GA
30117
6DKTJWB00
 
10177408
DAVITA IRIS CITY AT HOME
521 N EXPRESSWAY STE 1509
GRIFFIN
GA
30223
608M0WW00
 
10163110
DAVITA TROUP COUNTY DIALYSIS AT HOME
140 GLENN BASS RD
LAGRANGE
GA
30240
00YT7PN00
 
10048365
NEPH CENTER OF STATESBORO
4B COLLEGE PLZ
STATESBORO
GA
30458
1EBSVZC00
 
10187677
DAVITA ATHENS EAST AT HOME
2026 S MILLEDGE AVE STE A2
ATHENS
GA
30605
BD5WK2B00
 
10181407
DAVITA POOLER AT HOME DIALYSIS
54 TRADERS WAY
POOLER
GA
31322
C4JQHGM00
 
10181348
DAVITA - BRUNSWICK PD
53 SCRANTON CONNECTOR
BRUNSWICK
GA
31525
88XCBBB00
 
10177721
DAVITA BRUNSWICK AT HOME
53 SCRANTON CONNECTOR
BRUNSWICK
GA
31525
F0X6C3X00
 
10176154
DAVITA VALDOSTA HOME TRAINING AT HOME
401 NORTHSIDE DR STE A
VALDOSTA
GA
31602
EJEELFP00
 
10148330
DAVITA MEMORIAL PLAZA AT HOME
3901 UNIVERSITY BLVD S
JACKSONVILLE
FL
32216
B5QV4RW00
 
10111556
DAVITA - BRADENTON AT HOME
3501 CORTEZ RD W
BRADENTON
FL
34210
KDL5CED00
 
10181620
DAVITA CRYSTAL RIVER AT HOME
7435 W GULF TO LAKE HWY
CRYSTAL RIVER
FL
34429
GET3BWX00
 
10182214
DAVITA SYLACAUGA AT HOME
331 JAMES PAYTON BLVD
SYLACAUGA
AL
35150
86XHLXA00
 
10181355
DAVITA TUSCALOOSA AT HOME
805 OLD MILL ST
TUSCALOOSA
AL
35401
8J9H90Q00
 
10202834
DAVITA, INC
28779 NICK DAVIS RD
HARVEST
AL
35749
BCXH78G00
 
10139911
DAVITA PDI MONTGOMERY AT HOME
1001 FOREST AVE
MONTGOMERY
AL
36106
7FR1P2500
 
10133792
DAVITA- DOTHAN AT HOME
216 GRACELAND DR
DOTHAN
AL
36305
7CD879K00
 
10133973
DAVITA BALDWIN COUNTY AT HOME
27880 N MAIN ST STE A
DAPHNE
AL
36526
10K8TBX00
 
10181843
DAVITA SOUTH BALDWIN AT HOME
150 W PEACHTREE AVE
FOLEY
AL
36535
E6000L500
 
10185790
MEMPHIS GALLERIA HOMETRAINING
9045 HIGHWAY 64 STE 102
ARLINGTON
TN
38002
444DJQY00
 
10187639
DAVITA NORTH JACKSON AT HOME
217 STERLING FARM DR
JACKSON
TN
38305
9F2PWKV00
 
10137837
DAVITA COOKEVILLE AT HOME
320 N WILLOW AVE
COOKEVILLE
TN
38501
4CL2D3J00
 
10182371
DAVITA OCEAN SPRINGS DIALYSIS
12 MARKS RD
OCEAN SPRINGS
MS
39564
82ZFB0Z00
 
10152301
DAVITA HI HAT HOME AT HOME
17721 KY ROUTE 122
HI HAT
KY
41636
HJKV0AP00
 
10216504
DAVITA FLOWER DIALYSIS
5308 HARROUN RD STE 60
SYLVANIA
OH
43560
C1LVPVD00
 
10177764
DAVITA, INC
5201 AIRPORT HWY
TOLEDO
OH
43615
49FE0PV00
 
10177819
DAVITA LUCAS COUNTY HT AT HOME
2702 NAVARRE AVE STE 203
OREGON
OH
43616
31Q6YXV00
 
10181842
DAVITA ZANESVILLE AT HOME
3120 NEWARK RD
ZANESVILLE
OH
43701
e22rhwm00
 
10201290
DAVITA INC
3030 S DIXIE DR
KETTERING
OH
45409
5DYLVJF00
 
10139318
DAVITA - BELPRE AT HOME
2906 WASHINGTON BLVD
BELPRE
OH
45714
35QV66500
 
10181356
DAVITA FRANKLIN AT HOME
1140 W JEFFERSON ST STE A
FRANKLIN
IN
46131
J105PFT00
 
10187680
DAVITA INDY SOUTH AT HOME
972 EMERSON PKWY STE F
GREENWOOD
IN
46143
F97AVFF00
 
10138449
DAVITA - MICHIGAN CITY PD
9836 W 400 N STE A
MICHIGAN CITY
IN
46360
5J9R35W00
 
10175308
DAVITA LAKE VILLA AT HOME
37809 N IL ROUTE 59
LAKE VILLA
IL
60046
D114VWA00
 









Page 241 of 241

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10136809
DAVITA INC
4259 S COTTAGE GROVE AVE STE 200
CHICAGO
IL
60653
KCK9YRE00
 
10136722
DAVITA KENNEDY HOME DIALYSIS AT HOME
5513 N CUMBERLAND AVE STE 703
CHICAGO
IL
60656
E21YFPJ00
 
10140890
DAVITA - EFFINGHAM AT HOME
904 MEDICAL PARK DR
EFFINGHAM
IL
62401
H4GDMGG00
 
10181916
DAVITA SPRINGFIELD CENTRAL AT HOME
932 N RUTLEDGE ST FL 2
SPRINGFIELD
IL
62702
EB49VHEF1
 
10233050
DAVITA INC
1040 WASHINGTON SQUARE SHOPPING CTR
WASHINGTON
MO
63090
07GB4LN00
 
10182086
DAVITA COLUMBIA AT HOME
1701 E BROADWAY STE G102
COLUMBIA
MO
65201
B41KCBN00
 
10137037
DAVITA LENEXA AT HOME DIALYSIS
8630 HALSEY ST
SHAWNEE MISSION
KS
66215
241C85W00
 
10217870
DAVITA, INC
2308 E KANSAS AVE
GARDEN CITY
KS
67846
3GT3KYX00
 
10173248
DAVITA OMAHA HARRISON AT HOME
6610 S 168TH ST
OMAHA
NE
68135
22TTWCY00
 
10177761
DAVITA OMAHA WEST AT HOME
13014 W DODGE RD
OMAHA
NE
68154
9BJPEW200
 
10137250
DAVITA CAPITAL CITY AT HOME
307 N 46TH ST
LINCOLN
NE
68503
JAY8E1E00
 
10256584
DAVITA EAST BATON ROUGE DIALYSIS AT HOME
1333 ONEAL LN
BATON ROUGE
LA
70816
5CBPHDB00
 
10177742
DAVITA DENISON AT HOME
1220 REBA MACENTIRE LN
DENISON
TX
75020
EHNW7J400
 
10009849
DAVITA GRACIAS DIALYSIS
2506 W MOUNT HOUSTON RD STE A
HOUSTON
TX
77038
 
 
10140093
DAVITA CEDAR PARK AT HOME DIALYSIS
1720 E WHITESTONE BLVD
CEDAR PARK
TX
78613
E741Y3R00
 
10053298
DAVITA, INC
2800 S INTERSTATE 35 STE 120
AUSTIN
TX
78704
BBWNXRT00
 
10066936
DAVITA MULESHOE DIALYSIS
1100 W AVENUE J
MULESHOE
TX
79347
A22JQ9W00
 
10137829
DAVITA FOUNTAIN DIALYSIS
6910 BANDLEY DR UNIT 100
FOUNTAIN
CO
80817
97NHCGC00
 
10139775
DAVITA PIKES PEAK AT HOME
2002 LELARAY ST
COLORADO SPRINGS
CO
80909
7B68N0J00
 
10260488
DAVITA TREASURE VALLEY AT HOME
3045 E ST LUKES ST
MERIDIAN
ID
83642
16P3N0M00
 
10137652
NAMPA DIALYSIS PD
846 PARKCENTRE WAY
NAMPA
ID
83651
66FCVXV00
 
10138823
DAVITA TABLE ROACK AT HOME
5610 W GAGE ST
BOISE
ID
83706
FBNV4BN00
 
10181926
DAVITA WEST BOUNTIFUL DIALYSIS AT HOME
724 W 500 S STE 300
WOODS CROSS
UT
84087
K97GPQV00
 
10132068
DAVITA ARTESIA AT HOME DIALYSIS
702 N 13TH ST
ARTESIA
NM
88210
D5YDJEQ00
 
10139270
DAVITA SIERRA ROSE DIALYSIS CENTER
685 SIERRA ROSE DR
RENO
NV
89511
H2F0EEQ00
 
10187667
DAVITA INC
2111 N GAREY AVE
POMONA
CA
91767
E2X5BXQ00
 
10246054
DAVITA GARDEN GROVE HARBOR AT HOME
13054 HARBOR BLVD
GARDEN GROVE
CA
92843
A9ARW6M00
 
10133979
DAVITA SIMI VALLEY DIALYSIS
2950 SYCAMORE DR
SIMI VALLEY
CA
93065
J74RM3A00
 
10185613
DAVITA, INC
900 QUEBEC AVE
CORCORAN
CA
93212
64BDRD200
 
10133543
DAVITA KERN VALLEY STATE PRISON
29393 CECIL AVE
DELANO
CA
93215
B2GTC8600
 
10202385
DAVITA INC
1493 WEBSTER ST
SAN FRANCISCO
CA
94115
4GMDA5Y00
 
10134722
DAVITA DIALYSIS CENTER HOME
4400 STEVENS CREEK BLVD
SAN JOSE
CA
95129
18WAWFQ00
 
10182038
DAVITA MANZANITA AT HOME
4005 MANZANITA AVE STE 18
CARMICHAEL
CA
95608
 
 









Page 242 of 242

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
10181486
DAVITA MERIDIAN PARK AT HOME
19255 SW 65TH AVE STE 100
TUALATIN
OR
97062
30WVP8R00
 
10136912
DAVITA FOUR RIVERS AT HOME
515 EAST LN
ONTARIO
OR
97914
2F06Q3G00
 
10182088
DAVITA OLYMPIC VIEW AT HOME
125 16TH AVE E FL 5
SEATTLE
WA
98112
1BB379600
 
 
 
 
 
 
 
 
 
 
DAVITA APPLESEED DIALYSIS 05170
1833 MAGNAVOX WAY
FORT WAYNE
IN
46804
9GGAYKX00
 
 
DAVITA COMPREHENSIVE RENAL CARE MICHIGAN 01818
9836 W 400 N
MICHIGAN CITY
IN
46360
98KD71M00
 
 
DAVITA WATERBURY AT HOME 06249
150 MATTATUCK HEIGHTS RD
WATERBURY
CT
6705
CJ28LLB00
 
 
DAVITA SOUTHTOWNS AT HOME 5907
4910 CAMP RD STE 100
HAMBURG
NY
14075
05KNMTR00
 
 
DAVITA PDI WORCHESTER AT HOME 06128
19 GLENNIE ST STE-A
WORCESTER
MA
1605
DJKTQCB00
 
 
DAVITA RED MOUNTAIN AT HOME 06341
300 22ND ST S STE B
BIRMINGHAM
AL
35233
K495RNG00
 
 
DAVITA NEW PORT RICHEY AT HOME 6228
7421 RIDGE RD
PORT RICHEY
FL
34668
D0RKJCJ00
 
 
DAVITA NASHVILLE HOME TRAINING DIALYSIS 03892
1919 CHARLOTTE AVE STE 200
NASHVILLE
TN
37203
K01HA7J00
 
 
DAVITA HOME DIALYSIS AT HOME 06007
825 SOUTH 8TH STREET
MINNEAPOLIS
MN
55404
29KV6FB00
 
 
DAVITA COLUMBIA HT AT HOME 05802
3320 BLUFF CREEK DR STE 103
COLUMBIA
MO
65201
0FL13JN00
 
 
DAVITA CLINTON TOWNSHIP AT HOME 06232
15918 NINETEEN MILE RD STE 110
CLINTON TOWNSHIP
MI
48038
J93TAHF00
 
 
DAVITA PHOENIX AT HOME 6218
20325 N 51ST AVE BLDG 11 STE 1
GLENDALE
AZ
85308
A2YK1GB00
 
 
DAVITA NASHUA AT HOME 06089
38 TYLER ST STE-100
NASHUA
NH
3060
3496PCN00
 
 
DAVITA RENAL CARE CTRL MEMPHIS AT HOME 06361
1331 UNION AVE STE 101
MEMPHIS
TN
38104
B16VCQF00
 
 
DAVITA WELLINGTON CIRCLE AT HOME 06315
10 CABOT RD STE 103B
MEDFORD
MA
2155
J66FLPK00
 
 
DAVITA WEYMOUTH CLINIC AT HOME 06303
330 LIBBEY INDUSTRIAL PKWY STE
WEYMOUTH
MA
2189
DEWX9LE00
 
 
DAVITA MEMPHIS DOWNTOWN DLYS AT HOME 05975
2076 UNION AVE 2ND FL
MEMPHIS
TN
38104
KC183QY00
 
 
DAVITA JERSEY CITY GRAND HM AT HOME 09735
422 GRAND ST
JERSEY CITY
NJ
7302
6BKDGQK00
 
 
DAVITA STEUBENVILLE HT AT HOME 06386
1799 SINCLAIR AVE STE 2
STEUBENVILLE
OH
43953
BK7W77C00
 
 
DAVITA EAST BRUNSWICK AT HOME 09613
629 CRANBURY RD STE 101
EAST BRUNSWICK
NJ
8816
GJW70PR00
 
 
DAVITA ST LUKES HOME TRAINING PD 11232
1901 W HAMILTON ST STE 200
ALLENTOWN
PA
18104
327QLAX00
 
 
DAVITA ATLANTIC AT HOME 06072
6 INDUSTRIAL WAY WEST
EATONTOWN
NJ
7724
F4AFX4900
 
 
DAVITA BRIDGETON DIALYSIS 12019
333 IRVING AVE
BRIDGETON
NJ
8302
195FB6B00
 
 
DAVITA MILLVILLE DIALYSIS 12017
3 ELIZABETH ST
MILLVILLE
NJ
8332
B35YV1D00
 
 
DAVITA VINELAND AT HOME 09777
1318 S MAIN RD STE 3B
VINELAND
NJ
8360
C08K7LW00
 
 
DAVITA VINELAND DIALYSIS 12018
1318 S MAIN RD STE 3B
VINELAND
NJ
8360
0FHPCFC00
 
 
DAVITA JULIA AND ISRAEL WALDBAUM DIALYSIS 12005
100 COMMUNITY DR
GREAT NECK
NY
11021
B01L7HL00
 
 
DAVITA NORTH BREVARD DIALYSIS 06979
830 CENTURY MEDICAL DR STE C
TITUSVILLE
FL
32796
8J4DH4T00
 
 
DAVITA SUN PRAIRIE AT HOME 12615
719 BUNNY TRL
SUN PRAIRIE
WI
53590
 
 









Page 243 of 243

--------------------------------------------------------------------------------





Customer SAP ID
Customer Name
Address Street
City
State
Zip
Customer HIN
Revised Name
 
DAVITA TREASURE VALLEY AT HOME 09737
3045 E ST LUKES ST STE 105
MERIDIAN
ID
83642
DJ6898R00
 
0010062594
DAVITA BRIGHT DIALYSIS
2000 HARTMAN RD STE 2
FORT PIERCE
FL
34947
ABACD7R00
 
0010134389
DAVITA, INC
111 MICHIGAN AVE NW STE 3130
WASHINGTON
DC
20010
3300208F3
CHILDRENS NATIONAL MEDICAL CENTER DIALYSIS 00181
0010083094
DAVITA KIDNEY DIALYSIS CENTER, LLC
640 MARTIN LUTHER KING JR BLVD STE 100
MACON
GA
31201
B2L63CJ00
 
0010083010
DAVITA INC
6 FRASSETTO WAY STE A
LINCOLN PARK
NJ
07035
JFW856D00
LINCOLN PARK DLYS 05658
0010135151
DAVITA MAIZE DIALYSIS CENTER
10001 W GRADY AVE
MAIZE
KS
67101
59K34KP00
 
0010163927
DAVITA RAINBOW WAILUKU DIALYSIS
80 MAHALANI ST STE 100
WAILUKU
HI
96793
E9W5VDW00
 
0010135733
DAVITA RENAL CARE OF SEAT PLEASANT
6274 CENTRAL AVE
CAPITOL HEIGHTS
MD
20743
DFN5LLQ00
 











Page 244 of 244